EXHIBIT 10.1

 

Execution Version

 

RESTRUCTURING SUPPORT AGREEMENT

 

This Restructuring Support Agreement (as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms set forth
herein, this “Agreement”), dated as of May 20, 2019, is made by and among: 
(a) Aegerion Pharmaceuticals, Inc. (“Aegerion”) and each of its subsidiaries
that are party hereto (collectively with Aegerion, the “Company”); (b) each of
the undersigned holders (each, a “Consenting Lender” and, collectively, the
“Consenting Lenders”, including any holders that execute a Lender Joinder (as
defined below) after the date hereof) of claims (as defined in section 101(5) of
title 11 of the United States Code (the “Bankruptcy Code”)) against the Company
(the “Claims”) arising under or in connection with:  (i) that certain Indenture,
dated as of August 15, 2014 (as amended, supplemented or otherwise modified
prior to the date hereof, the “Convertible Notes Indenture” and a holder of such
Claims, the “Consenting Noteholders”), (ii) that certain Bridge Credit
Agreement, dated as of November 8, 2018 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Bridge Credit Agreement” and a holder of
such Claims, the “Consenting Bridge Lenders”), and/or (iii) that certain Amended
and Restated Loan and Security Agreement, dated as of March 15, 2018 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Intercompany Credit Agreement” and the holder of such
Claims, presently Novelion Therapeutics Inc. (“Novelion Therapeutics”) or a
wholly-owned direct or indirect subsidiary thereof (excluding Aegerion and its
subsidiaries, and including Novelion Services USA, Inc. (“Novelion Services”),
and collectively, “Novelion”)(1), in its capacity as such and as a holder of
other Claims against and equity interests in the Company (including Claims in
connection with the Amended Shared Services Agreements (as defined below)), and
the Intercompany Credit Agreement, together with the Convertible Notes Indenture
and the Bridge Credit Agreement, and their respective ancillary and related
documents, the “Credit Documents”); and (c) Amryt Pharma plc (the “Plan
Investor” and collectively with the Consenting Lenders, the “Plan Support
Parties”).  The Company and each of the Plan Support Parties are each referred
to herein as a “Party”, and collectively, as the “Parties”.  Each of the
Consenting Noteholders, the Consenting Bridge Lenders and Novelion, as
applicable, are referred to herein as a “Consenting Class.”  Capitalized terms
used but not otherwise defined herein have the meanings ascribed to such terms
in the Plan (as defined below).

 

RECITALS

 

WHEREAS, the Company has determined that it would be in its best interests to
implement a restructuring of its indebtedness and other obligations through the
prosecution of “pre-negotiated” chapter 11 cases (the “Bankruptcy Cases”) in the
United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”);

 

WHEREAS, the Parties have agreed that, in connection with the restructuring of
the Company, the Plan Investor will acquire 100% of the equity of reorganized
Aegerion in exchange for equity of the Plan Investor as set forth in, and the
Parties shall otherwise consummate the transactions contemplated by, the Plan
Funding Agreement (as defined below) and related documents, including the Plan
(as defined below) and the other Definitive Documentation (as

 

--------------------------------------------------------------------------------

(1)  For purposes of this Agreement, Novelion shall not be deemed to be an
Affiliate of Aegerion and Aegerion shall not be deemed to be an Affiliate of
Novelion.

 

1

--------------------------------------------------------------------------------



 

defined below) (collectively, the “Transaction”), on the terms and subject to
the conditions set forth in the Plan Funding Agreement;

 

WHEREAS, the Parties have agreed on the terms of the Transaction, which are
memorialized in this Agreement and: (a) the proposed chapter 11 plan for the
Company, substantially in the form attached hereto as Exhibit A (as may be
amended, modified, or supplemented from time to time, including any schedules
and exhibits attached thereto, in each case, in accordance with the terms
hereof, the “Plan”); and (b) the Plan Funding Agreement between the Company and
the Plan Investor, attached hereto as Exhibit B (as the same may be amended,
modified, or supplemented from time to time, in accordance with the terms
hereof, the “Plan Funding Agreement”), and executed concurrently herewith; and

 

WHEREAS, subject to the terms hereof and, as required, appropriate approvals of
the Bankruptcy Court, the following sets forth the agreement between the Parties
concerning their respective obligations in connection with the Transaction and
the Bankruptcy Cases.

 

NOW, THEREFORE, in consideration of the foregoing, the Parties agree as follows:

 

AGREEMENT

 

Section 1.                                          Chapter 11 Plan and
Definitive Documentation.

 

1.1                               Support of Plan and Definitive Documentation.

 

(a)                                 Subject to the terms of this Agreement,
including the terms set forth in the immediately following sentence, so long as
the Termination Date (as defined below) has not occurred, the Company agrees to:
(i) use reasonable best efforts to take any actions, and do or cause to be done
all things, necessary, appropriate or advisable in furtherance of the
Transaction and the consummation thereof as promptly as practicable (and, in any
event, within the time frames contemplated by this Agreement); (ii) commence the
Bankruptcy Cases and file and seek approval on an interim and final (to the
extent applicable) basis of “first day” motions (including (x) a motion seeking
approval of a postpetition credit facility (the “DIP Facility” or the “DIP
Credit Agreement”), substantially in the form attached hereto as Exhibit C) as
may be amended, modified, or supplemented from time to time in accordance with
the terms hereof, as well as the other Loan Documents (as defined in the DIP
Credit Agreement, (y) a motion seeking approval of the Company’s assumption of
(A) that certain Master Service Agreement dated as of December 1, 2016, but
effective as of November 29, 2016, between Novelion Therapeutics and Aegerion
and (B) that certain Master Service Agreement dated as of December 1, 2016, but
effective as of November 29, 2016, between Novelion Services and Aegerion, each
as amended by that certain Amendment to Shared Services Agreements dated as of
May 20, 2019, between Novelion Therapeutics, Novelion Services and Aegerion
(collectively, the “Amended Shared Services Agreements”) and (z) a motion (the
“PFA Approval Motion”) seeking approval of the PFA Order (as defined below)) and
with respect to all other “first day” motions, in the forms of the most recent
drafts distributed in writing to the Plan Support Parties prior to the execution
and delivery of this Agreement, as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof

 

2

--------------------------------------------------------------------------------



 

(all such “first day” motions, collectively, the “First Day Motions”));
(iii) file the Plan and a related disclosure statement (as may be amended,
modified or supplemented from time to time in accordance with the terms hereof,
the “Disclosure Statement”), substantially in the form annexed hereto as
Exhibit D, with the Bankruptcy Court and seek approval of the Disclosure
Statement and confirmation of the Plan pursuant to the Confirmation Order (as
defined below); (iv) act in good faith and use reasonable best efforts to
support and complete successfully the solicitation of votes in favor of the Plan
in accordance with the terms of this Agreement; (v) furnish any information
reasonably requested by the Plan Investor (in the form and substance so
requested) in connection with any application, notification or other document
filed by or on behalf of the Plan Investor in connection with the Transaction,
which information shall not contain any untrue statement of material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading and (vi) use reasonable best efforts to obtain any
and all regulatory approvals and third-party approvals required, or otherwise
reasonably requested by, any of the Plan Support Parties, to consummate or make
effective the Transaction.  Notwithstanding anything contained herein to the
contrary, the Company is expressly permitted to take any and all actions
contemplated by Sections 6.9 of the Plan Funding Agreement (such Sections of the
Plan Funding Agreement and the actions contemplated thereby are sometimes
referred to herein as the “Permitted Solicitation Activities”) and, so long as
such actions are taken in accordance with the terms set forth therein, the
Company shall not be deemed to be in breach of the terms set forth herein.

 

(b)                                 Subject to the terms of this Agreement, so
long as the Termination Date has not occurred, each Consenting Lender hereby
agrees that it shall: (i) subject to the receipt by such Consenting Lender of
the Disclosure Statement and Solicitation Materials (as defined below) approved
by the Bankruptcy Court, and subject to the acknowledgements set forth in
Section 8 of this Agreement, timely vote its Claims, now or hereafter
beneficially owned by such Consenting Lender or for which the Consenting Lender
now or hereafter serves as the nominee, investment manager or advisor for
beneficial holders or over which it otherwise has voting power, to accept the
Plan and otherwise in support and favor of the Transaction; provided that such
vote shall be immediately revoked and deemed void ab initio upon termination of
this Agreement as to such Consenting Lender prior to the confirmation of the
Plan pursuant to the terms hereof; (ii) not change or withdraw (or cause to be
changed or withdrawn) any such vote, subject to the proviso in the immediately
preceding clause (i) of this Section 1.1(b); (iii) not, directly or indirectly,
(x) object to, delay, impede or take any other action to interfere with
acceptance, approval, confirmation or implementation of the Plan or the
Transaction (or support any other person’s efforts to do any of the foregoing),
(y) except as to Novelion at the request of the Company in connection with
Permitted Solicitation Activities, (A) initiate, solicit, encourage or
facilitate any inquiries, proposals or offers from any Person other than the
Plan Investor and its Affiliates (as defined in the Plan Funding Agreement) and
its and their respective advisors, consultants, legal counsel, investment
bankers, agents and other representatives (with respect to any Person, the
“Representatives” thereof) that are providing services in connection with the
Transaction, relating to,

 

3

--------------------------------------------------------------------------------



 

or that could reasonably result in, alone or together with any other related
transactions, any merger, acquisition, exchange, divestiture, sale of material
assets or equity, business combination, recapitalization, joint venture, or
other transaction directly or indirectly involving the equity, voting power or
all or a material portion of the assets of Novelion or the Company or any of
their respective subsidiaries, or any other similar transaction that would serve
as an alternative to the Transaction or could reasonably be expected to impede,
interfere with, prevent or delay the consummation of the Transaction or
otherwise dilute in any material respect the benefits reasonably expected by the
Plan Support Parties (any such transaction, an “Alternative Transaction”);
(B) participate in discussions or negotiations with any Person regarding
Novelion or the Company or any of their respective subsidiaries, the Plan, or
the Transaction with respect to, or that would reasonably be expected to result
in, an Alternative Transaction; or (C) propose, support, solicit, encourage, or
participate in the formulation of any chapter 11 plan or any other restructuring
or reorganization of the Company in the Bankruptcy Cases other than the Plan, or
(z) otherwise take any action that would in any material respect interfere with,
delay or postpone the consummation of the Transaction or otherwise dilute in any
material respect the benefits reasonably expected by the Plan Support Parties;
(iv) use its reasonable best efforts to take any and all necessary, appropriate
or advisable actions in furtherance of the Transaction and the consummation
thereof as promptly as practicable (and, in any event, within the time frames
contemplated by this Agreement), including supporting the confirmation of the
Plan and entry of the Confirmation Order; and supporting (and not objecting to)
the First Day Motions; and (v) use reasonable best efforts to obtain any and all
regulatory approvals and third-party approvals required, or otherwise reasonably
requested, by the Company or any of the Plan Support Parties, to consummate or
make effective the Transaction.

 

(c)                                  Each Consenting Lender hereby agrees that,
(i) so long as the Termination Date has not occurred and (ii) in the event the
Termination Date occurs pursuant to (x) Section 2.2(a) of this Agreement,
(y) Sections 2.2(c), 2.2(g) or 2.2(h) of this Agreement on or after the date the
Company receives any solicited or unsolicited bona fide Company Alternative
Proposal (as defined in the Plan Funding Agreement) that has not been withdrawn
or terminated or (z) as elected by any Consenting Lender pursuant to Section 2.1
of this Agreement (other than Sections 2.1(k), 2.1(p) or 2.1(q) of this
Agreement) on or after the date the Company receives any solicited or
unsolicited bona fide Company Alternative Proposal that has not been withdrawn
or terminated, each Consenting Lender shall vote against any Alternative
Transaction, Company Alternative Transaction or Company Alternative Proposal,
and any plan of reorganization that supports any of the foregoing, in the
Bankruptcy Court and use reasonable best efforts to oppose the Bankruptcy
Court’s approval of any such Alternative Transaction, Company Alternative
Transaction or Company Alternative Proposal; provided, however, the foregoing
obligation in the case of clause (ii) above shall lapse if, following inquiry in
writing by the Consenting Lenders regarding whether the Plan Investor continues
to be willing to consummate the Transaction in accordance with the Definitive
Documentation, the Plan Investor does not agree within five (5) business days
following the inquiry (subject to withdrawal at any time upon five (5) business

 

4

--------------------------------------------------------------------------------



 

days’ notice) that it would be willing to re-execute and deliver the Definitive
Documents promptly after the other parties thereto re-execute and deliver same
and consummate the Transaction in accordance with the Definitive Documentation
if re-executed by the parties thereto.  Notwithstanding anything to the contrary
herein or in the Plan Funding Agreement, each Consenting Lender’s obligations
under this Section 1.1(c) shall survive the Termination Date and shall remain in
full force and effect until the earlier of the consummation of the Plan, any
Alternative Transaction or Company Alternative Transaction.

 

(d)                                 So long as the Termination Date has not
occurred, the Plan Investor hereby agrees that it shall, and shall cause its
Affiliates to, comply with the terms set forth in the Plan Funding Agreement
until the closing of the Transaction contemplated thereby.

 

(e)                                  The Backstop Parties hereby agree to
backstop the Rights Offering and in connection therewith to execute the Backstop
Commitment Agreement on or prior to the date of entry of the Disclosure
Statement Order in substantially the form attached to Exhibit E hereto.

 

(f)                                   Without limiting any other provision
hereof, until the Termination Date, the Company and each of the Plan Support
Parties hereby agrees to use reasonable best efforts to negotiate in good faith
each of the definitive agreements and documents referenced in, or reasonably
necessary to effectuate, the Transaction, this Agreement and the Plan, which
shall consist of, among other things: (i) all amendments, exhibits and
supplements to the Plan and to the Disclosure Statement; (ii) the PFA Order and
the Rights Offering procedures and agreements; (iii) the solicitation materials
in respect of the Plan (such materials, collectively, the “Solicitation
Materials”), and the order to be entered by the Bankruptcy Court approving the
Disclosure Statement and Solicitation Materials as containing, among other
things, “adequate information” as required by section 1125 of the Bankruptcy
Code (the “Disclosure Statement Order”); (iv) the order to be entered by the
Bankruptcy Court confirming the Plan (the “Confirmation Order”) and pleadings in
support of entry of the Confirmation Order; (v) the Interim CC Order (as defined
below) and the Final DIP Order (as defined below) to the extent not attached as
exhibits to the DIP Credit Agreement; (vi) the Amended Shared Services
Agreements; and (vii) such other documents, pleadings, agreements or supplements
as may be reasonably necessary to implement the Transaction, including, but not
limited to, the new convertible notes indenture and the credit agreement for the
new first lien secured credit facility in accordance with the term sheets
attached hereto as Exhibits F and G, respectively (collectively, as may be
amended, modified or supplemented from time to time, (and together with the
Plan, the Disclosure Statement and any other definitive agreements and documents
attached as exhibits hereto, the “Definitive Documentation”)), which Definitive
Documentation shall be in form and substance consistent with the terms hereof
and otherwise reasonably satisfactory to the Company and each of the Required
Parties (as defined below).  For the avoidance of doubt, any references herein
to any document constituting Definitive Documentation (including, without
limitation, the Plan, the Disclosure Statement, the Solicitation Materials, the
Disclosure Statement Order and the Confirmation Order) shall mean such document
in form and

 

5

--------------------------------------------------------------------------------



 

substance consistent with the terms hereof and otherwise reasonably satisfactory
to the Company and each of the Required Parties.

 

(g)                                  Subject to the terms of this Agreement, so
long as the Termination Date has not occurred, the Company and each Consenting
Lender hereby agrees not to: (i) file any motion, application, adversary
proceeding or cause of action (A) challenging the validity, enforceability,
perfection or priority of, or seeking avoidance or subordination of any Claims
(in any capacity) of a Consenting Lender or the liens securing such Claims, or
(B) otherwise seeking to impose liability upon or enjoin a Consenting Lender (in
any capacity); or (ii) support any motion, application, adversary proceeding or
cause of action referred to in the immediately preceding clause (i) filed by a
third party, or consent to the standing of any such third party to bring such
motion, application, adversary proceeding or cause of action.

 

For the avoidance of doubt, each of the Consenting Lenders, the Plan Investor
and the Company also agrees, severally with respect to itself and not jointly,
that, unless this Agreement is terminated in accordance with the terms hereof
and subject to the Permitted Solicitation Activities and the right of each of
the Plan Support Parties to take any action as may be set forth in this
Agreement, the Plan Funding Agreement (including the actions contemplated by
Section 6.9 of the Plan Funding Agreement in accordance with the terms set forth
therein) or any other Definitive Documentation, it shall take such steps as are
reasonably necessary to support, achieve approval of and consummate the
Transaction on the terms set forth in this Agreement, the Plan Funding Agreement
and the other Definitive Documentation and it will not take any action that
would be expected to, in any material respect, interfere with, delay, or
postpone the effectuation of the Transaction.

 

(h)                                 As used herein, the following terms shall
have the following meanings:  “Required Consenting Lenders” shall mean, as of
the applicable date of determination, (i) the Consenting Lenders that own at
least 50.1% of principal indebtedness outstanding (“Obligations”) and held by
all Consenting Lenders party hereto under the Convertible Notes Indenture,
(ii) Consenting Lenders that own at least 66.7% of the Obligations held by all
Consenting Lenders party hereto under the Bridge Credit Agreement, and
(iii) Consenting Lenders that own at least 50.1% of the Obligations held by all
Consenting Lenders party hereto under the Intercompany Credit Agreement. 
“Required Consenting Bridge Lenders/Noteholders” shall mean (i) the Consenting
Lenders that own at least 50.1% of the Obligations held by all Consenting
Lenders party hereto under the Convertible Notes Indenture, and (ii) Consenting
Lenders that own at least 66.7% of the Obligations held by all Consenting
Lenders party hereto under the Bridge Credit Agreement.  “Required Consenting
Intercompany Lenders” shall mean Consenting Lenders that own at least 50.1% of
the Obligations held by all Consenting Lenders party hereto under the
Intercompany Credit Agreement.

 

Section 2.                                          Termination Events.

 

2.1                               Plan Support Party Termination Events.

 

Subject to the terms set forth in Section 2.5, the occurrence of any of the
following shall be a “Plan Support Party Termination Event”:

 

6

--------------------------------------------------------------------------------



 

(a)                               11:59 p.m. (prevailing Eastern Time) on the
date that is one (1) business day after the date hereof unless prior thereto the
Bankruptcy Cases have commenced in the Bankruptcy Court (the “Petition Date”);

 

(b)                                 solely in the case of the Plan Investor, one
(1) business day after the Petition Date, unless prior thereto the Company has
filed the PFA Approval Motion;

 

(c)                                  three (3) business days after the Petition
Date, unless prior thereto the Bankruptcy Court has entered an order on an
interim basis authorizing the Company to use cash collateral (the “Interim CC
Order”);

 

(d)                                 solely in the case of the Plan Investor,
twenty-one (21) calendar days after the Petition Date (subject to a seven
(7) day extension if the Bankruptcy Court so requires), unless prior thereto the
Bankruptcy Court has entered an order approving the PFA Approval Motion (the
“PFA Order”);

 

(e)                                  solely in the case of Novelion, if the
Company defaults in its payment obligations under the Amended Shared Services
Agreements, and such default remains uncured after the running of any applicable
cure period, or has filed a motion to reject the Amended Shared Services
Agreements;

 

(f)                                   thirty-five (35) calendar days after the
Petition Date, unless prior thereto the Bankruptcy Court has entered an order on
a final basis authorizing the Company to enter into the DIP Facility (the “Final
DIP Order”);

 

(g)                                sixty (60) calendar days after the Petition
Date, unless prior thereto the Bankruptcy Court has entered an order approving
(i) the Disclosure Statement and authorizing the solicitation of votes on the
Plan and (ii) the procedures with respect to the Rights Offering;

 

(h)                               one hundred twenty (120) calendar days after
the Petition Date, unless prior thereto the Bankruptcy Court has entered the
Confirmation Order;

 

(i)                                   the Outside Date (as defined in the Plan
Funding Agreement in the form attached as Exhibit B to this Agreement on the
Petition Date), as extended pursuant to the definition thereof in the Plan
Funding Agreement (in the form attached as Exhibit B to this Agreement on the
Petition Date), unless prior thereto the effective date for the Plan has
occurred;

 

(j)                                    the occurrence of (A) any material breach
by the Company of any of the undertakings or covenants of the Company set forth
in this Agreement, or (B) any breach of any representation or warranty of the
Company set forth in this Agreement unless the breach of such representation or
warranty does not, and would not, reasonably be expected to, individually or
together with any other uncured breaches, result in a Company Material Adverse
Effect (as defined in the Plan Funding Agreement), unless, in each case, such
breach is cured or waived by the Plan Support Parties within thirty (30) days
after written notice of such breach is provided to the Company by any Party in
accordance with the terms hereof;

 

7

--------------------------------------------------------------------------------



 

(k)                                 solely in the case of the Consenting
Lenders, the occurrence of any material breach by the Plan Investor of any of
the undertakings or covenants, representations, or warranties of the Plan
Investor set forth in this Agreement, unless, in each case, such breach is cured
by the Plan Investor or waived by the Required Consenting Lenders within three
(3) days after written notice of such breach is provided to the Plan Investor in
accordance with the terms hereof;

 

(l)                                   solely in the case of the Plan Investor,
the occurrence of any material breach by any Consenting Lender of any of the
undertakings or covenants, representations, or warranties of any Consenting
Lender set forth in this Agreement, unless, in each case, such breach is cured
by such Consenting Lender or waived by the Plan Investor within three (3) days
after written notice of such breach is provided to such Consenting Lender in
accordance with the terms hereof; provided, however, that, with respect to any
termination as a result of a breach by a Consenting Lender as herein provided,
the Plan Support Party Termination Event arising as a result of such breach
shall apply only to the breaching Consenting Lender (at which point, for
purposes of Section 2.1(v), such breaching Consenting Lender shall cease to be
deemed a Consenting Lender hereunder) and this Agreement shall otherwise remain
in full force and effect with respect to the Company and all other remaining
Parties without limiting the terms set forth in Section 2.1(v);

 

(m)                             the filing of any pleading by the Company in the
Bankruptcy Cases without the prior written consent of each of the Required
Parties, that seeks to amend or modify this Agreement, the DIP Facility, the
Backstop Commitment Agreement, the Rights Offering procedures, the Plan, the
Disclosure Statement, the Plan Funding Agreement or any of the Definitive
Documentation, which amendment, modification or filing is (i) materially
inconsistent with this Agreement, the Plan,  the Plan Funding Agreement and/or
the Definitive Documentation, as applicable, and (ii) materially adverse to the
applicable Plan Support Party(ies); and such motion or pleading has not been
withdrawn prior to three (3) business days after the Company receives written
notice from the Required Consenting Bridge Lenders/Noteholders or the Required
Consenting Intercompany Lenders or the Plan Investor that such motion or
pleading is (x) materially inconsistent with this Agreement, the Plan, the Plan
Funding Agreement and/or the Definitive Documentation, and (y) materially
adverse to such Plan Support Party; provided, that nothing contained in this
subsection shall limit the Company’s ability to conduct the Permitted
Solicitation Activities pursuant to the Plan Funding Agreement;

 

(n)                               the Company (i) withdraws the Plan,
(ii) files, propounds or otherwise supports any plan of reorganization other
than the Plan, or (iii) publicly announces its intention to do either of (i) or
(ii); provided that nothing contained in this subsection shall limit the
Company’s ability to conduct the Permitted Solicitation Activities pursuant to
the Plan Funding Agreement;

 

(o)                                 the Company files with the Bankruptcy Court
any motion or application seeking authority to sell any material assets thereof
without the prior written consent of the Required Parties;

 

8

--------------------------------------------------------------------------------



 

(p)                                 any court of competent jurisdiction or other
competent governmental or regulatory authority issues a final, non-appealable
law or order, making illegal or otherwise preventing or prohibiting the
consummation of the Transaction;

 

(q)                                 any of the Bankruptcy Cases shall be
dismissed or converted to a chapter 7 case, or a chapter 11 trustee with plenary
powers, or a responsible officer or an examiner with enlarged powers relating to
the operation of the businesses of the Company (powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code) shall be appointed in any of
the Bankruptcy Cases or the Company shall file a motion or other request for
such relief;

 

(r)                                  the DIP Facility is terminated in
accordance with the terms of the Final DIP Order or the Company’s right to use
cash collateral is terminated in accordance with the terms of the Interim CC
Order, the Final DIP Order or any separate cash collateral order that may have
been entered in the Bankruptcy Cases;

 

(s)                                 the Bankruptcy Court shall enter an order
terminating, annulling, modifying or conditioning the automatic stay with
respect to any material assets of the Company that would be reasonably likely to
have a Company Material Adverse Effect (as defined in the Plan Funding
Agreement), without the prior written consent of the Required Parties;

 

(t)                                    the termination of the Plan Funding
Agreement in accordance with the terms thereof;

 

(u)                               any of the orders of the Bankruptcy Court
approving this Agreement, the DIP Facility (including the use of cash
collateral), the Rights Offering procedures, the Plan Funding Agreement, the
Plan or the Disclosure Statement, or the PFA Order, Confirmation Order or the
Disclosure Statement Order or any other Definitive Documentation are reversed,
vacated or otherwise materially modified in a manner inconsistent with this
Agreement, the Plan Funding Agreement or the Plan and materially adverse to any
of the Plan Support Parties without the written consent of the Plan Investor and
written consent of the Required Consenting Bridge Lenders/Noteholders (to the
extent Novelion is not materially adversely affected thereby), Novelion (to the
extent Novelion but not any of the Consenting Bridge Lenders or Consenting
Noteholders is materially adversely affected thereby) or the Required Consenting
Lenders (if Novelion and other Consenting Lenders are materially adversely
affected thereby), unless the Company promptly thereafter files a motion for
reconsideration, reargument or rehearing and such reversal, vacation or other
material modification is rescinded within thirty (30) days after the filing
thereof;

 

(v)                                 the Consenting Lenders at any time own less
than 66.67% of the Obligations under each of the Convertible Notes Indenture,
the Bridge Credit Agreement and the Intercompany Credit Agreement; provided that
(i) no such Consenting Lender shall have the right to terminate this Agreement
pursuant to this clause (v), and (ii) if any time the Consenting Lenders do not
satisfy the foregoing threshold, then a Plan Support Party Termination Event
shall not be deemed to have occurred under this clause (v) until the date that
is fifteen (15) days following the date that such

 

9

--------------------------------------------------------------------------------



 

threshold shall have ceased to be satisfied, it being agreed that if the failure
to satisfy such threshold shall have been cured (including by joining additional
Consenting Lenders to this Agreement) on or prior to the expiration of such
fifteen (15) days period, then a Plan Support Party Termination Event shall not
be deemed to have occurred pursuant to this clause (v); and

 

(w)                               the Company loses the exclusive right to file
and solicit acceptances of a chapter 11 plan; and

 

(x)                                 (i) the Company or any Consenting Lender
files any motion, application, adversary proceeding or cause of action
(A) challenging the validity, enforceability, perfection or priority of, or
seeking avoidance or subordination of any Claims (in any capacity) of a
Consenting Lender or the liens securing such Claims, or (B) otherwise seeking to
impose liability upon or enjoin a Consenting Lender (in any capacity); or
(ii) the Company or any Consenting Lender supports any motion, application,
adversary proceeding or cause of action referred to in the immediately preceding
clause (i) filed by a third party, or consents to the standing of any such third
party to bring such motion, application, adversary proceeding or cause of
action.

 

2.2                               Company Termination Events.

 

Subject to the terms set forth in Section 2.5, the occurrence of any of the
following shall be a “Company Termination Event” and together with any Plan
Support Party Termination Event, a “Termination Event”:

 

(a)                               the Company shall be entitled to terminate the
Plan Funding Agreement pursuant to Section 8.1(b)(iii) thereof, subject to the
terms and limitations thereof;

 

(b)                               the occurrence of (i) any material breach by
the Plan Investor of any of the material undertakings or material covenants of
the Plan Investor set forth in this Agreement, or (ii) any breach of any
representation or warranty of the Plan Investor set forth in this Agreement
unless the breach of such representation or warranty would not, individually or
in the aggregate, reasonably be expected to have a Plan Investor Material
Adverse Effect (as defined in the Plan Funding Agreement), unless, in each case,
such breach is cured or waived within thirty (30) days after written notice of
such breach is provided to the Plan Investor in accordance with the terms
hereof.

 

(c)                                the occurrence of (i) any material breach by
any Consenting Lender of any of the material undertakings or material covenants
of such Consenting Lender set forth in this Agreement, or (ii) any breach of any
representation or warranty of any Consenting Lender set forth in this Agreement
unless the breach of such representation or warranty would not, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the ability of such Consenting Lender to consummate the Transaction as herein
provided, unless, in each case, such breach is cured or waived within thirty
(30) days after written notice of such breach is provided to such Consenting
Lender in accordance with the terms hereof; provided, however, that, with
respect to any termination as a result of a breach by a Consenting Lender as
herein provided, the Company Termination Event arising

 

10

--------------------------------------------------------------------------------



 

as a result of such breach shall apply only to the breaching Consenting Lender
and this Agreement shall otherwise remain in full force and effect with respect
to the Company and all other remaining Parties, without limiting the terms set
forth in the immediately following clause (d);

 

(d)                               the Consenting Lenders at any time own less
than 66.67% of the Obligations under each of the Convertible Notes Indenture,
the Bridge Credit Agreement and the Intercompany Credit Agreement, provided that
if any time the Consenting Lenders do not satisfy the foregoing threshold, then
a Company Termination Event shall not be deemed to have occurred under this
clause (d) until the date that is thirty (30) days following the date that such
threshold shall have ceased to be satisfied, it being agreed that if the failure
to satisfy such threshold shall have been cured (including by joining additional
Consenting Lenders to this Agreement) on or prior to the expiration of such
thirty (30) days period, then a Company Termination Event shall not be deemed to
have occurred pursuant to this clause (d);

 

(e)                                any court of competent jurisdiction or other
competent governmental or regulatory authority issues a final, non-appealable
law or order, making illegal or otherwise preventing or prohibiting the
consummation of the Transaction;

 

(f)                                 any of the Bankruptcy Cases shall be
dismissed or converted to chapter 7;

 

(g)                                the termination of the Plan Funding Agreement
in accordance with the provisions thereof; and

 

(h)                               the Outside Date (as defined in the Plan
Funding Agreement in the form attached as Exhibit B to this Agreement on the
Petition Date), as extended pursuant to the definition thereof in the Plan
Funding Agreement (in the form attached as Exhibit B to this Agreement on the
Petition Date), unless prior thereto the effective date for the Plan has
occurred.

 

Notwithstanding the foregoing, any of the dates or deadlines set forth in
Sections 2.1-2.2 of this Agreement may be extended by the written agreement of
each of the Company and the Required Parties.

 

2.3                               Company Termination Event Procedures.

 

Subject to the terms set forth in Section 2.5 and Section 2.7, upon the
occurrence of any Company Termination Event, the Company may elect to terminate
this Agreement by delivering written notice thereof to the other Parties;
provided that if the Company exercises such right only in respect of one or more
Consenting Lenders as contemplated by Section 2.2(c), then, subject to the terms
set forth in Section 2.2(c), 2.2(d) and Section 2.7, this Agreement shall
terminate only in respect of such Consenting Lender or Consenting Lenders (the
date of the effectiveness of such termination, the “Company Termination Date”)
and such Consenting Lender or Consenting Lenders shall cease to be deemed a
Consenting Lender hereunder from and after such date.

 

11

--------------------------------------------------------------------------------



 

2.4                               Plan Support Party Termination Event
Procedures.

 

(a)                                 Subject to the terms set forth in
Section 2.5 and Section 2.7, the Plan Investor shall have the right to terminate
this Agreement upon the occurrence of any Plan Support Party Termination Event
(other than the Plan Support Termination Events set forth in Sections 2.1(e) and
2.1(l)) in accordance with this Section 2.4.  Subject to the terms set forth in
Section 2.5 and Section 2.7, the Required Consenting Bridge Lenders/Noteholders
shall have the right to terminate this Agreement upon the occurrence of a Plan
Support Party Termination Event (other than the Plan Support Termination Events
set forth in Sections 2.1(b), 2.1(d), 2.1(e) and 2.1(l)) in accordance with this
Section 2.4.  Subject to the terms set forth in Section 2.5 and Section 2.7, the
Required Consenting Intercompany Lenders shall have the right to terminate this
Agreement upon the occurrence of a Plan Support Party Termination Event (other
than the Plan Support Termination Events set forth in Sections 2.1(b), 2.1(d),
2.1(k) and 2.1(l)) in accordance with this Section 2.4.  Subject to the terms
set forth in the immediately preceding three sentences and Section 2.5 and
Section 2.7, upon the occurrence of a Plan Support Party Termination Event, the
Plan Investor, the Required Consenting Bridge Lenders/Noteholders or the
Required Consenting Intercompany Lenders, as applicable, (in such capacity, the
“Terminating Party”), may elect to terminate this Agreement with respect to such
Terminating Party by delivering written notice thereof to the other Parties;
provided that if the Plan Investor exercises such right only in respect of one
or more Consenting Lenders as contemplated by Section 2.1(l), then, subject to
the terms set forth in Section 2.1(l), 2.1(v) and Section 2.7, this Agreement
shall terminate only in respect of such Consenting Lender or Consenting Lenders
(the date of effectiveness of such termination, together with the Company
Termination Date, being the “Termination Date”) and such Consenting Lender or
Consenting Lenders shall cease to be deemed a Consenting Lender hereunder from
and after such date.  For the avoidance of doubt, the automatic stay arising
pursuant to section 362 of the Bankruptcy Code shall be deemed waived or
modified for purposes of providing notice or exercising rights hereunder, and
the Company agrees it shall not take any action to enforce the automatic stay to
prevent any valid termination of this Agreement and the PFA Order shall include
a waiver of the automatic stay in connection therewith for purpose of providing
notice or exercising rights hereunder.

 

(b)                                 Notwithstanding anything herein to the
contrary, but subject to Section 2.1(l), Section 2.1(v), Section 2.2(c) and
Section 2.2(d) of this Agreement, if a Termination Date shall occur in respect
of any Consenting Lender, such termination and Termination Date shall apply only
to such Consenting Lender (and such Consenting Lender shall cease to be deemed a
Consenting Lender hereunder from and after such Termination) and this Agreement
shall otherwise remain in full force and effect with respect to the Company, the
Plan Investor and all such remaining Consenting Lenders.

 

12

--------------------------------------------------------------------------------



 

2.5                               Limitation on Termination.

 

Except with respect to a termination pursuant to Section 2.1(t), Section 2.2(a),
Section 2.2(g) or Section 3 below, no Party shall have the right to terminate
this Agreement if the Termination Event giving rise to such termination right is
the result of the action or omission of such Party or any Affiliate thereof and
the taking or failing to take such action by such Party or the applicable
Affiliate thereof constitutes a breach of this Agreement, the Plan Funding
Agreement or any other Definitive Document.

 

2.6                               Consensual Termination.

 

In addition to any Termination Event otherwise set forth herein, this Agreement
shall terminate immediately upon the written agreement of each of the Company,
the Plan Investor, and the Required Consenting Lenders.

 

2.7                               Effect of Termination.

 

Upon the valid termination of this Agreement, except as otherwise set forth
herein (including if such termination only related to one or more Consenting
Lenders but not this Agreement as an entirety): (a) this Agreement shall be of
no further force and effect and each Party shall be released from its
commitments, undertakings and agreements under this Agreement, and shall have
the rights and remedies that it would have had it not entered into this
Agreement, and shall be entitled to take all actions, whether with respect to
the Transaction or otherwise, that it would have been entitled to take had it
not entered into this Agreement; (b) any and all votes tendered by the Parties
in respect of the Plan prior to such termination shall be deemed, for all
purposes, to be null and void from the first instance and shall not be
considered or otherwise used in any manner by the Parties in connection with
this Agreement, the Transaction, the Plan or otherwise; and (c) if Bankruptcy
Court permission shall be required for a Consenting Lender to change or withdraw
(or cause to be changed or withdrawn) its vote in favor of the Plan, no Party to
this Agreement shall oppose any attempt by such Party to change or withdraw (or
cause to be changed or withdrawn) such vote.  Notwithstanding the foregoing,
nothing in this section or elsewhere in this Agreement, shall relieve any Party
from (i) liability for such Party’s breach of such Party’s representations,
warranties, covenants, undertakings or obligations hereunder or under any other
Definitive Document (including the liability of any Consenting Lender with
respect to the period before any Termination Date with respect to such
Consenting Lender), or (ii) obligations under this Agreement or any other
Definitive Document that expressly survive termination of this Agreement,
including, without limitation, the Company’s obligation (if any) to pay
professional fees and expenses pursuant to Section 9.12 hereof that accrued on
or prior to the Termination Date or the Company’s obligations (if any) to make
payments to the Plan Investor under the PFA Order.  Except with respect to the
obligations under this Agreement that expressly survive termination of this
Agreement (including, without limitation, the Company’s obligation (if any) to
pay professional fees and expenses pursuant to Section 9.12) and this
Section 2.7 or the Company’s obligations (if any) to make payments to the Plan
Investor under the PFA Order, this Agreement shall terminate automatically
without any further required action or notice upon consummation of the Plan.

 

13

--------------------------------------------------------------------------------



 

Section 3.                                          Fiduciary Obligations.

 

3.1                               The Company’s Fiduciary Obligations.

 

Notwithstanding anything to the contrary herein, but subject in all cases to
compliance with the Plan Funding Agreement in all respects, the board of
directors, board of managers, or such similar governing body of the Company,
including any properly authorized committee thereof (each, a “Board”) shall be
permitted to take (or permitted to refrain from taking) any action with respect
to the Transaction as and to the extent permitted by Section 6.9 of the Plan
Funding Agreement and may take such action without incurring any liability to
the Consenting Lenders or the Plan Investor under this Agreement or the Plan as
and to the extent permitted thereby; provided that nothing herein shall limit or
otherwise affect the rights or remedies of (i) the Plan Investor under the Plan
Funding Agreement or the PFA Order and (ii) the Consenting Lenders under
Section 9.12 of this Agreement; provided, further, that nothing herein shall
limit the rights of the Required Consenting Lender or the Plan Investor to
terminate this Agreement to the extent the taking or refraining from taking any
action pursuant to this Section 3.1 would otherwise constitute a Plan Support
Party Termination Event (as determined without taking into account whether the
taking or refraining from taking such action is permitted under this
Section 3.1).

 

3.2                               Consenting Lender Fiduciary Obligations.

 

Each Consenting Lender agrees not to request that the United States Trustee
appoint an official committee of creditors or equity holders (either or both, an
“Official Committee”) in the Bankruptcy Cases.  Notwithstanding anything herein
to the contrary, if any Consenting Lender is appointed to and serves on any
Official Committee in the Bankruptcy Cases, the terms of this Agreement shall
not be construed so as to limit such Consenting Lender’s exercise of its
fiduciary duties to any person arising from its service on such Official
Committee, and any such exercise of such fiduciary duties shall not be deemed to
constitute a breach of the terms of this Agreement; provided that nothing in
this Agreement shall be construed as requiring any Consenting Lender to serve on
any Official Committee in any such chapter 11 case.

 

Section 4.                                          Conditions Precedent to
Agreement.

 

The obligations of the Parties and the effectiveness of this Agreement are
subject to satisfaction of each of the following (the date upon which all such
conditions are satisfied, the “Effective Date”):  (x) execution and delivery of
signature pages for the Plan Funding Agreement and the Amended Shared Services
Agreements by each of the parties thereto; and (y) execution and delivery of
signature pages for this Agreement by each of the Company, the Plan Investor and
the Consenting Lenders (who, in any event, shall hold not less than 66.67% of
the Obligations under each of the Convertible Notes Indenture, the Bridge Credit
Agreement and the Intercompany Credit Agreement).

 

14

--------------------------------------------------------------------------------



 

Section 5.                                          Effects of Exclusivity
Agreement.

 

5.1                               Retention of Advance Pending PFA Order.

 

Reference is made to the letter agreement, dated as of April 11, 2019 (the
“Exclusivity Agreement”), by and among Aegerion, the Plan Investor, Novelion,
Highbridge Capital Management LLC and Athyrium Capital Management, LP.  Within
two (2) business days following the date the Bankruptcy Court enters the PFA
Order, the Plan Investor shall repay the entire Advance (as defined in the
Exclusivity Agreement), including any previously applied portion of the Advance,
to Aegerion by wire transfer of immediately available funds to an account
identified by Aegerion.  Until such time, the Plan Investor shall be entitled to
retain the Advance, notwithstanding the occurrence of a No Reimbursement Event
(as defined in the Exclusivity Agreement) by the execution and delivery of this
Agreement or any other Definitive Documentation.

 

5.2                               Use of Advance Upon Failure to Obtain PFA
Order.

 

Upon any termination of this Agreement pursuant to Section 2.1(d) or upon any
termination of this Agreement by any Party other than the Plan Investor at a
time when the PFA Order has not been entered and the Plan Investor could have
terminated this Agreement pursuant to Section 2.1(d), the Plan Investor shall be
entitled to retain the Advance and use it to pay Expenses (as defined in the
Exclusivity Agreement), notwithstanding the occurrence of a No Reimbursement
Event by the execution and delivery of this Agreement or any other Definitive
Documentation.  The Advance and any right to payment of Expenses shall be
treated as provided in Section 4(c) through 4(g) of the Exclusivity Agreement.

 

5.3                               Effect on Exclusivity Agreement.

 

Except for the provisions of Section 4 of the Exclusivity Agreement that survive
the execution and delivery of this Agreement as contemplated by this Section 5,
the terms and conditions set forth in the Exclusivity Agreement shall expire and
be of no further force and effect upon the execution and delivery of this
Agreement.

 

Section 6.                                          Representations, Warranties
and Covenants.

 

6.1                               Power and Authority.

 

Each Plan Support Party, severally with respect to itself and not jointly,
represents, warrants, and covenants to the Company, and the Company, jointly and
severally, represents, warrants, and covenants to each Plan Support Party, that
(a) such Party has and shall maintain all requisite corporate, partnership,
limited liability company or other applicable entity power and authority to
enter into this Agreement and the other Definitive Documentation to which it is
or will become a party and to carry out the transactions contemplated by, and
perform its respective obligations under, this Agreement and such other
Definitive Documentation, and (b) the execution and delivery of this Agreement
and the other Definitive Documentation to which it is or will become a party and
the performance of its obligations hereunder and thereunder have been duly
authorized by all necessary action on its part.

 

15

--------------------------------------------------------------------------------



 

6.2                               Enforceability.

 

Each Plan Support Party, severally with respect to itself and not jointly,
represents and warrants to the Company, and the Company, jointly and severally,
represents and warrants to each Plan Support Party, that this Agreement and each
other Definitive Documentation to which it is or will become a party is (or will
be) its legally valid and binding obligation, enforceable in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization or other similar laws limiting creditors’ rights generally or by
equitable principles relating to enforceability or ruling or approval of the
Bankruptcy Court.

 

6.3                               Governmental Consents.

 

Each Plan Support Party, severally with respect to itself and not jointly,
represents and warrants to the Company, and the Company, jointly and severally,
represents and warrants to each Plan Support Party that its execution, delivery,
and performance of this Agreement and the other Definitive Documentation to
which it is or will become a party does not and shall not require any
registration or filing with, consent or approval of, or notice to, or other
action to, with, or by, any federal, state, or other governmental authority or
regulatory body, except:  (a) as may be necessary and/or required by the
Securities and Exchange Commission or federal securities laws, rules or
regulations, national securities exchange, the Financial Conduct Authority or
other applicable state or provincial securities or “blue sky” laws; (b) any of
the foregoing as may be necessary and/or required in connection with the
Bankruptcy Cases, including the approval of the Disclosure Statement and
confirmation of the Plan by the Bankruptcy Court; (c) in the case of the Company
or the Plan Investor, (i) filings of amended articles of incorporation or
formation or other organizational or constating documents with applicable state
or other local authorities that are required to implement the Transaction as
contemplated by the Plan Funding Agreement, and (ii) other registrations,
filings, consents, approvals, notices, or other actions that are reasonably
necessary to maintain permits, licenses, qualifications, and governmental
approvals to carry on the business of the Company or the Plan Investor;
(d) authorizations, consents, orders or approvals of, or registrations or
declarations with, any Governmental Entity (as defined in the Plan Funding
Agreement), that have been or will be obtained or made prior to or on the
closing date of the Transaction (the “Closing Date”), a true and complete list
of which is set forth on Schedule 5.3 of the Plan Funding Agreement; and (e) any
other registrations, filings, consents, approvals, notices, or other actions,
the failure of which to make, obtain or take, as applicable, would not be
reasonably likely to, individually or in the aggregate, (i) in the case, of the
Company, have a Company Material Adverse Effect, (ii) in the case of the Plan
Investor, have a Plan Investor Material Adverse Effect, or (iii) in the case of
any Consenting Lender, materially delay or materially impair the ability of such
Consenting Lender to consummate the Transaction.

 

6.4                               Ownership.

 

Each Consenting Lender, severally and not jointly, represents, warrants, and
covenants to the Company and the other Parties that, without limiting the
ability of such Consenting Lender to sell, transfer or assign the Claims in
accordance with and subject to the terms set forth in Section 9 of this
Agreement, (a) such Party is either (i) the sole legal and beneficial owner of
its share of the Claims and/or equity interests in the Company in the amounts
indicated opposite its name on Schedule 6.4 of this Agreement, or (ii) such
Consenting Lender has investment or voting discretion or control with respect to
accounts for the holders or beneficial owners of the Claims and/or equity
interests in the Company in the amounts indicated opposite its name on Schedule
6.4 of this

 

16

--------------------------------------------------------------------------------



 

Agreement; (b) it has full power and authority to vote on and consent to all
matters concerning the Claims and/or equity interests in the Company in the
amounts indicated opposite its name on Schedule 6.4 of this Agreement and to
exchange, assign and transfer such Claims and/or equity interests as
contemplated by the Transaction; and (c) other than pursuant to this Agreement
and the other Definitive Documentation, such Claims and/or equity interests are
and shall continue to be free and clear of any pledge, lien, security interest,
charge, claim, equity, option, proxy, voting restriction, right of first refusal
or other limitation on disposition, or encumbrances of any kind, that would
adversely affect in any way such Consenting Lender’s performance of its
obligations contained in this Agreement and the other Definitive Documentation
at the time such obligations are required to be performed and the consummation
of the Transaction.

 

6.5                               No Conflict; Third Party Consents.

 

Each Plan Support Party, severally with respect to itself and not jointly,
represents and warrants to the Company, and the Company, jointly and severally,
represents and warrants, to each Plan Support Party that the execution, delivery
and performance by such Party of this Agreement and the other Definitive
Documentation to which it is or will become a party does not, and the
consummation of the Transaction does not and will not (a) subject to receipt of
the authorizations, consents, orders or approvals of, or registrations or
declarations with, any federal, state, or other governmental authority or
regulatory body that have been or will be obtained or made prior to or on the
Closing Date with respect to the Transaction as set forth on Schedule 5.3 of the
Plan Funding Agreement, violate any provision of law, rule or regulation
applicable to it or its charter or bylaws (or other similar governing documents)
in any material respect, (b) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any contractual
obligation to which it is a party in any material respect, except, in the case
of the Company, for the filing of the Bankruptcy Cases, or (c) other than in
respect of the Company as expressly contemplated by the Plan, require the
consent or approval of, or notice to, or other action by, any creditor or
shareholder of any Party or from any other Person in respect of any Party
(including any contractual obligation of any Party), other than for any such
consent, approval, notice or action, the failure of which to make or obtain, as
would not reasonably be expected to be material to such Party or its ability to
consummate the Transaction.

 

6.6                               Publicity; Confidentiality.

 

(a)                                 Publicity. Concurrently with or as promptly
as practicable following the execution of this Agreement, the Parties (other
than the Consenting Noteholders or Consenting Bridge Lenders) or some of the
Parties shall issue the press release or press releases substantially in the
form(s) attached to Schedule 6.6(a) (collectively, the “Initial Press
Release”).  Subject to the terms set forth in the immediately following
sentence, none of the Parties will make, or permit any Affiliate thereof to
make, any public statements, including any press releases, with respect to this
Agreement, the other Definitive Documentation,  or the Transaction unless such
press release or public statement is consistent, in all material respects, with
the Initial Press Release or receives the prior written consent of the Company,
the Plan Investor and the Required Consenting Lenders.  Notwithstanding anything
to the contrary contained in the foregoing, any Party (or any Affiliate thereof)
may (i) make disclosures required by any applicable law or applicable stock
exchange requirements (it being acknowledged that Novelion intends to file a
Current Report

 

17

--------------------------------------------------------------------------------



 

on Form 8-K and any equivalent filing as may be required by applicable Canadian
securities laws in respect of the Transaction within the permitted statutory
timeframe from the date of this Agreement (or in a periodic report in lieu of
such Form 8-K, if timing so permits), and such filing and/or subsequent filings
with the Securities and Exchange Commission may attach or otherwise file as
exhibits this Agreement and/or other Definitive Documentation), in which case
the Party required to make (or whose Affiliate is required to make) such
disclosure will allow the other Parties reasonable time to comment on such
disclosure in advance of the making or issuance thereof to the extent reasonably
practicable, (ii) make disclosures that are expressly contemplated by this
Agreement, the Plan Funding Agreement or the Plan, including (A) in the case of
the Plan Investor, the filing and disclosure of the Admission Document and any
other documentation in respect of the solicitation of the approval of its
shareholders in respect of the Transaction, subject to compliance with the terms
set forth in the Plan Funding Agreement, and (B) in the case of the Company,
such disclosures as it is required to make in connection with the Bankruptcy
Cases, including in connection with the solicitation of votes in support of the
Plan, and (iii) make such disclosures as any Party or its Affiliates determines
to be advisable or required in connection with any action or legal proceeding
commenced by any Party against any other Party or any Affiliate thereof in
respect of any dispute arising out of this Agreement, the other Definitive
Documentation or the Transaction.

 

(b)                                 Confidentiality.  Any confidentiality
agreement executed by any Party shall survive this Agreement and shall continue
in full force and effect, subject to the terms thereof, irrespective of the
terms hereof.

 

(c)                                  Disclosure of Consenting Lender
Information.  Unless required by applicable law or regulation or requested by
any regulatory authority, no Party shall disclose the amount of a Consenting
Lender’s holdings of Claims without the prior written consent of such Consenting
Lender; provided, however, that the Company may disclose the aggregate holdings
and percentages of the Consenting Lenders, by Consenting Class, and, if required
by the Bankruptcy Court, may disclose the amount of a Consenting Lender’s
holdings of Claims without the prior written consent of such Consenting Lender. 
If any Party or any of its representatives receives a subpoena or other legal
process as referred to in this Section 6.6 in connection with the Agreement,
such Party shall provide the other Parties hereto with prompt written notice of
any such request or requirement, to the fullest extent permissible and
practicable under the circumstances (as advised by such Party’s internal or
outside counsel), so that the other Parties may seek a protective order or other
appropriate remedy or waiver of compliance with the provisions of this
Agreement.

 

6.7                               Acquired Interests.   Each Consenting Lender
severally, and not jointly, or jointly or severally, represents and warrants to
the Plan Investor that it has not acquired an interest in shares (as such term
is defined in the UK City Code of Takeovers and Mergers) in the Plan Investor
during the course of the twelve months prior to the date of this Agreement (any
such acquisition, a “Disqualifying Transaction”).

 

18

--------------------------------------------------------------------------------



 

6.8                               UK Panel.  Each Consenting Lender severally,
and not jointly, or jointly or severally, hereby represents and warrants and
undertakes to the Company that:

 

(a)                                 neither it nor any of its Affiliates will
enter into any Disqualifying Transaction in the period from the date of this
Agreement until Closing of the Transaction except in the case of Highbridge MSF
International Ltd., 1992 Tactical Credit Master Fund, L.P., Highbridge SCF
Special Situations SPV, L.P., and Highbridge SCF Loan SPV, L.P. (the “Highbridge
Funds”), the Highbridge Funds and its Affiliates may, with the consent of the UK
Panel on Takeovers and Mergers (the “Panel”), purchase all or any portion of the
shares issued by the Plan Investor pursuant to any Plan Investor Additional
Equity Issuance (as defined in the Plan Funding Agreement); and

 

(b)                                 neither it nor any of its Affiliates will
knowingly take any action that it or such Affiliates knows at the time of such
action constitutes “acting in concert” (as such term is defined in Rule 9.1 of
the Takeover Code) with another Consenting Lender or any other third party with
a view to obtain or seek to obtain control of the Company, and, if it or any of
its Affiliates has actual knowledge that it or such Affiliate has been “acting
in concert”, then it shall, or shall cause its Affiliate(s) to, advise the
Company of such actions at least five (5) business days prior to the Company
seeking shareholder approval of the “Rule 9 whitewash waiver” or, if such acting
in concert has occurred during this five (5) business day period, no later than
twenty-four (24) hours after the time such acting in concert has occurred.

 

6.9                               Rule 9.1 Information.  Athyrium Opportunities
II Acquisition LP, Athyrium Opportunities III Acquisition LP, Highbridge MSF
International Ltd., 1992 Tactical Credit Master Fund, L.P., Highbridge SCF
Special Situations SPV, L.P., and Highbridge SCF Loan SPV, L.P., in each case
severally, and not jointly, or jointly or severally, represents and warrants and
undertakes to the Company that all of the information provided to the Panel in
connection with the analysis undertaken for the purposes of Rule 9.1 is true and
accurate in all material respects.

 

Section 7.                                          Remedies.

 

It is understood and agreed by each of the Parties that any breach of this
Agreement would give rise to irreparable harm for which money damages would not
be an adequate remedy and accordingly the Parties agree that, in addition to any
other remedies, each non-breaching Party shall be entitled to specific
performance and injunctive or other equitable relief for any such breach without
the posting of a bond or other security.  The Parties agree to waive any defense
in any action for specific performance that a remedy at law would be adequate. 
The Company and each of the Plan Support Parties agree that for so long as the
Company and the Plan Support Parties have not taken any action to prejudice the
enforceability of this Agreement (including without limitation, alleging in any
pleading that this Agreement is unenforceable), and have taken such actions as
are reasonably required or desirable for the enforcement hereof, then the
Company and the Plan Support Parties shall have no liability for damages
hereunder in the event a court determines that this Agreement is not
enforceable.  Each of the Parties to this Agreement acknowledges and agrees
that, notwithstanding anything in this Agreement to the contrary, it shall have
no, and agrees not to pursue any, recourse against (a) Novelion for breaches or
threatened breaches hereunder by Aegerion or Aegerion’s Representatives to the
extent such Representative

 

19

--------------------------------------------------------------------------------



 

was acting in its capacity as an Aegerion Representative (and not as a Novelion
Representative) at the time of the alleged breach, or (b) Aegerion for breaches
or threatened breaches hereunder by Novelion or Novelion’s Representatives to
the extent such Representative was acting in its capacity as a Novelion
Representative (and not as an Aegerion Representative) at the time of the
alleged breach.

 

Section 8.                                          Acknowledgement.

 

This Agreement and the Plan and transactions contemplated herein and therein are
the product of negotiations among the Parties, together with their respective
representatives.  Notwithstanding anything herein to the contrary, this
Agreement is not, and shall not be deemed to be, a solicitation of votes for the
acceptance of the Plan or any chapter 11 plan for the purposes of sections 1125
and 1126 of the Bankruptcy Code or otherwise.  Notwithstanding anything herein
to the contrary, the Company will not solicit acceptances of the Plan from any
Consenting Lender until such Consenting Lender has been provided with
information required by section 1125 of the Bankruptcy Code.

 

Section 9.                                          Miscellaneous Terms.

 

9.1                               Assignment; Transfer Restrictions.

 

(a)                                 Each Consenting Lender agrees, severally
with respect to itself and not jointly, until the earlier of the date that this
Agreement is validly terminated in accordance with its terms and the date that
the closing of the Transaction occurs, not to, directly or indirectly, sell,
assign, transfer, hypothecate or otherwise dispose of (including by
participation) (a “Transfer”) any Claim against the Company or any interest
therein or voting rights in respect thereof unless (i) (A) the transferee,
assignee or equivalent is a Consenting Lender that is a party to and bound by
this Agreement and, as applicable, the other Definitive Documentation (including
the execution and delivery of a Lender Joinder in accordance with Subsection
9.1(c))), provided that upon the consummation of any Transfer by any Consenting
Lender of any Claims, such Claims shall be, and shall automatically be deemed to
be, subject to the terms of this Agreement and, as applicable, the other
Definitive Documentation, or (B) as a condition precedent to the effectiveness
of any such Transfer, the transferee thereof shall have executed and delivered a
Lender Joinder in accordance with Subsection 9.1(c), and (ii) the consummation
of such Transfer would not be reasonably expected to have or result in a
material adverse impact on, or delay or impair the consummation of the
Transaction in any material respect, within any of the time frames contemplated
by this Agreement and the Plan Funding Agreement.  Thereafter, such purchaser,
transferee, assignee or other relevant Person shall be deemed to be a Consenting
Lender for purposes of this Agreement and the other applicable Definitive
Documentation and shall be bound by all of the terms hereof and thereof, and the
transferor Consenting Lender shall be deemed to, automatically as of the
consummation of such Transfer, relinquish its rights (and be released from its
obligations) under this Agreement solely to the extent of such transferred
Claims, it being understood and agreed that no such Transfer shall impact,
effect or

 

20

--------------------------------------------------------------------------------



 

alter the rights and obligations of the Parties under the other Definitive
Documentation except to the extent expressly set forth therein.

 

(b)                                 Any Transfer of any Claim that does not
comply with the procedures set forth in Subsection 9.1(a) of this Agreement
shall be deemed void ab initio.

 

(c)                                  Any person that seeks to receive or acquire
a portion of the Claims pursuant to a Transfer of such Claims by a Consenting
Lender shall be required, as a condition to the effectiveness of such Transfer,
to be bound by all of the terms of this Agreement and, as applicable, the other
Definitive Documentation (a “Joining Lender Party”) by duly executing and
delivering to the Company and each other Party a joinder in the form of
Exhibit H hereto (the “Lender Joinder”).  The Joining Lender Party shall
thereafter be deemed to be a “Consenting Lender” and a Party for all purposes
under this Agreement and, as applicable, the other Definitive Documentation.

 

(d)                                 With respect to the Claims held by the
Joining Lender Party upon consummation of any Transfer, the Joining Lender Party
shall be deemed to have made, with respect to itself, the representations and
warranties of a Consenting Lender set forth in Section 6 of this Agreement to
the Company.

 

(e)                                  Subject to Subsection 9.1(a), this
Agreement shall in no way be construed to preclude any Consenting Lender from
acquiring additional Claims; provided that, any such Claims shall automatically
be deemed to be subject to the terms of this Agreement and the other Definitive
Documentation.

 

(f)                                   Notwithstanding Section 9.1(a): (i) a
Consenting Lender may Transfer any right, title, or interest in its Claims to an
entity that is acting in its capacity as a Qualified Marketmaker without the
requirement that the Qualified Marketmaker be or become a Consenting Lender only
if such Qualified Marketmaker has purchased such Claims with a view to immediate
resale of such Claims (by purchase, sale, assignment, transfer, participation or
otherwise) as soon as reasonably practicable, and in no event later than the
earlier of (A) three (3) business days prior to any voting deadline with respect
to the Plan (solely if such Qualified Marketmaker acquires such Claims prior to
such voting deadline) and (B) ten (10) business days of its acquisition to a
transferee Consenting Lender that is or becomes a Consenting Lender (by
executing and delivering the Lender Joinder in accordance with Subsection
9.1(c)); and (ii) to the extent that a Consenting Lender is acting solely in its
capacity as a Qualified Marketmaker, it may Transfer any right, title, or
interest in any Claims that such Consenting Lender, acting solely in its
capacity as a Qualified Marketmaker, acquires from a holder of such Claims who
is not a Consenting Lender without the requirement that the transferee be or
become a Consenting Lender with respect to such Claims.  Notwithstanding the
foregoing, (w) if at the time of a proposed Transfer of any Claim to the
Qualified Marketmaker in accordance with the foregoing, the date of such
proposed Transfer is within three (3) business days of the voting deadline with
respect to the Plan, the proposed transferor Consenting Lender shall first vote,
and shall be deemed to have voted, such Claim in accordance with the
requirements of Section 1.1(b) hereof prior to any Transfer or (x) if, after a
Transfer in accordance with this Section 9.1(f), a

 

21

--------------------------------------------------------------------------------



 

Qualified Marketmaker is holding a Claim on any date within three (3) business
days of the voting deadline with respect to the Plan, such Qualified Marketmaker
shall vote, and shall be deemed to have voted, such Claim in accordance with the
requirements of Section 1.1(b) hereof as if it were a Consenting Lender and the
definitive documentation in respect of any Transfer thereto shall require the
foregoing, in form and substance reasonably acceptable to the Plan Investor, as
a condition to any such Transfer.  For these purposes, a “Qualified Marketmaker”
means an entity that: (y) holds itself out to the market as standing ready in
the ordinary course of its business to purchase from customers and sell to
customers claims against the Company and its Affiliates (including debt
securities or other debt) or enter into with customers long and short positions
in claims against the Company and its Affiliates (including debt securities or
other debt), in its capacity as a dealer or market maker in such claims against
the Company and its Affiliates; and (z) is in fact regularly in the business of
making a market in claims against issuers or borrowers (including debt
securities or other debt).  For avoidance of doubt, J.P. Morgan Chase & Co.
together with its Affiliates, other than Highbridge Capital Management, LLC and
its subsidiaries shall be deemed to be a Qualified Marketmaker.

 

9.2                               Certain Additional Chapter 11 Related Matters.

 

The Company shall provide draft copies of all motions, applications and other
documents that relate in any material respect to implementation of the
Transaction (including all “first day” and “second day” motions and orders, the
Plan, the Disclosure Statement, ballots and other Solicitation Materials in
respect of the Plan, any proposed amended version of the Plan and/or the
Disclosure Statement, the Confirmation Order and any other Definitive
Documentation) it intends to file with the Bankruptcy Court to counsel for the
Plan Investor and each Consenting Class, at least three (3) business days prior
to the date when the Company intends to file any such pleading or other document
with the Bankruptcy Court (provided that if delivery of such motions, orders or
materials (other than the Plan, the Disclosure Statement or Confirmation Order)
at least three (3) business days in advance is not reasonably practicable, such
motion, application or other document shall be delivered as far in advance of
such date of filing as is reasonably practicable) and, in each case shall, prior
to the filing thereof, consult in good faith with such counsel regarding the
form and substance of any such proposed filing.

 

9.3                               No Third Party Beneficiaries.

 

This Agreement shall be solely for the benefit of the Company, the Plan
Investor, and each Consenting Lender.  No other person or entity shall be a
third party beneficiary.

 

9.4                               Entire Agreement.

 

This Agreement and the other Definitive Documentation, including exhibits and
annexes hereto and thereto, constitutes the entire agreement of the Parties with
respect to the subject matter hereof and thereof, including exhibits and annexes
hereto and thereto, and supersedes all other prior negotiations, agreements and
understandings, whether written or oral, among the Parties with respect to such
subject; provided, however, that, subject to the terms and conditions of the
Plan

 

22

--------------------------------------------------------------------------------



 

Funding Agreement, any confidentiality agreement executed by any Party shall
survive this Agreement and shall continue in full force and effect, subject to
the terms thereof.

 

9.5                               Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which shall constitute one and the same
agreement.  Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

9.6                               Settlement Discussions.

 

This Agreement, the other Definitive Documentation and the Plan are part of a
proposed settlement of disputes among certain of the Parties hereto.  Nothing
herein shall be deemed to be an admission of any kind.  Pursuant to Federal
Rule of Evidence 408 and any applicable state rules of evidence, this Agreement
and the other Definitive Documentation and all negotiations relating hereto and
thereto shall not be admissible into evidence in any proceeding other than a
proceeding to enforce the terms of this Agreement, such other Definitive
Documentation or in connection with the confirmation of the Plan.

 

9.7                               Reservation of Rights.

 

In the event that, (x) the Transaction is not consummated in accordance with the
terms and conditions hereof, the Plan Funding Agreement and the other Definitive
Documentation, (y) a Termination Date occurs or (z) this Agreement is otherwise
validly terminated for any reason, each Party fully reserves any and all of its
respective rights, remedies and interests (if any) under the Credit Documents,
the Plan Funding Agreement, the PFA Order, applicable law and in equity.

 

9.8                               Governing Law; Waiver of Jury Trial.

 

(a)                                 The Parties waive all rights to trial by
jury in any jurisdiction in any action, suit, or proceeding brought to resolve
any dispute between or among the Parties arising out of this Agreement, whether
sounding in contract, tort or otherwise.

 

(b)                                 This Agreement shall be governed by and
construed in accordance with the Bankruptcy Code and the laws of the State of
New York, without regard to any conflicts of law provision which would require
the application of the law of any other jurisdiction.  By its execution and
delivery of this Agreement, each Party irrevocably and unconditionally agrees
for itself that, subject to Subsection 9.8(c), any legal action, suit or
proceeding brought by or against it with respect to any matter under or arising
out of or in connection with this Agreement or for recognition or enforcement of
any judgment rendered in any such action, suit or proceeding, shall be brought
exclusively in any state or federal court of competent jurisdiction in New York
County, State of New York, and by execution and delivery of this Agreement, each
of the Parties hereby:  (i) irrevocably accepts and submits itself to the
exclusive jurisdiction of such court, generally and unconditionally, with
respect to any such action, suit or proceeding; and (ii) waives any objection to
laying venue in any such action, suit or proceeding.

 

23

--------------------------------------------------------------------------------



 

(c)                                  Notwithstanding the foregoing, if the
Bankruptcy Cases are commenced, nothing in Subsections 9.8(a)-9.8(b) shall limit
the authority of the Bankruptcy Court, as applicable, to hear any matter related
to or arising out of this Agreement, and each Party irrevocably and
unconditionally consents to the jurisdiction and venue of the Bankruptcy Court,
as applicable, to hear and determine such matters during the pendency of the
Bankruptcy Cases.

 

9.9                               Successors.

 

This Agreement is intended to bind the Parties and inure to the benefit of the
Consenting Lenders, the Plan Investor and the Company and each of their
respective successors and permitted assigns.   Except in accordance with the
express terms of this Agreement, no Party shall assign this Agreement or any
rights or obligations hereunder without the prior written consent of the
Company, the Plan Investor and the Required Consenting Lenders.  For the
avoidance of doubt, nothing contained in this Section 9.9 shall be deemed to
permit any Transfer of any Claims other than in accordance with the terms of
this Agreement.

 

9.10                        Acknowledgment of Counsel; Interpretation.

 

(a)                                 Each of the Parties acknowledges that it is
sophisticated and has been represented by counsel (or had the opportunity to and
waived its right to do so) in connection with the negotiation and execution of
this Agreement and the Transaction.  Accordingly, the Parties do not intend that
any rule of law or any legal decision or rules relating to the interpretation of
contracts against the drafter of any particular clause or that would otherwise
provide any Party with a defense to the enforcement of the terms of this
Agreement against such Party based upon lack of legal counsel shall apply to
this Agreement and each Party hereby expressly waives any such application or
defense.  Furthermore, prior drafts of this Agreement and any of the documents
executed and delivered in connection herewith and the fact that any clauses have
been added, deleted or otherwise modified from any prior drafts of this
Agreement or any of the documents executed and delivered in connection herewith
shall not be used as a rule of construction or otherwise constitute evidence of
the intent of the Parties or the parties thereto, and no presumption or burden
of proof shall arise favoring or disfavoring any such Party or parties by virtue
of such prior drafts.

 

(b)                                 When a reference is made in this Agreement
to a Section, Schedule, Annex or Exhibit, such reference will be to a
Section of, or a Schedule, Annex or Exhibit to, this Agreement unless otherwise
indicated.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they will be deemed to be followed by the words “without
limitation.”  The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement will refer to this Agreement as a whole and
not to any particular provision of this Agreement.  The word “or” when used in
this Agreement may have a disjunctive and not alternative meaning (i.e., where
two items or qualities are separated by the word “or”, the existence of one item
or quality shall not be deemed to be exclusive of the existence of the other
and, as the context may require, the word “or” may be deemed to include the word
“and”).  All terms used herein with initial capital letters have the meanings
ascribed to them herein.  The definitions contained in this Agreement

 

24

--------------------------------------------------------------------------------



 

are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such term. 
Unless otherwise expressly provided herein, any agreement, instrument or statute
defined or referred to herein, or in any agreement or instrument that is
referred to herein, means such agreement, instrument or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein.  All Exhibits, Annexes and Schedules annexed
hereto or referred to herein are incorporated in and made a part of this
Agreement as if set forth in full herein.  If any time period for giving notice
or taking action hereunder expires on a day that is not a business day, the
applicable time period shall automatically be extended to the business day
immediately following such day.

 

9.11                        Amendments, Modifications, Waivers.

 

(a)                                 Subject to the terms set forth in this
Agreement, including in Section 9.1(b), this Agreement (including, without
limitation, the Plan, the Plan Funding Agreement and the Disclosure Statement)
may only be modified, amended or supplemented, and any of the terms thereof may
only be waived with (i) in the case of any such modification, amendment or
supplementation, the written consent by each of (a) the Company, (b) the
Required Consenting Lenders, and (c) the Plan Investor (each of the Required
Consenting Bridge Lenders/Noteholders, the Required Consenting Intercompany
Lenders and the Plan Investor a “Required Party” and shall be referred to herein
collectively as the “Required Parties”), and (ii) in the case of a waiver, by
the Party or Parties waiving rights pursuant to the terms of such waiver, except
that any waiver by the Required Consenting Bridge Lenders/Noteholders or the
Required Consenting Intercompany Lenders shall be binding on all Consenting
Noteholders and all Consenting Bridge Lenders and any waiver by the Required
Consenting Intercompany Lenders shall be binding on all lenders under the
Intercompany Credit Agreement; provided that, if the modification, amendment,
supplement or waiver at issue adversely impacts the treatment or rights of any
Consenting Lender (in its capacity as a Consenting Lender) in a materially
different and materially disproportionate manner when compared to the effect
thereof on other Consenting Lenders in its Consenting Class, the agreement in
writing of such Consenting Lender whose treatment or rights are so adversely
impacted shall also be required for such modification, amendment, supplement, or
waiver to be effective with respect to such Consenting Lender; provided,
further, that the waiver of a Termination Event arising from the breach by a
Required Party of its obligations hereunder shall not require the consent of
such breaching Required Party.  If any ruling is made by the Panel that any
provision of this Agreement is not permitted by the Takeover Code, such
provision shall be given no effect. The Parties shall use reasonable efforts to
replace such provision with a valid and enforceable provision which is
acceptable to the Panel and carries out, as closely as possible, the intentions
of the parties.

 

(b)                                 Without prejudice to the other provisions of
this Agreement, each of the Parties agrees to use its respective reasonable best
efforts to take or cause to be taken, in

 

25

--------------------------------------------------------------------------------



 

good faith, all appropriate actions (including any amendments, modifications and
supplements to this Agreement, the Plan and Disclosure Statement and the Plan
Funding Agreement) as is reasonably necessary, appropriate and advisable to
memorialize and effectuate the Transaction, including, without limitation, to
obtain Bankruptcy Court confirmation of the Plan pursuant to a final order of
the Bankruptcy Court; provided that no Party shall have any obligation to take
any action or otherwise agree to any amendment, modification or supplement that
(i) creates any additional material obligation on such Party or (ii) adversely
affects in any material respect the treatment, obligations or rights of such
Party (it being agreed that, for the avoidance of doubt, any change to the Plan
that results in a diminution of the value of the property to be received by a
Consenting Class under the Plan or alters the form in which such value is to be
received by a Consenting Class under the Plan shall be deemed to adversely
affect such Consenting Class or that results in a diminution of the value and/or
increase in the liabilities of the Plan Investor shall be deemed to adversely
affect the Plan Investor) whether such change is made directly to the treatment
of a Consenting Class, the treatment of another Consenting Class, any term or
provision relating to or impacting the Plan Investor or otherwise. 
Notwithstanding the foregoing, the Company may amend, modify or supplement the
Plan and Disclosure Statement, from time to time, with the consent of any
Required Parties (such consent not to be unreasonably withheld, conditioned or
delayed), to cure any non-material ambiguity, defect (including any technical
defect), inconsistency or clerical error; provided that any such amendment,
modification or supplement does not adversely affect the rights, interests or
treatment of any such Plan Support Parties under such Plan and Disclosure
Statement.

 

9.12                        Professional Fees.

 

The Company agrees to reimburse, in addition to its own advisors, all of the
reasonable and documented out-of-pocket fees and expenses incurred by the
Consenting Noteholders and the Consenting Bridge Lenders of Latham & Watkins,
LLP and Ducera Partners LLC, under their respective engagement letters as in
effect on the date hereof, in connection with the Transaction and implementation
of the Plan (including, without limitation, fees and expenses incurred after the
Petition Date); provided that only those fees and expenses in respect of Ducera
Partners LLC that the Company shall be required to reimburse shall be those
incurred as a result of the services expressly contemplated by the engagement
letter by and between Ducera Partners LLC and Highbridge MSF International Ltd.
(f/k/a 1992 MSF International Ltd.), 1992 Tactical Credit Master Fund, L.P.,
Athyrium Opportunities II Acquisition LP, and Athyrium Opportunities III
Acquisition LP, dated as of December 7, 2018 (without giving effect to any
subsequent amendment, restatement, supplement or modification thereof following
such date), a true, complete and correct copy of which has been provided to the
Company prior to the date hereof, in each case without the need to file any
interim or final fee applications with the Bankruptcy Court, subject to the
Company obtaining Bankruptcy Court approval of any postpetition payments
pursuant to the Interim CC Order and the Final DIP Order; provided, however,
that if this Agreement shall be terminated due to the breach by any Consenting
Noteholder or Consenting Bridge Lender of its representations, warranties,
covenants, undertakings or obligations hereunder or under any other Definitive
Documentation, then the Company shall not be required to pay the expenses
referred to in the preceding sentences of this Section 9.12 (except to the
extent provided

 

26

--------------------------------------------------------------------------------



 

in the Interim CC Order or the Final DIP Order, as applicable).  For the
avoidance of doubt, but subject to the foregoing, the Company’s obligation to
pay professional fees and expenses pursuant to this Section 9.12 shall be
unaffected by, and shall survive, termination of this Agreement; provided,
however, that except as otherwise provided in the Interim CC Order or the Final
DIP Order, as applicable, the Company shall only be obligated pursuant to this
Agreement to pay such fees and expenses incurred through the Termination Date. 
For the avoidance of doubt, Novelion and the Plan Investor shall bear (and the
Company shall have no liability in respect of other than as set forth in the
Exclusivity Agreement) their own costs and expenses incurred in connection with
the Transaction, including their respective professional fees incurred in
connection with the Transaction, but without limitation of any rights of the
Plan Investor to receive reimbursement of its costs and expenses (or a portion
thereof) from the Company pursuant to the terms of the Plan Funding Agreement
and, the Exclusivity Agreement. In addition, on the effective date of the Plan,
the Company shall pay all outstanding reasonable and documented fees and
expenses of the Convertible Notes Trustee (including the fees and expenses of
its outside counsel and other professionals), regardless of whether such fees
and expenses were incurred before or after the Petition Date.

 

9.13                        Disclosure Letter References.

 

The Parties agree that the disclosure set forth in any particular section or
subsection of the disclosure schedules provided in connection with this
Agreement and/or the Plan Funding Agreement (the “Disclosure Schedules”) or
deemed disclosed as exceptions pursuant to the terms of the Plan Funding
Agreement shall be deemed to be an exception to (or, as applicable, a disclosure
for purposes of) (a) the representations and warranties (or covenants, as
applicable) of the disclosing Party that are set forth in this Agreement or the
Plan Funding Agreement; and (b) any other representations and warranties (or
covenants, as applicable) of the disclosing party that are set forth in this
Agreement or the Plan Funding Agreement.

 

9.14                        Severability of Provisions.

 

If any provision of this Agreement for any reason is held to be invalid, illegal
or unenforceable in any respect, that provision shall not affect the validity,
legality or enforceability of any other provision of this Agreement.

 

9.15                        Headings.

 

The headings of the sections, paragraphs and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof.

 

9.16                        Certain Limitations.

 

Each of the Parties acknowledges and agrees that, notwithstanding anything in
this Agreement to the contrary, it shall have no, and agrees not to pursue any,
recourse against (a) Novelion for breaches or threatened breaches hereunder by
the Company hereunder or thereunder, or (b) the Company for breaches or
threatened breaches hereunder by Novelion hereunder or thereunder.

 

27

--------------------------------------------------------------------------------



 

9.17                        Subsidiaries Bound.

 

Novelion shall cause any and all of its subsidiaries (other than Aegerion and
its subsidiaries) to comply with the terms of this Agreement and the other
Definitive Documentation as if they were a party hereto and had the obligations
of Novelion hereunder, and at the request of the Company, Novelion shall cause
such subsidiaries (other than Aegerion and its subsidiaries) to sign reasonable
documentation (including joinder agreements) as may be required to effect the
foregoing.

 

9.18                        Notices.

 

Any notices required or elected to be given hereunder must be in writing and may
be served in person or by overnight mail or by electronic mail upon the
respective parties as follows (or to such other addresses as may hereafter be
designated in accordance with the terms hereof):

 

if to the Company:

 

c/o Aegerion Pharmaceuticals, Inc.

245 First Street
Riverview II, 18th Floor
Cambridge, MA 02142

Attention:   John R. Castellano

Email:                            JCastellano@alixpartners.com

 

with a copy to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention:  Russell L. Leaf, Esq.; Jared Fertman, Esq.; Paul V. Shalhoub, Esq.;
and
 Andrew S. Mordkoff, Esq.

Email:                          rleaf@willkie.com; jfertman@willkie.com;
pshalhoub@willkie.com;
amordkoff@willkie.com

 

if to the Consenting Lenders:

 

as set forth in each signature page

 

with a copy to:

 

(For Novelion)

Goodwin Procter LLP
The New York Times Building

620 Eighth Avenue
New York, NY 10018
Attention:  Gregory Fox, Esq.; and Jacqueline Mercier, Esq.

 

28

--------------------------------------------------------------------------------



 

Email:                          GFox@goodwinlaw.com; JMercier@goodwinlaw.com

 

(For certain of the holders of loans under the Bridge Credit Agreement and/or
the Convertible Notes Indenture that are Parties as of the date hereof)

Latham & Watkins LLP

330 North Wabash Avenue, Suite 2800

Chicago, IL 60611

Attention:       Richard A. Levy, Esq.

Email:                          Richard.Levy@lw.com

 

and

 

King & Spalding LLP

444 West Lake Street

Suite 1650

Chicago, IL 60606

Attention:  Matthew L. Warren, Esq.

Email:                          mwarren@kslaw.com

 

if to the Plan Investor:

 

Amryt Pharma plc

90 Harcourt Street

Dublin 2, Ireland

Attention: Joe Wiley

Email:                      joe.wiley@amrytpharma.com

 

with a copy to:

 

Gibson, Dunn & Crutcher LLP
200 Park Avenue

New York, NY 10166

Attention:       George P. Stamas, Esq.; William B. Sorabella, Esq.; Matthew J.
Williams, Esq.; and Jason Zachary Goldstein, Esq.

Email:                          GStamas@gibsondunn.com;
WSorabella@gibsondunn.com; MJWilliams@gibsondunn.com; JGoldstein@gibsondunn.com

 

[Signature pages follow]

 

29

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

 

AEGERION PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ John R. Castellano

 

 

Name: John R. Castellano

 

 

Title: Chief Restructuring Officer

 

 

 

 

 

 

 

AEGERION PHARMACEUTICALS HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ John R. Castellano

 

 

Name: John R. Castellano

 

 

Title: Chief Restructuring Officer

 

 

 

 

 

 

 

NOVELION THERAPEUTICS INC.

 

 

 

 

 

 

 

By:

/s/ Benjamin Harshbarger

 

 

Name: Benjamin Harshbarger

 

 

Title: Interim CEO

 

 

 

 

 

 

 

AMRYT PHARMA PLC

 

 

 

 

 

 

 

By:

/s/ Joe Wiley

 

 

Name: Joe Wiley

 

 

Title: CEO

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------



 

 

ATHYRIUM OPPORTUNITIES II
ACQUISITION LP

 

 

 

 

 

 

 

By:

/s/ Andrew C. Hyman

 

 

Name: Andrew C. Hyman

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

ATHYRIUM OPPORTUNITIES III
ACQUISITION LP

 

 

 

 

 

 

 

By:

/s/ Andrew C. Hyman

 

 

Name: Andrew C. Hyman

 

 

Title: Authorized Signatory

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------



 

 

HIGHBRIDGE MSF INTERNATIONAL LTD.

 

 

 

 

 

 

 

By:

/s/ Jonathan Segal

 

 

Name: Jonathan Segal

 

 

Title: Managing Director

 

 

 

 

 

 

 

1992 TACTICAL MASTER FUND, L.P.

 

 

 

 

 

 

 

By:

/s/ Jonathan Segal

 

 

Name: Jonathan Segal

 

 

Title: Managing Director

 

 

 

 

 

 

 

HIGHBRIDGE SCF SPECIAL SITUATIONS SPV, L.P.

 

 

 

 

 

 

 

By:

/s/ Jonathan Segal

 

 

Name: Jonathan Segal

 

 

Title: Managing Director

 

 

 

 

 

 

 

HIGHBRIDGE SCF LOAN SPV, L.P.

 

 

 

 

 

 

 

By:

/s/ Jonathan Segal

 

 

Name: Jonathan Segal

 

 

Title: Managing Director

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------



 

 

WHITEBOX RELATIVE VALUE PARTNERS, LP

 

 

 

 

 

 

 

By:

/s/ Chris Hardy

 

 

Name: Chris Hardy

 

 

Title: Chief Compliance Officer

 

 

 

 

 

 

 

WHITEBOX GT FUND, LP

 

 

 

 

 

 

 

By:

/s/ Chris Hardy

 

 

Name: Chris Hardy

 

 

Title: Chief Compliance Officer

 

 

 

 

 

 

 

WHITEBOX MULTI-STRATEGY PARTNERS, LP

 

 

 

 

 

 

 

By:

/s/ Chris Hardy

 

 

Name: Chris Hardy

 

 

Title: Chief Compliance Officer

 

 

 

 

 

 

 

PANDORA SELECT PARTNERS, LP

 

 

 

 

 

 

 

By:

/s/ Chris Hardy

 

 

Name: Chris Hardy

 

 

Title: Chief Compliance Officer

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------



 

 

NINETEEN77 GLOBAL MULTI-STRATEGY ALPHA MASTER LIMITED

 

 

 

BY UBS O’CONNOR, LLC, ITS INVESTMENT ADVISER

 

 

 

 

 

 

 

By:

/s/ Andrew Hollenbeck

 

 

Name: Andrew Hollenbeck

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ James Del Medico

 

 

Name: James Del Medico

 

 

Title: Executive Director

 

 

 

 

 

 

 

NINETEEN77 GLOBAL CONVERTIBLE BOND MASTER LIMITED

 

 

 

BY UBS O’CONNOR, LLC, ITS INVESTMENT ADVISER

 

 

 

 

 

 

 

By:

/s/ Andrew Hollenbeck

 

 

Name: Andrew Hollenbeck

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ James Del Medico

 

 

Name: James Del Medico

 

 

Title: Executive Director

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE 6.4 Ownership Claims and Interests Consenting Lender Claim/Interest
Holdings (USD$) as of May 20, 2019 Athyrium Opportunities II Acquisition LP
Convertible notes (face) 95,400,000 Athyrium Opportunities II Acquisition LP
Roll-up (principal) 12,600,000 Athyrium Opportunities II Acquisition LP Secured
debt (principal) 1,700,000 Athyrium Opportunities III Acquisition LP Convertible
notes (face) 22,337,000 Athyrium Opportunities III Acquisition LP Roll-up
(principal) 3,000,000 Athyrium Opportunities III Acquisition LP Secured debt
(principal) 33,000,000 Highbridge MSF International Ltd. Roll-up 4,333,745.23
Highbridge MSF International Ltd. Convertible notes (face) 21,300,000.00 1992
Tactical Credit Master Fund, L.P. Roll-up 2,260,404.09 1992 Tactical Credit
Master Fund, L.P. Convertible notes (face) 19,900,000.00 Highbridge SCF Special
Situations SPV, L.P. Convertible notes (face) 10,900,000.00 Highbridge SCF Loan
SPV, L.P. Secured debt 15,381,922.67 Nineteen77 Global Multi-Strategy Alpha
Master Limited Convertible notes (face) 25,000,000 Nineteen77 Global Convertible
Bond Master Limited Convertible notes (face) 1,000,000 Whitebox Relative Value
Partners, LP Convertible notes (face) 2,880,000.00 Whitebox GT Fund, LP
Convertible notes (face) 288,000.00 Whitebox Multi-Strategy Partners, LP
Convertible notes (face) 2,808,000.00 Pandora Select Partners, LP Convertible
notes (face) 1,224,000.00

GRAPHIC [g102511kg06i001.gif]

 



SCHEDULE 6.6(a)

GRAPHIC [g102511kg06i002.gif]

 



NOT FOR RELEASE, PUBLICATION OR DISTRIBUTION, IN WHOLE OR IN PART, DIRECTLY OR
INDIRECTLY, IN, INTO OR FROM THE UNITED STATES (INCLUDING ITS TERRITORIES AND
POSSESSIONS, ANY STATE OF THE UNITED STATES OR THE DISTRICT OF COLUMBIA),
AUSTRALIA, CANADA, JAPAN, THE REPUBLIC OF SOUTH AFRICA OR ANY OTHER JURISDICTION
IN WHICH SUCH RELEASE, PUBLICATION OR DISTRIBUTION WOULD BE UNLAWFUL OR WOULD
CONSTITUTE A VIOLATION OF THE RELEVANT LAWS OR REGULATIONS OF THAT JURISDICTION
("RESTRICTED JURISDICTIONS"). THIS ANNOUNCEMENT IS FOR INFORMATION PURPOSES ONLY
AND DOES NOT ITSELF CONSTITUTE AN OFFER FOR SALE OR SUBSCRIPTION OF ANY
SECURITIES IN THE COMPANY. PLEASE SEE THE IMPORTANT NOTICE AT THE END OF THIS
ANNOUNCEMENT. This announcement contains inside information within the meaning
of the EU Market Abuse Regulation 596/2014. May 21 2019 AIM:AMYT Euronext
Growth: AYP Amryt Pharma plc (“Amryt” or the “Company”) RECOMMENDED ACQUISITION
OF AEGERION PHARMACEUTICALS Creates a rare disease business with two approved
products – lomitapide (Lojuxta® / Juxtapid®) and metreleptin (Myalept® /
Myalepta®) - - $136.5m of 2018 built-in revenues, multiple growth opportunities,
and a robust pipeline for value creation Reunites the lomitapide franchise and
transforms Amryt into a global player in the orphan disease market Capitalizes
on Amryt management’s unique knowledge of Aegerion’s assets and European
commercialization capabilities - - - Presents the opportunity for meaningful
expense synergies - $25m-$40m in 2020 Pre-money implied transaction equity
valuations: Amryt $120m and Aegerion $190.7m - - Contingent Value Rights
(“CVRs”) will be issued to Amryt stakeholders that could result in the payment
of up to an additional $85m (settled in cash or stock) based on certain AP101
milestones being achieved Amryt plans to raise $60m in equity concurrent with
closing of the Transaction and certain Aegerion bondholders have agreed to
backstop this equity raise Establishes an appropriate capital structure and
liquidity profile to drive growth and create value -Transaction already endorsed
by 34.3% of Amryt’s shareholders and in excess of 67% of Aegerion’s bondholders
Management will host a conference call for analysts and investors today at 1330
BST (0830 EDT) – dial-in details below - - - Amryt, a biopharmaceutical company
focused on rare and orphan diseases, today announces that it has reached
agreement to acquire (the “Transaction”) Aegerion Pharmaceuticals (“Aegerion”),
a subsidiary of Novelion Therapeutics Inc. - NASDAQ:NVLN - (“Novelion”). The
Transaction has been unanimously approved and recommended by the Boards of
Amryt, Aegerion and Novelion. 1

GRAPHIC [g102511kg07i001.gif]

 



Transaction Rationale The Company has built a diversified portfolio of drugs to
treat patients with rare and orphan diseases through the acquisition of its
AP101 and AP103 product lines and through the in-licencing of the Lojuxta®
product line. The Transaction is in line with the Company’s strategy to expand
its product portfolio to enhance shareholder value. The Transaction will put
Amryt on the path to creating a rare and orphan disease company with a
diversified offering of multiple commercial and development stage assets and
will provide it with scale to support further growth. The Transaction will give
Amryt an expanded commercial footprint to market two US and EU approved
products, lomitapide (Juxtapid® (US/ROW) / Lojuxta® (EU)) and metreleptin
(Myalept® (US) / Myalepta® (EU)). Amryt’s leadership team already has a deep
knowledge of both these products and since December 2016 has successfully
commercialized Lojuxta® across Europe and the Middle East. Dr. Joe Wiley, Chief
Executive Officer of Amryt, commented: “The acquisition of Aegerion accelerates
our ambition to become a global leader in treating rare conditions to help
improve the lives of patients where there is a high unmet medical need. By
delivering two substantial revenue-generating products and an enhanced pipeline
of promising development opportunities, this will significantly strengthen our
growth in highly attractive markets globally. Amryt has a unique insight into
both Aegerion and its products, through our commercial success with Lojuxta® and
given that many of our senior management team previously worked at Aegerion.”
“With this Transaction we can continue the strong growth trajectory already
underway with Lojuxta® in Europe on a global scale. It also delivers
metreleptin, another highly compelling commercial rare disease product alongside
an established commercial footprint in the US and internationally. This
transformational deal provides Amryt with the financial flexibility to fully
execute our medium-term growth plans, and is expected to deliver significant
shareholder returns.” Transaction Highlights:     Amryt has agreed to acquire
Aegerion in an all-paper transaction The combined group had 2018 pro-forma
combined revenues of $136.5m Pre-money implied transaction equity valuations:
Amryt $120m and Aegerion $190.7m Contingent Value Rights (“CVRs”) will be issued
to Amryt stakeholders that could result in the payment of up to $85m (settled in
cash or stock) based on certain AP101 milestones being achieved Amryt plans to
raise $60m in equity concurrent with closing of the Transaction and certain
Aegerion bondholders have agreed to backstop this equity raise This equity raise
will be placed at a 20% discount to the implied transaction equity value
Aegerion’s balance sheet is to be restructured through a US Chapter 11 process
prior to Amryt acquiring Aegerion - Aegerion will continue to operate as usual
during the Chapter 11 process New loan facilities for the combined group will be
put in place, and the key terms of such facilities have been agreed - Amryt’s
existing European Investment Bank facility is to be repaid The combined group’s
global HQ will be in Dublin, Ireland with its US HQ in Boston, Massachusetts
Enlarged group to be re-admitted to AIM and Euronext Growth on closing with a
planned dual-listing on NASDAQ Transaction already endorsed by 34.3% of Amryt
shareholders and in excess of 67% of Aegerion’s bondholders        2

GRAPHIC [g102511kg07i002.gif]

 



Rich Commercial Portfolio & Development Pipeline with a Global Footprint  Amryt
will have a differentiated, diverse, global offering of multiple commercial and
development stage rare disease assets, including:
Twohigh-valuecommercialassetswithmultipledevelopmentopportunitiesin
complementary global markets oLomitapide (Juxtapid®(US)/Lojuxta®(EU)) for the
treatment of adult homozygous familial hypercholesterolemia (HoFH) oMetreleptin
(Myalept®(US) / Myalepta® (EU)), a leptin hormone replacement therapy, approved
in the US for Generalised Lipodystrophy (GL), and recently in Europe for GL and
Partial Lipodystrophy (PL) Additional near-term potential commercial
opportunities for a broadened Amryt portfolio of products   o o Metreleptin as a
potential treatment for partial lipodystrophy (PL) in the US Lomitapide
(Juxtapid®/Lojuxta®) as a potential treatment for familial chylomicronemia
syndrome (FCS) A lead development asset (AP101) for Epidermolysis Bullosa
(“EB”), a >$1bn market opportunity in a pivotal Phase 3 trial, which recently
reported positive unblinded interim efficacy analysis results and is anticipated
will be fully enrolled by end of H2 2019 Novel gene therapy platform (AP103)
which offers a potential treatment for patients with EB and other topical
indications o o Value Creation   Enhanced scale of combined group expected to
drive revenue growth and future profitability Expected to deliver meaningful
operational synergies over the medium term - the Directors believe, on the work
undertaken to date, that the enlarged group can deliver operational synergies of
between $25m and $40m in 2020, rising further in 2021 Amryt’s deep knowledge of
Aegerion products is key to driving growth Reunification of lomitapide brands
provides potential to replicate success of Lojuxta® in Europe with Juxtapid® in
the US Opportunity to grow Myalepta® revenues with broader reach across EU to
accelerate recent launch Delivers a ready-made commercial US infrastructure in
advance of anticipated launch of AP101 Recapitalized business well-positioned to
drive pipeline value Planned NASDAQ listing to drive liquidity and investor
reach Opportunity for corporate restructuring to drive additional value       
Board & Management    Team led by Dr Joe Wiley, CEO of Amryt Strong
international management with significant industry experience Revised Board
composition, on closing of the Transaction, consisting of CEO and six
Non-Executive Directors New Board to be appointed on closing  3

GRAPHIC [g102511kg07i003.gif]

 



Ben Harshbarger, Novelion’s (parent company of Aegerion) Interim Chief Executive
Officer, said, “The combination of Amryt and Aegerion will create a financially
stronger and well-capitalized rare disease company with two commercial products
and a pipeline of late stage rare disease products. Amryt’s executive management
team has the depth of experience to commercialize Aegerion’s marketed products,
as demonstrated by its ability to grow sales of Lojuxta® in the European market,
to develop and, if approved, commercialize Amryt’s late stage product candidate,
AP101, and to pursue additional potential indications for metreleptin and
lomitapide.” The Transaction constitutes a reverse takeover of the Company under
the Euronext Growth Rules and AIM Rules and requires shareholder approval and
the publication of an AIM and Euronext Growth Admission Document (the "Admission
Document") with details of the Enlarged Group. Trading in Amryt's shares will be
suspended on both the AIM Market and the Euronext Growth Market with immediate
effect until the Admission Document has been published. The Transaction is also
conditional on the UK Takeover Panel waiving the obligation on certain lenders
of Aegerion to make a general offer under Rule 9 of The UK Takeover Code, and on
independent Amryt shareholder approval being obtained for such waiver and
whitewash. MTS Securities, LLC is serving as financial advisor and Gibson, Dunn
& Crutcher LLP is serving as legal advisor to Amryt in this transaction. Shore
Capital is acting as financial advisor, NOMAD and Joint Broker to Amryt. Stifel
Nicolaus Europe Limited are Joint Broker to Amryt. Davy is acting as Euronext
Growth Advisor and Joint Broker to Amryt. Moelis & Co LLC is serving as
financial advisor to Aegerion. Conference Call Details Management will host a
conference call for analysts today at 1330 BST (0830 EDT). Dial in details:
Conference ID: 3387304 From the UK/International: +44 (0) 2071 928000 / 0800 376
7922 From Ireland: (01) 431 9615 / 1800 936148 From the US: +1 631 510 7495 / 1
866 966 1396 A recording of the call will be available from 1830 (BST) today,
please email ir@amrytpharma.com for access details. The presentation for today’s
call will be available to download shortly before the call commences at
https://www.amrytpharma.com/newsroom/ Enquiries: Amryt Pharma plc Dr. Joe Wiley,
CEO Rory Nealon, CFO/COO +353 (1) 518 0200 Shore Capital Financial Advisor,
NOMAD and Joint Broker Edward Mansfield, Mark Percy, Daniel Bush Stifel Joint
Broker Jonathan Senior, Ben Maddison +44 (0) 20 7408 4090 +44 (0) 20 7710 7600
Davy Euronext Growth Advisor and Joint Broker John Frain, Daragh O’Reilly +353
(1) 679 6363 4

GRAPHIC [g102511kg07i004.gif]

 



Consilium Strategic Communications Amber Fennell, Matthew Neal, David Daley +44
(0) 20 3709 5700 About Amryt Amryt is a biopharmaceutical company focused on
developing and delivering innovative new treatments to help improve the lives of
patients with rare or orphan diseases. Lojuxta® is an approved treatment for
adult patients with the rare cholesterol disorder - Homozygous Familial
Hypercholesterolaemia ("HoFH"). This disorder impairs the body's ability to
remove low density lipoprotein ("LDL") cholesterol ("bad" cholesterol) from the
blood, typically leading to abnormally high blood LDL cholesterol levels in the
body from before birth - often ten times more than people without HoFH - and
subsequent aggressive and premature narrowing and blocking of blood vessels.
Lojuxta® is indicated as an adjunct to a low-fat diet and other lipid-lowering
medicinal products with or without LDL apheresis in adult patients with HoFH.
Amryt is the marketing authorisation holder and has an exclusive licence to sell
Lojuxta® (lomitapide) across the European Economic Area, Middle East and North
Africa, Switzerland, Turkey, Israel, Russia, the Commonwealth of Independent
States and the non-EU Balkan states. Amryt's lead development candidate, AP101,
is a potential treatment for Epidermolysis Bullosa ("EB"), a rare and
distressing genetic skin disorder affecting young children and adults for which
there is currently no treatment. It is currently in Phase 3 clinical trials and
recently reported positive unblinded interim efficacy analysis results and is
anticipated will be fully enrolled by end of H2 2019 . The European and US
market opportunity for EB is estimated to be in excess of $1 billion. In March
2018, Amryt in-licenced a pre-clinical gene-therapy platform technology, AP103,
which offers a potential treatment for patients with Recessive Dystrophic
Epidermolysis Bullosa, a subset of EB, and is also potentially relevant to other
genetic disorders. For more information on Amryt, please visit
www.amrytpharma.com. About Novelion Therapeutics and Aegerion Pharmaceuticals
Novelion, through its subsidiary Aegerion Pharmaceuticals, is a global
biopharmaceutical company dedicated to developing and commercializing therapies
that deliver new standards of care for people living with rare diseases. With a
global footprint and an established commercial portfolio, including Myalept/a®®
(metreleptin) and Juxtapid®® (lomitapide), their business is supported by
differentiated treatments that treat severe and rare diseases. Description of
Transaction  Amryt has agreed to acquire Aegerion in an all-paper transaction.
On closing, the implied equity valuations of Amryt and Aegerion will be $120m
and $190.7m respectively. Amryt stakeholders will also receive a Contingent
Value Right (“CVR”) of up to $85m, in cash or stock, at the election of its
board, subject to certain regulatory approval and commercialization milestones
of its late-stage development product candidate, AP101.  Amryt plans to raise
$60m in new equity concurrent with the Transaction closing at a 20% discount to
the implied transaction valuations. The proceeds from this financing will be
used to continue to develop the combined group’s pipeline, to develop potential
new indications for Amryt’s late 5

GRAPHIC [g102511kg07i005.gif]

 



stage product candidates, and to be used for general corporate purposes. Certain
Aegerion bondholders have agreed to backstop this capital raise.  Amryt,
Aegerion and Aegerion’s key stakeholders have entered into a “Restructuring
Support Agreement” pursuant to which Aegerion has filed for Chapter 11 in the
United States and seek to consummate the Transaction through a plan of
reorganization that has garnered the support of Aegerion’s key creditors and
stakeholders. Pursuant to the plan of reorganization, upon Bankruptcy Court
approval, Amryt will acquire the reorganized Aegerion in exchange for Amryt
stock, which stock will be distributed, together with other consideration in the
form of new debt, to certain Aegerion secured and unsecured creditors, including
Aegerion’s convertible bond holders, certain unsecured creditors and Novelion.
As a result, Aegerion will emerge from Chapter 11 after having discharged
substantial pre-transaction liabilities and with a reorganized and streamlined
capital structure that materially reduces its debt obligations.  To facilitate a
smooth entry into Chapter 11, Aegerion has arranged for financing to allow it to
operate uninterrupted during the Chapter 11 process, which financing will be
repaid in cash pre-closing or otherwise exchanged into the new $125m convertible
notes referred to below. Aegerion’s bondholders have agreed to support this
transaction and oppose other potential transactions to acquire Aegerion.  $125
million of new 5% convertible notes will be issued. The notes will mature 5.5
years from closing and be convertible into equity of Amryt at a 20% premium to
the implied transaction valuation. Aegerion’s existing $50 million (in
principal) secured loan, held by certain funds managed by Athyrium Capital
Management and Highbridge Capital Management, as well as Amryt’s existing €20m
(in principal) secured loan, will be converted and/or refinanced into new
first-lien secured debt of the Amryt Group, which will have a cash interest rate
of 6.5% per annum and an additional 6.5% PIK (“Payment-in-kind”) interest rate
and will mature 5 years from closing.  In connection with the Transaction, it is
proposed that a corporate reorganization of Amryt will be undertaken by way of a
scheme of arrangement, pursuant to which a new Irish incorporated public company
will become the new ultimate holding company of the combined group. Governance &
Management Amryt will continue to be listed on the London Stock Exchange’s
Alternative Investment Market, Euronext Growth Market in Dublin and after the
Transaction will pursue a dual-listing on NASDAQ. Following the Transaction,
Amryt’s global headquarters will be in Dublin, Ireland and its US headquarters
will be in Boston, Massachusetts. Upon the closing of the Transaction, the Amryt
board will consist of seven Directors including Dr. Joe Wiley (CEO). The six
Non-Executive Directors will be proposed as follows – two by Amryt and four by
Athyrium Capital Management and Highbridge Capital Management (current Aegerion
bondholders). The Chairperson of the Board will be proposed by Amryt and will be
unaffiliated with Amryt, Novelion or Aegerion. All board appointments will be
made by mutual consent. Amryt will continue to be led by its executive team,
which will be supplemented by certain Aegerion executives on both a transitional
and permanent basis. Conditions of the Transaction - Closing of the Transaction
is conditional, inter alia, on:  US Bankruptcy Court approval of the plan of
reorganization and all conditions precedent to consummation of the plan of
reorganization having been satisfied or waived; 6

GRAPHIC [g102511kg07i006.gif]

 



 the receipt of all necessary regulatory approvals and confirmation of no
injunction preventing consummation of the Transaction;  the passing of all
resolutions necessary in connection with the Transaction by the shareholders of
Amryt, such resolutions to be set out in the Admission Document to be published
by Amryt including in relation to a scheme of arrangement in connection with a
corporate reorganization required to be undertaken in connection with the
Transaction and the issuance of the CVRs;  a waiver being granted by The Panel
on Takeovers and Mergers of the obligations which may otherwise arise pursuant
to Rule 9 of the Takeover Code for certain lenders of Aegerion to make a general
offer to the Company’s shareholders for all the issued ordinary shares in the
capital of the Company as a result of the distribution of Amryt shares to such
lenders following the issuance thereof to the Company as contemplated pursuant
to the Transaction, and such waiver being approved by the Company’s shareholders
by a resolution duly passed by the requisite majority of Company’s shareholders
entitled to vote on such resolution pursuant to the Takeover Code and any
requirement or direction issued by The Panel on Takeovers and Mergers in
connection therewith;  consummation of the backstopped equity raise of $60m; 
the Restructuring Support Agreement not having terminated and remaining in full
force and effect;  re-admission of the enlarged group to trading on AIM; 
completion of the agreed new term loan financing and the issuance of certain new
convertible notes by the reorganized Amryt Group; and  certain other customary
closing conditions. Indicative Timetable  Announcement of Transaction - 21 May
2019  Publication of Admission Document - Early August 2019  Shareholder Meeting
- Late August 2019  Launch of the Equity Fundraise - September 2019  Scheme of
Arrangement Completion - September 2019  Closing of Aegerion’s Chapter 11
Bankruptcy - Early Q4 2019  Completion of the Transaction and Equity Fundraise
and re-Admission - Early Q4 2019 The above dates are indicative only and are
subject to change 7

GRAPHIC [g102511kg07i007.gif]

 



IMPORTANT NOTICE THIS ANNOUNCEMENT IS RESTRICTED AND IS NOT FOR PUBLICATION,
RELEASE OR DISTRIBUTION, DIRECTLY OR INDIRECTLY, IN WHOLE OR IN PART, IN OR INTO
THE UNITED STATES, AUSTRALIA, CANADA, JAPAN, THE REPUBLIC OF SOUTH AFRICA OR ANY
OTHER JURISDICTION IN WHICH SUCH PUBLICATION, RELEASE OR DISTRIBUTION WOULD BE
UNLAWFUL ("RESTRICTED JURISDICTIONS"). THIS ANNOUNCEMENT DOES NOT ITSELF
CONSTITUTE AN OFFER FOR SALE OR SUBSCRIPTION OF ANY SECURITIES IN THE COMPANY IN
ANY JURISDICTION INCLUDING IN THE UNITED STATES. DISTRIBUTION OF THIS
ANNOUNCEMENT IN CERTAIN JURISDICTIONS MAY BE RESTRICTED OR PROHIBITED BY LAW.
PERSONS DISTRIBUTING THIS ANNOUNCEMENT MUST SATISFY THEMSELVES THAT IT IS LAWFUL
TO DO SO. SECURITIES MAY NOT BE OFFERED OR SOLD IN THE UNITED STATES ABSENT
REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), OR AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
REGISTRATION. THE COMPANY HAS NOT AND DOES NOT INTEND TO REGISTER ANY SECURITIES
UNDER THE SECURITIES ACT, AND DOES NOT INTEND TO OFFER ANY SECURITIES TO THE
PUBLIC IN THE UNITED STATES UNLESS REGISTERED UNDER THE SECURITIES ACT OR AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE. NO PUBLIC OFFERING OF SECURITIES
OF THE COMPANY IS BEING MADE IN THE UNITED STATES. NO COMMUNICATION OR
INFORMATION RELATING TO THE ISSUE AND OFFERING OF SECURITIES MAY BE DISSEMINATED
TO THE PUBLIC IN JURISDICTIONS OTHER THAN THE UK WHERE PRIOR REGISTRATION OR
APPROVAL IS REQUIRED FOR THAT PURPOSE. NO ACTION HAS BEEN TAKEN THAT WOULD
PERMIT AN OFFER OF SECURITIES IN ANY JURISDICTION WHERE ACTION FOR THAT PURPOSE
IS REQUIRED, OTHER THAN IN THE UK. References in this announcement and these
terms and conditions to Davy refer to J&E Davy. References in these terms and
conditions to Shore Capital refer to Shore Capital Stockbrokers Limited and/or
Shore Capital and Corporate Limited as the context admits. This announcement has
been issued by and is the sole responsibility of the Company. No representation
or warranty, express or implied, is or will be made as to, or in relation to,
and no responsibility or liability is or will be accepted by MTS Securities LLC
(“MTS”), Shore Capital or Davy or by any of their respective affiliates or
agents as to or in relation to, the accuracy or completeness of this
Announcement or any other written or oral information made available to or
publicly available to any interested party or its advisers, and any liability
therefore is expressly disclaimed. The distribution of this announcement may be
restricted by law in certain jurisdictions and persons into whose possession
this announcement, or other information referred to herein, comes should inform
themselves about and observe any such restriction. Any failure to comply with
these restrictions may constitute a violation of the securities laws of any such
jurisdiction. To the fullest extent permitted by applicable law, the companies
and persons involved in the Transaction disclaim any responsibility or liability
for the violation of such requirements by any person. This announcement has been
prepared for the purposes of complying with English law, the rules of AIM and
Euronext Growth and the information disclosed may not be the same as that which
would 8

GRAPHIC [g102511kg07i008.gif]

 



have been disclosed if this announcement had been prepared in accordance with
the laws and regulations of any jurisdictions outside England and Wales.
Statements in this announcement with respect to each of Amryt’s and Aegerion's
business, strategies, projected financial figures, transaction synergies,
earnings guidance, financial guidance, future dividends and beliefs and with
respect to the Transaction, as well as other statements that are not historical
facts are forward-looking statements involving risks and uncertainties which
could cause the actual results to differ materially from such statements.
Statements containing the words "expect", "anticipate", "intends", "plan",
"estimate", "aim", "forecast", "project" and similar expressions (or their
negative) identify certain of these forward-looking statements. The
forward-looking statements in this Announcement are based on numerous
assumptions regarding the Transaction and each of Amryt's and Aegerion's present
and future business strategies and the environment in which each of Amryt and
Aegerion will operate in the future. Forward-looking statements involve inherent
known and unknown risks, uncertainties and contingencies because they relate to
events and depend on circumstances that may or may not occur in the future and
may cause the actual results, performance or achievements to be materially
different from those expressed or implied by such forward-looking statements.
These statements are not guarantees of future performance or the ability to
identify and consummate investments. Many of these risks and uncertainties
relate to factors that are beyond each of Amryt's and Aegerion's ability to
control or estimate precisely, such as future market conditions, currency
fluctuations, the behaviour of other market participants, the actions of
regulators and other factors such as each of Amryt's and Aegerion's ability to
obtain financing, changes in the political, social and regulatory framework in
which each of Amryt and Aegerion operates or in economic, technological or
consumer trends or conditions. Past performance should not be taken as an
indication or guarantee of future results, and no representation or warranty,
express or implied, is made regarding future performance. No person is under any
obligation to update or keep current the information contained in this
Announcement or to provide the recipient of it with access to any additional
relevant information that may arise in connection with it. Such forward-looking
statements reflect the directors' current beliefs and assumptions and are based
on information currently available to management. This announcement includes
certain combined or pro forma financial information for Aegerion and Amryt. Such
combined or pro forma financial information is preliminary in nature, only
represents current estimates of the potential impact of the Transaction on
Amryt, remains subject to change and is provided solely for illustrative
purposes. No reliance should be placed on the combined or pro forma financial
information contained in this Announcement. No statement in this announcement is
intended to be a profit forecast, and no statement in this announcement should
be interpreted to mean that earnings per share of the Company for the current or
future financial years would necessarily match or exceed the historical
published earnings per share of the Company. Shore Capital and Corporate Limited
and Shore Capital Stockbrokers Limited are, authorised and regulated in the
United Kingdom by the Financial Conduct Authority. Shore Capital and Corporate
Limited acts as nominated adviser to the Company for the purposes of the AIM
Rules. Shore Capital is acting exclusively for the Company and for no one else
in connection with the Transaction and will not be responsible to anyone other
than the Company for providing the protections afforded to clients of Shore
Capital or for providing advice in relation to the Transaction, or any other
matters referred to in this announcement. Davy, which is regulated in Ireland by
the Central Bank of Ireland, acts as the Euronext Growth adviser to the Company
for the purposes of the Euronext Growth Rules. Davy is acting exclusively 9

GRAPHIC [g102511kg07i009.gif]

 



for the Company and for no one else in connection with the Transaction and will
not be responsible to anyone other than the Company for providing the
protections afforded to clients of Davy or for providing advice in relation to
the Transaction, or any other matters referred to in this announcement. MTS is
acting exclusively for the Company and for no one else in connection with the
Transaction and will not be responsible to anyone other than the Company for
providing the protections afforded to clients of MTS or for providing advice in
relation to the Transaction, or any other matters referred to in this
announcement. Save for the responsibilities and liabilities, if any, of MTS,
Shore Capital and Davy under relevant laws or in respect of fraudulent
misrepresentation, no representation or warranty, express or implied, is or will
be made as to, or in relation to, and no responsibility or liability is or will
be accepted by or on behalf of MTS, Shore Capital, Davy or by their respective
affiliates, agents, directors, officers and employees as to, or in relation to,
the accuracy or completeness of this announcement or any other written or oral
information made available to or publicly available to any interested party or
its advisers, and any liability therefor is expressly disclaimed. 10

GRAPHIC [g102511kg07i010.gif]

 



Novelion Therapeutics Announces Subsidiary Aegerion Pharmaceuticals to
Recapitalize Through Court Supervised Process In Which Amryt Pharma Plc Will
Acquire 100% of Reorganized Stock of Aegerion  Transaction is result of
comprehensive capital structure and strategic review conducted independently by
both Novelion’s and Aegerion’s Boards of Directors Aegerion will continue to
make available to patients its two approved therapies, JUXTAPID® and MYALEPT®
Novelion to receive approximately 10% of the equity of the combined company
(subject to dilution) on account of its intercompany loan and cash payments from
Aegerion related to past and future expenditures for shared services  
Vancouver, BC, and Cambridge, MA, May 20, 2019 – Novelion Therapeutics Inc.
(NASDAQ: NVLN) (Novelion), a biopharmaceutical company dedicated to developing
new standards of care for individuals living with rare diseases, announced today
that its wholly-owned subsidiary Aegerion Pharmaceuticals, Inc. (Aegerion) has
entered into a plan funding agreement (PFA) and a restructuring support
agreement (RSA) that will result in Aegerion selling 100% of its reorganized
stock to, and becoming a wholly-owned subsidiary of, Dublin-based Amryt Pharma
Plc (Amryt). The agreements, which will result in a recapitalization of Aegerion
(the Recapitalization), are the result of the previously announced capital
structure and strategic review undertaken independently by the Boards of
Directors of Novelion and Aegerion, and a broad marketing process. The
Recapitalization of Aegerion pursuant to the PFA and a proposed Chapter 11 plan
of reorganization (the Plan) has been approved by Aegerion’s board and approved
and recommended by the independent restructuring committee of Aegerion’s board.
Novelion’s board has approved Novelion’s entry into the RSA and support for
Aegerion’s proposed Chapter 11 restructuring. In conjunction with the
Recapitalization, Aegerion has entered into the RSA with many of its key
stakeholders, including Novelion, the holders of in excess of 67% of the 2.00%
convertible notes issued by Aegerion due 2019 (Existing Convertible Notes) and
the holders of 100% of the principal amount under Aegerion’s other indebtedness
for borrowed money. To facilitate the Recapitalization, Aegerion and its U.S.
subsidiary Aegerion Pharmaceuticals Holdings, Inc. (the Debtors) have commenced
cases in the United States Bankruptcy Court for the Southern District of New
York (the Court) pursuant to Chapter 11 of the United States Code. Aegerion will

GRAPHIC [g102511kg07i011.gif]

 



continue to operate in the ordinary course of business during the Chapter 11
process. The non-U.S. subsidiaries of Aegerion are not part of the Chapter 11
proceedings. Certain Key Terms of the Recapitalization The Recapitalization
ascribes an enterprise value to Aegerion and Amryt of $395 million and $146
million, respectively, excluding cash and cash equivalents and subject to
adjustment for accrued interest and certain payments that are due to the DOJ and
the SEC. The key terms of the Recapitalization (the Restructuring Transactions),
which are subject to Bankruptcy Court approval and other customary conditions,
include the following:   Amryt acquiring 100% of the outstanding new equity
interests in recapitalized Aegerion; Ordinary equity of Amryt representing 61.4%
of the outstanding ordinary equity of Amryt, after giving effect to the
Restructuring Transactions but before giving effect to equity underlying the New
Convertible Notes, the Deal Equity Raise (each as described below), ordinary
shares that may be issuable in satisfaction of the CVR (described below) if the
relevant milestones are achieved, and equity that is reserved for issuance under
any management equity compensation plan adopted by Amryt, will be distributed to
certain existing creditors of Aegerion in complete or partial satisfaction of
their claims, including in partial satisfaction of the claims of the holders of
the Existing Convertible Notes and in complete satisfaction of Novelion’s
approximately $36 million claims on account of the Intercompany Loan;
Pre-Recapitalization shareholders of Amryt continuing to own 38.6% of the
outstanding ordinary equity of Amryt, after giving effect to the Restructuring
Transactions but before giving effect to equity underlying the New Convertible
Notes, the Deal Equity Raise, and any equity issued on account of the CVRs and
under any management equity compensation plan adopted by Amryt; The equity
interests of Aegerion held by Novelion being terminated; Aegerion issuing $125
million of new 5% convertible notes (the New Convertible Notes). The New
Convertible Notes will be issued to certain existing creditors of Aegerion in
satisfaction of their claims (and not for cash), including in satisfaction of a
portion of the Existing Convertible Notes, the approximately $22 million of
“Roll Up Debt” under the Aegerion’s existing bridge loan facility, and any
amounts drawn down under Aegerion’s DIP Financing (defined below) that are not
otherwise satisfied in cash at the closing of the Restructuring Transactions;
Aegerion’s existing Bridge Loan in the original principal amount of $50 million,
held by certain funds managed by Athyrium Capital Management, LP (Athyrium) and
Highbridge Capital Management, LLC (Highbridge), as well as Amryt’s existing
approximately €20 2    

GRAPHIC [g102511kg07i012.gif]

 



million (in principal) of secured debt, will be converted into new first-lien
secured debt of Amryt and Aegerion, which will have a cash interest rate of 6.5%
per annum and an additional 6.5% PIK (Paid in Kind) interest rate and mature
five years from the closing date of the Restructuring Transactions; Amryt
shareholders prior to the consummation of the Restructuring Transactions will
receive a contingent value right (CVR) entitling them to receipt of proceeds of
up to $85 million upon the occurrence of certain milestones related to the
regulatory approval and commercialization of AP 101, its late-stage development
product candidate, with such payments to be made in loan notes or ordinary
shares, at the election of its board; In connection with the closing of the
Restructuring Transactions, Amryt plans to raise $60 million through the
issuance of new equity of Amryt (the Deal Equity Raise). The proceeds from the
Deal Equity Raise will be used as provided in the Plan to pay certain expenses
and for general corporate purposes. The new equity will be priced at a 20
percent discount to Amryt’s implied valuation pro forma to the Restructuring
Transaction with $18 million of the new equity offered to certain Amryt
investors and $42 million to certain creditors of Aegerion on a pro rata basis,
including Novelion. Certain of Aegerion bondholders, including Athyrium,
Highbridge, UBS and Whitebox, have agreed to purchase any unsubscribed portion
of the new equity; Aegerion intends to, and the Plan provides that Aegerion
will, continue to fully honor all obligations to the U.S. Department of Justice,
the U.S. Securities and Exchange Commission and other U.S. and state government
agencies and courts, which obligations will not be impaired by the Restructuring
Transactions; Aegerion intends to continue to pay all trade and other ordinary
operating expenses that arise during the course of the Chapter 11 cases and,
upon consummation of the Restructuring Transactions, repay 100% of any allowed
trade claims outstanding as of the Chapter 11 filing; Under the terms of the
PFA, following the approval by the Court of certain provisions of the PFA,
Aegerion and its advisors will have a 55-day period to solicit alternative
transactions that are superior, from a financial point of view, to the
Restructuring Transactions. Subject to the limitations of the PFA¸ Aegerion is
also entitled to respond to unsolicited proposals if Aegerion determines that
such proposals are reasonably likely to result in a superior transaction.
Aegerion is entitled to terminate the PFA in order to enter into a superior
transaction, provided that it reimburses Amryt for costs and expenses incurred
in connection with the Restructuring Transactions (with a cap of $4,000,000) at
the time of termination and pays a termination fee of $11,850,000 upon the
consummation of the superior transaction. Approximately 34.3% of Amryt’s
existing      3

GRAPHIC [g102511kg07i013.gif]

 



shareholders have committed to supporting the Restructuring Transactions through
written undertakings. The Debtors expect to enter into a $20 million
super-priority debtor-in-possession multi-draw term loan facility (the DIP
Financing) with Athyrium and Highbridge on terms and conditions set forth in the
DIP credit agreement and proposed DIP order filed with the Court. Upon approval
by the Court and the satisfaction of the conditions set forth in the DIP credit
agreement, the DIP Financing will provide the Debtors with liquidity that will
be used to support the Restructuring Transactions. Any portion of the DIP
Financing that is drawn and not repaid in cash upon the closing of the
Restructuring Transactions will be converted into a portion of the $125 million
of New Convertible Notes discussed above. The Debtors have also negotiated with
their existing secured lenders the terms of consensual use of cash collateral
during the pendency of the Chapter 11 cases.  The Recapitalization and business
combination between Aegerion and Amryt is expected to create a global rare
disease company with a diversified commercial and clinical-stage portfolio with
growing commercial assets and multiple late stage product candidates. The
development pipeline includes Amryt’s AP101 product candidate currently in Phase
III development for epidermolysis bullosa (EB), as well as additional potential
indications for Aegerion’s products, including metreleptin as a potential
treatment for partial lipodystrophy (PL) in the U.S., which is already approved
in Europe, and lomitapide as a potential treatment for familial chylomicronemia
syndrome (FCS). “The combination of Amryt and Aegerion will create a financially
stronger and well-capitalized rare disease company with two commercial products
and a pipeline of late stage rare disease products. Amryt’s executive management
team has the depth of experience to commercialize Aegerion’s marketed products,
as demonstrated by its ability to grow sales of LOJUXTA® in the European market,
to develop and, if approved, commercialize Amryt’s late stage product candidate,
AP101, and to pursue additional potential indications for metreleptin and
lomitapide,” said Ben Harshbarger, Novelion’s Interim Chief Executive Officer.
“With the opportunity to leverage synergies between the two companies to reduce
overlap in expenses and eliminate the intercompany royalties through the
existing LOJUXTA licensing agreement among the two companies, we believe these
transactions create a compelling growth story and value creation opportunity for
Aegerion and its stakeholders, including Novelion.” “The acquisition of Aegerion
accelerates our ambition to become a global leader in treating rare conditions
where there is a high unmet medical need,” commented Joe Wiley, Chief Executive
Officer of Amryt. By delivering two substantial revenue-generating products and
an enhanced pipeline of promising development opportunities, this will
significantly strengthen our growth in highly attractive markets globally. Amryt
has a unique insight into both Aegerion and its products, through our commercial
success with LOJUXTA and given that many of our senior management team
previously worked at Aegerion.” 4

GRAPHIC [g102511kg07i014.gif]

 



Impact on Novelion Novelion has agreed to enter into the RSA and support
Aegerion’s proposed Chapter 11 plan, which Novelion believes will avoid value
destructive potential litigation with Aegerion, its other secured lenders and
the majority holders of the Existing Convertible Notes, including as it may
relate to challenges to Novelion’s intercompany secured loan and the terms that
Aegerion could impose or “cram down” on Novelion through a Chapter 11 plan that
Novelion did not support. Under the proposed plan, Novelion’s existing
approximately $36 million intercompany secured loan to Aegerion (the
Intercompany Loan) will be allowed in full and will receive a distribution of
equity under Aegerion’s plan of reorganization representing approximately 10.1%
equity ownership of Amryt on a pro forma basis, prior to any dilution from
equity to be issued in connection with Deal Equity Raise, upon conversion of the
New Convertible Notes, ordinary shares that may be issuable in satisfaction of
the CVR if the relevant milestones are achieved, and equity that is reserved for
issuance under any management equity compensation plan adopted by Amryt. After
taking into account the new Amryt equity anticipated to be issued in connection
with the Deal Equity Raise, Novelion is projected to own approximately 8.1% of
Amryt. Novelion’s treatment under the plan on account of its intercompany loan
represents an approximately 84% recovery and the equity received will be freely
transferable. Also, Novelion has the right to subscribe to purchase its pro rata
share of the $42 million of new equity being offered to Aegerion’s creditors,
which are priced at a 20 percent discount to Amryt’s implied Recapitalization
valuation. Due to Novelion’s liquidity position, however, it is unlikely that
Novelion will exercise that right in full or at all. In addition, the Debtors
entered into shared services agreements with Novelion and Novelion Services USA,
Inc., a subsidiary of Novelion, dated as of December 1, 2016, but effective as
of November 29, 2016 (the Shared Services Agreements), pursuant to which the
Debtors provide to Novelion and Novelion provides to the Debtors, certain
services, including, but not limited to administrative support, human resources,
information technology support, accounting, finance, and legal services. In
connection with the execution of the RSA and to facilitate the restructuring,
the Debtors and Novelion negotiated and executed an amendment to the Shared
Services Agreements (together, the Amended Shared Services Agreements), which
modified the Shared Services Agreements to provide, among other things, for
Aegerion to make certain cash payments to Novelion on account of certain
services Novelion provided or will provide to Aegerion. Pursuant to the Amended
Shared Services Agreement, Aegerion has made a payment to Novelion of
approximately $3.1 million and has committed to make additional cash payments of
up to approximately $2 million. Amended Shared Services Agreements provide
Novelion with greater and more certain recoveries from Aegerion for the critical
shared services Novelion provides. 5

GRAPHIC [g102511kg07i015.gif]

 



Novelion will retain its existing cash balances, public listing and net
operating loss (NOL) carryforwards (subject to applicable tax laws). The value,
if any, of such listing and NOL carryforwards are unknown at this time. As a
result of the valuation of Aegerion and its outstanding debts, Novelion is not
receiving any consideration under Aegerion’s plan on account of its equity in
Aegerion. Those existing equity interests are being cancelled under Aegerion’s
Chapter 11 plan and Aegerion is issuing new equity interests to Amryt in
exchange for the consideration to be paid under the PFA. Because its equity
interests are being cancelled for no consideration under the Chapter 11 plan,
Novelion is deemed to reject the plan in its capacity as a shareholder. By
operation of U.S. bankruptcy law, however, Aegerion’s plan may be confirmed and
consummated notwithstanding the deemed rejection by Novelion as its sole equity
holder. In furtherance of its duty to maximize value for its shareholders, the
board of directors of Novelion, together with its management team and legal and
financial advisors, is evaluating post-closing plans with respect to Novelion,
including a potential wind-up of Novelion and a distribution of assets to
shareholders, and recommendations related to same will be communicated to
shareholders in due course. Aegerion Chapter 11 Cases As described above, to
facilitate the Recapitalization, concurrent with the PFA and RSA, the Debtors
filed for Chapter 11 protection. Aegerion will continue to operate in the
ordinary course of business during the Chapter 11 cases. Novelion and non-U.S.
Aegerion subsidiaries are not debtors in these Chapter 11 cases. Importantly,
during the pendency of the Chapter 11 cases, Aegerion intends to:  continue to
make available to patients its two approved therapies, JUXTAPID and MYALEPT;
continue to pay all trade and other ordinary course operating expenses during
the course of the Chapter 11 cases and, upon consummation of the
Recapitalization, repay 100% of any allowed trade claims; and continue to pay
and provide all ordinary course compensation and benefits to its existing
employees, without any impairment, delay, adjustment or changes.   Amryt
Listing, Board of Directors and Management 6

GRAPHIC [g102511kg07i016.gif]

 



1 Amryt will continue to be listed on the AIM market of the London Stock
Exchange. Following the Recapitalization, Amryt’s global headquarters will be in
Dublin, Ireland and its U.S. headquarters will be in the Cambridge,
Massachusetts area. Upon the closing of the Recapitalization, Amryt will
designate three members to its board, including CEO Joe Wiley, and Athyrium and
Highbridge will designate two members each to the board. The Chairperson of the
Board will be appointed by Amryt and will be unaffiliated with Amryt, Novelion
or Aegerion. Amryt will continue to be led by its executive team, which will be
supplemented by certain Aegerion executives on both a transitional and permanent
basis. Amryt executives have significant experience in the development and
commercialization of rare disease products, including specific knowledge of
Aegerion’s products through its licensing relationship for LOJUXTA® in the EU.
In addition, certain Amryt executives, including Chief Medical Officer Mark
Sumeray and Chief Commercial Officer David Allmond, are former members of
Aegerion’s executive team. Closing Conditions and Timing The consummation of the
Recapitalization is subject to a number of closing conditions, including
approval by Amryt’s shareholders, approval of the independent Amryt shareholders
in connection with the whitewash waiver granted by the UK Panel on Takeovers and
Mergers, re-admission of Amryt’s ordinary shares for trading on AIM,
confirmation of the Aegerion plan of reorganization by the Bankruptcy Court, and
other customary closing conditions. The parties expect the transaction to close
in the late third or early fourth calendar quarter of 2019. Advisors Evercore
acted as financial advisor and Goodwin Procter LLP and Norton Rose Fulbright
Canada LLP acted as legal advisors to Novelion. Moelis & Company LLC acted as
financial and restructuring advisor, AP Services, LLC acted as financial advisor
and chief restructuring officer, and Willkie Farr & Gallagher LLP acted as legal
advisor to Aegerion. Ducera Partners LLC acted as financial advisor and Latham &
Watkins LLP and King & Spalding LLP acted as legal advisors to the ad hoc group
of convertible noteholders. Additional details, including copies of the PFA, RSA
and other agreements, will be contained in Current Report on Form 8-K that
Novelion intends to file with the Securities and Exchange Commission
(www.sec.gov). Investors are encouraged to read the Current Report on Form 8-K
and the agreements filed therewith, and the foregoing summary of the
Recapitalization is qualified in its entirety by reference thereto. Conference
Call Details 7

GRAPHIC [g102511kg07i017.gif]

 



Amryt Management will host a conference call for analysts today at 1330 BST
(0830 EDT). Dial in details: Conference ID: 3387304 From the UK/International:
+44 (0) 2071 928000 / 0800 376 7922 From Ireland: (01) 431 9615 / 1800 936148
From the US: +1 631 510 7495 / 1 866 966 1396 A recording of the call will be
available from 18.30 (BST) today, please email ir@amrytpharma.com for access
details. About Novelion Therapeutics Novelion, through its subsidiary Aegerion
Pharmaceuticals, is a global biopharmaceutical company dedicated to developing
and commercializing therapies that deliver new standards of care for people
living with rare diseases. With a global footprint and an established commercial
portfolio, including MYALEPT® (metreleptin) and JUXTAPID® (lomitapide), our
business is supported by differentiated treatments that treat severe and rare
diseases. About Amryt Amryt is a biopharmaceutical company focused on developing
and delivering innovative new treatments to help improve the lives of patients
with rare or orphan diseases. LOJUXTA® is an approved treatment for adult
patients with the rare cholesterol disorder - Homozygous Familial
Hypercholesterolaemia ("HoFH"). This disorder impairs the body's ability to
remove low density lipoprotein ("LDL") cholesterol ("bad" cholesterol) from the
blood, typically leading to abnormally high blood LDL cholesterol levels in the
body from before birth - often ten times more than people without HoFH - and
subsequent aggressive and premature narrowing and blocking of blood vessels.
LOJUXTA® is indicated as an adjunct to a low-fat diet and other lipid-lowering
medicinal products with or without LDL apheresis in adult patients with HoFH.
Amryt is the marketing authorisation holder and has an exclusive license to sell
LOJUXTA® across the EuropeanEconomicArea, MiddleEast and NorthAfrica,
Switzerland, Turkey, Israel, Russia,the Commonwealth of Independent States and
the non-EU Balkan states. Amryt's lead development candidate, AP101, is a
potential treatment for Epidermolysis Bullosa ("EB"), a rare and distressing
genetic skin disorder affecting young children and adults for which there is
currently no treatment. It is currently in Phase 3 clinical trials and recently
reported positive unblinded interim efficacy analysis results and is anticipated
will be fully enrolled by end of H2 2019. The European and US market opportunity
for EB is estimated to be in excess of $1 billion. 8

GRAPHIC [g102511kg07i018.gif]

 



In March 2018, Amryt in-licenced a pre-clinical gene-therapy platform
technology, AP103, which offers a potential treatment for patients with
Recessive Dystrophic Epidermolysis Bullosa, a subset of EB, and is also
potentially relevant to other genetic disorders. For more information on Amryt,
please visit www.amrytpharma.com. Forward-Looking Statements and Risk Factors
Certain statements in this press release constitute “forward-looking statements”
and “forward-looking information” within the meaning of applicable laws and
regulations, including U.S. and Canadian securities laws. Any statements
contained herein which do not describe historical facts, including, among
others, statements regarding beliefs about, and expectations for, plans to
undertake a comprehensive restructuring of Aegerion Pharmaceuticals, the
proposed transaction between Aegerion Pharmaceuticals and Amryt, including the
key terms, expected ownership, benefits of the proposed transaction to
Novelion’s and Aegerion’s stakeholders, expected closing and performance of the
combined company, and the RSA are forward-looking statements which involve risks
and uncertainties that could cause actual results to differ materially from
those discussed in such forward-looking statements. Such risks and uncertainties
include, among others, Novelion’s and Aegerion’s ability to meet immediate
operational needs and obligations, as well as long-term obligations; Novelion’s
and Aegerion’s ability to continue as a going concern; the possibility that the
restrictions in and other terms of Aegerion’s loan arrangements could have a
negative impact on Novelion’s business and its shareholders (whose interests may
not be aligned, and may be in conflict, with those of Aegerion’s holders of
convertible notes and other lenders); whether Aegerion will be able to
successfully complete the Restructuring Transactions; that Novelion will not
realize the benefits of the Restructuring Transactions; potential adverse
effects of the Chapter 11 cases; the Debtors ability to obtain timely approval
by the Court with respect to motions filed in the Chapter 11 cases; objections
to the Restructuring Transactions, DIP Financing or other pleadings filed that
could protract the Chapter 11 cases; the effects of the bankruptcy petitions on
Novelion and on the interest of various constituents, including holders of
Novelion’s common stock; the Court’s ruling in the Chapter 11 cases; risks
associated with third party motions in the Chapter 11 cases; and increased
administrative and legal costs related to the Chapter 11 process and other
litigation and inherent risks involved in a bankruptcy process; Novelion’s
ability to maintain its listing status on Nasdaq (the failure of which would
constitute an event of default under Aegerion’s loan arrangements), as well as
those risks identified in Novelion’s filings with the Commission, including
under the heading “Risk Factors” in Novelion’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2018, and subsequent filings with the
Commission, all of which are available on the Commission’s website at
www.sec.gov. We caution you not to place undue reliance on any forward-looking
statements, which speak only as of the date they are made. Except as required by
law, we undertake no obligation to update or revise the 9

GRAPHIC [g102511kg07i019.gif]

 



information contained in this press release, whether as a result of new
information, future events or circumstances or otherwise. Given the
uncertainties, assumptions and risk factors associated with this type of
information, including those described above, investors are cautioned that the
information may not be an appropriate subject of reliance for other purposes.
Investors and others should note that we communicate with our investors and the
public using the Novelion website www.novelion.com, including, but not limited
to, company disclosures, investor presentations and FAQs, Commission filings,
press releases, public conference call transcripts and webcast transcripts. The
information that we post on this website could be deemed to be material
information. As a result, we encourage investors, the media and others
interested to review the information that we post there on a regular basis. The
contents of our website shall not be deemed incorporated by reference in any
filing under the Securities Act of 1933, as amended. CONTACT: Amanda (Murphy)
Cray, Director, Investor Relations & Corporate Communications Novelion
Therapeutics Inc. 857-242-5024 amanda.cray@novelion.com 10

GRAPHIC [g102511kg07i020.gif]

 



 

EXHIBIT A

 

Plan

 

--------------------------------------------------------------------------------



 

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x

 

 

 

 

:

 

 

In re:

 

:

 

Chapter 11

 

 

:

 

 

Aegerion Pharmaceuticals, Inc., et al.,(1)

 

:

 

Case No. 19-[   ] (   )

 

 

:

 

 

Debtors.

 

:

 

(Joint Administration Pending)

 

 

:

 

 

 

 

x

 

 

 

DEBTORS’ JOINT CHAPTER 11 PLAN

 

Dated:

 

New York, New York
May 20, 2019

 

 

 

WILLKIE FARR & GALLAGHER LLP

 

 

Proposed Counsel for the Debtors and Debtors in Possession

 

 

787 Seventh Avenue

 

 

New York, New York 10019

 

 

(212) 728-8000

 

--------------------------------------------------------------------------------

(1)         The Debtors in these chapter 11 cases and the last four digits of
each Debtor’s federal taxpayer identification number are Aegerion
Pharmaceuticals, Inc. (0116), and Aegerion Pharmaceuticals Holdings, Inc.
(1331).  The Debtors’ executive headquarters are located at 245 First Street,
Riverview II, 18th Floor, Cambridge, MA 02142.

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

INTRODUCTION

1

 

 

ARTICLE I. DEFINITIONS AND INTERPRETATION

1

 

 

ARTICLE II. CERTAIN INTER-CREDITOR AND INTER-DEBTOR ISSUES

19

 

 

2.1.

Settlement of Certain Inter-Creditor Issues

19

2.2.

Formation of Debtor Groups for Convenience Purposes

19

2.3.

Intercompany Claims and Intercompany Interests

19

 

 

 

ARTICLE III. DIP CLAIMS, ADMINISTRATIVE EXPENSE CLAIMS, FEE CLAIMS, U.S. TRUSTEE
FEES AND PRIORITY TAX CLAIMS

20

 

 

3.1.

DIP Claims

20

3.2.

Administrative Expense Claims

20

3.3.

Fee Claims

22

3.4.

U.S. Trustee Fees

23

3.5.

Priority Tax Claims

23

 

 

 

ARTICLE IV. CLASSIFICATION OF CLAIMS AND INTERESTS

23

 

 

4.1.

Classification of Claims and Interests

23

4.2.

Unimpaired Classes of Claims

24

4.3.

Impaired Classes of Claims

24

4.4.

Separate Classification of Other Secured Claims

25

 

 

 

ARTICLE V. TREATMENT OF CLAIMS AND INTERESTS

25

 

 

5.1.

Priority Non-Tax Claims (Class 1)

25

5.2.

Other Secured Claims (Class 2)

25

5.3.

Bridge Loan Claims (Class 3)

26

5.4.

Novelion Intercompany Loan Claims (Class 4)

27

5.5.

Government Settlement Claims (Class 5)

27

5.6.

Ongoing Trade Claims (Class 6A)

27

5.7.

Other General Unsecured Claims (Class 6B)

28

5.8.

Existing Securities Law Claims (Class 7)

28

5.9.

Existing Interests (Class 8)

28

 

 

 

ARTICLE VI. ACCEPTANCE OR REJECTION OF THE PLAN; EFFECT OF REJECTION BY ONE OR
MORE CLASSES OF CLAIMS OR INTERESTS

29

 

 

6.1.

Class Acceptance Requirement

29

6.2.

Tabulation of Votes on a Non-Consolidated Basis

29

 

i

--------------------------------------------------------------------------------



 

6.3.

Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code or “Cramdown”

29

6.4.

Elimination of Vacant Classes

29

6.5.

Voting Classes; Deemed Acceptance by Non-Voting Classes

30

6.6.

Confirmation of All Cases

30

 

 

 

ARTICLE VII. MEANS FOR IMPLEMENTATION

30

 

 

7.1.

Non-Substantive Consolidation

30

7.2.

Plan Funding Transaction

30

7.3.

Rights Offering

30

7.4.

Plan Funding

31

7.5.

New Term Loan Facility; New Convertibles Notes

31

7.6.

Authorization, Issuance and Delivery of Plan Securities by the Plan Investor

32

7.7.

Continued Corporate Existence and Vesting of Assets

33

7.8.

Cancellation of Existing Securities and Agreements

34

7.9.

Boards

35

7.10.

Management

35

7.11.

Corporate Action

35

7.12.

Ad Hoc Group Fee Claim

36

7.13.

Payment of Convertible Notes Trustee Fees

36

7.14.

Comprehensive Settlement of Claims and Controversies

36

7.15.

Additional Transactions Authorized Under This Plan

37

7.16.

Shared Services Agreements

37

7.17.

Acceptable

37

 

 

 

ARTICLE VIII. DISTRIBUTIONS

37

 

 

8.1.

Distributions

37

8.2.

No Postpetition Interest on Claims

37

8.3.

Date of Distributions

38

8.4.

Distribution Record Date

38

8.5.

Disbursing Agent

38

8.6.

Delivery of Distributions in General

39

8.7.

Delivery of Distributions on Convertible Notes Claims

39

8.8.

Unclaimed Property

40

8.9.

Satisfaction of Claims

40

8.10.

Manner of Payment Under Plan

41

8.11.

Fractional Shares; De Minimis Cash Distributions

41

8.12.

Distributions on Account of Allowed Claims Only

41

8.13.

No Distribution in Excess of Amount of Allowed Claim

41

8.14.

Exemption from Securities Laws

41

8.15.

Setoffs and Recoupments

42

8.16.

Withholding and Reporting Requirements

42

8.17.

Hart-Scott Rodino Antitrust Improvements Act

43

 

ii

--------------------------------------------------------------------------------



 

ARTICLE IX. PROCEDURES FOR RESOLVING CLAIMS

43

 

 

9.1.

Claims Process

43

9.2.

Amendment to Claims

43

9.3.

Disputed Claims

43

9.4.

Estimation of Claims

44

 

 

 

ARTICLE X. EXECUTORY CONTRACTS AND UNEXPIRED LEASES

44

 

 

10.1.

General Treatment

44

10.2.

Claims Based on Rejection of Executory Contracts or Unexpired Leases

44

10.3.

Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

45

10.4.

Effect of Confirmation Order on Assumption, Assumption and Assignment, and
Rejection

46

10.5.

Modifications, Amendments, Supplements, Restatements, or Other Agreements

47

10.6.

Compensation and Benefit Programs

47

 

 

 

ARTICLE XI. CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN

48

 

 

11.1.

Conditions Precedent to the Effective Date

48

11.2.

Satisfaction and Waiver of Conditions Precedent

49

11.3.

Effect of Failure of Conditions

49

 

 

 

ARTICLE XII. EFFECT OF CONFIRMATION

49

 

 

12.1.

Binding Effect

49

12.2.

Discharge of Claims Against and Interests in the Debtors

50

12.3.

Term of Pre-Confirmation Injunctions or Stays

50

12.4.

Injunction Against Interference with the Plan

50

12.5.

Injunction

51

12.6.

Releases

51

12.7.

Exculpation and Limitation of Liability

53

12.8.

Injunction Related to Releases and Exculpation

54

12.9.

Retention of Causes of Action/Reservation of Rights

54

12.10.

Indemnification Obligations

54

 

 

 

ARTICLE XIII. RETENTION OF JURISDICTION

55

 

 

ARTICLE XIV. MISCELLANEOUS PROVISIONS

56

 

 

14.1.

Exemption from Certain Transfer Taxes

56

14.2.

Retiree Benefits

57

14.3.

Dissolution of Creditors’ Committee

57

14.4.

Termination of Professionals

57

14.5.

Amendments

57

14.6.

Revocation or Withdrawal of this Plan

58

14.7.

Allocation of Plan Distributions Between Principal and Interest

58

 

iii

--------------------------------------------------------------------------------



 

14.8.

Severability

58

14.9.

Governing Law

58

14.10.

Section 1125(e) of the Bankruptcy Code

59

14.11.

Inconsistency

59

14.12.

Time

59

14.13.

Exhibits

59

14.14.

Notices

59

14.15.

Filing of Additional Documents

60

14.16.

Reservation of Rights

60

 

iv

--------------------------------------------------------------------------------



 

INTRODUCTION(2)

 

Aegerion Pharmaceuticals, Inc. and Aegerion Pharmaceuticals Holdings, Inc., the
debtors and debtors in possession in the above-captioned cases, propose the
following joint chapter 11 plan of reorganization for the resolution of the
Claims against and Interests in the Debtors.

 

Reference is made to the Disclosure Statement accompanying this Plan, including
the exhibits and supplements thereto, for a discussion of the Debtors’ history,
business, properties and operations, projections for those operations, risk
factors, a summary and analysis of this Plan, and certain related matters
including certain tax matters, and the securities and other consideration to be
issued and/or distributed under this Plan.  Subject to certain restrictions and
requirements set forth in 11 U.S.C. § 1127, Fed. R. Bankr. P. 3019 and Sections
14.5 and 14.6 of this Plan, the Debtors, subject to the parties’ rights under
the RSA and the Plan Funding Agreement, reserve the right to alter, amend,
modify, revoke or withdraw this Plan prior to its substantial consummation.

 

The only Persons that are entitled to vote on this Plan are the holders of
Bridge Loan Claims, Novelion Intercompany Loan Claims, and Other General
Unsecured Claims.  Such Persons are encouraged to read the Plan and the
Disclosure Statement and their respective exhibits and schedules in their
entirety before voting to accept or reject the Plan.  No materials other than
the Disclosure Statement, the respective schedules, notices and exhibits
attached thereto and referenced therein have been authorized by the Bankruptcy
Court for use in soliciting acceptances or rejections of the Plan.

 

ARTICLE I.

 

DEFINITIONS AND INTERPRETATION

 

A.                                    Definitions.

 

The following terms shall have the meanings set forth below (such meanings to be
equally applicable to both the singular and plural):

 

1.1.                            503(b)(9) Claims means Claims that have been
timely and properly filed prior to the Bar Date and that are granted
administrative expense priority treatment pursuant to section 503(b)(9) of the
Bankruptcy Code.

 

1.2.                            Acceptable shall have the meaning given it in
Section 7.17 hereof.

 

1.3.                            Ad Hoc Group means the ad hoc group of certain
Bridge Loan Lenders and/or Convertible Noteholders that are signatories to the
RSA and represented by Latham & Watkins, LLP and King & Spalding, LLP.

 

--------------------------------------------------------------------------------

(2)         Capitalized terms not defined herein have the meanings given them in
Article I herein.

 

1

--------------------------------------------------------------------------------



 

1.4.                            Ad Hoc Group Fee Claim means any Claim, to the
extent not previously paid, for the reasonable and documented out-of-pocket
fees, expenses, costs and other charges incurred by the Ad Hoc Group (including
those of Latham & Watkins, LLP, King & Spalding LLP and Ducera Partners LLC),
the Debtors’ payment of which is provided for in the DIP Order, the RSA or this
Plan, which Claim shall be Allowed on the Effective Date.

 

1.5.                            Administrative Bar Date has the meaning set
forth in Section 3.2(a) of this Plan.

 

1.6.                            Administrative Expense Claim means any right to
payment constituting a cost or expense of administration of the Chapter 11 Cases
of the kind specified in section 503(b) of the Bankruptcy Code and entitled to
priority pursuant to sections 328, 330, 363, 364(c)(1), 365, 503(b), 507(a)(2),
or 507(b) of the Bankruptcy Code (other than a DIP Claim, Fee Claim or U.S.
Trustee Fees) incurred during the period from the Petition Date to the Effective
Date, including: (a) any actual and necessary costs and expenses of preserving
the Estates, any actual and necessary costs and expenses of operating the
Debtors’ business, and any indebtedness or obligations incurred or assumed by
any of the Debtors during the Chapter 11 Cases; (b) 503(b)(9) Claims; and
(c) any payment to be made under this Plan to cure a default under an assumed
executory contract or unexpired lease.

 

1.7.                            Aegerion means Aegerion Pharmaceuticals, Inc., a
Delaware corporation.

 

1.8.                            Aegerion Holdings means Aegerion Pharmaceuticals
Holdings, Inc., a Delaware corporation.

 

1.9.                            Allowed means, with respect to a Claim under
this Plan, a Claim that is an Allowed Claim or an Allowed            Claim.

 

1.10.                     Allowed Claim or Allowed            Claim (with
respect to a specific type of Claim, if specified) means:  (a) any Claim (or a
portion thereof) as to which no action to dispute, disallow, deny, equitably
subordinate or otherwise limit recovery with respect thereto, or alter the
priority thereof (including a claim objection), has been timely commenced within
the applicable period of limitation fixed by this Plan or applicable law, or, if
an action to dispute, disallow, deny, equitably subordinate or otherwise limit
recovery with respect thereto, or alter priority thereof, has been timely
commenced, to the extent such Claim has been allowed (whether in whole or in
part) by a Final Order of a court of competent jurisdiction with respect to the
subject matter; or (b) any Claim or portion thereof that is allowed (i) in any
contract, instrument, or other agreement entered into in connection with this
Plan, (ii) pursuant to the terms of this Plan, (iii) by Final Order of the
Bankruptcy Court, or (iv) with respect to an Administrative Expense Claim only
(x) that was incurred by a Debtor in the ordinary course of business during the
Chapter 11 Cases to the extent due and owing without defense, offset, recoupment
or counterclaim of any kind, and (y) that is not otherwise disputed.

 

1.11.                     Amended Certificates of Formation means the amended
and restated certificates of formation or similar constitutive document for the
Reorganized Debtors (as may be amended, modified or supplemented from time to
time), on terms and conditions reasonably satisfactory to the Debtors and the
Required Parties.  A form of the Amended Certificate of Formation will be filed
as part of the Plan Supplement.

 

2

--------------------------------------------------------------------------------



 

1.12.                     Amended Memorandum of Association means the amended
and restated memorandum of association for the Plan Investor (as may be amended,
modified or supplemented from time to time), on terms and conditions Acceptable
to the Debtors and the Required Parties.  A form of the Amended Memorandum of
Association shall be included in the Plan Supplement.

 

1.13.                     Athyrium means Athyrium Capital Management, LP and its
affiliates and the investment funds managed or advised by any of the foregoing.

 

1.14.                     Backstop Commitment means the commitment of the
Backstop Parties to purchase Unsubscribed Shares as set forth in the Backstop
Commitment Agreement.

 

1.15.                     Backstop Commitment Agreement means that certain
Backstop Subscription Agreement, by and among the Plan Investor and the Backstop
Parties as required pursuant to the terms of the RSA (as amended, modified
and/or supplemented from time to time in accordance with the terms therein).

 

1.16.                     Backstop Commitment Fee means a commitment fee,
pursuant to and as consideration for the obligations of the Backstop Parties
under the Backstop Commitment Agreement, equal to 5% of the Rights Offering
Amount and the Plan Investor Equity Raise Amount, in the aggregate, earned
immediately upon the Subscription Commencement Date and payable by the Plan
Investor on the Effective Date as set forth in, and subject to the terms and
conditions of the Backstop Commitment Agreement.

 

1.17.                     Backstop Parties means the entities party to the
Backstop Commitment Agreement.

 

1.18.                     Ballot means the form distributed by the Debtors or
the Claims Agent to holders of impaired Claims entitled to vote on this Plan on
which the acceptance or rejection of this Plan is to be indicated.

 

1.19.                     Bankruptcy Code means title 11 of the United States
Code, as amended from time to time, as applicable to the Chapter 11 Cases.

 

1.20.                     Bankruptcy Court means the United States Bankruptcy
Court for the Southern District of New York, or any other court exercising
competent jurisdiction over the Chapter 11 Cases or any proceeding therein.

 

1.21.                     Bankruptcy Rules means the Federal Rules of Bankruptcy
Procedure, as promulgated by the Supreme Court of the United States under
section 2075 of title 28 of the United States Code, as amended from time to
time, as applicable to the Chapter 11 Cases, and any local rules of the
Bankruptcy Court.

 

1.22.                     Bar Date means any deadline for filing proofs of
Claim, including Claims arising prior to the Petition Date (including
503(b)(9) Claims) and Administrative Expense Claims, as established by an order
of the Bankruptcy Court or under the Plan.

 

1.23.                     Bridge Loan means the New Money Bridge Loan and the
Roll Up Loan.

 

3

--------------------------------------------------------------------------------



 

1.24.                     Bridge Loan Administrative Agent means Cantor
Fitzgerald Securities, or its successors and assigns, in its capacity as
collateral agent and administrative agent for the Bridge Loan Lenders under the
Bridge Loan Credit Agreement.

 

1.25.                     Bridge Loan Claim means the New Money Bridge Loan
Claim and the Roll Up Claim.

 

1.26.                     Bridge Loan Credit Agreement means that certain Bridge
Credit Agreement, dated as of November 8, 2018 (as amended, modified or
supplemented from time to time), among Aegerion, as borrower, Aegerion Holdings,
as guarantor, the Bridge Loan Administrative Agent, as administrative agent and
collateral agent, and the Bridge Loan Lenders, including all agreements,
documents, notes, instruments and any other agreements delivered pursuant
thereto or in connection therewith (in each case, as amended, modified or
supplemented from time to time).

 

1.27.                     Bridge Loan Lender means any lender, in its capacity
as such, in connection with the Bridge Loan under the Bridge Loan Credit
Agreement, and its successors and assigns.

 

1.28.                     Business Day means any day other than a Saturday,
Sunday, a “legal holiday,” as defined in Bankruptcy Rule 9006(a), or a day on
which banks are not open for general business in New York, New York.

 

1.29.                     Cash means the legal currency of the United States and
equivalents thereof.

 

1.30.                     Causes of Action means any and all actions, causes of
action (including causes of action under sections 510, 541, 544, 545, 546, 547,
548, 549, 550 and 553 of the Bankruptcy Code), suits, accounts, controversies,
obligations, judgments, damages, demands, debts, rights, agreements, promises,
rights to legal remedies, rights to equitable remedies, rights to payment, and
claims (as defined in section 101(5) of the Bankruptcy Code), whether known or
unknown, reduced to judgment, not reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, secured, unsecured
and whether asserted or assertable directly or derivatively, whether arising
before, on, or after the Petition Date, in contract or tort, arising in law,
equity or otherwise.

 

1.31.                     Chapter 11 Cases means the jointly-administered cases
under chapter 11 of the Bankruptcy Code commenced by the Debtors on the Petition
Date in the Bankruptcy Court and captioned In re Aegerion Pharmaceuticals, Inc.,
et al., Case No. 19-[  ] [(   )].

 

1.32.                     Claim means any “claim” as defined in section
101(5) of the Bankruptcy Code against any Debtor or property of any Debtor,
including any Claim arising after the Petition Date.

 

1.33.                     Claims Agent means Prime Clerk LLC or any other entity
approved by the Bankruptcy Court to act as the Debtors’ claims and noticing
agent pursuant to 28 U.S.C. §156(c).

 

1.34.                     Class means each category of Claims or Interests
established under Article IV of this Plan pursuant to sections 1122 and
1123(a)(1) of the Bankruptcy Code.

 

4

--------------------------------------------------------------------------------



 

1.35.                     Class 4 New Common Stock Distribution means the shares
of New Common Stock available for distribution under the Plan to Class 4, which
shall equal 16.5% of the New Common Stock Distribution (including any New Common
Stock issuable upon exercise of the New Warrants), subject to the Prepetition
Shared Services Adjustment and the Prepetition Transaction Proceeds Adjustment
which shall, in each case, result in a reduction of the New Common Stock
Distribution to be distributed under the Plan to Class 4 in an amount equal to
the ratable reduction of the Allowed Novelion Intercompany Loan Claim.

 

1.36.                     Class 6B New Common Stock Distribution means the
shares of New Common Stock available for distribution under the Plan to
Class 6B, which shall equal 83.5% of the New Common Stock Distribution
(including any New Common Stock issuable upon exercise of the New Warrants),
subject to the Prepetition Shared Services Adjustment and the Prepetition
Transaction Proceeds Adjustment which shall, in each case, result in an increase
of the New Common Stock Distribution to be distributed under the Plan to
Class 6B in an amount equal to the reduction of the New Common Stock
Distribution to be distributed under the Plan to Class 4.

 

1.37.                     Collateral means any property, wherever located, or
interest in property of the Estates subject to a Lien to secure the payment or
performance of a Claim.

 

1.38.                     Competition Laws means the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, and any other competition or merger
control law.

 

1.39.                     Confirmation Date means the date on which the Clerk of
the Bankruptcy Court enters the Confirmation Order on the docket of the
Bankruptcy Court.

 

1.40.                     Confirmation Hearing means a hearing to be held by the
Bankruptcy Court regarding confirmation of this Plan, as such hearing may be
adjourned or continued from time to time.

 

1.41.                     Confirmation Order means the order of the Bankruptcy
Court confirming this Plan pursuant to section 1129 of the Bankruptcy Code, the
form and substance of which shall be Acceptable to the Debtors and the Required
Parties, as may be amended, modified, or supplemented from time to time with the
consent of the Debtors and each of the Required Parties.

 

1.42.                     Consenting Lenders means, as of the relevant time,
Novelion, the Bridge Loan Lenders and the Convertible Noteholders that are party
to the RSA.

 

1.43.                     Convertible Noteholder means any holder, in its
capacity as such, of the Convertible Notes pursuant to the Convertible Notes
Indenture.

 

1.44.                     Convertible Notes means the 2.00% convertible senior
unsecured notes due 2019 issued pursuant to the Convertible Notes Indenture in
the aggregate outstanding principal amount of $302,500,000.

 

1.45.                     Convertible Notes Claim means all Claims against any
Debtor, related to, arising under, on in connection with, the Convertible Notes
Indenture and the Convertible Notes.

 

5

--------------------------------------------------------------------------------



 

1.46.                     Convertible Notes Indenture means that certain
Indenture, dated as of August 15, 2014, governing the issuance of the
Convertible Notes, by and between Aegerion, as issuer, and the Convertible Notes
Trustee, as trustee, including all agreements, documents, notes, instruments and
any other agreements delivered pursuant thereto or in connection therewith (in
each case, as amended, modified or supplemented from time to time).

 

1.47.                     Convertible Notes Trustee means The Bank of New York
Mellon Trust Company, N.A., or its successors and assigns, in its capacity as
trustee for the Convertible Noteholders under the Convertible Notes Indenture.

 

1.48.                     Convertible Notes Trustee Fees means all outstanding
reasonable and documented fees and expenses of the Convertible Notes Trustee
(including the fees and expenses of its outside counsel and other
professionals), to the extent required by the RSA, to the extent required by the
Convertible Notes Indenture.

 

1.49.                     Creditors’ Committee means the statutory committee of
unsecured creditors, if any, appointed in the Chapter 11 Cases in accordance
with section 1102 of the Bankruptcy Code, as the same may be reconstituted from
time to time.

 

1.50.                     Cure Amount has the meaning set forth in
Section 10.3(a) of this Plan.

 

1.51.                     Cure Dispute has the meaning set forth in
Section 10.3(c) of this Plan.

 

1.52.                     Cure Schedule has the meaning set forth in
Section 10.3(b) of this Plan.

 

1.53.                     Debtor(s) means, individually or collectively, as the
context requires, (a) Aegerion, and (b) Aegerion Holdings, which commenced the
Chapter 11 Cases on the Petition Date.

 

1.54.                     DIP Administrative Agent means Cantor Fitzgerald
Securities, solely in its capacity as administrative agent and collateral agent
under the DIP Financing Agreement, or any other administrative agent appointed
pursuant to the terms therein.

 

1.55.                     DIP Claims means all Claims of the DIP Administrative
Agent and/or the DIP Lenders related to, arising under, or in connection with a
DIP Order and the DIP Financing Documents, including Claims for all principal
amounts outstanding, interest, fees, reasonable and documented expenses
(including the reasonable and documented expenses of counsel as set forth in the
DIP Financing Agreement), costs and other charges of the DIP Administrative
Agent and the DIP Lenders in respect of the obligations of the Debtors arising
under the DIP Financing Agreement.

 

1.56.                     DIP Financing Agreement means the Senior Secured
Super-Priority Debtor in Possession Financing Agreement, dated as of May 20,
2019, by and among the Debtors, the DIP Administrative Agent, and the DIP
Lenders, as the same may be modified, amended or supplemented from time to time,
in accordance with the terms thereof.

 

6

--------------------------------------------------------------------------------



 

1.57.                     DIP Financing Documents means the DIP Financing
Agreement and all other agreements, documents and instruments entered into in
connection with the DIP Financing Agreement.

 

1.58.                     DIP Lenders means, collectively, and as of the
relevant time, those lenders that are party to the DIP Financing Agreement.

 

1.59.                     DIP Order means the order or orders of the Bankruptcy
Court authorizing and approving the Debtors’ entry into the DIP Financing
Agreement or the Debtors’ use of cash collateral.

 

1.60.                     Disallowed means a finding or conclusion of law of the
Bankruptcy Court in a Final Order, or provision in this Plan or the Confirmation
Order, disallowing a Claim or Interest.

 

1.61.                     Disbursing Agent means the applicable Reorganized
Debtor, or the entity designated by such Reorganized Debtor, to distribute the
Plan Consideration.

 

1.62.                     Disclosure Statement means the disclosure statement
that relates to this Plan, including all exhibits and schedules annexed thereto
or referred to therein (in each case, as it or they may be amended, modified, or
supplemented from time to time), which shall be in form and substance Acceptable
to the Debtors and each of the Required Parties.

 

1.63.                     Disclosure Statement Hearing means a hearing held by
the Bankruptcy Court to consider approval of the Disclosure Statement as
containing adequate information as required by section 1125 of the Bankruptcy
Code, as the same may be adjourned or continued from time to time.

 

1.64.                     Disclosure Statement Order means an order of the
Bankruptcy Court approving the Disclosure Statement as having adequate
information in accordance with section 1125 of the Bankruptcy Code

 

1.65.                     Disputed Claim means, with respect to a Claim or
Interest, that portion (including, when appropriate, the whole) of such Claim or
Interest that: (a) (i) has not been scheduled by the Debtors in their Schedules,
or has been scheduled in a lesser amount or priority than the amount or priority
asserted by the holder of such Claim or Interest, or (ii) has been scheduled as
contingent, unliquidated or disputed and for which no proof of claim has been
timely filed; (b) is the subject of an objection or request for estimation filed
in the Bankruptcy Court which has not been withdrawn or overruled by a Final
Order; and/or (c) is otherwise disputed by any of the Debtors or Reorganized
Debtors in accordance with applicable law or contract, which dispute has not
been withdrawn, resolved, or overruled by Final Order.

 

1.66.                     Distribution Date means: (a) with respect to DIP
Claims, Bridge Loan Claims, and Novelion Intercompany Loan Claims, the Effective
Date (or as soon thereafter as reasonably practicable), (b) with respect to
Administrative Expense Claims, Priority Non-Tax Claims, U.S. Trustee Fees,
Priority Tax Claims, Other Secured Claims, Other General Unsecured Claims and
Ongoing Trade Claims, the date that is the latest of:  (i) the Effective Date
(or any date within fifteen (15) days thereafter); (ii) the date such Claim
would be due and payable in the ordinary course of business; and (iii) the date
that is fifteen (15) days after such Claim becomes an

 

7

--------------------------------------------------------------------------------



 

Allowed Claim or otherwise becomes payable under the Plan (or, if such date is
not a Business Day, on the next Business Day thereafter), and (c) with respect
to Fee Claims, the date (or as soon thereafter as reasonably practicable) that
such Claims are allowed by Final Order.

 

1.67.                     Distribution Record Date means with respect to all
Classes, the Effective Date.

 

1.68.                     DTC means The Depository Trust Company.

 

1.69.                     Effective Date means the date specified by the Debtors
(such date being Acceptable to the Required Parties) in a notice filed with the
Bankruptcy Court as the date on which this Plan shall take effect, which date
shall be the first Business Day on which all of the conditions set forth in
Section 11.1 of this Plan have been satisfied or waived and no stay of the
Confirmation Order is in effect.

 

1.70.                     Eligible Holders means any holder of a Claim in
Class 4 and Class 6B as of the record date set forth in the Rights Offering
Procedures.

 

1.71.                     Estate means each estate created in the Chapter 11
Cases pursuant to section 541 of the Bankruptcy Code.

 

1.72.                     Estimation Order means an order or orders of the
Bankruptcy Court estimating for voting and/or distribution purposes (under
section 502(c) of the Bankruptcy Code) the allowed amount of any Claim.  The
defined term Estimation Order includes the Confirmation Order if the
Confirmation Order grants the same relief that would have been granted in a
separate Estimation Order.

 

1.73.                     Existing Interests means all existing Interests (other
than Intercompany Interests) in the Debtors that are outstanding immediately
prior to the Effective Date.

 

1.74.                     Existing Plan Investor Debt means the principal amount
of indebtedness owing by the Plan Investor plus all accrued and unpaid fees and
accrued interest, in the aggregate amount as of the Effective Date.

 

1.75.                     Existing Securities Law Claim means any Claim, whether
or not the subject of an existing lawsuit:  (a) arising from rescission of a
purchase or sale of any debt or equity securities of any Debtor or an affiliate
of any Debtor; (b) for damages arising from the purchase or sale of any such
security; (c) for violations of the securities laws, misrepresentations, or any
similar Claims, including, to the extent related to the foregoing or otherwise
subject to subordination under section 510(b) of the Bankruptcy Code, any
attorneys’ fees, other charges, or costs incurred on account of the foregoing
Claims; or (d) reimbursement, contribution, or indemnification on account of any
such Claim.

 

1.76.                     Federal Judgment Rate means the interest rate
applicable to a judgment entered on the Petition Date that is subject to 28
U.S.C. § 1961, as determined in accordance with that statute.

 

1.77.                     Fee Claim means a Claim by a Professional Person for
compensation, indemnification or reimbursement of expenses pursuant to sections
327, 328, 330, 331, 503(b) or

 

8

--------------------------------------------------------------------------------



 

1103(a) of the Bankruptcy Code in connection with the Chapter 11 Cases,
including in connection with final fee applications of such Professional
Persons.

 

1.78.                     Final Order means an order, ruling or judgment of the
Bankruptcy Court (or other court of competent jurisdiction) entered by the Clerk
of the Bankruptcy Court on the docket in the Chapter 11 Cases (or by the clerk
of such other court of competent jurisdiction on the docket of such court),
which has not been reversed, vacated, or stayed and as to which (a) the time to
appeal, petition for certiorari, or move for a new trial, reargument, or
rehearing has expired and as to which no appeal, petition for certiorari, or
other proceeding for a new trial, reargument, or rehearing shall then be
pending, or (b) if an appeal, writ of certiorari, new trial, reargument, or
rehearing thereof has been sought, such order or judgment of the Bankruptcy
Court shall have been affirmed by the highest court to which such order was
appealed, or certiorari shall have been denied, or a new trial, reargument, or
rehearing shall have been denied or resulted in no modification of such order,
and the time to take any further appeal, petition for certiorari, or move for a
new trial, reargument, or rehearing shall have expired; provided, that no order
or judgment shall fail to be a Final Order solely because of the possibility
that a motion under Rule 60 of the Federal Rules of Civil Procedure has been or
may be filed with respect to such order or judgment; provided, further, that no
order or judgment shall fail to be a Final Order solely because of the
susceptibility of a Claim to a challenge under section 502(j) of the Bankruptcy
Code.

 

1.79.                     General Unsecured Claim means any Claim against a
Debtor other than: (a) Bridge Loan Claim; (b) a Novelion Intercompany Loan
Claim; (c) an Other Secured Claim; (d) a DIP Claim; (e) an Administrative
Expense Claim; (f) a Fee Claim or an Ad Hoc Group Fee Claim; (g) a Priority Tax
Claim; (h) a Priority Non-Tax Claim; (i) an Intercompany Claim; (j) an Existing
Securities Law Claim; (k) U.S. Trustee Fees; (l) a Government Settlement Claim;
and (m) an Other Novelion Claim.

 

1.80.                     Government Settlement Agreements means the settlement
agreements and judgments set forth on Schedule 1.80 hereto.

 

1.81.                     Government Settlement Claims means all Claims against
any Debtor held by a governmental unit (as defined in section 101(27) of the
Bankruptcy Code) and relators arising from or relating to criminal and civil
fines or other amounts required to be paid pursuant to the Government Settlement
Agreements.

 

1.82.                     Highbridge means, collectively, Highbridge MSF
International Ltd., 1992 Tactical Credit Master Fund, L.P., Highbridge SCF
Special Situations SPV, L.P., and Highbridge SCF Loan SPV, L.P.

 

1.83.                     Implementation Memorandum means the memorandum
describing the sequencing of the actions, transfers and other corporate
transactions making up, or otherwise to be effectuated pursuant to, the Plan and
the Transaction Documents.  A substantially final form of the Implementation
Memorandum, in form and substance Acceptable to the Debtors and the Required
Parties, will be contained in the Plan Supplement.

 

9

--------------------------------------------------------------------------------



 

1.84.                     Intercompany Claim means any Claim, Cause of Action,
or remedy held by or asserted against a Debtor by (a) another Debtor, or (b) a
non-Debtor subsidiary of a Debtor. For the avoidance of doubt, “Intercompany
Claim” shall not include any Novelion Intercompany Loan Claim.

 

1.85.                     Intercompany Interest means any Interest held by a
Debtor in another Debtor.

 

1.86.                     Interest means the interest (whether legal, equitable,
contractual or otherwise) of any holders of any class of equity securities of
any of the Debtors, represented by shares of common or preferred stock or other
instruments evidencing an ownership interest in any of the Debtors, whether or
not certificated, transferable, voting or denominated “stock” or a similar
security, or any option, warrant or right, contractual or otherwise, to acquire
any such interest.

 

1.87.                     Lien has the meaning set forth in section 101(37) of
the Bankruptcy Code.

 

1.88.                     New Common Stock means, collectively, the shares of
authorized common stock of the Plan Investor (or, at the option of the Plan
Investor, American Depositary Shares representing common stock), the number of
which shall be determined in accordance with the Plan Funding Agreement, to be
issued by the Plan Investor (or a new holding company established to hold 100%
of the equity of the Plan Investor and which will assume the Plan Investor’s
obligations under, and in accordance with the terms of, the Plan Funding
Agreement) on the Effective Date in connection with the implementation of this
Plan and the Plan Funding Agreement or upon exercise of the New Warrants.

 

1.89.                     New Common Stock Distribution means, collectively, the
Class 4 New Common Stock Distribution and the Class 6B New Common Stock
Distribution, which shall equal 61.4% of the New Common Stock.

 

1.90.                     New Convertible Noteholder means any holder, in its
capacity as such, of the New Convertible Notes pursuant to the New Convertible
Notes Indenture.

 

1.91.                     New Convertible Notes means the new 5.00% convertible
senior unsecured notes issued by reorganized Aegerion and guaranteed by the Plan
Investor pursuant to the New Convertible Notes Indenture in the aggregate
principal amount of $125,000,000.

 

1.92.                     New Convertible Notes Indenture means that certain
indenture, dated as of the Effective Date, by and between reorganized Aegerion,
as issuer, the Plan Investor, as guarantor, and certain other entities
identified therein as “guarantors” and the New Convertible Notes Trustee, as
trustee, including all agreements, documents, notes, instruments and any other
agreements delivered pursuant thereto or in connection therewith (in each case,
as amended, modified or supplemented from time to time), having the material
terms set forth on Schedule 1.92 hereto, and a substantially final form of which
will be contained in the Plan Supplement.

 

1.93.                     New Convertible Notes Trustee means the financial
institution to be identified in the Plan Supplement, or its successors and
assigns, in its capacity as trustee for the New Convertible Noteholders under
the New Convertible Notes Indenture.

 

10

--------------------------------------------------------------------------------



 

1.94.                     New Equity Interests means the new common stock of
each of the Reorganized Debtors.

 

1.95.                     New Money Bridge Loan means the first lien term loans
in the aggregate principal amount of $50,000,000 made pursuant to the Bridge
Loan Credit Agreement.

 

1.96.                     New Money Bridge Loan Claim means any Claim related
to, arising under, or in connection with, the New Money Bridge Loan, which shall
be Allowed on the Effective Date in the aggregate principal amount of
$50,000,000 plus accrued and unpaid fees and interest through the Effective
Date.

 

1.97.                     New Registration Rights Agreement means the
shareholders’ agreement, to be dated as of the Effective Date, among the Plan
Investor, Athyrium and Highbridge, which shall be subject to the consent of the
Plan Investor and in form and substance Acceptable to the Debtors, Athyrium, and
Highbridge, and a substantially final form of which will be contained in the
Plan Supplement.

 

1.98.                     New Term Loan Agent means the financial agent to be
identified in the Plan Supplement, solely in its capacity as the administrative
agent and collateral agent under the New Term Loan Agreement, and any of its
successors or assigns.

 

1.99.                     New Term Loan Agreement means that certain first lien
term loan agreement governing the New Term Loan Facility, by and among
reorganized Aegerion, as borrower, the Plan Investor and certain other entities
identified as “guarantors” in the New Term Loan Agreement, and the New Term Loan
Agent, as administrative agent and collateral agent, including all agreements,
documents, notes, instruments and any other agreements delivered pursuant
thereto or in connection therewith (in each case, as amended, modified or
supplemented from time to time), having the material terms set forth on Schedule
1.99 hereto, and a substantially final form of which will be contained in the
Plan Supplement.

 

1.100.              New Term Loan Facility means the new first lien term loan
facility, the terms of which shall be set forth in the New Term Loan Agreement,
which shall be in the original principal amount equal to (a) the New Money
Bridge Loan Claim plus (b) the Existing Plan Investor Debt.

 

1.101.              New Term Loan Facility Lenders means the lenders party to
the New Term Loan Agreement.

 

1.102.              New Term Loan Facility Obligations means the obligations of
reorganized Aegerion and the other obligors party thereto under the New Term
Loan Agreement.

 

1.103.              New Warrants means a perpetual warrant issued by the Plan
Investor, with a nominal exercise price, to purchase a number of shares of New
Common Stock equal to the number of shares that a Person entitled to receive New
Common Stock hereunder would otherwise have received had it not elected to
receive New Warrants in lieu thereof, the terms of which will provide that it
will not be exercisable for a period of sixty (60) days following notice of
exercise (subject to customary exceptions) and unless such exercise otherwise
complies with applicable law, the form of which warrant shall provide for
customary anti-dilution protection in

 

11

--------------------------------------------------------------------------------



 

respect of stock splits, stock dividends, reverse stock splits and similar
transactions and is reasonably acceptable to the Debtors, the Required Lenders
and the Plan Investor.

 

1.104.              Novelion means Novelion Therapeutics Inc.

 

1.105.              Novelion Intercompany Loan means the term loan in the
original principal amount of $40,000,000 made pursuant to the Novelion
Intercompany Loan Credit Agreement.

 

1.106.              Novelion Intercompany Loan Claim means all Claims related
to, arising under, or in connection with, the Novelion Intercompany Loan Credit
Agreement, which shall be Allowed on the Effective Date in the aggregate amount
of $36,340,173 less an amount equal to (a) the Prepetition Shared Services
Adjustment plus (b) the Prepetition Transaction Proceeds Adjustment.

 

1.107.              Novelion Intercompany Loan Credit Agreement means that
certain Amended and Restated Loan and Security Agreement, dated as of March 15,
2018 (as amended, modified or supplemented from time to time), among Aegerion,
as borrower, and Novelion, as lender, including all agreements, documents,
notes, instruments and any other agreements delivered pursuant thereto or in
connection therewith (in each case, as amended, modified or supplemented from
time to time).

 

1.108.              Ongoing Trade Claim means any General Unsecured Claim that
is a fixed, liquidated, and undisputed payment obligation of the Debtors to
third-party providers of goods and services to the Debtors that facilitate the
Debtors’ operations in the ordinary course of business and will continue to do
so after the Debtors’ emergence from the Chapter 11 Cases.

 

1.109.              Other General Unsecured Claim means any General Unsecured
Claim against a Debtor other than an Ongoing Trade Claim, including (a) Claims
held by a former officer, director or employee of the Debtors or the Debtors’
non-Debtor subsidiaries for indemnification, contribution, or advancement of
expenses pursuant to any Debtor’s certificate of incorporation, by-laws,
operating agreement, or similar organizational document, or any indemnification
or contribution agreement, (b) the Convertible Notes Claims, and (c) any Claim
based on damages arising from the rejection of an executory contract or
unexpired lease.

 

1.110.              Other Novelion Claim means any Claim held by Novelion
against the Debtors and their non-Debtor affiliates other than (i) the Novelion
Intercompany Loan Claim, and (ii) Novelion’s Interests in Aegerion.

 

1.111.              Other Secured Claim means any Secured Claim against a Debtor
other than a Bridge Loan Claim or a Novelion Intercompany Loan Claim.

 

1.112.              Person means any individual, corporation, partnership,
association, indenture trustee, limited liability company, cooperative,
organization, joint stock company, joint venture, estate, fund, trust,
unincorporated organization, governmental unit or any political subdivision
thereof, or any other entity or organization of whatever nature.

 

1.113.              Petition Date means May 20, 2019, the date on which the
Debtors commenced the Chapter 11 Cases.

 

12

--------------------------------------------------------------------------------



 

1.114.              PFA Order shall have the meaning given it in the Plan
Funding Agreement.

 

1.115.              Plan means this joint chapter 11 plan proposed by the
Debtors, including the exhibits, supplements, appendices and schedules hereto,
either in its present form or as the same may be altered, amended or modified
from time to time in accordance with the provisions of the Bankruptcy Code and
the terms hereof.

 

1.116.              Plan Cash means (a) the Debtors’ Cash on hand as of the
Effective Date, (b) Cash generated from operations prior to the Effective Date,
and (c) borrowings under the DIP Financing Agreement.

 

1.117.              Plan Consideration means, with respect to any Class of
Claims entitled to distributions under this Plan, Cash, New Common Stock, New
Warrants, New Convertible Notes, and New Term Loan Facility Obligations, as the
context requires.

 

1.118.              Plan Distributions means the Plan Consideration distributed
under this Plan.

 

1.119.              Plan Documents means the documents, other than this Plan, to
be executed, delivered, assumed, and/or performed in connection with the
consummation of this Plan, including the documents to be included in the Plan
Supplement and any and all exhibits to this Plan and the Disclosure Statement,
including the Plan Funding Agreement, the RSA, the Backstop Commitment
Agreement, the Rights Offering Procedures, and any and all exhibits to the Plan
and the Disclosure Statement, each of which shall be in form and substance
Acceptable to the Debtors and each of the Required Parties.

 

1.120.              Plan Funding Agreement means that certain Plan Funding
Agreement, dated as of May 20, 2019, among Aegerion and the Plan Investor (as
may be amended, modified and/or supplemented from time to time in accordance
with its terms), pursuant to which the Plan Investor will acquire 100% of the
New Equity Interests in reorganized Aegerion in exchange for New Common Stock of
the Plan Investor (including New Common Stock issuable upon the exercise of New
Warrants) in the amounts set forth in this Plan and the Plan Funding Agreement.

 

1.121.              Plan Investor means (a) Amryt Pharma plc, on behalf of
itself and/or one or more of its affiliates, and (b) in the case of the issuance
of the New Common Stock and for purposes of Article XII of the Plan and for
purposes of the New Registration Rights Agreement, Amryt Pharma plc or a new
holding company established to hold 100% of the equity of the Plan Investor and
will assume the Plan Investor’s obligations under and in accordance with the
Plan Funding Agreement.

 

1.122.              Plan Investor Equity Raise means the additional equity raise
conducted by the Plan Investor, for shares of New Common Stock (including New
Common Stock to be issuable upon exercise of the New Warrants) to be issued by
the Plan Investor for an aggregate purchase price equal to the Plan Investor
Equity Raise Amount to certain existing shareholders of the Plan Investor, for
the benefit of the Plan Investor and the Reorganized Debtors and backstopped by
the Backstop Parties.

 

1.123.              Plan Investor Equity Raise Amount means $18,000,000 plus any
portion of the Rights Offering Amount that is not timely, duly and validly
subscribed and paid for by the

 

13

--------------------------------------------------------------------------------



 

Eligible Holders that timely vote to accept the Plan in accordance with the
Rights Offering Procedures.

 

1.124.              Plan Securities means, collectively, the New Convertible
Notes, the New Common Stock, the New Warrants, the Subscription Rights, and the
Rights Offering Stock.

 

1.125.              Plan Supplement means the supplemental appendix to this Plan
(as may be amended, modified and/or supplemented from time to time), to be filed
no later than five (5) calendar days prior to the deadline for filing objections
to this Plan or such other earlier or later date(s) as expressly set forth in
this Plan, which may contain, among other things, draft forms, signed copies, or
summaries of material terms, as the case may be, of (a) the Amended Certificates
of Formation, (b) the Amended Memorandum of Association, (c) the list of
proposed officers and directors of each of the Plan Investor and the Reorganized
Debtors, pursuant to the rights set forth in the New Registration Rights
Agreement, (d) the New Term Loan Agreement, (e) the New Convertible Notes
Indenture, (f) the Schedule of Rejected Contracts and Leases, (g) the New
Registration Rights Agreement, (h) the Implementation Memorandum, (i) an
agreement evidencing, or the form of, New Warrants, and (j) any additional
documents filed with the Bankruptcy Court before the Effective Date as
amendments to the Plan Supplement; provided, that unless consent rights are
otherwise expressly set forth in this Plan, each of the documents in the Plan
Supplement (whether or not set forth above), including any alternation,
restatement, modification or replacement thereto, shall be in form and substance
Acceptable to the Debtors and each of the Required Parties.

 

1.126.              Prepetition Shared Services Adjustment means an amount equal
to the additional funding needs of Novelion, if any, pursuant to the Shared
Services Agreements, in the sole discretion of Aegerion and the Bridge Loan
Lenders (and solely to the extent permitted by the DIP Financing Documents), to
the extent Aegerion’s share of costs related to post-April 1, 2019 employee
costs, audit costs and data room expenses exceed $1,970,000 in the aggregate,
which additional funding shall be deemed to reduce the Novelion Intercompany
Loan Claim by $1.50 for every $1.00 paid by Aegerion above the $1,970,000 cap.

 

1.127.              Prepetition Transaction Proceeds Adjustment means an amount
equal to the aggregate amount withdrawn from the Novelion Segregated Licensing
Account (as defined in the DIP Order) in accordance with the terms of the DIP
Order, which aggregate amount withdrawn shall be deemed to reduce the Novelion
Intercompany Loan Claim by $1.75 for every $1.00 withdrawn.

 

1.128.              Priority Non-Tax Claim means any Claim, other than a DIP
Claim, an Administrative Expense Claim, a Fee Claim, an Ad Hoc Group Fee Claim
or a Priority Tax Claim, entitled to priority in payment as specified in section
507(a) of the Bankruptcy Code.

 

1.129.              Priority Tax Claim means any Claim of a governmental unit
(as defined in section 101(27) of the Bankruptcy Code) of the kind entitled to
priority in payment under sections 502(i) and 507(a)(8) of the Bankruptcy Code.

 

1.130.              Pro Rata Share means (a) with respect to any distribution on
account of an Allowed Claim, a distribution equal in amount to the ratio
(expressed as a percentage) that the

 

14

--------------------------------------------------------------------------------



 

amount of such Allowed Claim bears to the aggregate amount of all Allowed Claims
entitled to share in the relevant Plan Distribution, and (b) with respect to an
Eligible Holder’s participation in the Rights Offering, a distribution equal in
amount to the ratio (expressed as a percentage) that the amount of such Eligible
Holder’s Subscription Rights bears to the aggregate amount of all Rights
Offering Stock distributed to Eligible Holders as determined pursuant to the
Rights Offering.

 

1.131.              Professional Person(s) means all Persons retained by order
of the Bankruptcy Court in connection with the Chapter 11 Cases, pursuant to
sections 327, 328, 330, 363, or 1103 of the Bankruptcy Code, excluding any
ordinary course professionals retained pursuant to an order of the Bankruptcy
Court.

 

1.132.              Rebate Obligation means any cash expenditures in France made
in connection with a “cohort ATU” that is authorized by the French National
Agency for Medicines and Health Products Safety or any similar rebates in Spain
or the United States.

 

1.133.              Released Parties means, collectively, and each solely in its
capacity as such: (a) the Debtors, their respective non-Debtor subsidiaries, and
the Reorganized Debtors; (b) Novelion; (c) the DIP Administrative Agent and the
DIP Lenders; (d) the Bridge Loan Administrative Agent; (e) the Convertible Notes
Trustee; (f) the Bridge Loan Lenders; (g) the Consenting Lenders; (h) the
members of the Ad Hoc Group; (i) the Plan Investor; (j) the Creditors’ Committee
(if any) and each of its members solely in their capacity as members of the
Creditors’ Committee; (k) each of such parties’ respective predecessors,
successors, assigns, subsidiaries, owners, affiliates, managed accounts, funds
or funds under common management; and (l) each of the foregoing parties’
(described in clauses (a)-(k)) respective current and former officers,
directors, managers, managing members, employees, members, principals,
shareholders, agents, advisory board members, management companies, fund
advisors, partners, attorneys, financial advisors or other professionals or
representatives, together with their successors and assigns; provided, however,
that such attorneys and professional advisors shall only include those that
provided services related to the Chapter 11 Cases and the transactions
contemplated by this Plan (and do not include the attorneys and law firms
retained by the Debtors in the ordinary course of business during these Chapter
11 Cases); provided, further, that no Person shall be a Released Party if it
objects to the releases provided for in Article XII of this Plan.

 

1.134.              Releasing Parties means, collectively, and each solely in
its capacity as such: (a) the Debtors, their respective non-Debtor subsidiaries,
and the Reorganized Debtors; (b) Novelion; (c) the DIP Administrative Agent and
the DIP Lenders; (d) the Bridge Loan Administrative Agent; (e) the Convertible
Notes Trustee; (f) the Bridge Loan Lenders; (g) the Consenting Lenders; (h) the
members of the Ad Hoc Group; (i) the Plan Investor; (j) the Creditors’ Committee
(if any) and each of its members solely in their capacity as members of the
Creditors’ Committee; (k) each of such parties’ respective predecessors,
successors, assigns, subsidiaries, owners, affiliates, managed accounts, funds
or funds under common management; (l) each of the foregoing parties’ (described
in clauses (a)-(k)) respective current and former officers, directors, managers,
managing members, employees, members, principals, shareholders, agents, advisory
board members, management companies, fund advisors, partners, attorneys,
financial advisors or other professionals or representatives, together with
their successors and assigns; (m) holders of Claims who vote to accept the Plan;
(n) holders of Claims who vote to

 

15

--------------------------------------------------------------------------------



 

reject the Plan but who vote to “opt in” to the Third Party Release; and (o) all
holders of Claims and Interests not described in clauses (a)-(n) who elect to
opt-in to the Third Party Release; provided, however, that any holder of a Claim
or Interest that is deemed to have granted the Third Party Release in the
Confirmation Order shall be deemed a “Releasing Party” regardless of whether
such holder of Claim or Interest elected to opt into the Third Party Release;
provided further, however, that notwithstanding anything to the contrary herein,
the scope of the “Releasing Parties” shall be subject to the limitations set
forth in Section 12.06(b) herein.

 

1.135.              Reorganized Debtor(s) means, as the context requires, the
applicable Debtor(s) on and after the Effective Date, after giving effect to the
restructuring transactions occurring on the Effective Date in accordance with
this Plan.

 

1.136.              Required Consenting Lenders means the Required Consenting
Lenders as defined in the RSA.

 

1.137.              Required Parties means the Required Parties as defined in
the RSA.

 

1.138.              Rights Offering means the offering of Subscription Rights to
Eligible Holders to purchase shares of New Common Stock (including New Common
Stock to be issuable upon the exercise of New Warrants) to be issued by the Plan
Investor on the Effective Date pursuant to the Plan, for an aggregate purchase
price of the Rights Offering Amount, to be conducted in reliance upon the
exemption from registration under the Securities Act provided in section 1145 of
the Bankruptcy Code.

 

1.139.              Rights Offering Amount means $42,000,000 minus any portion
of the Rights Offering Amount that is not timely, duly and validly subscribed
and paid for by the Eligible Holders that timely vote to accept the Plan in
accordance with the Rights Offering Procedures.

 

1.140.              Rights Offering Exercise Price means the purchase price for
each share of Rights Offering Stock, as set forth in the Rights Offering
Procedures and approved by the Bankruptcy Court.  The Rights Offering Exercise
Price for the Rights Offering Stock will be set at a per share price that is
based upon the Rights Offering Stock equaling 13.61% of the New Common Stock of
the Plan Investor (after giving effect to the Rights Offering and the Plan
Investor Equity Raise, but prior to the any management incentive plan,
conversion of the New Convertible Notes, or any contingent value rights issued
to existing shareholders of the Plan Investor).

 

1.141.              Rights Offering Procedures means the procedures governing
the Rights Offering, which procedures are attached as an exhibit to the
Disclosure Statement, and shall be Acceptable to the Debtors and each of the
Required Parties.

 

1.142.              Rights Offering Stock means shares of New Common Stock
(including New Common Stock issuable upon the exercise of New Warrants) issued
by the Plan Investor on the Effective Date pursuant to the Rights Offering.

 

1.143.              Roll Up Loan Claim means any Claim related to, arising
under, or in connection with the Roll Up Loans, which shall be Allowed on the
Effective Date in the aggregate principal amount of $22,500,000, plus accrued
and unpaid fees and interest through the Effective Date.

 

16

--------------------------------------------------------------------------------



 

1.144.              Roll Up Loans means first lien term loans in the aggregate
principal amount of $22,500,000 that were funded by the Bridge Loan Lenders
pursuant to the Bridge Loan Credit Agreement to repurchase and retire, at par,
an equal amount of Convertible Notes held by the Bridge Loan Lenders.

 

1.145.              RSA means that certain Restructuring Support Agreement,
dated as of May 20, 2019, inclusive of all exhibits thereto, by and among the
Debtors, the Plan Investor and the Consenting Lenders.

 

1.146.              Schedule of Rejected Contracts and Leases means a schedule
of the contracts and leases to be rejected pursuant to section 365 of the
Bankruptcy Code and Section 10.1 hereof, which shall be contained in the Plan
Supplement.

 

1.147.              Schedules means the schedules of assets and liabilities
filed in the Chapter 11 Cases, as amended or supplemented from time to time.

 

1.148.              Secured Claim means a Claim:  (a) that is secured by a
valid, perfected and enforceable Lien on Collateral, to the extent of the value
of the Claim holder’s interest in such Collateral as of the Confirmation Date;
or (b) to the extent that the holder thereof has a valid right of setoff
pursuant to section 553 of the Bankruptcy Code.

 

1.149.              Securities Act means the Securities Act of 1933, as amended.

 

1.150.              Shared Services Agreements means, collectively, that certain
Master Service Agreement, dated as of December 1, 2016, between Novelion and
Aegerion (as amended, modified or supplemented from time to time), and that
certain Master Service Agreement, dated as of December 1, 2016, between Novelion
Services USA, Inc. and Aegerion (as amended, modified or supplemented from time
to time).

 

1.151.              Subscription Commencement Date means the date on which the
Rights Offering commences, as specified in the Rights Offering Procedures.

 

1.152.              Subscription Rights means the non-transferable,
non-certificated subscription rights of Eligible Holders to purchase shares of
Rights Offering Stock on the terms and subject to the conditions set forth in
the Plan, the Rights Offering Procedures, and the Backstop Commitment Agreement.

 

1.153.              Subsidiary means any corporation, association or other
business entity of which at least the majority of the securities or other
ownership interest is owned or controlled by a Debtor and/or one or more
subsidiaries of the Debtor.

 

1.154.              Third Party Releases means the releases set forth in
Section 12.06(b) of this Plan.

 

1.155.              Transaction Documents means this Plan, the Plan Funding
Agreement, the RSA, and each other contract, exhibit, schedule, certificate and
other document being delivered pursuant to, or in furtherance of the
transactions contemplated by this Plan, the Plan Funding Agreement or the RSA.

 

17

--------------------------------------------------------------------------------



 

1.156.              Unsubscribed Shares means shares of  New Common Stock that
are not timely, duly and validly subscribed and paid for in connection with the
Plan Investor Equity Raise, including any Rights Offering Stock that are not
timely, duly and validly subscribed and paid for by the Eligible Holders that
timely vote to accept the Plan in accordance with the Rights Offering
Procedures.

 

1.157.              U.S. Trustee means the United States Trustee for Region 2.

 

1.158.              U.S. Trustee Fees means fees arising under 28 U.S.C. §
1930(a)(6) and, to the extent applicable, accrued interest thereon arising under
31 U.S.C. § 3717.

 

B.                                    Interpretation; Application of Definitions
and Rules of Construction.

 

Unless otherwise specified, all section or exhibit references in this Plan are
to the respective section in, or exhibit to, this Plan.  The words “herein,”
“hereof,” “hereto,” “hereunder,” and other words of similar import refer to this
Plan as a whole and not to any particular section, subsection, or clause
contained therein.  Whenever from the context it is appropriate, each term,
whether stated in the singular or the plural, will include both the singular and
the plural. Any term that is not otherwise defined herein, but that is used in
the Bankruptcy Code or the Bankruptcy Rules, shall have the meaning given to
that term in the Bankruptcy Code or the Bankruptcy Rules, as applicable.  The
rules of construction contained in section 102 of the Bankruptcy Code, other
than section 102(5), shall apply to the construction of this Plan.  Any
reference in this Plan to an existing document or exhibit filed or to be filed
means such document or exhibit as it may have been or may be amended, modified,
or supplemented.  Subject to the provisions of any contracts, certificates or
articles of incorporation, instruments, releases, or other agreements or
documents entered into in connection with this Plan, the rights and obligations
arising under this Plan shall be governed by, and construed and enforced in
accordance with, federal law, including the Bankruptcy Code and Bankruptcy
Rules.  The captions and headings in this Plan are for convenience of reference
only and shall not limit or otherwise affect the provisions hereof.  Any
reference to an entity as a holder of a Claim or Interest includes that entity’s
successors and assigns.  Any reference to directors or board of directors
includes managers, managing members or any similar governing body, as the
context requires.

 

C.                                    Appendices and Plan Documents.

 

All Plan Documents and appendices to this Plan are incorporated into this Plan
by reference and are a part of this Plan as if set forth in full herein.  The
documents contained in the exhibits and Plan Supplement shall be approved by the
Bankruptcy Court pursuant to the Confirmation Order.  Holders of Claims and
Interests may inspect a copy of the Plan Documents, once filed, in the Office of
the Clerk of the Bankruptcy Court during normal business hours, or via the
Claims Agent’s website at http://cases.primeclerk.com/aegerion, or obtain a copy
of any of the Plan Documents by a written request sent to the Claims Agent at
the following address:

 

Aegerion Ballot Processing

c/o Prime Clerk LLC

One Grand Central Place

 

18

--------------------------------------------------------------------------------



 

60 East 42nd Street, Suite 1440

New York, NY 10165

Phone: 844-627-5368 (U.S. toll free)

or 347-292-3524 (international)

 

ARTICLE II.

 

CERTAIN INTER-CREDITOR AND INTER-DEBTOR ISSUES

 

2.1.                            Settlement of Certain Inter-Creditor Issues.

 

The treatment of Claims and Interests under this Plan represents, among other
things, the settlement and compromise of certain potential inter-creditor
disputes.

 

2.2.                            Formation of Debtor Groups for Convenience
Purposes.

 

The Plan groups the Debtors together solely for purposes of describing treatment
under the Plan, confirmation of the Plan and making Plan Distributions in
respect of Claims against and Interests in the Debtors under the Plan.  Such
groupings shall not affect any Debtor’s status as a separate legal entity,
change the organizational structure of the Debtors’ business enterprise,
constitute a change of control of any Debtor for any purpose, cause a merger or
consolidation of any legal entities, nor cause the transfer of any assets or the
assumption of any liabilities; and, except as otherwise provided by or permitted
in the Plan, all Debtors shall continue to exist as separate legal entities.

 

2.3.                            Intercompany Claims and Intercompany Interests.

 

(a)                                 Intercompany Claims.

 

Notwithstanding anything to the contrary herein, on or after the Effective Date,
any and all Intercompany Claims shall, at the option of the Debtors or the
Reorganized Debtors, as applicable, and as Acceptable to the Required Parties,
either be (i) extinguished, canceled and/or discharged on the Effective Date, or
(ii) reinstated and otherwise survive the Debtors’ restructuring by virtue of
such Intercompany Claims being left unimpaired.  To the extent any such
Intercompany Claim is reinstated, or otherwise adjusted (including by
contribution, distribution in exchange for new debt or equity, or otherwise),
paid or continued as of the Effective Date, any such transaction may be effected
on or after the Effective Date without any further action by the Bankruptcy
Court, act or action under applicable law, regulation, order or rule or the
vote, consent, authorization or approval of any Person.

 

(b)                                 Intercompany Interests.

 

No Intercompany Interests shall be cancelled pursuant to this Plan, and all
Intercompany Interests shall be unaffected by the Plan and continue in place
following the Effective Date, solely for the administrative convenience of
maintaining the existing corporate structure of the Debtors and the Reorganized
Debtors.

 

19

--------------------------------------------------------------------------------



 

ARTICLE III.

 

DIP CLAIMS, ADMINISTRATIVE EXPENSE CLAIMS,
FEE CLAIMS, U.S. TRUSTEE FEES AND PRIORITY TAX CLAIMS

 

The Plan constitutes a joint plan of reorganization for all of the Debtors.  All
Claims and Interests, except DIP Claims, Administrative Expense Claims, Fee
Claims, Ad Hoc Group Fee Claim, U.S. Trustee Fees and Priority Tax Claims, are
placed in the Classes set forth in Article IV below.  In accordance with section
1123(a)(1) of the Bankruptcy Code, DIP Claims, Administrative Expense Claims,
Fee Claims, U.S. Trustee Fees and Priority Tax Claims have not been classified,
and the holders thereof are not entitled to vote on this Plan.  A Claim or
Interest is placed in a particular Class only to the extent that such Claim or
Interest falls within the description of that Class and is classified in other
Classes to the extent that any portion of the Claim or Interest falls within the
description of such other Classes.

 

A Claim or Interest is placed in a particular Class for all purposes, including
voting, confirmation and distribution under this Plan and under sections 1122
and 1123(a)(1) of the Bankruptcy Code.  However, a Claim or Interest is placed
in a particular Class for the purpose of receiving Plan Distributions only to
the extent that such Claim or Interest is an Allowed Claim or Allowed Interest
and has not been paid, released or otherwise settled prior to the Effective
Date.

 

3.1.                            DIP Claims.

 

On the Effective Date, the DIP Claims shall be Allowed and shall not be subject
to any avoidance, reductions, setoff, offset, recoupment, recharacterization,
subordination (whether equitable, contractual, or otherwise), counterclaims,
cross-claims, defenses, disallowance, impairment, objection, or any other
challenges under any applicable law or regulation by any Person.  In full
satisfaction, settlement, release and discharge of the Allowed DIP Claims, on
the Effective Date, Allowed DIP Claims shall (a) be paid in Cash to the greatest
extent possible from available Cash of the Debtors (as reasonably agreed by the
Debtors and the DIP Lenders), and (b) to the extent the Allowed DIP Claims are
not paid in full in Cash on the Effective Date, receive New Convertible Notes in
an amount equal to the amount of the Allowed DIP Claims not receiving Cash
pursuant to the foregoing clause (a).  Upon satisfaction of the Allowed DIP
Lender Claims as set forth in this Section 3.1 of the Plan, all Liens and
security interests granted to secure such obligations, whether in the Chapter 11
Cases or otherwise, shall be terminated and of no further force or effect.

 

3.2.                            Administrative Expense Claims.

 

(a)                                 Time for Filing Administrative Expense
Claims.

 

The holder of an Administrative Expense Claim, other than the holder of:

 

(i)                                     a Fee Claim;

 

(ii)                                  a DIP Claim;

 

20

--------------------------------------------------------------------------------



 

(iii)                               a 503(b)(9) Claim;

 

(iv)                              an Ad Hoc Group Fee Claim;

 

(v)                                 an Administrative Expense Claim that has
been Allowed on or before the Effective Date;

 

(vi)                              an Administrative Expense Claim for an expense
or liability incurred and payable in the ordinary course of business by a
Debtor;

 

(vii)                           an Administrative Expense Claim on account of
fees and expenses incurred on or after the Petition Date by ordinary course
professionals retained by the Debtors pursuant to an order of the Bankruptcy
Court;

 

(viii)                        an Administrative Expense Claim held by an
officer, director or employee of the Debtors serving in such capacity
immediately prior to the occurrence of the Effective Date solely in their
capacity as such (whether or not also an officer, director or employee of
Novelion), for indemnification, contribution, or advancement of expenses
pursuant to (A) any Debtor’s certificate of incorporation, by-laws, operating
agreement, or similar organizational document, (B) any employment, director or
similar agreement, or (C) any indemnification or contribution agreement approved
by the Bankruptcy Court;

 

(ix)                              an Administrative Expense Claim arising, in
the ordinary course of business, out of the employment by one or more Debtors of
an individual from and after the Petition Date, but only to the extent that such
Administrative Expense Claim is solely for outstanding wages, commissions,
accrued benefits, or reimbursement of business expenses;

 

(x)                                 a Claim for adequate protection arising
under the DIP Order;

 

(xi)                              an Administrative Expense Claim of Novelion or
Novelion Services USA, Inc. arising out of or related to the Shared Services
Agreements;

 

(xii)                           an Intercompany Claim; or

 

(xiii)                        U.S. Trustee Fees,

 

must file with the Bankruptcy Court and serve on the Reorganized Debtors, the
Claims Agent, and the U.S. Trustee, proof of such Administrative Expense Claim
within thirty (30) days after the Effective Date (the “Administrative Bar
Date”).  Such proof of Administrative Expense Claim must include at a minimum: 
(1) the name of the applicable Debtor that is purported to be

 

21

--------------------------------------------------------------------------------



 

liable for the Administrative Expense Claim and if the Administrative Expense
Claim is asserted against more than one Debtor, the exact amount asserted to be
owed by each such Debtor; (2) the name of the holder of the Administrative
Expense Claim; (3) the asserted amount of the Administrative Expense Claim;
(4) the basis of the Administrative Expense Claim; and (5) supporting
documentation for the Administrative Expense Claim.  FAILURE TO FILE AND SERVE
SUCH PROOF OF ADMINISTRATIVE EXPENSE CLAIM TIMELY AND PROPERLY SHALL RESULT IN
SUCH CLAIM BEING FOREVER BARRED AND DISCHARGED.

 

(b)                                 Treatment of Administrative Expense Claims.

 

Except to the extent that a holder of an Allowed Administrative Expense Claim
agrees to a different treatment, on, or as soon thereafter as is reasonably
practicable, the later of the Effective Date and the first Business Day after
the date that is thirty (30) calendar days after the date an Administrative
Expense Claim becomes an Allowed Claim, the holder of such Allowed
Administrative Expense Claim shall receive from the applicable Reorganized
Debtor Cash in an amount equal to such Allowed Claim; provided, however, that
Allowed Administrative Expense Claims representing liabilities incurred in the
ordinary course of business by any of the Debtors, as debtors in possession,
shall be paid by the applicable Reorganized Debtor in the ordinary course of
business, consistent with past practice and in accordance with the terms and
subject to the conditions of any orders or agreements governing, instruments
evidencing, or other documents relating to, such liabilities.

 

Any Claim related to fees and expenses, contribution or indemnification
obligations, payable or owing by the Debtors to the Ad Hoc Group, the Plan
Investor, or the Backstop Parties under the RSA, the Backstop Commitment
Agreement, the Plan Funding Agreement, or the PFA Order shall constitute an
Allowed Administrative Expense Claim and shall be paid in Cash on the Effective
Date or as soon thereafter as is reasonably practicable without the need to file
a proof of such Claim with the Bankruptcy Court in accordance with
Section 3.2(a) hereof and without further order of the Bankruptcy Court.

 

Any Claim then payable or owing by the Debtors to Novelion or Novelion Services,
USA, Inc. arising out of or related to the Shared Services Agreements shall be
paid in Cash on the Effective Date from Plan Cash, without the need to file a
proof of such Claim with the Bankruptcy Court in accordance with
Section 3.2(a) hereof and without further order of the Bankruptcy Court.

 

3.3.                            Fee Claims.

 

(a)                                 Time for Filing Fee Claims.

 

Any Professional Person seeking allowance of a Fee Claim shall file with the
Bankruptcy Court its final application for allowance of compensation for
services rendered and reimbursement of expenses incurred prior to the Effective
Date and in connection with the preparation and prosecution of such final
application no later than forty-five (45) calendar days after the Effective Date
or such other date as established by the Bankruptcy Court.  Objections to such
Fee Claims, if any, must be filed and served pursuant to the procedures set
forth in the

 

22

--------------------------------------------------------------------------------



 

Confirmation Order no later than sixty-five (65) calendar days after the
Effective Date or such other date as established by the Bankruptcy Court.

 

(b)                                 Treatment of Fee Claims.

 

All Professional Persons seeking allowance by the Bankruptcy Court of a Fee
Claim shall be paid in full in Cash in such amounts as are approved by the
Bankruptcy Court: (i) upon the later of (x) the Effective Date, and (y) three
(3) calendar days after the date upon which the order relating to the allowance
of any such Fee Claim is entered, or (ii) upon such other terms as may be
mutually agreed upon between the holder of such Fee Claim and the Reorganized
Debtors.  On the Effective Date, the Reorganized Debtors shall reserve and hold
in a segregated account Cash in an amount equal to all accrued but unpaid Fee
Claims as of the Effective Date, which Cash shall be disbursed solely to the
holders of Allowed Fee Claims with the remainder to be reserved until all Fee
Claims have been either Allowed and paid in full or Disallowed by Final Order,
at which time any remaining Cash in the segregated account shall become the sole
and exclusive property of the Reorganized Debtors.

 

3.4.                            U.S. Trustee Fees.

 

The Debtors or Reorganized Debtors, as applicable, shall pay all outstanding
U.S. Trustee Fees of a Debtor on an ongoing basis on the date such U.S. Trustee
Fees become due, until such time as a final decree is entered closing the
applicable Chapter 11 Case, the applicable Chapter 11 Case is converted or
dismissed, or the Bankruptcy Court orders otherwise.

 

3.5.                            Priority Tax Claims.

 

Except to the extent that a holder of an Allowed Priority Tax Claim agrees to
different treatment, each holder of an Allowed Priority Tax Claim shall receive,
in the Debtors’ or Reorganized Debtors’ discretion, either:  (a) on, or as soon
thereafter as is reasonably practicable, the later of the Effective Date and the
first Business Day after the date that is thirty (30) calendar days after the
date a Priority Tax Claim becomes an Allowed Claim, Cash in an amount equal to
such Claim; or (b) deferred Cash payments following the Effective Date, over a
period ending not later than five (5) years after the Petition Date, in an
aggregate amount equal to the Allowed amount of such Priority Tax Claim (with
any interest to which the holder of such Priority Tax Claim may be entitled
calculated in accordance with section 511 of the Bankruptcy Code); provided,
however, that all Allowed Priority Tax Claims that are not due and payable on or
before the Effective Date shall be paid in the ordinary course of business as
they become due.

 

ARTICLE IV.

 

CLASSIFICATION OF CLAIMS AND INTERESTS

 

4.1.                            Classification of Claims and Interests.

 

The following table designates the Classes of Claims against and Interests in
the Debtors, and specifies which Classes are:  (a) impaired or unimpaired by
this Plan; (b) entitled to vote to accept or reject this Plan in accordance with
section 1126 of the Bankruptcy Code; or (c) deemed to accept or reject this
Plan.

 

23

--------------------------------------------------------------------------------



 

Class

 

Designation

 

Impairment

 

Entitled to Vote

Class 1

 

Priority Non-Tax Claims

 

No

 

No (Presumed to accept)

Class 2

 

Other Secured Claims

 

No

 

No (Presumed to accept)

Class 3

 

Bridge Loan Claims

 

Yes

 

Yes

Class 4

 

Novelion Intercompany Loan Claims

 

Yes

 

Yes

Class 5

 

Government Settlement Claims

 

No

 

No (Presumed to accept)

Class 6A

 

Ongoing Trade Claims

 

No

 

No (Presumed to accept)

Class 6B

 

Other General Unsecured Claims

 

Yes

 

Yes

Class 7

 

Existing Securities Law Claims

 

Yes

 

No (Deemed to reject)

Class 8

 

Existing Interests

 

Yes

 

No (Deemed to reject)

 

If a controversy arises regarding whether any Claim or Interest is properly
classified under the Plan, the Bankruptcy Court shall, upon proper motion and
notice, determine such controversy at the Confirmation Hearing.  If the
Bankruptcy Court finds that the classification of any Claim or Interest is
improper, then such Claim or Interest shall be reclassified and any Ballot
previously cast by the holder of such Claim or Interest shall be counted in, and
the Claim or Interest shall receive the treatment prescribed in, the Class in
which the Bankruptcy Court determines such Claim or Interest should have been
classified, without the necessity of resoliciting any votes on the Plan.

 

4.2.                            Unimpaired Classes of Claims.

 

The following Classes of Claims are unimpaired and, therefore, presumed to have
accepted this Plan and are not entitled to vote on this Plan under section
1126(f) of the Bankruptcy Code:

 

(a)                                 Class 1:  Class 1 consists of all Priority
Non-Tax Claims.

 

(b)                                 Class 2:  Class 2 consists of all Other
Secured Claims.

 

(c)                                  Class 5:  Class 5 consists of all
Government Settlement Claims.

 

(d)                                 Class 6A:  Class 6A consists of all Ongoing
Trade Claims.

 

4.3.                            Impaired Classes of Claims.

 

(a)                                 The following Classes of Claims are impaired
and entitled to vote on this Plan:

 

(i)                                     Class 3:  Class 3 consists of all Bridge
Loan Claims.

 

24

--------------------------------------------------------------------------------



 

(ii)                                  Class 4:  Class 4 consists of all Novelion
Intercompany Loan Claims.

 

(iii)                               Class 6B:  Class 6B consists of all Other
General Unsecured Claims.

 

(b)                                 The following Classes of Claims and
Interests are impaired and deemed to have rejected this Plan and, therefore, are
not entitled to vote on this Plan under section 1126(g) of the Bankruptcy Code:

 

(i)                                     Class 7:  Class 7 consists of all
Existing Securities Law Claims.

 

(ii)                                  Class 8:  Class 8 consists of all Existing
Interests.

 

4.4.                            Separate Classification of Other Secured Claims.

 

Although all Other Secured Claims have been placed in one Class for purposes of
nomenclature, each Other Secured Claim, to the extent secured by a Lien on
Collateral different than that securing any additional Other Secured Claims,
shall be treated as being in a separate sub-Class for the purpose of receiving
Plan Distributions.

 

ARTICLE V.

 

TREATMENT OF CLAIMS AND INTERESTS

 

5.1.                            Priority Non-Tax Claims (Class 1).

 

(a)                                 Treatment:  The legal, equitable and
contractual rights of the holders of Priority Non-Tax Claims are unaltered by
this Plan.  Except to the extent that a holder of an Allowed Priority Non-Tax
Claim agrees to a different treatment, on the applicable Distribution Date, each
holder of an Allowed Priority Non-Tax Claim shall receive Cash from the
applicable Reorganized Debtor in an amount equal to such Allowed Claim.

 

(b)                                 Voting:  The Priority Non-Tax Claims are not
impaired Claims.  In accordance with section 1126(f) of the Bankruptcy Code, the
holders of Priority Non-Tax Claims are conclusively presumed to accept this Plan
and are not entitled to vote to accept or reject the Plan, and the votes of such
holders will not be solicited with respect to such Allowed Priority Non-Tax
Claims.

 

5.2.                            Other Secured Claims (Class 2).

 

(a)                                 Treatment:  The legal, equitable and
contractual rights of the holders of Other Secured Claims are unaltered by this
Plan.  Except to the extent that a holder of an Allowed Other Secured Claim
agrees to a different treatment, on the applicable Distribution Date each holder
of an Allowed Other Secured Claim shall receive, at the election of the
Reorganized Debtors:  (i) Cash in an amount equal to such Allowed Claim; or
(ii) such other treatment that will render such Other Secured Claim unimpaired
pursuant to section 1124 of the Bankruptcy Code; provided, however, that Other
Secured Claims incurred by a Debtor in the ordinary course

 

25

--------------------------------------------------------------------------------



 

of business may be paid in the ordinary course of business in accordance with
the terms and conditions of any agreements relating thereto, in the discretion
of the applicable Debtor or Reorganized Debtor without further notice to or
order of the Bankruptcy Court.  Each holder of an Allowed Other Secured Claim
shall retain the Liens securing its Allowed Other Secured Claim as of the
Effective Date until full and final satisfaction of such Allowed Other Secured
Claim is made as provided herein.  On the full payment or other satisfaction of
each Allowed Other Secured Claim in accordance with the Plan, the Liens securing
such Allowed Other Secured Claim shall be deemed released, terminated and
extinguished, in each case without further notice to or order of the Bankruptcy
Court, act or action under applicable law, regulation, order or rule or the
vote, consent, authorization or approval of any Person.

 

(b)                                 Deficiency Claims:  To the extent that the
value of the Collateral securing any Other Secured Claim is less than the
Allowed amount of such Other Secured Claim, the undersecured portion of such
Allowed Claim shall be treated for all purposes under this Plan as an Other
General Unsecured Claim and shall be classified as a Class 6B Other General
Unsecured Claim.

 

(c)                                  Voting:  The Allowed Other Secured Claims
are not impaired Claims.  In accordance with section 1126(f) of the Bankruptcy
Code, the holders of Allowed Other Secured Claims are conclusively presumed to
accept this Plan and are not entitled to vote to accept or reject the Plan, and
the votes of such holders will not be solicited with respect to such Allowed
Other Secured Claims.

 

5.3.                            Bridge Loan Claims (Class 3).

 

(a)                                 Treatment:  The Bridge Loan Claims shall be
Allowed under this Plan, and shall not be subject to any avoidance, reductions,
setoff, offset, recoupment, recharacterization, subordination (whether
equitable, contractual, or otherwise), counterclaims, cross-claims, defenses,
disallowance, impairment, objection, or any other challenges under any
applicable law or regulation by any Person.  Except to the extent that a holder
of a Bridge Loan Claim agrees to different treatment with respect to such
holder’s Claim, on the applicable Distribution Date, or as soon as practicable
thereafter, each holder of a Bridge Loan Claim shall receive, subject to the
terms of this Plan, in full and final satisfaction, settlement, release and
discharge of its Bridge Loan Claim:

 

(i)                                     New Money Bridge Loan Claim:  receipt of
New Term Loan Facility Obligations on a dollar for dollar basis on account of
its New Money Bridge Loan Claim.

 

(ii)                                  Roll Up Loan Claim:  receipt of New
Convertible Notes on a dollar for dollar basis on account of its Roll Up Loan
Claim.

 

(b)                                 Voting:  The Bridge Loan Claims are impaired
Claims.  Holders of such Claims are entitled to vote to accept or reject the
Plan, and the votes of such holders will be solicited with respect to such
Bridge Loan Claims.

 

26

--------------------------------------------------------------------------------



 

5.4.                            Novelion Intercompany Loan Claims (Class 4).

 

(a)                                 Treatment:  The Novelion Intercompany Loan
Claim shall be Allowed under this Plan, and shall not be subject to any
avoidance, reductions, setoff, offset, recoupment, recharacterization,
subordination (whether equitable, contractual, or otherwise), counterclaims,
cross-claims, defenses, disallowance, impairment, objection, or any other
challenges under any applicable law or regulation by any Person.  Except to the
extent that the holder of the Novelion Intercompany Loan Claim agrees to
different treatment, on the applicable Distribution Date, or as soon as
practicable thereafter, the holder of the Novelion Intercompany Loan Claim shall
receive, in full and final satisfaction, release and discharge of the Novelion
Intercompany Loan Claim, the Class 4 New Common Stock Distribution.  For the
avoidance of doubt,  in satisfaction of the Novelion Intercompany Loan Claim in
accordance with this Section 5.4, Novelion shall waive any Other Novelion Claim,
and Novelion shall not be entitled to any distribution or consideration on
account thereof, except as provided in the Shared Services Agreements pursuant
to Section 7.16 hereof.

 

(b)                                 Voting:  The Novelion Intercompany Loan
Claim is an impaired Claim.  The holder of such Claim is entitled to vote to
accept or reject the Plan, and the vote of such holder will be solicited with
respect to such Novelion Intercompany Loan Claim.

 

5.5.                            Government Settlement Claims (Class 5).

 

(a)                                 Treatment:  Except to the extent that a
holder of a Government Settlement Claim agrees to a different treatment,
Government Settlement Claims shall be unimpaired by this Plan and shall remain
obligations of the Reorganized Debtors to the extent not satisfied and/or paid
on or before the Effective Date.  The Government Settlement Agreements shall be
deemed assumed by, and obligations of, the Reorganized Debtors as of and
following the Effective Date.  Notwithstanding the foregoing, and unless the
applicable parties to the Government Settlement Agreements object in writing to
such treatment prior to the deadline established by the Bankruptcy Court to
object to confirmation of this Plan, the monetary obligations under the
Government Settlement Agreements shall not be accelerated or increased as a
result of the commencement of the Chapter 11 Cases or the consummation of the
transactions contemplated by this Plan, the Plan Funding Agreement and/or the
other Transaction Documents, including the occurrence of any Fundamental
Transaction (as defined in the Government Settlement Agreements), by virtue of
the consummation of any such transactions or the failure of the New Common Stock
of the Plan Investor to be listed on the NASDAQ or other US stock exchange.

 

(b)                                 Voting:  The Government Settlement Claims
are not impaired Claims.  In accordance with section 1126(f) of the Bankruptcy
Code, the holders of the Government Settlement Claims are conclusively presumed
to accept this Plan and are not entitled to vote to accept or reject the Plan,
and the votes of such holders will not be solicited with respect to the
Government Settlement Claims.

 

5.6.                            Ongoing Trade Claims (Class 6A).

 

(a)                                 Treatment:  Except to the extent that a
holder of an Allowed Ongoing Trade Claim agrees to a different treatment, on the
applicable Distribution Date each holder of an Allowed Ongoing Trade Claim
shall, at the election of the Reorganized Debtors, and to the

 

27

--------------------------------------------------------------------------------



 

extent that such Allowed Ongoing Trade Claim was not previously paid pursuant to
an order of the Bankruptcy Court:  (i) be paid in full in Cash on the applicable
Distribution Date, plus postpetition interest at the rate of the Federal
Judgment Rate, computed daily from the Petition Date through the Effective Date,
from Plan Cash or (ii) as to any Ongoing Trade Claim incurred in the ordinary
course of business and on normal credit terms where payment comes due following
the Effective Date, receive (a) such treatment that leaves unaltered the legal,
equitable, or contractual rights to which the holder of such Allowed Ongoing
Trade Claim is entitled or (b) such other treatment as may be agreed between
such holder and the Reorganized Debtors.

 

(b)                                 Voting:  The Allowed Ongoing Trade Claims
are not impaired Claims.  In accordance with section 1126(f) of the Bankruptcy
Code, the holders of Allowed Ongoing Trade Claims are conclusively presumed to
accept this Plan and are not entitled to vote to accept or reject the Plan, and
the votes of such holders will not be solicited with respect to such Allowed
Ongoing Trade Claims.

 

5.7.                            Other General Unsecured Claims (Class 6B).

 

(a)                                 Treatment:  Except to the extent that a
holder of an Allowed Other General Unsecured Claim agrees to less favorable
treatment, each holder of an Allowed Other General Unsecured Claim shall
receive, on the applicable Distribution Date and in full and final satisfaction,
settlement and release of such Allowed Other General Unsecured Claim, its Pro
Rata Share of:  (i) New Convertible Notes in the principal amount of
$125,000,000 less the portion of New Convertible Notes distributed to
(x) holders of DIP Claims (to the extent the DIP Claims are not repaid in full
in Cash and receive a distribution of New Convertible Notes pursuant to
Section 3.1 hereof), and (y) the holders of Roll Up Loan Claims pursuant to
Section 5.3(a)(ii) hereof; and (ii) the Class 6B New Common Stock Distribution
(including any New Common Stock issuable upon exercise of the New Warrants).

 

(b)                                 Voting:  The Other General Unsecured Claims
are impaired Claims.  Holders of such Claims are entitled to vote to accept or
reject the Plan, and the votes of such holders will be solicited with respect to
such Other General Unsecured Claims.

 

5.8.                            Existing Securities Law Claims (Class 7).

 

(a)                                 Treatment:  Holders of Existing Securities
Law Claims shall not receive or retain any distribution under the Plan on
account of such Existing Securities Law Claims.

 

(b)                                 Voting:  The Existing Securities Law Claims
are impaired Claims.  In accordance with section 1126(g) of the Bankruptcy Code,
the holders of Existing Securities Law Claims are conclusively deemed to reject
this Plan and are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited with respect to such Existing
Securities Law Claims.

 

5.9.                            Existing Interests (Class 8).

 

(a)                                 Treatment:  Existing Interests shall be
discharged, cancelled, released and extinguished, and holders thereof shall not
receive or retain any distribution under the Plan on account of such Existing
Interests.

 

28

--------------------------------------------------------------------------------



 

(b)                                 Voting:  The Existing Interests are impaired
Interests.  In accordance with section 1126(g) of the Bankruptcy Code, the
holders of Existing Interests are conclusively deemed to reject this Plan and
are not entitled to vote to accept or reject the Plan, and the votes of such
holders will not be solicited with respect to such Existing Interests.

 

ARTICLE VI.

 

ACCEPTANCE OR REJECTION OF
THE PLAN; EFFECT OF REJECTION BY ONE
OR MORE CLASSES OF CLAIMS OR INTERESTS

 

6.1.                            Class Acceptance Requirement.

 

A Class of Claims shall have accepted the Plan if it is accepted by at least
two-thirds (2/3) in dollar amount and more than one-half (1/2) in number of
holders of the Allowed Claims in such Class that have voted on the Plan.

 

6.2.                            Tabulation of Votes on a Non-Consolidated Basis.

 

All votes on the Plan shall be tabulated on a non-consolidated basis by
Class and by Debtor for the purpose of determining whether the Plan satisfies
sections 1129(a)(8) and/or (10) of the Bankruptcy Code.

 

6.3.                            Confirmation Pursuant to Section 1129(b) of the
Bankruptcy Code or “Cramdown.”

 

Because certain Classes are deemed to have rejected this Plan, the Debtors will
request confirmation of this Plan, as it may be modified and amended from time
to time, under section 1129(b) of the Bankruptcy Code with respect to such
Classes.  Subject to Sections 14.5 and 14.6 of this Plan, the Debtors reserve
the right (subject to the parties’ rights under the RSA and the Plan Funding
Agreement) to alter, amend, modify, revoke or withdraw this Plan or any Plan
Document in order to satisfy the requirements of section 1129(b) of the
Bankruptcy Code, if necessary.  Subject to Sections 14.5 and 14.6 of this Plan,
the Debtors also reserve the right to request confirmation of the Plan, as it
may be modified, supplemented or amended from time to time, with respect to any
Class that affirmatively votes to reject the Plan.

 

6.4.                            Elimination of Vacant Classes.

 

Any Class of Claims or Interests that does not have a holder of an Allowed Claim
or Allowed Interest or a Claim or Interest temporarily Allowed as of the date of
the Confirmation Hearing shall be deemed eliminated from the Plan for purposes
of voting to accept or reject the Plan and for purposes of determining
acceptance or rejection of the Plan pursuant to section 1129(a)(8) of the
Bankruptcy Code.

 

29

--------------------------------------------------------------------------------



 

6.5.                            Voting Classes; Deemed Acceptance by Non-Voting
Classes.

 

If a Class contains Claims or Interests eligible to vote and no holders of
Claims or Interests eligible to vote in such Class vote to accept or reject the
Plan, the Plan shall be deemed accepted by such Class.

 

6.6.                            Confirmation of All Cases.

 

Except as otherwise specified herein, the Plan shall not be deemed to have been
confirmed unless and until the Plan has been confirmed as to each of the
Debtors; provided, however, that the Debtors, subject to the parties’ rights
under the RSA and the Plan Funding Agreement, may at any time waive this
Section 6.6.

 

ARTICLE VII.

 

MEANS FOR IMPLEMENTATION

 

7.1.                            Non-Substantive Consolidation.

 

The Plan is a joint plan that does not provide for substantive consolidation of
the Debtors’ Estates, and on the Effective Date, the Debtors’ Estates shall not
be deemed to be substantively consolidated for purposes hereof.  Except as
specifically set forth herein, nothing in this Plan shall constitute or be
deemed to constitute an admission that any one of the Debtors is subject to or
liable for any claim against any other Debtor.  Additionally, claimants holding
Claims and Interests against multiple Debtors, to the extent Allowed in each
Debtor’s Chapter 11 Case, will be treated as holding a separate Claim or
separate Interest, as applicable, against each Debtor’s Estate, provided,
however, that no holder of an Allowed Claim shall be entitled to receive more
than payment in full of such Allowed Claim (plus postpetition interest, if and
to the extent provided in this Plan), and such Claims will be administered and
treated in the manner provided in this Plan.

 

7.2.                            Plan Funding Transaction.

 

On the Effective Date, subject to the terms and conditions set forth in the Plan
Funding Agreement and the Implementation Memorandum and in exchange for New
Common Stock in the Plan Investor and the other obligations of the Plan Investor
under the Plan Funding Agreement and this Plan, Aegerion shall sell to the Plan
Investor or its assignee as may be permitted pursuant to the Plan Funding
Agreement one hundred percent (100%) of the New Equity Interests in reorganized
Aegerion.  From and after the Effective Date, the Plan Investor and/or any
permitted assignee shall directly and indirectly own the Reorganized Debtors. 
The transfer of the New Equity Interests to the Plan Investor, and any and all
action to be taken in connection therewith, shall be authorized without the need
for any further board, corporate or shareholder action.

 

7.3.                            Rights Offering.

 

(a)                                 Purpose.  The proceeds of the sale of the
Rights Offering Stock shall be used to provide up to the Rights Offering Amount
in capital to the Plan Investor and the

 

30

--------------------------------------------------------------------------------



 

Reorganized Debtors, which shall be available for ordinary course operations and
general corporate purposes.  The Rights Offering contemplated under the Plan
will supplement the Plan Investor Equity Raise.

 

(b)                                 Rights Offering.  In accordance with the New
Registration Rights Agreement, the Rights Offering Procedures and the Backstop
Commitment Agreement, and as provided in the Implementation Memorandum, each
Eligible Holder that timely votes to accept the Plan shall receive Subscription
Rights to acquire its respective Pro Rata Share of Rights Offering Stock
pursuant to the terms set forth in this Plan and in the Rights Offering
Procedures.  With respect to each Eligible Holder that timely votes to accept
the Plan, each Subscription Right shall represent the right to acquire one share
of Rights Offering Stock for the Rights Offering Exercise Price.

 

(c)                                  Backstop Commitment.  The Plan Investor
Equity Raise will be correspondingly increased by the aggregate amount of the
Rights Offering Amount that is not timely, duly and validly subscribed and paid
for by the Eligible Holders that timely vote to accept the Plan in accordance
with the Rights Offering Procedures, and in accordance with, and subject to the
limitations of, the provisions of the Backstop Commitment Agreement, and upon
exercise of the put option of the Plan Investor, the Backstop Parties shall be
severally, and not jointly, required to purchase their applicable portion of the
Unsubscribed Shares (allocated pro rata among the Backstop Parties based upon
their respective Backstop Commitments) in the event that the Plan Investor has
been unable to effect a private placement of the entire Plan Investor Equity
Raise Amount.

 

(d)                                 Commitment Fee.  On the Effective Date, the
Backstop Parties shall receive from the Plan Investor their respective shares of
the Backstop Commitment Fee pursuant to the terms of the Backstop Commitment
Agreement. The Backstop Commitment Fee shall be fully earned immediately upon
the Subscription Commencement Date and payable by the Plan Investor (and not the
Debtors) on the Effective Date pursuant to the terms and conditions of the
Backstop Commitment Agreement.

 

7.4.                            Plan Funding.

 

The Debtors’ Cash obligations under the Plan will be funded from Plan Cash and
proceeds from the Rights Offering and the Plan Investor Equity Raise; provided
however (i) that only Plan Cash shall be used for payment of Government
Settlement Claims that become due and payable prior to the Effective Date, DIP
Claims, Fee Claims, Ad Hoc Group Fee Claims and the Convertible Notes Trustee
Professional Fees and (ii) only proceeds from the Rights Offering and Plan
Investor Equity Raise will be used to pay the Rebate Obligations or to repay any
portion of the DIP Obligations incurred to pay Rebate Obligations.

 

7.5.                            New Term Loan Facility; New Convertibles Notes.

 

On the Effective Date, subject to the Implementation Memorandum, without any
requirement of further action by stockholders or directors of the Debtors, each
of the Reorganized Debtors shall be authorized to enter into the New Term Loan
Facility and the New Convertible Notes Indenture, as well as any notes,
documents or agreements in connection

 

31

--------------------------------------------------------------------------------



 

therewith, including, without limitation, any documents required in connection
with the creation or perfection of the Liens on any Collateral securing the New
Term Loan Facility.

 

7.6.                            Authorization, Issuance and Delivery of Plan
Securities by the Plan Investor.

 

(a)                                 On the Effective Date, subject to the
Implementation Memorandum, the Plan Investor is authorized to issue or cause to
be issued those Plan Securities to be issued by it in accordance with the terms
of this Plan and the Plan Funding Agreement and to take any and all action
associated therewith, without the need for any further Bankruptcy Court,
corporate, limited liability company, member or shareholder action.

 

(b)                                 On the Effective Date, subject to the
Implementation Memorandum, the Plan Investor shall issue and cause to be
delivered the New Common Stock and the New Warrants available in the New Common
Stock Distribution to the Reorganized Debtors, who will then deliver such New
Common Stock and New Warrants directly to the holders of the Novelion
Intercompany Loan Claims and Other General Unsecured Claims in accordance with
the terms this Plan.

 

(c)                                  On the Effective Date, subject to the
Implementation Memorandum, the Plan Investor shall issue and cause to be
delivered the Rights Offering Stock to the Reorganized Debtors, who will then
deliver such Rights Offering Stock directly to Eligible Holders who vote in
favor of the Plan and exercise their Subscription Rights in accordance with the
terms of this Plan, the Rights Offering Procedures, and the Backstop Commitment
Agreement.

 

(d)                                 As a condition to receiving any Plan
Securities under this Plan or pursuant to the Rights Offering or the Plan
Investor Equity Raise, the Bridge Lenders shall have executed and delivered to
the Plan Investor a signature page to the New Registration Rights Agreement. 
The New Registration Rights Agreement shall be executed and in full force and
effect on the Effective Date.

 

(e)                                  Notwithstanding anything to the contrary
herein, (x) any Person that would be entitled to receive more than 9.99% (but no
more than 15%) of the aggregate amount of the New Common Stock issued as of the
Effective Date (excluding New Common Stock issued pursuant to any management
incentive plan and any New Common Stock reserved for issuance to any person
other than such Person pursuant to New Warrants or the New Convertible Notes or
any other warrant, option or agreement) or (y) with the consent of the Debtors
and Plan Investor, any other Person entitled to receive New Common Stock
hereunder, may elect to receive New Warrants on a one-for-one basis in lieu of
all or any portion of the shares of New Common Stock that would otherwise be
issued to such Person under the Plan; provided that such Person notifies the
Debtors in writing of such election (and the percentage of shares of New Common
Stock to be issuable thereunder) no later than two (2) Business Days after the
Confirmation Date, provided, further, that, with respect to clause (x), without
the consent of the Debtors and the Plan Investor, such Person may only elect to
receive New Warrants in lieu of such portion of New Common Stock that would
otherwise be issued to such Person under the Plan in excess of 7.5% of the
aggregate amount of New Common Stock issued as of the Effective Date (excluding
New Common Stock issued pursuant to any management incentive plan and any New
Common Stock reserved for

 

32

--------------------------------------------------------------------------------



 

issuance to any person other than such Person pursuant to New Warrants or the
New Convertible Notes or any other warrant, option or agreement).

 

(f)                                   Notwithstanding anything to the contrary
herein, (x) any Person that would be entitled to receive more than 4.99% (but no
more than 6.0%) of the aggregate amount of the New Common Stock issued as of the
Effective Date (excluding New Common Stock issued pursuant to any management
incentive plan and any New Common Stock reserved for issuance to any person
other than such Person pursuant to New Warrants or the New Convertible Notes or
any other warrant, option or agreement) or (y) with the consent of the Debtors
and Plan Investor, any other Person entitled to receive New Common Stock
hereunder, may elect to receive New Warrants on a one-for-one basis in lieu of
all or any portion of the shares of New Common Stock that would otherwise be
issued to such Person under the Plan; provided that such Person notifies the
Debtors in writing of such election (and the percentage of shares of New Common
Stock to be issuable thereunder) no later than two (2) Business Days after the
Confirmation Date, provided, further, that, with respect to clause (x), without
the consent of the Debtors and the Plan Investor, such Person may only elect to
receive New Warrants in lieu of such portion of New Common Stock that would
otherwise be issued to such Person under the Plan in excess of 4.5% of the
aggregate amount of New Common Stock issued as of the Effective Date (excluding
New Common Stock issued pursuant to any management incentive plan and any New
Common Stock reserved for issuance to any person other than such Person pursuant
to New Warrants or the New Convertible Notes or any other warrant, option or
agreement).

 

7.7.                            Continued Corporate Existence and Vesting of
Assets.

 

(a)                                 General.

 

(i)                                     Except as otherwise provided in this
Plan, the Debtors shall continue to exist after the Effective Date as
Reorganized Debtors in accordance with the applicable laws of the respective
jurisdictions in which they are incorporated or organized and pursuant to the
Amended Certificates of Formation for the purposes of satisfying their
obligations under the Plan and the continuation of their business.  On or after
the Effective Date, each Reorganized Debtor, in its discretion, may take any and
all action as permitted by applicable law and such Reorganized Debtor’s
organizational documents, as such Reorganized Debtor may determine is reasonable
and appropriate, including, but not limited to, causing:  (w) a Reorganized
Debtor to be merged into another Reorganized Debtor, or its Subsidiary and/or
affiliate; (x) a Reorganized Debtor to be dissolved; (y) the legal name of a
Reorganized Debtor to be changed; or (z) the closure of a Reorganized Debtor’s
case on the Effective Date or any time thereafter.

 

(ii)                                  On the Effective Date or as soon as
reasonably practicable thereafter, the Reorganized Debtors may take any and all
action as

 

33

--------------------------------------------------------------------------------



 

may be necessary or appropriate to effect any transaction described in, approved
by, contemplated by, or necessary to effectuate the Plan, including:  (1) the
execution and delivery of appropriate agreements or other documents of merger,
consolidation, restructuring, conversion, disposition, transfer, dissolution or
liquidation containing terms that are consistent with the terms of the Plan and
that satisfy the applicable requirements of applicable law and any other terms
to which the applicable entities may agree; (2) the execution and delivery of
appropriate instruments of transfer, assignment, assumption or delegation of any
asset, property, right, liability, debt or obligation on terms consistent with
the terms of the Plan and having other terms for which the applicable parties
agree; (3) the filing of appropriate certificates or articles of incorporation,
reincorporation, merger, consolidation, conversion or dissolution pursuant to
applicable state law; and (4) all other actions that the applicable entities
determine to be necessary or appropriate, including making filings or recordings
that may be required by applicable law.

 

(b)                                 Revesting of Assets.  Except as otherwise
provided in this Plan, on and after the Effective Date, all property of the
Estates, wherever located, including all claims, rights and Causes of Action and
any property, wherever located, acquired by the Debtors under or in connection
with this Plan, shall revest in the Reorganized Debtors, as applicable, free and
clear of all Claims, Liens, charges, other encumbrances and Interests.  On and
after the Effective Date, except as otherwise provided in this Plan, each
applicable Reorganized Debtor may operate its business and may use, acquire and
dispose of property, wherever located, and each Reorganized Debtor may
prosecute, compromise or settle any Claims (including any Administrative Expense
Claims) and Causes of Action without supervision of or approval by the
Bankruptcy Court and free and clear of any restrictions of the Bankruptcy Code
or the Bankruptcy Rules other than restrictions expressly imposed by this Plan
or the Confirmation Order.  Without limiting the foregoing, the Reorganized
Debtors may pay the charges that they incur on or after the Effective Date for
Professional Persons’ fees, disbursements, expenses or related support services
without application to the Bankruptcy Court.

 

7.8.                            Cancellation of Existing Securities and
Agreements.

 

Except for the purpose of evidencing a right to distribution under this Plan,
and except as otherwise set forth in this Plan (including Section 2.3 hereof),
on the Effective Date, subject to the Implementation Memorandum, all agreements,
including all intercreditor agreements, instruments, and other documents
evidencing, related to or connected with any Claim or Interest, other than
Intercompany Interests, and any rights of any holder in respect thereof, shall
be deemed cancelled, discharged and of no force or effect.  The holders of or
parties to such cancelled instruments, securities and other documentation will
have no rights arising from or relating to such instruments, securities and
other documentation or the cancellation thereof, except the rights provided for
pursuant to this Plan.  Notwithstanding anything to the contrary herein, each of
the Bridge Loan Credit Agreement, Novelion Intercompany Loan Credit Agreement
and the Convertible Notes Indenture shall continue in

 

34

--------------------------------------------------------------------------------



 

effect solely to the extent necessary to:  (a) permit holders of Bridge Loan
Claims, Novelion Intercompany Loan Claims and Convertible Notes Claims to
receive Plan Distributions on account of such respective claims; and (b) permit
the Bridge Loan Administrative Agent and the Convertible Notes Trustee to seek
compensation and/or reimbursement of fees and expenses in accordance with the
terms of this Plan and/or the Convertible Notes Indenture, including through the
exercise of the charging Lien provided under the Convertible Notes Indenture. 
Except as provided pursuant to this Plan, upon satisfaction of the Bridge Loan
Claims and Convertible Notes Claims, each of the Bridge Loan Administrative
Agent and the Convertible Notes Trustee, shall be discharged of all of their
respective obligations associated with the Bridge Loan and the Convertible
Notes, respectively.

 

7.9.                            Boards.

 

(a)                                 As of the Effective Date, the initial board
of directors of each of the Reorganized Debtors and the Plan Investor shall
consist of those individuals set forth in the Plan Supplement to be filed with
the Bankruptcy Court on or before the date of the Confirmation Hearing.  The
compensation arrangement for any insider of the Debtors that shall become an
officer of a Reorganized Debtor or the Plan Investor shall be disclosed in the
Plan Supplement and selected in accordance with the terms set forth in the New
Registration Rights Agreement.

 

(b)                                 Unless reappointed pursuant to
Section 7.9(a) of the Plan, the members of the board of directors of each Debtor
prior to the Effective Date shall have no continuing obligations to the
Reorganized Debtors in their capacities as such on and after the Effective Date,
each such member shall be deemed to have resigned or shall otherwise cease to be
a director of the applicable Debtor on the Effective Date.  Commencing on the
Effective Date, each of the directors of each of the Reorganized Debtors shall
serve pursuant to the terms of the applicable organizational documents of such
Reorganized Debtor and may be replaced or removed in accordance with such
organizational documents.

 

7.10.                     Management.

 

As of the Effective Date, the individuals who will serve in certain senior
management positions of the Reorganized Debtors shall consist of those
individuals set forth in the Plan Supplement and shall be Acceptable to the
Debtors and each of the Required Parties in accordance with the applicable terms
of the Transaction Documents.  The compensation arrangement for any insider of
the Debtors that shall become an officer of a Reorganized Debtor shall be in
form and substance Acceptable to the Debtors and each of the Required Parties
and disclosed in the Plan Supplement to be filed with the Bankruptcy Court on or
before the date of the Confirmation Hearing.

 

7.11.                     Corporate Action.

 

(a)                                 The Reorganized Debtors shall serve on the
U.S. Trustee quarterly reports of the disbursements made by each Reorganized
Debtor on an entity-by-entity basis until such time as a final decree is entered
closing the applicable Chapter 11 Case or the applicable Chapter 11 Case is
converted or dismissed, or the Bankruptcy Court orders otherwise.  Any deadline
for filing Administrative Expense Claims shall not apply to U.S. Trustee Fees.

 

35

--------------------------------------------------------------------------------



 

(b)                                 On the Effective Date, the Amended
Memorandum of Association, the Amended Certificates of Formation and any other
applicable amended and restated corporate organizational documents of each of
the Reorganized Debtors shall be deemed authorized in all respects.

 

(c)                                  Any action under the Plan to be taken by or
required of the Debtors or the Reorganized Debtors, including the adoption or
amendment of certificates of formation, incorporation and by-laws, the issuance
of securities and instruments, or the selection of officers or directors shall
be authorized and approved in all respects, without any requirement of further
action by any of the Debtors’ or the Reorganized Debtors’ equity holders, sole
members, boards of directors or boards of managers, or similar body, as
applicable.

 

(d)                                 The Debtors and the Reorganized Debtors
shall be authorized to execute, deliver, file, and record such documents
(including the Plan Documents), contracts, instruments, releases and other
agreements and take such other action as may be necessary to effectuate and
further evidence the terms and conditions of the Plan, without the necessity of
any further Bankruptcy Court, corporate, limited liability company, board,
member, or shareholder approval or action.  In addition, the selection of the
Persons who will serve as the initial directors, officers and managers of the
Reorganized Debtors as of the Effective Date shall be deemed to have occurred
and be effective on and after the Effective Date without any requirement of
further action by the board of directors, board of managers, or equity holders
of the applicable Reorganized Debtor.

 

7.12.                     Ad Hoc Group Fee Claim.

 

On the Effective Date or as soon as reasonably practicable thereafter, the
Debtors or the Reorganized Debtors shall pay the Ad Hoc Group Fee Claim from
Plan Cash.

 

7.13.                     Payment of Convertible Notes Trustee Fees.

 

On the Effective Date, the Debtors shall pay in Cash all unpaid Convertible
Notes Trustee Fees from Plan Cash, regardless of whether such fees and expenses
were incurred before or after the Petition Date, without application by any
party to the Bankruptcy Court and without notice and a hearing pursuant to
section 1129(a)(4) of the Bankruptcy Code or otherwise. Notwithstanding anything
to the contrary in the Plan, the Convertible Notes Trustee Professional Fees
shall not be subject to the Administrative Bar Date.

 

7.14.                     Comprehensive Settlement of Claims and Controversies.

 

Pursuant to Bankruptcy Rule 9019 and in consideration for the distributions and
other benefits provided under this Plan, the provisions of this Plan will
constitute a good faith compromise and settlement of all Claims or controversies
relating to the rights that a holder of a Claim or Interest may have with
respect to any Allowed Claim or Allowed Interest or any distribution to be made
pursuant to this Plan on account of any Allowed Claim or Allowed Interest.  The
entry of the Confirmation Order will constitute the Bankruptcy Court’s approval,
as of the Effective Date, of the compromise or settlement of all such claims or
controversies and the Bankruptcy Court’s finding that all such compromises or
settlements are:  (i) in the best

 

36

--------------------------------------------------------------------------------



 

interest of the Debtors, the Reorganized Debtors, and their respective Estates
and property, and of holders of Claims or Interests; and (ii) fair, equitable
and reasonable.

 

7.15.                     Additional Transactions Authorized Under This Plan.

 

On or prior to the Effective Date, as shall be Acceptable to the Required
Parties, the Debtors shall be authorized to take any such actions as may be
necessary or appropriate to reinstate Claims or Interests or render Claims or
Interests not impaired, as provided for under this Plan.

 

7.16.                     Shared Services Agreements.

 

The Shared Services Agreements, as amended, shall be assumed by order of the
Bankruptcy Court and shall terminate on the Effective Date in accordance with
the terms of the Shared Services Agreements.

 

7.17.                     Acceptable.

 

As used herein, the term “Acceptable” shall mean (x) when in reference to any
document, or any amendment, modification or change to such document, in form and
substance reasonably acceptable to the applicable parties, and (y) when in
reference to any individual, reasonably acceptable to the applicable parties.

 

ARTICLE VIII.

 

DISTRIBUTIONS

 

8.1.                            Distributions.

 

The Disbursing Agent shall make all Plan Distributions to the appropriate
holders of Allowed Claims in accordance with the terms of this Plan. 
Distributions to holders of Allowed Bridge Loan Claims and Allowed Other General
Unsecured Claims (on account of Convertible Notes Claims) shall be made by the
Bridge Loan Administrative Agent and the Convertible Notes Trustee,
respectively, and deemed completed when made to the applicable administrative
agent or indenture trustee as Disbursing Agent.  For all other Plan
Distributions, the Disbursing Agent shall make all Plan Distributions to the
applicable holders of Allowed Claims in accordance with the terms of this Plan.

 

8.2.                            No Postpetition Interest on Claims.

 

Other than as specifically provided in the Plan or the Confirmation Order, or
required by applicable bankruptcy or non-bankruptcy law, postpetition interest
shall not accrue or be paid on any Claims, and no holder of a Claim shall be
entitled to interest accruing on such Claim on or after the Petition Date.

 

37

--------------------------------------------------------------------------------



 

8.3.                            Date of Distributions.

 

Unless otherwise provided herein, any Plan Distributions and deliveries to be
made hereunder shall be made on the applicable Distribution Date; provided, that
the Reorganized Debtors may utilize periodic distribution dates to the extent
that use of a periodic distribution date does not delay payment of the Allowed
Claim more than sixty (60) days. For the avoidance of doubt, and notwithstanding
anything herein to the contrary, all such Plan Distributions and deliveries that
are to be made in Cash hereunder on the applicable Distribution Date shall be
made from Plan Cash unless otherwise provided herein.  In the event that any
payment or act under this Plan is required to be made or performed on a date
that is not a Business Day, then the making of such payment or the performance
of such act may be completed on or as soon as reasonably practicable after the
next succeeding Business Day, but shall be deemed to have been completed as of
the required date.

 

8.4.                            Distribution Record Date.

 

As of the close of business on the Distribution Record Date, the various lists
of holders of Claims in each of the Classes, as maintained by the Debtors, or
their agents, shall be deemed closed and there shall be no further changes in
the record holders of any of the Claims after the Distribution Record Date. 
Neither the Debtors nor the Disbursing Agent shall have any obligation to
recognize any transfer of Claims occurring after the close of business on the
Distribution Record Date.  Additionally, with respect to payment of any Cure
Amounts or any Cure Disputes in connection with the assumption and/or assignment
of the Debtors’ executory contracts and unexpired leases, neither the Debtors,
the Disbursing Agent nor the Plan Investor shall have any obligation to
recognize or deal with any party other than the non-Debtor party to the
applicable executory contract or unexpired lease, even if such non-Debtor party
has sold, assigned or otherwise transferred its Claim for a Cure Amount.

 

8.5.                            Disbursing Agent.

 

(a)                                 Powers of Disbursing Agent.  The Disbursing
Agent shall be empowered to:  (i) effectuate all actions and execute all
agreements, instruments, and other documents necessary to perform its duties
under this Plan; (ii) make all applicable Plan Distributions or payments
contemplated hereby; (iii) employ professionals to represent it with respect to
its responsibilities; and (iv) exercise such other powers as may be vested in
the Disbursing Agent by order of the Bankruptcy Court (including any order
issued after the Effective Date), pursuant to this Plan, or as deemed by the
Disbursing Agent to be necessary and proper to implement the provisions hereof.

 

(b)                                 Expenses Incurred by the Disbursing Agent on
or After the Effective Date.  Except as otherwise ordered by the Bankruptcy
Court, and subject to the written agreement of the Reorganized Debtors, the
amount of any reasonable and documented fees and expenses incurred by the
Disbursing Agent on or after the Effective Date (including taxes) and any
reasonable compensation and expense reimbursement Claims (including reasonable
attorney and other professional fees and expenses) of the Disbursing Agent shall
be paid in Cash by the Reorganized Debtors.  The foregoing fees and expenses
shall be paid in the ordinary course, upon presentation of invoices to the
Reorganized Debtors and without the need for approval by

 

38

--------------------------------------------------------------------------------



 

the Bankruptcy Court, as set forth in Section 3.2(b) of this Plan.  In the event
that the Disbursing Agent and the Reorganized Debtors are unable to resolve a
dispute with respect to the payment of the Disbursing Agent’s fees, costs and
expenses, the Disbursing Agent may elect to submit any such dispute to the
Bankruptcy Court for resolution.

 

(c)                                  Bond.  The Disbursing Agent shall not be
required to give any bond or surety or other security for the performance of its
duties unless otherwise ordered by the Bankruptcy Court and, in the event that
the Disbursing Agent is so otherwise ordered, all costs and expenses of
procuring any such bond or surety shall be borne by the Reorganized Debtors. 
Furthermore, any such entity required to give a bond shall notify the Bankruptcy
Court and the U.S. Trustee in writing before terminating any such bond that is
obtained.

 

(d)                                 Cooperation with Disbursing Agent.  The
Reorganized Debtors shall use all commercially reasonable efforts to provide the
Disbursing Agent with the amount of Claims and the identity and addresses of
holders of Claims, in each case, that are entitled to receive Plan
Distributions, as set forth in the Debtors’ or the applicable Reorganized
Debtors’ books and records.  The Reorganized Debtors will cooperate in good
faith with the Disbursing Agent to comply with the withholding and reporting
requirements outlined in Section 8.16 of this Plan.

 

8.6.                            Delivery of Distributions in General.

 

Subject to the provisions contained in this Article VIII, the applicable
Disbursing Agent will issue, or cause to be issued, and authenticate, as
applicable, all Plan Consideration, and subject to Bankruptcy Rule 9010, make
all Plan Distributions or payments to any holder of an Allowed Claim as and when
required by this Plan at:  (a) the address of such holder on the books and
records of the Debtors or their agents; or (b) at the address in any written
notice of address change delivered to the Debtors or the applicable Disbursing
Agent, including any addresses included on any filed proofs of Claim or
transfers of Claim filed with the Bankruptcy Court.  In the event that any Plan
Distribution to any holder is returned as undeliverable, no distribution or
payment to such holder shall be made unless and until the applicable Disbursing
Agent has been notified of the then current address of such holder, at which
time or as soon as reasonably practicable thereafter such Plan Distribution
shall be made to such holder without interest; provided, however, such Plan
Distributions or payments shall be deemed unclaimed property under section
347(b) of the Bankruptcy Code at the expiration of the later of one year from
(i) the Effective Date, and (ii) the first Distribution Date after such holder’s
Claim is first Allowed.

 

8.7.                            Delivery of Distributions on Convertible Notes
Claims.

 

The Convertible Notes Indenture Trustee shall be deemed to be the holder of all
Allowed Convertible Notes Claims in Class 6B for purposes of distributions to be
made hereunder, and all distributions on account of such Allowed Claims shall be
made to or at the direction of the Convertible Notes Indenture Trustee except as
otherwise provided herein. As soon as practicable following the Effective Date,
the Convertible Notes Indenture Trustee shall arrange to deliver or direct the
delivery of such distributions to or on behalf of the holders of Allowed
Convertible Notes Claims in Class 6B in accordance with the terms of the
Convertible Notes Indenture and the Plan. Distributions of the New Convertible
Notes to be held through DTC shall be made

 

39

--------------------------------------------------------------------------------



 

through the facilities of DTC in accordance with DTC’s customary practices.  All
New Convertible Notes to be distributed pursuant to the Plan shall be issued in
the names of such holders, their nominees of record, or their permitted
designees as of the Distribution Record Date in accordance with DTC’s book-entry
procedures, to the extent applicable; provided that such New Convertible Notes
are permitted to be held through DTC’s book-entry system; provided, further,
that to the extent that the New Convertible Notes are not eligible for
distribution in accordance with DTC’s customary practices, the Reorganized
Debtors will take such reasonable actions as may be required to cause
distributions of the New Convertible Notes under the Plan.  No distributions
will be made other than through DTC if the New Convertible Notes are permitted
to be held through DTC’s book entry system.  Any distribution that otherwise
would be made to any holder eligible to receive a distribution of a security
available solely through DTC who does not own or hold an account eligible to
receive a distribution through DTC on a relevant distribution date shall be
forfeited.  The Reorganized Debtors will cause distributions of New Common Stock
to be made to the CREST account of the holders of Allowed Convertible Notes
Claims, or failing that, to the Convertible Notes Indenture Trustee to be held
on behalf of the holders of Allowed Convertible Notes Claims and in accordance
with the customary practices of the applicable depositary.  All New Common Stock
to be distributed pursuant to the Plan shall be issued in the names of such
holders, their nominees of record, or their permitted designees as of the
Distribution Record Date; provided, that to the extent that the New Common Stock
is American Depositary Shares representing common stock or is not eligible for
distribution as set forth herein, the Reorganized Debtors will take such
reasonable actions as may be required to cause distributions of the New Common
Stock under the Plan. Notwithstanding anything in the Plan to the contrary, and
without limiting the exculpation and release provisions of the Plan, the
Convertible Notes Indenture Trustee shall not have any liability to any entity
with respect to distributions made or directed to be made by the Convertible
Notes Indenture Trustee except for fraud or intentional misconduct.

 

8.8.                            Unclaimed Property.

 

One year from the later of (i) the Effective Date, and (ii) the first
Distribution Date after such holder’s Claim is first Allowed, all unclaimed
property, wherever located, or interests in property distributable hereunder on
account of such Claim shall revert to the Reorganized Debtors or their
respective successors or assigns of the Reorganized Debtors, and any claim or
right of the holder of such Claim to such property, wherever located, or
interest in property shall be discharged and forever barred.  The Reorganized
Debtors and the Disbursing Agent shall have no obligation to attempt to locate
any holder of an Allowed Claim other than by reviewing the Debtors’ books and
records, and the proofs of Claim filed against the Debtors, as reflected on the
claims register maintained by the Claims Agent.

 

8.9.                            Satisfaction of Claims.

 

Unless otherwise specifically provided herein, any Plan Distributions and
deliveries to be made on account of Allowed Claims hereunder shall be in
complete settlement, satisfaction and discharge of such Allowed Claims.

 

40

--------------------------------------------------------------------------------



 

8.10.                     Manner of Payment Under Plan.

 

Except as specifically provided herein, at the option of the Reorganized
Debtors, any Cash payment to be made hereunder may be made by a check or wire
transfer or as otherwise required or provided in applicable agreements or
customary practices of the Debtors or the applicable Reorganized Debtor, as the
case may be.

 

8.11.                     Fractional Shares; De Minimis Cash Distributions.

 

Neither the Reorganized Debtors nor the Disbursing Agent shall have any
obligation to make a Plan Distribution that is less than one (1) share of New
Common Stock or $50.00 in Cash.  No fractional shares of New Common Stock shall
be distributed.  When any Plan Distribution would otherwise result in the
issuance of a number of shares of New Common Stock that is not a whole number,
the shares of the New Common Stock subject to such Plan Distribution will be
rounded to the next higher or lower whole number as follows:  (i) fractions
equal to or greater than ½ will be rounded to the next higher whole number; and
(ii) fractions less than ½ will be rounded to the next lower whole number;
provided, that the foregoing shall not apply to any rounding of the Rights
Offering Stock, the distribution of which shall be governed by the Rights
Offering Procedures and Section 7.3 of this Plan.  The total number of shares of
New Common Stock to be distributed on account of Allowed Claims will be adjusted
as necessary to account for the rounding provided for in this Plan.  No
consideration will be provided in lieu of fractional shares that are rounded
down.  Fractional shares of New Common Stock that are not distributed in
accordance with this Section 8.11 shall be cancelled.

 

8.12.                     Distributions on Account of Allowed Claims Only.

 

Notwithstanding anything herein to the contrary, no Plan Distribution shall be
made on account of a Claim until such Claim becomes an Allowed Claim plus any
postpetition interest on such Claim, to the extent such interest is permitted
under Section 8.2 of this Plan.

 

8.13.                     No Distribution in Excess of Amount of Allowed Claim.

 

Notwithstanding anything herein to the contrary, no holder of an Allowed Claim
shall, on account of such Allowed Claim, receive a Plan Distribution of a value
in excess of the Allowed amount of such Claim.

 

8.14.                     Exemption from Securities Laws.

 

The issuance of and the distribution under the Plan of the Plan Securities shall
be exempt from registration under the Securities Act and any other applicable
securities laws pursuant to section 1145 of the Bankruptcy Code, to the maximum
extent permitted thereunder.

 

The New Common Stock (including the Rights Offering Stock and New Common Stock
issuable upon the exercise of New Warrants) issued under the Plan will be issued
without registration under the Securities Act or any similar federal, state, or
local law in reliance upon section 1145 of the Bankruptcy Code.  New Common
Stock (including the Rights Offering Stock and New Common Stock issuable upon
the exercise of New Warrants) issued under the Plan in reliance upon section
1145 of the Bankruptcy Code shall be exempt from, among other things,

 

41

--------------------------------------------------------------------------------



 

the registration requirements of Section 5 of the Securities Act and any other
applicable U.S. state or local law requiring registration prior to the offering,
issuance, distribution, or sale of securities except with respect to an entity
that is an “underwriter” as defined in subsection (b) of section 1145 of the
Bankruptcy Code.  For the avoidance of doubt, Novelion shall not be deemed an
“underwriter” as defined in subsection (b) of section 1145 of the Bankruptcy
Code.  The New Common Stock (including the Rights Offering Stock and New Common
Stock issuable upon the exercise of New Warrants) issued pursuant to section
1145 of the Bankruptcy Code also does not constitute “restricted securities” as
defined in Rule 144(a)(3) under the Securities Act, and, subject to the terms of
the New Registration Rights Agreement and the Amended Memorandum of Association,
is freely tradable and transferable by any holder thereof that:  (a) is not an
“affiliate” of the Reorganized Debtors as defined in Rule 144(a)(1) under the
Securities Act; (b) has not been such an “affiliate” within 90 days of such
transfer; and (c) has not acquired the New Common Stock from an “affiliate”
within one year of such transfer.

 

8.15.                     Setoffs and Recoupments.

 

Except as expressly provided in this Plan, each Reorganized Debtor may, pursuant
to section 553 of the Bankruptcy Code, set off and/or recoup against any Plan
Distributions to be made on account of any Allowed Claim, any and all claims,
rights and Causes of Action that such Reorganized Debtor may hold against the
holder of such Allowed Claim to the extent such setoff or recoupment is either
(a) agreed in amount among the relevant Reorganized Debtor(s) and holder of such
Allowed Claim, or (b) otherwise adjudicated by the Bankruptcy Court or another
court of competent jurisdiction; provided, however, that neither the failure to
effectuate a setoff or recoupment nor the allowance of any Claim hereunder shall
constitute a waiver or release by a Reorganized Debtor or its successor of any
and all claims, rights and Causes of Action that such Reorganized Debtor or its
successor may possess against the applicable holder.

 

8.16.                     Withholding and Reporting Requirements.

 

In connection with this Plan and all Plan Distributions hereunder, the
Reorganized Debtors shall comply with all withholding and reporting requirements
imposed by any federal, state, provincial, local or foreign taxing authority,
and all Plan Distributions hereunder shall be subject to any such withholding
and reporting requirements.  The Reorganized Debtors shall be authorized to take
any and all action that may be necessary or appropriate to comply with such
withholding and reporting requirements, including requiring a holder of a Claim
to submit appropriate tax and withholding certifications.  Notwithstanding any
other provision of this Plan: (a) each holder of an Allowed Claim that is to
receive a Plan Distribution under this Plan shall have sole and exclusive
responsibility for the satisfaction and payment of any tax obligations imposed
by any governmental unit, including income, withholding and other tax
obligations on account of such distribution; and (b) no Plan Distributions shall
be required to be made to or on behalf of such holder pursuant to this Plan
unless and until such holder has made arrangements satisfactory to the
Reorganized Debtors for the payment and satisfaction of such tax obligations or
has, to the Reorganized Debtors’ satisfaction, established an exemption
therefrom.

 

42

--------------------------------------------------------------------------------



 

8.17.                     Hart-Scott Rodino Antitrust Improvements Act.

 

Any New Common Stock to be distributed under the Plan to an entity required to
file a Premerger Notification and Report Form under the Competition Laws shall
not be distributed until the notification and waiting period applicable under
such Competition Laws to such entity shall have expired or been terminated or
any applicable authorizations, approvals, clearances or consents have been
obtained.

 

ARTICLE IX.

 

PROCEDURES FOR RESOLVING CLAIMS

 

9.1.                            Claims Process.

 

Other than with respect to Fee Claims, only the Reorganized Debtors shall be
entitled to object to Claims after the Effective Date.  Any objections to those
Claims (other than Administrative Expense Claims) shall be served and filed on
or before the later of:  (a) the date that is 180 days after the Effective Date;
and (b) such other date as may be fixed by the Bankruptcy Court, whether fixed
before or after the date specified in clause (a) hereof.  Any Claims filed after
the Bar Date or Administrative Bar Date, as applicable, shall be deemed
disallowed and expunged in their entirety without further order of the
Bankruptcy Court or any action being required on the part of the Debtors or the
Reorganized Debtors, unless the Person wishing to file such untimely Claim has
received the Bankruptcy Court’s authorization to do so. Notwithstanding any
authority to the contrary, an objection to a Claim shall be deemed properly
served on the claimant if the objecting party effects service in any of the
following manners:  (a) in accordance with Federal Rule of Civil Procedure 4, as
modified and made applicable by Bankruptcy Rule 7004; (b) by first class mail,
postage prepaid, on the signatory on the proof of claim as well as all other
representatives identified in the proof of claim or any attachment thereto; or
(c) if counsel has agreed to or is otherwise deemed to accept service, by first
class mail, postage prepaid, on any counsel that has appeared on the claimant’s
behalf in the Chapter 11 Cases (so long as such appearance has not been
subsequently withdrawn).  From and after the Effective Date, the Reorganized
Debtors may settle or compromise any Disputed Claim without approval of the
Bankruptcy Court.

 

9.2.                            Amendment to Claims.

 

From and after the Effective Date, no proof of Claim may be amended to increase
or assert additional claims not reflected in a previously timely filed Claim (or
Claim scheduled on the applicable Debtor’s Schedules, unless superseded by a
filed Claim), and any such Claim shall be deemed disallowed and expunged in its
entirety without further order of the Bankruptcy Court or any action being
required on the part of the Debtors or the Reorganized Debtors unless the
claimant has obtained the Bankruptcy Court’s prior approval to file such amended
or increased Claim.

 

9.3.                            Disputed Claims.

 

Disputed Claims shall not be entitled to any Plan Distributions unless and until
they become Allowed Claims.

 

43

--------------------------------------------------------------------------------



 

9.4.                            Estimation of Claims.

 

The Debtors and/or Reorganized Debtors may request that the Bankruptcy Court
enter an Estimation Order with respect to any Claim, pursuant to section
502(c) of the Bankruptcy Code, for purposes of determining the Allowed amount of
such Claim regardless of whether any Person has previously objected to such
Claim or whether the Bankruptcy Court has ruled on any such objection, and the
Bankruptcy Court shall retain jurisdiction to estimate any Claim at any time
(including during the pendency of any appeal with respect to the allowance or
disallowance of such Claims).  In the event that the Bankruptcy Court estimates
any contingent or unliquidated Claim for allowance or distribution purposes,
that estimated amount will constitute either the Allowed amount of such Claim or
a maximum limitation on such Claim, as determined by the Bankruptcy Court.  If
the estimated amount constitutes a maximum limitation on such Claim, the
objecting party may elect to pursue any supplemental proceedings to object to
any ultimate allowance of such Claim.  All of the objection, estimation,
settlement, and resolution procedures set forth in the Plan are cumulative and
not exclusive of one another.  Claims may be estimated and subsequently
compromised, settled, resolved or withdrawn by any mechanism approved by the
Bankruptcy Court.

 

ARTICLE X.

 

EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 

10.1.                     General Treatment.

 

As of and subject to the occurrence of the Effective Date and the payment of any
applicable Cure Amount, all executory contracts and unexpired leases of the
Debtors shall be deemed assumed, except that:  (a) any executory contracts and
unexpired leases that previously have been assumed or rejected pursuant to a
Final Order of the Bankruptcy Court shall be treated as provided in such Final
Order; (b) any executory contracts and unexpired leases listed on the Schedule
of Rejected Contracts and Leases shall be deemed rejected as of the Effective
Date; and (c) all executory contracts and unexpired leases that are the subject
of a separate motion to assume or reject under section 365 of the Bankruptcy
Code pending on the Effective Date shall be treated as provided for in the Final
Order resolving such motion.  Subject to the occurrence of the Effective Date,
entry of the Confirmation Order by the Bankruptcy Court shall constitute
approval of the assumptions and rejections described in this Section 10.1
pursuant to sections 365(a) and 1123 of the Bankruptcy Code.  Each executory
contract and unexpired lease assumed pursuant to this Section 10.1 shall revest
in and be fully enforceable by the applicable Reorganized Debtor in accordance
with its terms, except as modified by the provisions of the Plan, or any order
of the Bankruptcy Court authorizing and providing for its assumption, or
applicable federal law.  For the avoidance of doubt, the Government Settlement
Agreements shall be deemed assumed by, and obligations of, the Reorganized
Debtors as of and following the Effective Date.

 

10.2.                     Claims Based on Rejection of Executory Contracts or
Unexpired Leases.

 

Except as otherwise explicitly set forth in the Plan, all Claims arising from
the rejection of executory contracts or unexpired leases, if evidenced by a
timely filed proof of

 

44

--------------------------------------------------------------------------------



 

claim, will be treated as Other General Unsecured Claims.  Upon receipt of the
Plan Distribution provided in Section 5.7 of the Plan, all such Claims shall be
discharged as of the Effective Date, and shall not be enforceable against the
Debtors, the Estates, the Reorganized Debtors or their respective properties or
interests in property.  In the event that the rejection of an executory contract
or unexpired lease by any of the Debtors pursuant to the Plan results in damages
to the other party or parties to such contract or lease, a Claim for such
damages, if not evidenced by a timely filed proof of claim, shall be forever
barred and shall not be enforceable against the Debtors or the Reorganized
Debtors, or their respective properties or interests in property as agents,
successors or assigns, unless a proof of claim is filed with the Bankruptcy
Court and served upon counsel for the Debtors and the Reorganized Debtors on or
before the date that is thirty (30) days after the effective date of such
rejection (which may be the Effective Date, the date on which the Debtors reject
the applicable contract or lease as provided in Section 10.3(c) below, or
pursuant to an order of the Bankruptcy Court).

 

10.3.                     Cure of Defaults for Assumed Executory Contracts and
Unexpired Leases.

 

(a)                                 Except to the extent that less favorable
treatment has been agreed to by the non-Debtor party or parties to each such
executory contract or unexpired lease to be assumed pursuant to the Plan, any
monetary defaults arising under such executory contract or unexpired lease shall
be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by payment
of the appropriate amount (the “Cure Amount”) in full in Cash on the later of
thirty (30) days after:  (i) the Effective Date; or (ii) the date on which any
Cure Dispute relating to such Cure Amount has been resolved (either consensually
or through judicial decision).

 

(b)                                 No later than ten (10) calendar days prior
to the commencement of the Confirmation Hearing, the Debtors, in consultation
with the Plan Investor, shall file a schedule (the “Cure Schedule”) setting
forth the Cure Amount, if any, for each executory contract and unexpired lease
to be assumed pursuant to Section 10.1 of the Plan, and serve such Cure Schedule
on each applicable counterparty.  Any party that fails to object to the
applicable Cure Amount listed on the Cure Schedule within ten (10) calendar days
of the filing thereof shall be forever barred, estopped and enjoined from
disputing the Cure Amount set forth on the Cure Schedule (including a Cure
Amount of $0.00) and/or from asserting any Claim against the applicable Debtor
or Reorganized Debtor arising under section 365(b)(1) of the Bankruptcy Code
except as set forth on the Cure Schedule.

 

(c)                                  In the event of a dispute (each, a “Cure
Dispute”) regarding:  (i) the Cure Amount; (ii) the ability of the applicable
Reorganized Debtor to provide “adequate assurance of future performance” (within
the meaning of section 365 of the Bankruptcy Code) under the contract or lease
to be assumed; or (iii) any other matter pertaining to the proposed assumption,
the cure payments required by section 365(b)(1) of the Bankruptcy Code shall be
made following the entry of a Final Order resolving such Cure Dispute and
approving the assumption.  To the extent a Cure Dispute relates solely to the
Cure Amount, the applicable Debtor may assume and/or assume and assign the
applicable contract or lease prior to the resolution of the Cure Dispute
provided that such Debtor reserves Cash in an amount sufficient to pay the full
amount asserted as the required cure payment by the non-Debtor party to such
contract or lease (or such smaller amount as may be fixed or estimated by the
Bankruptcy Court).  To the extent the Cure Dispute is resolved or determined
against the applicable Debtor or Reorganized Debtor, as

 

45

--------------------------------------------------------------------------------



 

applicable, such Debtor or Reorganized Debtor, as applicable, may reject the
applicable executory contract or unexpired lease after such determination, and
the counterparty may thereafter file a proof of claim in the manner set forth in
Section 10.2 hereof.

 

10.4.                     Effect of Confirmation Order on Assumption, Assumption
and Assignment, and Rejection.

 

Subject to the occurrence of the Effective Date, entry of the Confirmation Order
by the Bankruptcy Court shall constitute entry of an order by the Bankruptcy
Court pursuant to sections 365(a) and 1123(b) of the Bankruptcy Code approving
the assumptions, assumptions and assignments and rejections described in this
Article X and determining that:  (a) with respect to such rejections, such
rejected executory contracts and unexpired leases are burdensome and that the
rejection therein is in the best interests of the Estates; (b) with respect to
such assumptions, to the extent necessary, that the applicable Reorganized
Debtor has (i) cured, or provided adequate assurance that the applicable
Reorganized Debtor will promptly cure, any default in accordance with section
365(b)(1)(A) of the Bankruptcy Code, (ii) compensated or provided adequate
assurance that it or its affiliate will promptly compensate the counterparty for
any actual pecuniary loss to such party resulting from such default, and
(iii) provided adequate assurance of future performance under such executory
contract or unexpired lease; and (c) with respect to any assignment, to the
extent necessary, that the applicable Reorganized Debtor or the proposed
assignee has (i) cured, or provided adequate assurance that it or its affiliate
will promptly cure, any default in accordance with section 365(b)(1)(A) of the
Bankruptcy Code, (ii) compensated or provided adequate assurance that the
applicable Reorganized Debtor or the proposed assignee will promptly compensate
the counterparty for any actual pecuniary loss to such party resulting from such
default, and (iii) that “adequate assurance of future performance” (within the
meaning of section 365 of the Bankruptcy Code) by the assignee has been
demonstrated and no further adequate assurance is required.  Assumption of any
executory contract or unexpired lease and satisfaction of the Cure Amounts shall
result in the full discharge, release and satisfaction of any claims or
defaults, whether monetary or nonmonetary, including defaults of provisions
restricting the change in control or ownership interest composition or other
bankruptcy-related defaults, arising under any assumed executory contract or
unexpired lease (including the Government Settlement Agreements) at any time
before the date such executory contract or unexpired lease is assumed.  Each
executory contract and unexpired lease assumed pursuant to this Article X shall
revest in and be fully enforceable by the applicable Debtor in accordance with
its terms, except as modified by the provisions of the Plan, or any order of the
Bankruptcy Court authorizing and providing for its assumption, or applicable
federal law.  To the maximum extent permitted by law, to the extent any
provision in any executory contract or unexpired lease assumed pursuant to the
Plan restricts or prevents, or purports to restrict or prevent, or is breached
or deemed breached by, the assumption of such executory contract or unexpired
lease (including any “change of control” provision), then such provision shall
be deemed modified such that the transactions contemplated by the Plan shall not
entitle the non-Debtor party thereto to terminate such executory contract or
unexpired lease or to exercise any other default-related rights with respect
thereto.  Any party that fails to timely file a Cure Dispute on the basis that
consent to assume or assume and assign the applicable executory contract is a
condition to such assumption or assumption and assignment, shall be deemed to
have consented to the assumption or assumption and assignment, as applicable, of
such contract.

 

46

--------------------------------------------------------------------------------



 

10.5.                     Modifications, Amendments, Supplements, Restatements,
or Other Agreements.

 

Unless otherwise provided in the Plan, each assumed or assumed and assigned
executory contract and unexpired lease shall include all modifications,
amendments, supplements, restatements or other agreements that in any manner
affect such executory contract or unexpired lease, and all executory contracts
and unexpired leases related thereto, if any, including all easements, licenses,
permits, rights, privileges, immunities, options, rights of first refusal and
any other interests, unless any of the foregoing agreements has been previously
rejected or is rejected under the Plan or otherwise.

 

Modifications, amendments, supplements and restatements to prepetition executory
contracts and unexpired leases that have been executed by the Debtors during the
Chapter 11 Cases shall not be deemed to alter the prepetition nature of the
executory contract or unexpired lease, or the validity, priority or amount of
any Claims that may arise in connection therewith.

 

10.6.                     Compensation and Benefit Programs.

 

Subject to the paragraph immediately following this paragraph, and except as
otherwise expressly provided in this Plan, the Plan Funding Agreement, in a
prior order of the Bankruptcy Court or to the extent subject to a motion pending
before the Bankruptcy Court as of the Effective Date, all employment and
severance policies, and all compensation and benefit plans, policies, and
programs of the Debtors applicable to their respective employees, retirees and
non-employee directors including all savings plans, unfunded retirement plans,
healthcare plans, disability plans, severance benefit plans, incentive plans,
and life, accidental death and dismemberment insurance plans, and paid time off
policies, in each case, as existing on the Petition Date, are treated as
executory contracts under the Plan and, on the Effective Date, will be assumed
pursuant to the provisions of sections 365 and 1123 of the Bankruptcy Code
except for Persons not employees of the Debtors as of the Petition Date.

 

Each of the Debtors may, prior to the Effective Date and subject to the parties’
rights under the RSA and the Plan Funding Agreement, enter into employment
agreements with employees that become effective on or prior to the Effective
Date and survive consummation of this Plan.  Any such agreements (or a summary
of the material terms thereof) shall be in form and substance Acceptable to the
Plan Investor and be included in the Plan Supplement or otherwise filed with the
Bankruptcy Court on or before the date of the Confirmation Hearing.

 

On the Effective Date, the Debtors or the Reorganized Debtors, as applicable,
shall pay any amounts outstanding under the Debtors’ key executive incentive
program and key employee retention plan authorized to be paid as of that date
pursuant to an order of the Bankruptcy Court.  For the avoidance of doubt, and
notwithstanding anything herein to the contrary, any payments of amounts
outstanding under the Debtors’ key executive incentive program and key employee
retention plan authorized to be paid as of the Effective Date pursuant to an
order of the Bankruptcy Court or otherwise, including, without limitation, any
and all amounts that are outstanding or will become outstanding as a result of
any “change of control” or similar transaction, shall be paid from Plan Cash.

 

47

--------------------------------------------------------------------------------



 

ARTICLE XI.

 

CONDITIONS PRECEDENT TO
CONSUMMATION OF THE PLAN

 

11.1.                     Conditions Precedent to the Effective Date.

 

The occurrence of the Effective Date is subject to:

 

(a)                                 the RSA not having been terminated and
remaining in full force and effect and the PFA Order having become a Final Order
and remaining in full force and effect; provided that a termination as to a
breaching Consenting Lender, where the termination occurs only as to such
Consenting Lender and the RSA remains in full force and effect with respect to
the other parties, shall not mean the RSA has been terminated or is not in full
force and effect for purposes of this paragraph;

 

(b)                                 the Plan Funding Agreement not having been
terminated and remaining in full force and effect and the transactions
contemplated thereunder having been substantially consummated as of the
Effective Date;

 

(c)                                  the Rights Offering having been consummated
and the Backstop Commitment Agreement not having been terminated and remaining
in full force and effect;

 

(d)                                 the Disclosure Statement Order, in form and
substance Acceptable to the Debtors and each of the Required Parties, having
been entered by the Bankruptcy Court and remaining in full force and effect;

 

(e)                                  the Confirmation Order, in form and
substance Acceptable to the Debtors and each of the Required Parties, having
become a Final Order and remaining in full force and effect;

 

(f)                                   all fees and expenses then due and payable
or owed by the Debtors under the Plan Funding Agreement, the PFA Order, the RSA
and the Backstop Commitment Agreement having been paid;

 

(g)                                  the Convertible Notes Trustee Professional
Fees shall have been paid in full in Cash;

 

(h)                                 any non-technical and/or immaterial
amendments, modifications or supplements to the Plan being Acceptable to the
Debtors and each of the Required Parties, except as otherwise provided in
Section 14.5 of this Plan; and

 

(k)                                 all actions and all agreements, instruments
or other documents necessary to implement the terms and provisions of this Plan,
including, without limitation, the Plan Funding Agreement and the other
documents included in the Plan Supplement, in form and substance Acceptable to
the Debtors and each of the Required Parties as set forth in the RSA, the Plan
Funding Agreement, and herein, to be entered into by the applicable Debtors
being executed and delivered, and any conditions (other than the occurrence of
the Effective Date or certification

 

48

--------------------------------------------------------------------------------



 

by a Debtor that the Effective Date has occurred) contained therein having been
satisfied or waived in accordance therewith.

 

11.2.                     Satisfaction and Waiver of Conditions Precedent.

 

Except as otherwise provided herein, any actions taken on the Effective Date
shall be deemed to have occurred simultaneously and no such action shall be
deemed to have occurred prior to the taking of any other such action.  Any of
the conditions set forth in Sections 11.1 of this Plan may be waived in whole or
part upon agreement by the Debtors and each of the Required Parties, and as the
case may be, without notice and a hearing, and the Debtors’ benefits under any
“mootness” doctrine, but only to the extent applicable, shall be unaffected by
any provision hereof.  The failure to assert the non-satisfaction of any such
conditions shall not be deemed a waiver of any other rights hereunder, and each
such right shall be deemed an ongoing right that may be asserted or waived (as
set forth herein) at any time or from time to time.

 

11.3.                     Effect of Failure of Conditions.

 

If all of the conditions to effectiveness have not been satisfied (as provided
in Section 11.1 hereof) or duly waived (as provided in Section 11.2 hereof) and
the Effective Date has not occurred on or before the Outside Date (as defined in
the Plan Funding Agreement) or, subject to the parties’ rights under the RSA and
the Plan Funding Agreement, by such later date as set forth by the Debtors in a
notice filed with the Bankruptcy Court prior to the expiration of such period,
then the Debtors or any of the Required Parties may file a motion to vacate the
Confirmation Order.  Notwithstanding the filing of such a motion, the
Confirmation Order shall not be vacated if all of the conditions to consummation
set forth in Section 11.1 hereof are either satisfied or duly waived by the
Debtors and the Required Parties before the Bankruptcy Court enters an order
granting the relief requested in such motion.  If the Confirmation Order is
vacated pursuant to this Section 11.3, this Plan shall be null and void in all
respects, the Confirmation Order shall be of no further force or effect, no Plan
Distributions shall be made, the Debtors, the Plan Investor, and all holders of
Claims and Interests shall be restored to the status quo ante as of the day
immediately preceding the Confirmation Date as though the Confirmation Date had
never occurred (except that the Plan Investor, or any of its designees, shall
retain its rights to the extent provided under the Transaction Documents), and
upon such occurrence, nothing contained in this Plan shall:  (a) constitute a
waiver or release of any Claims against or Interests in the Debtors;
(b) prejudice in any manner the rights of the Plan Investor or the holder of any
Claim against or Interest in the Debtors; or (c) constitute an admission,
acknowledgment, offer or undertaking by any Debtor or any other Person with
respect to any matter set forth in the Plan.

 

ARTICLE XII.

 

EFFECT OF CONFIRMATION

 

12.1.                     Binding Effect.

 

Except as otherwise provided in section 1141(d)(3) of the Bankruptcy Code and
subject to the occurrence of the Effective Date, on and after the Confirmation
Date, the provisions of this Plan shall bind any holder of a Claim against, or
Interest in, the Debtors and

 

49

--------------------------------------------------------------------------------



 

inure to the benefit of and be binding on such holder’s respective successors
and assigns, whether or not the Claim or Interest of such holder is impaired
under this Plan and whether or not such holder has accepted this Plan.

 

12.2.                     Discharge of Claims Against and Interests in the
Debtors.

 

Upon the Effective Date and in consideration of the Plan Distributions, if any,
except as otherwise provided herein or in the Confirmation Order, each Person
that is a holder (as well as any trustees and agents for or on behalf of such
Person) of a Claim or Interest shall be deemed to have forever waived, released,
and discharged the Debtors, to the fullest extent permitted by section 1141 of
the Bankruptcy Code, of and from any and all Claims, Interests, rights and
liabilities that arose prior to the Effective Date.  Except as otherwise
provided herein, upon the Effective Date, all such holders of Claims and
Interests shall be forever precluded and enjoined, pursuant to sections 105, 524
and 1141 of the Bankruptcy Code, from prosecuting or asserting any such
discharged Claim against or terminated Interest in any Debtor, any Reorganized
Debtor.  For the avoidance of doubt, ancillary security enforcement, insolvency
processes and/or other proceedings may be deployed in any relevant jurisdictions
to implement the transactions set out in this Plan, including this Plan’s
discharge provisions, in order to ensure that they are fully effective.

 

12.3.                     Term of Pre-Confirmation Injunctions or Stays.

 

Unless otherwise provided herein, all injunctions or stays provided in the
Chapter 11 Cases arising prior to the Confirmation Date in accordance with
sections 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on
the Confirmation Date, shall remain in full force and effect until the Effective
Date.

 

12.4.                     Injunction Against Interference with the Plan.

 

Upon the entry of the Confirmation Order, all holders of Claims and Interests
and other Persons, along with their respective present or former affiliates,
employees, agents, officers, directors, or principals, shall be enjoined from
taking any actions, whether in the United States or elsewhere, to interfere with
the implementation or consummation of this Plan.  Moreover, solely to the extent
provided in this Plan or under applicable law, the property dealt with by this
Plan is transferred to, or vests in (or both, as applicable) the Reorganized
Debtors free and clear of all Claims and Interests pursuant to section
1141(c) of the Bankruptcy Code.  As such, to the fullest extent permissible
under applicable law, no Person holding a Claim or Interest may receive any
payment from, or seek recourse against, any assets that are to be distributed
under this Plan other than assets required to be distributed to that Person
under this Plan.  As of the Confirmation Date, subject to the occurrence of the
Effective Date, to the fullest extent permissible under applicable law, all
Persons are precluded and barred from asserting against any property to be
distributed under this Plan any Claims, rights, Causes of Action,
liabilities, Interests, or other action or remedy based on any act, omission,
transaction, or other activity that occurred before the Confirmation Date except
as expressly provided in this Plan or the Confirmation Order.  Each of the
Reorganized Debtors, as applicable, is expressly authorized hereby to seek to
enforce such injunction.

 

50

--------------------------------------------------------------------------------



 

12.5.                     Injunction.

 

Except as otherwise provided in this Plan, including Section 12.8, or the
Confirmation Order, as of the Confirmation Date, but subject to the occurrence
of the Effective Date, all Persons who have held, hold or may hold Claims
against or Interests in the Debtors or the Estates are, with respect to any such
Claims or Interests, permanently enjoined after the Confirmation Date from: 
(i) commencing, conducting or continuing in any manner, directly or indirectly,
any suit, action or other proceeding of any kind (including any proceeding in a
judicial, arbitral, administrative or other forum) against the Released Parties,
the Reorganized Debtors, the Estates or any of their property, wherever located,
or any direct or indirect transferee of any property, wherever located, of, or
direct or indirect successor in interest to, any of the foregoing Persons or any
property, wherever located, of any such transferee or successor, on account of
or in connection with or with respect to any released, settled, compromised, or
exculpated Claims, Interests or Causes of Action arising against the Debtors
and/or their Estates; (ii) enforcing, levying, attaching (including any
pre-judgment attachment), collecting or otherwise recovering by any manner or
means, whether directly or indirectly, any judgment, award, decree or order
against the Released Parties, the Reorganized Debtors, the Estates or any of
their property, wherever located, or any direct or indirect transferee of any
property, wherever located, of, or direct or indirect successor in interest to,
any of the foregoing Persons, or any property, wherever located, of any such
transferee or successor, on account of or in connection with or with respect to
any released, settled, compromised, or exculpated Claims, Interests or Causes of
Action arising against the Debtors and/or their Estates; (iii) creating,
perfecting or otherwise enforcing in any manner, directly or indirectly, any
encumbrance of any kind against the Released Parties, the Reorganized Debtors,
or the Estates or any of their property, wherever located, or any direct or
indirect transferee of any property, wherever located, of, or successor in
interest to, any of the foregoing Persons, on account of or in connection with
or with respect to any released, settled, compromised, or exculpated
Claims, Interests or Causes of Action arising against the Debtors and/or their
Estates; (iv) acting or proceeding in any manner, in any place whatsoever, that
does not conform to or comply with the provisions of this Plan to the full
extent permitted by applicable law; and (v) commencing or continuing, in any
manner or in any place, any action that does not comply with or is inconsistent
with the provisions of this Plan; provided, however, that nothing contained
herein shall preclude such Persons from exercising their rights, or obtaining
benefits, pursuant to and consistent with the terms of this Plan.  For the
avoidance of doubt, ancillary security enforcement, insolvency processes and/or
other proceedings may be deployed in any relevant jurisdictions to implement the
transactions set out in this Plan, including the injunctions set forth in this
Section 12.5, in order to ensure that they are fully effective.  Each of the
Reorganized Debtors, as applicable, is expressly authorized hereby to seek to
enforce such injunction.

 

12.6.                     Releases.

 

(a)                                 Releases by the Debtors.  Except as
otherwise provided in the Plan or the Confirmation Order, as of the Effective
Date, the Debtors, as, debtors in possession, and any person seeking to exercise
the rights of the Debtors’ Estates, including without limitation, any successor
to the Debtors or any representative of the Debtors’ Estates appointed or
selected pursuant to sections 1103, 1104 or 1123(b)(3) of the Bankruptcy Code or
under chapter 7 of the Bankruptcy Code, shall be deemed to forever release,
waive and discharge all claims (as such

 

51

--------------------------------------------------------------------------------



 

term “claim” is defined in section 101(5) of the Bankruptcy Code), obligations,
suits, judgments, damages, demands, debts, rights, causes of action (including,
but not limited to, the Causes of Action) and liabilities (other than the rights
of the Debtors to enforce the Plan and the contracts, instruments, releases and
other agreements or documents delivered thereunder) against any Released Party,
whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, existing or hereafter arising, in law,
equity or otherwise that are based in whole or in part on any act, omission,
transaction, event or other occurrence taking place on or prior to the Effective
Date in any way relating to the Debtors, the Reorganized Debtors, the purchase,
sale or rescission of the purchase or sale of any security of the Debtors, the
subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated in the Plan, the parties released pursuant to this
Section 12.6, the Chapter 11 Cases, the RSA, the DIP Financing Agreement, the
Plan Funding Agreement, or this Plan or the Disclosure Statement, and that could
have been asserted by or on behalf of the Debtors or their Estates, whether
directly, indirectly, derivatively or in any representative or any other
capacity; provided, however, that in no event shall anything in this
Section 12.06(a) be construed as a release of any Person’s gross negligence,
fraud, or willful misconduct, each as determined by a Final Order, for matters
with respect to the Debtors and/or their affiliates.  Entry of the Confirmation
Order shall constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy
Rule 9019, of the releases herein, which includes by reference each of the
related provisions and definitions contained herein, and further, shall
constitute the Bankruptcy Court’s finding that the releases herein are:  (1) in
exchange for the good and valuable consideration provided by the Released
Parties; (2) a good faith settlement and compromise of the claims released by
the releases herein; (3) in the best interests of the Debtors and all holders of
Claims and Interests; (4) fair, equitable and reasonable; (5) given and made
after reasonable investigation by the Debtors and after notice and opportunity
for hearing; and (6) a bar to any of the Debtors asserting any claim released by
the releases herein against any of the Released Parties.

 

(b)                                 Third Party Releases.  Except as otherwise
provided in the Plan, the Plan Funding Agreement or the Confirmation Order, on
the Effective Date each Releasing Party, in consideration for the obligations of
the Debtors under the Plan, the distributions under the Plan and other
contracts, instruments, releases, agreements or documents executed and delivered
in connection with the Plan, will be deemed to have consented to the Plan and
the restructuring embodied herein for all purposes and deemed to forever
release, waive and discharge all claims (as such term is defined in section
101(5) of the Bankruptcy Code), including but not limited to any claim sounding
in law or equity or asserting a tort, breach of any duty or contract, violations
of the common law, any federal or state statute, any federal or state securities
laws or otherwise, demands, debts, rights, causes of action (including without
limitation, the Causes of Action) or liabilities (other than the right to
enforce the obligations of any party under the Plan and the contracts,
instruments, releases, agreements and documents delivered under or in connection
with the Plan), including, without limitation, any claims for any such loss such
holder may suffer, have suffered or be alleged to suffer as a result of the
Debtors commencing the Chapter 11 Cases or as a result of the Plan being
consummated, against any Released Party, whether liquidated or unliquidated,
fixed or contingent, matured or unmatured, known or unknown, foreseen or
unforeseen, existing or hereafter arising, in law, equity or otherwise that are
based in whole or in part on any act or omission, transaction, event or other
occurrence taking place on or prior to the Effective Date in any way relating to
the Debtors, the Reorganized Debtors, the Chapter 11 Cases, the Plan or the
Disclosure Statement; provided, however, that in no event shall

 

52

--------------------------------------------------------------------------------



 

anything in this Section 12.06(b) be construed as a release of any Person’s
gross negligence, fraud, or willful misconduct, each as determined by a Final
Order, for matters with respect to the Debtors and/or their affiliates.  Entry
of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the releases of holders of Claims and
Interests, which includes by reference each of the related provisions and
definitions contained herein, and further, shall constitute the Bankruptcy
Court’s finding that the releases herein are:  (1) in exchange for the good and
valuable consideration provided by the Released Parties; (2) a good faith
settlement and compromise of the claims herein; (3) in the best interests of the
Debtors and all holders of Claims and Interests; (4) fair, equitable and
reasonable; (5) given and made after notice and opportunity for hearing; and
(6) a bar to any holder of a Claim or Interest asserting any Claim released by
the releases herein against any of the Released Parties.

 

(c)                                  Notwithstanding anything to the contrary
contained herein:  (i) except to the extent permissible under applicable law, as
such law may be extended or interpreted subsequent to the Effective Date, the
releases provided for in this Section 12.06 of the Plan shall not release any
non-Debtor entity from any liability arising under (x) the Internal Revenue Code
or any state, city or municipal tax code, (y) any criminal laws of the United
States or any state, city or municipality, or (y) any environmental laws of the
United States or any state, city or municipal tax code; and (ii) the releases
set forth in this Section 12.06 shall not release any (x) claims, right, or
Causes of Action for money borrowed from or owed to the Debtors by any of their
directors, officers or former employees, as set forth in the Debtors’ books and
records, (y) any claims against any Person to the extent such Person asserts a
crossclaim, counterclaim and/or claim for setoff which seeks affirmative relief
against a Debtor or any of its officers, directors, or representatives, and
(z) claims against any Person arising from or relating to such Person’s gross
negligence, fraud, or willful misconduct, each as determined by a Final Order of
the Bankruptcy Court.

 

12.7.                     Exculpation and Limitation of Liability.

 

On the Effective Date, for good and valuable consideration, to the maximum
extent permissible under applicable law, including the New York Rules of
Professional Conduct, none of the Released Parties shall have or incur any
liability to any holder of any Claim or Interest or any other Person for any act
or omission in connection with, or arising out of the negotiation,
implementation and execution of this Plan, the Chapter 11 Cases, the RSA, the
Plan Funding Agreement, the Disclosure Statement, the DIP Financing Agreement,
the solicitation of votes for and the pursuit of confirmation of this Plan, the
consummation of this Plan, or the administration of this Plan or the property to
be distributed under this Plan, including all documents ancillary thereto, all
decisions, actions, inactions and alleged negligence or misconduct relating
thereto and all activities leading to the promulgation and confirmation of this
Plan except for gross negligence or willful misconduct, each as determined by a
Final Order of the Bankruptcy Court.  For purposes of the foregoing, it is
expressly understood that any act or omission effected with the approval of the
Bankruptcy Court conclusively will be deemed not to constitute gross negligence,
or willful misconduct unless the approval of the Bankruptcy Court was obtained
by fraud or misrepresentation, and in all respects, the applicable Persons shall
be entitled to rely on the written advice of counsel with respect to their
duties and responsibilities under, or in connection with, the Chapter 11 Cases,
the Plan, and the administration thereof.

 

53

--------------------------------------------------------------------------------



 

12.8.                     Injunction Related to Releases and Exculpation.

 

The Confirmation Order shall permanently enjoin the commencement or prosecution
by any Person, whether directly, derivatively or otherwise, of any claims,
obligations, suits, judgments, damages, demands, debts, rights, Causes of Action
or liabilities released pursuant to this Plan, including the claims,
obligations, suits, judgments, damages, demands, debts, rights, Causes of Action
or liabilities released in or encompassed by Sections 12.6 and 12.7 of this
Plan.  Each of the Reorganized Debtors, as applicable, is expressly authorized
hereby to seek to enforce such injunction.

 

12.9.                     Retention of Causes of Action/Reservation of Rights.

 

Subject to Sections 12.6, 12.7 and 12.8 of this Plan and except as expressly set
forth herein, nothing contained in this Plan or the Confirmation Order shall be
deemed to be a waiver or relinquishment of any rights, claims or Causes of
Action, rights of setoff, or other legal or equitable defenses that the Debtors
had immediately prior to the Effective Date on behalf of the Estates or of
themselves in accordance with any provision of the Bankruptcy Code or any
applicable non-bankruptcy law.  Subject to Sections 12.6, 12.7 and 12.8 of this
Plan and except as expressly set forth herein, the Reorganized Debtors shall
have, retain, reserve, and be entitled to assert all such claims, Causes of
Action, rights of setoff, or other legal or equitable defenses as fully as if
the Chapter 11 Cases had not been commenced, and all of the Debtors’ legal
and/or equitable rights respecting any Claim left unimpaired, as set forth in
Articles IV and V of this Plan, may be asserted after the Confirmation Date to
the same extent as if the Chapter 11 Cases had not been commenced.

 

12.10.              Indemnification Obligations.

 

Notwithstanding anything to the contrary contained herein, including
Section 10.1 of the Plan, subject to the occurrence of the Effective Date, the
existing obligations of the Debtors to indemnify, defend, reimburse, exculpate,
advance fees and expenses to, or limit the liability of directors, officers or
employees as of the Petition Date who were directors, officers or employees of
any of the Debtors or any of the Debtors’ non-Debtor subsidiaries at any time
after the Petition Date, solely in their capacity as such (whether or not also
an officer, director or employee of Novelion), against any Causes of Action,
remain unaffected thereby after the Effective Date and are not discharged.  On
and after the Effective Date, none of the Reorganized Debtors shall terminate or
otherwise reduce the coverage under any directors’ and officers’ insurance
policies in effect on the Petition Date, and all directors and officers of the
Debtors, regardless of whether such person was a director or officer of the
Debtors as of the Petition Date, shall be entitled to the full benefits of any
such policy (to the extent such director or officer is entitled to any benefits
thereunder) for the full term of such policy, but solely to the extent, and as
provided in, each such policy, regardless of whether such directors and/or
officers remain in such positions after the Effective Date.  For the avoidance
of doubt, all obligations of the Debtors to indemnify, defend, reimburse,
exculpate, advance fees and expenses to, or limit the liability of former
directors, officers or employees who were not directors, officers or employees
of any of the Debtors or any of the Debtors’ non-Debtor subsidiaries at any time
after the Petition Date, against any Causes of Action, are classified as Other
General Unsecured Claims and shall be discharged on the Effective Date.

 

54

--------------------------------------------------------------------------------



 

ARTICLE XIII.

 

RETENTION OF JURISDICTION

 

Pursuant to sections 105 and 1142 of the Bankruptcy Code and notwithstanding
entry of the Confirmation Order and the occurrence of the Effective Date, on and
after the Effective Date, the Bankruptcy Court shall retain exclusive
jurisdiction, pursuant to 28 U.S.C. §§ 1334 and 157, over all matters arising
in, arising under, or related to the Chapter 11 Cases for, among other things,
the following purposes:

 

(a)                                 To hear and determine applications for the
assumption or rejection of executory contracts or unexpired leases and the Cure
Disputes resulting therefrom;

 

(b)                                 To determine any motion, adversary
proceeding, application, contested matter, and other litigated matter pending on
or commenced after the Confirmation Date;

 

(c)                                  To hear and resolve any disputes arising
from or relating to (i) any orders of the Bankruptcy Court granting relief under
Bankruptcy Rule 2004, or (ii) any protective orders entered by the Bankruptcy
Court in connection with the foregoing;

 

(d)                                 To ensure that Plan Distributions to holders
of Allowed Claims are accomplished as provided herein;

 

(e)                                  To consider Claims or the allowance,
classification, priority, compromise, estimation, or payment of any Claim,
including any Administrative Expense Claim;

 

(f)                                   To enter, implement, or enforce such
orders as may be appropriate in the event the Confirmation Order is for any
reason stayed, reversed, revoked, modified or vacated;

 

(g)                                  To issue and enforce injunctions, enter and
implement other orders, and take such other actions as may be necessary or
appropriate to restrain interference by any Person with the consummation,
implementation, or enforcement of this Plan, the Confirmation Order, or any
other order of the Bankruptcy Court;

 

(h)                                 To hear and determine any application to
modify this Plan in accordance with section 1127 of the Bankruptcy Code, to
remedy any defect or omission or reconcile any inconsistency in this Plan, the
Disclosure Statement, or any order of the Bankruptcy Court, including the
Confirmation Order, in such a manner as may be necessary to carry out the
purposes and effects thereof;

 

(i)                                     To hear and determine all Fee Claims;

 

(j)                                    To hear and determine disputes arising in
connection with the interpretation, implementation, or enforcement of this Plan,
the Confirmation Order, any transactions or payments contemplated hereby, or any
agreement, instrument, or other document governing or relating to any of the
foregoing;

 

55

--------------------------------------------------------------------------------



 

(k)                                 To take any action and issue such orders,
including any such action or orders as may be necessary after occurrence of the
Effective Date and/or consummation of the Plan, as may be necessary to construe,
enforce, implement, execute, and consummate this Plan, including any release or
injunction provisions set forth herein, or to maintain the integrity of this
Plan following consummation;

 

(l)                                     To determine such other matters and for
such other purposes as may be provided in the Confirmation Order;

 

(m)                             To hear and determine all disputes involving the
existence, nature or scope of the discharge, releases and injunction provisions
contained in the Plan;

 

(n)                                 To hear and determine matters concerning
state, local and federal taxes in accordance with sections 346, 505, and 1146 of
the Bankruptcy Code;

 

(o)                                 To hear and determine any other matters
related hereto and not inconsistent with the Bankruptcy Code and title 28 of the
United States Code;

 

(p)                                 To resolve any disputes concerning whether a
Person had sufficient notice of the Chapter 11 Cases, the Disclosure Statement
Hearing, the Confirmation Hearing, any applicable Bar Date, or the deadline for
responding or objecting to a Cure Amount, for the purpose of determining whether
a Claim or Interest is discharged hereunder, or for any other purpose;

 

(q)                                 To recover all assets of the Debtors and
property of the Estates, wherever located; and

 

(r)                                    To enter a final decree closing each of
the Chapter 11 Cases.

 

If the Bankruptcy Court abstains from exercising, or declines to exercise,
jurisdiction or is otherwise without jurisdiction over any matter arising in,
arising under, or related to the Chapter 11 Cases, the provisions of this
Article XIII shall have no effect on and shall not control, limit, or prohibit
the exercise of jurisdiction by any other court having competent jurisdiction
with respect to such matter.

 

ARTICLE XIV.

 

MISCELLANEOUS PROVISIONS

 

14.1.                     Exemption from Certain Transfer Taxes.

 

To the fullest extent permitted by applicable law, all sale transactions
consummated by the Debtors and approved by the Bankruptcy Court on and after the
Confirmation Date through and including the Effective Date, including any
transfers effectuated under this Plan, the sale by the Debtors of any owned
property pursuant to section 363(b) of the Bankruptcy Code, and any assumption,
assignment, and/or sale by the Debtors of their interests in unexpired leases of
non-residential real property or executory contracts pursuant to section
365(a) of the Bankruptcy Code, shall constitute a “transfer under a plan” within
the purview of

 

56

--------------------------------------------------------------------------------



 

section 1146 of the Bankruptcy Code, and shall not be subject to any stamp, real
estate transfer, mortgage recording, or other similar tax.

 

14.2.                     Retiree Benefits.

 

On and after the Effective Date, pursuant to section 1129(a)(13) of the
Bankruptcy Code, the Reorganized Debtors shall continue to pay all retiree
benefits (within the meaning of, and subject to the limitations of, section 1114
of the Bankruptcy Code), if any, at the level established in accordance with
section 1114 of the Bankruptcy Code, at any time prior to the Confirmation Date,
for the duration of the period for which any applicable Debtor had obligated
itself to provide such benefits.  Nothing herein shall:  (a) restrict the
Debtors’ or the applicable Reorganized Debtors’ right to modify the terms and
conditions of the retiree benefits, if any, as otherwise permitted pursuant to
the terms of the applicable plans, non-bankruptcy law, or section 1114(m) of the
Bankruptcy Code; or (b) be construed as an admission that any such retiree
benefits are owed by the Debtors.

 

14.3.                     Dissolution of Creditors’ Committee.

 

If a Creditors’ Committee is appointed in the Chapter 11 Cases, it shall be
automatically dissolved on the Effective Date and all members, employees or
agents thereof shall be released and discharged from all rights and duties
arising from, or related to, the Chapter 11 Cases.

 

14.4.                     Termination of Professionals.

 

On the Effective Date, the engagement of each Professional Person retained by
the Debtors and the Creditors’ Committee, if any, shall be terminated without
further order of the Bankruptcy Court or act of the parties; provided, however,
such Professional Persons shall be entitled to prosecute their respective Fee
Claims and represent their respective constituents with respect to applications
for allowance and payment of such Fee Claims, and the Reorganized Debtors shall
be responsible for the reasonable and documented fees, costs and expenses
associated with the prosecution of such Fee Claims.  Nothing herein shall
preclude any Reorganized Debtor from engaging a former Professional Person on
and after the Effective Date in the same capacity as such Professional Person
was engaged prior to the Effective Date.

 

14.5.                     Amendments.

 

This Plan may be amended, modified, or supplemented by the Debtors, subject to
the parties’ rights under the RSA and the Plan Funding Agreement, in the manner
provided for by section 1127 of the Bankruptcy Code or as otherwise permitted by
law, without additional disclosure pursuant to section 1125 of the Bankruptcy
Code, except as otherwise ordered by the Bankruptcy Court.  In addition, after
the Confirmation Date, so long as such action does not adversely affect the Plan
Investor or the treatment of holders of Allowed Claims pursuant to this Plan,
the Debtors may make appropriate technical adjustments, remedy any defect or
omission or reconcile any inconsistencies in this Plan, the Plan Documents
and/or the Confirmation Order, with respect to such matters as may be necessary
to carry out the purposes and effects of this Plan, and any holder of a Claim
that has accepted this Plan shall be deemed to have accepted this Plan as
amended, modified, or supplemented.  The Debtors may make such technical

 

57

--------------------------------------------------------------------------------



 

adjustments and modifications to this Plan without further order or approval of
the Bankruptcy Court; provided, however, that, such technical adjustments and
modifications are immaterial or do not adversely affect the Plan Investor or the
treatment of holders of Claims or Interests under the Plan.

 

14.6.                     Revocation or Withdrawal of this Plan.

 

Subject to the parties’ rights under the RSA and the Plan Funding Agreement, the
Debtors reserve the right to revoke or withdraw this Plan prior to the Effective
Date.  If the Debtors revoke or withdraw this Plan, in accordance with the
preceding sentence, prior to the Effective Date as to any or all of the Debtors,
or if confirmation or consummation as to any or all of the Debtors does not
occur, then, with respect to such Debtors:  (a) this Plan shall be null and void
in all respects; (b) any settlement or compromise embodied in this Plan
(including the fixing or limiting to an amount of any Claim or Interest or
Class of Claims or Interests), assumption or rejection of executory contracts or
leases affected by this Plan, and any document or agreement executed pursuant to
this Plan shall be deemed null and void, provided, however, that the Plan
Investor, or any of its designees, shall retain its rights to the extent
provided under the Transaction Documents; and (c) nothing contained in this Plan
shall (i) constitute a waiver or release of any Claims by or against, or any
Interests in, such Debtors or any other Person, (ii) prejudice in any manner the
rights of such Debtors or any other Person or (iii) constitute an admission of
any sort by the Debtors or any other Person.

 

14.7.                     Allocation of Plan Distributions Between Principal and
Interest.

 

To the extent that any Allowed Claim entitled to a distribution under the Plan
consists of indebtedness and other amounts (such as accrued but unpaid interest
thereon), such distribution shall be allocated first to the principal amount of
the Claim (as determined for federal income tax purposes) and then, to the
extent the consideration exceeds the principal amount of the Claim, to such
other amounts.

 

14.8.                     Severability.

 

If, prior to the entry of the Confirmation Order, any term or provision of this
Plan is held by the Bankruptcy Court to be invalid, void, or unenforceable, the
Bankruptcy Court, at the request of the Debtors, shall have the power to alter
and interpret such term or provision to make it valid or enforceable to the
maximum extent practicable, consistent with the original purpose of the term or
provision held to be invalid, void, or unenforceable, and such term or provision
shall then be applicable as altered or interpreted.  Notwithstanding any such
holding, alteration, or interpretation, the remainder of the terms and
provisions of this Plan will remain in full force and effect and will in no way
be affected, impaired, or invalidated by such holding, alteration, or
interpretation.  The Confirmation Order shall constitute a judicial
determination and shall provide that each term and provision of this Plan, as it
may have been altered or interpreted in accordance with the foregoing, is valid
and enforceable pursuant to its terms.

 

14.9.                     Governing Law.

 

Except to the extent that the Bankruptcy Code or other U.S. federal law is
applicable, or to the extent a Plan Document or exhibit or schedule to the Plan
provides

 

58

--------------------------------------------------------------------------------



 

otherwise, the rights, duties, and obligations arising under this Plan and the
Plan Documents shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York, without giving effect to the principles
of conflict of laws thereof to the extent such principles would result in the
application of the laws of any other jurisdiction.

 

14.10.              Section 1125(e) of the Bankruptcy Code.

 

The Debtors have, and upon confirmation of this Plan shall be deemed to have,
solicited acceptances of this Plan in good faith and in compliance with the
applicable provisions of the Bankruptcy Code, and the Debtors (and each of their
respective affiliates, agents, directors, officers, employees, advisors, and
attorneys) participated in good faith and in compliance with the applicable
provisions of the Bankruptcy Code in the offer, issuance, sale, solicitation
and/or purchase of the securities offered and sold under this Plan, and
therefore are not, and on account of such offer, issuance, sale, solicitation,
and/or purchase will not be, liable at any time for the violation of any
applicable law, rule, or regulation governing the solicitation of acceptances or
rejections of this Plan or offer, issuance, sale, or purchase of the securities
offered and sold under this Plan.

 

14.11.              Inconsistency.

 

In the event of any inconsistency among the Plan, the Disclosure Statement, the
Plan Documents (other than the Plan Funding Agreement), the RSA, any exhibit to
the Plan or any other instrument or document created or executed pursuant to the
Plan, the provisions of the Plan shall govern; provided, however, that the Plan
Funding Agreement shall control and take precedence in the event of any
inconsistency between the Plan Funding Agreement, any provision of this Plan,
and any of the foregoing documents; provided, further, however, that the parties
to the Plan Funding Agreement and the RSA shall use commercially reasonable
efforts to eliminate any such inconsistency by agreement prior to the provisions
of this section becoming applicable and enforceable.

 

14.12.              Time.

 

In computing any period of time prescribed or allowed by this Plan, unless
otherwise set forth herein or determined by the Bankruptcy Court, the provisions
of Bankruptcy Rule 9006 shall apply.

 

14.13.              Exhibits.

 

All exhibits to this Plan (including, without limitation, the Plan Documents,
all documents filed with the Plan Supplement, and the Plan Funding Agreement and
all exhibits and ancillary agreements thereto) are incorporated and are a part
of this Plan as if set forth in full herein.

 

14.14.              Notices.

 

All notices or requests in connection with the Plan shall be in writing
(including by facsimile or electronic mail transmission) and, unless otherwise
provided herein, shall be deemed to have been duly given or made only when
actually delivered or, in the case of notice

 

59

--------------------------------------------------------------------------------



 

by facsimile or electronic mail transmission, when received and telephonically
confirmed, addressed as follows:

 

Aegerion Pharmaceuticals, Inc.

245 First Street
Riverview II, 18th Floor
Cambridge, MA 02142

Attention:  John R. Castellano

Email:  JCastellano@alixpartners.com

 

with a copy to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention:  Paul V. Shalhoub, Esq. and Andrew S. Mordkoff, Esq.

Email:  pshalhoub@willkie.com; amordkoff@willkie.com
Facsimile:  (212) 728-8111

 

Proposed Counsel to the Debtors

 

14.15.              Filing of Additional Documents.

 

On or before substantial consummation of the Plan, the Debtors shall file with
the Bankruptcy Court such agreements and other documents as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of the
Plan.

 

14.16.              Reservation of Rights.

 

Except as expressly set forth herein, the Plan shall have no force or effect
unless and until the Bankruptcy Court enters the Confirmation Order.  None of
the filing of this Plan, any statement or provision contained herein, or the
taking of any action by the Debtors with respect to this Plan shall be or shall
be deemed to be, an admission or waiver of any rights of the Debtors with
respect to any Claims or Interests prior to the Effective Date.

 

60

--------------------------------------------------------------------------------



 

Dated:           May 20, 2019
New York, New York

 

 

Respectfully submitted,

 

 

 

AEGERION PHARMACEUTICALS, INC., on behalf of itself and its affiliated Debtors

 

 

 

 

 

By:

 

 

Name:

John R. Castellano

 

Title:

Chief Restructuring Officer

 

Counsel:

 

WILLKIE FARR & GALLAGHER LLP

 

Paul V. Shalhoub, Esq.

Andrew S. Mordkoff, Esq.

787 Seventh Avenue

New York, NY 10019

(212) 728-8000

Proposed Counsel for the Debtors and Debtors in Possession

 

--------------------------------------------------------------------------------



 

Schedule 1.80

 

Government Settlement Agreements

 

The Government Settlement Agreements are comprised of the following settlement
agreements and judgments:

 

(a) Civil Settlement Agreement, dated September 22, 2017,

 

(b) Indiana State Settlement Agreement, dated August 21, 2017,

 

(c) Mississippi State Settlement Agreement, dated August 21, 2017,

 

(d) South Carolina State Settlement Agreement, dated August 21, 2017,

 

(e) Arizona State Settlement Agreement, dated August 22, 2017,

 

(f) Michigan State Settlement Agreement, dated August 23, 2017,

 

(g) New Jersey State Settlement Agreement, dated August 23, 2017,

 

(h) Connecticut State Settlement Agreement, dated August 24, 2017,

 

(i) Georgia State Settlement Agreement, dated August 24, 2017,

 

(j) Ohio State Settlement Agreement, dated August 28, 2017,

 

(k) Alabama State Settlement Agreement, dated August 28, 2017,

 

(l) Illinois State Settlement Agreement, dated August 31, 2017,

 

(m) Florida State Settlement Agreement, dated September 1, 2017,

 

(n) Tennessee State Settlement Agreement, dated September 1, 2017,

 

(o) New York State Settlement Agreement, dated September 6, 2017,

 

(p) Pennsylvania State Settlement Agreement, dated September 6, 2017,

 

(q) Louisiana State Settlement Agreement, dated September 8, 2017,

 

(r) Iowa State Settlement Agreement, dated September 12, 2017,

 

(s) Virginia State Settlement Agreement, dated September 12, 2017,

 

(t) Nebraska State Settlement Agreement, dated September 13, 2017,

 

(u) West Virginia State Settlement Agreement, dated September 14, 2017,

 

--------------------------------------------------------------------------------



 

(v) Colorado State Settlement Agreement, dated September 18, 2017,

 

(w) Nevada State Settlement Agreement, dated September 19, 2017,

 

(x) Kentucky State Settlement Agreement, dated September 20 2017,

 

(y) California State Settlement Agreement, dated September 21, 2017,

 

(z) Wisconsin State Settlement Agreement, dated September 21, 2017,

 

(aa) Texas State Settlement Agreement, dated September 26, 2017,

 

(bb) Missouri State Settlement Agreement, dated September 27, 2017,

 

(cc) Oklahoma State Settlement Agreement, dated September 28, 2017,

 

(dd) Deferred Prosecution Agreement, dated September 22, 2017,

 

(ee) Corporate Integrity Agreement, dated September 22, 2017,

 

(ff) Final Judgment, dated September 25, 2017,

 

(gg) Plea Agreement, dated January 12, 2018,

 

(hh) Criminal Judgment, dated January 30, 2018, and

 

(ii) Consent Decree of Permanent Injunction, dated March 20, 2019.

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

Plan Funding Agreement

 

[Filed as Exhibit 10.2]

 

--------------------------------------------------------------------------------

 



 

EXHIBIT C

 

DIP Credit Agreement

 

--------------------------------------------------------------------------------



 

 

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

Dated as of May 20, 2019

 

Among

 

AEGERION PHARMACEUTICALS, INC.,
as Borrower and as Debtor and Debtor-in-Possession,

 

THE LENDERS PARTY HERETO

 

and

 

CANTOR FITZGERALD SECURITIES,
as Administrative Agent

 

 

--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

Section 1.01

Defined Terms

1

Section 1.02

Other Interpretive Provisions

24

Section 1.03

Accounting Terms

24

Section 1.04

References to Agreements, Laws, Etc.

25

Section 1.05

Times of Day

25

Section 1.06

Timing of Payment or Performance

25

 

 

 

ARTICLE II

 

THE COMMITMENTS AND THE LOANS

 

 

 

Section 2.01

The Commitments and the Loans

25

Section 2.02

Borrowings of Loans

25

Section 2.03

Prepayments

26

Section 2.04

Repayment of Loans

28

Section 2.05

Interest

28

Section 2.06

Fees

28

Section 2.07

Computation of Interest and Fees

29

Section 2.08

Evidence of Indebtedness

29

Section 2.09

Payments Generally

30

Section 2.10

Sharing of Payments

31

 

 

 

ARTICLE III

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

 

 

Section 3.01

Taxes

32

Section 3.02

[Reserved

36

Section 3.03

[Reserved

36

Section 3.04

Increased Cost and Reduced Return; Capital and Liquidity Requirements

36

Section 3.05

[Reserved]

37

Section 3.06

Matters Applicable to All Requests for Compensation

37

Section 3.07

Mitigation Obligations; Replacement of Lenders under Certain Circumstances

37

Section 3.08

Survival

38

 

i

--------------------------------------------------------------------------------



 

ARTICLE IV

 

CONDITIONS PRECEDENT TO LOANS

 

 

 

Section 4.01

Conditions to Initial Loans

39

Section 4.02

Conditions to all Loans

41

 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 5.01

Existence, Qualification and Power; Compliance with Laws

42

Section 5.02

Authorization; No Contravention

42

Section 5.03

Governmental Authorization; Other Consents

42

Section 5.04

Binding Effect

43

Section 5.05

No Material Adverse Effect

43

Section 5.06

Litigation

43

Section 5.07

Ownership of Property; Liens

43

Section 5.08

Secured, Super-Priority Obligations

43

Section 5.09

Environmental Compliance

44

Section 5.10

Taxes

45

Section 5.11

Compliance with ERISA

46

Section 5.12

Labor Matters

46

Section 5.13

Insurance

46

Section 5.14

Subsidiaries; Equity Interests

46

Section 5.15

Margin Regulations; Investment Company Act; Anti-Terrorism Laws; Sanctions and
Other Regulations

46

Section 5.16

Disclosure

47

Section 5.17

Intellectual Property

48

Section 5.18

Initial Approved Budget

48

Section 5.19

EEA Financial Institution

48

Section 5.20

Contractual Obligations

48

Section 5.21

Final Order

48

 

 

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

 

 

Section 6.01

Financial Statements

49

Section 6.02

Certificates; Reports; Other Information

50

Section 6.03

Notice Requirements; Other Information

51

Section 6.04

Environmental Matters

52

Section 6.05

Maintenance of Existence

54

Section 6.06

Maintenance of Properties

54

Section 6.07

Maintenance of Insurance

54

Section 6.08

Compliance with Laws

55

 

ii

--------------------------------------------------------------------------------



 

Section 6.09

Books and Records

55

Section 6.10

Inspection Rights; Lender Calls

55

Section 6.11

Additional Guarantors

55

Section 6.12

Use of Proceeds

56

Section 6.13

Anti-Corruption and Sanctions Laws

57

Section 6.14

Taxes

57

Section 6.15

End of Fiscal Years; Fiscal Quarters

57

Section 6.16

ERISA

57

Section 6.17

Further Assurances

58

Section 6.18

Business

58

Section 6.19

Post-Closing Matters

58

Section 6.20

Compliance with Final Order

58

 

 

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

 

 

Section 7.01

Liens

59

Section 7.02

Investments

61

Section 7.03

Indebtedness

62

Section 7.04

Fundamental Changes

63

Section 7.05

Dispositions

63

Section 7.06

Restricted Payments

64

Section 7.07

Change in Nature of Business

65

Section 7.08

Transactions with Affiliates

65

Section 7.09

Prepayments and Modifications of Certain Agreements

65

Section 7.10

Negative Pledge

66

Section 7.11

Amendments to Organization Documents

66

Section 7.12

Use of Proceeds

66

Section 7.13

Accounting Changes

66

Section 7.14

OFAC

67

Section 7.15

Ownership of Subsidiaries

67

Section 7.16

Compliance with Financing Orders and Approved Budget

67

Section 7.17

Compliance With Certain Laws

67

Section 7.18

Chapter 11 Claims

67

Section 7.19

Revision of Orders; Applications to Bankruptcy Court

67

Section 7.20

Adequate Protection

68

 

 

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

Section 8.01

Events of Default

68

Section 8.02

Remedies Upon Event of Default

72

Section 8.03

Application of Funds

74

 

iii

--------------------------------------------------------------------------------



 

ARTICLE IX

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

 

 

Section 9.01

Appointment and Authorization

75

Section 9.02

Delegation of Duties

76

Section 9.03

Liability of the Administrative Agent

77

Section 9.04

Reliance by the Administrative Agent

77

Section 9.05

Notice of Default

78

Section 9.06

Credit Decision; Disclosure of Information by the Administrative Agent

78

Section 9.07

Indemnification of the Administrative Agent

79

Section 9.08

The Administrative Agent in its Individual Capacity

79

Section 9.09

Successor Agents

80

Section 9.10

Administrative Agent May File Proofs of Claim

80

Section 9.11

Release of Collateral and Guarantee

81

Section 9.12

Other Agents; Arrangers and Managers

82

Section 9.13

Appointment of Supplemental Administrative Agent

82

Section 9.14

Certain Bankruptcy Matters

83

 

 

 

ARTICLE X

 

MISCELLANEOUS

 

 

 

Section 10.01

Amendments, Etc.

84

Section 10.02

Notices and Other Communications; Facsimile and Electronic Copies

86

Section 10.03

No Waiver; Cumulative Remedies

90

Section 10.04

Costs and Expenses

90

Section 10.05

Indemnification by the Borrower

91

Section 10.06

Payments Set Aside

92

Section 10.07

Successors and Assigns

93

Section 10.08

Confidentiality

97

Section 10.09

Setoff

97

Section 10.10

Counterparts

98

Section 10.11

Integration

98

Section 10.12

Survival of Representations and Warranties

98

Section 10.13

Severability

99

Section 10.14

GOVERNING LAW

99

Section 10.15

WAIVER OF RIGHT TO TRIAL BY JURY

99

Section 10.16

Binding Effect

100

Section 10.17

Lender Action

100

Section 10.18

PATRIOT Act

100

Section 10.19

No Advisory or Fiduciary Responsibility

100

Section 10.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

101

 

iv

--------------------------------------------------------------------------------



 

Section 10.21

Conflicts with Financing Orders

101

 

v

--------------------------------------------------------------------------------



 

SCHEDULES

 

 

 

 

 

Schedule 1

-

Closing Checklist

Schedule 2

-

Subsidiary Guarantors

Schedule 2.01

-

Commitments

Schedule 5.01

-

Existence, Qualification and Power; Compliance with Laws

Schedule 5.02

-

Authorizations; No Contravention

Schedule 5.06

-

Litigation

Schedule 5.07(b)

-

Real Property

Schedule 5.09

-

Environmental Compliance

Schedule 5.10

-

Taxes

Schedule 5.14

-

Subsidiaries and Other Equity Investments

Schedule 5.17

-

Intellectual Property, Licenses

Schedule 5.20

-

Material Contracts

Schedule 7.01(b)

-

Existing Liens

Schedule 7.02(c)

-

Existing Investments

Schedule 7.03(b)

-

Surviving Indebtedness

Schedule 10.02

-

Administrative Agent’s Office, Certain Addresses for Notices

 

vi

--------------------------------------------------------------------------------



 

EXHIBITS

 

 

 

 

 

Exhibit A-1

—

Form of Committed Loan Notice

Exhibit A-2

—

Form of Prepayment Notice

Exhibit B

—

Form of Note

Exhibit C

—

Form of Compliance Certificate

Exhibit D

—

Form of Assignment and Assumption

Exhibit E

—

Form of Guarantee and Collateral Agreement

Exhibit F

—

Form of Officer’s Certificate

Exhibit G

—

Form of Administrative Questionnaire

Exhibit H

—

Form of Final Order

 

vii

--------------------------------------------------------------------------------



 

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

This DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this “Agreement”) is entered into as
of May 20, 2019 among AEGERION PHARMACEUTICALS, INC., a Delaware corporation and
a debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code (as
hereinafter defined) (the “Borrower”), each Lender (as hereinafter defined) from
time to time party hereto and CANTOR FITZGERALD SECURITIES, as administrative
agent and collateral agent for the Lenders (in such capacities, together with
any successor administrative agent and collateral agent, the “Administrative
Agent”).

 

PRELIMINARY STATEMENTS

 

1.             On May 20, 2019 (the “Petition Date”), the Borrower and certain
of its Subsidiaries filed in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”) a voluntary petition for relief
under Chapter 11 of the Bankruptcy Code and have continued in the possession of
their assets and in the management of their business pursuant to Sections 1107
and 1108 of the Bankruptcy Code, and such reorganization case is being jointly
administered under Case Number [   ] (the “Chapter 11 Case”).

 

2.             The Borrower has requested that the Lenders make available to the
Borrower a “super-priority” debtor-in-possession delayed draw term loan facility
in an aggregate amount not to exceed $20,000,000, the proceeds of which the
Borrower may use for the purposes permitted hereunder.

 

3.             The Guarantors (as hereinafter defined) have agreed to guarantee
the obligations of the Borrower hereunder and the Borrower and the Guarantors
have agreed to secure their respective Obligations by granting to the
Administrative Agent, for the benefit of the Secured Parties (as hereinafter
defined), a lien on substantially all of their respective assets, in accordance
with the priorities provided in the Loan Documents (as hereinafter defined) and
the Final Order (as hereinafter defined).

 

Subject to and upon the terms and conditions set forth herein, the Lenders are
willing to make available to the Borrower the “super-priority”
debtor-in-possession delayed draw term loan facility provided for herein:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01          Defined Terms.  As used in this Agreement, the following
terms shall have the meanings set forth below:

 

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

 

“Administration Fee” has the meaning specified in Section 2.06(d).

 

1

--------------------------------------------------------------------------------



 

“Administrative Agent” has the meaning specified in the first paragraph of this
Agreement and shall include any successor administrative agent appointed in
accordance with Section 9.09.

 

“Administrative Agent’s Office” means, the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit G.

 

“Affiliate” means, in respect of any Person:

 

(a)           any Person which, directly or indirectly, controls, is controlled
by or is under common control with such Person; and for the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” or “under common control with”) means the power to direct or
cause the direction of the management and policies of any Person, whether
through the ownership of voting Equity Interests or by contract or otherwise;

 

(b)           any Person who beneficially owns or holds 10% or more of any class
of shares (or, in the case of a Person that is not a corporation, 10% or more of
the partnership or other Equity Interests) of such Person; or

 

(c)           any Person, 10% or more of any class of shares (or in the case of
a Person that is not a corporation, 10% or more of the partnership or other
Equity Interests) of which is beneficially owned or held by such Person or a
Subsidiary of such Person.

 

“Agent Parties” has the meaning specified in Section 10.02(f).

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

 

“Aggregate Commitments” means the Commitments of all the Lenders.  As of the
Closing Date, the amount of the Aggregate Commitments is $20,000,000.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Anti-Corruption Laws” has the meaning specified in Section 5.15(g).

 

“Anti-Terrorism Law” means any Requirement of Law related to money laundering or
financing terrorism, including the PATRIOT Act, and its implementing
regulations, The Currency and Foreign Transactions Reporting Act (also known as
the Bank Secrecy Act, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s),
1820(b) and 1951-1959), the Trading With the Enemy Act (50 U.S.C. § 1 et seq.,
as amended), Executive Order 13224 (effective September 24, 2001) and the Money
Laundering Control Act of 1986 (18 U.S.C. §§ 1956 and 1957).

 

2

--------------------------------------------------------------------------------



 

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for the Loans, as notified to the Administrative Agent
and the Borrower or as otherwise specified in the Assignment and Assumption
pursuant to which such Lender became a party hereto, any of which offices may,
subject to the applicable provisions of Article III, be changed by such Lender
upon 10 days’ prior written notice to the Administrative Agent and the Borrower;
provided that for the purposes of the definition of “Excluded Taxes” and
Section 3.01, any such change shall be deemed an assignment made pursuant to an
Assignment and Assumption.

 

“Applicable Rate” means a percentage per annum equal to 12.5%.

 

“Approved Bankruptcy Court Order” means (a) the Final Order, as such order is in
effect from time to time and (b) any other order entered by the Bankruptcy Court
that (x) is in form and substance satisfactory to the Required Lenders in all
respects, (y) once entered, has not been vacated, reversed or stayed, and
(z) has not been amended or modified except in a manner satisfactory to the
Required Lenders.

 

“Approved Budget” means, initially, the Initial Approved Budget, and, following
approval of any Supplemental Approved Budget, the “Approved Budget” as defined
in and approved pursuant to the Financing Orders.

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or Affiliate of an entity
that administers, advises or manages a Lender.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

 

“Attorney Costs” means and includes all reasonable and documented fees,
out-of-pocket expenses and actual disbursements of any law firm or other
external legal counsel, limited to one counsel to the Administrative Agent
(which on the date hereof is Shipman & Goodwin LLP) and one counsel to the
Lenders (which on the date hereof is Latham & Watkins LLP) and, to the extent
reasonably necessary, local counsel for each of the Administrative Agent and the
Lenders in any relevant jurisdiction (and, in the event of any actual conflict
of interest, additional counsel to the affected parties).

 

“Attributable Indebtedness” means, at any date, (a) in respect of any Capital
Lease Obligation (other than a lease resulting from a Sale Leaseback) of any
Person, the capitalized amount thereof that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP, and (b) in respect
of any Sale Leaseback, the present value, discounted in accordance with GAAP at
the interest rate implicit in the related lease, of the obligations of the
lessee for net rental payments over the remaining term of such lease (including
any period for which such lease has been extended or may, at the option of the
lessor be extended).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

3

--------------------------------------------------------------------------------



 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.

 

“Bankruptcy Court” has the meaning specified in the Preliminary Statements
hereto.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Bridge Credit Agreement” means that certain Bridge Credit Agreement dated as of
November 8, 2018 among the Borrower, the lenders party thereto and Cantor
Fitzgerald Securities, as administrative agent, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the Laws of, or are
in fact closed in, the State of New York.

 

“Capital Lease” means, with respect to any Person, any leasing or similar
arrangement conveying the right to use any property, whether real or personal
property, or a combination thereof, by that Person as lessee that, in conformity
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of such Person.

 

“Capital Lease Obligation” means, with respect to any Person, all monetary or
financial obligations of such Person and its Subsidiaries under any Capital
Leases, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP and the stated maturity thereof shall
be the date of the last payment of rent or any other amount due under such lease
prior to the first date on which such lease may be terminated by the lessee
without payment of a penalty; provided that any obligations that were not
required to be included on the balance sheet of such Person as capital lease
obligations when incurred but are subsequently re-characterized as capital lease
obligations due to a change in accounting rules after the Closing Date shall for
all purposes hereunder not be treated as a Capital Lease Obligation.

 

“Carve-Out” means the “Carve-Out” as defined in the Financing Orders.

 

“Cash Equivalents” means any of the following:  (a) readily marketable direct
obligations of the Government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the Government of the United States, (b) insured
certificates of deposit of or time deposits with any commercial bank that is a
Lender or any other domestic commercial bank having capital and surplus in
excess of $500,000,000 maturing not more than one year after the date of
issuance, (c) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully

 

4

--------------------------------------------------------------------------------



 

guaranteed or insured by the Government of the United States, (d) securities
with maturities of 365 days or less from the date of acquisition that are issued
or fully guaranteed by any state, district or territory of the United States, by
any political subdivision or taxing authority of any such state, district or
territory or by any foreign government, the securities of which state, district
or territory, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s, (e) commercial paper maturing not more
than two hundred and seventy (270) days from the date of issue and issued by a
corporation (other than an Affiliate of any Loan Party) organized under the laws
of any state of the United States of America or of the District of Columbia and,
at the time of acquisition thereof, rated A 2 or higher by S&P, P 2 or higher by
Moody’s or F2 or higher by Fitch, (f) money market mutual or similar funds that
invest substantially all of their assets in one or more type of securities
satisfying the requirements of clauses (a) through (e) of this definition,
(g) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by financial institutions having capital of at least $500,000,000,
and the portfolios of which are limited solely to Investments of the character,
quality and maturity described in clauses (a) and (b) of this definition,
(h) agencies (LSE’s), State (municipal bonds), or corporate bonds having a long
term rating of at least A- or A3 from S&P, Moody’s or Fitch, having maturities
of not more than fifteen (15) months from the date of acquisition and (i) money
market funds having a rating of AAAm/Aaa or better from S&P, Moody’s or Fitch.

 

“Casualty Event” means any casualty, loss, damage, destruction or other similar
loss with respect to real or personal property or improvements.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change in Law” means (a) the adoption of any law, treaty, order, policy,
rule or regulation after the date of this Agreement, (b) any change in any law,
treaty, order, policy, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) the making or issuance of any guideline, request or directive
issued or made after the date hereof by any central bank or other Governmental
Authority (whether or not having the force of law); provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
implementation thereof and (y) all requests, rules, guidelines, requirements or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented; provided that increased costs as a result of a
Change in Law pursuant to clauses (x) and (y) above shall only be reimbursable
by the Borrower to a Lender to the extent such Lender is requiring reimbursement
therefor generally from similarly situated borrowers under comparable credit
facilities.

 

5

--------------------------------------------------------------------------------



 

“Change of Control” means the occurrence of any of the following events:

 

(a)           any direct or indirect Subsidiary of the Borrower on the Closing
Date shall cease to be a Wholly-owned direct or indirect Subsidiary of the
Borrower;

 

(b)           any Person or “group” (within the meaning of Rules 13d-3 and 13d-5
under the Exchange Act) other than Novelion shall have (x) acquired beneficial
ownership or control of 25% or more on a fully diluted basis of the voting
and/or economic interest in the Equity Interests of the Borrower; or
(y) obtained the power (whether or not exercised) to elect a majority of the
members of the board of directors (or similar governing body) of the Borrower;
or

 

(c)           those individuals who are members of the board of directors (or
similar governing body) of the Borrower on the Closing Date (together with any
new or replacement directors whose initial nomination for election was approved
by a majority of the directors who were either directors on the Closing Date or
previously so approved) shall fail to constitute a majority of the board of
directors (or similar governing body) of the Borrower.

 

For the avoidance of doubt, neither the proposal or approval of (but not the
occurrence of the effective date of) the Reorganization Plan, nor the proposal
or entry into (but not the consummation of the transactions pursuant to) the
definitive documents contemplated by the Restructuring Support Agreement shall
constitute a Change of Control.

 

“Chapter 11 Case” has the meaning specified in the Preliminary Statements
hereto.

 

“Closing Date” means the date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

 

“Code” means the U.S.  Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” means a collective reference to all real and personal property
required to be pledged to the Administrative Agent, for the benefit of the
Secured Parties, to secure all or part of the Obligations pursuant to the
Collateral Documents or the Final Order.

 

“Collateral Documents” means, collectively, the Final Order (with respect to the
granting of Liens thereunder), the Guarantee and Collateral Agreement, and, to
the extent required hereunder or reasonably requested by the Administrative
Agent and the Lenders, any Guarantee and Collateral Agreement Supplement, any
mortgages, any collateral assignments, any security agreements, pledge
agreements, control agreements or other similar agreements, or any supplements
to any of the foregoing, in each case delivered to the Administrative Agent and
the Lenders in connection with this Agreement or any other Loan Document or any
transaction contemplated hereby or thereby to secure or guarantee the payment of
any part of the Obligations or the performance of any Loan Party’s other duties
and obligations under the Loan Documents. The Collateral Documents shall
supplement, and shall not limit, the grant of a Lien on the Collateral pursuant
to this Agreement or the Final Order.

 

6

--------------------------------------------------------------------------------



 

“Commitment” means, as to each Lender, its obligations to make Loans pursuant to
Section 2.01 in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 hereto under the caption
“Commitment”.  Commitments will reduce on a dollar for dollar basis once
advanced.

 

“Commitment Expiration Date” means the earliest to occur of (i) the date on
which the entire amount of the Aggregate Commitments has been drawn, (ii) the
date on which the Aggregate Commitments have been terminated pursuant to this
Agreement and the Final Order and (iii) the date that is ten (10) days prior to
the date set forth in clause (ii) of the definition of “Maturity Date”.

 

“Commitment Fee” has the meaning provided in Section 2.06(a).

 

“Committed Loan Notice” means a notice of borrowing substantially in the form of
Exhibit A-1.

 

“Communications” has the meaning specified in Section 10.02(e).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Confirmation Order” means the “Confirmation Order” as defined in the
Restructuring Support Agreement.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Convertible Notes” means Indebtedness evidenced by the 2.00% convertible senior
notes due 2019 issued under that certain Indenture dated as of August 15, 2014
between the Borrower and The Bank of New York Mellon Trust Company, N.A., as
trustee thereunder.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to the Applicable Rate plus 2.0% per
annum to the fullest extent permitted by applicable Laws.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any asset or property by a Loan Party or any of its Subsidiaries
(including any Sale Leaseback and any sale of Equity Interests, but excluding
any issuance by a Loan Party of its own Equity Interests); provided that none of
the foregoing shall be considered a “Disposition” for purpose of Section 7.05 if
and only if the aggregate value of the assets or property that are the subject
of such transaction is less than $100,000 in the aggregate during the term of
this Agreement.

 

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interest of such Person which, by its terms, or by the terms of any security or
other Equity

 

7

--------------------------------------------------------------------------------



 

Interests into which it is convertible or for which it is exchangeable, or upon
the happening of any event or condition, (a) matures or is mandatorily
redeemable (other than solely for Qualified Equity Interests), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments), (b) is redeemable at the option
of the holder thereof (other than solely for Qualified Equity Interests), in
whole or in part, (c) provides for the scheduled payments of dividends in cash,
or (d) is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Equity Interests, in
each case, prior to the date that is ninety one (91) days after the Maturity
Date then in effect; provided that, if such Equity Interests are issued pursuant
to a plan for the benefit of employees of the Borrower or any of its
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because they may be required
to be repurchased by the Borrower or any of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

 

“Disqualified Person” means any holder of any Indebtedness under the Convertible
Notes or any direct competitor of the Borrower or its Subsidiaries to the extent
that all such Disqualified Persons have been listed on a schedule provided to
the Lenders and the Administrative Agent prior to the Closing Date.

 

“Dollars” means lawful money of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.07(b)(iii)).

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating to any Environmental Law, any Environmental Permit or Hazardous
Material or arising from alleged injury or threat to health and safety as it
relates to any Hazardous Material or the environment, including, without

 

8

--------------------------------------------------------------------------------



 

limitation, (a) by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages relating to Releases of Hazardous
Materials or actual or alleged violations of Environmental Laws and (b) by any
Governmental Authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

 

“Environmental Laws” means any and all federal, provincial, local and foreign
statutes, laws, regulations, ordinances, rules, decrees or other governmental
restrictions of legal effect relating to the environment, to the release of any
Hazardous Materials into the environment or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials but only to the extent such Environmental Laws are legally
applicable to any Loan Party pursuant to any Environmental Law.

 

“Environmental Liability” in respect of any Person, any and all legal
obligations and liabilities under Environmental Laws for any Release caused by
such Person or which is discovered or uncovered during the ownership or control
of any real property by such Person and which adversely impacts any Person,
property or the environment whether or not caused by a breach of applicable laws
(including Environmental Laws).

 

“Environmental Permit” means any permit, approval, hazardous waste
identification number, license or other authorization issued by or submitted to
a Governmental Authority required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and Treasury regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations at any facility of any Loan Party or ERISA Affiliate as described in
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Loan Party
or any ERISA Affiliate from a Multiemployer Plan, notification of any Loan Party
or ERISA Affiliate concerning the imposition of withdrawal liability or
notification that a Multiemployer Plan is insolvent or is in reorganization
within the meaning of Title IV of ERISA (or that is in endangered or critical
status, within the meaning of Section 305 of ERISA); (d) the

 

9

--------------------------------------------------------------------------------



 

filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate; (g) a determination that any Pension Plan is, or is expected to be,
in “at-risk” status (within the meaning of Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code); or (h) the conditions for imposition of a lien
under Section 303(k) of ERISA shall have been met with respect to any Pension
Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.07(b) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

“Existing Agreements” means, collectively, the “Loan Documents” as defined in
the Bridge Credit Agreement and the “Loan Documents” as defined in the Novelion
Intercompany Loan Agreement.

 

“Exit Fee” has the meaning specified in Section 2.06(b).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not more

 

10

--------------------------------------------------------------------------------



 

onerous to comply with), any regulations or official interpretations thereof and
any agreement entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate of the quotations
for such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by it.

 

“Final Order” means the order or judgment of the Bankruptcy Court as entered on
the docket of the Bankruptcy Court substantially in the form of Exhibit H, inter
alia, (a) approving on a final basis this Agreement and the other Loan
Documents, (b) authorizing the incurrence by the Loan Parties of the
post-petition secured indebtedness under this Agreement, (c) approving the
payment by the Loan Parties of the fees contemplated by this Agreement and the
other Loan Documents, (d) authorizing on a final basis the Loan Parties to use
cash collateral (as defined in the Bankruptcy Code), and (b) granting the
Prepetition Secured Parties (as defined therein) certain adequate protection,
among other related relief, which order or judgment is in effect and not stayed,
and as the same may be amended, supplemented or modified from time to time after
entry thereof with the consent of the Required Lenders.

 

“Financial Advisor” means Ducera Partners LLC, in its capacity as financial
advisor to the Lenders and their counsel solely with respect to the Loan
Documents.

 

“Financing Orders” means, collectively, the Interim Order and the Final Order.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries, ending
on December 31 of each calendar year.

 

“Fitch” means Fitch Ratings, Inc. and its successors.

 

“Foreign Lender” means (a) if the borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is a resident or organized under the laws of a jurisdiction other than that in
which the Borrower is a resident for tax purposes.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
organized outside the United States.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

11

--------------------------------------------------------------------------------



 

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

 

“Governmental Authority” means any nation or government, any provincial, state,
local, municipal or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

 

“Granting Lender” has the meaning specified in Section 10.07(f).

 

“Guarantee and Collateral Agreement” means, collectively, (a) the
Debtor-in-Possession Guarantee and Collateral Agreement executed by the Loan
Parties and the Administrative Agent substantially in the form of Exhibit E and
(b) each Guarantee and Collateral Agreement Supplement executed and delivered
pursuant to the provisions of Section 6.11.

 

“Guarantee and Collateral Agreement Supplement” means a supplement to the
Guarantee and Collateral Agreement, in form reasonably satisfactory to the
Required Lenders, executed and delivered to the Administrative Agent pursuant to
the provisions of Section 6.11.

 

“Guarantee Obligations” means, with respect to any Person, any obligation or
arrangement of such Person to guarantee or intended to guarantee any
Indebtedness or other payment obligations (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guarantee, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
Obligation of a primary obligor, (b) the obligation to make take-or-pay or
similar payments, if required, regardless of non-performance by any other party
or parties to an agreement or (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof. 
The amount of any Guarantee Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made (or, if less, the

 

12

--------------------------------------------------------------------------------



 

maximum amount of such primary obligation for which such Person may be liable
pursuant to the terms of the instrument evidencing such Guarantee Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder), as
determined by such Person in good faith.

 

“Guarantors” means the Subsidiary Guarantors.

 

“Hazardous Materials” means any material, substance or waste that is regulated,
classified, or otherwise characterized under or pursuant to any Environmental
Law as “hazardous”, “toxic”, a “pollutant”, a “contaminant”, a “deleterious
substance”, “dangerous goods”, “radioactive” or words of similar meaning or
effect, including petroleum and its by-products, asbestos, polychlorinated
biphenyls, radon, greenhouse gases, mold, urea formaldehyde insulation,
chlorofluorocarbons and all other ozone-depleting substances.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable and other accrued liabilities incurred in the ordinary course of
business not past due for more than 120 days after its stated due date (except
for accounts payable contested in good faith), (ii) any earn-out obligation
until such obligation is both required to be reflected as a liability on the
balance sheet of such Person in accordance with GAAP and not paid after becoming
due and payable and (iii) deferred or equity compensation arrangements entered
into in the ordinary course of business and payable to directors, officers or
employees), (e) all Indebtedness (excluding prepaid interest thereon) of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed but, in the case of Indebtedness which is not assumed by such
Person, limited to the lesser of (x) the amount of such Indebtedness and (y) the
fair market value of such property, (f) all guarantees by such Person of
Indebtedness of others, (g) all Attributable Indebtedness of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty (excluding the portion
thereof that has been fully cash collateralized in a manner permitted by this
Agreement), (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, surety bonds and performance bonds, whether or
not matured and (j) all obligations of such Person in respect of Disqualified
Equity Interests.  The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is directly liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.  Anything herein to the contrary notwithstanding,
obligations in respect of any Indebtedness that has been irrevocably defeased
(either covenant or legal) or satisfied and discharged pursuant to the terms of
the instrument creating or governing such Indebtedness shall not constitute
Indebtedness.

 

“Indemnified Liabilities” has the meaning specified in Section 10.05(a).

 

13

--------------------------------------------------------------------------------



 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.05(a).

 

“Information” has the meaning specified in Section 10.08.

 

“Initial Approved Budget” means the “Initial Approved Budget” as defined in the
Financing Orders.

 

“Intellectual Property” has the meaning specified in Section 5.17.

 

“Interest Payment Date” means the last Business Day of each calendar month,
commencing June 30, 2019, and the Maturity Date.

 

“Interim Order” means the order or judgment of the Bankruptcy Court as entered
on the docket of the Bankruptcy Court with respect to the Chapter 11 Case, inter
alia, (a) authorizing, on an interim basis, the Loan Parties to use cash
collateral (as defined in the Bankruptcy Code), and (b) granting the Prepetition
Secured Parties (as defined therein) certain adequate protection, among other
related relief, which order or judgment is in effect and not stayed, and as the
same may be amended, supplemented or modified from time to time after entry
thereof with the consent of the Required Lenders.

 

“Investment” in any Person, means any loan or advance to such Person, any
purchase or other acquisition of any voting Equity Interests or other Equity
Interests or Indebtedness or the assets comprising a division or business unit
or a substantial part or all of the business of such Person, any capital
contribution to such Person or any other direct or indirect investment in such
Person.

 

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

 

“Lender” means any Lender that may be a party to this Agreement from time to
time, including its successors and assigns as permitted hereunder (each of which
is referred to herein as a “Lender”).

 

“Lien” means any assignment, mortgage, charge, pledge, lien, encumbrance, title
retention agreement (including Capital Leases but excluding operating leases) or
any other security interest whatsoever, howsoever created or arising, whether
fixed or floating, legal or equitable, perfected or not, but specifically
excludes any legal, contractual or equitable right of set-off.

 

“Loan” means an extension of credit by a Lender to the Borrower under
Article II.

 

14

--------------------------------------------------------------------------------



 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) any agency fee letter entered into between
the Borrower and the Administrative Agent in connection with this Agreement and
the other Loan Documents, (v) the Final Order and (vi) all other instruments and
documents delivered from time to time by or on behalf of the Borrower or any of
its Subsidiaries in connection herewith or therewith.

 

“Loan Parties” or “Loan Party” means, collectively or individually as the
context may require, the Borrower and each Guarantor.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, assets, liabilities
(actual or contingent), financial condition of the Borrower and its
Subsidiaries, taken as a whole, except as a result of (i) the commencement of
the Chapter 11 Case or the events and conditions related and/or leading up
thereto, (ii) the effects that customarily result from the commencement of a
Chapter 11 Case (including the issuance of the Financing Orders), or (iii) any
defaults under agreements as a result of the commencement of the Chapter 11 Case
that have no effect under the terms of the Bankruptcy Code; (b) a material
impairment of the ability of the Borrower to perform its material obligations
under any Loan Document to which it is a party; (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party; or (d) a material impairment
of the Administrative Agent’s or the Lenders’ ability to enforce the Obligations
or realize upon the Collateral.

 

“Material Contracts” means any Contractual Obligation of any Loan Party the
failure to comply with which, or the termination (without contemporaneous
replacement) of which, could reasonably be expected to have a Material Adverse
Effect or otherwise result in liabilities in excess of $500,000.

 

“Maturity Date” means, the earliest to occur of (i) the effective date of a
confirmed chapter 11 plan of reorganization, (ii) the date that is one hundred
and fifty (150) days after the Petition Date, which may be extended up to an
additional 60 days to the extent the “Outside Date” (as defined in the Plan
Funding Agreement as in effect on the date hereof) is extended in accordance
with Section 8.1(b)(ii) of the Plan Funding Agreement as in effect on the date
hereof and (iii) the date on which the Loans and other Obligations hereunder are
accelerated and become due and payable following the occurrence of an Event of
Default, in each case, pursuant to Section 8.02.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Net Cash Proceeds” means:

 

(a)           with respect to the Disposition of any asset by any Loan Party or
any Casualty Event the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such Disposition or Casualty Event
(including any cash or Cash

 

15

--------------------------------------------------------------------------------



 

Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received and, with
respect to any Casualty Event, any insurance proceeds or condemnation awards in
respect of such Casualty Event actually received by or paid to or for the
account of the Borrower or any of its Subsidiaries) over (ii) the sum of (A) the
principal amount of any Indebtedness permitted by this Agreement that is secured
by a lien (other than a Lien on the Collateral that is subordinated or junior to
the Liens securing the Obligations) by the asset subject to such Disposition or
Casualty Event and that is repaid (and is timely repaid) in connection therewith
(other than Indebtedness under the Loan Documents), (B) the reasonable
out-of-pocket expenses actually incurred and paid by the Borrower or any of its
Subsidiaries in connection with such Disposition or Casualty Event (including,
reasonable attorney’s, accountant’s and other similar professional advisor’s
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant, and other customary
fees) to third parties (other than the Loan Parties or any of their Affiliates),
(C) taxes paid or reasonably estimated to be actually payable or that are
actually accrued in connection therewith with respect to the current tax year as
a result of any gain recognized in connection therewith by such Person or any of
the direct or indirect stockholders thereof and attributable to such Disposition
or Casualty Event; provided that, if the amount of any estimated taxes pursuant
to this subclause (C) exceeds the amount of taxes actually required to be paid
in cash, the aggregate amount of such excess shall constitute Net Cash Proceeds
and (D) any reasonable reserve actually maintained in respect of (x) the sale
price of such asset or assets established in accordance with GAAP, and (y) any
liabilities associated with such asset or assets and retained by the Borrower or
any of its Subsidiaries after such sale or other Disposition thereof, including
pension and other post-employment benefit liabilities and liabilities related
against any indemnification obligations associated with such transaction and it
being understood that “Net Cash Proceeds” shall include any cash or Cash
Equivalents (1) received upon the Disposition of any non-cash consideration
received by such Person in any such Disposition, and (2) received upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in subclause (D) above or, if
such liabilities have not been satisfied in cash and such reserve not reversed
within two years after such Disposition or Casualty Event, the amount of such
reserve, in each case of subclauses (A) through (D) above, to the extent
approved by the Bankruptcy Court (if such approval is necessary pursuant to the
Bankruptcy Code); and

 

(b)           with respect to the incurrence or issuance of any Indebtedness by
the Borrower or any of its Subsidiaries not permitted under Section 7.03, the
excess, if any, of (i) the sum of the cash received in connection with such
incurrence or issuance over (ii) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses (including reasonable attorney’s, accountant’s and other
similar professional advisor’s fees), incurred by such Loan Party in connection
with such incurrence or issuance to third parties (other than the Loan Parties
or any of their Affiliates), in the case of the foregoing clause (ii), to the
extent approved by the Bankruptcy Court (if such approval is necessary pursuant
to the Bankruptcy Code).

 

16

--------------------------------------------------------------------------------



 

“Non-Consenting Lender” has the meaning specified in Section 3.07(c).

 

“Note” means a promissory note of the Borrower payable to a Lender or its
assigns, substantially in the form of Exhibit B hereto, evidencing the aggregate
Indebtedness of the Borrower owing to such Lender resulting from the Loans made
by such Lender.

 

“Novelion” means Novelion Therapeutics Inc., a corporation organized under the
laws of British Columbia.

 

“Novelion Intercompany Loan Agreement” means the Amended and Restated Loan and
Security Agreement, dated as of March 15, 2018, between Novelion and the
Borrower, as the same may be amended, restated supplemented or otherwise
modified from time to time.

 

“Novelion Intercompany Loans” means the intercompany loans advanced by Novelion
to the Borrower pursuant to the Novelion Intercompany Loan Agreement

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising.  Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents include
the obligation (including Guarantee Obligations) to pay principal, interest,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by any Loan Party under any Loan Document.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, declaration, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection

 

17

--------------------------------------------------------------------------------



 

of a security interest under, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“Participant Register” has the meaning specified in Section 10.07(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereof).

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time since January 1, 2003.

 

“Permitted Affiliate Services Payments” means payments by the Borrower to
Novelion consisting of reimbursements for shared services and other expenses to
the extent permitted pursuant to an Approved Bankruptcy Court Order (it being
understood that such payments shall be so permitted to the extent set forth in
the Approved Budget, subject to Permitted Variances).

 

“Permitted Liens” has the meaning specified in Section 7.01.

 

“Permitted Variances” means the “Permitted Variances” as defined in the
Financing Orders.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Petition Date” has the meaning specified in the Preliminary Statements hereto.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

 

“Plan Funding Agreement” means that certain Plan Funding Agreement, dated as of
May [·], 2019, by and between the Borrower and Amryt Pharma plc, as the same may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Platform” has the meaning specified in Section 10.02(e).

 

“Prepayment Notice” means a notice of prepayment in respect of any voluntary or
mandatory prepayment in substantially the form of Exhibit A-2.

 

18

--------------------------------------------------------------------------------



 

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the Aggregate Commitments have been terminated, then the
Pro Rata Share of each Lender shall be determined based on the outstanding
principal amount of the Loans held by such Lender divided by the aggregate
principal amount of all outstanding Loans held by all Lenders.

 

“Proceeding” has the meaning specified in Section 10.05(a).

 

“Public Lender” has the meaning specified in Section 10.02(h).

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Recipient” means the Administrative Agent or any Lender, as applicable.

 

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness, so long as:

 

(a)           such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness as of the time it is so
refinanced, renewed, or extended (other than by the amount of the fees and
expenses incurred in connection therewith);

 

(b)           such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Indebtedness so refinanced, renewed, or extended;

 

(c)           if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lenders as those that
were applicable to the refinanced, renewed, or extended Indebtedness; and

 

(d)           the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.

 

“Register” has the meaning specified in Section 10.07(c).

 

“Registered” means, with respect to Intellectual Property, issued by, registered
with, renewed by or the subject of a pending application before any Governmental
Authority or Internet domain name registrar.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

19

--------------------------------------------------------------------------------



 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, leeching or migration of any
Hazardous Material in or into the environment (including the abandonment or
disposal of any barrels, tanks, containers or receptacles containing any
Hazardous Material), or out of any vessel or facility, including the movement of
any Hazardous Material through the air, soil, subsoil, surface, water, ground
water, rock formation or otherwise.

 

“Reorganization Plan” means the chapter 11 plan of reorganization for the Loan
Parties, substantially in the form attached as Exhibit A to the Restructuring
Support Agreement, including any schedules and exhibits attached thereto, as the
same may be amended, supplemented or otherwise modified from time to time, in
each case in accordance with the terms of the Restructuring Support Agreement or
such chapter 11 plan, as applicable.

 

“Reportable Event” means with respect to any Plan any of the events set forth in
Section 4043(c) of ERISA or the regulations issued thereunder, other than events
for which the thirty (30) day notice period has been waived.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the aggregate principal amount of all outstanding Loans and unused
Commitments at such time; provided that if there are two (2) or more Lenders
that are not Affiliates, then Required Lenders shall require at least two
(2) Lenders that are not Affiliates holding more than 50% of the aggregate
principal amount of all outstanding Loans and unused Commitments at such time.

 

“Requirement of Law” means, as to any Person, any law (including common law),
statute, ordinance, treaty, rule, regulation, order, decree, judgment, writ,
injunction or settlement agreement, requirement or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or, except for purposes of Sections 6.02 or 6.03,
any other similar officer or a Person performing similar functions of a Loan
Party (and, as to any document delivered on the Closing Date, to the extent
permitted or required by the terms of this Agreement, any secretary or assistant
secretary of a Loan Party).  Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any:

 

(a)           dividend or other distribution (whether in cash, securities or
other property) or any payment (whether in cash, securities or other property),
in each case, with respect to any capital stock or other Equity Interest of any
Person or any of its Subsidiaries, including any sinking fund or similar
deposit, on account of the purchase, retraction, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such capital stock
or other Equity Interest, or on account of any return of capital to

 

20

--------------------------------------------------------------------------------



 

any Person’s stockholders, partners or members (or the equivalent of any thereof
and including any thereof acquired through the exercise of warrants or rights of
conversion, exchange or purchase); and

 

(b)           payment of any management or similar type fees by a Loan Party to
any Affiliate thereof.

 

“Restricting Information” has the meaning assigned to such term in
Section 10.02(i).

 

“Restructuring Support Agreement”  means the Restructuring Support Agreement
dated as of May [  ], 2019, by and among the Borrower, each of the Borrower’s
subsidiaries that are party thereto, certain holders of claims against the
Borrower arising under the Convertible Notes indenture, the Bridge Credit
Agreement and/or the Novelion Intercompany Loan Agreement, Novelion and Amrty
Pharma plc, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

“S&P” means Standard & Poor’s Ratings Services LLC, a Standard & Poor’s
Financial Services LLC business, and its successors.

 

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of its Subsidiaries (a) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.

 

“Sanctions” means economic or financial sanctions or trade embargos imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, Canada, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Syria, and the Crimea region of Ukraine).

 

“Sanctioned Person” means any individual or entity, at any time, that is the
subject or target or Sanctions, including (a) any individual or entity listed in
any Sanctions-related list of designated Persons maintained by the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State, the United Nations Security Council, the European Union,
Canada, any Member State of the European Union, or the United Kingdom, (b) any
individual or entity operating, organized or resident in a Sanctioned Country or
(c) any entity that is, in the aggregate, 50 percent or greater owned, directly
or indirectly or otherwise, or where relevant under Sanctions, controlled by any
such person or entity described in clause (a).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

21

--------------------------------------------------------------------------------



 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders and
each Supplemental Administrative Agent.

 

“SPC” has the meaning specified in Section 10.07(f).

 

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

 

Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor” means (a) each domestic Subsidiary of the Borrower other
than Aegerion Securities Corporation, a Massachusetts corporation, including
each Subsidiary listed under the heading “Subsidiary Guarantors” on Schedule 2,
and (b) each other Subsidiary that becomes a Guarantor pursuant to a Guarantee
and Collateral Agreement Supplement or other documentation in form and substance
reasonably satisfactory to the Required Lenders.

 

“Supplemental Administrative Agent” has the meaning specified in
Section 9.13(a) and “Supplemental Administrative Agents” shall have the
corresponding meaning.

 

“Supplemental Approved Budget” means the “Supplemental Approved Budget” as
defined in the Financing Orders.

 

“Tax Distributions” means, distributions from the Borrower to Novelion Services
USA, Inc. (“US Parent”) in the aggregate amount necessary to permit US Parent to
pay all or a portion of the U.S. federal, state and local income tax liabilities
which are then due and payable and directly attributable to the income of the
Borrower; provided that such amounts are used by such Person for such purpose
and the amount of such distributions in any taxable period shall not exceed with
respect to any taxable period in which the Borrower files a consolidated,
combined, unitary or similar type income tax return with US Parent or any direct
or indirect parent of US Parent as the common parent of such group, the amount
of U.S. federal, state and local income tax the Borrower and its Subsidiaries
would be required to pay with respect to such taxable period if they filed as a
separate consolidated, combined, unitary or other similar group for income tax
purposes with the Borrower as the common parent of such group.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, stamp taxes, withholdings or other charges
imposed by any Governmental Authority (including additions to tax, penalties and
interest with respect thereto).

 

22

--------------------------------------------------------------------------------



 

“Termination of the DIP Financing” means, collectively, the termination of all
Lenders’ Commitments and either (x) payment in full in cash of all Obligations
(other than contingent obligations, indemnities and expenses related thereto
that, in each case, are not then payable or in existence or for which no claim
has been asserted), or (y) upon the effective date of the confirmed
Reorganization Plan, receipt of the treatment provided thereunder and under the
Confirmation Order (which may include, without limitation, the receipt of cash
and/or New Convertible Notes (as defined under the Reorganization Plan)).

 

“Threshold Amount” means $300,000.

 

“Ticking Fee” has the meaning specified in Section 2.06(c).

 

“Trade Date” has the meaning specified in Section 10.07(h).

 

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any security interest in any item or items of
Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(g)(ii)(B)(3).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as the same
may be amended, supplemented, modified, replaced or otherwise in effect from
time to time.

 

“Wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

 

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

23

--------------------------------------------------------------------------------



 

Section 1.02          Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           The words “herein”, “hereto”, “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

 

(c)           Article, Section, paragraph, clause, subclause, Exhibit and
Schedule references are to the Loan Document in which such reference appears.

 

(d)           The term “including” is by way of example and not limitation.

 

(e)           The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(f)            In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including”.

 

(g)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(h)           Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine or neuter forms.

 

Section 1.03          Accounting Terms.  (a) All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP consistently applied, except as otherwise
specifically prescribed herein; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any Accounting Change occurring
after the Closing Date or in the application thereof on the operation of such
provision, regardless of whether any such notice is given before or after such
Accounting Change or in the application thereof, then the Lenders and the
Borrower agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and the
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, (i) the provisions in this Agreement shall be
calculated as if no such Accounting Change had occurred and (ii) the Borrower
shall provide to the Administrative Agent and the Lenders a written
reconciliation in form and substance reasonably

 

24

--------------------------------------------------------------------------------



 

satisfactory to the Required Lenders, between calculations of any baskets and
other requirements hereunder before and after giving effect to such Accounting
Change.

 

(b)           Where reference is made to a Person “and its Subsidiaries on a
consolidated basis” or similar language, such consolidation shall not include
any subsidiaries other than Subsidiaries.

 

Section 1.04          References to Agreements, Laws, Etc.  Unless otherwise
expressly provided herein, (a) references to documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, amendments and restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, amendments and restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

 

Section 1.05          Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

Section 1.06          Timing of Payment or Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day.

 

ARTICLE II

 

THE COMMITMENTS AND THE LOANS

 

Section 2.01          The Commitments and the Loans.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make (or cause its
Applicable Lending Office to make) to the Borrower, from time to time on and
after the Closing Date and until the Commitment Expiration Date, term loans in
one or more drawings in an aggregate principal amount not to exceed such
Lender’s Commitment; provided that the Loans made by all Lenders under this
Section 2.01 shall not exceed in the aggregate the lesser of (i) the Aggregate
Commitments and (ii) the maximum amount authorized by the Final Order. The
Commitment of each Lender shall be reduced by the amount of any funding
thereunder and shall be terminated on the Commitment Expiration Date. Amounts
paid or prepaid in respect of the Loans may not be reborrowed. The proceeds of
all Loans shall remain in a bank account maintained by the Borrower that is
subject to a control agreement in favor of the Administrative Agent until such
proceeds are used in accordance with Section 6.12.

 

Section 2.02          Borrowings of Loans.  (a) Each borrowing of Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent of such
borrowing.  Each such notice must be received by the Administrative Agent not
later than 12:00 noon (New York, New York time) five (5) Business Days prior to
the requested date of any borrowing of Loans in the form of a written Committed
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Each borrowing of Loans shall be in a principal amount of

 

25

--------------------------------------------------------------------------------



 

$1,000,000 or a whole multiple of $1,000,000 in excess thereof.  Each Committed
Loan Notice shall specify, as applicable, (i) the requested date of the
borrowing (which shall be a Business Day), (ii) the principal amount of Loans to
be borrowed and (iii) the location and number of the relevant Borrower’s account
or any other designated account(s) to which funds are to be disbursed (which may
be in the form of a funds flow memorandum). Notwithstanding anything to the
contrary contained herein, the Borrower may not submit more than five
(5) Committed Loan Notices in connection with borrowings, such Committed Loan
Notices to be delivered (i) in connection with the initial borrowing on the
Closing Date (if any) and (ii) in connection with the borrowings to be made (if
any) thereafter in accordance with the Approved Budget (subject to the Permitted
Variances) and the Final Order.

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share of
the Loans requested.  In the case of each borrowing, each Lender shall make (or
cause its Applicable Lending Office to make) the amount of its Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. (New York, New York time) on the
Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction or waiver of the applicable conditions set forth in Section 4.02
(or, if such borrowing is the initial borrowing, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent by wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.

 

(c)           The failure of any Lender to make the Loan to be made by it as
part of any borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any borrowing.

 

Section 2.03          Prepayments.  (a) Optional Prepayments.  The Borrower may,
upon delivery of a Prepayment Notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans, in whole or in part subject to
payment of the Exit Fee at the time of such prepayment; provided that (1) such
notice must be received by the Administrative Agent not later than 12:00 noon
(New York, New York time) two (2) Business Days prior to any date of prepayment
of Loans; and (2) any prepayment of Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding, in each case,
with accrued and unpaid interest on the Loans to be repaid.  Each such notice
shall specify the date and amount of such prepayment.  The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment.  If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Each prepayment of Loans pursuant to this Section 2.03(a) shall be paid
to the Lenders in accordance with their respective Pro Rata Shares.

 

(b)           Mandatory Prepayments.  (i) If the Borrower or any of its
Subsidiaries receives any Net Cash Proceeds from any Disposition (other than any
Disposition permitted under Sections 7.05(b), 7.05(c), 7.05(e), 7.05(f) or
7.05(h)), the Borrower shall, subject to

 

26

--------------------------------------------------------------------------------



 

Section 2.03(c), cause to be prepaid an aggregate principal amount of the Loans
equal to 100% of all Net Cash Proceeds received therefrom as promptly as
reasonably practicable, but in any event prior to the date which is three
(3) Business Days after the receipt of such Net Cash Proceeds.

 

(ii)           If the Borrower or any of its Subsidiaries receives any Net Cash
Proceeds from any Casualty Event, the Borrower shall, subject to
Section 2.03(c), cause to be prepaid an aggregate principal amount of the Loans
equal to 100% of all Net Cash Proceeds received therefrom as promptly as
reasonably practicable, but in any event prior to the date which is three
(3) Business Days after the receipt of such Net Cash Proceeds.

 

(iii)          If the Borrower or any of its Subsidiaries incurs or issues any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Borrower shall cause to be prepaid an aggregate principal
amount of the Loans equal to 100% of all Net Cash Proceeds received therefrom as
promptly as reasonably practicable, but in any event, prior to the date which is
one (1) Business Day after the receipt of such Net Cash Proceeds.

 

(iv)          If the Borrower or any of its Subsidiaries receives any Net Cash
Proceeds from any issuance of Equity Interests (including capital
contributions), the Borrower shall cause to be prepaid an aggregate principal
amount of the Loans equal to 100% of all Net Cash Proceeds received therefrom as
promptly as reasonably practicable, but in any event, prior to the date which is
three (3) Business Days after the receipt of such Net Cash Proceeds.

 

(v)           The Borrower shall notify the Administrative Agent in writing of
any mandatory prepayment of Loans required to be made pursuant to
clauses (i) through (iv) of this Section 2.03(b) at least two (2) Business Days
prior to the date of such prepayment pursuant to a Prepayment Notice.  Each such
notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the amount of such prepayment.  The Administrative Agent
will promptly notify each Lender of the contents of the Borrower’s Prepayment
Notice and of such Lender’s Pro Rata Share of the prepayment, in each case, with
accrued and unpaid interest on the Loans to be repaid and the Exit Fee with
respect to such Loans.

 

(c)           Restrictions.          Notwithstanding the foregoing, to the
extent any or all of the Net Cash Proceeds of any Disposition by, or Casualty
Event of, a Foreign Subsidiary otherwise giving rise to a prepayment pursuant to
Section 2.03(b) is prohibited or delayed by any applicable local Requirements of
Law from being repatriated to the Borrower including through the repayment of
intercompany Indebtedness (each, a “Repatriation”; with “Repatriated” having a
correlative meaning) (Borrower hereby agreeing to use reasonable efforts to
cause the applicable Foreign Subsidiary to take promptly all actions reasonably
required by such Requirements of Law to permit such Repatriation), or if the
Borrower has determined in good faith that Repatriation of any such amount would
reasonably be expected to have material adverse tax consequences with respect to
its Subsidiaries, after taking into account any foreign tax credit or benefit
actually received in connection with such Repatriation, the portion of such Net
Cash Proceeds so affected (such amount, the “Excluded Prepayment Amount”) will
not be required to be applied to prepay Loans at the times provided in this
Section 2.03; provided, that if and to the extent any such Repatriation ceases
to be prohibited or delayed by applicable local Requirements of Law at any time
immediately following the date on which the applicable

 

27

--------------------------------------------------------------------------------



 

mandatory prepayment pursuant to this Section 2.03(c) was required to be made,
the Borrower  shall reasonably promptly Repatriate, or cause to be Repatriated,
an amount equal to such portion of the Excluded Prepayment Amount, and the
Borrower shall reasonably promptly pay such portion of the Excluded Prepayment
Amount to the Lenders, which payment shall be applied in accordance with this
Section 2.03.  For the avoidance of doubt, the non-application of any Excluded
Prepayment Amount pursuant to this Section 2.03 shall not constitute a Default
or an Event of Default.

 

(d)           Interest.  All prepayments under this Section 2.03 shall be
accompanied by all accrued interest thereon.

 

Section 2.04          Repayment of Loans.  The Borrower shall repay on the
Maturity Date to the Administrative Agent (for the ratable account of the
Lenders) the aggregate principal amount of all Loans, together with all accrued
and capitalized interest (including interest paid in kind) and fees thereon
(including the Exit Fee and all other outstanding Obligations), outstanding on
such date; provided that, upon the effective date of the confirmed
Reorganization Plan, the Obligations shall receive the treatment provided
thereunder and under the Confirmation Order (which may include, without
limitation, the receipt of cash and/or New Convertible Notes (as defined under
the Reorganization Plan)) in full satisfaction, settlement, release and
discharge thereof..

 

Section 2.05          Interest.  (a) Subject to the provisions of
Section 2.05(b), each Loan shall bear interest on the outstanding principal
amount thereof at a rate per annum equal to the Applicable Rate. The accrued
interest shall be due and payable in cash on each Interest Payment Date.

 

(b)           Commencing (x) upon the occurrence and during the continuance of
any Event of Default at the request of the Administrative Agent (upon the
instruction of the Required Lenders) the Borrower shall pay interest on (i) the
principal amount of the Loans and (ii) to the extent then due and payable all
other outstanding Obligations hereunder, in each case under clauses (i) and
(ii), at an interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.  Accrued and unpaid interest on
past due amounts (including interest on past due interest to the fullest extent
permitted by applicable Laws) shall be due and payable upon demand in cash.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto in accordance with Section 2.05(a) and
at such other times as may be specified herein.  Interest hereunder shall be due
and payable in accordance with the terms hereof before and after any judgment.

 

Section 2.06          Fees.

 

(a)           Commitment Fee.  The Borrower shall pay to each Lender on the
Closing Date a commitment fee (the “Commitment Fee”) equal to 2.5% of the
Commitment of such Lender as of the Closing Date. The Commitment Fee of each
Lender shall be paid in cash and fully earned on the Closing Date and once paid
shall not be refundable for any reason.

 

28

--------------------------------------------------------------------------------



 

(b)           Exit Fee.  The Borrower shall pay to each Lender, on the earlier
of (i) the date of repayment of all or a portion of any Loans and (ii) the
Maturity Date, for the account of each Lender, an exit fee (the “Exit Fee”)
equal to 1.5% of the aggregate Loans actually advanced hereunder, payable to
each Lender ratably based on the amount of Loans actually advanced by such
Lender hereunder (whether or not such Lender is a Lender as of the date of the
payment of the Exit Fee), subject to reduction in the case of any partial
payment of the Exit Fee in connection with any partial repayment  of the Loans
in accordance with this Agreement.  The Exit Fee (x) shall be fully earned on
the Closing Date, (y) subject to Section 2.04, shall be paid in cash on the
dates provided herein and (z) once paid shall not be refundable for any reason.

 

(c)           Ticking Fee.  The Borrower shall pay to each Lender a ticking fee
(the “Ticking Fee”) equal to such Lender’s Pro Rata Share of the product of
(i) 4.0% per annum multiplied by (ii) for each monthly period (or partial period
if applicable), the actual daily amount by which the Aggregate Commitment
exceeds the aggregate amount of Loans advanced. The Ticking Fee shall be payable
monthly in arrears on the last Business Day of each calendar month, commencing
May 31, 2019 and shall accrue at all times from and after the execution and
delivery of this Agreement through the earlier of: (a) the Commitment Expiration
Date and (b) the Termination of the DIP Financing. The Ticking Fee shall be paid
in cash and fully earned when paid and once paid shall not be refundable for any
reason.

 

(d)           Administration Fee.  The Borrower shall pay to the Lenders or
their respective designees on the Closing Date, for the account of each Lender,
an administration fee (the “Administration Fee”) in the aggregate amount for all
such Lenders equal to $50,000, paid ratably to the Lenders based on their Pro
Rata Share of the Commitments.  The Administration Fee shall be paid in cash and
fully earned on the Closing Date and once paid shall not be refundable for any
reason.

 

(e)           Agent Fees.  The Borrower shall pay to the Administrative Agent,
for its own account, the fees set forth in the separate fee letter as between
the Borrower and the Administrative Agent.

 

Section 2.07          Computation of Interest and Fees.  All computations of
fees and interest shall be made on the basis of a three hundred and
sixty (360) day year and actual days elapsed.  Interest shall accrue on each
Loan for the day on which such Loan is made, and shall not accrue on such Loan,
or any portion thereof, for the day on which such Loan or such portion is paid;
provided that any such Loan that is repaid on the same day on which it is made
shall, subject to Section 2.09(a), bear interest for one (1) day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

Section 2.08          Evidence of Indebtedness.  (a) The Loans made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and evidenced by one or more entries in the Register maintained by the
Administrative Agent, as agent for the Borrower, in each case in the ordinary
course of business.  The accounts or records maintained by the Administrative
Agent and each Lender shall be prima facie evidence absent manifest error of the
amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise

 

29

--------------------------------------------------------------------------------



 

affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender, the Borrower shall execute and deliver to such Lender a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

 

(b)           In addition to the accounts and records referred to in
Section 2.08(c), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

(c)           Entries made in good faith by the Administrative Agent in the
Register pursuant to Section 2.08(a), and by each Lender in its account or
accounts pursuant to Section 2.08(a), shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement and the other
Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

 

Section 2.09          Payments Generally.  (a) All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office and in immediately available
funds not later than 2:00 p.m. (New York, New York time) on the date specified
herein.  The Administrative Agent will promptly distribute to each Lender its
Pro Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Applicable Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. (New
York, New York time) shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.

 

(b)           If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 

(c)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions (if any) to the Loan set forth in
Article IV are not satisfied or waived in accordance

 

30

--------------------------------------------------------------------------------



 

with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(d)           The obligations of the Lenders hereunder to make Loans are several
and not joint.  The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and neither the Administrative Agent nor any Lender shall be
responsible for the failure of any other Lender to make its Loan.

 

(e)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(f)            Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lenders under or
in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03.  If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the aggregate principal amount
of all Loans outstanding at such time.

 

Section 2.10          Sharing of Payments.  If, other than as expressly provided
elsewhere herein (including, without limitation, in Section 10.07), any Lender
shall obtain on account of the Loans made by it in excess of its ratable share
(or other share contemplated hereunder subject to the priorities set forth
herein) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact and (b) purchase from the other Lenders such participations
in the Loans made by them as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of such Loans pro rata with each of them;
provided that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon.  The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.  The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.10 and will in each case notify the Lenders
following any such purchases or repayments.  Each Lender that purchases a

 

31

--------------------------------------------------------------------------------



 

participation pursuant to this Section 2.10 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

ARTICLE III

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

Section 3.01          Taxes.

 

(a)           Defined Terms.  For purposes of this Section 3.01, the term
“applicable law” includes FATCA.

 

(b)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

(c)           Payment of Other Taxes by the Loan Parties.  The Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 

(d)           Indemnification by the Loan Parties.  The Loan Parties shall
jointly and severally indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf, shall be conclusive absent
manifest error.

 

(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the

 

32

--------------------------------------------------------------------------------



 

obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.07(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 3.01, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(g)           Status of Lenders.  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Borrower,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of

 

33

--------------------------------------------------------------------------------



 

copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN (or
W-8BEN-E, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN (or W-8BEN-E, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(2)           executed copies of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form provided by Administrative Agent and the
other Lenders to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN
(or W-8BEN-E, as applicable); or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN (or W-8BEN-E, as applicable), a U.S. Tax Compliance Certificate
substantially in the form provided by Administrative Agent and the other
Lenders, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form provided by Administrative
Agent and the other Lenders on behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative

 

34

--------------------------------------------------------------------------------



 

Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 3.01
(including by the payment of additional amounts pursuant to this Section 3.01),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

35

--------------------------------------------------------------------------------



 

(i)            Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

Section 3.02          [Reserved].

 

Section 3.03          [Reserved].

 

Section 3.04          Increased Cost and Reduced Return; Capital and Liquidity
Requirements.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)          impose on any Lender any other condition, cost or expense (other
than Taxes) affecting this Agreement or Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or other Recipient, the Borrower will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender reasonably determines that
any Change in Law affecting such Lender or any lending office of such Lender or
such Lender’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

36

--------------------------------------------------------------------------------



 

(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to the Borrower, shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 3.04 shall not constitute a waiver
of such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

Section 3.05          [Reserved].

 

Section 3.06          Matters Applicable to All Requests for Compensation. The
Administrative Agent or any Lender claiming compensation under this Article III
shall deliver a certificate to the Borrower setting forth the additional amount
or amounts to be paid to it hereunder, which shall be conclusive absent manifest
error.  In determining such amount, the Administrative Agent or such Lender may
use any reasonable averaging and attribution methods.

 

Section 3.07          Mitigation Obligations; Replacement of Lenders under
Certain Circumstances.

 

(a)           Designation of a Different Applicable Lending Office.  If any
Lender requests compensation under Section 3.04, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different Applicable Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.04 or Section 3.01, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different Applicable Lending Office in
accordance with Section 3.07(a), or if any Lender is a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without

 

37

--------------------------------------------------------------------------------



 

recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.07(b)), all of its interests, rights (other
than its existing rights to payments pursuant to Section 3.04 or Section 3.01)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

 

(i)            the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.07(b);

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)          such assignment does not conflict with applicable law; and

 

(v)           in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

(c)           In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders and (iii) the
Required Lenders have agreed to such consent, waiver or amendment, then any
Lender who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender”.

 

Section 3.08          Survival.  All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.

 

38

--------------------------------------------------------------------------------



 

ARTICLE IV

 

CONDITIONS PRECEDENT TO LOANS

 

Section 4.01          Conditions to Effectiveness.  The Agreement shall be
effective on the date on which all of the following conditions precedent have
been first satisfied, except as otherwise agreed between the Borrower, the
Administrative Agent and the Required Lenders:

 

(a)           The Administrative Agent’s or the Lenders’ (as applicable) receipt
of the following, each properly executed by a Responsible Officer of the signing
Loan Party, and each in form and substance reasonably satisfactory to the
Required Lenders:

 

(i)            executed counterparts of this Agreement, the Guarantee and
Collateral Agreement and each other Loan Document by each party thereto; and

 

(ii)           the certificates, documents, instruments, agreements and
deliverables set forth on the Closing Checklist attached hereto as Schedule 1.

 

(b)           The Administrative Agent and each Lender shall have received the
Initial Approved Budget.

 

(c)           All proceedings commenced in connection with the execution of this
Agreement, all other Loan Documents and approval thereof by the Bankruptcy Court
(including, without limitation, the nature, scope and extent of notices to
interested parties with respect to all hearings related hereto and thereto)
shall be satisfactory in all respects to the Administrative Agent and the
Required Lenders.

 

(d)           The Loan Parties shall have commenced the Chapter 11 Case and all
of the “first day motions,” “first day orders” and all related pleadings entered
or to be entered at the time of the Petition Date or shortly thereafter shall
have been made available to the Administrative Agent and Lenders in advance, and
shall be reasonably satisfactory in form and substance to the Administrative
Agent and the Required Lenders.

 

(e)           The Final Order shall have been entered by the Bankruptcy Court,
within forty (40) calendar days of the Petition Date (but in any event not later
than the Closing Date), which Final Order shall be in form and substance
satisfactory to the Administrative Agent and the Required Lenders and shall have
been entered on the docket for the Chapter 11 Case on such prior notice to such
parties in accordance with Bankruptcy Rule 4001, and the Administrative Agent
and the Lenders (or their respective counsel) shall have received a copy of
same, and such order shall be in full force and effect and shall not have been
(i) stayed, vacated, revised or rescinded or (ii) amended or modified in a
manner that is materially adverse to the Administrative Agent and the Lenders
without the prior written consent of the Administrative Agent and the Required
Lenders.  The Loan Parties shall be in compliance in all respects with the Final
Order.

 

(f)            All orders entered by the Bankruptcy Court pertaining to cash
management and adequate protection, including the Financing Orders, and all
other motions and documents filed or to be filed with, and submitted to the
Bankruptcy Court in connection

 

39

--------------------------------------------------------------------------------



 

therewith, shall be satisfactory in all respects in form and substance to the
Administrative Agent and the Required Lenders.

 

(g)           (i) No trustee, examiner or receiver shall have been appointed or
designated with respect to the Loan Parties or their business, properties or
assets and no motion shall be pending seeking any such relief, and (ii) no order
shall have been entered permitting a Person to exercise control over Collateral
with an aggregate fair market value in excess of $100,000 with respect to all
such orders; provided that this clause (ii) shall not apply to any order that is
being contested in good faith by the Loan Parties.

 

(h)           The Borrower shall have paid all accrued and unpaid costs, fees
and expenses (including applicable Attorney Costs (with respect to the
reasonable and documented fees and expenses of Shipman & Goodwin LLP) and the
reasonable and documented out-of-pocket fees and expenses of the Financial
Advisor, and any other advisors to the Administrative Agent and the Lenders) and
any other compensation required to be paid to the Administrative Agent and the
Lenders on or prior to the Closing Date shall have been received (to the extent
an invoice for such costs, fees and expenses has been provided to the Borrower
at least two (2) Business Days prior to the Closing Date.

 

(i)            The Lenders shall have received on or prior to the Closing Date
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act, in order to allow the Lenders
to comply therewith, in each case, to the extent requested at least
five (5) Business Days prior to the Closing Date.

 

(j)            The Administrative Agent shall have received a certificate signed
by a Responsible Officer of the Borrower in substantially the form of Exhibit F
certifying (i) as to clause (b) of Section 4.02 and (ii) that no Default or
Event of Default has occurred and is continuing under this Agreement.

 

(k)           Since the Petition Date, there shall have been no event or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect, except for (i) the
commencement of the Chapter 11 Case, (ii) the continuation of the circumstances
giving rise to the filing thereof or as a result thereof, and (iii) any defaults
under agreements as a result of the commencement of the Chapter 11 Case that
have no effect under the terms of the Bankruptcy Code.

 

(l)            The Restructuring Support Agreement shall have been executed by
all parties thereto and shall be in full force and effect.

 

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.

 

40

--------------------------------------------------------------------------------



 

Section 4.02          Conditions to all Loans.  The obligation of each Lender to
make Loans on any date, including on the Closing Date, is subject to
satisfaction of the following conditions precedent, except as otherwise agreed
between the Borrower, the Administrative Agent and the Lenders in accordance
with Section 10.01:

 

(a)           The Administrative Agent’s or the Lenders’ (as applicable) receipt
of the following, each properly executed by a Responsible Officer of the signing
Loan Party, and each in form and substance reasonably satisfactory to the
Required Lenders:

 

(i)            an original Note executed by the Borrower in favor of each Lender
that has requested a Note at least two (2) Business Days prior to the requested
date of the borrowing; and

 

(ii)           a Committed Loan Notice relating to the Loans.

 

(b)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of the incurrence of such
Loans (before and after giving effect to the incurrence of such Loans); provided
that to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided further that any representation and warranty that
is qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

 

(c)           No Default or Event of Default shall exist, or would result from
the incurrence of such Loans or from the application of the proceeds therefrom.

 

(d)           The aggregate outstanding amount of Loans after giving effect to
such Loan shall not exceed the lesser of (i) the Aggregate Commitments and
(ii) the maximum amount authorized by the Final Order, and each condition to
borrowing such Loan in the Final Order shall have been satisfied.

 

(e)           The Final Order shall be in full force and effect, and shall not
have been vacated, reversed or rescinded, and an appeal of such order shall not
have been timely filed and a stay of such order pending appeal shall not be
presently effective, and without the prior written consent of the Administrative
Agent and the Required Lenders, such order shall not have been amended or
modified. The Loan Parties shall be in compliance with the Final Order.

 

(f)            Such borrowing shall not be in an amount greater than is
reasonably necessary to allow the Borrower to (a) maintain a cash reserve of
$5,000,000, (b) make the expenditures set forth in the Approved Budget (subject
to the Permitted Variances), and (c) following approval by the Bankruptcy Court
of the Reorganization Plan, maintain a cash reserve reasonably sufficient to
make the payments and disbursements (including estimated amounts in respect of
professional fees and expenses of the Loan Parties, any statutory committee of
unsecured creditors appointed in the Chapter 11 Case, the Administrative Agent,
the Lenders and the Prepetition Secured Parties (as defined in the Financing
Orders)) contemplated by the Reorganization Plan.

 

41

--------------------------------------------------------------------------------



 

Each Committed Loan Notice submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in
Section 4.02(a) through (f) have been satisfied on and as of the date of the
applicable Loans.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

Section 5.01          Existence, Qualification and Power; Compliance with Laws. 
Except as set forth on Schedule 5.01 or, in the case of clause (d), Schedule
5.06, each Loan Party and each of its Subsidiaries (a) is duly incorporated,
organized or formed, and validly existing and in good standing under the Laws of
the jurisdiction of its incorporation or organization (to the extent such
concept exists in such jurisdiction), (b) has all requisite power and authority
to (i) own or lease its assets and carry on its business and (ii) subject to the
entry and effectiveness of the Final Order, execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing (to the extent such concept exists) under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification, (d) is in compliance
with all Laws (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), orders, writs, injunctions and orders
and (e) subject to any necessary approvals of the Bankruptcy Court, has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted, except, with respect to the
foregoing clauses (c), (d) and (e), as would not, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect.

 

Section 5.02          Authorization; No Contravention.  Subject to the entry of
the Final Order, the execution, delivery and performance by each Loan Party of
each Loan Document to which such Person is a party, and the consummation of the
Transaction, (a) are within such Loan Party’s corporate or other powers,
(b) have been duly authorized by all necessary corporate or other organizational
action, and (c) do not and will not (i) contravene the terms of any of such
Person’s Organization Documents, (ii) except as set forth on Schedule 5.02,
conflict with or result in any breach or contravention of, or the creation of
any Lien under (other than as permitted by Section 7.01), or require any payment
to be made under (x) any Material Contracts to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, or (iii) violate any material applicable Law.

 

Section 5.03          Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created

 

42

--------------------------------------------------------------------------------



 

under the Collateral Documents (including the priority thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for the approval of the Bankruptcy Court in or
pursuant to the Final Order.

 

Section 5.04          Binding Effect.  This Agreement and each other Loan
Document has been duly executed and delivered by each Loan Party that is party
thereto.  Upon entry of and subject to the Final Order, this Agreement and each
other Loan Document constitutes a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms.

 

Section 5.05          No Material Adverse Effect.  Since the Petition Date,
there has been no event or circumstance, either individually or in the
aggregate, that has had or would reasonably be expected to have a Material
Adverse Effect, except for (i) the commencement of the Chapter 11 Case, (ii) the
continuation of the circumstances giving rise to the filing thereof or as a
result thereof, or (iii) any defaults under agreements as a result of the
commencement of the Chapter 11 Case that have no effect under the terms of the
Bankruptcy Code.

 

Section 5.06          Litigation.  Except for the Chapter 11 Case and claims,
actions, suits, investigations, litigation or proceedings stayed by 11 U.S.C. §
362 and set forth on Schedule 5.06, there is no action, suit, investigation,
litigation or proceeding affecting any Loan Party or its Subsidiaries, including
any Environmental Action, pending or, to the knowledge of any Loan Party,
threatened in writing before any Governmental Authority or arbitrator that
(i) would be reasonably likely to result in liabilities in excess of the
Threshold Amount other than liabilities for which payment is stayed or excused
under the Bankruptcy Code or (ii) purports to affect the legality, validity or
enforceability of any Loan Document.

 

Section 5.07          Ownership of Property; Liens.  (a) Each Loan Party and its
Subsidiaries is the legal and beneficial owner of the Collateral pledged by it
free and clear of any Lien, except for Permitted Liens.

 

(b)           Each Loan Party and each of its Subsidiaries has good and
marketable title in fee simple to, or valid leasehold interests in, or easements
or other limited property interests in, all real property used in the ordinary
conduct of its business, free and clear of all Liens except for defects in title
that do not materially interfere with its ability to conduct its business or to
utilize such assets for their intended purposes and Liens permitted by
Section 7.01 and except where the failure to have such title or other interest
would not reasonably be expected to have a Material Adverse Effect.  Set forth
as Schedule 5.07(b) hereto is a complete and accurate list of all real property
owned by any Loan Party or any of its Subsidiaries, showing, as of the date
hereof, the street address, state and any other relevant jurisdiction, record
owner and fair market value.  Set forth on Schedule 5.07(b) hereto is a complete
and accurate list of all leases of real property under which any Loan Party or
any Subsidiary is the tenant, showing as of the date hereof the street address,
state and any other relevant jurisdiction, parties thereto, sublessee (if any),
expiration date and annual base rental cost thereof.

 

Section 5.08          Secured, Super-Priority Obligations.  The provisions of
the Collateral Documents, taken together with, and subject to the terms of, the
Final Order are

 

43

--------------------------------------------------------------------------------



 

effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties and any other secured parties identified therein, a legal, valid
and enforceable Lien or security interest in all right, title and interest of
the Loan Parties in the Collateral and all proceeds thereof with the priority
set forth in the Final Order (and subject to the Carve-Out).  Pursuant to the
terms of the Final Order, no filing or other action will be necessary to perfect
or protect such Liens and security interests.

 

Section 5.09          Environmental Compliance.  Except as set forth on
Schedule 5.09 or as would not individually be reasonably expected to result in a
liability in excess of the Threshold Amount to the Loan Parties and their
Subsidiaries (provided that the aggregate of all such events, circumstances,
developments and liabilities could not reasonably be expected to result in a
Material Adverse Effect):

 

(a)           The operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, all past non-compliance with such Environmental
Laws and Environmental Permits has been resolved without ongoing obligations or
costs, and no circumstances exist that would be reasonably likely to (A) to the
knowledge of the Loan Parties, form the basis of an Environmental Action against
any Loan Party or any Subsidiary or any of their properties or (B) cause any
such property to be subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law.

 

(b)           None of the properties currently or, to the knowledge of the Loan
Parties, formerly, owned or operated by any Loan Party or any of its
Subsidiaries is listed or, to such Loan Party’s or each of its Subsidiaries’
knowledge, proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such property; there are no,
and, to the knowledge of the Loan Parties, never have been, any underground or
aboveground storage tanks other than in compliance with applicable Environmental
Laws or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the best of its knowledge, on any property formerly owned or
operated by any Loan Party or any of its Subsidiaries other than in compliance
with applicable Environmental Laws; and other than in compliance with applicable
Environmental Laws, there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and Hazardous Materials have not been released, discharged or
disposed of by any Loan Party or any of its Subsidiaries on any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries other than in material compliance with applicable Environmental
Laws.

 

(c)           Neither any Loan Party nor any of its Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any governmental or regulatory authority or the
requirements of any Environmental Law; and all Hazardous Materials

 

44

--------------------------------------------------------------------------------



 

generated, used, treated, handled or stored at, or transported by or on behalf
of any Loan Party or any of its Subsidiaries to or from, any property currently
or formerly owned or operated by any Loan Party or any of its Subsidiaries have,
to the knowledge of the Loan Parties, been disposed of in a manner not
reasonably expected to result in material liability to any Loan Party or any of
its Subsidiaries.

 

(d)           The Borrower and each of its Subsidiaries has obtained all
material Environmental Permits required for ownership and operation of its
property and business as presently conducted.  Neither the Borrower nor any of
its Subsidiaries has received any written notification pursuant to any
applicable Environmental Law or otherwise has knowledge that (A) any work,
repairs, construction or capital expenditures are required to be made in order
to be in or continue to be in compliance with any applicable Environmental Laws
or any material Environmental Permit or (B) any Environmental Permit is about to
be reviewed, made subject to new limitations or conditions, revoked, withdrawn
or terminated.

 

(e)           Except as would not reasonably be expected to result in a material
liability, no Loan Party nor any of its Subsidiaries has contractually assumed
any liability or obligation under or relating to any applicable Environmental
Law.

 

(f)            Nothing contained in this Section 5.09 is intended to apply to
any action, suit, investigation, litigation or proceeding (including any
Environmental Action) relating to exposure to asbestos, in any form, or any
asbestos containing materials.

 

Section 5.10          Taxes.  (a) Each of the Loan Parties and each of their
respective Subsidiaries has timely filed all income and all other material tax
returns and reports required to be filed, and have timely paid all Taxes
(whether or not shown on such tax returns or reports) and all other amounts of
federal, provincial, state, municipal, foreign and other taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
set forth on Schedule 5.10(a), are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP, or for which payment is stayed or excused pursuant to the Bankruptcy
Code.

 

(b)           Except as set forth on Schedule 5.10(b) or as would not,
individually or in the aggregate, be reasonably likely to result in any material
liability (including because payment is stayed or excused pursuant to the
Bankruptcy Code), (i) there are no claims being asserted in writing with respect
to any amounts of taxes, (ii) there are no presently effective waivers or
extensions of statutes in writing with respect to any amounts of taxes, and
(iii) no tax returns are being examined by, and no written notification of
intention to examine has been received from, the Internal Revenue Service or any
other taxing authority, in each case, with respect to the Loan Parties or any of
their respective Subsidiaries.

 

(c)           Neither the Borrower nor any of its Subsidiaries is party to any
tax sharing agreement other than with an affiliate included in a consolidated or
combined tax return.

 

45

--------------------------------------------------------------------------------

 



 

Section 5.11          Compliance with ERISA.  (a) Each Plan is in compliance
with the applicable provisions of ERISA, the Code and other federal or state
Laws, except as is not, either individually or in the aggregate, reasonably
likely to have a Material Adverse Effect.

 

(b)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) none of the Loan Parties or any of their Subsidiaries has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 et seq. or 4243 of ERISA with respect to a
Multiemployer Plan; and (iii) none of the Loan Parties or any of their
Subsidiaries or any ERISA Affiliate has engaged in a transaction that would be
subject to Section 4069 or 4212(c) of ERISA.

 

Section 5.12          Labor Matters.  There are no strikes pending or, to the
knowledge of any Loan Party, threatened in writing against the Borrower or any
of its Subsidiaries that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.  The (i) hours worked and payments
made to employees of the Borrower or any of its Subsidiaries have not been in
violation in any material respect of the Fair Labor Standards Act or any other
applicable law dealing with such matters and (ii) all material payments due from
the Borrower or any of its Subsidiaries or for which any claim may be made
against the Borrower or any of its Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the Borrower or such Subsidiary to the
extent required by GAAP except for liabilities the payment of which is stayed or
excused pursuant to the Bankruptcy Code.

 

Section 5.13          Insurance.  The properties of the Loan Parties and their
Subsidiaries are insured in the manner contemplated by Section 6.07.

 

Section 5.14          Subsidiaries; Equity Interests.  As of the date hereof,
the Loan Parties do not have any Subsidiaries other than those specifically
disclosed in Schedule 5.14, and all of the outstanding Equity Interests in each
such Person and each such Subsidiary have been validly issued, are fully paid
and non-assessable.  As of the date hereof, Schedule 5.14 (a) sets forth the
name and ownership interest of each Person that owns any Equity Interests in the
direct and indirect Subsidiaries of the Borrower, (b) sets forth the name and
jurisdiction of organization of the Borrower and each direct and indirect
Subsidiary of the Borrower, (c) sets forth the ownership interest of each direct
and indirect Subsidiary of the Borrower, including the percentage of such
ownership and (d) sets forth a notation as to whether each such Subsidiary is a
debtor in the Chapter 11 Case.

 

Section 5.15          Margin Regulations; Investment Company Act; Anti-Terrorism
Laws; Sanctions and Other Regulations.  (a) None of the Loan Parties or any of
their Subsidiaries is engaged nor will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any Loans
will be used for any purpose that violates Regulation U issued by the FRB.

 

46

--------------------------------------------------------------------------------



 

(b)           None of the Loan Parties or any of their Subsidiaries is required
to be registered as an “investment company” under the Investment Company Act of
1940, as amended.

 

(c)           No Loan Party nor any of its Subsidiaries or to its knowledge any
of the respective officers, directors, brokers or agents of such Loan Party or
Subsidiary has violated any applicable Anti-Terrorism Law in any material
respect.

 

(d)           No Loan Party, nor any of its Subsidiaries, any of their
respective directors, officers or employees, or to the knowledge of the Loan
Party, any agent of the Loan Party or any Subsidiary that act in any capacity in
connection with the Loans, is (i) a Sanctioned Person, (ii) organized, resident
or located in a Sanctioned Country, (iii) in violation of Sanctions, or
(iv) engaged in any transactions or dealings with a Sanctioned Person or in a
Sanctioned Country; and each Loan Party has instituted and maintains policies
and procedures designed to ensure continued compliance by each Loan Party, its
Subsidiaries, and their respective directors, officers, employees and agents
with Sanctions.

 

(e)           No Loan Party or any of its Subsidiaries or to its knowledge any
of the respective officers, directors, brokers or agents of such Loan Party or
Subsidiary acting or benefiting in any capacity in connection with the Loans
(i) deals in, or otherwise engages in any transaction related to, any property
or interests in property blocked pursuant to any Anti-Terrorism Law or
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.

 

(f)            No Loan Party nor any of its Subsidiaries or any of the
respective officers, directors, brokers or agents of such Loan Party or
Subsidiary will directly or indirectly use the proceeds of the Loans or
otherwise make available such proceeds to any individual or entity (i) for the
purpose of funding, financing, or facilitating any activities, business or
transaction of or with a Sanctioned Person, or in any Sanctioned Country, or
(ii) in any manner that would result in a violation of Sanctions by any party to
this agreement.

 

(g)           None of the Loan Parties or any of its Subsidiaries nor, to the
knowledge of the Borrower, any director, officer, agent, employee or other
person acting on behalf of the Borrower or any of its Subsidiaries has taken any
action, directly or indirectly, that would result in a material violation by
such persons of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder or any other applicable anti-corruption law
(collectively, “Anti-Corruption Laws”); and the Loan Parties have instituted and
maintain policies and procedures designed to ensure continued compliance
therewith in all material respects.

 

(h)           None of the Loan Parties or any of its Subsidiaries is a “holding
company” or an “affiliate” of a “holding company” or a “subsidiary company” of a
“holding company” as each term is defined and used in the Public Utility Holding
Company Act of 2005.

 

Section 5.16          Disclosure.  No report, financial statement, certificate
or other written information furnished by or on behalf of the Borrower or any of
its Subsidiaries to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby

 

47

--------------------------------------------------------------------------------



 

and the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains when furnished any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided to the extent any information is included in the Initial
Approved Budget or constitutes projections or other forward-looking information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation; it
being understood that such projections may vary from actual results and that
such variances may be material.

 

Section 5.17          Intellectual Property.  As of the date hereof, set forth
on Schedule 5.17 and the schedules to the Collateral Documents is a complete and
accurate list of all Registered patents, trademarks, service marks, domain names
and copyrights, owned by the Borrower or any of its Subsidiaries and all IP
Agreements (as defined in the Collateral Documents) as of such date, showing as
of such date the jurisdiction in which each such item of Registered Intellectual
Property is registered or in which an application is pending and the
registration or application number.  The Borrower and each Subsidiary owns or
has the right to use, all of the trademarks, service marks, trade names, domain
names, copyrights, patents, know-how, technology and other intellectual property
recognized under applicable Law (collectively, “Intellectual Property”) that are
material to the operation of their respective businesses as currently conducted
and, to the knowledge of the Loan Parties, except as set forth in the “Disputes
or Litigation” section of Schedule 5.17, the use of such Intellectual Property
by such Person or the operation of their respective businesses is not infringing
upon any Intellectual Property rights held by any other Person and there are no
other disputes or litigation proceedings involving such Intellectual Property.

 

Section 5.18          Initial Approved Budget.  The Initial Approved Budget was
prepared in good faith by the management of the Loan Parties, based on
assumptions believed by the management of the Loan Parties to be reasonable at
the time made and upon information believed by the management of the Loan
Parties to have been accurate based upon the information available to the
management of the Loan Parties at the time such Initial Approved Budget was
furnished (it being understood and agreed that financial projections are not a
guarantee of financial performance, actual results may differ from financial
projections and such differences may be material and financial projections are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Loan Parties).

 

Section 5.19          EEA Financial Institution.  Neither the Borrower nor any
other Loan Party is an EEA Financial Institution.

 

Section 5.20          Contractual Obligations.  Set forth on Schedule 5.20
hereto are all Material Contracts to which the Loan Parties and their
Subsidiaries are party as of the Closing Date.  As of the Closing Date, none of
the Loan Parties or their Subsidiaries have knowledge of any events of default
under any such Material Contracts.

 

48

--------------------------------------------------------------------------------



 

Section 5.21          Final Order.

 

(a)           The Loan Parties are in compliance with the terms and conditions
of the Final Order.

 

(b)           The Final Order is in full force and effect and has not been
vacated, reversed or rescinded or, without the prior written consent of the
Administrative Agent and the Required Lenders, in their sole discretion, amended
or modified and no appeal of such order has been timely filed or, if timely
filed, no stay pending such appeal is currently effective.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment outstanding hereunder or any
Loan or other Obligation hereunder which is accrued and payable shall remain
unpaid or unsatisfied, the Borrower shall, and shall (except in the case of the
covenants set forth in Section 6.01, Section 6.02 and Section 6.03) cause each
Subsidiary to:

 

Section 6.01          Financial Statements.  Deliver to the Administrative Agent
and to each Lender:

 

(a)           Quarterly and Annual Financial Statements.  (i) As soon as
available, but in any event, within fifty-five (55) days after the end of each
of the first three (3) fiscal quarters of each Fiscal Year of the Borrower
(commencing with the first full fiscal quarter ended after the Closing Date),
unaudited internally prepared balance sheet of the Borrower and its Subsidiaries
as at the end of such fiscal quarter, and the related unaudited internally
prepared consolidated statements of income or operations and cash flows for such
fiscal quarter, certified by a Responsible Officer of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject to year-end adjustments, and (ii) as soon as available, but
no later than one hundred twenty (120) days after the last day of Borrower’s
fiscal year, internally prepared consolidated financial statements of the
Borrower for the fiscal year then ended (to be comprised of a consolidated
balance sheet and income statement and cash flows covering the Borrower’s and
its Subsidiaries’ operations for such fiscal year), prepared in a manner
consistent with GAAP and with prior practices, and complete and correct in all
material respects,  certified by a Responsible Officer.

 

(b)           Management Discussion and Analysis Reports.  Simultaneously with
the delivery of each set of consolidated financial statements referred to in
Section 6.01(a), a report setting forth management’s analysis and discussion of
the condition (financial and otherwise) and operations, in respect of the
business of the Borrower and its Subsidiaries.

 

(c)           Approved Budget.  The Borrower shall deliver to the Administrative
Agent and the Lenders the proposed Supplemental Approved Budget and variance
reports in accordance with the Final Order.

 

49

--------------------------------------------------------------------------------



 

(d)           Monthly Financial Statements.  At the request of the Required
Lenders, the Borrower shall provide to the Lenders a consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of last fiscal month, and the
related consolidated statements of income or operations for such fiscal month.

 

(e)           [Reserved].

 

(f)            Other Statements.  Contemporaneous with the delivery to the
lenders under the Novelion Intercompany Loan Agreement (and in any case no later
than one (1) calendar day following such delivery), copies of all statements,
reports, notices made available to Borrower’s security holders generally, to
such lenders or to any other holders of Indebtedness for borrowed money,
including, without limitation, (i) notice of the occurrence of any default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Borrower proposes to take with respect thereto and
(ii) notice of the occurrence of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

(g)           Notices to Novelion Lenders.  Copies of all notices to or from,
and agreements and documents (including any amendments or modifications thereto)
entered into in connection with the Novelion Intercompany Loan Agreement or the
holders of the Convertible Notes (or the trustee thereof), in each case, within
one (1) Business Day of delivery, receipt or execution as the case may be.

 

Section 6.02          Certificates; Reports; Other Information.  Promptly
deliver to the Administrative Agent and to each Lender:

 

(a)           upon delivery of the financial statements referred to in
Section 6.01(a) a duly completed Compliance Certificate signed by a Responsible
Officer of the Borrower;

 

(b)           promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower files with the SEC or with any successor Governmental Authority
(other than amendments to any registration statement (to the extent such
registration statement, in the form it became effective, is delivered), exhibits
to any registration statement and, if applicable, any registration statement on
Form S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(c)           promptly upon receipt thereof, notice that any third party has
expressed an interest in writing (either formally or informally) in acquiring
all or substantially all of the Loan Parties’ business;

 

(d)           prior to the filing thereof in the Bankruptcy Court, drafts of all
material filings related to the transactions contemplated by this Agreement and
the other Loan Documents; it being understood that the foregoing requirement
will be deemed satisfied to the extent such drafts are delivered to counsel for
the Administrative Agent and counsel for the Lenders;

 

50

--------------------------------------------------------------------------------



 

(e)           all filings made with the Bankruptcy Court by any of the Loan
Parties in the Chapter 11 Case (except to the extent filed under seal and
disclosure to the Administrative Agent or Lenders is not permitted); it being
understood that the foregoing requirement will be deemed satisfied to the extent
such filings required to be delivered are available online and reasonably
accessible to the Administrative Agent and Lenders; and

 

(f)            no later than the first Business Day after delivery thereof, all
written reports given by any of the Loan Parties to any official or unofficial
creditors’ committee in the Chapter 11 Case, except to the extent disclosure
thereof is not permitted.

 

Delivery of any reports, information and documents under Section 6.01 and
Section 6.02 as well as any such reports, information and documents pursuant to
this Agreement, to the Administrative Agent and the Lenders is for informational
purposes only and the Administrative Agent’s and Lenders’ receipt of such shall
not constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Borrower’s
compliance with any of its covenants hereunder (as to which the Administrative
Agent and the Lenders are entitled to rely exclusively on the Compliance
Certificates).  The Administrative Agent and the Lenders shall have no
responsibility or liability for the filing, timeliness or content of any report
required under Section 6.01 or Section 6.02 or any other reports, information
and documents required under this Agreement (aside from any report that is
expressly the responsibility of the Lenders subject to the terms hereof).

 

Section 6.03          Notice Requirements; Other Information.  Promptly after a
Responsible Officer obtains knowledge thereof, notify the Administrative Agent
and each Lender of each of the following events or circumstances and provide to
the Administrative Agent and each Lender the following information and
documents:

 

(a)           the occurrence of any Default, which notice shall specify the
nature thereof, the period of existence thereof and what action the Borrower
proposes to take with respect thereto;

 

(b)           the occurrence of any matter that has resulted or could reasonably
be expected to result in a Material Adverse Effect;

 

(c)           the commencement of, or any material development in, any
litigation or governmental proceeding (including without limitation pursuant to
any applicable Environmental Laws) pending against the Borrower or any of the
Subsidiaries that could reasonably be expected to be determined adversely and,
if so determined, to result in a Material Adverse Effect;

 

(d)           the occurrence of any ERISA Event above the Threshold Amount or
the breach of any representation in Section 5.12;

 

(e)           any information with respect to environmental matters as required
by Section 6.04(b);

 

(f)            copies of all notices, requests and other documents (other than
any filings made with the Bankruptcy Court that are available online and
reasonably accessible to

 

51

--------------------------------------------------------------------------------



 

the Administrative Agent and the Lenders) received by any Loan Party or any of
its Subsidiaries under or pursuant to any instrument, indenture, loan or credit
or similar agreement relating to Indebtedness in excess of the Threshold Amount
regarding or related to any breach or default by any party thereto or any other
event that could materially impair the value of the interests or the rights of
any Loan Party or otherwise have a Material Adverse Effect and copies of any
amendment, modification or waiver of any provision of any such instrument,
indenture, loan or credit or similar agreement relating to Indebtedness in
excess of the Threshold Amount and, from time to time upon request by the
Administrative Agent (at the direction of the Required Lenders), such
information and reports regarding such instruments, indentures and loan and
credit and similar agreements relating to Indebtedness in excess of the
Threshold Amount as the Administrative Agent may reasonably request (at the
direction of the Required Lenders);

 

(g)           a tax event or liability not previously disclosed in writing by
the Borrower to the Administrative Agent which would reasonably be expected to
result in a material liability, together with any other information as may be
reasonably requested by the Required Lenders to enable the Required Lenders to
evaluate such matters, other than any tax event or liability the payment of
which is stayed or excused under the Bankruptcy Code;

 

(h)           any occurrence of a Change of Control; and

 

(i)            any change (i) in any Loan Party’s corporate name, (ii) any Loan
Party’s identity and corporate structure, (iii) any Loan Party’s taxpayer
identification number or (iv) any Loan Party’s jurisdiction of incorporation.

 

Section 6.04          Environmental Matters.  (a) Comply and cause each of its
Subsidiaries to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew, and cause each
of its Subsidiaries to obtain and renew, all material Environmental Permits
required under Environmental Laws for its operations and properties; and
conduct, and cause each of its Subsidiaries to conduct, any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action required to remove and clean up all releases or threatened releases
of Hazardous Materials from any of its properties, as required under, and in
accordance with the requirements of all Environmental Laws; provided, however,
that neither the Borrower nor any of its Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and, to the extent required by GAAP, appropriate reserves are being
maintained with respect to such circumstances.

 

(b)           Promptly, and in any event within ten (10) Business Days, after a
Responsible Officer obtains knowledge thereof, notify the Administrative Agent
of or, deliver to the Administrative Agent, for further distribution to each
Lender, copies of any and all material, non-privileged written communications
and material, non-privileged documents concerning:

 

(i)            any Environmental Action against or of any non-compliance by any
Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that would (1) reasonably be expected to result in a
liability to any Loan Party in

 

52

--------------------------------------------------------------------------------



 

excess of the Threshold Amount or (2) cause any owned real property to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law;

 

(ii)           to the extent any of the following is reasonably expected to
result in a liability to any Loan Party in excess of the Threshold Amount:
(1) any occurrence of any release or threatened release of Hazardous Materials
required to be reported to any Governmental Authority under applicable
Environmental Law, (2) any remedial actions taken by any Loan Party or its
Subsidiaries in respect of any such release or threatened release that could
reasonably be expected to result in an Environmental Action or (3) the Loan
Parties’ discovery of any occurrence of or condition on any real property
adjoining or in the vicinity of any site or facility that would be reasonably
expected to cause such site or facility or any part thereof to be subject to any
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws;

 

(iii)          to the extent reasonably expected to result in a liability to any
Loan Party in excess of the Threshold Amount, any action proposed to be taken by
the Borrower or any of its Subsidiaries to modify current operations in a manner
that would reasonably be expected to subject the Borrower and its Subsidiaries
to any material additional obligations or requirements under Environmental Laws;

 

(iv)          copies of all material environmental reports or audits (whether
produced by the Borrower or its Subsidiaries or any third party or Governmental
Authority) and any Phase I or Phase II reports in respect of any sites or real
property owned, leased or operated by the Borrower and its Subsidiaries that are
in possession or control of any Loan Party or any of its Subsidiaries;

 

(v)           to the extent any of the following is reasonably expected to
result in a liability to any Loan Party in excess of the Threshold Amount:
copies of any and all material, non-privileged written communications with
respect to (A) any Environmental Action, (B) any release or threatened release
or non-compliance with any Environmental Law required to be reported to any
Governmental Authority and (C) any request for information from a Governmental
Authority that suggests such Governmental Authority is investigating the
potential responsibility of the Borrower or any of its Subsidiaries as a
potentially responsible party;

 

(vi)          the good faith belief that a release of Hazardous Materials, or a
violation of Environmental Law reasonably likely to result in a fine or penalty
in excess of the Threshold Amount, has occurred on or after the Closing Date,
and within 60 days after such request and at the expense of the Borrower, any
additional environmental site assessment reports for any of its or its
Subsidiaries’ properties described in such request prepared by an environmental
consulting firm acceptable to the Required Lenders, indicating the presence or
absence of such Hazardous Materials and the estimated cost of any compliance,
removal or remedial action in connection with any such Hazardous Materials on
such properties; without limiting the generality of the foregoing, if the
Required Lenders reasonably determine at any time that a material risk exists
that any such report will not be provided within the time referred to above, the
Administrative

 

53

--------------------------------------------------------------------------------



 

Agent may retain an environmental consulting firm to prepare such report at the
expense of the Borrower, and the Borrower hereby grants and agrees to cause any
Subsidiary that owns any property described in such request to grant at the time
of such request to the Administrative Agent, the Lenders, such firm and any
agents or representatives thereof, the right, subject to the rights of tenants,
to enter onto their respective properties to undertake such an assessment; and

 

(vii)         any such other documents and information as the Administrative
Agent (at the direction of the Required Lenders) may reasonably request from
time to time.

 

Section 6.05          Maintenance of Existence.  (a) Preserve, renew and
maintain in full force and effect its legal existence, structure and name under
the Laws of the jurisdiction of its organization and (b) take all commercially
reasonable action to maintain all rights, privileges (including its good
standing), permits, licenses and franchises necessary or desirable in the normal
conduct of its business, except (i) other than with respect to any Loan Party,
to the extent the Borrower’s board of directors (or in the case of clause (b), a
Responsible Officer) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Borrower and its Subsidiaries
and to the extent that the loss thereof shall not be disadvantageous to
Borrower, its Subsidiaries or the Lenders in any material respect, (ii) pursuant
to a transaction permitted by Section 7.04 or Section 7.05 or (iii) in the case
of clause (b), failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

Section 6.06          Maintenance of Properties.  (a) Maintain, preserve and
protect all of its material properties and equipment that are used or useful in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, and make
all commercially reasonable and appropriate repairs, renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof except
where failure to do so would not reasonably be expected to materially adversely
affect the use of the related property.

 

Section 6.07          Maintenance of Insurance.  Maintain with financially sound
and reputable insurance companies (in the good faith judgment of management of
the Borrower), insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts (after giving
effect to any self-insurance reasonable and customary for similarly situated
Persons engaged in the same or similar businesses as the Borrower and its
Subsidiaries) as are customarily carried by Person engaged in similar businesses
and owning or leasing similar properties in the same general areas in which the
Borrower or such Subsidiary operates. Borrower shall cause all property policies
to have a lender’s loss payable endorsement showing Administrative Agent as
lender loss payee and use commercially reasonable efforts to cause such
endorsement to provide that the insurer must give Administrative Agent at least
twenty (20) days’ notice before canceling, amending, or declining to renew its
policy.  All liability policies shall show, or have endorsements showing,
Administrative Agent as an additional insured, and all such policies (or the
loss payable and additional insured endorsements) shall provide that the insurer
shall give Administrative Agent at least twenty (20) days’ notice before
canceling, amending, or declining to renew its policy.  At any Lender’s

 

54

--------------------------------------------------------------------------------



 

request, each Loan Party shall deliver certified copies of policies and evidence
of all premium payments.  Proceeds payable under any casualty policy in
connection with a Casualty Event shall be subject to Section 2.03(b)(ii).

 

Section 6.08          Compliance with Laws.  Comply in all material respects
with the requirements of all Laws and all orders, writs, injunctions, decrees
and judgments applicable to it or to its business or property, except where such
non-compliance is not, either individually or in the aggregate, reasonably
likely to have a Material Adverse Effect.

 

Section 6.09          Books and Records.  Maintain proper books of record and
account, in which entries that are full, true and correct in all material
respects and as are sufficient to permit the preparation of financial statements
in conformity with GAAP consistently applied, shall be made of all material
financial transactions and matters involving the assets and business of any of
the Loan Parties.

 

Section 6.10          Inspection Rights; Lender Calls.  (a) Permit
representatives and independent contractors of the Administrative Agent and each
Lender (including, without limitation, financial advisors retained by or for the
benefit of the Administrative Agent or the Lenders or their counsel, including
the Financial Advisor) to visit and inspect any properties and books and records
of the Borrower and its Subsidiaries (subject, in the case of third party
customer sites, to customary access agreements) and to discuss its affairs,
finances and accounts with its directors, officers, advisors and independent
public accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
such visits and inspections shall be coordinated through the Required Lenders
and any review of books and records shall be done no more frequently than once
per month absent the continuation of an Event of Default.  The Administrative
Agent and the Lenders shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants to the extent
reasonably feasible.  Neither the Borrower nor any Subsidiary shall be required
to disclose to the Administrative Agent or any Lender any information that, in
the opinion of counsel to the Borrower or such Subsidiary, is prohibited by Law
to be disclosed, is subject to attorney client privilege or constitutes attorney
work product or the disclosure of which would cause a material breach of a
binding non-disclosure agreement with a third party to the extent such agreement
is not made in contemplation of the avoidance of this Section 6.10.

 

(b)           Up to one (1) time in every two-week period, upon the reasonable
request of the Required Lenders, the Borrower’s chief financial officer,
together with the Borrower’s financial advisor shall hold a conference call (at
a mutually agreeable time, the cost of such call to be paid by the Borrower)
with the Administrative Agent and the Lenders, on which conference calls shall
be reviewed the Loan Parties’ financial performance, operations, current trends
and variance reports.

 

Section 6.11          Additional Guarantors.  Notify the Administrative Agent
and the Lenders at the time that any Subsidiary becomes a debtor in the Chapter
11 Case, and (a) promptly thereafter (and in any event within five (5) days),
seek an order of the Bankruptcy Court authorizing such Person to become a
Guarantor and (b) immediately upon the entry of such order, (i) cause such
Person to become a Guarantor by executing and delivering to the

 

55

--------------------------------------------------------------------------------



 

Administrative Agent a counterpart of the Guarantee and Collateral Agreement or
a Guarantee and Collateral Agreement Supplement substantially in the form
attached to the Guarantee and Collateral Agreement, and (ii) deliver to the
Administrative Agent any applicable documents of the types referred to in
Section 4.01(a), all in form, content and scope reasonably satisfactory to the
Required Lenders.

 

Section 6.12          Use of Proceeds.  Use the proceeds of any Loan, whether
directly or indirectly, solely in the manner set forth in the Final Order and
the Approved Budget, subject to the Permitted Variances.  Notwithstanding the
foregoing, no part of the proceeds of any Loan shall be used directly or
indirectly:

 

(a)           for any purpose that is prohibited under the Bankruptcy Code or
the Final Order;

 

(b)           to make any distribution under a plan of reorganization in the
Chapter 11 Case except as contemplated in the Reorganization Plan approved by
the Required Lenders; or

 

(c)           to finance in any way payment of the fees and expenses of any
Person incurred in connection with (i) the investigation (including discovery
proceedings), initiation or prosecution of any claims, causes of action,
adversary proceedings, suits, arbitrations, proceedings, applications, motions
or other litigation of any type adverse to any of the Secured Parties or any of
their respective Affiliates, agents or representatives, or their respective
rights and remedies under or in respect of the Loans provided pursuant to this
Agreement or the Final Order; (ii) challenging the amount, validity, perfection,
priority or enforceability of, or asserting any defense, counterclaim or offset
to, the obligations and liens and security interests granted under the Loan
Documents or the Existing Agreements, including, in each case, without
limitation, for lender liability or pursuant to Section 105, 510 (other than
subordination of (x) the obligations under the Novelion Intercompany Loan
Agreement to the obligations in respect of the New Money Loans under the Bridge
Credit Agreement and (y) the obligations in respect of the Roll Up Loans under
the Bridge Credit Agreement to the obligations under the Novelion Intercompany
Loan Agreement), 544, 547, 548, 549, 550 or 552 of the Bankruptcy Code,
applicable non-bankruptcy law or otherwise; or (iii) attempting to prevent,
hinder or otherwise delay any of the Lenders’ or the Administrative Agent’s
assertion, enforcement or realization upon any of the Collateral.

 

Notwithstanding the foregoing, the Loan Parties shall be permitted to pay
compensation and reimbursement of fees and expenses of professionals allowed and
payable under Sections 328, 330 and 331 of the Bankruptcy Code, as the same may
be due and payable, to the extent expressly permitted by the Final Order.

 

Nothing herein shall in any way prejudice or prevent the Administrative Agent or
the Lenders from objecting, for any reason, to any requests, motions or
applications made in the Bankruptcy Court, including any application of final
allowances of compensation for services rendered or reimbursement of expenses
incurred under Sections 105(a), 330 or 331 of the Bankruptcy Code, by any party
in interest (and each such order shall preserve the Administrative

 

56

--------------------------------------------------------------------------------

 



 

Agent’s and the Lenders’ right to review and object to any such requests,
motions or applications).

 

Section 6.13          Anti-Corruption and Sanctions Laws.  To the extent
existing on the Closing Date, the Borrower will maintain in effect such policies
and procedures designed to promote compliance in all material respects by the
Borrower, its Subsidiaries, and their respective directors, officers, employees,
and agents with the FCPA and any other applicable anti-corruption laws as well
as Sanctions.

 

Section 6.14          Taxes.  To the extent permitted by the Bankruptcy Court
and the Bankruptcy Code, pay and discharge, and will cause each of its
Subsidiaries to pay and discharge, all Taxes, assessments and governmental
charges or levies arising after the Closing Date imposed upon it or upon its
income or profits, or upon any properties belonging to it, in each case on a
timely basis, which, if unpaid when due and payable, may reasonably be expected
to become a tax Lien upon any properties of the Borrower or any of its
Subsidiaries thereof not otherwise permitted under this Agreement; provided that
neither the Borrower nor any of its Subsidiaries shall be required to pay any
such Tax, assessment, charge, levy or claim (i) which is being contested in good
faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP unless and until any tax Lien resulting
therefrom attaches to its property and becomes enforceable against its other
creditors or (ii) non-payment of which is required under the Bankruptcy Code or
order of the Bankruptcy Court.

 

Section 6.15          End of Fiscal Years; Fiscal Quarters.  Cause (i) its
fiscal year to end on or about December 31 of each calendar year and (ii) its
fiscal quarters to end on or about March 31, June 30, September 30 and
December 31 of each calendar year, in each case unless otherwise approved by the
Required Lenders.

 

Section 6.16          ERISA.  (a) ERISA Events and ERISA Reports.  (i) Promptly
and in any event within ten (10) days after any Loan Party, any Subsidiary or
any ERISA Affiliate knows or has reason to know that any ERISA Event has
occurred, a statement of a Responsible Officer of the Borrower describing such
ERISA Event and the action, if any, that such Loan Party, such Subsidiary or
such ERISA Affiliate has taken and proposes to take with respect thereto and
(ii) on the date any records, documents or other information must be furnished
to the PBGC with respect to any Plan pursuant to Section 4010 of ERISA, a copy
of such records, documents and information.

 

(b)           Plan Terminations.  Promptly and in any event within five
(5) Business Days after receipt thereof by any Loan Party or any ERISA
Affiliate, copies of each notice from the PBGC stating its intention to
terminate any Plan or to have a trustee appointed to administer any Plan.

 

(c)           Plan Annual Reports.  Promptly and in any event within 30 days
after the filing thereof with the Internal Revenue Service, copies of each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) with
respect to each Plan.

 

(d)           Multiemployer Plan Notices.  Promptly and in any event within five
(5) Business Days after receipt thereof by any Loan Party, any Subsidiary or any
ERISA Affiliate

 

57

--------------------------------------------------------------------------------



 

from the sponsor of a Multiemployer Plan, copies of each notice concerning
(i) the imposition of Withdrawal Liability by any such Multiemployer Plan,
(ii) the reorganization or termination, or a determination that such
Multiemployer Plan is in endangered or critical status, within the meaning of
Title IV of ERISA, of any such Multiemployer Plan or (iii) the amount of
liability incurred, or that may be incurred, by such Loan Party, such Subsidiary
or such ERISA Affiliate in connection with any event described in clause (i) or
(ii).

 

Section 6.17          Further Assurances.  Execute and deliver, or cause to be
executed and delivered, to the Administrative Agent such reasonable documents
and agreements, and shall take or cause to be taken such reasonable actions, as
the Administrative Agent may, from time to time, reasonably request to carry out
the terms and conditions of this Agreement and the other Loan Documents.

 

Section 6.18          Business.  Except to the extent required or authorized by
the Bankruptcy Court, the Borrower will only, and will only permit the
Subsidiaries to, engage directly or indirectly in the business engaged in by the
Borrower and the Subsidiaries as of the Closing Date and reasonable extensions
thereof and businesses ancillary, corollary, synergistic or complimentary
thereto.

 

Section 6.19          Post-Closing Matters. To the extent not prohibited by any
Requirement of Law and not otherwise resulting in material adverse tax
consequences to the Borrower and its Subsidiaries, at the request of the
Required Lenders (or automatically to the extent requested under the Novelion
Intercompany Loan Agreement), the Borrower shall cause its Foreign Subsidiaries
designated by the Required Lenders to execute such guarantees, pledge agreements
and security documents as shall be customary in such local jurisdictions to
grant to Administrative Agent, for the benefit of the Secured Parties, a
guaranty of the Obligations secured by the equity interests and substantially
all assets of such Subsidiaries within 45 days of such request (or such longer
period as the Required Lenders may agree in their sole discretion).   In
addition, the Borrower shall deliver the following within 30 days of the Closing
Date (or such longer period as the Required Lenders may agree in their sole
discretion): (i) control agreements with respect to the Borrower’s deposit
accounts listed on the schedules to the Collateral Documents (other than any
Excluded Account (as defined in the Collateral Documents)) and (ii) insurance
endorsements in accordance with Section 6.07, in each case in form and substance
reasonably acceptable to the Administrative Agent (subject to indemnity
provisions in such control agreements being subject to the Administrative
Agent’s approval in its sole discretion) and the Required Lenders.

 

Section 6.20          Compliance with Final Order.  Comply with the Final Order
to the extent the Loan Parties’ compliance therewith is required at such time.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment outstanding hereunder or any
Loan or other Obligation hereunder which is accrued and payable shall remain
unpaid or

 

58

--------------------------------------------------------------------------------



 

unsatisfied, the Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly:

 

Section 7.01          Liens.  Subject to the Final Order, create, incur, assume
or suffer to exist any Lien upon any of its property, assets or revenues
(including accounts receivable), whether now owned or hereafter acquired, other
than the following Liens (collectively, “Permitted Liens”):

 

(a)           Liens pursuant to (i) any Loan Document and (ii) any Loan Document
under and as defined in the Bridge Credit Agreement, in each case which shall
have the priority set forth in the Final Order;

 

(b)           Liens existing on the Petition Date and listed on
Schedule 7.01(b);

 

(c)           Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings, if adequate reserves with respect
thereto are maintained on the books of the applicable Person to the extent
required in accordance with GAAP;

 

(d)           statutory or common law Liens of landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, suppliers, construction
contractors or other like Liens arising in the ordinary course of business which
secure amounts not to exceed $50,000 and not overdue for a period of more than
thirty (30) days or if more than thirty (30) days overdue, are unfiled (or if
filed have been discharged or stayed) and no other action has been taken to
enforce such Lien or which are being contested in good faith, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person to the extent required in accordance with GAAP;

 

(e)           (i) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiary and (ii) Liens securing the
financing of insurance premiums  (to the extent such Liens extend to the
unearned premiums for such insurance) in the ordinary course of business;

 

(f)            Liens consisting of deposits made in connection with Indebtedness
of the types permitted under Sections 7.03(e) or 7.03(g) (in each case, other
than for borrowed money) entered into in the ordinary course of business or to
secure the obligations otherwise permitted;

 

(g)           easements, rights-of-way, covenants, conditions, restrictions,
encroachments, and other survey defects protrusions and other similar
encumbrances and minor title defects affecting real property which were not
incurred in connection with Indebtedness and do not in any case materially and
adversely interfere with the use of the property encumbered thereby for its
intended purposes;

 

(h)           Liens securing Indebtedness permitted under Section 7.03(c);
provided

 

59

--------------------------------------------------------------------------------



 

that (i) such Liens attach concurrently with or within 120 days after the
acquisition, or the completion of the construction, repair, replacement or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, replacements thereof and additions and accessions to such
property and the proceeds and the products thereof and customary security
deposits, and (iii) with respect to Capital Leases, such Liens do not at any
time extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to such Capital Leases;

 

(i)            Liens arising by virtue of any contractual, statutory or common
law provision relating to banker’s Liens, rights of set-off or similar rights
and remedies (i) relating to the establishment of depository relations with
banks or other financial institutions not given in connection with the
incurrence of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
the Borrower or any Subsidiary Guarantor (so long as such Subsidiary remains a
Subsidiary Guarantor) to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Borrower or such Subsidiary
Guarantor or (iii) relating to purchase orders and other agreements entered into
with customers of the Borrower or any of its Subsidiaries in the ordinary course
of business;

 

(j)            Liens arising from precautionary Uniform Commercial Code
financing statement filings regarding leases entered into by the Borrower and
its Subsidiaries in the ordinary course of business;

 

(k)           any zoning, land-use or similar law or right reserved to or vested
in any Governmental Authority to control or regulate the use of any real
property;

 

(l)            the modification, replacement, renewal or extension of any Lien
permitted by clause (b) of this Section 7.01; provided that (i) the Lien does
not extend to any additional property or additional Indebtedness (except with
respect to paid-in-kind obligations pursuant to the terms of such Indebtedness
as in effect on the Closing Date) other than (A) after-acquired property that is
affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 7.03, and (B) proceeds and products
thereof; and (ii) the renewal, extension or refinancing of the obligations
secured or benefited by such Liens is permitted by Section 7.03;

 

(m)          nonconsensual statutory Liens arising after the Petition Date;

 

(n)           judgment Liens in existence for less than thirty (30) days after
the entry thereof, or with respect to which execution has been stayed or the
payment of which is covered in full by insurance maintained with responsible
insurance companies, or which judgment Liens do not otherwise result in an Event
of Default under Section 8.01(h);

 

(o)           any interest or title of a lessor, licensor or sublessor under any
lease, license or sublease entered into by the Borrower or any of its
Subsidiaries in the ordinary course of its business and covering only the assets
so leased, or subleased;

 

60

--------------------------------------------------------------------------------



 

(p)           other Liens not on borrowed money with respect to which the
aggregate amount of the obligations secured thereby does not exceed $100,000 at
any time outstanding; provided, that no such Liens shall be on Equity Interests
of the Borrower or any of its direct or indirect Subsidiaries;

 

(q)           to the extent constituting a Lien and permitted under
Section 7.05, any non-exclusive licenses of Intellectual Property granted to
third parties and set forth on Schedule 5.17 and other non-exclusive licenses
after the Closing Date, in each case to the extent not resulting in a legal
transfer of title of the licensed Intellectual Property and in the ordinary
course of business, subject to exclusivity on territory aside from the United
States or Europe;

 

(r)            to the extent constituting Liens and permitted under
Section 7.05, any leases, subleases, licenses, or sublicenses (other than
licenses of Intellectual Property) granted to third parties that do not
materially interfere with the Loan Parties’ ordinary course of business;

 

(s)            Liens securing Indebtedness permitted under Section 7.03(j) which
shall have the priority set forth in the Final Order;

 

(t)            Liens consisting of cash deposits not to exceed $200,000 securing
Indebtedness permitted under Section 7.03(i); and

 

(u)           other Liens granted pursuant to the Financing Orders.

 

Section 7.02          Investments.  Make any Investments, except:

 

(a)           Investments by the Borrower or its Subsidiaries in cash and Cash
Equivalents;

 

(b)           loans and advances to officers, directors or employees in the
ordinary course of the business of the Borrower and its Subsidiaries in an
aggregate principal amount not to exceed $50,000 at any time outstanding, to the
extent permitted in an Approved Bankruptcy Court Order;

 

(c)           Investments existing as of the Closing Date and disclosed on
Schedule 7.02(c) and Investments consisting of any modification, replacement,
renewal, reinvestment or extension of any such Investment; provided that the
amount of any Investment permitted pursuant to this Section 7.02(c) is not
increased from the amount of such Investment on the Closing Date;

 

(d)           so long as immediately before and after giving effect to any such
Investment, no Default has occurred and is continuing, other Investments that do
not exceed $250,000 in the aggregate (net of any return or distribution of
capital or repayments of principal in respect thereof) to the extent permitted
in an Approved Bankruptcy Court Order;

 

(e)           Investments received in connection with the bankruptcy or
reorganization

 

61

--------------------------------------------------------------------------------



 

of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business; and

 

(f)            other Investments made (i) by any Subsidiary that is not a Loan
Party in any other Subsidiary that is not a Loan Party, (ii) by any Loan Party
in any Foreign Subsidiary for operating expenses in Latin America, Europe,
Middle East and Africa and operating expenses and manufacturing costs of
inventory in the United Kingdom, in each case consistent with past practices and
in the ordinary course of business and to the extent permitted in an Approved
Bankruptcy Court Order for such Investments in Foreign Subsidiaries in an
aggregate amount and not to exceed $25,000,000 in the aggregate during the term
of this Agreement and (iii) by any Subsidiary that is not a Loan Party in any
Person to the extent not exceeding $100,000 outstanding at any one time.

 

Section 7.03          Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness, except the following, without duplication:

 

(a)           Indebtedness of the Borrower and other Loan Parties under (i) the
Loan Documents and (ii) the Loan Documents under and as defined in the Bridge
Credit Agreement;

 

(b)           Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03(b);

 

(c)           additional Capital Leases incurred after the Closing Date and
purchase money Indebtedness in an aggregate amount not to exceed $750,000 in the
aggregate at any time outstanding, and any Refinancing Indebtedness in respect
of such Indebtedness; provided that any such Indebtedness (x) in the case of
additional Capital Leases or purchase money Indebtedness, shall be secured only
by the asset subject to such additional Capital Leases or acquired asset in
connection with the incurrence of such Indebtedness, as the case may be, and
(ii) in the case of purchase money Indebtedness, shall constitute not less than
75% of the aggregate consideration paid with respect to such asset;

 

(d)           other unsecured Indebtedness in an aggregate principal amount not
to exceed $250,000 at any time outstanding;

 

(e)           Indebtedness in respect of performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, indemnity, customs and appeal bonds,
performance bonds and other obligations of a like nature (including those to
secure health, safety and environmental obligations), and, in each case, letters
of credit in respect thereof, incurred in the ordinary course of business;

 

(f)            non-recourse Indebtedness incurred by the Borrower or any of its
Subsidiaries to finance the payment of insurance premiums of such Person;

 

(g)           Indebtedness owed to any Person providing worker’s compensation,
unemployment insurance and other social security legislation, health, disability
or other

 

62

--------------------------------------------------------------------------------



 

employee benefits or property, casualty or liability insurance to the Borrower
or any of its Subsidiaries incurred in connection with such Person providing
such benefits or insurance pursuant to customary reimbursement or
indemnification obligations to such Person;

 

(h)           to the extent constituting Indebtedness, each of the Investments
permitted pursuant to Section 7.02;

 

(i)            reimbursement obligations owed to banks and financial
institutions with respect to credit card services in an aggregate amount at any
one time not exceeding $200,000;

 

(j)            Indebtedness of the Borrower and the Loan Parties under the
Novelion Intercompany Loan Agreement in an aggregate principal amount not to
exceed the outstanding aggregate principal amount thereof as of the Closing Date
plus any paid-in-kind interest in accordance with the terms thereof to the
extent permitted in an Approved Bankruptcy Court Order; provided, that no
Subsidiaries of the Borrower shall guaranty such Indebtedness unless such
Subsidiaries also guaranty the Obligations; and

 

(k)           Indebtedness consisting of accounts payable incurred in the
ordinary course of business past due for more than 120 days after its stated due
date (except for accounts payable contested in good faith or the payment of
which is stayed or excused pursuant to the Bankruptcy Code or an Approved
Bankruptcy Court Order) which do not in the aggregate exceed $750,000.

 

Section 7.04          Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, split or allow any change to the
ownership of the Borrower or any of its Subsidiaries, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person.

 

Section 7.05          Dispositions.  Make any Disposition or enter into any
agreement to make any Disposition, except:

 

(a)           Dispositions of obsolete, worn out or surplus property, whether
now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful in the conduct of the business
of the Borrower and its Subsidiaries, in each case to the extent constituting
immaterial property;

 

(b)           Dispositions in the ordinary course of business of Cash
Equivalents;

 

(c)           sales of inventory in the ordinary course of business;

 

(d)           Dispositions (other than of material Intellectual Property or of
assets relating to metreleptin) for fair market value, to the extent approved by
the Bankruptcy Court; provided that (i) the aggregate amount of Dispositions
during any fiscal year does not exceed $250,000, (ii) immediately prior to and
immediately after giving effect to such Disposition, no Default or Event of
Default shall have occurred and be continuing or

 

63

--------------------------------------------------------------------------------



 

would result therefrom and (iii) no less than one hundred percent (100%) of the
consideration received for any such Disposition is received in cash;

 

(e)           the leasing, as lessor, of real or personal property not presently
used or useful in such Person’s business and is otherwise in the ordinary course
of business;

 

(f)            Dispositions of equipment or other assets, to the extent that
such equipment is exchanged for credit against the purchase price of similar
replacement equipment or assets or the proceeds of such Dispositions are
reasonably promptly applied to the purchase price of similar replacement
equipment, all in the ordinary course of business;

 

(g)           Dispositions constituting an Intellectual Property that is not
material to the conduct of the business of the Borrower and its Subsidiaries;
and

 

(h)           Dispositions otherwise permitted by Sections 7.01, 7.02 or 7.03
and Dispositions from any Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party.

 

Section 7.06          Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, except:

 

(a)           to the extent constituting a Restricted Payment, the payment of
fees of non-insider directors to the extent permitted in an Approved Bankruptcy
Court Order and the reimbursement of reasonable expenses;

 

(b)           the Subsidiaries of the Borrower may make direct or indirect
Restricted Payments to the Borrower and other Subsidiaries of the Borrower that
are Loan Parties;

 

(c)           so long as no Event of Default has occurred and is continuing,
Restricted Payments to Novelion to be used for (i) customary director
indemnification payments to Novelion’s director nominees serving on the board of
directors of Borrower, and (ii) financial and other reporting and similar
customary administrative costs and expenses attributable and fairly allocable to
the Loan Parties (including audit and professional fees and other ordinary
course operating and administrative expenses incurred by Novelion in its
capacity as the ultimate holding company of the Borrower), in the case of this
clause (ii) to the extent permitted in an Approved Bankruptcy Court Order;

 

(d)           the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person (other than Disqualified Equity
Interests);

 

(e)           Restricted Payments consisting of Tax Distributions to the extent
permitted in an Approved Bankruptcy Court Order; and

 

(f)            Permitted Affiliate Services Payments to the extent constituting
a Restricted Payment.

 

64

--------------------------------------------------------------------------------



 

Section 7.07          Change in Nature of Business.  Except as required by the
Bankruptcy Code or as set forth in any order of the Bankruptcy Court, engage in
any line of business other than those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business reasonably
related or ancillary thereto; provided, that Aegerion Securities Corporation
shall not engage in any business activities,  maintain any assets or incur any
Indebtedness.

 

Section 7.08          Transactions with Affiliates.  Enter into any transaction
of any kind with any Affiliate of the Borrower, whether or not in the ordinary
course of business, other than:

 

(a)           transactions to the extent permitted pursuant to an Approved
Bankruptcy Court Order, including Permitted Affiliate Services Payments;

 

(b)           transactions contemplated by the Restructuring Support Agreement;

 

(c)           any transactions expressly permitted under Section 7.02,
Section 7.04 and Section 7.06; provided that all parties to such transactions
are Loan Parties or their Wholly-owned Subsidiaries;

 

(d)           so long as it has been approved by the Borrower’s or its
applicable Subsidiary’s board of directors or other governing body to the extent
required in accordance with applicable law, (i) customary indemnifications of
non-officer directors of the Loan Parties and their respective Subsidiaries and
(ii) the payment of reasonable and customary compensation and indemnification
arrangements and benefit plans for officers and employees of the Loan Parties
and their respective Subsidiaries in the ordinary course of business, in each
case to the extent permitted in an Approved Bankruptcy Court Order and approved
by all independent directors of the Borrower’s board of directors; and

 

(e)           transactions under the agreements existing on the Closing Date and
listed on Schedule 7.08.

 

Section 7.09          Prepayments and Modifications of Certain Agreements. 
(a) Except in connection with a confirmed Reorganization Plan, which is
satisfactory to the Administrative Agent and the Required Lenders, amend or
modify any of the terms of any Indebtedness in an outstanding amount exceeding
the Threshold Amount of any of the Loan Parties or their Subsidiaries arising
prior to or after the Petition Date if such amendment or modification would add
or change any terms in a manner adverse to the Loan Parties or the Lenders, or
shorten the final maturity or average life to maturity of any such Indebtedness
or require any payment to be made sooner than originally scheduled or increase
the interest rate applicable thereto.

 

(b)           Make any payment of any Indebtedness or any claim arising prior to
the Petition Date except as permitted pursuant to the Financing Orders or other
order of the Bankruptcy Court and otherwise not prohibited by the terms of this
Agreement, or make any voluntary, optional or other non-scheduled payment,
prepayment, redemption, acquisition for value, refund, refinance or exchange of
any Indebtedness of such Loan Party arising after the Petition Date (including,
without limitation, any interest, premium or other amounts owing in

 

65

--------------------------------------------------------------------------------



 

respect thereof), in each case whether or not mandatory, except (i) with respect
to Indebtedness under the Loan Documents and (ii) for payments made pursuant to
the Final Order.

 

(c)           Amend or modify, or permit the amendment, modification or waiver
of, any provision of any Material Contract to which any Loan Party or any
Subsidiary thereof is a party or by which it or any of its property or assets is
bound, in each case after the original execution and delivery thereof (or, if
later, the date hereof) in any substantive manner that would be adverse to the
Lenders’ interests hereunder, without the written consent of the Required
Lenders.

 

Section 7.10          Negative Pledge.  Enter into or suffer to exist, or permit
any of its Subsidiaries to enter into or suffer to exist, (x) any agreement
prohibiting or conditioning the creation or assumption of any Lien upon any of
its property or assets except (a) agreements in favor of the Administrative
Agent or (b) prohibitions or conditions under (i) any Capital Lease permitted by
Section 7.03(c) solely to the extent that such Capital Lease prohibits a Lien on
the property subject thereto, or (ii) by reason of customary provisions
restricting pledges, assignments, subletting or other transfers contained in
leases, licenses and similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
subject to such leases, licenses or similar agreements, as the case may be) or
(iii) any Indebtedness outstanding on the Closing Date (including, for the
avoidance of doubt, the Indebtedness under the Existing Agreements and the
Convertible Notes) or (y) any agreement or arrangement limiting the ability of
any of its Subsidiaries to declare or pay dividends or other distributions in
respect of its Equity Interests or repay or prepay any Indebtedness owed to,
make loans or advances to, or otherwise transfer assets to or make Investments
in, the Borrower or any of its Subsidiaries of the Borrower (whether through a
covenant restricting dividends, loans, asset transfers or investments, a
financial covenant or otherwise), except (a) the Loan Documents and (b) any
Indebtedness outstanding on the Closing Date (including, for the avoidance of
doubt, the Indebtedness under the Existing Agreements and the Convertible
Notes).

 

Section 7.11          Amendments to Organization Documents.  Amend, or permit
any of its Subsidiaries to amend, its certificate of incorporation or bylaws or
other Organization Documents in a manner adverse to the interests of the Lenders
hereunder, without the written consent of the Required Lenders.

 

Section 7.12          Use of Proceeds.  (a)  Use, directly or indirectly, the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (x) to fund,
finance, or facilitate any activities, business, or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (y) in any other manner that
would result in a violation of Sanctions by any Person (including any Person
participating in the Loans, whether as underwriter, advisor, investor, or
otherwise).

 

(b)           Use any part of the proceeds of the Loans directly or indirectly,
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Law.

 

Section 7.13          Accounting Changes.  Make any change in (a) accounting
policies or reporting practices, except as required by GAAP or (b) Fiscal Year.

 

66

--------------------------------------------------------------------------------



 

Section 7.14          OFAC.  (a)   Become a Sanctioned Person, (b) become
organized, resident or located in a Sanctioned Country, or (c) engage in any
transactions or dealings with a Sanctioned Person or in a Sanctioned Country in
violation of Sanctions.

 

Section 7.15          Ownership of Subsidiaries.  Notwithstanding any other
provisions of this Agreement to the contrary, organize, create, acquire or
permit to exist after the Petition Date any Subsidiaries of the Borrower other
than those existing on the Petition Date and set forth on Schedule 5.14.

 

Section 7.16          Compliance with Financing Orders and Approved Budget. 
Except as otherwise provided herein or approved by the Required Lenders, the
Loan Parties shall not use any cash or the proceeds of any Loans or Collateral
in a manner or for a purpose other than in accordance with the Final Order and
the Approved Budget, subject to the Permitted Variances. Notwithstanding
anything in this Agreement or the other Loan Documents to the contrary, in no
event shall the Loan Parties make any expenditures, payments, repayments or
prepayments, dividends, distributions, reimbursements or similar transaction to
Novelion or any Subsidiary thereof (excluding Borrower and any Subsidiary
thereof) during the term of this Agreement unless expressly permitted pursuant
to an Approved Bankruptcy Court Order and set forth in the Approved Budget
(including Permitted Affiliate Services Payments).

 

Section 7.17          Compliance With Certain Laws.

 

(a)           (i) Violate any Anti-Terrorism Laws, (ii) engage in any
transaction, investment, undertaking or activity that conceals the identity,
source or destination of the proceeds from any category of prohibited offenses
designated by the Organization for Economic Co-operation and Development’s
Financial Action Task Force on Money Laundering or (iii) permit any of their
respective Affiliates to violate these laws or engage in these actions.

 

(b)           (i) Deal in, or otherwise engage in any transaction related to,
any property or interests in property blocked pursuant to any Anti-Terrorism
Law, (ii) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempt to violate, any of
the prohibitions set forth in any Anti-Terrorism Law.

 

(c)           Become an “investment company” or a company controlled by an
“investment company” under the Investment Company Act of 1940, as amended.

 

Section 7.18          Chapter 11 Claims.  Incur, create, assume, suffer to exist
or permit any administrative expense, unsecured claim or other super-priority
claim or lien which is pari passu with or senior to the claims or liens, as the
case may be, of the Administrative Agent or the Secured Parties against the Loan
Parties hereunder, or apply to the Bankruptcy Court for authority to do so,
except as expressly permitted by the Financing Orders, an Approved Bankruptcy
Court Order or the Required Lenders.

 

Section 7.19          Revision of Orders; Applications to Bankruptcy Court.

 

(a)           Seek, consent to or suffer to exist any modification, stay,
vacation or amendment of the Final Order that is adverse to the interests of the
Lenders, except for any

 

67

--------------------------------------------------------------------------------



 

modifications and amendments agreed to in writing by the Administrative Agent
and the Required Lenders.

 

(b)           Apply to the Bankruptcy Court for authority to take any action
prohibited by this Article VII (except to the extent such application and the
taking of such action is conditioned upon receiving the written consent of the
Administrative Agent and the Required Lenders or all Lenders, as applicable).

 

Section 7.20          Adequate Protection.(a)     Except as permitted in the
Financing Orders, incur, create, assume, suffer to exist or permit any
obligation to make adequate protection payments, or otherwise provide adequate
protection.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01          Events of Default.  Any of the following events referred
to in this Section 8.01 shall constitute an “Event of Default”:

 

(a)           Non-Payment.  Any Loan Party fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or (ii) within three
(3) Business Days after the same becomes due in cash, any interest on any Loan
or any other amount payable hereunder or with respect to any other Loan
Document; or

 

(b)           Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01(d),
Section 6.01(f), Section 6.03(a), Section 6.05, Section 6.07, Section 6.10(b),
Section 6.12, Section 6.19, Section 6.20 or Article VII; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for fifteen (15) days after receipt by the Borrower of written
notice thereof by the Administrative Agent or the Required Lenders; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

 

(e)           Cross-Default.  Any Loan Party or any Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any post-Petition Date Indebtedness (other than
Indebtedness hereunder) having an aggregate principal amount of not less than
the Threshold Amount, unless such failure to pay is a result of the Chapter 11
Case, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs, the

 

68

--------------------------------------------------------------------------------



 

effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, in each case, unless such failure to observe or perform is a result of
the Chapter 11 Case; or

 

(f)            [Reserved]; or

 

(g)           [Reserved]; or

 

(h)           Judgments.  After the Petition Date, there is entered against any
Loan Party or any Subsidiary a final judgment or order for the payment of money
in an aggregate amount exceeding the Threshold Amount (to the extent not covered
by independent third-party insurance as to which the insurer has been notified
of such judgment or order and does not deny or fail to confirm coverage) and
such judgment or order shall not have been satisfied, vacated, discharged or
stayed or bonded pending an appeal for a period of sixty (60) consecutive days;
or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or would reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA in an aggregate
amount which would reasonably be expected to exceed the Threshold Amount,
(ii) any Loan Party, any Subsidiary or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its Withdrawal Liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount which would reasonably be
expected to exceed the Threshold Amount, or (iii) any Loan Party, any Subsidiary
or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization or is being
terminated, within the meaning of Title IV of ERISA, and as a result of such
reorganization or termination the aggregate annual contributions of the Loan
Parties, the Subsidiaries and the ERISA Affiliates to all Multiemployer Plans
that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an aggregate amount which would
reasonably be expected to exceed the Threshold Amount; or

 

(j)            Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery or entry (with respect to
the Final Order) and for any reason other than as expressly permitted hereunder
or thereunder or the satisfaction in full of all the Obligations, ceases to be
in full force and effect; or any Loan Party contests in any manner the validity
or enforceability of any provision of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document (other than as a result of the Termination of the DIP Financing),
purports to revoke or rescind any Loan Document or asserts (including by

 

69

--------------------------------------------------------------------------------



 

commencing or joining in any legal proceeding) that any Collateral Document is
invalid or unenforceable or contests in any manner that any Loan Document
constitutes a valid and enforceable agreement against it; or

 

(k)           Change of Control; Structure.  There occurs any (i) Change of
Control or (ii) any change to the ownership of direct and indirect Subsidiaries
of the Borrower from the ownership structure set forth on Schedule 5.14; or

 

(l)            Liens.  Any Collateral Document shall for any reason cease to
create a valid and perfected Lien (having the priorities specified in the Final
Order) on and security interest in the Collateral; or

 

(m)          Dissolution or Liquidation.  Any Loan Party voluntarily or
involuntarily dissolves or is dissolved, liquidates or is liquidated or files a
motion with the Bankruptcy Court seeking authorization to dissolve or liquidate;
or

 

(n)           Failure to Conduct Business.  If any Loan Party is enjoined,
restrained or in any way prevented by court order (other than an Approved
Bankruptcy Court Order) from continuing to conduct all or any material part of
its business affairs or any Loan Party or any of their respective Subsidiaries’
cessation of all or any material part of its business operations (other than in
connection with a sale of assets permitted by the Loan Documents or otherwise
consented to by the Required Lenders); or

 

(o)           Independent Directors.  With respect to the board of directors of
the Borrower, the independent directors no longer constitute 50% of such board
of directors; or

 

(p)           Financial Advisor.  The Borrower no longer retains Alix Partners
as its financial advisor unless replaced with a financial advisor acceptable to
the Required Lenders; or

 

(q)           Final Order.  The Bankruptcy Court fails to enter the Final Order
within forty (40) calendar days of the Petition Date (with such changes as the
Administrative Agent and the Required Lenders may agree to), or the Bankruptcy
Court enters an order (other than one subject to a stay) that reverses, vacates
or stays for a period in excess of ten (10) days the effectiveness of the Final
Order whether on appeal or otherwise, in each case without the written consent
of the Required Lenders; or

 

(r)            Certain Orders.  An order with respect to the Chapter 11 Case
shall be entered by the Bankruptcy Court (or any of the Loan Parties shall file
any pleading or motion requesting entry of an order) (i) appointing a trustee
under Section 1104 of the Bankruptcy Code, (ii) appointing an examiner with
enlarged powers (beyond those set forth in Section 1106(a)(3) and (4) of the
Bankruptcy Code) relating to the operation of the business under
Section 1106(b) of the Bankruptcy Code, or (iii) dismissing or converting the
Chapter 11 Case to a Chapter 7 case; or

 

(s)            Non-Compliance with Final Order.  Any Loan Party fails or
neglects to comply with any provision of the Final Order; or

 

70

--------------------------------------------------------------------------------



 

(t)            Filing of Unapproved Plan.  Any Person other than a Loan Party
shall have filed a plan of reorganization or liquidation in the Chapter 11 Case
following termination of the Loan Parties’ exclusivity periods under
Section 1121 of the Bankruptcy Code, unless approved by the Required Lenders; or

 

(u)           Entry of Unapproved Order.  (i) An order (other than one subject
to a stay) with respect to the Chapter 11 Case shall be entered by the
Bankruptcy Court (A) permitting any administrative expense claim or any other
claim (now existing or hereafter arising, of any kind or nature whatsoever) to
have priority as to any of the Loan Parties that is pari passu or senior to the
Obligations, other than the Carve-Out or other claims expressly permitted to
have priority over the Obligations under the Final Order; (B) granting or
permitting the grant of a Lien on the Collateral (other than a Permitted Lien);
or (ii) an order shall be entered by the Bankruptcy Court dismissing the
Chapter 11 Case which does not provide for (x) the Termination of the DIP
Financing and (y) until the Termination of the DIP Financing, the continuity and
priority of the Liens of the Administrative Agent in the Collateral, the
super-priority administrative expense claim status of the Obligations to the
same extent as is provided in the Final Order upon such dismissal; or

 

(v)           Relief from the Automatic Stay.  The Bankruptcy Court enters an
order or orders granting relief from the automatic stay applicable under
Section 362 of the Bankruptcy Code for any reason to any Person holding a Lien
upon any pre-petition or post-petition assets of any Loan Party with respect to
any Collateral as to which the Administrative Agent has been granted a first
priority Lien, or any other assets of any Loan Party where the aggregate value
of the property subject to all such order or orders is greater than the
Threshold Amount; or

 

(w)          Motion against the Lenders.  Any of the Loan Parties shall seek to,
or shall support (whether by way of motion or other pleadings filed with the
Bankruptcy Court or any other writing executed by any Loan Party or by oral
argument) any other Person’s motion to, (i) disallow in whole or in part any of
the Obligations arising under this Agreement or any other Loan Document or
(ii) challenge the validity and enforceability of the Liens or security
interests granted under any of the Loan Documents or in the Final Order in favor
of the Administrative Agent; or

 

(x)           Prohibited Payment.  Any of the Loan Parties shall make any
payment (as adequate protection or otherwise), or application for authority to
pay, on account of any claim or Indebtedness arising prior to the Petition Date
other than those payments in respect of adequate protection permitted pursuant
to the terms of the Final Order and payments authorized by the Bankruptcy Court
in respect of (i) any payments required and/or permitted in the “first day
orders” or any subsequent Approved Bankruptcy Court Order or (ii) accrued
payroll and related expenses as of the Petition Date; or

 

(y)           Other Bankruptcy Matters.  (i) An order shall have been entered
modifying (in a manner adverse to the Loan Parties) the adequate protection
obligations granted in the Final Order without the prior written consent of the
Administrative Agent, (ii) an order shall have been entered by the Bankruptcy
Court avoiding or requiring

 

71

--------------------------------------------------------------------------------



 

disgorgement by the Administrative Agent or any of the Lenders of any amounts
received in respect of the Obligations, (iii) any Loan Party shall filed with
the Bankruptcy Court a motion seeking authority to use any cash proceeds of any
of the Collateral to the extent prohibited hereunder, without the written
consent of the Required Lenders and the Administrative Agent or (iv) any Loan
Party shall file a motion or other request with the Bankruptcy Court seeking any
financing under Section 364(d) of the Bankruptcy Code secured by any of the
Collateral that does not require (x) the Termination of the DIP Financing and
(y) until the Termination of the DIP Financing, the continuity and priority of
the Liens of the Administrative Agent in the Collateral, the super-priority
administrative expense claim status of the Obligations to the same extent as is
provided in the Final Order; or

 

(z)           Failure to File Plan.  The Borrower shall fail to (i) file, by no
later than May 21, 2019, the Reorganization Plan or a plan of reorganization in
the Chapter 11 Case that contains a provision for the Termination of the DIP
Financing on the effective date of such plan (or such other satisfaction of the
Obligations for which each Lender has provided its prior consent) and
(ii) obtain entry of a confirmation order from the Bankruptcy Court with respect
to the Reorganization Plan or a plan of reorganization in the Chapter 11 Case
that contains a provision for (x) the Termination of the DIP Financing (or such
other satisfaction of the Obligations for which each Lender has provided its
prior consent) and (y) until the Termination of the DIP Financing, the
continuity and priority of the Liens of the Administrative Agent in the
Collateral, the super-priority administrative expense claim status of the
Obligations, in each instance, to the same extent as is provided in the Final
Order by one hundred twenty-five (125) calendar days after the Petition Date; or

 

(aa)         Restructuring Support Agreement.  The Restructuring Support
Agreement (i) is no longer in effect or (ii) is amended, modified or subject to
a waiver, in the case of clause (ii), in a manner materially adverse to the
interests of the Lenders without the consent of the Required Lenders.

 

Section 8.02          Remedies Upon Event of Default.  (a) Notwithstanding the
provisions of Section 362 of the Bankruptcy Code, but subject to the Final
Order, if any Event of Default occurs and is continuing, the Administrative
Agent shall, at the request of the Required Lenders, take any or all of the
following actions without further order of, or application to, the Bankruptcy
Court:

 

(i)            declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments shall be terminated;

 

(ii)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

72

--------------------------------------------------------------------------------



 

(iii)          set-off against any outstanding Obligations amounts held for the
account of the Loan Parties as cash collateral or in the accounts of any Loan
Party maintained by or with the Administrative Agent, any Lender or their
respective Affiliates; and

 

(iv)          take any action or exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable Law.

 

(b)           If an Event of Default has occurred and is continuing:  (i) the
Administrative Agent shall have for the benefit the Secured Parties, in addition
to all other rights of the Administrative Agent and the Lenders, the rights and
remedies of a secured party under the Uniform Commercial Code; (ii) the
Administrative Agent may, at any time, take possession of the Collateral and
keep it on any Loan Party’s premises, at no cost (including any charge pursuant
to Section 506(c) of the Bankruptcy Code) to the Administrative Agent or any
Lender, or remove any part of it to such other place or places as the
Administrative Agent may desire, or the Borrower shall, upon the Administrative
Agent’s demand, at the Borrower’s cost, assemble the Collateral and make it
available to the Administrative Agent at a place or places reasonably convenient
to the Administrative Agent; and (iii) the Administrative Agent may sell and
deliver any Collateral at public or private sales, for cash, upon credit or
otherwise, at such prices and upon such terms as the Administrative Agent deems
advisable at the direction of the Required Lenders, and may, if the
Administrative Agent at the direction of the Required Lenders deems it
reasonable, postpone or adjourn any sale of the Collateral by an announcement at
the time and place of sale or of such postponed or adjourned sale without giving
a new notice of sale.  Without in any way requiring notice to be given in the
following manner, the Loan Parties agree that any notice by the Administrative
Agent of sale, disposition or other intended action hereunder or in connection
herewith, whether required by the Uniform Commercial Code or otherwise, shall
constitute reasonable notice to the Loan Parties if such notice is mailed by
registered or certified mail, return receipt requested, postage prepaid, or is
delivered personally against receipt to the Borrower, at least ten (10) Business
Days prior to such action to the Borrower’s address specified herein.  If any
Collateral is sold on terms other than payment in full at the time of sale, no
credit shall be given against the Obligations until the Administrative Agent or
the Lenders receive payment, and if the buyer defaults in payment, the
Administrative Agent may resell the Collateral without further notice to the
Loan Parties.  In the event the Administrative Agent seeks to take possession of
all or any portion of the Collateral by judicial process, the Loan Parties
irrevocably waives:  (A) the posting of any bond, surety or security with
respect thereto which might otherwise be required; (B) any demand for possession
prior to the commencement of any suit or action to recover the Collateral; and
(C) any requirement that the Administrative Agent retain possession and not
dispose of any Collateral until after trial or final judgment.  The Loan Parties
agree that the Administrative Agent has no obligation to preserve rights to the
Collateral or marshal any Collateral for the benefit of any Person.  The
Administrative Agent is hereby granted a license or other right to use, without
charge, but subject to the terms of the of licenses to the Loan Parties with
respect to Intellectual Property licensed to the Loan Parties, the Loan Parties’
Intellectual Property and advertising matter, or any similar property, in
completing production of, advertising or selling any Collateral,  provided, that
such licenses to be granted hereunder with respect to  trademarks and service
marks shall be subject to the maintenance of quality standards with respect to
the goods and

 

73

--------------------------------------------------------------------------------



 

services on which such trademarks and service marks are used sufficient to
preserve the validity and enforceability of such trademark and service marks and
the applicable Loan Party’s rights under all licenses and all franchise
agreements shall inure to the Administrative Agent’s benefit for such purpose. 
The proceeds of sale shall be applied first to all expenses of sale, including
attorneys’ fees, and then to the Obligations in accordance with Section 8.03.
Following the Termination of the DIP Financing, the Administrative Agent will
deliver any excess proceeds of the Collateral in accordance with the applicable
order of the Bankruptcy Court. The Loan Parties shall remain liable for any
deficiency.

 

(c)           Upon the occurrence and during the continuance of an Event of
Default, subject solely to the giving of seven (7) Business Days’ prior written
notice as set forth in clause (d) below, the automatic stay arising pursuant to
Bankruptcy Code Section 362 shall be vacated and terminated in accordance with
the Final Order without further action or order of the Bankruptcy Court, without
the need for filing any motion for relief from the automatic stay or any other
pleading so as to permit the Administrative Agent and the Lenders full exercise
of all of their rights and remedies based on the occurrence of an Event of
Default, including, without limitation, all of their rights and remedies with
respect to the Collateral and the Guarantors.  With respect to the
Administrative Agent’s and Lenders’ exercise of their rights and remedies, the
Loan Parties agree, waive and, release, and shall be enjoined from attempting to
contest, delay, or otherwise dispute the exercise by the Administrative Agent
and the Lenders of their rights and remedies before the Bankruptcy Court or
otherwise.

 

(d)           Notwithstanding the foregoing, any exercise of remedies is subject
to the giving of seven (7) Business Days’ prior written notice in accordance
with the terms of the Final Order.  For the avoidance of doubt, it is understood
and agreed that the giving of seven (7) Business Days’ prior written notice as
set forth above is a one-time requirement and is not required to be delivered
with any exercise of remedies after the first such exercise.

 

Section 8.03          Application of Funds.  If the circumstances described in
Section 2.09(f) have occurred, or after the exercise of remedies provided for in
Section 8.02 any amounts received on account of the Obligations shall be applied
by the Administrative Agent in the following order (after giving effect to the
Carve-Out and any other payments required pursuant to the Final Order):

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest (including, but not limited to, post-petition interest), ratably
among the

 

74

--------------------------------------------------------------------------------



 

Lenders in proportion to the respective amounts described in this clause Third
payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal or face amounts of the Loans, ratably among the Lenders in proportion
to the respective amounts described in this clause Fourth held by them;

 

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, as required by the applicable order of the Bankruptcy Court.

 

The Loan Parties shall remain liable for any deficiency.

 

ARTICLE IX

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

Section 9.01          Appointment and Authorization.  (a) Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary contained in this Agreement or in
any other Loan Document, the Administrative Agent shall have no duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or Participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

Notwithstanding any provision contained in this Agreement providing for any
action in the Administrative Agent’s reasonable discretion or approval of any
action or matter in the Administrative Agent’s reasonable satisfaction, the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents) which may be
delivered by electronic transmission (including e-mail by such Lenders or
counsel to the Required Lenders (which on the date hereof is Latham &

 

75

--------------------------------------------------------------------------------



 

Watkins LLP); provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable Law and shall, in the Administrative Agent’s sole discretion, be
accompanied by indemnity or security satisfactory to the Administrative Agent
and subject to the indemnification set forth in Section 9.07.  The
Administrative Agent shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower, any other Loan
Party or any of their respective Affiliates that is communicated to or obtained
by the Person serving as the Administrative Agent or any other Agent-Related
Person in any capacity.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacity as a Lender)
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of (and to hold any security interest, charge or other Lien created by
the Collateral Documents for and on behalf of or on trust for) such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.02 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX (including Section 9.07, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.

 

Section 9.02          Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Agreement or any other Loan Document
(including for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents or of exercising any
rights and remedies thereunder) by or through Affiliates, agents, employees or
attorneys-in-fact, such sub-agents as shall be deemed necessary by the
Administrative Agent, and shall be entitled to advice of counsel, both internal
and external, and other consultants or experts concerning all matters pertaining
to such duties.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or

 

76

--------------------------------------------------------------------------------



 

sub-agent or attorney-in-fact that it selects in the absence of gross negligence
or willful misconduct as determined by a final nonappealable judgment of a court
of competent jurisdiction.

 

Section 9.03          Liability of the Administrative Agent.  No Agent-Related
Person shall (a) be liable to any Lender for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct, as determined by the final nonappealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or Participant for any recital, statement, representation or warranty made by
any Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents, or
for any failure of any Loan Party or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lender or Participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or any Affiliate thereof. The
Administrative Agent shall not be responsible or liable for special, indirect,
punitive or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Administrative Agent
has been advised of the likelihood of such loss or damage and regardless of the
form of action.  In no event shall the Administrative Agent be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including without limitation, strikes, work stoppages, accidents, acts of war or
terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, future changes in applicable law or regulation, and interruptions,
loss or malfunctions of utilities, communications or computer (software and
hardware) services; it being understood that the Administrative Agent shall use
reasonable efforts consistent with accepted practices in the banking industry to
resume performance as soon as practicable under the circumstances.

 

Section 9.04          Reliance by the Administrative Agent.  (a) The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to any Loan Party), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
be justified in taking any action reasonably believed to it to be

 

77

--------------------------------------------------------------------------------



 

required by any order of the Bankruptcy Court.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with any order of the
Bankruptcy Court or in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

 

(b)           For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

Section 9.05          Notice of Default.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default”.  The Administrative Agent will promptly
notify the Lenders of its receipt of any such notice.  The Administrative Agent
shall take such action with respect to any Event of Default as may be directed
by the Required Lenders in accordance with Article VIII; provided that unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

 

Section 9.06          Credit Decision; Disclosure of Information by the
Administrative Agent.  Each Lender acknowledges that no Agent-Related Person has
made any representation or warranty to it, and that no act by the Administrative
Agent hereafter taken, including any consent to and acceptance of any assignment
or review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession.  Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be

 

78

--------------------------------------------------------------------------------



 

furnished to the Lenders by the Administrative Agent herein, the Administrative
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent-Related Person.

 

Section 9.07          Indemnification of the Administrative Agent.  Whether or
not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand each Agent-Related Person (to the extent not reimbursed by
or on behalf of any Loan Party and without limiting the obligation of any Loan
Party to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities to the extent incurred by it;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities to the extent resulting
from such Agent-Related Person’s own gross negligence or willful misconduct, as
determined by the final non-appealable judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07.  In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.  Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower; provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto, if any.  The undertaking in this
Section 9.07 shall survive termination of the Aggregate Commitments, the payment
of all other Obligations and the resignation or removal of the Administrative
Agent.

 

Section 9.08          The Administrative Agent in its Individual Capacity.  The
Administrative Agent and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and their respective Affiliates
as though the Administrative Agent were not the Administrative Agent hereunder
and without notice to or consent of the Lenders.  The Lenders acknowledge that,
pursuant to such activities, the Administrative Agent or its Affiliates may
receive information regarding any Loan Party or any Affiliate of a Loan Party
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that the
Administrative Agent shall not be under any obligation to provide such
information to them.  With respect to its Loans, the Administrative Agent shall
have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” include Cantor Fitzgerald Securities in its
individual capacity.

 

79

--------------------------------------------------------------------------------



 

Section 9.09          Successor Agents.  The Administrative Agent may resign as
the Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower.  If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint a successor agent for the Lenders.  If no
successor agent is appointed prior to the effective date of the resignation of
the Administrative Agent, the retiring Administrative Agent may appoint, after
consulting with the Lenders, a successor agent from among the Lenders.  Upon the
acceptance of its appointment as successor agent hereunder, the Person acting as
such successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent”, shall mean
such successor administrative agent and/or supplemental administrative agent, as
the case may be, and the retiring Administrative Agent’s appointment, powers and
duties as the Administrative Agent shall be terminated.  After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article IX and Section 10.04 and Section 10.05 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
the Administrative Agent under this Agreement.  If no successor agent has
accepted appointment as the Administrative Agent by the date which is
thirty (30) days following the retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.  Lenders assuming the
role of Administrative Agent as specified in the immediately preceding sentence
shall assume the rights and obligations of the Administrative Agent (including
the indemnification provisions set forth in Section 9.07) as if each such Lender
were the Administrative Agent.  Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may reasonably request, in order to continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents, the successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents.

 

Section 9.10          Administrative Agent May File Proofs of Claim.  The
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)           to file and prove an administrative claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 2.06 and Section 10.04 or otherwise
hereunder) allowed in an applicable proceeding; and

 

80

--------------------------------------------------------------------------------



 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and

 

(c)           any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent under Section 2.06 and Section 10.04 or otherwise
hereunder.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 9.11          Release of Collateral and Guarantee.  The Lenders
irrevocably agree and authorize the Administrative Agent:

 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Termination of the DIP
Financing, (ii) upon any permitted sale, lease, transfer or other disposition of
any item of Collateral of any Loan Party (including, without limitation, as a
result of the sale, in accordance with the terms of the Loan Documents, of the
Loan Party that owns such Collateral) in accordance with the terms of the Loan
Documents, (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under the Guarantee and Collateral Agreement
pursuant to clause (b) below, or (v) in accordance with an order of the
Bankruptcy Court; and

 

(b)           in the case of any Subsidiary, such Person ceasing to be subject
to Section 6.11 as a result of a transaction permitted hereunder (as certified
by a Responsible Officer) and the Borrower notifying the Administrative Agent in
writing that it wishes such Guarantor to be released from its obligations under
the Guarantee and Collateral Agreement.

 

The Administrative Agent will, at the Borrower’s expense, execute and deliver to
such Loan Party such documents as such Loan Party may reasonably request to
evidence the release of Collateral pursuant to this Section 9.11 from the
assignment and security interest granted under the Collateral Documents (or the
release of the Guarantor from its Guarantee Obligations in respect of the
Obligations) in accordance with the terms of the Loan Documents (provided that
the Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer certifying that such transaction has been consummated in
compliance with the Loan Documents and the execution and delivery of such
documents are authorized and

 

81

--------------------------------------------------------------------------------



 

permitted under the Loan Documents, and the Administrative Agent may
conclusively rely on such certification without further inquiry).  Upon request
by the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release its interest in
particular types or items of property in accordance with this Section 9.11.

 

Section 9.12          Other Agents; Arrangers and Managers.  None of the Lenders
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such.  Without
limiting the foregoing, none of the Lenders shall have or be deemed to have any
fiduciary relationship with any other Lender.  Each Lender acknowledges that it
has not relied, and will not rely, on any of the other Lenders in deciding to
enter into this Agreement or in taking or not taking action hereunder.

 

Section 9.13          Appointment of Supplemental Administrative Agent.  (a) It
is the purpose of this Agreement and the other Loan Documents that there shall
be no violation of any Law of any jurisdiction denying or restricting the right
of banking corporations or associations to transact business as agent or trustee
in such jurisdiction.  It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent
deems in its reasonable discretion that by reason of any present or future Law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).

 

(b)           In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Section 10.04 and Section 10.05 that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require.

 

(c)           Should any instrument in writing from any Loan Party be required
by any Supplemental Administrative Agent so appointed by the Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, the

 

82

--------------------------------------------------------------------------------



 

Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent.  In case any Supplemental Administrative Agent, or a successor thereto,
shall die, become incapable of acting, resign or be removed, all the rights,
powers, privileges and duties of such Supplemental Administrative Agent, to the
extent permitted by Law, shall vest in and be exercised by the Administrative
Agent until the appointment of a new Supplemental Administrative Agent.

 

Section 9.14          Certain Bankruptcy Matters.

 

(a)           Except to the extent provided otherwise in the Final Order and
subject to the Carve-Out, the Borrower hereby agrees that the Obligations shall
(i) constitute super-priority allowed administrative expense claims in the
Bankruptcy Case having priority pursuant to Section 364(c)(1) of the Bankruptcy
Code over all administrative expense claims and unsecured claims against any
Loan Party now existing or hereafter arising, of any kind or nature whatsoever,
including, without limitation, all administrative expense claims of the kind
specified in Sections 503(b) and 507(b) of the Bankruptcy Code and all
super-priority administrative expense claims granted to any other Person, the
establishment of which super-priority shall have been approved and authorized by
the Bankruptcy Court and (ii) be secured pursuant to Sections 364(c)(2),
(c)(3) and (d)(1) of the Bankruptcy Code subject to the priority set forth in
the Final Order and, to the extent provided in the Final Order, shall not be
subject to claims against the Collateral pursuant to Section 506(c) of the
Bankruptcy Code.

 

(b)           The Administrative Agent’s Liens and the super-priority
administrative expense claim priority granted pursuant to clause (a) above have
been independently granted by the Loan Documents, and may be independently
granted by other Loan Documents heretofore or hereafter entered into.  The
Administrative Agent’s Liens and the administrative expense claim priority
granted pursuant to clause (a) above, this Agreement, the Final Order and the
other Loan Documents supplement each other, and the grants, priorities, rights
and remedies of the Lenders and the Administrative Agent hereunder and
thereunder are cumulative.  In the event of a direct conflict between the Final
Order and any other Loan Document, the Final Order shall control.

 

(c)           Notwithstanding anything to the contrary contained herein or
elsewhere:

 

(i)            The Administrative Agent’s Liens on Collateral of the Loan
Parties shall be deemed valid and automatically perfected by entry of the Final
Order, which entry shall have occurred on or prior to the Closing Date.  The
Administrative Agent and the Lenders shall not be required to file, register or
publish any financing statements, mortgages, hypothecs, notices of Lien or
similar instruments in any jurisdiction or filing or registration office, or to
take possession of any Collateral or to take any other action in order to
validate, render enforceable or perfect the Liens on Collateral granted by or
pursuant to this Agreement, the Final Order or any other Loan Document.  If the
Administrative Agent (at the direction of the Required Lenders) or the Required
Lenders shall, in its or their sole discretion, from time to time elect to file,
register or publish any such financing statements, mortgages, hypothecs, notices
of Lien or similar instruments, take possession of any Collateral, or take any
other action to validate, render enforceable or perfect all or any portion of
the Administrative Agent’s Liens on Collateral, all such

 

83

--------------------------------------------------------------------------------



 

documents and actions shall be deemed to have been filed, registered, published
or recorded or taken at the time and on the date the Final Order is entered.

 

(ii)           The Liens, lien priorities, super-priority administrative expense
claims and other rights and remedies granted to the Administrative Agent and the
Lenders pursuant to this Agreement, the Final Order or the other Loan Documents
(specifically including, but not limited to, the existence, perfection,
enforceability and priority of the Liens provided for herein and therein, and
the administrative expense claim priority provided herein and therein) shall not
be modified, altered or impaired in any manner by any other financing or
extension of credit or incurrence of debt by the Borrower (pursuant to
Section 364 of the Bankruptcy Code or otherwise), or by dismissal or conversion
of the Chapter 11 Case, or by any other act or omission whatsoever.  Without
limiting the generality of the foregoing, notwithstanding any such order,
financing, extension, incurrence, dismissal, conversion, act or omission:

 

(A)          no costs or expenses of administration which have been or may be
incurred in the Chapter 11 Case or any conversion of the same or in any other
proceedings related thereto, and no priority claims, are or will be prior to or
on a parity with any claim of any Lender or the Administrative Agent against the
Borrower in respect of any Obligation;

 

(B)          the Administrative Agent’s Liens on Collateral shall constitute
valid, enforceable and perfected Liens with the priority set forth in the Final
Order; and

 

(C)          the Administrative Agent’s Liens on the Collateral shall continue
to be valid, enforceable and perfected without the need for the Administrative
Agent or any Lender to file, register or publish any financing statements,
mortgages, hypothecs, notices of Lien or similar instruments or to otherwise
perfect the Administrative Agent’s Liens under applicable nonbankruptcy law.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01       Amendments, Etc.  No amendment or waiver of any provision of
this Agreement, nor consent to any departure by any Loan Party therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Required Lenders and the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that:

 

(a)           no amendment, waiver or consent shall, unless in writing and
signed by all of the Lenders, do any of the following at any time:

 

(i)            change the number of Lenders or the percentage of (x) the
Commitments or (y) the aggregate unpaid principal amount of Loans that, in each
case, shall be required for the Lenders or any of them to take any action
hereunder (including pursuant to any change to the definition of “Required
Lenders”),

 

84

--------------------------------------------------------------------------------



 

(ii)           release one or more Guarantors (or otherwise limit such
Guarantors’ liability with respect to the Obligations owing to the
Administrative Agent and the Lenders under the Guarantee and Collateral
Agreement), if such release or limitation is in respect of all or substantially
all of the value represented by the Guarantee and Collateral Agreement to the
Lenders,

 

(iii)          release, or subordinate the Administrative Agent’s Liens in, all
or substantially all of the Collateral in any transaction or series of related
transactions (other than as expressly permitted herein or in the Final Order),
or

 

(iv)          amend any provision of this Section 10.01;

 

(b)           no amendment, waiver or consent shall, unless in writing and
signed by each Lender specified below for such amendment, waiver or consent:

 

(i)            increase the Commitments of a Lender without the consent of such
Lender;

 

(ii)           reduce the principal of, or stated rate of interest on, the Loans
owed to a Lender or any fees or other amounts stated to be payable hereunder or
under the other Loan Documents to such Lender without the consent of such
Lender; provided if the Required Lenders agree to waive, or forbear from
exercising remedies with respect to, any Event of Default and such waiver or
forbearance is effective in accordance with this Section 10.01 or if the
Required Lenders agree to change any financial definitions that would reduce the
stated rate of interest or any fees or other non-principal amounts stated to be
payable hereunder or under the other Loan Documents pursuant to any amendment,
waiver or consent not being effected in order to reduce the stated rate of
interest or such fees or other amounts, then only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the Default Rate in connection with such Event of Default or reduce
the stated rate of interest or such fees in connection with such amendment,
waiver or consent described in this proviso to clause (b)(ii), as applicable; or

 

(iii)          except as provided in the definition of “Maturity Date”, postpone
any date scheduled for any payment of principal of, or interest on, the Loans
pursuant to Section 2.04 or Section 2.05, any date scheduled for payment or for
any date fixed for any payment of fees hereunder in each case payable to a
Lender without the consent of such Lender; or

 

(iv)          modify Section 8.03 in any manner that adversely affects the
Lenders without the consent of each Lender directly and adversely affected
thereby; or

 

(v)           modify Section 2.10 without the consent of each Lender directly
and adversely affected thereby;

 

85

--------------------------------------------------------------------------------



 

provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required above
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement or the other Loan Documents.

 

Section 10.02       Notices and Other Communications; Facsimile and Electronic
Copies.  (a) General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission) (and, as to service of
process, only in writing and in accordance with applicable law) and, to the
extent set forth in Section 10.02(e), in an electronic medium and delivered as
set forth in Section 10.02(e).  All such written notices shall be mailed, faxed
or delivered to the applicable address, facsimile number or electronic mail
address, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to any Loan Party:

 

Aegerion Pharmaceuticals, Inc.
245 First Street

Riverview II, 18th Floor
Cambridge, MA  02142
Attention:  Barbara Chan

Facsimile No.: (617) 945-7968

Email: barbara.chan@aegerion.com

 

With a copy (which shall not constitute notice) to:

 

AlixPartners
300 N. LaSalle Street Suite 1900

Chicago, IL 60654

Attention: John Castellano

Email: JCastellano@alixpartners.com

 

With a copy (which shall not constitute notice) to:

 

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019

Attention: Leonard Klingbaum, Esq.

Facsimile No.: (212) 728-9290

Email: lklingbaum@willkie.com

 

(ii)           if to the Administrative Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties from time to time; and

 

86

--------------------------------------------------------------------------------



 

(iii)          if to any other Lender, to the address, facsimile number or
electronic mail address specified in its Administrative Questionnaire or to such
other address, facsimile number, electronic mail address or telephone number as
shall be designated by such party in a written notice to the Borrower and the
Administrative Agent.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(b)), when delivered; provided that notices and other
communications to the Borrower and the Administrative Agent pursuant to
Article II shall not be effective until actually received by such Person during
the Person’s normal business hours.  In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

 

(b)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile or other electronic
transmission (including a .pdf or .tif copy); provided that original copies are
delivered promptly thereafter (it being understood that the failure to request
or deliver the same shall not limit the effectiveness of any document or
signature delivered by facsimile or electronic transmission).

 

(c)           Reliance by the Administrative Agent and Lenders.  The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices) in good faith purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The Borrower
shall indemnify each Agent-Related Person and each Lender from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower in the absence of
gross negligence or willful misconduct by such Agent-Related Person or such
Lender as determined by a final non-appealable judgment.

 

(d)           Notice to other Loan Parties.  The Borrower agrees that notices to
be given to any other Loan Party under this Agreement or any other Loan Document
may be given to the Borrower in accordance with the provisions of this
Section 10.02 with the same effect as if given to such other Loan Party in
accordance with the terms hereunder or thereunder.

 

(e)           The Borrower hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Loan Documents,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new Loan,
(ii) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (iii) provides notice of any
Default or Event of Default under this Agreement or (iv) is required to be
delivered to satisfy any condition precedent to the

 

87

--------------------------------------------------------------------------------



 

effectiveness of this Agreement and/or any Loan hereunder (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to an electronic mail address specified
by the Administrative Agent to the Borrower.  In addition, the Borrower agrees
to continue to provide the Communications to the Administrative Agent in the
manner specified in the Loan Documents but only to the extent requested by the
Administrative Agent.  The Borrower further agrees that the Administrative Agent
may make the Communications available to the Lenders by posting the
Communications on IntraLinks or a substantially similar electronic transmission
system (the “Platform”).

 

(f)            THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE PLATFORM, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

(g)           The Administrative Agent agrees that the receipt in accordance
with Section 10.02 of the Communications by the Administrative Agent at its
e-mail address set forth on Schedule 10.02 shall constitute effective delivery
of the Communications to the Administrative Agent for purposes of the Loan
Documents.  Each Lender agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of the Loan Documents.  Each Lender agrees (i) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address.  Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

 

88

--------------------------------------------------------------------------------



 

(h)           Each Loan Party hereby acknowledges that certain of the Lenders
may be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Loan Party or its securities) (each,
a “Public Lender”).  Each Loan Party hereby agrees that (i) Communications that
are to be made available on the Platform to Public Lenders who notify the
Borrower and the Administrative Agent of such Lender’s status as a Public Lender
shall be clearly and conspicuously marked by such Loan Party as “PUBLIC,” which,
at a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (ii) by marking Communications “PUBLIC,” each Loan Party
shall be deemed to have authorized the Administrative Agent and the Lenders to
treat such Communications as either publicly available information or not
material information (although it may contain sensitive business information and
remains subject to the confidentiality undertakings of Section 10.08) with
respect to such Loan Party or its securities for purposes of United States
Federal and state securities laws, (iii) all Communications marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information,” and (iv) the Administrative Agent shall be entitled
to treat any Communications that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”

 

(i)            EACH LENDER ACKNOWLEDGES THAT UNITED STATES FEDERAL AND STATE
SECURITIES LAWS PROHIBIT ANY PERSON WITH MATERIAL, NON-PUBLIC INFORMATION ABOUT
AN ISSUER FROM PURCHASING OR SELLING SECURITIES OF SUCH ISSUER OR, SUBJECT TO
CERTAIN LIMITED EXCEPTIONS, FROM COMMUNICATING SUCH INFORMATION TO ANY OTHER
PERSON.  EACH LENDER AGREES TO COMPLY WITH APPLICABLE LAW AND ITS RESPECTIVE
CONTRACTUAL OBLIGATIONS WITH RESPECT TO CONFIDENTIAL AND MATERIAL NON-PUBLIC
INFORMATION.  Each Lender that is not a Public Lender confirms to the
Administrative Agent that such Lender has adopted and will maintain internal
policies and procedures reasonably designed to permit such Lender to take
delivery of Restricting Information (as defined below) and maintain its
compliance with applicable law and its respective contractual obligations with
respect to confidential and material non-public information.  A Public Lender
may elect not to receive Communications and Information that contains material
non-public information with respect to the Loan Parties or their securities
(such Communications and Information, collectively, “Restricting Information”),
in which case it will identify itself to the Administrative Agent as a Public
Lender.  Such Public Lender shall not take delivery of Restricting Information
and shall not participate in conversations or other interactions with the Agent
Parties, any Lender or any Loan Party in which Restricting Information may be
discussed.  No Agent Party, however, shall by making any Communications and
Information (including Restricting Information) available to a Lender (including
any Public Lender), by participating in any conversations or other interactions
with a Lender (including any Public Lender) or otherwise, be responsible or
liable in any way for any decision a Lender (including any Public Lender) may
make to limit or to not limit its access to the Communications and Information. 
In particular, no Agent Party shall have, and the Administrative Agent, on
behalf of all Agent Parties, hereby disclaims, any duty to ascertain or inquire
as to whether or not a Lender (including any Public Lender) has elected to
receive Restricting Information, such Lender’s policies or procedures regarding
the safeguarding of material nonpublic information or such Lender’s compliance
with applicable laws related thereto.  Each Public Lender acknowledges that
circumstances may arise that require it to refer to Communications and
Information that

 

89

--------------------------------------------------------------------------------



 

might contain Restricting Information.  Accordingly, each Public Lender agrees
that it will nominate at least one designee to receive Communications and
Information (including Restricting Information) on its behalf and identify such
designee (including such designee’s contact information) on such Public Lender’s
Administrative Questionnaire.  Each Public Lender agrees to notify the
Administrative Agent in writing from time to time of such Public Lender’s
designee’s address to which notice of the availability of Restricting
Information may be sent.  Each Public Lender confirms to the Administrative
Agent and the Lenders that are not Public Lenders that such Public Lender
understands and agrees that the Administrative Agent and such other Lenders may
have access to Restricting Information that is not available to such Public
Lender and that such Public Lender has elected to make its decision to enter
into this Agreement and to take or not take action under or based upon this
Agreement, any other Loan Document or related agreement knowing that, so long as
such Person remains a Public Lender, it does not and will not be provided access
to such Restricting Information.  Nothing in this Section 10.02(i) shall modify
or limit a Lender’s (including any Public Lender) obligations under
Section 10.08 with regard to Communications and Information and the maintenance
of the confidentiality of or other treatment of Communications or Information.

 

Section 10.03       No Waiver; Cumulative Remedies.  No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

 

Section 10.04       Costs and Expenses.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent and Lenders for all reasonable and documented
out-of-pocket costs and expenses incurred before, on or after the Closing Date
in connection with the preparation, execution, delivery and administration of
this Agreement and the other Loan Documents, and any amendment, waiver, consent
or other modification of the provisions hereof and thereof requested by the
Borrower or negotiated in consultation with Borrower (in each case, whether or
not the transactions contemplated thereby are consummated), including all
Attorney Costs, (b) to pay or reimburse the Administrative Agent and each Lender
for all reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all Attorney Costs and other costs and
expenses incurred in connection with any workout or restructuring in respect of
the Loans and all such costs and expenses incurred during any legal proceeding,
including any proceeding in the Chapter 11 Case and (c) without limiting the
generality of the foregoing, to pay all reasonable and documented out-of-pocket
fees and expenses of any financial advisory, appraisers or accounting firm
retained by or for the benefit of the Administrative Agent or Lenders or by
Latham & Watkins LLP, as counsel to the Lenders, including, without limitation,
the fees and expenses of the Financial Advisor.  The Borrower’s obligation to
pay all such reasonable and documented out-of-pocket costs, expenses and charges
includes, without limitation, any such costs, expenses and charges that accrue
after any conversion of the Chapter 11 Case to proceedings administered under
Chapter 7 of the Bankruptcy Code. The foregoing costs and expenses shall include
all reasonable search, filing, recording and title

 

90

--------------------------------------------------------------------------------



 

insurance charges and fees related thereto, and other reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent.  The agreements in
this Section 10.04 shall survive the termination of the Aggregate Commitments
and repayment of all other Obligations.  All amounts due under this
Section 10.04 shall be paid within ten (10) Business Days of receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail.  If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.

 

Section 10.05       Indemnification by the Borrower.  (a) Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless the Administrative Agent, each Agent-Related Person (including
without limitation, Shipman & Goodwin LLP), each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents, trustees,
management companies (including employees of such management companies),
advisors and attorneys-in-fact (including without limitation, Latham & Watkins
LLP and Ducera Partners LLC)  (collectively the “Indemnitees”) from and against
any and all liabilities, obligations, losses, taxes, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses and disbursements (including
one counsel to the Administrative Agent and a separate counsel to the Lenders,
taken as a whole) (and, in the event of any actual conflict of interest,
additional counsel to the affected parties) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(i) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (ii) any Commitment or Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on, at, under or from any property currently or
formerly owned or operated by the Borrower, any Subsidiary or any other Loan
Party, or any Environmental Liability related to the Borrower, any Subsidiary or
any other Loan Party, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding)  (any of the foregoing described in this clause (iv), a
“Proceeding”) (all the foregoing described in clauses (i) to (iv), collectively,
the “Indemnified Liabilities”), in all cases, whether or not caused by or
arising, in whole or in part, out of the negligence of the Indemnitee and
whether brought by an Indemnitee, a third party or by the Borrower or any other
Loan Party or any of the Borrower’s or such Loan Party’s directors, shareholders
or creditors, and regardless of whether any Indemnitee is a party thereto and
whether or not any of the transactions contemplated hereby are consummated;
provided that such indemnity shall not, as to any Indemnitees, be available to
the extent that such liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements
resulted from the gross negligence or willful misconduct of such Indemnitee or
of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee as determined by a final non-appealable
judgment of a court of competent jurisdiction.  No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through the Platform, nor shall any Indemnitee or any Loan
Party have any liability for any special, punitive, indirect or consequential
damages relating to this Agreement or any other Loan Document.  All amounts due
in respect of costs, expenses

 

91

--------------------------------------------------------------------------------



 

and disbursements under this Section 10.05 shall be paid within
ten (10) Business Days after demand therefor; provided, that each Indemnitee
receiving any such reimbursement shall repay such amounts to the relevant Loan
Party in the event that such Indemnitee shall not be entitled thereto pursuant
to the provisions hereof.  The agreements in this Section 10.05 shall survive
the resignation or removal of the Administrative Agent, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

(b)           The Borrower shall not be liable for any settlement of any
Proceedings effected without its consent (which consent shall not be
unreasonably withheld or delayed), but if settled with the Borrower’s consent or
if there is a final judgment for the plaintiff in such Proceedings, the Borrower
shall indemnify and hold harmless each Indemnitee from and against any
Indemnified Liabilities in accordance with the foregoing clause (a).  The
Borrower shall not, without the prior written consent of an Indemnitee (which
consent shall not be unreasonably withheld or delayed), effect any settlement or
consent to the entry of any judgment of any pending or threatened Proceedings in
respect of which indemnity could have been sought hereunder by such Indemnitee
unless (i) such settlement includes an unconditional release of such Indemnitee
in form and substance satisfactory to such Indemnitee from all liability on
claims that are the subject matter of such Proceedings, (ii) does not include
any statement as to or any admission of fault, culpability or a failure to act
by or on behalf of any Indemnitee and (iii) contains customary confidentiality
and non-disparagement provisions.

 

(c)           In the event that an Indemnitee is requested or required to appear
as a witness in any action brought by or on behalf of or against the Borrower or
any of its Subsidiaries or Affiliates in which such Indemnitee is not named as a
defendant, the Borrower shall reimburse such Indemnitee for all reasonable and
documented expenses incurred by it in connection with such Indemnitee’s
appearing and preparing to appear as such a witness, including without
limitation, the reasonable and documented fees and expenses of its legal
counsel.

 

Section 10.06       Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding in the Chapter 11 Case or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate.

 

92

--------------------------------------------------------------------------------



 

Section 10.07       Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.07(b), (ii) by way of participation
in accordance with the provisions of Section 10.07(d), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.07(e) or (iv) to an SPC in accordance with the provisions of
Section 10.07(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.07(d) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its Commitment and/or the Loans at the
time owing to it (and its rights and obligations under this Agreement relating
thereto); provided that any such assignment shall be subject to the following
conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)          in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000 unless the Borrower consents (such
consent not to be unreasonably withheld or delayed and shall not be required if
an Event of Default exists).

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and

 

93

--------------------------------------------------------------------------------



 

obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

(iii)          Required Consents.  Any such assignment shall require the prior
written consent of the Borrower, which consent shall not be unreasonably
withheld, conditioned, delayed or burdened (provided, that it shall be deemed to
be reasonable for the Borrower not to consent to any assignment to any
Disqualified Person); provided, however, that (A) no consent of the Borrower
shall be required for an assignment to a Lender, to an Affiliate of a Lender, to
an Approved Fund or, if an Event of Default has occurred and is continuing, to
any other assignee other than to any Disqualified Person, and (B) the Borrower
shall be deemed to have consented to any such assignment unless it objects
thereto by written notice delivered to the Administrative Agent within ten
(10) Business Days after having received notice thereof; and

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and the tax documentation required pursuant to Section 3.01.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made to the Borrower or any of the Borrower’s Affiliates or Subsidiaries or any
Disqualified Person.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person).

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.07(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

94

--------------------------------------------------------------------------------



 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries or any Disqualified Person) (each, a “Participant”) in all or a
portion of its Commitment and/or the Loans at the time owing to it (and its
rights and obligations under this Agreement relating thereto); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Administrative
Agent and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 9.07 with respect to any payments made by such Lender to its
Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in Section 10.01(a) or
Section 10.01(b) that directly and adversely affects such Participant.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01 and 3.04 (subject to the requirements and limitations therein,
including the requirements under Section 3.01(g) (it being understood that the
documentation required under Section 3.01(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant shall not be entitled to receive any greater
payment under Sections 3.01 or 3.04, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.07(b) with respect to any Participant.  To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.10 as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address

 

95

--------------------------------------------------------------------------------



 

of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)            SPCs.  Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof.  Each party hereto hereby agrees that (i) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 3.01 or 3.04), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable and such liability shall remain
with the Granting Lender, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder.  The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent, assign all or any portion of its right to receive payment
with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee Obligation or credit or liquidity enhancement to such SPC.

 

(g)           Notwithstanding anything to the contrary contained herein, (1) any
Lender may in accordance with applicable Law create a security interest in all
or any portion of the

 

96

--------------------------------------------------------------------------------



 

Loans owing to it and the Note, if any, held by it and (2) any Lender that is a
Fund may create a security interest in all or any portion of the Loans owing to
it and the Note, if any, held by it to the trustee for holders of obligations
owed, or securities issued, by such Fund as security for such obligations or
securities; provided that unless and until such trustee actually becomes a
Lender in compliance with the other provisions of this Section 10.07, (i) no
such pledge shall release the pledging Lender from any of its obligations under
the Loan Documents and (ii) such trustee shall not be entitled to exercise any
of the rights of a Lender under the Loan Documents even though such trustee may
have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

 

Section 10.08       Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information and to not use
or disclose such information, except that Information may be disclosed (a) to
its Affiliates and its and its Affiliates’ directors, officers, employees,
trustees, investment advisors and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any Governmental Authority or examiner regulating any Lender or the
Administrative Agent; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) to any pledgee referred to in Section 10.07(e) or
Section 10.07(g), Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (f) with the written consent
of the Borrower; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 10.08 by the disclosing
party; (h) to any rating agency when required by it (it being understood that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender); (i) to the extent not known by it to consist of non-public
information, (j) for purposes of establishing a “due diligence” defense or
(k) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder.  In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments and the
Loans.  For the purposes of this Section 10.08, “Information” means all
information received from any Loan Party or its Affiliates or its Affiliates’
directors, officers, employees, trustees, investment advisors or agents,
relating to the Borrower or any of their Subsidiaries or their business, other
than any such information that is publicly available to the Administrative Agent
or any Lender prior to disclosure by any Loan Party other than as a result of a
breach of this Section 10.08, including, without limitation, information
delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.

 

Section 10.09       Setoff.  In addition to any rights and remedies of the
Administrative Agent and the Lenders provided by Law, upon the occurrence and
during the continuance of any Event of Default, subject to the Final Order, each
Lender and its Affiliates

 

97

--------------------------------------------------------------------------------



 

and the Administrative Agent and its Affiliates is authorized at any time and
from time to time, without prior notice to the Borrower or any other Loan Party,
any such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan Party and its Subsidiaries) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates or the
Administrative Agent and its Affiliates, as the case may be, to or for the
credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or the
Administrative Agent and its Affiliates hereunder or under any other Loan
Document, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender or Affiliate shall have made demand under
this Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or Indebtedness.  Each Lender and the Administrative Agent
agrees promptly to notify the Borrower and the Administrative Agent after any
such set off and application made by such Lender or the Administrative Agent, as
the case may be; provided that the failure to give such notice shall not affect
the validity of such setoff and application.  The rights of the Administrative
Agent and each Lender under this Section 10.09 are in addition to other rights
and remedies (including other rights of setoff) that the Administrative Agent
and such Lender may have.

 

Section 10.10       Counterparts.  This Agreement and each other Loan Document
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Delivery by facsimile transmission or other electronic transmission
(including a .pdf or .tif copy) of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document; provided that original signatures shall be promptly delivered
thereafter, it being understood that that the failure to request or deliver the
same shall not limit the effectiveness of any document or signature delivered by
facsimile or electronic transmission.

 

Section 10.11       Integration.  The Loan Documents comprise the complete and
integrated agreement of the parties on the subject matter hereof and thereof and
supersedes all prior agreements, written or oral, on such subject matter. 
Subject to Section 10.21, in the event of any conflict or inconsistency between
the provisions of this Agreement and those of any other Loan Document (other
than the Financing Orders), the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict or inconsistency with this Agreement.  Each Loan Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

 

Section 10.12       Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the

 

98

--------------------------------------------------------------------------------



 

Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Loan, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

 

Section 10.13       Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby.  The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 10.14       GOVERNING LAW.  (a) THIS AGREEMENT AND EACH OTHER LOAN
DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE (EXCEPT,
WITH RESPECT TO ANY OTHER LOAN DOCUMENT, AS OTHERWISE EXPRESSLY PROVIDED
THEREIN); PROVIDED THAT THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL RETAIN
ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b)           ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, SHALL, EXCEPT AS OTHERWISE SET FORTH IN THE LOAN DOCUMENTS,
BE BROUGHT EXCLUSIVELY IN THE BANKRUPTCY COURT, AND IF THE BANKRUPTCY COURT DOES
NOT HAVE OR ABSTAINS FROM JURISDICTION, THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK COUNTY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE JURISDICTION OF THOSE COURTS.  THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

 

Section 10.15       WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,

 

99

--------------------------------------------------------------------------------



 

ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 10.15 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

Section 10.16       Binding Effect.  This Agreement shall become effective when
it shall have been executed by the Borrower and the Administrative Agent, and
the Administrative Agent shall have been notified by each Lender that each such
Lender has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent and each Lender and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Required Lenders.

 

Section 10.17       Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent.  The provision of this
Section 10.17 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

 

Section 10.18       PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the PATRIOT Act. 
The Borrower agrees to provide, and to cause each other Loan Party to provide,
such information promptly upon request.

 

Section 10.19       No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges and agrees
that it has informed its other Affiliates, that: (i) (A) no fiduciary, advisory
or agency relationship between any of the Borrower and its Subsidiaries and the
Administrative Agent or any Lender is intended to be or has been created in
respect of any of the transactions contemplated hereby and by the other Loan
Documents, irrespective of whether the Administrative Agent or any Lender has
advised or is advising any of the Borrower and its Subsidiaries on other
matters, (B) the arranging and other services regarding this Agreement provided
by the Administrative Agent and the Lenders are arm’s-length commercial
transactions between the Loan Parties, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, (C) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (D) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent and each of
the Lenders is and has been acting solely as a

 

100

--------------------------------------------------------------------------------



 

principal and, except as may otherwise be expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) none of the Administrative Agent or any Lender has any obligation
to the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent or any Lender has any obligation to disclose
any of such interests and transactions to the Borrower or any of its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

Section 10.20       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 10.21       Conflicts with Financing Orders.  In the event of a conflict
between any provision of any Loan Document (other than the Financing Orders) and
any Financing Order, such Financing Order shall govern.

 

101

--------------------------------------------------------------------------------



 

[Remainder of Page Intentionally Blank]

 

102

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

AEGERION PHARMACEUTICALS, INC.,

 

as Borrower

 

 

 

 

By:

/s/ Barbara Chan

 

Name: Barbara Chan

 

Title: President

 

[Signature Page to Debtor-in-Possession Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

CANTOR FITZGERALD SECURITIES,

 

as Administrative Agent

 

 

 

 

By:

/s/ James Buccola

 

Name: James Buccola

 

Title: Head of Fixed Income

 

[Signature Page to Debtor-in-Possession Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

ATHYRIUM OPPORTUNITIES II ACQUISITION, LP,

 

as a Lender

 

 

 

By: Athyrium Opportunities Associates II LP, its general partner

 

 

 

By: Athyrium GP Holdings LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Andrew C. Hyman

 

Name: Andrew C. Hyman

 

Title: Authorized Signatory

 

 

 

 

 

ATHYRIUM OPPORTUNITIES III ACQUISITION, LP,

 

as a Lender

 

 

 

By: Athyrium Opportunities Associates III LP, its general partner

 

 

 

By: Athyrium Opportunities Associates III GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Andrew C. Hyman

 

Name: Andrew C. Hyman

 

Title: Authorized Signatory

 

[Signature Page to Debtor-in-Possession Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

1992 MSF INTERNATIONAL, LTD.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jonathan Segal

 

Name: Jonathan Segal

 

Title: Managing Director

 

 

 

 

 

1992 TACTICAL CREDIT MASTER FUND, L.P.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jonathan Segal

 

Name: Jonathan Segal

 

Title: Managing Director

 

[Signature Page to Debtor-in-Possession Credit Agreement]

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

Disclosure Statement

 

--------------------------------------------------------------------------------



 

THIS DISCLOSURE STATEMENT IS BEING SUBMITTED FOR APPROVAL TO, BUT HAS NOT BEEN
APPROVED BY, THE BANKRUPTCY COURT. THIS IS NOT A SOLICITATION OF ACCEPTANCES OR
REJECTIONS OF THE PLAN. ACCEPTANCES OR REJECTIONS OF THE PLAN MAY NOT BE
SOLICITED UNTIL A DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY
COURT. UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x In re : : : : : Chapter
11 Aegerion Pharmaceuticals, Inc., et al.,1 Case No. 19-_ ( ) Debtors. (Joint
Administration Pending) -------------------------------------------------------x
DISCLOSURE STATEMENT FOR DEBTORS’ JOINT CHAPTER 11 PLAN Dated: New York, New
York May 20, 2019 WILLKIE FARR & GALLAGHER LLP 787 Seventh Avenue New York, New
York 10019 (212) 728-8000 Proposed Counsel for the Debtors and Debtors in
Possession 1 The Debtors in these chapter 11 cases and the last four digits of
each Debtor’s federal taxpayer identification number are Aegerion
Pharmaceuticals, Inc. (0116), and Aegerion Pharmaceuticals Holdings, Inc.
(1331). The Debtors’ executive headquarters are located at 245 First Street,
Riverview II, 18th Floor, Cambridge, MA 02142.

GRAPHIC [g102511kg53i001.gif]

 



IMPORTANT NOTICE THIS DISCLOSURE STATEMENT AND ITS RELATED DOCUMENTS ARE THE
ONLY DOCUMENTS AUTHORIZED BY THE BANKRUPTCY COURT TO BE USED IN CONNECTION WITH
THE SOLICITATION OF VOTES TO ACCEPT THE JOINT CHAPTER 11 PLAN OF REORGANIZATION
FOR AEGERION PHARMACEUTICALS, INC. AND AEGERION PHARMACEUTICALS HOLDINGS, INC.
(THE “PLAN”). NO REPRESENTATIONS HAVE BEEN AUTHORIZED BY THE BANKRUPTCY COURT
CONCERNING THE DEBTORS, THEIR BUSINESS OPERATIONS OR THE VALUE OF THEIR ASSETS,
EXCEPT AS EXPLICITLY SET FORTH IN THIS DISCLOSURE STATEMENT. THE DEBTORS URGE
YOU TO READ THIS DISCLOSURE STATEMENT CAREFULLY FOR A DISCUSSION OF VOTING
INSTRUCTIONS, RECOVERY INFORMATION, CLASSIFICATION OF CLAIMS, THE HISTORY OF THE
DEBTORS AND THE CHAPTER 11 CASES, THE DEBTORS’ BUSINESSES, PROPERTIES AND
RESULTS OF OPERATIONS, HISTORICAL AND PROJECTED FINANCIAL RESULTS AND A SUMMARY
AND ANALYSIS OF THE PLAN. ALL CAPITALIZED TERMS IN THIS DISCLOSURE STATEMENT NOT
OTHERWISE DEFINED HEREIN HAVE THE MEANINGS GIVEN TO THEM IN THE PLAN, A COPY OF
WHICH IS ATTACHED TO THIS DISCLOSURE STATEMENT AS EXHIBIT 1. INFORMATION
CONTAINED HEREIN IS SUBJECT TO COMPLETION OR AMENDMENT. THE DEBTORS RESERVE THE
RIGHT, SUBJECT TO THE PARTIES’ RIGHTS UNDER THE RSA AND THE PLAN FUNDING
AGREEMENT, TO FILE AN AMENDED PLAN AND RELATED DISCLOSURE STATEMENT FROM TIME TO
TIME. THIS DISCLOSURE STATEMENT SHALL NOT CONSTITUTE AN OFFER TO SELL, OR THE
SOLICITATION OF AN OFFER TO BUY, NOR WILL THERE BE ANY DISTRIBUTION OF ANY OF
THE SECURITIES DESCRIBED HEREIN UNTIL THE EFFECTIVE DATE OF THE PLAN. THIS
DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH SECTION 1125 OF THE
BANKRUPTCY CODE AND RULE 3016(C) OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE.
THE PLAN AND THIS DISCLOSURE STATEMENT WERE NOT REQUIRED TO BE PREPARED IN
ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR OTHER APPLICABLE
NONBANKRUPTCY LAW. DISSEMINATION OF THIS DISCLOSURE STATEMENT IS CONTROLLED BY
BANKRUPTCY RULE 3017. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.
THIS DISCLOSURE STATEMENT WAS PREPARED TO PROVIDE PARTIES IN INTEREST IN THESE
CASES WITH “ADEQUATE INFORMATION” (AS DEFINED IN SECTION 1125 OF THE BANKRUPTCY
CODE) SO THAT THOSE CREDITORS WHO ARE ENTITLED TO VOTE WITH RESPECT TO THE PLAN
CAN MAKE AN INFORMED JUDGMENT REGARDING SUCH VOTE ON THE PLAN.

GRAPHIC [g102511kg53i002.gif]

 



THIS DISCLOSURE STATEMENT CONTAINS ONLY A SUMMARY OF THE PLAN. THIS DISCLOSURE
STATEMENT IS NOT INTENDED TO REPLACE A CAREFUL AND DETAILED REVIEW AND ANALYSIS
OF THE PLAN; RATHER THIS DISCLOSURE STATEMENT IS INTENDED ONLY TO AID AND
SUPPLEMENT SUCH REVIEW. THIS DISCLOSURE STATEMENT IS QUALIFIED IN ITS ENTIRETY
BY REFERENCE TO THE PLAN, THE PLAN SUPPLEMENT, AND THE EXHIBITS ATTACHED THERETO
AND THE AGREEMENTS AND DOCUMENTS DESCRIBED THEREIN. IF THERE IS A CONFLICT
BETWEEN THE PLAN AND THIS DISCLOSURE STATEMENT, THE PROVISIONS OF THE PLAN WILL
GOVERN. YOU ARE ENCOURAGED TO REVIEW THE FULL TEXT OF THE PLAN AND PLAN
SUPPLEMENT AND TO READ CAREFULLY THE ENTIRE DISCLOSURE STATEMENT, INCLUDING ALL
EXHIBITS, BEFORE DECIDING HOW TO VOTE WITH RESPECT TO THE PLAN. THE VOTING
DEADLINE TO ACCEPT OR REJECT THE PLAN IS [ ] [ ].M. (PREVAILING EASTERN TIME) ON
[ ], 2019, UNLESS EXTENDED BY THE DEBTORS (THE “VOTING DEADLINE”). TO BE
COUNTED, BALLOTS MUST BE RECEIVED BY THE VOTING AGENT (AS DEFINED HEREIN) ON OR
BEFORE THE VOTING DEADLINE. THE EFFECTIVENESS OF THE PLAN IS SUBJECT TO MATERIAL
CONDITIONS PRECEDENT. THERE IS NO ASSURANCE THAT THESE CONDITIONS WILL BE
SATISFIED OR WAIVED. IF THE PLAN IS CONFIRMED BY THE BANKRUPTCY COURT AND THE
EFFECTIVE DATE OCCURS, ALL HOLDERS OF CLAIMS AGAINST, AND HOLDERS OF INTERESTS
IN, THE DEBTORS (INCLUDING, WITHOUT LIMITATION, THOSE HOLDERS OF CLAIMS OR
INTERESTS WHO DO NOT SUBMIT BALLOTS TO ACCEPT OR REJECT THE PLAN OR WHO ARE NOT
ENTITLED TO VOTE ON THE PLAN) WILL BE BOUND BY THE TERMS OF THE PLAN AND THE
TRANSACTIONS CONTEMPLATED THEREBY. THIS DISCLOSURE STATEMENT HAS NOT BEEN FILED
WITH OR REVIEWED BY, AND THE SECURITIES TO BE ISSUED ON OR AFTER THE EFFECTIVE
DATE WILL NOT HAVE BEEN THE SUBJECT OF, OR REGISTERED PURSUANT TO, A
REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION (THE
“SEC”) UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
WITH ANY SECURITIES REGULATORY AUTHORITY OF ANY STATE UNDER ANY STATE SECURITIES
OR “BLUE SKY” LAWS, OR ANY OTHER GOVERNMENTAL AUTHORITY OR REGULATORY BODY. THE
PLAN HAS NOT BEEN APPROVED OR DISAPPROVED BY THE SEC, ANY OTHER SECURITIES
REGULATORY AUTHORITY, OR ANY STATE SECURITIES COMMISSION, AND NEITHER THE SEC
NOR ANY STATE SECURITIES COMMISSION HAS PASSED UPON THE ACCURACY OR ADEQUACY OF
THE INFORMATION CONTAINED HEREIN. ANY REPRESENTATION TO THE CONTRARY IS A
CRIMINAL OFFENSE. THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE AN OFFER OR
SOLICITATION IN ANY STATE OR OTHER JURISDICTION IN WHICH SUCH OFFER OR
SOLICITATION IS NOT AUTHORIZED.

GRAPHIC [g102511kg53i003.gif]

 



THE DEBTORS BELIEVE THAT THE SOLICITATION OF VOTES ON THE PLAN MADE BY THIS
DISCLOSURE STATEMENT, AND THE OFFER OF CERTAIN NEW SECURITIES THAT MAY BE DEEMED
TO BE MADE PURSUANT TO THE SOLICITATION, ARE EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT AND RELATED STATE STATUTES BY REASON OF THE EXEMPTION PROVIDED BY
SECTION 1145(A)(1) OF THE BANKRUPTCY CODE, AND EXPECT THAT THE OFFER AND
ISSUANCE OF THE SECURITIES UNDER THE PLAN WILL BE EXEMPT FROM REGISTRATION UNDER
THE SECURITIES ACT AND RELATED STATE STATUTES BY REASON OF THE APPLICABILITY OF
SECTION 1145(a)(1) OF THE BANKRUPTCY CODE. EXCEPT AS OTHERWISE SET FORTH HEREIN,
THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE BY THE DEBTORS AS
OF THE DATE HEREOF, AND THE DELIVERY OF THIS DISCLOSURE STATEMENT WILL NOT,
UNDER ANY CIRCUMSTANCES, CREATE ANY IMPLICATION THAT THE INFORMATION CONTAINED
HEREIN IS CORRECT AT ANY TIME SUBSEQUENT TO THE DATE HEREOF OR CREATE ANY DUTY
TO UPDATE SUCH INFORMATION. NO PERSON HAS BEEN AUTHORIZED BY THE DEBTORS IN
CONNECTION WITH THE PLAN OR THE SOLICITATION TO GIVE ANY INFORMATION OR TO MAKE
ANY REPRESENTATION OTHER THAN AS CONTAINED IN THIS DISCLOSURE STATEMENT, THE
PLAN AND THE EXHIBITS, NOTICES AND SCHEDULES ATTACHED TO OR INCORPORATED BY
REFERENCE OR REFERRED TO IN THIS DISCLOSURE STATEMENT AND/OR THE PLAN, AND, IF
GIVEN OR MADE, SUCH INFORMATION OR REPRESENTATION MAY NOT BE RELIED UPON AS
HAVING BEEN AUTHORIZED BY THE DEBTORS. IT IS THE DEBTORS’ POSITION THAT THIS
DISCLOSURE STATEMENT MAY NOT BE RELIED ON FOR ANY PURPOSE OTHER THAN TO
DETERMINE WHETHER TO VOTE TO ACCEPT OR REJECT THE PLAN, AND NOTHING STATED
HEREIN SHALL CONSTITUTE AN ADMISSION OF ANY FACT OR LIABILITY BY ANY PERSON, OR
BE ADMISSIBLE IN ANY PROCEEDING INVOLVING THE DEBTORS OR ANY OTHER PERSON, OR BE
DEEMED CONCLUSIVE EVIDENCE OF THE TAX OR OTHER LEGAL EFFECTS OF THE PLAN ON THE
DEBTORS OR HOLDERS OF CLAIMS OR INTERESTS. EXCEPT WHERE SPECIFICALLY NOTED, THE
FINANCIAL INFORMATION CONTAINED HEREIN HAS NOT BEEN AUDITED BY A CERTIFIED
PUBLIC ACCOUNTANT AND HAS NOT BEEN PREPARED IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES. HOLDERS OF CLAIMS OR INTERESTS SHOULD NOT
CONSTRUE THE CONTENTS OF THIS DISCLOSURE STATEMENT AS PROVIDING ANY LEGAL,
BUSINESS, FINANCIAL OR TAX ADVICE. EACH HOLDER SHOULD CONSULT WITH ITS OWN
LEGAL, BUSINESS, FINANCIAL AND TAX ADVISOR(S) WITH RESPECT TO ANY SUCH MATTERS
CONCERNING THIS DISCLOSURE STATEMENT, THE SOLICITATION OF VOTES TO ACCEPT THE
PLAN, THE PLAN, THE PLAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY.

GRAPHIC [g102511kg53i004.gif]

 



FORWARD-LOOKING STATEMENTS: THIS DISCLOSURE STATEMENT CONTAINS FORWARD-LOOKING
STATEMENTS BASED PRIMARILY ON THE CURRENT EXPECTATIONS OF THE DEBTORS AND
PROJECTIONS ABOUT FUTURE EVENTS AND FINANCIAL TRENDS AFFECTING THE FINANCIAL
CONDITION OF THE DEBTORS’ AND THE REORGANIZED DEBTORS’ BUSINESSES. IN
PARTICULAR, STATEMENTS USING WORDS SUCH AS “BELIEVE,” “MAY,” “ESTIMATE,”
“CONTINUE,” “ANTICIPATE,” “INTEND,” “EXPECT” AND SIMILAR EXPRESSIONS IDENTIFY
THESE FORWARD-LOOKING STATEMENTS. THESE FORWARD-LOOKING STATEMENTS ARE SUBJECT
TO A NUMBER OF RISKS, UNCERTAINTIES AND ASSUMPTIONS, INCLUDING THOSE DESCRIBED
BELOW UNDER ARTICLE XI. IN LIGHT OF THESE RISKS AND UNCERTAINTIES, THE
FORWARD-LOOKING EVENTS AND CIRCUMSTANCES DISCUSSED IN THE DISCLOSURE STATEMENT
MAY NOT OCCUR, AND ACTUAL RESULTS COULD DIFFER MATERIALLY FROM THOSE ANTICIPATED
IN THE FORWARD-LOOKING STATEMENTS. CONSEQUENTLY, THE PROJECTED FINANCIAL
INFORMATION AND OTHER FORWARD-LOOKING STATEMENTS CONTAINED HEREIN SHOULD NOT BE
REGARDED AS REPRESENTATIONS BY ANY OF THE DEBTORS, THE REORGANIZED DEBTORS,
THEIR ADVISORS OR ANY OTHER PERSON THAT THE PROJECTED FINANCIAL CONDITIONS OR
RESULTS OF OPERATIONS CAN OR WILL BE ACHIEVED. EXCEPT AS OTHERWISE REQUIRED BY
LAW, NEITHER THE DEBTORS NOR THE REORGANIZED DEBTORS UNDERTAKE ANY OBLIGATION TO
UPDATE OR REVISE PUBLICLY ANY FORWARD-LOOKING STATEMENTS, WHETHER AS A RESULT OF
NEW INFORMATION, FUTURE EVENTS OR OTHERWISE FOLLOWING APPROVAL OF THIS
DISCLOSURE STATEMENT BY THE BANKRUPTCY COURT. THE DEBTORS AND THE PLAN SUPPORT
PARTIES SUPPORT CONFIRMATION OF THE PLAN, AND URGE ALL HOLDERS OF CLAIMS WHOSE
VOTES ARE BEING SOLICITED TO ACCEPT THE PLAN.

GRAPHIC [g102511kg53i005.gif]

 



TABLE OF CONTENTS Page ARTICLE I. 1.1. 1.2. 1.3. 1.4. 1.5. INTRODUCTION
.............................................................................................1
General.
..............................................................................................................1
The Confirmation Hearing.
................................................................................3
Classification of Claims and
Interests................................................................4
Voting; Holders of Claims Entitled to Vote.
.....................................................4 Important
Matters...............................................................................................7
ARTICLE II. SUMMARY OF PLAN AND CLASSIFICATION AND TREATMENT OF CLAIMS AND
INTERESTS THEREUNDER..................8 General.
..............................................................................................................8
Summary of Treatment of Claims and Interests Under the Plan.
......................9 2.1. 2.2. ARTICLE III. 3.1. 3.5. BUSINESS DESCRIPTION;
HISTORICAL INFORMATION .....................18 General Background, History and
Key Product Lines.....................................18 Debtors’ Prepetition
Capital Structure.
............................................................24 ARTICLE IV.
EVENTS LEADING TO CHAPTER 11 FILING
...........................................26 ARTICLE V. REASONS FOR THE
SOLICITATION; RECOMMENDATION ................32 ARTICLE VI. 6.1. 6.2. 6.3. 6.4.
6.5. 6.6. THE PLAN
......................................................................................................33
Overview of Chapter 11.
..................................................................................33
Resolution of Certain Inter-Creditor and Inter-Debtor Issues.
........................34 Overview of the Plan.
......................................................................................35
Classification of Claims and
Interests..............................................................40
Treatment of Claims and Interests.
..................................................................41 Acceptance
or Rejection of the Plan; Effect of Rejection by One or More Classes of Claims
or Interests. ...............................................................46
Means for Implementation.
..............................................................................47
Executory Contracts and Unexpired Leases.
...................................................54 Binding Effect.
.................................................................................................57
Discharge of Claims Against and Interests in the Debtors.
.............................57 Term of Pre-Confirmation Injunctions or Stays.
.............................................58 Injunction Against Interference
with the Plan. ................................................58 Injunction.
........................................................................................................58
Releases............................................................................................................59
Exculpation and Limitation of Liability.
.........................................................61 Injunction Related
to Releases and Exculpation..............................................62
Retention of Causes of Action/Reservation of Rights.
....................................62 Indemnification Obligations.
...........................................................................62
6.7. 6.8. 6.9. 6.10. 6.11. 6.12. 6.13. 6.14. 6.15. 6.16. 6.17. 6.18. i

GRAPHIC [g102511kg53i006.gif]

 



ARTICLE VII. 7.1. 7.2. 7.3. 7.4. 7.5. 7.6. 7.7. 7.8. 7.9. 7.10. 7.11. 7.12.
CONFIRMATION OF THE PLAN OF REORGANIZATION ......................63 Confirmation
Hearing.
.....................................................................................63
Confirmation.
...................................................................................................64
Standards Applicable to Releases.
...................................................................69
Classification of Claims and
Interests..............................................................70
Consummation.
................................................................................................70
Exemption from Certain Transfer Taxes.
........................................................70 Retiree
Benefits................................................................................................70
Dissolution of Creditors’
Committee...............................................................71
Termination of Professionals.
..........................................................................71
Amendments.
...................................................................................................71
Revocation or Withdrawal of the Plan.
............................................................71 Post-Confirmation
Jurisdiction of the Bankruptcy Court. ...............................72 ARTICLE
VIII. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN
................................................................................................73
Liquidation Under Chapter 7 of the Bankruptcy Code.
...................................73 Alternative Plan(s) of Reorganization.
............................................................74 Dismissal of the
Chapter 11
Cases...................................................................75 8.1.
8.2. 8.3. ARTICLE IX. SUMMARY OF VOTING PROCEDURES
...................................................75 ARTICLE X. 10.1. 10.2.
10.3. 10.4. 10.5. 10.6. 10.7. 10.8. 10.9. 10.10. 10.11. 10.12. DESCRIPTION AND
HISTORY OF CHAPTER 11 CASES ........................76 General Case
Background................................................................................76
Procedural Motions
..........................................................................................76
Retention of Professionals.
..............................................................................77
Employment Obligations.
................................................................................77
Continuing Supplier and Customer
Relations..................................................77 Cash Management
System.
..............................................................................78
Tax
Motion.......................................................................................................78
Utilities.............................................................................................................78
Schedules and Statements.
...............................................................................78
Bar
Dates..........................................................................................................78
The DIP Facilities.
...........................................................................................79
Motion to Approve Certain Bid Protections Contained in the Plan Funding
Agreement.
........................................................................................79
Motion to Approve Payment of Certain Prepetition Government Settlement Claims.
...........................................................................................79
Motion to Assume the Shared Services Agreements.
......................................79 10.13. 10.14. ARTICLE XI. 11.1. 11.2.
11.3. 11.4. CERTAIN RISK FACTORS TO BE CONSIDERED
....................................80 Certain Bankruptcy Considerations.
................................................................80 Risks
Relating to the Capital Structure of the Reorganized Debtors. ..............83
Risks Relating to Tax Consequences of the
Plan.............................................85 Risks Associated with the
Debtors’ Businesses...............................................85 ii

GRAPHIC [g102511kg53i007.gif]

 



11.1. Risks Associated with the Plan Investor’s Businesses.
...................................92 ARTICLE XII. 12.1. 12.2. 12.3. RIGHTS
OFFERING
PROCEDURES............................................................95
Overview of Rights Offering.
..........................................................................95 The
Rights Offering Procedures.
.....................................................................95 Backstop
Commitment.....................................................................................97
ARTICLE XIII. CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE
PLAN......................................97 Introduction.
.....................................................................................................97
Federal Income Tax Consequences to the Debtors.
.........................................98 Federal Income Tax Consequences to
the Plan Investor. ..............................100 Federal Income Tax
Consequences to Holders of Certain Claims. ...............101 Federal Income Tax
Consequences to Non-U.S. Holders. ............................105 13.1. 13.2.
13.3. 13.4. 13.5. ARTICLE XIV. CERTAIN IRELAND INCOME TAX CONSEQUENCES OF THE
PLAN
.............................................................................................................107
Introduction
....................................................................................................107
Dividends
.......................................................................................................107
Capital
Gains..................................................................................................108
Capital Acquisitions
Tax................................................................................108
Stamp Duty
....................................................................................................109
14.1. 14.2. 14.3. 14.4. 14.5. ARTICLE XV. 15.1. 15.2. 15.3. 15.4. SECURITIES LAW
MATTERS ...................................................................109
General.
..........................................................................................................109
Initial Offer and Sale of Securities Under Federal Securities Laws.
.............109 Subsequent Transfers of New Common Stock.
.............................................110 Subsequent Transfers of Rights
Offering Stock. ...........................................111 ARTICLE XVI.
16.1. 16.2. 16.3. 16.4. 16.5. 16.6. 16.7. 16.8. 16.9. 16.10. 16.11. 16.12.
16.13. 16.14. 16.15. PROCEDURES FOR DISTRIBUTIONS UNDER THE PLAN
..................114
Distributions...................................................................................................114
No Postpetition Interest on Claims.
...............................................................114 Date of
Distributions.
.....................................................................................114
Distribution Record Date.
..............................................................................114
Disbursing Agent.
..........................................................................................115
Delivery of Distribution.
................................................................................116
Unclaimed Property.
......................................................................................116
Satisfaction of Claims.
...................................................................................116
Manner of Payment Under
Plan.....................................................................117
Fractional Shares; De Minimis Cash Distributions.
......................................117 Distributions on Account of Allowed
Claims Only.......................................117 No Distribution in Excess
of Amount of Allowed Claim..............................117 Exemption from
Securities Laws.
..................................................................117 Setoffs
and
Recoupments...............................................................................118
Withholding and Reporting Requirements.
...................................................118 iii

GRAPHIC [g102511kg53i008.gif]

 



16.16. Hart-Scott Rodino Antitrust Improvements Act.
...........................................119 ARTICLE XVII. 17.1. 17.2. 17.3.
17.4. PROCEDURES FOR RESOLVING CLAIMS
.............................................119 Claims Process.
..............................................................................................119
Amendment to Claims.
..................................................................................119
Disputed
Claims.............................................................................................119
Estimation of
Claims......................................................................................120
iv

GRAPHIC [g102511kg53i009.gif]

 



Annexed as exhibits to this Disclosure Statement are copies of the following
documents:  Plan (Exhibit 1)  Liquidation Analysis (Exhibit 2)  Reorganized
Debtors’ Projected Financial Information (Exhibit 3)  Rights Offering Procedures
and Subscription Forms (Exhibit 4)  Restructuring Support Agreement (Exhibit 5) 
Plan Funding Agreement (Exhibit 6) v

GRAPHIC [g102511kg53i010.gif]

 



 

ARTICLE I. INTRODUCTION 1.1. General. Aegerion Pharmaceuticals, Inc. and
Aegerion Pharmaceuticals Holdings, Inc. (collectively, the “Debtors”), in
chapter 11 cases pending before the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”), hereby transmit this
disclosure statement (as may be amended, supplemented or otherwise modified from
time to time, the “Disclosure Statement”), pursuant to section 1125 of title 11
of the United States Code (the “Bankruptcy Code”), in connection with the
Debtors’ solicitation of votes to confirm the Debtors’ Joint Chapter 11 Plan,
dated as of May 20, 2019 (the “Plan”). All Plan Documents are subject to
revision and modification from time to time prior to the Effective Date (subject
to the terms of the Plan and the parties’ rights under the RSA and the Plan
Funding Agreement), which may result in material changes to the terms of the
Plan Documents. On the Effective Date, the Plan, all Plan Documents and all
other agreements entered into or instruments issued in connection with the Plan
and any Plan Document, shall become effective and binding in accordance with
their respective terms and conditions upon the parties thereto and shall be
deemed to become effective simultaneously. The purpose of this Disclosure
Statement is to set forth information: (i) regarding the history of the Debtors
and their businesses; (ii) describing the Chapter 11 Cases; (iii) concerning the
Plan; (iv) advising the holders of Claims and Interests of their rights under
the Plan; (v) providing information regarding eligibility and participation in
the Rights Offering for New Common Stock; and (vi) assisting the holders of
Claims entitled to vote on the Plan in making an informed judgment regarding
whether they should vote to accept or reject the Plan. The Debtors intend to
file a motion requesting that the Bankruptcy Court schedule, as promptly as
practicable, a hearing to approve this Disclosure Statement as containing
“adequate information” within the meaning of section 1125(a) of the Bankruptcy
Code and the solicitation of votes on the Plan as being in compliance with
section 1126 of the Bankruptcy Code. At such a hearing, after providing
requisite notice thereof, the Debtors will seek entry of an order by the
Bankruptcy Court (the “Disclosure Statement Order”) to, among other things: (i)
approve this Disclosure Statement as containing “adequate information” to enable
a hypothetical, reasonable investor typical of holders of Claims against the
Debtors to make an informed judgment as to whether to accept or reject the Plan;
and (ii) authorize the Debtors to use this Disclosure Statement in connection
with the solicitation of votes to accept or reject the Plan. Pursuant to the
Proposed Disclosure Statement Order, the Debtors will seek to establish [ ],
2019 at [ ] [ ].m. (prevailing Eastern time) as the voting deadline for the
return of Ballots accepting or rejecting the Plan (the “Voting Deadline”).
APPROVAL OF THIS DISCLOSURE STATEMENT WILL NOT, HOWEVER, CONSTITUTE A
DETERMINATION BY THE BANKRUPTCY COURT AS TO THE FAIRNESS OR MERITS OF THE PLAN.
The Disclosure Statement Order will set forth in detail the deadlines,
procedures and instructions for voting to accept or reject the Plan and to
participate in the Rights Offering, 1

GRAPHIC [g102511kg55i001.gif]

 



and for filing objections to confirmation of the Plan, the record date for
voting purposes and the applicable standards for tabulating Ballots. In
addition, detailed voting instructions will accompany each Ballot. Each holder
of a Claim entitled to vote on the Plan should read this Disclosure Statement
and the exhibits hereto, including the Plan, as well as the instructions
accompanying the Ballot in their entirety before voting on the Plan. These
documents contain important information concerning the classification of Claims
and Interests for voting purposes and the tabulation of votes. No solicitation
of votes may be made except pursuant to this Disclosure Statement, once approved
by the Bankruptcy Court, and section 1125 of the Bankruptcy Code. In voting on
the Plan, holders of Claims entitled to vote should not rely on any information
relating to the Debtors and their businesses other than the information
contained in this Disclosure Statement, the Plan and all exhibits hereto and
thereto. PURSUANT TO THE RSA, THE PLAN SUPPORT PARTIES, REPRESENTING 100% IN
DOLLAR AMOUNT AND NUMBER OF HOLDERS OF CLASS 3 AND CLASS 4 CLAIMS, AND IN EXCESS
OF 67% IN DOLLAR AMOUNT OF CLASS 6B CLAIMS — THE ONLY CLASSES ENTITLED TO VOTE
ON THE PLAN — HAVE AGREED TO SUPPORT AND VOTE TO ACCEPT THE PLAN AFTER THE ENTRY
OF AN ORDER APPROVING THIS DISCLOSURE STATEMENT AND THE SOLICITATION OF VOTES ON
THE PLAN. THE DEBTORS RECOMMEND THAT HOLDERS OF CLAIMS IN CLASSES 3, 4 AND 6B
VOTE TO ACCEPT THE PLAN. Additional copies of this Disclosure Statement
(including exhibits) are available upon request to the Debtors’ claims and
voting agent, Prime Clerk LLC (“Prime Clerk”), at the following address:
Aegerion Ballot Processing c/o Prime Clerk LLC One Grand Central Place 60 East
42nd Street, Suite 1440 New York, NY 10165 They may also be obtained by
contacting Prime Clerk via telephone at 844-627-5368 or for international calls
at 347-292-3524. Additional copies of this Disclosure Statement (including
exhibits) can also be accessed free of charge from the following website:
http://cases.primeclerk.com/Aegerion. A Ballot for voting to accept or reject
the Plan is enclosed with this Disclosure Statement for the holders of Claims
that are entitled to vote to accept or reject the Plan. If you are a holder of a
Claim entitled to vote on the Plan and did not receive a Ballot, received a
damaged Ballot or lost your Ballot, or if you have any questions concerning the
procedures for voting on the Plan, please contact Prime Clerk at the address
above. 2

GRAPHIC [g102511kg55i002.gif]

 



In addition, holders of Class 4 and Class 6B Claims will also receive a
subscription form with accompanying instructions for participating in the Rights
Offering. Detailed procedures with respect to the Rights Offering are attached
as Exhibit 4 to this Disclosure Statement and will also be provided separately
to parties entitled to participate in the Rights Offering. The deadline to
participate in the Rights Offering is [ (prevailing Eastern time). ], 2019 at [
] [ ].m. Each holder of a Claim entitled to vote on the Plan should read this
Disclosure Statement, the Plan, the other exhibits attached hereto and thereto
and the instructions accompanying the Ballots in their entirety before voting on
the Plan. These documents contain important information concerning the
classification of Claims and Interests for voting purposes and the tabulation of
votes. 1.2. The Confirmation Hearing. Section 1128(a) of the Bankruptcy Code
requires that the Bankruptcy Court, after notice, hold a hearing to confirm a
plan (the “Confirmation Hearing”). Section 1128(b) provides that a party in
interest may object to confirmation of a plan. The Debtors intend to request
that the Bankruptcy Court conduct a hearing to consider confirmation of the
Plan. If that request is granted, objections to confirmation must be filed with
the Bankruptcy Court and served on the Debtors and the other parties set forth
in the applicable notice of the Confirmation Hearing and distributed to all
holders of Claims and Interests in the Debtors, as applicable (the “Notice of
Hearing”), by the objection deadline, as will be set forth therein. The Notice
of Hearing shall be provided to holders of Claims and Interests, or their
representatives, as set forth in the Disclosure Statement Order and generally
governed by the Bankruptcy Rules and local rules of the Bankruptcy Court. At the
Confirmation Hearing, the Bankruptcy Court will, among other things:  determine
whether sufficient majorities in number and amount from each Class entitled to
vote have delivered properly executed votes accepting the Plan to approve the
Plan;  hear and determine objections, if any, to the Plan and to confirmation of
the Plan that have not been previously disposed of;  determine whether the Plan
meets the confirmation requirements of the Bankruptcy Code; and  determine
whether to confirm the Plan. 3

GRAPHIC [g102511kg55i003.gif]

 



1.3. Classification of Claims and Interests. The following table designates the
Classes of Claims against and Interests in the Debtors, and specifies which
Classes are: (a) impaired or unimpaired by the Plan; (b) entitled to vote to
accept or reject the Plan in accordance with section 1126 of the Bankruptcy
Code; or (c) deemed to accept or reject the Plan. 1.4. Voting; Holders of Claims
Entitled to Vote. (a) General Voting Procedures. Pursuant to the provisions of
the Bankruptcy Code, only holders of allowed claims or equity interests in
classes of claims or equity interests that are “impaired” and that are not
deemed to have rejected a chapter 11 plan are entitled to vote to accept or
reject such proposed plan. Generally, a claim or interest is “impaired” under a
plan if the holder’s legal, equitable or contractual rights are altered under
such plan. Classes of claims or equity interests under a chapter 11 plan in
which the holders of claims or equity interests are unimpaired are presumed to
have accepted such plan and are not entitled to vote to accept or reject the
proposed plan. In addition, classes of claims or equity interests in which the
holders of claims or equity interests will not receive or retain any property on
account of their claims or equity interests are deemed to have rejected the
chapter 11 plan and are not entitled to vote to accept or reject such plan.
Under the Plan:  Claims in Classes 3, 4 and 6B are impaired, will receive a
distribution on account of such Claims to the extent provided in the Plan and
are entitled to vote to accept or reject the Plan; 4 Class Designation
Impairment Entitled to Vote Class 1 Priority Non-Tax Claims No No (Presumed to
accept) Class 2 Other Secured Claims No No (Presumed to accept) Class 3 Bridge
Loan Claims Yes Yes Class 4 Novelion Intercompany Loan Claims Yes Yes Class 5
Government Settlement Claims No No (Presumed to accept) Class 6A Ongoing Trade
Claims No No (Presumed to accept) Class 6B Other General Unsecured Claims Yes
Yes Class 7 Existing Securities Law Claims Yes No (Deemed to reject) Class 8
Existing Interests Yes No (Deemed to reject)

GRAPHIC [g102511kg55i004.gif]

 



 Claims in Classes 1, 2, 5 and 6A are unimpaired and, as a result, holders of
such Claims are presumed to have accepted the Plan and are not entitled to vote
to accept or reject the Plan; and  Claims and Interests in Classes 7 and 8 are
impaired and the holders of such Claims and Interests will not receive any
distribution under the Plan on account of such Claims and Interests. As a
result, the holders of Claims and Interests in those Classes are deemed to have
rejected the Plan and are not entitled to vote to accept or reject the Plan. The
Bankruptcy Code defines “acceptance” of a plan by a class of claims as
acceptance by creditors in that class that hold at least two-thirds (2/3) in
dollar amount and more than one-half (1/2) in number of the claims that cast
ballots for acceptance or rejection of the chapter 11 plan. Your vote on the
Plan is important. The Bankruptcy Code requires as a condition to confirmation
of a chapter 11 plan that each class that is impaired and entitled to vote under
a plan vote to accept such plan, unless the requirements of section 1129(b) of
the Bankruptcy Code are satisfied. If a Class of Claims entitled to vote on the
Plan rejects the Plan, the Debtors reserve the right, subject to the parties’
rights under the RSA and the Plan Funding Agreement, to amend the Plan and/or to
request confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy
Code with respect to such Class. Section 1129(b) of the Bankruptcy Code permits
the confirmation of a chapter 11 plan notwithstanding the non-acceptance of such
plan by one or more impaired classes of claims or equity interests, so long as
at least one impaired class of claims or interests votes to accept such plan
(excluding any votes of insiders). Under that section, a chapter 11 plan may be
confirmed by a bankruptcy court if it does not “discriminate unfairly” and is
“fair and equitable” with respect to each non-accepting class. If you are
entitled to vote to accept or reject the Plan, a Ballot is enclosed for the
purpose of voting on the Plan. This Disclosure Statement, the exhibits attached
hereto, the Plan and the related documents are the only materials the Debtors
are providing to creditors for their use in determining whether to vote to
accept or reject the Plan, and it is the Debtors’ position that such materials
may not be relied upon or used for any purpose other than to vote to accept or
reject the Plan. Please complete and sign your Ballot(s) and, unless you are
sending your Ballot to an Intermediary (as defined below) for inclusion in a
master Ballot, return such Ballot to the Debtors’ claims and voting agent (the
“Voting Agent”) at the applicable address below: Aegerion Ballot Processing c/o
Prime Clerk LLC One Grand Central Place 60 East 42nd Street, Suite 1440 New
York, NY 10165 Phone: 844-627-5368 (U.S. toll free) or 347-292-3524
(international) 5

GRAPHIC [g102511kg55i005.gif]

 



TO BE COUNTED, YOUR ORIGINAL BALLOT INDICATING ACCEPTANCE OR REJECTION OF THE
PLAN MUST BE ACTUALLY RECEIVED BY THE VOTING AGENT NO LATER THAN [ ] [ ].M.,
PREVAILING EASTERN TIME, ON [ ], 2019, UNLESS EXTENDED BY THE DEBTORS. YOUR
BALLOT MAY BE SENT VIA MAIL, OVERNIGHT COURIER OR MESSENGER. FAXED COPIES AND
VOTES SENT ON OTHER FORMS WILL NOT BE ACCEPTED EXCEPT IN THE DEBTORS’ SOLE
DISCRETION. ALL BALLOTS MUST BE SIGNED. IF YOU ARE SENDING YOUR BALLOT TO AN
INTERMEDIARY FOR INCLUSION IN A MASTER BALLOT, THE INTERMEDIARY MUST RECEIVE
YOUR PROPERLY COMPLETED BALLOT BY SUCH TIME AND DATE AS SPECIFIED BY THE
INTERMEDIARY THAT ALLOWS THE INTERMEDIARY SUFFICIENT TIME TO PROCESS THE
BALLOTS. The Ballots have been specifically designed for the purpose of
soliciting votes on the Plan from the Classes entitled to vote thereon.
Accordingly, in voting on the Plan, please use only the Ballots sent to you with
this Disclosure Statement or provided by the Voting Agent. Pursuant to the
proposed Disclosure Statement Order, the Debtors intend to fix [ ] [ ].m.
(prevailing Eastern time) on [], 2019 (the “Voting Record Date”) as the time and
date for the determination of the Persons who are entitled to receive a copy of
this Disclosure Statement and all of the related materials and to vote whether
to accept or reject the Plan. Accordingly, only holders of Claims of record as
of the Voting Record Date that are entitled to vote on the Plan will receive a
Ballot and may vote on the Plan. All properly completed Ballots received prior
to the Voting Deadline will be counted for purposes of determining whether a
voting Class of impaired Claims has accepted the Plan. Under the Bankruptcy
Code, for the Plan to be “accepted,” a specified majority vote is required for
each Class of impaired Claims entitled to vote on the Plan. If no votes are
received with respect to any Class of impaired Claims entitled to vote on the
Plan, then such Class shall be deemed to have accepted the Plan. If any impaired
Class fails to have any Allowed Claims or Claims temporarily Allowed by the
Court as of the date of the Confirmation Hearing, such Class or Classes will be
deemed eliminated from the Plan for all purposes. The Voting Agent will prepare
and file with the Bankruptcy Court a certification of the results of the
balloting with respect to the Classes entitled to vote. (b) Voting Through
Intermediaries. In accordance with Bankruptcy Rule 3017(e), the Debtors will
send Ballots to transfer agents, registrars, servicing agents or other
intermediaries for, or acting on behalf of, beneficial holders of certain Claims
(collectively, the “Intermediaries”). Specifically, the Debtors will send
Ballots to Intermediaries for certain holders of Class 6B Other General
Unsecured Claims (i.e., holders of Convertible Notes Claims). Each Intermediary
will be entitled to receive, upon request to the Debtors, a sufficient number of
Ballots to distribute to the beneficial owners of the Claims for which it is an
Intermediary. Each Intermediary who will be tabulating votes of beneficial
holders in a summary “master” ballot in the form approved by the Bankruptcy
Court (the “Master Ballot”) will tabulate only those votes of its beneficial
holders that are received by such Intermediary by such time and date (as
specified by the Intermediary) that would allow it to tabulate and return the
results to the Voting Agent by the Voting Deadline. 6

GRAPHIC [g102511kg55i006.gif]

 



Any Intermediaries submitting Master Ballots must certify that none of its
beneficial holders has cast more than one vote with respect to any given Claim,
even if such holder holds securities of the same type in more than one account.
However, persons who hold Claims in more than one voting Class will be entitled
to vote their Claims in each such Class, subject to the applicable voting rules.
For more information on voting procedures, please see Article IX of this
Disclosure Statement. 1.5. Important Matters. This Disclosure Statement contains
projected financial information and certain other forward-looking statements,
all of which are based on various estimates and assumptions and will not be
updated to reflect events occurring after the date hereof. Such information and
statements are subject to inherent uncertainties and to a wide variety of
significant business, economic and competitive risks, including, among others,
those described herein. Consequently, actual events, circumstances, effects and
results may vary significantly from those included in or contemplated by such
projected financial information and such other forward-looking statements. The
projected financial information contained herein and in the exhibits annexed
hereto, therefore, is not necessarily indicative of the future financial
condition or results of operations of the Debtors, which in each case may vary
significantly from those set forth in such projected financial information.
Consequently, the projected financial information and other forward-looking
statements contained herein should not be regarded as representations by any of
the Debtors, the Reorganized Debtors, their advisors, or any other Person that
the projected financial conditions or results of operations can or will be
achieved. 7 IMPORTANT - Voting by Intermediary Timing: If your vote is being
processed by an Intermediary, please allow sufficient time for transmission of
your ballot to your Intermediary for preparation and delivery to the Voting
Agent of a Master Ballot reflecting your vote and the votes of the holders of
other Claims tabulated by the Intermediary. To be counted, your vote must be
received either (a) directly by the Voting Agent on or before the Voting
Deadline, or (b) if your vote is processed by an Intermediary, by your
Intermediary by such time and date as specified by such Intermediary that allows
such Intermediary sufficient time to process your Ballot. Receipt of your Ballot
by the Intermediary on or close to the Voting Deadline may not allow sufficient
time for the Intermediary to include your vote in the Master Ballot that it must
deliver to the Voting Agent by the Voting Deadline. Questions on Voting
Procedures: If you have a question concerning the voting procedures, please
contact your Intermediary or the Voting Agent.

GRAPHIC [g102511kg55i007.gif]

 



ARTICLE II. SUMMARY OF PLAN AND CLASSIFICATION AND TREATMENT OF CLAIMS AND
INTERESTS THEREUNDER 2.1. General. The overall purpose of the Plan is to provide
for the restructuring of the Debtors’ liabilities in a manner designed to
maximize recovery to stakeholders and to enhance the financial viability of the
Reorganized Debtors. Generally, the Plan provides for: (a) the Plan Investor to
acquire 100% of the equity interests of reorganized Aegerion in exchange for New
Common Stock of the Plan Investor in the amounts set forth in the Plan and the
Plan Funding Agreement; (b) a balance sheet restructuring regarding the Debtors’
current debt obligations under the Novelion Intercompany Loan Credit Agreement,
the Convertible Notes Indenture, and the Bridge Loan Credit Agreement; (c) the
unimpairment of the Debtors’ ongoing trade creditors and all Government
Settlement Claims; (d) conversion of the Novelion Intercompany Loan and Other
General Unsecured Claims (which include, among other things, the Convertible
Notes Claims, Claims held by former officers, directors, or employees of the
Debtors for indemnification, contribution or advancement expenses, and contract
rejection damages Claims) into the new equity of the Plan Investor and New
Convertible Notes, pursuant to the terms of the Plan and as described herein,
subject to dilution on account of any management incentive plan, the Rights
Offering, the Plan Investor Equity Raise, conversion of the New Convertible
Notes, and any contingent value rights issued to existing shareholders of the
Plan Investor; (e) refinancing of the Bridge Loan into a new secured term loan
facility of reorganized Aegerion, with an extended maturity date of five years;
(f) a new equity raise of $60 million— $42 million of which is on account of the
Rights Offering conducted under the Plan and $18 million of which is on account
of the supplemental equity raise conducted by the Plan Investor for shares of
New Common Stock in the Plan Investor— all of which is being backstopped by the
Backstop Parties;2 and no recovery to the holders of Existing Securities Law
Claims or Existing Interests on account of their respective Claims and
Interests. (g) 2 The Backstop Parties consist of those affiliates of Highbridge
and Athyrium that are party to the Backstop Commitment Agreement. 8

GRAPHIC [g102511kg55i008.gif]

 



2.2. Summary of Treatment of Claims and Interests Under the Plan. The following
table classifies Claims against, and Interests in, the Debtors into separate
Classes and summarizes the treatment of each Class under the Plan. The table
also identifies which Classes are entitled to vote on the Plan based on the
provisions of the Bankruptcy Code. Finally, the table indicates the estimated
recovery for each Class. The summaries in this table are qualified in their
entirety by the description and the treatment of such Claims and Interests in
the Plan. As described in Article XI below, the Debtors’ businesses are subject
to a number of risks. The uncertainties and risks related to the Reorganized
Debtors make it difficult to determine a precise value of the New Common Stock
distributed under the Plan. The recoveries and estimates described in the table
represent the Debtors’ best estimates given the information available on the
date of this Disclosure Statement and the value ascribed to the New Common Stock
by the Plan Investor and the other Plan Support Parties. All statements relating
to the aggregate amount of Claims and Interests in each Class are only estimates
based on information known to the Debtors as of the date hereof, and the final
amounts of Allowed Claims in any particular Class may vary significantly from
these estimates. In accordance with section 1123(a)(1) of the Bankruptcy Code,
DIP Claims, Administrative Expense Claims, Fee Claims, U.S. Trustee Fees and
Priority Tax Claims have not been classified, and the holders thereof are not
entitled to vote on the Plan. Except as specifically noted therein, the Plan
does not provide for payment of postpetition interest on any Allowed Claims. 9
Important Note on Estimates The estimates in the tables and summaries in this
Disclosure Statement may differ from actual distributions because of variations
in the asserted or estimated amounts of Allowed Claims, the existence of
Disputed Claims and other factors. Statements regarding projected amounts of
Claims or distributions (or the value of such distributions) are estimates by
the Debtors based on current information and are not representations as to the
accuracy of these amounts. Except as otherwise indicated, these statements are
made as of the date of this Disclosure Statement, and the delivery of this
Disclosure Statement will not, under any circumstances, imply that the
information contained in this Disclosure Statement is correct at any other time.
Any estimates of Claims or Interests in this Disclosure Statement may vary from
the final amounts of Claims or Interests allowed by the Bankruptcy Court and
such estimates are subject to material additions by the Debtors.

GRAPHIC [g102511kg55i009.gif]

 



3 The amounts set forth in this chart reflect the Debtors’ most current
estimates of projected claim amounts. 10 Class Description Treatment Entitled to
Vote Estimated Amount of Claims in Class3 Estimated Recovery N/A (unclassified)
DIP Claims On the Effective Date, the DIP Claims shall be Allowed and shall not
be subject to any avoidance, reductions, setoff, offset, recoupment,
recharacterization, subordination (whether equitable, contractual, or
otherwise), counterclaims, cross-claims, defenses, disallowance, impairment,
objection, or any other challenges under any applicable law or regulation by any
Person. In full satisfaction, settlement, release and discharge of the Allowed
DIP Claims, on the Effective Date, Allowed DIP Claims shall (a) be paid in Cash
to the greatest extent possible from available Cash of the Debtors (as
reasonably agreed by the Debtors and the DIP Lenders), and (b) to the extent the
Allowed DIP Claims are not paid in full in Cash on the Effective Date, receive
New Convertible Notes in an amount equal to the amount of the Allowed DIP Claims
not receiving Cash pursuant to the foregoing clause (a). Upon satisfaction of
the Allowed DIP Lender Claims as set forth in Section 3.1 of the Plan, all Liens
and security interests granted to secure such obligations, whether in the
Chapter 11 Cases or otherwise, shall be terminated and of no further force or
effect. N/A $[ ] 100% N/A (unclassified) Administrative Expense Claims Except to
the extent that a holder of an Allowed Administrative Expense Claim agrees to a
different treatment, on, or as soon thereafter as is reasonably practicable, the
later of the Effective Date and the first Business Day after the date that is
thirty (30) calendar days after the date an Administrative Expense Claim becomes
an Allowed Claim, the holder of such Allowed Administrative Expense Claim shall
receive from the N/A $[ ] 100%

GRAPHIC [g102511kg55i010.gif]

 



 

11 Class Description Treatment Entitled to Vote Estimated Amount of Claims in
Class3 Estimated Recovery applicable Reorganized Debtor Cash in an amount equal
to such Allowed Claim; provided, however, that Allowed Administrative Expense
Claims representing liabilities incurred in the ordinary course of business by
any of the Debtors, as debtors in possession, shall be paid by the applicable
Reorganized Debtor in the ordinary course of business, consistent with past
practice and in accordance with the terms and subject to the conditions of any
orders or agreements governing, instruments evidencing, or other documents
relating to, such liabilities. Any Claim related to fees and expenses,
contribution or indemnification obligations, payable or owing by the Debtors to
the Ad Hoc Group, the Plan Investor, or the Backstop Parties under the RSA, the
Backstop Commitment Agreement, the Plan Funding Agreement, or the PFA Order
shall constitute an Allowed Administrative Expense Claim and shall be paid in
Cash on the Effective Date or as soon thereafter as is reasonably practicable
without the need to file a proof of such Claim with the Bankruptcy Court in
accordance with Section 3.2(a) of the Plan and without further order of the
Bankruptcy Court. Any Claim then payable or owing by the Debtors to Novelion or
Novelion Services, USA, Inc. arising out of or related to the Shared Services
Agreements shall be paid in Cash on the Effective Date from Plan Cash, without
the need to file a proof of such Claim with the Bankruptcy Court in accordance
with Section 3.2(a) of the Plan and without further order of the Bankruptcy
Court. N/A (unclassified) Fee Claims Any Professional Person seeking allowance
of a Fee Claim shall file with the Bankruptcy Court its final application for
allowance of N/A $[ ] 100%

GRAPHIC [g102511kg57i001.gif]

 



12 Class Description Treatment Entitled to Vote Estimated Amount of Claims in
Class3 Estimated Recovery compensation for services rendered and reimbursement
of expenses incurred prior to the Effective Date and in connection with the
preparation and prosecution of such final application no later than forty-five
(45) calendar days after the Effective Date or such other date as established by
the Bankruptcy Court. Objections to such Fee Claims, if any, must be filed and
served pursuant to the procedures set forth in the Confirmation Order no later
than sixty-five (65) calendar days after the Effective Date or such other date
as established by the Bankruptcy Court. N/A (unclassified) U.S. Trustee Fees The
Debtors or Reorganized Debtors, as applicable, shall pay all outstanding U.S.
Trustee Fees of a Debtor on an ongoing basis on the date such U.S. Trustee Fees
become due, until such time as a final decree is entered closing the applicable
Chapter 11 Case, the applicable Chapter 11 Case is converted or dismissed, or
the Bankruptcy Court orders otherwise. N/A $[ ] 100% N/A (unclassified) Priority
Tax Claims Except to the extent that a holder of an Allowed Priority Tax Claim
agrees to different treatment, each holder of an Allowed Priority Tax Claim
shall receive, in the Debtors’ or Reorganized Debtors’ discretion, either: (a)
on, or as soon thereafter as is reasonably practicable, the later of the
Effective Date and the first Business Day after the date that is thirty (30)
calendar days after the date a Priority Tax Claim becomes an Allowed Claim, Cash
in an amount equal to such Claim; or (b) deferred Cash payments following the
Effective Date, over a period ending not later than five (5) years after the
Petition Date, in an aggregate amount equal to the Allowed amount of such
Priority Tax Claim (with any interest to which the holder of such Priority Tax
Claim may be entitled calculated in accordance with section 511 of the
Bankruptcy Code); provided, however, that all Allowed Priority Tax Claims that
are not N/A $[ ] 100%

GRAPHIC [g102511kg57i002.gif]

 



13 Class Description Treatment Entitled to Vote Estimated Amount of Claims in
Class3 Estimated Recovery due and payable on or before the Effective Date shall
be paid in the ordinary course of business as they become due. Class 1 Priority
Non-Tax Claims The legal, equitable and contractual rights of the holders of
Priority Non-Tax Claims are unaltered by the Plan. Except to the extent that a
holder of an Allowed Priority Non-Tax Claim agrees to a different treatment, on
the applicable Distribution Date, each holder of an Allowed Priority Non-Tax
Claim shall receive Cash from the applicable Reorganized Debtor in an amount
equal to such Allowed Claim. No (Presumed to accept) $[] 100% Class 2 Other
Secured Claims The legal, equitable and contractual rights of the holders of
Other Secured Claims are unaltered by the Plan. Except to the extent that a
holder of an Allowed Other Secured Claim agrees to a different treatment, on the
applicable Distribution Date each holder of an Allowed Other Secured Claim shall
receive, at the election of the Reorganized Debtors: (i) Cash in an amount equal
to such Allowed Claim; or (ii) such other treatment that will render such Other
Secured Claim unimpaired pursuant to section 1124 of the Bankruptcy Code;
provided, however, that Other Secured Claims incurred by a Debtor in the
ordinary course of business may be paid in the ordinary course of business in
accordance with the terms and conditions of any agreements relating thereto, in
the discretion of the applicable Debtor or Reorganized Debtor without further
notice to or order of the Bankruptcy Court. Each holder of an Allowed Other
Secured Claim shall retain the Liens securing its Allowed Other Secured Claim as
of the Effective Date until full and final satisfaction of such Allowed Other
Secured Claim is made as provided in the Plan. On the full payment or other
satisfaction of each No (Presumed to accept) $[ ] 100%

GRAPHIC [g102511kg57i003.gif]

 



14 Class Description Treatment Entitled to Vote Estimated Amount of Claims in
Class3 Estimated Recovery Allowed Other Secured Claim in accordance with the
Plan, the Liens securing such Allowed Other Secured Claim shall be deemed
released, terminated and extinguished, in each case without further notice to or
order of the Bankruptcy Court, act or action under applicable law, regulation,
order or rule or the vote, consent, authorization or approval of any Person.
Class 3 Bridge Loan Claims The Bridge Loan Claims shall be Allowed under the
Plan, and shall not be subject to any avoidance, reductions, setoff, offset,
recoupment, recharacterization, subordination (whether equitable, contractual,
or otherwise), counterclaims, cross-claims, defenses, disallowance, impairment,
objection, or any other challenges under any applicable law or regulation by any
Person. Except to the extent that a holder of a Bridge Loan Claim agrees to
different treatment with respect to such holder’s Claim, on the applicable
Distribution Date, or as soon as practicable thereafter, each holder of a Bridge
Loan Claim shall receive, subject to the terms of the Plan, in full and final
satisfaction, settlement, release and discharge of its Bridge Loan Claim: (i)
New Money Bridge Loan Claim: receipt of New Term Loan Facility Obligations on a
dollar for dollar basis on account of its New Money Bridge Loan Claim. (ii) Roll
Up Loan Claim: receipt of New Convertible Notes on a dollar for dollar basis on
account of its Roll Up Loan Claim. Yes $[ ] 100% Class 4 Novelion Intercompany
The Novelion Intercompany Loan Claim shall be Allowed under the Plan, and shall
not be subject to any avoidance, Yes $36,340,173 100%

GRAPHIC [g102511kg57i004.gif]

 



15 Class Description Treatment Entitled to Vote Estimated Amount of Claims in
Class3 Estimated Recovery Loan Claims reductions, setoff, offset, recoupment,
recharacterization, subordination (whether equitable, contractual, or
otherwise), counterclaims, cross-claims, defenses, disallowance, impairment,
objection, or any other challenges under any applicable law or regulation by any
Person. Except to the extent that the holder of the Novelion Intercompany Loan
Claim agrees to different treatment, on the applicable Distribution Date, or as
soon as practicable thereafter, the holder of the Novelion Intercompany Loan
Claim shall receive, in full and final satisfaction, release and discharge of
the Novelion Intercompany Loan Claim, the Class 4 New Common Stock Distribution.
For the avoidance of doubt, in satisfaction of the Novelion Intercompany Loan
Claim in accordance with Section 5.4 of the Plan, Novelion shall waive any Other
Novelion Claim, and Novelion shall not be entitled to any distribution or
consideration on account thereof, except as provided in the Shared Services
Agreements pursuant to Section 7.16 of the Plan. Class 5 Government Settlement
Claims Except to the extent that a holder of a Government Settlement Claim
agrees to a different treatment, Government Settlement Claims shall be
unimpaired by the Plan and shall remain obligations of the Reorganized Debtors
to the extent not satisfied and/or paid on or before the Effective Date. The
Government Settlement Agreements shall be deemed assumed by, and obligations of,
the Reorganized Debtors as of and following the Effective Date. Notwithstanding
the foregoing, and unless the applicable parties to the Government Settlement
Agreements object in writing to such treatment prior to the deadline established
by the Bankruptcy Court to object to confirmation of the Plan, the monetary No
(Presumed to accept) $[ ] 100%

GRAPHIC [g102511kg57i005.gif]

 



16 Class Description Treatment Entitled to Vote Estimated Amount of Claims in
Class3 Estimated Recovery obligations under the Government Settlement Agreements
shall not be accelerated or increased as a result of the commencement of the
Chapter 11 Cases or the consummation of the transactions contemplated by the
Plan, the Plan Funding Agreement and/or the other Transaction Documents,
including the occurrence of any Fundamental Transaction (as defined in the
Government Settlement Agreements), by virtue of the consummation of any such
transactions or the failure of the New Common Stock of the Plan Investor to be
listed on the NASDAQ or other US stock exchange Class 6A Ongoing Trade Claims
Except to the extent that a holder of an Allowed Ongoing Trade Claim agrees to a
different treatment, on the applicable Distribution Date each holder of an
Allowed Ongoing Trade Claim shall, at the election of the Reorganized Debtors,
and to the extent that such Allowed Ongoing Trade Claim was not previously paid
pursuant to an order of the Bankruptcy Court: (i) be paid in full in Cash on the
applicable Distribution Date, plus postpetition interest at the rate of the
Federal Judgment Rate, computed daily from the Petition Date through the
Effective Date, from Plan Cash or (ii) as to any Ongoing Trade Claim incurred in
the ordinary course of business and on normal credit terms where payment comes
due following the Effective Date, receive (a) such treatment that leaves
unaltered the legal, equitable, or contractual rights to which the holder of
such Allowed Ongoing Trade Claim is entitled or (b) such other treatment as may
be agreed between such holder and the Reorganized Debtors. No (Presumed to
accept) $[ ] 100%

GRAPHIC [g102511kg57i006.gif]

 



The recoveries set forth above are estimates and are contingent upon approval of
the Plan as proposed. 4 This estimation assumes that the DIP Claims will be paid
in full in Cash on the Effective Date pursuant to Section 3.1 of the Plan. 17
Class Description Treatment Entitled to Vote Estimated Amount of Claims in
Class3 Estimated Recovery Class 6B Other General Unsecured Claims Except to the
extent that a holder of an Allowed Other General Unsecured Claim agrees to less
favorable treatment, each holder of an Allowed Other General Unsecured Claim
shall receive, on the applicable Distribution Date and in full and final
satisfaction, settlement and release of such Allowed Other General Unsecured
Claim, its Pro Rata Share of: (i) New Convertible Notes in the principal amount
of $125,000,000 less the portion of New Convertible Notes distributed to (x)
holders of DIP Claims (to the extent the DIP Claims are not repaid in full in
Cash and receive a distribution of New Convertible Notes pursuant to Section 3.1
of the Plan), and (y) the holders of Roll Up Loan Claims pursuant to Section
5.3(a)(ii) of the Plan; and (ii) the Class 6B New Common Stock Distribution
(including any New Common Stock issuable upon exercise of the New Warrants). Yes
$[ ] []%4 Class 7 Existing Securities Law Claims Holders of Existing Securities
Law Claims shall not receive or retain any distribution under the Plan on
account of such Existing Securities Law Claims. No (Deemed to reject) $0 0%
Class 8 Existing Interests Existing Interests shall be discharged, cancelled,
released and extinguished, and holders thereof shall not receive or retain any
distribution under the Plan on account of such Existing Interests. No (Deemed to
reject) N/A 0%

GRAPHIC [g102511kg57i007.gif]

 



ARTICLE III. BUSINESS DESCRIPTION; HISTORICAL INFORMATION 3.1. General
Background, History and Key Product Lines. The Debtors, together with their
non-Debtor affiliates, including their non-Debtor-parent Novelion Therapeutics
Inc. (collectively, the “Company”), comprise a rare-disease biopharmaceutical
company dedicated to developing and commercializing prescription drug products
for individuals living with rare diseases. Headquartered in Cambridge,
Massachusetts, the Debtors maintain operations in the United States, Canada,
Europe, certain countries in Latin America and Japan. While the Debtors derive
the majority of their revenue from sales in the United States, the Debtors also
generate revenues, directly or through third party distributors and other
providers, from countries in the European Union, Turkey and Latin America, among
others, and outlicense5 their products in certain jurisdictions in exchange for
royalties or other payments. On November 29, 2016, Aegerion entered into a
merger transaction with non-Debtor Novelion Therapeutics Inc. (formerly QLT
Inc.) (“Novelion”), a publicly-traded company formed under the laws of the
Province of British Columbia. As a result of that transaction, Aegerion became
an indirect wholly-owned subsidiary of Novelion. Aegerion serves as the
operating business of the Company and substantially all of the assets and
operations reside at Aegerion and its non-debtor foreign subsidiaries. As
discussed in more detail below, through Aegerion, the Company develops and
commercializes two products — lomitapide and metreleptin — which treat
individuals with rare diseases. Despite the Company’s global presence, the
majority of its revenue is derived from the sale of these drugs in the United
States. For example, in 2018 the Company’s net revenues from lomitapide and
metreleptin were approximately $130.4 million (of which $96 million of which was
attributable to the Debtors). $83.4 million of the net revenue was derived from
prescriptions written in the United States with the remainder derived from sales
and royalties on sales outside of the U.S. i. Lomitapide. The Debtors’ first
product, lomitapide, is a cholesterol-lowering drug designed to treat patients,
on an adjunct basis, with a rare disease: homozygous familial
hypercholesterolemia (“HoFH”). Lipids are a variety of naturally occurring fats
that serve important biological functions, including energy storage, signaling
and acting as structural components of cell membranes. Within the class of
lipids is cholesterol. HoFH is a serious, rare 5 The Debtors own and license
intellectual property rights to certain drugs. “Outlicensing” refers to
arrangements in which the Debtors license these rights to third parties, who
then sell the drug. The Debtors regularly obtain protection for their products
and proprietary technology by means of U.S. and foreign patents, trademarks, and
contractual arrangements. As of the Petition Date, the Debtors own or hold
licenses to many U.S. and foreign patents and trademarks, and have a variety of
U.S. and foreign patent applications pending. 18

GRAPHIC [g102511kg57i008.gif]

 



genetic disease that impairs the function of the receptor responsible for
removing low-density lipoprotein cholesterol (i.e., bad cholesterol) from blood.
An impairment of the low density lipoprotein receptor function results in
significant elevation of blood cholesterol levels, which can be the source of
several diseases for HoFH patients. For example, patients with HoFH often
develop premature and progressive atherosclerosis (i.e., a narrowing or blocking
of the arteries) and are at a very high risk of experiencing premature
cardiovascular events, such as heart attack or stroke. Lomitapide is marketed in
the United States under the brand name JUXTAPID. Following regulatory approval,
Aegerion launched JUXTAPID in the United States in 2013. The drug is also
approved in the European Union, Japan, Canada, Colombia, and Argentina, among
other countries. The Debtors also supply lomitapide on a named patient sales
basis in countries, such as Brazil, where such sales are permitted before
regulatory approval in such country as a result of approval in the U.S. or EU.6
The Debtors also receive sales milestones and royalties on net sales of
lomitapide in the European Union and certain other jurisdictions from Amryt
Pharma Plc (i.e., the Plan Investor) to whom, as more fully described below,
Aegerion outlicenses the rights to commercialize the product in those
jurisdictions. As discussed in more detail below, the Debtors also licensed the
exclusive rights to commercialize JUXTAPID in Japan to Recordati Rare Diseases
Inc. for the current marketed indication (in addition to an exclusive right of
first negotiation to any new indications that may be developed by Aegerion), in
exchange for an upfront payment and various milestone and royalty payments for
net sales in Japan. The Company generated net revenues from sales of lomitapide
of approximately $59.1 million in 2018 ($41.6 million of which was attributable
to the Debtors), which marked a $12.9 million decline from the previous year. As
discussed in more detail below, this decline was primarily attributable to the
availability of competing products (known as “PCSK9 inhibitors”) in the
marketplace, restrictions on insurance reimbursement, and patients not adhering
to the lomitapide therapy. ii. Metreleptin. The Debtors acquired their second
product, metreleptin, in January 2015 pursuant to an asset purchase agreement
with Amylin Pharmaceuticals, LLC and AstraZeneca Pharmaceuticals LP. Metreleptin
is a recombinant analog of human leptin designed to treat the complications of
leptin deficiency in patients with lipodystrophy. Lipodystrophy is the medical
disease involving an abnormal distribution of fat in the body which can lead to
an abnormal accumulation of fat tissue, lipotoxicity, organ damage, and extreme
insulin resistance and associated complications. As a result of the deficiency
of leptin associated with lipodystrophy, patients experience fatigue and
unregulated appetite, among other abnormalities, which are typically resistant
to conventional treatments. There are two forms of lipodystrophy. Generalized
lipodystrophy (“GL”), which is characterized by a near complete lack of adipose
tissue and, consequently, leads to early and significant morbidity and
mortality. Differentiation 6 In August 2018, the Company filed for marketing
authorization in Brazil for JUXTAPID and anticipates approval in 2019. 19

GRAPHIC [g102511kg57i009.gif]

 



of GL (versus partial lipodystrophy, “PL”)) is made based on the anatomical
distribution of fat loss, which is widespread in GL patients, as well as the
younger age and greater rapidity of onset and severity of the metabolic
abnormalities. The severe metabolic abnormalities associated with GL may result
in premature diabetic nephropathy, retinopathy, cardiomyopathy, recurrent
attacks of acute pancreatitis, hepatomegaly, and organ failure. These
complications themselves increase morbidity and mortality due to their known
long term impacts. The other form of lipodystrophy is PL, which is characterized
by a less uniform loss of fat cells and with a later age of onset. There can be
considerable heterogeneity in the extent of fat cell loss, levels of leptin, and
degree of metabolic abnormalities. In PL patients with relative or near complete
leptin deficiency, the metabolic abnormalities and longer impact on disease
progression can closely mirror that of patients with GL. Metreleptin is marketed
in the United States under the brand name MYALEPT. MYALEPT is approved in the
U.S. as an adjunct to diet as replacement therapy to treat the complications of
leptin deficiency in patients with congenital or acquired GL. Metreleptin is
also approved in the European Union, where it has been approved as an adjunct
treatment to treat the complications of leptin deficiency for patients with GL
and PL.7 Metreleptin is also supplied through expanded access programs in
countries where permitted by applicable law and generate revenues in certain
markets, such as Brazil, where named patient sales are permitted based on the
approval of metreleptin in the U.S. or EU. In 2018, the Company generated
revenues from metreleptin of approximately $71.4 million ($54.5 million of which
was attributable to the Debtors). The Debtors also receive royalties and other
payments pursuant to an outbound license with Shionogi & Co., Ltd., which has
the rights, through an outlicense, to commercialize metreleptin in Japan, South
Korea and Taiwan. 3.2. The Debtors’ Supply Chain & Regulatory Obligations. The
Debtors’ operations are extensively regulated, primarily by the United States
Food and Drug Administration (the “FDA”). The FDA imposes substantial
requirements on the clinical development, manufacture, and marketing of the
Debtors’ pharmaceutical products and product candidates. The FDA and other
federal, state and local agencies regulate the Debtors’ research and development
activities and many aspects of their products, including their testing,
packaging, distribution, labeling, and storage. Even after a drug is approved by
the FDA, the Debtors must comply with risk evaluation and mitigation strategy
requirements as well as other post-marketing requirements imposed by the FDA,
the Federal Anti-Kickback Statute, the federal False Claims Act, and other state
and federal laws and regulations governing prescription drug manufacturers. The
Debtors must also comply with laws relating to, among other things, the
marketing of their products, their relationships with treating physicians, data
protection, safe working conditions, patient safety, and the transport of
potentially hazardous substances. The Debtors do not have any manufacturing
capability. Rather, they outsource the manufacturing of proprietary products to
pharmaceutical manufacturing facilities operated by third-party contractors.
Outsourcing manufacturing and distribution allows the Debtors to focus on the
development and commercialization of drugs, minimize fixed costs and capital 7
The Company has also submitted market access dossiers in key EU countries,
including Germany. 20

GRAPHIC [g102511kg57i010.gif]

 



 

expenditures, and gain access to advanced manufacturing process capabilities and
expertise. The Debtors’ manufacturers are all approved by the FDA to fabricate
pharmaceutical products, and their facilities comply with, among other
regulations, the FDA’s Current Good Manufacturing Practices regulations. The
Debtors’ supply chain is comprised of several integral phases: (a) storing
master and working cell banks that form the starting material for the Debtors’
metreleptin products; (b) manufacturing the raw materials for the Debtors’
products (i.e., the active pharmaceutical ingredients, or “API”); (c) contract
manufacturing organizations (each a “CMO”) manufacturing the API into consumable
pharmaceuticals (i.e., dosage forms and capsules in the case of lomitapide, or
vials for injection in the case of metreleptin); (d) API manufacturers, CMO’s
and/or third-party vendors testing the pharmaceuticals and conducting both
analytical release and stability studies; (e) packaging and labeling the
commercial products for the Debtors’ various markets; and (f) distribution
through specialty pharmacies to ensure that the Debtors’ commercial products
make their way to end-users (i.e., patients). Given the Debtors’ size, the
Debtors also utilize third-party vendors with considerable experience with and
knowledge of the Debtors’ products to (a) help the Debtors negotiate and obtain
drug formulary access, (b) provide critical third-party data on regions, doctors
and market activity, including wholesaler inventory and sales, to help the
Debtors increase market penetration, (c) consolidate and report internal data to
ensure compliance with federal and state regulations, (d) assist patients who
are experiencing difficulty gaining access to the Debtors’ products, and (e)
operate a critical call center for patients if they are experiencing any issues
or concerns with the Debtors’ products. In addition, and in connection with the
FDA approval of the Debtors’ products, the FDA determined that the Debtors are
required to conduct post-marketing studies and clinical trials to continue
gathering safety information about their products. In fact, the Debtors are
subject to post-marketing regulatory requirements from the FDA governing the
testing, labeling, packaging, storage, advertising, promotion, recordkeeping and
submission of safety information for their products. Some of these requirements
could have an impact on the Debtors’ labeling, marketing authorizations or
approval. 3.3. Shared Services Agreement. In an effort to minimize costs and
take advantage of synergies, the Debtors entered into shared services agreements
with Novelion and its subsidiary Novelion Services USA, Inc., dated as of
December 1, 2016, but effective as of November 29, 2016 (the “Shared Services
Agreements”), pursuant to which the Debtors provide to Novelion and Novelion
provides to the Debtors, certain services, including, but not limited to
administrative support, human resources, information technology support,
accounting, finance, and legal services. To facilitate the Proposed
Restructuring Transaction, the Debtors negotiated and executed an amendment to
the Shared Services Agreements, which the Debtors intend to assume pursuant to a
motion filed with the Bankruptcy Court. Pursuant to Section 7.16 of the Plan,
the Shared Services Agreements shall terminate on the Effective Date. 21

GRAPHIC [g102511kg59i001.gif]

 



3.4. Government Investigations and Settlements. Aegerion has been the subject of
several investigations and legal proceedings relating to its marketing and sales
activities of JUXTAPID in the United States, compliance with the Food & Drug
Administration (“FDA”)-mandated Risk Evaluation and Mitigation Strategy (“REMS”)
program, compliance with the Health Insurance Portability and Accountability Act
(“HIPAA”), and statements to securities markets regarding the prevalence of HoFH
and other JUXTAPID performance metrics. As explained more fully below, following
numerous settlements and judgments with various government agencies, Aegerion
agreed to pay approximately $40.1 million in aggregate penalties, plus interest,
over three years, and to implement a number of enhancements relating to
Aegerion’s compliance program and the implementation of the JUXTAPID REMS
program.8 As of the Petition Date, the remaining amount due under the government
settlements and judgments total approximately $26.5 million in the aggregate
with the Debtors’ installment payments scheduled to expire in 2021.9
Specifically, in 2013 Aegerion received a subpoena from the Department of
Justice regarding its marketing and sale of JUXTAPID in the United States. In
connection with the DOJ investigation, Aegerion entered into a Plea Agreement
(the “Plea Agreement”), a Deferred Prosecution Agreement (the “DPA”), a civil
settlement agreement, certain state settlement agreements, a Consent Decree of
Permanent Injunction (the “FDA Consent Decree”), and a Corporate Integrity
Agreement (the “CIA”) with the Department of Human Services Officer of the
Inspector General (“OIG”). Under the Court-approved DOJ Plea Agreement, Aegerion
pled guilty to two misdemeanor misbranding violations of the Federal Food, Drug,
and Cosmetic Act (“FDCA”) and on February 27, 2018, following a hearing on
January 30, 2018, a U.S. District Court Judge accepted Aegerion’s plea and
sentenced Aegerion. The court did not impose a criminal fine and instead ordered
Aegerion to pay restitution, in the amount of $7.2 million payable over three
years, plus interest on any unpaid balance at a rate of 1.75% per annum, into a
fund managed by an independent claims administrator. Approximately $3.3 million
remains due under the Plea Agreement as of the Petition Date. As part of the
court order, Aegerion was sentenced to a three year term of probation, requiring
Aegerion to, among other things, comply with the DPA 8 The settlements did not
resolve government investigations into and lawsuits against certain individuals,
investigations into certain of Aegerion’s donations to patient assistance
programs, or investigations into whether Aegerion’s activities in Brazil
violated the Foreign Corrupt Practices Act. 9 In addition, under certain
circumstances, Aegerion is required under its bylaws, indemnification agreements
and/or other documents (e.g., undertakings) to advance reasonable legal costs
and expenses of certain former executives and directors in connection with such
investigations and lawsuits and to indemnify such officers and directors. Within
the discretion of its board of directors, Aegerion was similarly permitted to
indemnify and advance reasonable costs and expenses to certain non-officer
employees. Pursuant to the terms of the Plan, the Debtors are rejecting such
commitments going forward and, in accordance with Section 5.7 of the Plan,
holders of Claims arising out of such obligations shall be treated as part of
Class 6B (Other General Unsecured Claims). 22

GRAPHIC [g102511kg59i002.gif]

 



(pursuant to which Aegerion must cooperate with the DPA and the FDA Consent
Decree, each as further described below) and the CIA (as further described
below). Under the terms of the DPA with the DOJ, Aegerion admitted to engaging
in conduct that constituted a conspiracy to violate HIPAA. The DPA provides that
Aegerion must continue to cooperate fully with the DOJ concerning its
investigation into other individuals or entities. The DPA also provides that
Aegerion must maintain a robust compliance and ethics program that includes
significant certification, training, monitoring, and other requirements.
Aegerion, as well as the Board of Directors of the Company (or a designated
committee thereof), must also conduct regular reviews of Aegerion’s compliance
and ethics program, provide certifications to the DOJ that the program is
believed to be effective, and notify the DOJ of any probable violations of
HIPAA. Aegerion also entered into a consent decree with the DOJ and the FDA to
resolve a separate civil complaint alleging that Aegerion violated the FDCA by
failing to comply with the JUXTAPID REMS program and the requirement to provide
adequate directions for all of the uses for which it distributed JUXTAPID. The
FDA Consent Decree requires Aegerion to, among other things: comply with the
JUXTAPID REMS program; retain a qualified independent auditor to conduct annual
audits of its compliance with the JUXTAPID REMS program; and remediate any
noncompliance identified by the auditor within specified timeframes. The FDA
Consent Decree was approved and entered by the relevant court on March 20, 2019.
Aegerion separately entered into the CIA with OIG, which requires Aegerion to,
among other things: maintain a robust compliance program with significant
requirements relating to training, monitoring, annual risk assessment and
mitigation processes; independent review of Aegerion’s compliance and other
activities; a disclosure program; and an executive financial recoupment program.
Under the CIA, Aegerion, as well as the Board of Directors of the Company (or a
designated committee thereof), must also conduct regular reviews of Aegerion’s
compliance program and provide an annual resolution or certification to OIG that
the program is believed to be effective. Further, Aegerion has additional
certification and reporting obligations under the CIA related to its compliance
with federal healthcare programs, FDA requirements, and the CIA itself. In 2014,
the Securities and Exchange Commission (“SEC”) issued a subpoena as well, and
subsequently filed a complaint against Aegerion alleging securities violations
related to statements made by Aegerion regarding the conversion rate for
JUXTAPID prescriptions. On September 25, 2017, a court entered a final judgment
with the SEC, which imposed a civil penalty in the amount of $4.1 million to be
paid in installments over three years, plus interest, approximately $1.2 million
of which remains due as of the Petition Date. In addition to the criminal
settlement and plea agreement and the SEC final judgment, Aegerion also entered
into a civil settlement agreement with the DOJ (the “DOJ Civil Settlement
Agreement”) to resolve allegations that false claims for JUXTAPID were submitted
to governmental healthcare programs. The settlement requires Aegerion to pay a
civil fine in the amount of $28.8 million (which includes up to $4.9 million
designated for relators who had commenced a civil qui tam action against the
Debtors, as described below, and up to $2.7 million 23

GRAPHIC [g102511kg59i003.gif]

 



designated for certain states to resolve claims under state law analogues to the
federal False Claims Act) to be paid in installments over three years, plus
interest, approximately $22 million of which remains due as of the Petition
Date. In connection with the DOJ Civil Settlement Agreement, Aegerion also
entered into separate settlement agreements with twenty-eight state agencies to
resolve claims under state law analogues to the federal False Claims Act. The
terms of the state settlement agreements are substantially similar to those set
forth in the DOJ Civil Settlement Agreement. Finally, in March 2014, an amended
qui tam complaint was filed in the District of Massachusetts against Aegerion
and certain former executive officers and employees.10 Following resolution of
the government settlements described above, a second amended complaint was filed
against Aegerion, naming additional individuals as defendants. Pursuant to the
DOJ Civil Settlement Agreement, on February 20, 2018 the complaint against
Aegerion was dismissed, though the lawsuit remains ongoing as to other
defendants. 3.5. Debtors’ Prepetition Capital Structure. As of the Petition
Date, the Debtors had approximately $440 million of consolidated outstanding
indebtedness, which includes approximately $414.8 million of institutional debt
that matures in 2019. The components of the Debtors’ outstanding indebtedness
are summarized below. (a) Convertible Notes. In August 2014, Aegerion entered
into that certain Indenture (as amended, restated or otherwise modified) with
The Bank of New York Mellon, as indenture trustee, pursuant to which Aegerion
issued 2% senior unsecured convertible notes in the original aggregate principal
amount of $325 million due August 15, 2019 (the “Convertible Notes”). The
principal amount was subsequently reduced to $302.5 million upon consummation of
the Roll Up Loan (as defined below) under the Bridge Loan facility, as described
in more detail below. As of the Petition Date, approximately $304.1 million
remains outstanding under the Convertible Notes, including interest and fees.
(b) Novelion Intercompany Loan. In connection with Novelion’s merger with
Aegerion, on June 14, 2016 Aegerion and Novelion entered into that certain Loan
and Security Agreement (as amended, restated or otherwise modified, including
that certain Amended and Restated Loan and Security Agreement dated as of March
15, 2018, the “Novelion Intercompany Loan Credit Agreement”), pursuant to which
Novelion provided a senior secured term loan to Aegerion in the principal amount
of $40 million, bearing paid-in-kind interest at 8% and maturing on July 1, 2019
(the “Novelion Intercompany Loan”). The Novelion Intercompany Loan is secured
by, among other things, Aegerion’s intellectual property and all of Aegerion’s
equity interests (including up to 65% of Aegerion’s equity interests of any
first-tier foreign subsidiary). In November 2018, the terms of the Novelion
Intercompany Loan Credit Agreement were amended further in connection with the
10 The initial qui tam complaint was filed under seal in July 2013. 24

GRAPHIC [g102511kg59i004.gif]

 



closing of the Bridge Loan (as defined below). As of the Petition Date,
approximately $36.1 million remains outstanding under the Novelion Intercompany
Loan, including interest and fees. (c) Bridge Loan. On November 8, 2018,
Aegerion entered into that certain Bridge Credit Agreement (as amended, restated
or otherwise modified, the “Bridge Loan Credit Agreement”) with certain funds
managed by Highbridge Capital Management, LLC and Athyrium Capital Management,
LP as lenders (the “Bridge Loan Lenders”), Cantor Fitzgerald Securities as
agent, Aegerion as borrower, and Debtor Aegerion Pharmaceuticals Holdings, Inc.
as guarantor. Pursuant to the Bridge Loan Credit Agreement, the Debtors borrowed
secured first lien term loans in the aggregate principal amount of $50 million
(collectively, the “New Money Bridge Loan”) and $22.5 million of secured term
loans that were funded to repurchase and retire, at par, an equal amount of
Convertible Notes held by the Bridge Loan Lenders (collectively, the “Roll Up
Loan” and together with the New Money Bridge Loan, the “Bridge Loan”). The New
Money Bridge Loan accrues interest at the rate of 11% per annum and the Roll Up
Loan accrues interest at the rate of 2% per annum. Interest accrues and
compounds quarterly in arrears and is not payable in cash until maturity. The
Bridge Loan is secured by a lien on substantially all of the assets of the
Debtors, including a pledge of 65% of the obligors’ first-tier foreign
subsidiaries’ equity interests and substantially all of the intellectual
property and related rights in respect of MYALEPT and JUXTAPID, subject to
certain exclusions set forth in the governing documents. The liens granted to
secure the obligations under the New Money Bridge Loan are senior to the liens
granted to secure the Debtors’ obligations under the Novelion Intercompany Loan,
however, the liens granted to secure the Roll Up Loan are junior to those
granted under the Novelion Intercompany Loan. In addition to working capital
needs, the proceeds of the Bridge Loan were used to: (a) repurchase and cancel
certain Convertible Notes with the proceeds of the Roll Up Loan; (b) retire, at
par, the amounts outstanding under a secured term loan provided to Aegerion by
certain former shareholders of the Company, in an aggregate principal amount of
approximately $21.2 million (the “Shareholder Term Loan”); and (c) repay $3.5
million of principal on the Intercompany Loan. Moreover, upon consummation of
the Bridge Loan, Novelion, as lender, (a) consented to the Debtors’ incurrence
of the Bridge Loan and repayment of the Shareholder Term Loan, (b) amended the
Intercompany Credit Agreement, and (c) entered into an intercreditor agreement
pursuant to which (i) the Intercompany Loan and related liens are subordinated
to the New Money Loan, (ii) the Intercompany Loan and related liens are senior
to the Roll Up Loan, and (iii) the Bridge Lenders agreed not to challenge $25
million of the Intercompany Loan amount. The Bridge Loan had an initial maturity
of February 15, 2019, subject to the Debtors’ right to extend. On January 31,
2019, Aegerion sent notice to the agent under the Bridge Loan Credit Agreement
electing to extend the initial maturity date to June 30, 2019, as permitted
under and in accordance with the terms of the Bridge Loan Credit Agreement. As
of the Petition Date, approximately $73.8 million remains outstanding under the
Bridge Loan, including interest and fees. 25

GRAPHIC [g102511kg59i005.gif]

 



(d) Trade Claims. In addition to the Debtors’ funded debt, the Debtors estimate
that, as of the Petition Date, they had approximately $[1.5 million] in unpaid
trade and other ordinary course obligations. (e) Equity Ownership Novelion, the
Debtors’ non-Debtor ultimate parent, owns 100% of the outstanding equity
interests in Aegerion. As of the Petition Date, Novelion had 19,017,310 shares
of common stock outstanding, which is listed on NASDAQ. ARTICLE IV. EVENTS
LEADING TO CHAPTER 11 FILING Despite the revenues generated from the Debtors’
underlying products and management’s best efforts to stabilize operations, the
Debtors’ business performance has significantly declined in recent years.
Several factors contributed to the Debtors’ recent struggles. First, the Debtors
formerly engaged in practices denounced by the DOJ and SEC, incurring
substantial fines and exposing the Debtors to ongoing litigation, which led to a
corresponding decline in revenues and profitability. Due to these past
practices, the Debtors have significant ongoing legal costs in the form of $40.1
million of fines imposed under the DOJ and SEC settlements (approximately $26.4
million of which remains outstanding as of the Petition Date) that have placed a
significant financial burden on the Debtors. As a result of the government
settlements, Aegerion must also comply with a series of rigorous compliance
obligations commensurate with the admissions it made during the investigations
and the conduct at issue in the investigations. To date, Aegerion has timely
made all settlement payments on their respective due dates. The results of the
government investigations have appropriately limited the marketplace for
JUXTAPID to adult HoFH patients, as required by the prescribing information for
JUXTAPID, which, along with the introduction of PCSK9 inhibitors, as described
below, has dramatically reduced the number of patients in the U.S. on JUXTAPID
in recent years. The investigations also had other adverse effects, including:
reputational harm; diverted resources (both in terms of people and costs) away
from developing and commercializing products; increased compliance obligations
and requirements; increased government, industry and public scrutiny and
criticism; reduced physicians’ inclinations to prescribe the Debtors’ products;
diverted management’s attention away from operating the business; and resulted
in employee attrition and, similarly, made it more difficult to attract
qualified employees. Second, the pharmaceutical industry is highly competitive
and is characterized by rapidly changing markets and technology, emerging
industry standards and frequent introduction of new products. In particular, the
market for cholesterol lowering therapeutics is large and competitive with many
drug classes. Most significantly, the introduction of PCSK9 inhibitors in the
United States in 2015 (which are much less expensive and have fewer side effects
than 26

GRAPHIC [g102511kg59i006.gif]

 



lomitapide) has, along with attrition of patients who were likely not HoFH
patients, dramatically impacted sales of JUXTAPID. Since that time, healthcare
professionals have been placing substantially all newly-diagnosed HoFH patients
on a PCSK9 inhibitor product before prescribing JUXTAPID. In fact, many
healthcare payers require as a condition precedent that HoFH patients have not
achieved an adequate cholesterol response on PCSK9 inhibitor products before
access to JUXTAPID is approved. Moreover, while MYALEPT is the only product
approved in the United States for the treatment of leptin deficiency in patients
with GL, there are a number of other approved therapies to treat these
complications independently (that are not specific to generalized
lipodystrophy). In addition, both JUXTAPID and MYALEPT are subject to enhanced
REMS programs, which are FDA drug safety programs that impose certification,
counseling, prescription and documentation requirements, which increase the
steps necessary for patients to enroll onto these therapies and may delay or
impact patients starting or staying on these therapies. Also, both of these
products treat very rare diseases and are not widely prescribed. Thus, any
decline in the number of patients or adherence to prescribed dosages is
magnified. The competitive effects and dynamics described above exacerbate the
challenges for rare disease products given the very limited pool of patients who
are eligible for treatment with these products. Third, the Debtors have been
unable to replace key revenue generators. The Debtors’ business depends on the
success of only two commercial products. Hampered by the restrictions set forth
above, among others, and the cost and operational structure that has
historically been misaligned with revenues, the Company has incurred losses each
year since inception, having suffered a net loss of $103.8 million in 2018
alone. Such losses created a vicious cycle — as operations deteriorated, the
Debtors were unable to deploy sufficient operating and management resources
associated with developing and commercializing their existing products, or
exploring new revenue-generating products. While the Debtors took many steps to
increase revenues and limit losses, the Debtors were unable to generate
sufficient profits and revenues to prevent their bankruptcy filing and to
restructure their substantial debt outside of bankruptcy. Fourth, the Debtors
have substantial indebtedness under their long-term credit facilities. As of the
date hereof, the Debtors’ capital structure has approximately $414 million of
consolidated outstanding indebtedness related to the Debtors’ credit facilities,
a significant portion of which is secured by liens on substantially all assets
of the Debtors, and all of which matures in 2019. 4.1. Debtors’ Efforts to
Negotiate a Comprehensive Restructuring. With the concerns discussed above in
mind, and with an impending liquidity crisis at the Debtors, the Debtors
retained the following advisors to assist the Debtors with respect to
refinancing and restructuring alternatives: in late 2017, Moelis & Company LLC
(“Moelis”) to explore potential sale transactions (and subsequently, in
September 2018, as investment banker in connection with the Proposed
Restructuring Transaction); in early 2018, Willkie Farr & Gallagher LLP as
counsel; and in August 2018, AlixPartners, LLP as 27

GRAPHIC [g102511kg59i007.gif]

 



restructuring advisor (and subsequently, in February 2019, as Chief
Restructuring Officer).11 With the aid of their advisors, the Debtors have been
exploring and evaluating strategic business opportunities to enhance liquidity,
including debt refinancing, cost savings initiatives, proceeds-generating
transactions (such as the divestiture or outlicense of certain assets), mergers
and acquisitions activities, and other strategic opportunities. Given, among
other things, their substantial leverage, the near term liquidity issues and the
continuing pressure on the Debtors’ business and the related impact on retention
of key personnel, in early 2018 the Debtors, in consultation with their
advisors, conducted a comprehensive liquidity analysis and considered several
potential restructuring alternatives, including a refinancing of the Convertible
Notes. In conjunction therewith, in March 2018 the Debtors entered into the $20
million Shareholder Term Loan, which provided funds for ongoing development of
metreleptin in additional indications and for general corporate purposes. After
negotiations to refinance the Convertible Notes fell apart, the Debtors
determined that a targeted sales process was the best option to maximize value
for all stakeholders. To that end, in or around June 2018, Moelis commenced a
targeted marketing process, focused on those potential acquiring parties for
which the Debtors’ business represented a strategic opportunity and that
possessed the capability of entering into and consummating a transaction. In
addition, during 2018, the Debtors pursued significant cost-saving initiatives
and business opportunities to enhance liquidity, including (a) a cost reduction
plan initiated in January 2018, and (b) a more significant workforce reduction
in August 2018 designed to streamline the Company’s business, deliver
profitability and limit negative impact on revenue growth, yet extend its cash
runway. The reduction in workforce eliminated 39 employees, which accounted for
36% of the Company’s global workforce. While this reduced overhead expenses, the
initiative also resulted in the loss of long-term employees with institutional
knowledge and expertise, depleted commercial resources, and also suspended many
key clinical development activities. With the prospects of facing a potential
liquidity crisis in late 2018 despite management’s ongoing efforts, and with a
comprehensive capital restructuring out of reach, the Debtors engaged in
negotiations with several parties, including the majority holders of the
Convertible Notes (Highbridge and Athyrium), about the possibility of providing
interim financing to provide sufficient breathing room to implement a
restructuring transaction. Following an extensive marketing process, the Debtors
consummated the Bridge Loan in November 2018. During this time, AlixPartners
also worked with management to update the Debtors’ multi-year projections,
budget and business plan to facilitate detailed engagement with the Debtors’
primary stakeholders. In addition, and pursuant to a formal process, on February
5, 2019, the Debtors entered into a license agreement with Recordati Rare
Diseases Inc. to grant the exclusive rights to commercialize JUXTAPID in Japan
to Recordati for the current marketed indication for HoFH (in addition to an
exclusive right of first negotiation to any new indications that may be 11 The
Debtors also engaged other financial advisors during this time in connection
with their restructuring efforts, however, such advisors are no longer engaged
by the Debtors. 28

GRAPHIC [g102511kg59i008.gif]

 



developed by Aegerion) in exchange for an upfront payment of $25 million and
various milestone and royalty payments for net sales in Japan.12 The upfront
payment, coupled with the proceeds of the Bridge Loan, provided the Debtors with
necessary working capital and extended the runway to consummate a restructuring
transaction. During the first quarter of 2019, the Debtors and their advisors
resumed detailed restructuring discussions with various stakeholders in the
capital structure, which included Novelion, the Bridge Lenders, and certain
potential strategic M&A partners. Following an extensive, months-long
multi-track negotiation process, the Debtors entered into an exclusivity
agreement with one of the interested parties—Amryt Pharma Plc (“Amryt” or the
“Plan Investor”). Ultimately, the Debtors determined that the most
value-maximizing approach was to proceed with a restructuring involving an
all-stock investment by the Plan Investor through a chapter 11 restructuring in
exchange for which the Plan Investor would receive 100% of the equity of
Aegerion (the “Proposed Restructuring Transaction”). 4.2. The Proposed
Restructuring Transaction. To effectuate the Proposed Restructuring Transaction,
the Debtors entered into the RSA with the Plan Investor, Novelion, and certain
lenders representing (i) 100% in principal amount and number of holders under
the Bridge Loan, and (ii) in excess of 67% in principal amount of the
Convertible Notes. The RSA, which serves as the roadmap for the Debtors’
successful reorganization, provides that the RSA parties will support, and vote
in favor of, a chapter 11 plan proposed by the Debtors (subject to certain terms
and conditions set forth therein). Among other documents, the RSA parties also
heavily negotiated the terms of the Plan, this Disclosure Statement, and the
Plan Funding Agreement — all of which are being filed simultaneously herewith.
The benefits of the Proposed Restructuring Transaction are significant: After
giving effect to the transaction, the Debtors will reduce their debt balance
from approximately $440 million to approximately $225 million and the maturity
dates under their continuing debt facilities will be extended by at least five
years. The Debtors pre-transaction and expected post-transaction capital
structure is illustrated below: 12 Pursuant to the terms of the Bridge Loan
Credit Agreement, (a) Aegerion was entitled to retain $15 million of the upfront
payment, and (b) the remaining $10 million of the upfront payment was paid to,
and all future net cash proceeds under the license agreement would be paid to,
(i) Novelion to repay a portion of the outstanding Novelion Intercompany Loan
and (ii) to the Bridge Lenders to repay a portion of the outstanding Bridge
Loan, on a 42% and 58% basis, respectively. 29

GRAPHIC [g102511kg59i009.gif]

 



This balance sheet restructuring will include holders of Novelion Intercompany
Loan Claims and Other General Unsecured Claims (which include, among other
things, the Convertible Notes Claims, Claims held by former officers, directors,
or employees of the Debtors for indemnification, contribution or advancement
expenses, and contract rejection damages Claims) converting their Claims into
New Common Stock of the Plan Investor as well as (in the case of holders of
Other General Unsecured Claims) New Convertible Notes. In addition, the
outstanding amount due under the Bridge Loan will be refinanced into a new
secured term loan facility. Payment in full in Cash to the Debtors’ trade
creditors that will continue to provide goods and services to the Debtors after
their emergence from these chapter 11 cases. The Debtors’ obligations under the
Government Settlement Agreements will not be impacted or altered in any way by
the Proposed Restructuring Transaction. To that end, the Debtors have filed a
motion on the Petition Date seeking Bankruptcy Court relief to allow them to
continue making all ongoing payments under the Government Settlement Agreements
that arise in the ordinary course of business during these chapter 11 cases. In
addition, upon the Debtors’ emergence from chapter 11, all Government Settlement
Agreements will be assumed by the Reorganized Debtors and any unpaid amounts
that are due and owing will be cured. Both the 13 If approved by the Bankruptcy
Court, this pro forma amount will reflect the payments paid in the ordinary
course of business throughout these Chapter 11 Cases pursuant to the Debtors’
Motion for Order (A) Authorizing Continued Payment of Government Settlement
Claims in the Ordinary Course of Business, and (B) Granting Related Relief,
filed concurrently herewith and scheduled to be heard at the “second day”
hearing. 30 Debt Instrument Current Pro Forma Pro Forma Maturity Government
$26.5 $23.113 2020-2021 Secured Debt Facility $50.3 $76.3 2024 Convertible Notes
$325.2 $124.7 2024 Intercompany Loan $35.6 N/A N/A Total $437.6 $224.1

GRAPHIC [g102511kg59i010.gif]

 



 

Reorganized Debtors and the Plan Investor are equally committed to the
non-monetary aspects of the Government Settlement Agreements, including the
Debtors’ compliance and cooperation obligations. Moreover, the Plan Investor has
a strong culture of compliance, will maintain all necessary protocols to ensure
ongoing compliance, and will retain the Debtors’ compliance infrastructure. The
Proposed Restructuring Transaction paves the way for a consensual chapter 11
proceeding and ensures the Debtors emerge from bankruptcy as expeditiously as
possible. The parties to the RSA account for in excess of 67% of the Debtors’
funded indebtedness. In addition, the RSA, which serves as the roadmap for the
Debtors’ successful reorganization, provides that the Plan Support Parties will
support, and vote in favor of, a chapter 11 plan proposed by the Debtors
(subject to certain terms and conditions set forth therein). The Debtors and the
Plan Investor will raise $60 million in cash through the Plan Investor’s
issuance of New Common Stock—all of which will be backstopped by the backstop
parties. Specifically, the Plan Investor will conduct a $42 million Rights
Offering as part of these chapter 11 cases and issue New Common Stock in the
Plan Investor to holders of Claims in Class 4 and Class 6B. In addition, the
Plan Investor will conduct a separate $18 million equity raise for New Common
Stock issued to existing shareholders of the Plan Investor. In connection with
executing the RSA, the Debtors also entered into the Plan Funding Agreement14
with the Plan Investor, which, subject to certain terms and conditions, provides
that the Plan Investor will acquire 100% of the equity interests of reorganized
Aegerion in exchange for New Common Stock of the Plan Investor. A copy of the
Plan Funding Agreement is attached hereto as Exhibit 6. Reorganized Aegerion
will then distribute such equity to holders of Class 4 and Class 6B Claims.
Following the transaction, the Plan Investor will continue as a public company,
with reorganized Aegerion as its wholly-owned subsidiary, diversely held by its
former shareholders and creditors of the Debtors. Following the transaction, the
pro forma ownership of reorganized Aegerion, after giving effect to the new
money equity raises but prior to giving effect to the conversion of the New
Convertible Notes, will be: (A) 49.4% creditors of the Debtors (including
Novelion), (b) 31.1% former Plan Investor shareholders, and (c) 19.4% investors
who participate in the Rights Offering. All stakeholders are expected to benefit
from the proposed transaction: 14 The Plan Funding Agreement also contains a
“Go-Shop Period” that enables the Debtors to solicit an alternative transaction
for fifty-five (55) days from the date the PFA Order is entered. Upon the
Debtors termination of the Plan Funding Agreement to pursue an alternative
transaction, the Plan Investor would receive a termination fee of $11,850,000,
equal to 3% of the enterprise value of the Debtors, and any reimbursement of the
reasonable documented fees and expenses of the Plan Investor in connection with
the negotiation, preparation and implementation of the Transaction Documents in
an amount not to exceed $4,000,000 (as defined in the Plan Funding Agreement).
31

GRAPHIC [g102511kg61i001.gif]

 



The Plan Investor is a revenue generating pharmaceutical company focused on
acquiring, developing and commercializing innovative new treatments for patients
affected by rare or orphan diseases where there is a high unmet medical need.
Founded in 2015, Amryt has built a portfolio of assets to treat its target
patients through the acquisition of numerous drug products and expansion via
in-licensing agreements. Following the completion of Amryt’s Lojuxta
(lomitapide) in-licensing deal with Aegerion in December 2016, Amryt became a
commercial pharmaceutical company, generating sales across Europe, the Middle
East and other licensed territories. Amryt’s primary revenue generator is the
sale of Lojuxta and certain dermo-cosmetic products, which are sold under the
Imlan brand. The Plan Investor has extensive familiarity with the Debtors and
their products given the companies’ pre-existing partnership and the fact that
several former Aegerion officers are currently employed by the Plan Investor.
This combination provides an opportunity for synergies and cost savings. In
addition to continuing operations with regard to lomitapide and metreleptin
(which will continue to be operated through Aegerion post-closing), the Plan
Investor also maintains a pipeline of rare disease clinical programs and has
devoted significant capital to expanding its research and development
capabilities in the last two years. The Proposed Restructuring Transaction
aligns with Amryt’s efforts to diversify and expand, and presents a mutually
beneficial path forward for both the Plan Investor and the Debtors. The Debtors’
decision to file these cases is informed by several months of deliberations and
negotiations with the Debtors’ lenders, Novelion, the Plan Investor, and other
key stakeholders. The Debtors’ successful negotiations prior to the Petition
Date provide a clear path to a value maximizing transaction and confirmable plan
for the benefit of all of the Debtors’ stakeholders. ARTICLE V. REASONS FOR THE
SOLICITATION; RECOMMENDATION Chapter 11 of the Bankruptcy Code provides that
unless the terms of section 1129(b) of the Bankruptcy Code are satisfied, for
the Bankruptcy Court to confirm the Plan, the holders of Claims in each Class of
impaired Claims and Interests must accept the Plan by the requisite majorities
set forth in the Bankruptcy Code. Impaired Classes of Claims shall have accepted
the Plan if (a) the holders of at least two-thirds (2/3) in amount of the Claims
in such Class actually voting on the Plan have voted to accept it, and (b) more
than one-half (1/2) in number of the holders of Claims in such Class actually
voting on the Plan have voted to accept it, and impaired Classes of Interests
shall have accepted the Plan if holders of at least two-thirds 32

GRAPHIC [g102511kg61i002.gif]

 



(2/3) in amount of the Allowed Interests of such Class vote to accept it (such
votes, the “Requisite Acceptances”). In light of the significant benefits to be
attained by the Debtors and their creditors if the transactions contemplated by
the Plan are consummated, the Debtors recommend that all holders of Claims
entitled to vote to accept the Plan do so. The Debtors reached this decision
after considering available alternatives to the Plan and their likely effect on
the Debtors’ business operations, creditors, and shareholders. These
alternatives included alternative restructuring options under chapter 11 of the
Bankruptcy Code, and liquidation of the Debtors under chapter 7 of the
Bankruptcy Code. The Debtors determined, after consulting with their legal and
financial advisors, that the Plan, if consummated, will maximize the value of
their estates for all stakeholders, as compared to any other chapter 11
reorganization strategy or a liquidation under chapter 7. For all of these
reasons, the Debtors and the Plan Support Parties support confirmation of the
Plan and urge the holders of Claims entitled to vote on the Plan to accept and
support it. ARTICLE VI. THE PLAN 6.1.Overview of Chapter 11. Chapter 11 is the
principal business reorganization chapter of the Bankruptcy Code. Under chapter
11, a debtor is authorized to restructure its business for the benefit of
itself, its creditors and its equity interest holders. In addition to permitting
the rehabilitation of a debtor, another goal of chapter 11 is to promote
equality of treatment for similarly situated creditors and similarly situated
equity interest holders with respect to the distribution of a debtor’s assets.
The commencement of a chapter 11 case creates an estate that comprises of all of
the legal and equitable interests of the debtor as of the bankruptcy filing
date. The Bankruptcy Code provides that the debtor may continue to operate its
business and remain in possession of its property as a “debtor in possession.”
The consummation of a chapter 11 plan is the principal objective of a chapter 11
reorganization case. A chapter 11 plan sets forth the means for satisfying
claims against and interests in a debtor. Confirmation of a chapter 11 plan by
the bankruptcy court makes that plan binding upon the debtor, any issuer of
securities under the plan, any person acquiring property under the plan and any
creditor or equity interest holder of the debtor. Subject to certain limited
exceptions, the order approving confirmation of a plan discharges a debtor from
any debt that arose prior to the date of confirmation of the plan and
substitutes them for the obligations specified under the confirmed plan. In
general, a chapter 11 plan of reorganization: (a) divides claims and equity
interests into separate classes, (b) specifies the property, if any, that each
class is to receive under the plan, and (c) contains other provisions necessary
to the restructuring of the debtor that are required or permitted by the
Bankruptcy Code. 33

GRAPHIC [g102511kg61i003.gif]

 



Pursuant to section 1125 of the Bankruptcy Code, acceptance or rejection of a
chapter 11 plan may not be solicited after the commencement of a chapter 11 case
until such time as the court has approved the disclosure statement as containing
“adequate information.” Pursuant to section 1125(a) of the Bankruptcy Code,
“adequate information” is information of a kind, and in sufficient detail, to
enable a hypothetical reasonable investor to make an informed judgment regarding
the chapter 11 plan. To satisfy the applicable disclosure requirements, the
Debtors submit this Disclosure Statement to holders of Claims that are impaired
and not deemed to have rejected the Plan. 6.2. Resolution of Certain
Inter-Creditor and Inter-Debtor Issues. (a) Settlement of Certain Inter-Creditor
Issues. The treatment of Claims and Interests under the Plan represents, among
other things, the settlement and compromise of certain potential inter-creditor
disputes. (b) Formation of Debtor Groups for Convenience Purposes. The Plan
groups the Debtors together solely for purposes of describing treatment under
the Plan, confirmation of the Plan and making Plan Distributions in respect of
Claims against and Interests in the Debtors under the Plan. Such groupings shall
not affect any Debtor’s status as a separate legal entity, change the
organizational structure of the Debtors’ business enterprise, constitute a
change of control of any Debtor for any purpose, cause a merger or consolidation
of any legal entities, nor cause the transfer of any assets or the assumption of
any liabilities; and, except as otherwise provided by or permitted in the Plan,
all Debtors shall continue to exist as separate legal entities. (c)Intercompany
Claims and Intercompany Interests. i. Intercompany Claims. Notwithstanding
anything to the contrary in the Plan, on or after the Effective Date, any and
all Intercompany Claims shall, at the option of the Debtors or the Reorganized
Debtors, as applicable, and as Acceptable to the Required Parties, either be (i)
extinguished, canceled and/or discharged on the Effective Date, or (ii)
reinstated and otherwise survive the Debtors’ restructuring by virtue of such
Intercompany Claims being left unimpaired. To the extent any such Intercompany
Claim is reinstated, or otherwise adjusted (including by contribution,
distribution in exchange for new debt or equity, or otherwise), paid or
continued as of the Effective Date, any such transaction may be effected on or
after the Effective Date without any further action by the Bankruptcy Court, act
or action under applicable law, regulation, order or rule or the vote, consent,
authorization or approval of any Person. ii. Intercompany Interests. No
Intercompany Interests shall be cancelled pursuant to the Plan, and all
Intercompany Interests shall be unaffected by the Plan and continue in place
following the Effective Date, solely for the administrative convenience of
maintaining the existing corporate structure of the Debtors and the Reorganized
Debtors. 34

GRAPHIC [g102511kg61i004.gif]

 



6.3. Overview of the Plan. THE FOLLOWING IS A SUMMARY OF SOME OF THE SIGNIFICANT
ELEMENTS OF THE PLAN. THIS DISCLOSURE STATEMENT IS QUALIFIED IN ITS ENTIRETY BY
REFERENCE TO THE MORE DETAILED INFORMATION SET FORTH IN THE PLAN AND THE
EXHIBITS AND SCHEDULES THERETO. The Plan classifies Claims and Interests
separately in accordance with the Bankruptcy Code and provides different
treatment for different Classes of Claims and Interests. Claims and Interests
shall be included in a particular Class only to the extent such Claims or
Interests qualify for inclusion within such Class. The Plan separates the
various Claims and Interests (other than those that do not need to be
classified) into nine (9) separate Classes. These Classes take into account the
differing nature and priority of Claims against, and Interests in, the Debtors.
Unless otherwise indicated, the characteristics and amounts of the Claims or
Interests in the following Classes are based on the books and records of the
Debtors. This section summarizes the treatment of each of the Classes of Claims
and Interests under the Plan and describes other provisions of the Plan. Only
holders of Allowed Claims — Claims that are not in dispute, contingent, or
unliquidated in amount and are not subject to an objection or an estimation
request — are entitled to receive distributions under the Plan. For a more
detailed description of the definition of “Allowed,” see Article I of the Plan.
Until a Disputed Claim becomes Allowed, no distributions of New Common Stock,
Cash or otherwise will be made on account of such Claim. The Plan is intended to
enable the Debtors to continue present operations without the likelihood of a
subsequent liquidation or the need for further financial reorganization. The
Debtors believe that they will be able to perform their obligations under the
Plan. The Debtors also believe that the Plan permits fair and equitable
recoveries. The Confirmation Date will be the date that the Confirmation Order
is entered by the Clerk of the Bankruptcy Court. The Effective Date will be the
first Business Day on or after the Confirmation Date on which all of the
conditions to the Effective Date specified in Section 11.1 of the Plan have been
satisfied or waived, including the consummation of the transactions contemplated
by the Plan. Resolution of any challenges to the Plan may take time and,
therefore, the actual Effective Date cannot be predicted with certainty. Other
than as specifically provided in the Plan, the treatment under the Plan of each
Claim and Interest will be in full satisfaction, settlement, release and
discharge of all Claims or Interests. The Debtors will make all payments and
other distributions to be made under the Plan unless otherwise specified. The
Plan constitutes a joint plan of reorganization for all of the Debtors. All
Claims and Interests, except DIP Claims, Administrative Expense Claims, Fee
Claims, Ad Hoc Group Fee Claim, U.S. Trustee Fees and Priority Tax Claims, are
placed in the Classes set forth in Article IV below. In accordance with section
1123(a)(1) of the Bankruptcy Code, DIP Claims, Administrative Expense Claims,
Fee Claims, U.S. Trustee Fees and Priority Tax Claims have not been classified,
and the holders thereof are not entitled to vote on the Plan. A Claim or 35

GRAPHIC [g102511kg61i005.gif]

 



Interest is placed in a particular Class only to the extent that such Claim or
Interest falls within the description of that Class and is classified in other
Classes to the extent that any portion of the Claim or Interest falls within the
description of such other Classes. A Claim or Interest is placed in a particular
Class for all purposes, including voting, confirmation and distribution under
the Plan and under sections 1122 and 1123(a)(1) of the Bankruptcy Code. However,
a Claim or Interest is placed in a particular Class for the purpose of receiving
Plan Distributions only to the extent that such Claim or Interest is an Allowed
Claim or Allowed Interest and has not been paid, released or otherwise settled
prior to the Effective Date. (a) Unclassified Claims. (i) DIP Claims. On the
Effective Date, the DIP Claims shall be Allowed and shall not be subject to any
avoidance, reductions, setoff, offset, recoupment, recharacterization,
subordination (whether equitable, contractual, or otherwise), counterclaims,
cross-claims, defenses, disallowance, impairment, objection, or any other
challenges under any applicable law or regulation by any Person. In full
satisfaction, settlement, release and discharge of the Allowed DIP Claims, on
the Effective Date, Allowed DIP Claims shall (a) be paid in Cash to the greatest
extent possible from available Cash of the Debtors (as reasonably agreed by the
Debtors and the DIP Lenders), and (b) to the extent the Allowed DIP Claims are
not paid in full in Cash on the Effective Date, receive New Convertible Notes in
an amount equal to the amount of the Allowed DIP Claims not receiving Cash
pursuant to the foregoing clause (a). Upon satisfaction of the Allowed DIP
Lender Claims as set forth in this Section 3.1 of the Plan, all Liens and
security interests granted to secure such obligations, whether in the Chapter 11
Cases or otherwise, shall be terminated and of no further force or effect. (ii)
Administrative Expense Claims. (1) Time for Filing Administrative Expense
Claims. The holder of an Administrative Expense Claim, other than the holder of:
(a) a Fee Claim; (b) a DIP Claim; (c) a 503(b)(9) Claim; (d) an Ad Hoc Group Fee
Claim; (e) Effective Date; an Administrative Expense Claim that has been Allowed
on or before the (f) an Administrative Expense Claim for an expense or liability
incurred and payable in the ordinary course of business by a Debtor; 36

GRAPHIC [g102511kg61i006.gif]

 



(g) an Administrative Expense Claim on account of fees and expenses incurred on
or after the Petition Date by ordinary course professionals retained by the
Debtors pursuant to an order of the Bankruptcy Court; (h) an Administrative
Expense Claim held by an officer, director or employee of the Debtors serving in
such capacity immediately prior to the occurrence of the Effective Date solely
in their capacity as such (whether or not also an officer, director or employee
of Novelion) for indemnification, contribution, or advancement of expenses
pursuant to (A) any Debtor’s certificate of incorporation, by-laws, operating
agreement, or similar organizational document, (B) any employment, director or
similar agreement, or (C) any indemnification or contribution agreement approved
by the Bankruptcy Court; (i) an Administrative Expense Claim arising, in the
ordinary course of business, out of the employment by one or more Debtors of an
individual from and after the Petition Date, but only to the extent that such
Administrative Expense Claim is solely for outstanding wages, commissions,
accrued benefits, or reimbursement of business expenses; (j) a Claim for
adequate protection arising under the DIP Order; (k) an Administrative Expense
Claim of Novelion or Novelion Services USA, Inc. arising out of or related to
the Shared Services Agreements; (l) an Intercompany Claim; or (m) U.S. Trustee
Fees, must file with the Bankruptcy Court and serve on the Reorganized Debtors,
the Claims Agent, and the U.S. Trustee, proof of such Administrative Expense
Claim within thirty (30) days after the Effective Date (the “Administrative Bar
Date”). Such proof of Administrative Expense Claim must include at a minimum:
(1) the name of the applicable Debtor that is purported to be liable for the
Administrative Expense Claim and if the Administrative Expense Claim is asserted
against more than one Debtor, the exact amount asserted to be owed by each such
Debtor; (2) the name of the holder of the Administrative Expense Claim; (3) the
asserted amount of the Administrative Expense Claim; (4) the basis of the
Administrative Expense Claim; and (5) supporting documentation for the
Administrative Expense Claim. FAILURE TO FILE AND SERVE SUCH PROOF OF
ADMINISTRATIVE EXPENSE CLAIM TIMELY AND PROPERLY SHALL RESULT IN SUCH CLAIM
BEING FOREVER BARRED AND DISCHARGED. (2) Treatment of Administrative Expense
Claims. Except to the extent that a holder of an Allowed Administrative Expense
Claim agrees to a different treatment, on, or as soon thereafter as is
reasonably practicable, the later of the Effective Date and the first Business
Day after the date that is thirty (30) calendar days after the date an
Administrative Expense Claim becomes an Allowed Claim, the holder of such
Allowed Administrative Expense Claim shall receive from the applicable
Reorganized Debtor Cash in an amount equal to such Allowed Claim; provided,
however, that Allowed Administrative Expense Claims representing liabilities
incurred in the ordinary course of 37

GRAPHIC [g102511kg61i007.gif]

 



business by any of the Debtors, as debtors in possession, shall be paid by the
applicable Reorganized Debtor in the ordinary course of business, consistent
with past practice and in accordance with the terms and subject to the
conditions of any orders or agreements governing, instruments evidencing, or
other documents relating to, such liabilities. Any Claim related to fees and
expenses, contribution or indemnification obligations, payable or owing by the
Debtors to the Ad Hoc Group, the Plan Investor, or the Backstop Parties under
the RSA, the Backstop Commitment Agreement, the Plan Funding Agreement, or the
Plan Funding Agreement Order shall constitute an Allowed Administrative Expense
Claim and shall be paid in Cash on the Effective Date or as soon thereafter as
is reasonably practicable without the need to file a proof of such Claim with
the Bankruptcy Court in accordance with Section 3.2(a) of the Plan and without
further order of the Bankruptcy Court. Any Claim then payable or owing by the
Debtors to Novelion or Novelion Services, USA, Inc. arising out of or related to
the Shared Services Agreements shall be paid in Cash on the Effective Date from
Plan Cash, without the need to file a proof of such Claim with the Bankruptcy
Court in accordance with Section 3.2(a) of the Plan and without further order of
the Bankruptcy Court. (iii) Fee Claims. (1) Time for Filing Fee Claims. Any
Professional Person seeking allowance of a Fee Claim shall file with the
Bankruptcy Court its final application for allowance of compensation for
services rendered and reimbursement of expenses incurred prior to the Effective
Date and in connection with the preparation and prosecution of such final
application no later than forty-five (45) calendar days after the Effective Date
or such other date as established by the Bankruptcy Court. Objections to such
Fee Claims, if any, must be filed and served pursuant to the procedures set
forth in the Confirmation Order no later than sixty-five (65) calendar days
after the Effective Date or such other date as established by the Bankruptcy
Court. (2) Treatment of Fee Claims. All Professional Persons seeking allowance
by the Bankruptcy Court of a Fee Claim shall be paid in full in Cash in such
amounts as are approved by the Bankruptcy Court: (i) upon the later of (x) the
Effective Date, and (y) three (3) calendar days after the date upon which the
order relating to the allowance of any such Fee Claim is entered, or (ii) upon
such other terms as may be mutually agreed upon between the holder of such Fee
Claim and the Reorganized Debtors. On the Effective Date, the Reorganized
Debtors shall reserve and hold in a segregated account Cash in an amount equal
to all accrued but unpaid Fee Claims as of the Effective Date, which Cash shall
be disbursed solely to the holders of Allowed Fee Claims with the remainder to
be reserved until all Fee Claims have been either Allowed and paid in full or
Disallowed by Final Order, at which time any remaining Cash in the segregated
account shall become the sole and exclusive property of the Reorganized Debtors.
38

GRAPHIC [g102511kg61i008.gif]

 



(iv) U.S. Trustee Fees. The Debtors or Reorganized Debtors, as applicable, shall
pay all outstanding U.S. Trustee Fees of a Debtor on an ongoing basis on the
date such U.S. Trustee Fees become due, until such time as a final decree is
entered closing the applicable Chapter 11 Case, the applicable Chapter 11 Case
is converted or dismissed, or the Bankruptcy Court orders otherwise. (v)
Priority Tax Claims. Except to the extent that a holder of an Allowed Priority
Tax Claim agrees to different treatment, each holder of an Allowed Priority Tax
Claim shall receive, in the Debtors’ or Reorganized Debtors’ discretion, either:
(a) on, or as soon thereafter as is reasonably practicable, the later of the
Effective Date and the first Business Day after the date that is thirty (30)
calendar days after the date a Priority Tax Claim becomes an Allowed Claim, Cash
in an amount equal to such Claim; or (b) deferred Cash payments following the
Effective Date, over a period ending not later than five (5) years after the
Petition Date, in an aggregate amount equal to the Allowed amount of such
Priority Tax Claim (with any interest to which the holder of such Priority Tax
Claim may be entitled calculated in accordance with section 511 of the
Bankruptcy Code); provided, however, that all Allowed Priority Tax Claims that
are not due and payable on or before the Effective Date shall be paid in the
ordinary course of business as they become due. 39

GRAPHIC [g102511kg61i009.gif]

 



6.4. Classification of Claims and Interests. (a) Classification of Claims and
Interests. The following table designates the Classes of Claims against and
Interests in the Debtors, and specifies which Classes are: (a) impaired or
unimpaired by the Plan; (b) entitled to vote to accept or reject the Plan in
accordance with section 1126 of the Bankruptcy Code; or (c) deemed to accept or
reject the Plan. If a controversy arises regarding whether any Claim or Interest
is properly classified under the Plan, the Bankruptcy Court shall, upon proper
motion and notice, determine such controversy at the Confirmation Hearing. If
the Bankruptcy Court finds that the classification of any Claim or Interest is
improper, then such Claim or Interest shall be reclassified and any Ballot
previously cast by the holder of such Claim or Interest shall be counted in, and
the Claim or Interest shall receive the treatment prescribed in, the Class in
which the Bankruptcy Court determines such Claim or Interest should have been
classified, without the necessity of resoliciting any votes on the Plan. (b)
Unimpaired Classes of Claims. The following Classes of Claims are unimpaired
and, therefore, presumed to have accepted the Plan and are not entitled to vote
on the Plan under section 1126(f) of the Bankruptcy Code: 40 Class Designation
Impairment Entitled to Vote Class 1 Priority Non-Tax Claims No No (Presumed to
accept) Class 2 Other Secured Claims No No (Presumed to accept) Class 3 Bridge
Loan Claims Yes Yes Class 4 Novelion Intercompany Loan Claims Yes Yes Class 5
Government Settlement Claims No No (Presumed to accept) Class 6A Ongoing Trade
Claims No No (Presumed to accept) Class 6B Other General Unsecured Claims Yes
Yes Class 7 Existing Securities Law Claims Yes No (Deemed to reject) Class 8
Existing Interests Yes No (Deemed to reject)

GRAPHIC [g102511kg61i010.gif]

 



 

(i) Class 1: Class 1 consists of all Priority Non-Tax Claims. (ii) Class 2:
Class 2 consists of all Other Secured Claims. (iii) Class 5: Class 5 consists of
all Government Settlement Claims. (iv) Class 6A: Class 6A consists of all
Ongoing Trade Claims. (c) Impaired Classes of Claims. The following Classes of
Claims are impaired and entitled to vote on the Plan: (i) Class 3: Class 3
consists of all Bridge Loan Claims. (ii) Class 4: Class 4 consists of all
Novelion Intercompany Loan Claims. (iii) Class 6B: Class 6B consists of all
Other General Unsecured Claims. The following Classes of Claims and Interests
are impaired and deemed to have rejected the Plan and, therefore, are not
entitled to vote on the Plan under section 1126(g) of the Bankruptcy Code: (i)
Class 7: Class 7 consists of all Existing Securities Law Claims. (ii) Class 8:
Class 8 consists of all Existing Interests. (d) Separate Classification of Other
Secured Claims. Although all Other Secured Claims have been placed in one Class
for purposes of nomenclature, each Other Secured Claim, to the extent secured by
a Lien on Collateral different than that securing any additional Other Secured
Claims, shall be treated as being in a separate sub-Class for the purpose of
receiving Plan Distributions. 6.5. Treatment of Claims and Interests. (a)
Priority Non-Tax Claims (Class 1). Treatment: The legal, equitable and
contractual rights of the holders of Priority Non-Tax Claims are unaltered by
the Plan. Except to the extent that a holder of an Allowed Priority Non-Tax
Claim agrees to a different treatment, on the applicable Distribution Date, each
holder of an Allowed Priority Non-Tax Claim shall receive Cash from the
applicable Reorganized Debtor in an amount equal to such Allowed Claim. Voting:
The Priority Non-Tax Claims are not impaired Claims. In accordance with section
1126(f) of the Bankruptcy Code, the holders of Priority Non-Tax Claims are
conclusively presumed to accept the Plan and are not entitled to vote to accept
or reject the Plan, 41

GRAPHIC [g102511kg63i001.gif]

 



and the votes of such holders will not be solicited with respect to such Allowed
Priority Non-Tax Claims. (b) Other Secured Claims (Class 2). Treatment: The
legal, equitable and contractual rights of the holders of Other Secured Claims
are unaltered by the Plan. Except to the extent that a holder of an Allowed
Other Secured Claim agrees to a different treatment, on the applicable
Distribution Date each holder of an Allowed Other Secured Claim shall receive,
at the election of the Reorganized Debtors: (i) Cash in an amount equal to such
Allowed Claim; or (ii) such other treatment that will render such Other Secured
Claim unimpaired pursuant to section 1124 of the Bankruptcy Code; provided,
however, that Other Secured Claims incurred by a Debtor in the ordinary course
of business may be paid in the ordinary course of business in accordance with
the terms and conditions of any agreements relating thereto, in the discretion
of the applicable Debtor or Reorganized Debtor without further notice to or
order of the Bankruptcy Court. Each holder of an Allowed Other Secured Claim
shall retain the Liens securing its Allowed Other Secured Claim as of the
Effective Date until full and final satisfaction of such Allowed Other Secured
Claim is made as provided in the Plan. On the full payment or other satisfaction
of each Allowed Other Secured Claim in accordance with the Plan, the Liens
securing such Allowed Other Secured Claim shall be deemed released, terminated
and extinguished, in each case without further notice to or order of the
Bankruptcy Court, act or action under applicable law, regulation, order or rule
or the vote, consent, authorization or approval of any Person. Deficiency
Claims: To the extent that the value of the Collateral securing any Other
Secured Claim is less than the Allowed amount of such Other Secured Claim, the
undersecured portion of such Allowed Claim shall be treated for all purposes
under the Plan as an Other General Unsecured Claim and shall be classified as a
Class 6B Other General Unsecured Claim. Voting: The Allowed Other Secured Claims
are not impaired Claims. In accordance with section 1126(f) of the Bankruptcy
Code, the holders of Allowed Other Secured Claims are conclusively presumed to
accept the Plan and are not entitled to vote to accept or reject the Plan, and
the votes of such holders will not be solicited with respect to such Allowed
Other Secured Claims. (c) Bridge Loan Claims (Class 3). Treatment: The Bridge
Loan Claims shall be Allowed under the Plan, and shall not be subject to any
avoidance, reductions, setoff, offset, recoupment, recharacterization,
subordination (whether equitable, contractual, or otherwise), counterclaims,
cross-claims, defenses, disallowance, impairment, objection, or any other
challenges under any applicable law or regulation by any Person. Except to the
extent that a holder of a Bridge Loan Claim agrees to different treatment with
respect to such holder’s Claim, on the applicable Distribution Date, or as soon
as practicable thereafter, each holder of a Bridge Loan Claim shall receive,
subject to the terms of the Plan, in full and final satisfaction, settlement,
release and discharge of its Bridge Loan Claim: 42

GRAPHIC [g102511kg63i002.gif]

 



(i) New Money Bridge Loan Claim: receipt of New Term Loan Facility Obligations
on a dollar for dollar basis on account of its New Money Bridge Loan Claim. (ii)
Roll Up Loan Claim: receipt of New Convertible Notes on a dollar for dollar
basis on account of its Roll Up Loan Claim. Voting: The Bridge Loan Claims are
impaired Claims. Holders of such Claims are entitled to vote to accept or reject
the Plan, and the votes of such holders will be solicited with respect to such
Bridge Loan Claims. (d) Novelion Intercompany Loan Claims (Class 4). Treatment:
The Novelion Intercompany Loan Claim shall be Allowed under the Plan, and shall
not be subject to any avoidance, reductions, setoff, offset, recoupment,
recharacterization, subordination (whether equitable, contractual, or
otherwise), counterclaims, cross-claims, defenses, disallowance, impairment,
objection, or any other challenges under any applicable law or regulation by any
Person. Except to the extent that the holder of the Novelion Intercompany Loan
Claim agrees to different treatment, on the applicable Distribution Date, or as
soon as practicable thereafter, the holder of the Novelion Intercompany Loan
Claim shall receive, in full and final satisfaction, release and discharge of
the Novelion Intercompany Loan Claim, the Class 4 New Common Stock Distribution.
For the avoidance of doubt, in satisfaction of the Novelion Intercompany Loan
Claim in accordance with this Section 5.4, Novelion shall waive any Other
Novelion Claim, and Novelion shall not be entitled to any distribution or
consideration on account thereof, except as provided in the Shared Services
Agreements pursuant to Section 7.16 of the Plan. Voting: The Novelion
Intercompany Loan Claim is an impaired Claim. The holder of such Claim is
entitled to vote to accept or reject the Plan, and the vote of such holder will
be solicited with respect to such Novelion Intercompany Loan Claim. 43

GRAPHIC [g102511kg63i003.gif]

 



(e) Government Settlement Claims (Class 5). Treatment: Except to the extent that
a holder of a Government Settlement Claim agrees to a different treatment,
Government Settlement Claims shall be unimpaired by the Plan and shall remain
obligations of the Reorganized Debtors to the extent not satisfied and/or paid
on or before the Effective Date. The Government Settlement Agreements shall be
deemed assumed by, and obligations of, the Reorganized Debtors as of and
following the Effective Date. Notwithstanding the foregoing, and unless the
applicable parties to the Government Settlement Agreements object in writing to
such treatment prior to the deadline established by the Bankruptcy Court to
object to confirmation of the Plan, the monetary obligations under the
Government Settlement Agreements shall not be accelerated or increased as a
result of the commencement of the Chapter 11 Cases or the consummation of the
transactions contemplated by the Plan, the Plan Funding Agreement and/or the
other Transaction Documents, including the occurrence of any Fundamental
Transaction (as defined in the Government Settlement Agreements), by virtue of
the consummation of any such transactions or the failure of the New Common Stock
of the Plan Investor to be listed on the NASDAQ or other US stock exchange.
Voting: The Government Settlement Claims are not impaired Claims. In accordance
with section 1126(f) of the Bankruptcy Code, the holders of the Government
Settlement Claims are conclusively presumed to accept the Plan and are not
entitled to vote to accept or reject the Plan, and the votes of such holders
will not be solicited with respect to the Government Settlement Claims. (f)
Ongoing Trade Claims (Class 6A). Treatment: Except to the extent that a holder
of an Allowed Ongoing Trade Claim agrees to a different treatment, on the
applicable Distribution Date each holder of an Allowed Ongoing Trade Claim
shall, at the election of the Reorganized Debtors, and to the extent that such
Allowed Ongoing Trade Claim was not previously paid pursuant to an order of the
Bankruptcy Court: (i) be paid in full in Cash on the applicable Distribution
Date, plus postpetition interest at the rate of the Federal Judgment Rate,
computed daily from the Petition Date through the Effective Date, from Plan Cash
or (ii) as to any Ongoing Trade Claim incurred in the ordinary course of
business and on normal credit terms where payment comes due following the
Effective Date, receive (a) such treatment that leaves unaltered the legal,
equitable, or contractual rights to which the holder of such Allowed Ongoing
Trade Claim is entitled or (b) receive such other treatment as may be agreed
between such holder and the Reorganized Debtors. Voting: The Allowed Ongoing
Trade Claims are not impaired Claims. In accordance with section 1126(f) of the
Bankruptcy Code, the holders of Allowed Ongoing Trade Claims are conclusively
presumed to accept the Plan and are not entitled to vote to accept or reject the
Plan, and the votes of such holders will not be solicited with respect to such
Allowed Ongoing Trade Claims. 44

GRAPHIC [g102511kg63i004.gif]

 



(g) Other General Unsecured Claims (Class 6B). Treatment: Except to the extent
that a holder of an Allowed Other General Unsecured Claim agrees to less
favorable treatment, each holder of an Allowed Other General Unsecured Claim
shall receive, on the applicable Distribution Date and in full and final
satisfaction, settlement and release of such Allowed Other General Unsecured
Claim, its Pro Rata Share of: (i) New Convertible Notes in the principal amount
of $125,000,000 less the portion of New Convertible Notes distributed to (x)
holders of DIP Claims (to the extent the DIP Claims are not repaid in full in
Cash and receive a distribution of New Convertible Notes pursuant to Section 3.1
of the Plan), and (y) the holders of Roll Up Loan Claims pursuant to Section
5.3(a)(ii) of the Plan; and (ii) the Class 6B New Common Stock Distribution
(including any New Common Stock issuable upon exercise of the New Warrants)..
Voting: The Other General Unsecured Claims are impaired Claims. Holders of such
Claims are entitled to vote to accept or reject the Plan, and the votes of such
holders will be solicited with respect to such Other General Unsecured Claims.
(h) Existing Securities Law Claims (Class 7). Treatment: Holders of Existing
Securities Law Claims shall not receive or retain any distribution under the
Plan on account of such Existing Securities Law Claims. Voting: The Existing
Securities Law Claims are impaired Claims. In accordance with section 1126(g) of
the Bankruptcy Code, the holders of Existing Securities Law Claims are
conclusively deemed to reject the Plan and are not entitled to vote to accept or
reject the Plan, and the votes of such holders will not be solicited with
respect to such Existing Securities Law Claims. (i) Existing Interests (Class
8). Treatment: Existing Interests shall be discharged, cancelled, released and
extinguished, and holders thereof shall not receive or retain any distribution
under the Plan on account of such Existing Interests. Voting: The Existing
Interests are impaired Interests. In accordance with section 1126(g) of the
Bankruptcy Code, the holders of Existing Interests are conclusively deemed to
reject the Plan and are not entitled to vote to accept or reject the Plan, and
the votes of such holders will not be solicited with respect to such Existing
Interests 45

GRAPHIC [g102511kg63i005.gif]

 



6.6. Acceptance or Rejection of the Plan; Effect of Rejection by One or More
Classes of Claims or Interests. (a) Class Acceptance Requirement. A Class of
Claims shall have accepted the Plan if it is accepted by at least two-thirds
(2/3) in dollar amount and more than one-half (1/2) in number of holders of the
Allowed Claims in such Class that have voted on the Plan. (b) Tabulation of
Votes on a Non-Consolidated Basis. All votes on the Plan shall be tabulated on a
non-consolidated basis by Class and by Debtor for the purpose of determining
whether the Plan satisfies sections 1129(a)(8) and/or (10) of the Bankruptcy
Code. (c) Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code or
“Cramdown.” Because certain Classes are deemed to have rejected the Plan, the
Debtors will request confirmation of the Plan, as it may be modified and amended
from time to time, under section 1129(b) of the Bankruptcy Code with respect to
such Classes. Subject to Sections 14.5 and 14.6 of the Plan, the Debtors reserve
the right (subject to the parties’ rights under the RSA and the Plan Funding
Agreement) to alter, amend, modify, revoke or withdraw the Plan or any Plan
Document in order to satisfy the requirements of section 1129(b) of the
Bankruptcy Code, if necessary. Subject to Sections 14.5 and 14.6 of the Plan,
the Debtors also reserve the right to request confirmation of the Plan, as it
may be modified, supplemented or amended from time to time, with respect to any
Class that affirmatively votes to reject the Plan. (d) Elimination of Vacant
Classes. Any Class of Claims or Interests that does not have a holder of an
Allowed Claim or Allowed Interest or a Claim or Interest temporarily Allowed as
of the date of the Confirmation Hearing shall be deemed eliminated from the Plan
for purposes of voting to accept or reject the Plan and for purposes of
determining acceptance or rejection of the Plan pursuant to section 1129(a)(8)
of the Bankruptcy Code. (e) Voting Classes; Deemed Acceptance by Non-Voting
Classes. If a Class contains Claims or Interests eligible to vote and no holders
of Claims or Interests eligible to vote in such Class vote to accept or reject
the Plan, the Plan shall be deemed accepted by such Class. (f) Confirmation of
All Cases. Except as otherwise specified therein, the Plan shall not be deemed
to have been confirmed unless and until the Plan has been confirmed as to each
of the Debtors; provided, however, that the Debtors, subject to the parties’
rights under the RSA and the Plan Funding Agreement, may at any time waive this
Section 6.6. 46

GRAPHIC [g102511kg63i006.gif]

 



6.7. Means for Implementation. (a) Non-Substantive Consolidation. The Plan is a
joint plan that does not provide for substantive consolidation of the Debtors’
Estates, and on the Effective Date, the Debtors’ Estates shall not be deemed to
be substantively consolidated for purposes hereof. Except as specifically set
forth in the Plan, nothing in the Plan shall constitute or be deemed to
constitute an admission that any one of the Debtors is subject to or liable for
any claim against any other Debtor. Additionally, claimants holding Claims and
Interests against multiple Debtors, to the extent Allowed in each Debtor’s
Chapter 11 Case, will be treated as holding a separate Claim or separate
Interest, as applicable, against each Debtor’s Estate, provided, however, that
no holder of an Allowed Claim shall be entitled to receive more than payment in
full of such Allowed Claim (plus postpetition interest, if and to the extent
provided in the Plan), and such Claims will be administered and treated in the
manner provided in the Plan. (b) Plan Funding Transaction. On the Effective
Date, subject to the terms and conditions set forth in the Plan Funding
Agreement and the Implementation Memorandum and in exchange for New Common Stock
in the Plan Investor and the other obligations of the Plan Investor under the
Plan Funding Agreement and the Plan, Aegerion shall sell to the Plan Investor or
its assignee as may be permitted pursuant to the Plan Funding Agreement one
hundred percent (100%) of the New Equity Interests in reorganized Aegerion. From
and after the Effective Date, the Plan Investor and/or any permitted assignee
shall directly and indirectly own the Reorganized Debtors. The transfer of the
New Equity Interests to the Plan Investor, and any and all action to be taken in
connection therewith, shall be authorized without the need for any further
board, corporate or shareholder action. (c) Rights Offering. Purpose. The
proceeds of the sale of the Rights Offering Stock shall be used to provide up to
the Rights Offering Amount in capital to the Plan Investor and the Reorganized
Debtors, which shall be available for ordinary course operations and general
corporate purposes. The Rights Offering contemplated under the Plan will
supplement the Plan Investor Equity Raise. Rights Offering. In accordance with
the New Registration Rights Agreement, the Rights Offering Procedures and the
Backstop Commitment Agreement, and as provided in the Implementation Memorandum,
each Eligible Holder that timely votes to accept the Plan shall receive
Subscription Rights to acquire its respective Pro Rata Share of Rights Offering
Stock pursuant to the terms set forth in the Plan and in the Rights Offering
Procedures. With respect to each Eligible Holder that timely votes to accept the
Plan, each Subscription Right shall represent the right to acquire one share of
Rights Offering Stock for the Rights Offering Exercise Price. Backstop
Commitment. The Plan Investor Equity Raise will be correspondingly increased by
the aggregate amount of the Rights Offering Amount that is not timely, duly and
validly subscribed and paid for by the Eligible Holders that timely vote to
accept the Plan in 47

GRAPHIC [g102511kg63i007.gif]

 



accordance with the Rights Offering Procedures, and in accordance with, and
subject to the limitations of the provisions of Backstop Commitment Agreement,
and as further described below, upon exercise of the put option of the Plan
Investor, the Backstop Parties shall be severally, and not jointly, required to
purchase their applicable portion of the Unsubscribed Shares (allocated pro rata
among the Backstop Parties based upon their respective Backstop Commitments) in
the event that the Plan Investor has been unable to effect a private placement
of the entire Plan Investor Equity Raise Amount. Commitment Fee. On the
Effective Date, the Backstop Parties shall receive from the Plan Investor their
respective shares of the Backstop Commitment Fee pursuant to the terms of the
Backstop Commitment Agreement. The Backstop Commitment Fee shall be fully earned
immediately upon the Subscription Commencement Date and payable by the Plan
Investor (and not the Debtors) on the Effective Date pursuant to the terms and
conditions of the Backstop Commitment Agreement. (d) Plan Funding. The Debtors’
Cash obligations under the Plan will be funded from Plan Cash and proceeds from
the Rights Offering and the Plan Investor Equity Raise; provided however (i)
that only Plan Cash shall be used for payment of Government Settlement Claims
that become due and payable prior to the Effective Date, DIP Claims, Fee Claims,
Ad Hoc Group Fee Claims and the Convertible Notes Trustee Professional Fees and
(ii) only proceeds from the Rights Offering and Plan Investor Equity Raise will
be used to pay the Rebate Obligations or to repay any portion of the DIP
Obligations incurred to pay Rebate Obligations. (e) New Term Loan Facility; New
Convertibles Notes. On the Effective Date, subject to the Implementation
Memorandum, without any requirement of further action by stockholders or
directors of the Debtors, each of the Reorganized Debtors shall be authorized to
enter into the New Term Loan Facility and the New Convertible Notes Indenture,
as well as any notes, documents or agreements in connection therewith,
including, without limitation, any documents required in connection with the
creation or perfection of the Liens on any Collateral securing the New Term Loan
Facility. (f) Authorization, Issuance and Delivery of Plan Securities by the
Plan Investor. (a) On the Effective Date, subject to the Implementation
Memorandum, the Plan Investor is authorized to issue or cause to be issued those
Plan Securities to be issued by it in accordance with the terms of the Plan and
the Plan Funding Agreement and to take any and all action associated therewith,
without the need for any further Bankruptcy Court, corporate, limited liability
company, member or shareholder action. (b) On the Effective Date, subject to the
Implementation Memorandum, the Plan Investor shall issue and cause to be
delivered the New Common Stock and the New Warrants available in the New Common
Stock Distribution to the Reorganized Debtors, who will then deliver such New
Common Stock and New Warrants directly to the holders of the Novelion
Intercompany Loan Claims and Other General Unsecured Claims in accordance with
the terms the Plan. 48

GRAPHIC [g102511kg63i008.gif]

 



(c) On the Effective Date, subject to the Implementation Memorandum, the Plan
Investor shall issue and cause to be delivered the Rights Offering Stock to the
Reorganized Debtors, who will then deliver such Rights Offering Stock directly
to Eligible Holders who vote in favor of the Plan and exercise their
Subscription Rights in accordance with the terms of the Plan, the Rights
Offering Procedures, and the Backstop Commitment Agreement. (d) As a condition
to receiving any Plan Securities under the Plan or pursuant to the Rights
Offering or the Plan Investor Equity Raise, the Bridge Lenders shall have
executed and delivered to the Plan Investor a signature page to the New
Registration Rights Agreement. The New Registration Rights Agreement shall be
executed and in full force and effect on the Effective Date. (e) Notwithstanding
anything to the contrary in the Plan, (x) any Person that would be entitled to
receive more than 9.99% (but no more than 15%) of the aggregate amount of the
New Common Stock issued as of the Effective Date (excluding New Common Stock
issued pursuant to any management incentive plan and any New Common Stock
reserved for issuance to any person other than such Person pursuant to New
Warrants or the New Convertible Notes or any other warrant, option or agreement)
or (y) with the consent of the Debtors and Plan Investor, any other Person
entitled to receive New Common Stock thereunder, may elect to receive New
Warrants on a one-for-one basis in lieu of all or any portion of the shares of
New Common Stock that would otherwise be issued to such Person under the Plan;
provided that such Person notifies the Debtors in writing of such election (and
the percentage of shares of New Common Stock to be issuable thereunder) no later
than two (2) Business Days after the Confirmation Date, provided, further, that,
with respect to clause (x), without the consent of the Debtors and the Plan
Investor, such Person may only elect to receive New Warrants in lieu of such
portion of New Common Stock that would otherwise be issued to such Person under
the Plan in excess of 7.5% of the aggregate amount of New Common Stock issued as
of the Effective Date (excluding New Common Stock issued pursuant to any
management incentive plan and any New Common Stock reserved for issuance to any
person other than such Person pursuant to New Warrants or the New Convertible
Notes or any other warrant, option or agreement). (f) Notwithstanding anything
to the contrary in the Plan, (x) any Person that would be entitled to receive
more than 4.99% (but no more than 6.0%) of the aggregate amount of the New
Common Stock issued as of the Effective Date (excluding New Common Stock issued
pursuant to any management incentive plan and any New Common Stock reserved for
issuance to any person other than such Person pursuant to New Warrants or the
New Convertible Notes or any other warrant, option or agreement) or (y) with the
consent of the Debtors and Plan Investor, any other Person entitled to receive
New Common Stock under the Plan, may elect to receive New Warrants on a
one-for-one basis in lieu of all or any portion of the shares of New Common
Stock that would otherwise be issued to such Person under the Plan; provided
that such Person notifies the Debtors in writing of such election (and the
percentage of shares of New Common Stock to be issuable thereunder) no later
than two (2) Business Days after the Confirmation Date, provided, further, that,
with respect to clause (x), without the consent of the Debtors and the Plan
Investor, such Person may only elect to receive New Warrants in lieu of such
portion of New Common Stock that would otherwise be issued to such Person under
the Plan in excess of 4.5% of the aggregate amount of New Common Stock issued as
of the 49

GRAPHIC [g102511kg63i009.gif]

 



Effective Date (excluding New Common Stock issued pursuant to any management
incentive plan and any New Common Stock reserved for issuance to any person
other than such Person pursuant to New Warrants or the New Convertible Notes or
any other warrant, option or agreement). (g) Continued Corporate Existence and
Vesting of Assets. (i) General. (1) Except as otherwise provided in the Plan,
the Debtors shall continue to exist after the Effective Date as Reorganized
Debtors in accordance with the applicable laws of the respective jurisdictions
in which they are incorporated or organized and pursuant to the Amended
Certificates of Formation for the purposes of satisfying their obligations under
the Plan and the continuation of their business. On or after the Effective Date,
each Reorganized Debtor, in its discretion, may take any and all action as
permitted by applicabcle law and such Reorganized Debtor’s organizational
documents, as such Reorganized Debtor may determine is reasonable and
appropriate, including, but not limited to, causing: (w) a Reorganized Debtor to
be merged into another Reorganized Debtor, or its Subsidiary and/or affiliate;
(x) a Reorganized Debtor to be dissolved; (y) the legal name of a Reorganized
Debtor to be changed; or (z) the closure of a Reorganized Debtor’s case on the
Effective Date or any time thereafter. (2) On the Effective Date or as soon as
reasonably practicable thereafter, the Reorganized Debtors may take any and all
action as may be necessary or appropriate to effect any transaction described
in, approved by, contemplated by, or necessary to effectuate the Plan,
including: (1) the execution and delivery of appropriate agreements or other
documents of merger, consolidation, restructuring, conversion, disposition,
transfer, dissolution or liquidation containing terms that are consistent with
the terms of the Plan and that satisfy the applicable requirements of applicable
law and any other terms to which the applicable entities may agree; (2) the
execution and delivery of appropriate instruments of transfer, assignment,
assumption or delegation of any asset, property, right, liability, debt or
obligation on terms consistent with the terms of the Plan and having other terms
for which the applicable parties agree; (3) the filing of appropriate
certificates or articles of incorporation, reincorporation, merger,
consolidation, conversion or dissolution pursuant to applicable state law; and
(4) all other actions that the applicable entities determine to be necessary or
appropriate, including making filings or recordings that may be required by
applicable law. Revesting of Assets. Except as otherwise provided in the Plan,
on and after the Effective Date, all property of the Estates, wherever located,
including all claims, rights and Causes of Action and any property, wherever
located, acquired by the Debtors under or in 50

GRAPHIC [g102511kg63i010.gif]

 



 

connection with the Plan, shall revest in the Reorganized Debtors, as
applicable, free and clear of all Claims, Liens, charges, other encumbrances and
Interests. On and after the Effective Date, except as otherwise provided in the
Plan, each applicable Reorganized Debtor may operate its business and may use,
acquire and dispose of property, wherever located, and each Reorganized Debtor
may prosecute, compromise or settle any Claims (including any Administrative
Expense Claims) and Causes of Action without supervision of or approval by the
Bankruptcy Court and free and clear of any restrictions of the Bankruptcy Code
or the Bankruptcy Rules other than restrictions expressly imposed by the Plan or
the Confirmation Order. Without limiting the foregoing, the Reorganized Debtors
may pay the charges that they incur on or after the Effective Date for
Professional Persons’ fees, disbursements, expenses or related support services
without application to the Bankruptcy Court. (h) Cancellation of Existing
Securities and Agreements. Except for the purpose of evidencing a right to
distribution under the Plan, and except as otherwise set forth in the Plan
(including Section 2.3 thereof), on the Effective Date, subject to the
Implementation Memorandum, all agreements, including all intercreditor
agreements, instruments, and other documents evidencing, related to or connected
with any Claim or Interest, other than Intercompany Interests, and any rights of
any holder in respect thereof, shall be deemed cancelled, discharged and of no
force or effect. The holders of or parties to such cancelled instruments,
securities and other documentation will have no rights arising from or relating
to such instruments, securities and other documentation or the cancellation
thereof, except the rights provided for pursuant to the Plan. Notwithstanding
anything to the contrary in the Plan, each of the Bridge Loan Credit Agreement,
Novelion Intercompany Loan Credit Agreement and the Convertible Notes Indenture
shall continue in effect solely to the extent necessary to: (a) permit holders
of Bridge Loan Claims, Novelion Intercompany Loan Claims and Convertible Notes
Claims to receive Plan Distributions on account of such respective claims; and
(b) permit the Bridge Loan Administrative Agent and the Convertible Notes
Trustee to seek compensation and/or reimbursement of fees and expenses in
accordance with the terms of the Plan and/or the Convertible Notes Indenture,
including through the exercise of the charging Lien provided under the
Convertible Notes Indenture. Except as provided pursuant to the Plan, upon
satisfaction of the Bridge Loan Claims and Convertible Notes Claims, each of the
Bridge Loan Administrative Agent and the Convertible Notes Trustee, shall be
discharged of all of their respective obligations associated with the Bridge
Loan and the Convertible Notes, respectively. (i) Boards. As of the Effective
Date, the initial board of directors of each of the Reorganized Debtors and the
Plan Investor shall consist of those individuals set forth in the Plan
Supplement to be filed with the Bankruptcy Court on or before the date of the
Confirmation Hearing. The compensation arrangement for any insider of the
Debtors that shall become an officer of a Reorganized Debtor or the Plan
Investor shall be disclosed in the Plan Supplement and selected in accordance
with the terms set forth in the New Registration Rights Agreement. Unless
reappointed pursuant to Section 7.9(a) of the Plan, the members of the board of
directors of each Debtor prior to the Effective Date shall have no continuing
obligations 51

GRAPHIC [g102511kg65i001.gif]

 



to the Reorganized Debtors in their capacities as such on and after the
Effective Date, each such member shall be deemed to have resigned or shall
otherwise cease to be a director of the applicable Debtor on the Effective Date.
Commencing on the Effective Date, each of the directors of each of the
Reorganized Debtors shall serve pursuant to the terms of the applicable
organizational documents of such Reorganized Debtor and may be replaced or
removed in accordance with such organizational documents. (j) Management. As of
the Effective Date, the individuals who will serve in certain senior management
positions of the Reorganized Debtors shall consist of those individuals set
forth in the Plan Supplement and shall be Acceptable to the Debtors and each of
the Required Parties in accordance with the applicable terms of the Transaction
Documents. The compensation arrangement for any insider of the Debtors that
shall become an officer of a Reorganized Debtor shall be in form and substance
Acceptable to the Debtors and each of the Required Parties and disclosed in the
Plan Supplement to be filed with the Bankruptcy Court on or before the date of
the Confirmation Hearing. (k) Corporate Action. The Reorganized Debtors shall
serve on the U.S. Trustee quarterly reports of the disbursements made by each
Reorganized Debtor on an entity-by-entity basis until such time as a final
decree is entered closing the applicable Chapter 11 Case or the applicable
Chapter 11 Case is converted or dismissed, or the Bankruptcy Court orders
otherwise. Any deadline for filing Administrative Expense Claims shall not apply
to U.S. Trustee Fees. On the Effective Date, the Amended Memorandum of
Association, the Amended Certificates of Formation and any other applicable
amended and restated corporate organizational documents of each of the
Reorganized Debtors shall be deemed authorized in all respects. Any action under
the Plan to be taken by or required of the Debtors or the Reorganized Debtors,
including the adoption or amendment of certificates of formation, incorporation
and by-laws, the issuance of securities and instruments, or the selection of
officers or directors shall be authorized and approved in all respects, without
any requirement of further action by any of the Debtors’ or the Reorganized
Debtors’ equity holders, sole members, boards of directors or boards of
managers, or similar body, as applicable. The Debtors and the Reorganized
Debtors shall be authorized to execute, deliver, file, and record such documents
(including the Plan Documents), contracts, instruments, releases and other
agreements and take such other action as may be necessary to effectuate and
further evidence the terms and conditions of the Plan, without the necessity of
any further Bankruptcy Court, corporate, limited liability company, board,
member, or shareholder approval or action. In addition, the selection of the
Persons who will serve as the initial directors, officers and managers of the
Reorganized Debtors as of the Effective Date shall be deemed to have occurred
and be effective on and after the Effective Date without any requirement of
further action by the board of directors, board of managers, or equity holders
of the applicable Reorganized Debtor. 52

GRAPHIC [g102511kg65i002.gif]

 



(l) Ad Hoc Group Fee Claim. On the Effective Date or as soon as reasonably
practicable thereafter, the Debtors or the Reorganized Debtors shall pay the Ad
Hoc Group Fee Claim from Plan Cash. (m) Payment of Convertible Notes Trustee
Fees. On the Effective Date, the Debtors shall pay in Cash all unpaid
Convertible Notes Trustee Fees from Plan Cash, regardless of whether such fees
and expenses were incurred before or after the Petition Date, without
application by any party to the Bankruptcy Court and without notice and a
hearing pursuant to section 1129(a)(4) of the Bankruptcy Code or otherwise.
Notwithstanding anything to the contrary in the Plan, the Convertible Notes
Trustee Professional Fees shall not be subject to the Administrative Bar Date.
(n) Comprehensive Settlement of Claims and Controversies. Pursuant to Bankruptcy
Rule 9019 and in consideration for the distributions and other benefits provided
under the Plan, the provisions of the Plan will constitute a good faith
compromise and settlement of all Claims or controversies relating to the rights
that a holder of a Claim or Interest may have with respect to any Allowed Claim
or Allowed Interest or any distribution to be made pursuant to the Plan on
account of any Allowed Claim or Allowed Interest. The entry of the Confirmation
Order will constitute the Bankruptcy Court’s approval, as of the Effective Date,
of the compromise or settlement of all such claims or controversies and the
Bankruptcy Court’s finding that all such compromises or settlements are: (i) in
the best interest of the Debtors, the Reorganized Debtors, and their respective
Estates and property, and of holders of Claims or Interests; and (ii) fair,
equitable and reasonable. (o) Additional Transactions Authorized Under The Plan.
On or prior to the Effective Date, as shall be Acceptable to the Required
Parties, the Debtors shall be authorized to take any such actions as may be
necessary or appropriate to reinstate Claims or Interests or render Claims or
Interests not impaired, as provided for under the Plan. (p) Shared Services
Agreements. The Shared Services Agreements, as amended, shall be assumed by
order of the Bankruptcy Court and shall terminate on the Effective Date in
accordance with the terms of the Shared Services Agreements. (q) Acceptable. As
used in the Plan, the term “Acceptable” shall mean (x) when in reference to any
document, or any amendment, modification or change to such document, in form and
substance reasonably acceptable to the applicable parties, and (y) when in
reference to any individual, reasonably acceptable to the applicable parties. 53

GRAPHIC [g102511kg65i003.gif]

 



6.8. Executory Contracts and Unexpired Leases. (a) General Treatment. As of and
subject to the occurrence of the Effective Date and the payment of any
applicable Cure Amount, all executory contracts and unexpired leases of the
Debtors shall be deemed assumed, except that: (a) any executory contracts and
unexpired leases that previously have been assumed or rejected pursuant to a
Final Order of the Bankruptcy Court shall be treated as provided in such Final
Order; (b) any executory contracts and unexpired leases listed on the Schedule
of Rejected Contracts and Leases shall be deemed rejected as of the Effective
Date; and (c) all executory contracts and unexpired leases that are the subject
of a separate motion to assume or reject under section 365 of the Bankruptcy
Code pending on the Effective Date shall be treated as provided for in the Final
Order resolving such motion. Subject to the occurrence of the Effective Date,
entry of the Confirmation Order by the Bankruptcy Court shall constitute
approval of the assumptions and rejections described in this Section 10.1
pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Each executory
contract and unexpired lease assumed pursuant to this Section 10.1 shall revest
in and be fully enforceable by the applicable Reorganized Debtor in accordance
with its terms, except as modified by the provisions of the Plan, or any order
of the Bankruptcy Court authorizing and providing for its assumption, or
applicable federal law. For the avoidance of doubt, the Government Settlement
Agreements shall be deemed assumed by, and obligations of, the Reorganized
Debtors as of and following the Effective Date. (b) Claims Based on Rejection of
Executory Contracts or Unexpired Leases. Except as otherwise explicitly set
forth in the Plan, all Claims arising from the rejection of executory contracts
or unexpired leases, if evidenced by a timely filed proof of claim, will be
treated as Other General Unsecured Claims. Upon receipt of the Plan Distribution
provided in Section 5.7 of the Plan, all such Claims shall be discharged as of
the Effective Date, and shall not be enforceable against the Debtors, the
Estates, the Reorganized Debtors or their respective properties or interests in
property. In the event that the rejection of an executory contract or unexpired
lease by any of the Debtors pursuant to the Plan results in damages to the other
party or parties to such contract or lease, a Claim for such damages, if not
evidenced by a timely filed proof of claim, shall be forever barred and shall
not be enforceable against the Debtors or the Reorganized Debtors, or their
respective properties or interests in property as agents, successors or assigns,
unless a proof of claim is filed with the Bankruptcy Court and served upon
counsel for the Debtors and the Reorganized Debtors on or before the date that
is thirty (30) days after the effective date of such rejection (which may be the
Effective Date, the date on which the Debtors reject the applicable contract or
lease as provided in Section 10.3(c) below, or pursuant to an order of the
Bankruptcy Court). (c) Cure of Defaults for Assumed Executory Contracts and
Unexpired Leases. Except to the extent that less favorable treatment has been
agreed to by the non-Debtor party or parties to each such executory contract or
unexpired lease to be assumed pursuant to the Plan, any monetary defaults
arising under such executory contract or unexpired lease shall be satisfied,
pursuant to section 365(b)(1) of the Bankruptcy Code, by payment of the 54

GRAPHIC [g102511kg65i004.gif]

 



appropriate amount (the “Cure Amount”) in full in Cash on the later of thirty
(30) days after: (i) the Effective Date; or (ii) the date on which any Cure
Dispute relating to such Cure Amount has been resolved (either consensually or
through judicial decision). No later than ten (10) calendar days prior to the
commencement of the Confirmation Hearing, the Debtors, in consultation with the
Plan Investor, shall file a schedule (the “Cure Schedule”) setting forth the
Cure Amount, if any, for each executory contract and unexpired lease to be
assumed pursuant to Section 10.1 of the Plan, and serve such Cure Schedule on
each applicable counterparty. Any party that fails to object to the applicable
Cure Amount listed on the Cure Schedule within ten (10) calendar days of the
filing thereof shall be forever barred, estopped and enjoined from disputing the
Cure Amount set forth on the Cure Schedule (including a Cure Amount of $0.00)
and/or from asserting any Claim against the applicable Debtor or Reorganized
Debtor arising under section 365(b)(1) of the Bankruptcy Code except as set
forth on the Cure Schedule. In the event of a dispute (each, a “Cure Dispute”)
regarding: (i) the Cure Amount; (ii) the ability of the applicable Reorganized
Debtor to provide “adequate assurance of future performance” (within the meaning
of section 365 of the Bankruptcy Code) under the contract or lease to be
assumed; or (iii) any other matter pertaining to the proposed assumption, the
cure payments required by section 365(b)(1) of the Bankruptcy Code shall be made
following the entry of a Final Order resolving such Cure Dispute and approving
the assumption. To the extent a Cure Dispute relates solely to the Cure Amount,
the applicable Debtor may assume and/or assume and assign the applicable
contract or lease prior to the resolution of the Cure Dispute provided that such
Debtor reserves Cash in an amount sufficient to pay the full amount asserted as
the required cure payment by the non-Debtor party to such contract or lease (or
such smaller amount as may be fixed or estimated by the Bankruptcy Court). To
the extent the Cure Dispute is resolved or determined against the applicable
Debtor or Reorganized Debtor, as applicable, such Debtor or Reorganized Debtor,
as applicable, may reject the applicable executory contract or unexpired lease
after such determination, and the counterparty may thereafter file a proof of
claim in the manner set forth in Section 10.2 of the Plan. (d) Effect of
Confirmation Order on Assumption, Assumption and Assignment, and Rejection.
Subject to the occurrence of the Effective Date, entry of the Confirmation Order
by the Bankruptcy Court shall constitute entry of an order by the Bankruptcy
Court pursuant to sections 365(a) and 1123(b) of the Bankruptcy Code approving
the assumptions, assumptions and assignments and rejections described in this
Article X and determining that: (a) with respect to such rejections, such
rejected executory contracts and unexpired leases are burdensome and that the
rejection therein is in the best interests of the Estates; (b) with respect to
such assumptions, to the extent necessary, that the applicable Reorganized
Debtor has (i) cured, or provided adequate assurance that the applicable
Reorganized Debtor will promptly cure, any default in accordance with section
365(b)(1)(A) of the Bankruptcy Code, (ii) compensated or provided adequate
assurance that it or its affiliate will promptly compensate the counterparty for
any actual pecuniary loss to such party resulting from such default, and (iii)
provided adequate assurance of future performance under such executory contract
or unexpired lease; and (c) with respect to any assignment, to the extent
necessary, that the applicable Reorganized Debtor or the 55

GRAPHIC [g102511kg65i005.gif]

 



proposed assignee has (i) cured, or provided adequate assurance that it or its
affiliate will promptly cure, any default in accordance with section
365(b)(1)(A) of the Bankruptcy Code, (ii) compensated or provided adequate
assurance that the applicable Reorganized Debtor or the proposed assignee will
promptly compensate the counterparty for any actual pecuniary loss to such party
resulting from such default, and (iii) that “adequate assurance of future
performance” (within the meaning of section 365 of the Bankruptcy Code) by the
assignee has been demonstrated and no further adequate assurance is required.
Assumption of any executory contract or unexpired lease and satisfaction of the
Cure Amounts shall result in the full discharge, release and satisfaction of any
claims or defaults, whether monetary or nonmonetary, including defaults of
provisions restricting the change in control or ownership interest composition
or other bankruptcy-related defaults, arising under any assumed executory
contract or unexpired lease (including the Government Settlement Agreements) at
any time before the date such executory contract or unexpired lease is assumed.
Each executory contract and unexpired lease assumed pursuant to this Article X
shall revest in and be fully enforceable by the applicable Debtor in accordance
with its terms, except as modified by the provisions of the Plan, or any order
of the Bankruptcy Court authorizing and providing for its assumption, or
applicable federal law. To the maximum extent permitted by law, to the extent
any provision in any executory contract or unexpired lease assumed pursuant to
the Plan restricts or prevents, or purports to restrict or prevent, or is
breached or deemed breached by, the assumption of such executory contract or
unexpired lease (including any “change of control” provision), then such
provision shall be deemed modified such that the transactions contemplated by
the Plan shall not entitle the non-Debtor party thereto to terminate such
executory contract or unexpired lease or to exercise any other default-related
rights with respect thereto. Any party that fails to timely file a Cure Dispute
on the basis that consent to assume or assume and assign the applicable
executory contract is a condition to such assumption or assumption and
assignment, shall be deemed to have consented to the assumption or assumption
and assignment, as applicable, of such contract. (e) Modifications, Amendments,
Supplements, Restatements, or Other Agreements. Unless otherwise provided in the
Plan, each assumed or assumed and assigned executory contract and unexpired
lease shall include all modifications, amendments, supplements, restatements or
other agreements that in any manner affect such executory contract or unexpired
lease, and all executory contracts and unexpired leases related thereto, if any,
including all easements, licenses, permits, rights, privileges, immunities,
options, rights of first refusal and any other interests, unless any of the
foregoing agreements has been previously rejected or is rejected under the Plan
or otherwise. Modifications, amendments, supplements and restatements to
prepetition executory contracts and unexpired leases that have been executed by
the Debtors during the Chapter 11 Cases shall not be deemed to alter the
prepetition nature of the executory contract or unexpired lease, or the
validity, priority or amount of any Claims that may arise in connection
therewith. 56

GRAPHIC [g102511kg65i006.gif]

 



(f) Compensation and Benefit Programs. Subject to the paragraph immediately
following this paragraph, and except as otherwise expressly provided in the
Plan, the Plan Funding Agreement, in a prior order of the Bankruptcy Court or to
the extent subject to a motion pending before the Bankruptcy Court as of the
Effective Date, all employment and severance policies, and all compensation and
benefit plans, policies, and programs of the Debtors applicable to their
respective employees, retirees and non-employee directors including all savings
plans, unfunded retirement plans, healthcare plans, disability plans, severance
benefit plans, incentive plans, and life, accidental death and dismemberment
insurance plans, and paid time off policies, in each case, as existing on the
Petition Date, are treated as executory contracts under the Plan and, on the
Effective Date, will be assumed pursuant to the provisions of sections 365 and
1123 of the Bankruptcy Code except for Persons not employees of the Debtors as
of the Petition Date. Each of the Debtors may, prior to the Effective Date and
subject to the parties’ rights under the RSA and the Plan Funding Agreement,
enter into employment agreements with employees that become effective on or
prior to the Effective Date and survive consummation of the Plan. Any such
agreements (or a summary of the material terms thereof) shall be in form and
substance Acceptable to the Plan Investor and be included in the Plan Supplement
or otherwise filed with the Bankruptcy Court on or before the date of the
Confirmation Hearing. On the Effective Date, the Debtors or the Reorganized
Debtors, as applicable, shall pay any amounts outstanding under the Debtors’ key
executive incentive program and key employee retention plan authorized to be
paid as of that date pursuant to an order of the Bankruptcy Court. For the
avoidance of doubt, and notwithstanding anything in the Plan to the contrary,
any payments of amounts outstanding under the Debtors’ key executive incentive
program and key employee retention plan authorized to be paid as of the
Effective Date pursuant to an order to the Bankruptcy Court or otherwise,
including, without limitation, any and all amounts that are outstanding or will
become outstanding as a result of any “change of control” or similar transaction
shall be paid from Plan Cash. 6.9. Binding Effect. Except as otherwise provided
in section 1141(d)(3) of the Bankruptcy Code and subject to the occurrence of
the Effective Date, on and after the Confirmation Date, the provisions of the
Plan shall bind any holder of a Claim against, or Interest in, the Debtors and
inure to the benefit of and be binding on such holder’s respective successors
and assigns, whether or not the Claim or Interest of such holder is impaired
under the Plan and whether or not such holder has accepted the Plan. 6.10.
Discharge of Claims Against and Interests in the Debtors. Upon the Effective
Date and in consideration of the Plan Distributions, if any, except as otherwise
provided in the Plan or in the Confirmation Order, each Person that is a holder
(as well as any trustees and agents for or on behalf of such Person) of a Claim
or Interest shall be deemed to have forever waived, released, and discharged the
Debtors, to the fullest extent permitted by section 1141 of the Bankruptcy Code,
of and from any and all Claims, 57

GRAPHIC [g102511kg65i007.gif]

 



Interests, rights and liabilities that arose prior to the Effective Date. Except
as otherwise provided in the Plan, upon the Effective Date, all such holders of
Claims and Interests shall be forever precluded and enjoined, pursuant to
sections 105, 524 and 1141 of the Bankruptcy Code, from prosecuting or asserting
any such discharged Claim against or terminated Interest in any Debtor, any
Reorganized Debtor. For the avoidance of doubt, ancillary security enforcement,
insolvency processes and/or other proceedings may be deployed in any relevant
jurisdictions to implement the transactions set out in the Plan, including the
Plan’s discharge provisions, in order to ensure that they are fully effective.
6.11. Term of Pre-Confirmation Injunctions or Stays. Unless otherwise provided
in the Plan, all injunctions or stays provided in the Chapter 11 Cases arising
prior to the Confirmation Date in accordance with sections 105 or 362 of the
Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall
remain in full force and effect until the Effective Date. 6.12. Injunction
Against Interference with the Plan. Upon the entry of the Confirmation Order,
all holders of Claims and Interests and other Persons, along with their
respective present or former affiliates, employees, agents, officers, directors,
or principals, shall be enjoined from taking any actions, whether in the United
States or elsewhere, to interfere with the implementation or consummation of the
Plan. Moreover, solely to the extent provided under applicable law, the property
dealt with by the Plan is transferred to, or vests in (or both, as applicable)
the Reorganized Debtors free and clear of all Claims and Interests pursuant to
section 1141(c) of the Bankruptcy Code. As such, to the fullest extent
permissible under applicable law, no Person holding a Claim or Interest may
receive any payment from, or seek recourse against, any assets that are to be
distributed under the Plan other than assets required to be distributed to that
Person under the Plan. As of the Confirmation Date, subject to the occurrence of
the Effective Date, to the fullest extent permissible under applicable law, all
Persons are precluded and barred from asserting against any property to be
distributed under the Plan any Claims, rights, Causes of Action, liabilities,
Interests, or other action or remedy based on any act, omission, transaction, or
other activity that occurred before the Confirmation Date except as expressly
provided in the Plan or the Confirmation Order. Each of the Reorganized Debtors,
as applicable, is expressly authorized hereby to seek to enforce such
injunction. 6.13. Injunction. Except as otherwise provided in the Plan,
including Section 12.8, or the Confirmation Order, as of the Confirmation Date,
but subject to the occurrence of the Effective Date, all Persons who have held,
hold or may hold Claims against or Interests in the Debtors or the Estates are,
with respect to any such Claims or Interests, permanently enjoined after the
Confirmation Date from: (i) commencing, conducting or continuing in any manner,
directly or indirectly, any suit, action or other proceeding of any kind
(including any proceeding in a judicial, arbitral, administrative or other
forum) against the Released Parties, the Reorganized Debtors, the Estates or any
of their property, wherever 58

GRAPHIC [g102511kg65i008.gif]

 



located, or any direct or indirect transferee of any property, wherever located,
of, or direct or indirect successor in interest to, any of the foregoing Persons
or any property, wherever located, of any such transferee or successor, on
account of or in connection with or with respect to any released, settled,
compromised, or exculpated Claims, Interests or Causes of Action arising against
the Debtors and/or their Estates; (ii) enforcing, levying, attaching (including
any pre-judgment attachment), collecting or otherwise recovering by any manner
or means, whether directly or indirectly, any judgment, award, decree or order
against the Released Parties, the Reorganized Debtors, Estates or any of their
property, wherever located, or any direct or indirect transferee of any
property, wherever located, of, or direct or indirect successor in interest to,
any of the foregoing Persons, or any property, wherever located, of any such
transferee or successor, on account of or in connection with or with respect to
any released, settled, compromised, or exculpated Claims, Interests or Causes of
Action arising against the Debtors and/or their Estates; (iii) creating,
perfecting or otherwise enforcing in any manner, directly or indirectly, any
encumbrance of any kind against the Released Parties, the Reorganized Debtors,
or the Estates or any of their property, wherever located, or any direct or
indirect transferee of any property, wherever located, of, or successor in
interest to, any of the foregoing Persons, on account of or in connection with
or with respect to any released, settled, compromised, or exculpated Claims,
Interests or Causes of Action arising against the Debtors and/or their Estates;
(iv) acting or proceeding in any manner, in any place whatsoever, that does not
conform to or comply with the provisions of the Plan to the full extent
permitted by applicable law; and (v) commencing or continuing, in any manner or
in any place, any action that does not comply with or is inconsistent with the
provisions of the Plan; provided, however, that nothing contained in the Plan
shall preclude such Persons from exercising their rights, or obtaining benefits,
pursuant to and consistent with the terms of the Plan. For the avoidance of
doubt, ancillary security enforcement, insolvency processes and/or other
proceedings may be deployed in any relevant jurisdictions to implement the
transactions set out in the Plan, including the injunctions set forth in this
Section 12.5, in order to ensure that they are fully effective. Each of the
Reorganized Debtors, as applicable, is expressly authorized hereby to seek to
enforce such injunction. 6.14. Releases. (a) Releases by the Debtors. Except as
otherwise provided in the Plan or the Confirmation Order, as of the Effective
Date, the Debtors, as, debtors in possession, and any person seeking to exercise
the rights of the Debtors’ Estates, including without limitation, any successor
to the Debtors or any representative of the Debtors’ Estates appointed or
selected pursuant to sections 1103, 1104 or 1123(b)(3) of the Bankruptcy Code or
under chapter 7 of the Bankruptcy Code, shall be deemed to forever release,
waive and discharge all claims (as such term “claim” is defined in section
101(5) of the Bankruptcy Code), obligations, suits, judgments, damages, demands,
debts, rights, causes of action (including, but not limited to, the Causes of
Action) and liabilities (other than the rights of the Debtors to enforce the
Plan and the contracts, instruments, releases and other agreements or documents
delivered thereunder) against any Released Party, whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, existing or hereafter arising, in law, equity or
otherwise that are based in whole or in part on any act, omission, transaction,
event or other occurrence taking place on or prior to the Effective Date 59

GRAPHIC [g102511kg65i009.gif]

 



in any way relating to the Debtors, the Reorganized Debtors, the purchase, sale
or rescission of the purchase or sale of any security of the Debtors, the
subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated in the Plan, the parties released pursuant to this
Section 12.6, the Chapter 11 Cases, the RSA, the DIP Financing Agreement, the
Plan Funding Agreement, or the Plan or the Disclosure Statement, and that could
have been asserted by or on behalf of the Debtors or their Estates, whether
directly, indirectly, derivatively or in any representative or any other
capacity; provided, however, that in no event shall anything in this Section
12.06(a) be construed as a release of any Person’s gross negligence, fraud, or
willful misconduct, each as determined by a Final Order, for matters with
respect to the Debtors and/or their affiliates. Entry of the Confirmation Order
shall constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy Rule
9019, of the releases in the Plan, which includes by reference each of the
related provisions and definitions contained in the Plan, and further, shall
constitute the Bankruptcy Court’s finding that the releases in the Plan are: (1)
in exchange for the good and valuable consideration provided by the Released
Parties; (2) a good faith settlement and compromise of the claims released by
the releases in the Plan; (3) in the best interests of the Debtors and all
holders of Claims and Interests; (4) fair, equitable and reasonable; (5) given
and made after reasonable investigation by the Debtors and after notice and
opportunity for hearing; and (6) a bar to any of the Debtors asserting any claim
released by the releases in the Plan against any of the Released Parties. (b)
Third Party Releases. Except as otherwise provided in the Plan, the Plan Funding
Agreement or the Confirmation Order, on the Effective Date each Releasing Party,
in consideration for the obligations of the Debtors under the Plan, the
distributions under the Plan and other contracts, instruments, releases,
agreements or documents executed and delivered in connection with the Plan, will
be deemed to have consented to the Plan and the restructuring embodied in the
Plan for all purposes and deemed to forever release, waive and discharge all
claims (as such term is defined in section 101(5) of the Bankruptcy Code),
including but not limited to any claim sounding in law or equity or asserting a
tort, breach of any duty or contract, violations of the common law, any federal
or state statute, any federal or state securities laws or otherwise, demands,
debts, rights, causes of action (including without limitation, the Causes of
Action) or liabilities (other than the right to enforce the obligations of any
party under the Plan and the contracts, instruments, releases, agreements and
documents delivered under or in connection with the Plan), including, without
limitation, any claims for any such loss such holder may suffer, have suffered
or be alleged to suffer as a result of the Debtors commencing the Chapter 11
Cases or as a result of the Plan being consummated, against any Released Party,
whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, existing or hereafter arising, in law,
equity or otherwise that are based in whole or in part on any act or omission,
transaction, event or other occurrence taking place on or prior to the Effective
Date in any way relating to the Debtors, the Reorganized Debtors, the Chapter 11
Cases, the Plan or the Disclosure Statement; provided, however, that in no event
shall anything in this Section 12.06(b) be construed as a release of any
Person’s gross negligence, fraud, or willful misconduct, each as determined by a
Final Order, for matters with respect to the Debtors and/or their affiliates.
Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the releases of holders of Claims
and Interests, which includes by reference each of the related provisions and
definitions contained 60

GRAPHIC [g102511kg65i010.gif]

 



 

in the Plan, and further, shall constitute the Bankruptcy Court’s finding that
the releases in the Plan are: (1) in exchange for the good and valuable
consideration provided by the Released Parties; (2) a good faith settlement and
compromise of the claims in the Plan; (3) in the best interests of the Debtors
and all holders of Claims and Interests; (4) fair, equitable and reasonable; (5)
given and made after notice and opportunity for hearing; and (6) a bar to any
holder of a Claim or Interest asserting any Claim released by the releases in
the Plan against any of the Released Parties. (c) Notwithstanding anything to
the contrary contained in the Plan: (i) except to the extent permissible under
applicable law, as such law may be extended or interpreted subsequent to the
Effective Date, the releases provided for in this Section 12.06 of the Plan
shall not release any non-Debtor entity from any liability arising under (x) the
Internal Revenue Code or any state, city or municipal tax code, (y) any criminal
laws of the United States or any state, city or municipality, or (y) any
environmental laws of the United States or any state, city or municipal tax
code; and (ii) the releases set forth in this Section 12.06 shall not release
any (x) claims, right, or Causes of Action for money borrowed from or owed to
the Debtors by any of their directors, officers or former employees, as set
forth in the Debtors’ books and records, (y) any claims against any Person to
the extent such Person asserts a crossclaim, counterclaim and/or claim for
setoff which seeks affirmative relief against a Debtor or any of its officers,
directors, or representatives, and (z) claims against any Person arising from or
relating to such Person’s gross negligence, fraud, or willful misconduct, each
as determined by a Final Order of the Bankruptcy Court. 6.15. Exculpation and
Limitation of Liability. On the Effective Date, for good and valuable
consideration, to the maximum extent permissible under applicable law, including
the New York Rules of Professional Conduct, none of the Released Parties shall
have or incur any liability to any holder of any Claim or Interest or any other
Person for any act or omission in connection with, or arising out of the
negotiation, implementation and execution of the Plan, the Chapter 11 Cases, the
RSA, the Plan Funding Agreement, the Disclosure Statement, the DIP Financing
Agreement, the solicitation of votes for and the pursuit of confirmation of the
Plan, the consummation of the Plan, or the administration of the Plan or the
property to be distributed under the Plan, including all documents ancillary
thereto, all decisions, actions, inactions and alleged negligence or misconduct
relating thereto and all activities leading to the promulgation and confirmation
of the Plan except for gross negligence or willful misconduct, each as
determined by a Final Order of the Bankruptcy Court. For purposes of the
foregoing, it is expressly understood that any act or omission effected with the
approval of the Bankruptcy Court conclusively will be deemed not to constitute
gross negligence, or willful misconduct unless the approval of the Bankruptcy
Court was obtained by fraud or misrepresentation, and in all respects, the
applicable Persons shall be entitled to rely on the written advice of counsel
with respect to their duties and responsibilities under, or in connection with,
the Chapter 11 Cases, the Plan, and the administration thereof. 61

GRAPHIC [g102511kg67i001.gif]

 



6.16. Injunction Related to Releases and Exculpation. The Confirmation Order
shall permanently enjoin the commencement or prosecution by any Person, whether
directly, derivatively or otherwise, of any claims, obligations, suits,
judgments, damages, demands, debts, rights, Causes of Action or liabilities
released pursuant to the Plan, including the claims, obligations, suits,
judgments, damages, demands, debts, rights, Causes of Action or liabilities
released in or encompassed by Sections 12.6 and 12.7 of the Plan. Each of the
Reorganized Debtors, as applicable, is expressly authorized hereby to seek to
enforce such injunction. 6.17. Retention of Causes of Action/Reservation of
Rights. Subject to Section 12.6 of the Plan and except as expressly set forth in
the Plan, nothing contained in the Plan or the Confirmation Order shall be
deemed to be a waiver or relinquishment of any rights, claims or Causes of
Action, rights of setoff, or other legal or equitable defenses that the Debtors
had immediately prior to the Effective Date on behalf of the Estates or of
themselves in accordance with any provision of the Bankruptcy Code or any
applicable non-bankruptcy law. Subject to Section 12.6 of the Plan and except as
expressly set forth in the Plan, the Reorganized Debtors shall have, retain,
reserve, and be entitled to assert all such claims, Causes of Action, rights of
setoff, or other legal or equitable defenses as fully as if the Chapter 11 Cases
had not been commenced, and all of the Debtors’ legal and/or equitable rights
respecting any Claim left unimpaired, as set forth in Articles IV and V of the
Plan, may be asserted after the Confirmation Date to the same extent as if the
Chapter 11 Cases had not been commenced. 6.18. Indemnification Obligations.
Notwithstanding anything to the contrary contained in the Plan, including
Section 10.1 of the Plan, subject to the occurrence of the Effective Date, the
existing obligations of the Debtors to indemnify, defend, reimburse, exculpate,
advance fees and expenses to, or limit the liability of directors, officers or
employees as of the Petition Date who were directors, officers or employees of
any of the Debtors or any of the Debtors’ non-Debtor subsidiary, solely in their
capacity as such, non-Debtor subsidiary, solely in their capacity as such, at
any time after the Petition Date (whether or not also an officer, director or
employee of Novelion), against any Causes of Action, remain unaffected thereby
after the Effective Date and are not discharged. On and after the Effective
Date, none of the Reorganized Debtors shall terminate or otherwise reduce the
coverage under any directors’ and officers’ insurance policies in effect on the
Petition Date, and all directors and officers of the Debtors, regardless of
whether such person was a director or officer of the Debtors as of the Petition
Date shall be entitled to the full benefits of any such policy (to the extent
such director or officer is entitled to any benefits thereunder) for the full
term of such policy, but solely to the extent, and as provided in, each such
policy regardless of whether such directors and/or officers remain in such
positions after the Effective Date. For the avoidance of doubt, all obligations
of the Debtors to indemnify, defend, reimburse, exculpate, advance fees and
expenses to, or limit the liability of former directors, officers or employees
who were not directors, officers or employees of any of the Debtors or any of
the Debtors’ non-Debtor subsidiaries at any time after the Petition Date,
against any Causes of 62

GRAPHIC [g102511kg67i002.gif]

 



Action, are classified as Other General Unsecured Claims and shall be discharged
on the Effective Date. ARTICLE VII. CONFIRMATION OF THE PLAN OF REORGANIZATION
7.1. Confirmation Hearing. Section 1128(a) of the Bankruptcy Code requires the
bankruptcy court, after appropriate notice, to hold a hearing on confirmation of
a chapter 11 plan. The Debtors will propose for the Bankruptcy Court to hold the
Confirmation Hearing with respect to the Plan on [ ], 2019 at [ ] [ ].m.
(prevailing Eastern time). The hearing may be adjourned or continued from time
to time by the Debtors or the Bankruptcy Court without further notice except for
an announcement of the adjourned or continued date made at the Confirmation
Hearing (or an appropriate filing with the Bankruptcy Court) or any subsequent
adjourned or continued Confirmation Hearing. Section 1128(b) of the Bankruptcy
Code provides that any party in interest may object to confirmation of a chapter
11 plan of reorganization. The Debtors will propose that any objection to
confirmation of the Plan must be in writing, must conform to the Bankruptcy
Rules, must set forth the name of the objector, the nature and amount of Claims
or Interests held or asserted by the objector against the particular Debtor or
Debtors, the basis for the objection and the specific grounds therefor, and must
be filed with the Clerk of the Bankruptcy Court electronically using the
Bankruptcy Court’s Case Management/Electronic Case File (“CM/ECF”) System at
https://ecf.nysb.uscourts.gov (a CM/ECF password will be required),15 and by
mailing a hard copy of such objection to the chambers of the Honorable [ ],
United States Bankruptcy Judge for the Southern District of New York, United
States Bankruptcy Court, 1 Bowling Green, New York, New York 10004, together
with proof of service, and served upon: (i) Aegerion Pharmaceuticals, Inc., 245
First Street, Riverview II, 18th Floor, Cambridge, MA 02142 (Attn: John R.
Castellano); (ii) proposed counsel to the Debtors, Willkie Farr & Gallagher LLP,
787 Seventh Avenue, New York, NY 10019 (Attn: Paul V. Shalhoub, Esq. and Andrew
S. Mordkoff, Esq.); (iii) counsel to those certain lenders under the Debtors’
proposed debtor-in-possession financing facility, the Debtors’ prepetition
secured bridge loan credit agreement and the Debtors’ 2% unsecured convertible
notes, Latham & Watkins, 330 North Wabash Avenue, Suite 2800, Chicago, IL 60611
(Attn: Richard A. Levy, Esq.) and King & Spalding LLP, 444 West Lake Street,
Suite 1650, Chicago, IL 60606 (Attn: Matthew L. Warren, Esq.); (iv) counsel to
any official committee of unsecured creditors appointed in these cases; (v)
counsel to the U.S. Trustee for Region 2, 201 Varick Street, Suite 1006, New
York, NY 10014 (Attn: Benjamin J. Higgins, Esq. and Brian S. Masumoto, Esq.);
(vi) counsel to Novelion Therapeutics, Inc., Goodwin Procter LLP, The New York
Times Building, 620 Eighth Avenue, New York, NY 10018 (Attn: Gregory Fox, Esq.
and Jacqueline Mercier, Esq.); and (vii) counsel to Amryt Pharma Plc, Gibson,
Dunn & Crutcher LLP, 200 Park Avenue, New York, NY 10166 15 A CM/ECF password
may be obtained via the Bankruptcy Court’s CM/ECF website at
https://ecf.nysb.uscourts.gov. 63

GRAPHIC [g102511kg67i003.gif]

 



(Attn: Matthew J. Williams, Esq. and Jason Zachary Goldstein, Esq.). UNLESS AN
OBJECTION TO CONFIRMATION IS TIMELY SERVED AND FILED, IT MAY NOT BE CONSIDERED
BY THE BANKRUPTCY COURT. 7.2. Confirmation. At the Confirmation Hearing, the
Bankruptcy Court will determine whether the requirements of section 1129(a) of
the Bankruptcy Code have been satisfied with respect to the Plan. (a)
Confirmation Requirements. Confirmation of a chapter 11 plan under section
1129(a) of the Bankruptcy Code requires, among other things, that: i. the plan
complies with the applicable provisions of the Bankruptcy Code; ii. the
proponent of the plan has complied with the applicable provisions of the
Bankruptcy Code; iii. the plan has been proposed in good faith and not by any
means forbidden by law; iv. any plan payment made or to be made by the proponent
under the plan for services or for costs and expenses in, or in connection with,
the chapter 11 case, or in connection with the plan and incident to the case,
has been approved by, or is subject to the approval of, the Bankruptcy Court as
reasonable; v. the proponent has disclosed the identity and affiliations of any
individual proposed to serve, after confirmation of the plan, as a director,
officer, or voting trustee of the debtor, an affiliate of the debtor
participating in the plan with the debtor, or a successor to the debtor under
the plan. The appointment to, or continuance in, such office by such individual
must be consistent with the interests of creditors and equity security holders
and with public policy and the proponent must have disclosed the identity of any
insider that the reorganized debtor will employ or retain, and the nature of any
compensation for such insider; vi. with respect to each impaired class of claims
or interests, either each holder of a claim or interest of such class has
accepted the plan, or will receive or retain under the plan, on account of such
claim or interest, property of a value, as of the effective date of the plan,
that is not less than the amount that such holder would receive or retain if the
debtor were liquidated on such date under chapter 7 of the Bankruptcy Code; vii.
subject to the “cramdown” provisions of section 1129(b) of the Bankruptcy Code,
each class of claims or interests has either accepted the plan or is not
impaired under the plan; 64

GRAPHIC [g102511kg67i004.gif]

 



viii. except to the extent that the holder of a particular claim has agreed to a
different treatment of such claim, the plan provides that allowed administrative
expenses and priority claims will be paid in full on the effective date (except
that holders of priority tax claims may receive deferred cash payments of a
value, as of the effective date of the plan, equal to the allowed amounts of
such claims and that holders of priority tax claims may receive on account of
such claims deferred Cash payments, over a period not exceeding 5 years after
the date of assessment of such claims, of a value, as of the effective date,
equal to the allowed amount of such claims); ix. if a class of claims is
impaired, at least one (1) impaired class of claims has accepted the plan,
determined without including any acceptance of the plan by any insider holding a
claim in such class; and x. confirmation of the plan is not likely to be
followed by the liquidation, or the need for further financial reorganization,
of the debtor or any successor to the debtor under the plan, unless such
liquidation or reorganization is proposed in the plan. The Debtors believe that:
i. the Plan satisfies all of the statutory requirements of chapter 11 of the
Bankruptcy Code; ii. the Debtors, as the proponents of the Plan, have complied
or will have complied with all of the requirements of chapter 11 of the
Bankruptcy Code; and iii. the Plan has been proposed in good faith. Set forth
below is a summary of certain relevant statutory confirmation requirements. (i)
Acceptance. Claims in Classes 3, 4 and 6B are impaired under the Plan and are
entitled to vote to accept or reject the Plan. Claims in Classes 1, 2, 5 and 6A
are unimpaired and, therefore, are conclusively presumed to have voted to accept
the Plan pursuant to section 1126(f) of the Bankruptcy Code. Claims and
Interests in Classes 7 and 8 are impaired and not receiving any property under
the Plan, and thus are deemed to have rejected the Plan. Because certain Classes
are deemed to have rejected the Plan, the Debtors will request confirmation of
the Plan under section 1129(b) of the Bankruptcy Code. The Debtors reserve the
right to alter, amend, modify, revoke or withdraw the Plan, any exhibit, or
schedule thereto or any Plan Document, with the consent of the Required Parties,
in order to satisfy the requirements of section 1129(b) of the Bankruptcy Code,
if necessary. The Debtors believe that the Plan satisfies the “cramdown”
requirements of section 1129(b) of the Bankruptcy Code with respect to Claims
and Interests in Classes 7 and 8 because (a) no holders of a Claim in a senior
Class will receive more than a 100% recovery on account of its Claim, and (b) no
holder of a Claim or Interest in a junior Class with a lower priority will
receive any recovery under the Plan. 65

GRAPHIC [g102511kg67i005.gif]

 



The Debtors also will seek confirmation of the Plan over the objection of any
individual holders of Claims who are members of an accepting Class. There can be
no assurance, however, that the Bankruptcy Court will determine that the Plan
meets the requirements of section 1129(b) of the Bankruptcy Code. (ii) Unfair
Discrimination and Fair and Equitable Test. To obtain nonconsensual confirmation
of the Plan, it must be demonstrated to the Bankruptcy Court that the Plan “does
not discriminate unfairly” and is “fair and equitable” with respect to each
impaired, non-accepting Class. The Bankruptcy Code provides a non-exclusive
definition of the phrase “fair and equitable” for, respectively, secured
creditors, unsecured creditors and holders of equity interests. In general,
section 1129(b) of the Bankruptcy Code permits confirmation notwithstanding
non-acceptance by an impaired class if that class and all junior classes are
treated in accordance with the “absolute priority” rule, which requires that the
dissenting class be paid in full before a junior class may receive anything
under the plan. A chapter 11 plan does not “discriminate unfairly” with respect
to a non-accepting class if the value of the cash and/or securities to be
distributed to the non-accepting class is equal to, or otherwise fair when
compared to, the value of the distributions to other classes whose legal rights
are the same as those of the non-accepting class. The Debtors believe the Plan
will not discriminate unfairly against any non-accepting Class. (iii)
Feasibility; Financial Projections. The Bankruptcy Code permits a plan to be
confirmed only if confirmation is not likely to be followed by liquidation or
the need for further financial reorganization of the Debtors or any successor to
the Debtors, unless such liquidation or reorganization is proposed in the Plan.
For purposes of determining whether the Plan meets this requirement, the Debtors
have analyzed the ability of the Plan Investor and the Reorganized Debtors to
meet their obligations under the Plan and retain sufficient liquidity and
capital resources to conduct their business. Under the terms of the Plan, the
Allowed Claims potentially being paid in whole or in part in Cash are the DIP
Claims, Allowed Administrative Expense Claims, Allowed Fee Claims, Allowed
Priority Tax Claims, U.S. Trustee Fees, Allowed Priority Non-Tax Claims, Allowed
Other Secured Claims, and Allowed Ongoing Trade Claims. The Debtors have
estimated the total amount of these Cash payments to be approximately $[ ] and
expect sufficient liquidity from Cash on hand, the Rights Offering and
post-Effective Date operations to fund these Cash payments as and when they
become due. In connection with developing the Plan, the Debtors have prepared
detailed financial projections (the “Financial Projections”), attached as
Exhibit 3 hereto, which detail, among other things, the financial feasibility of
the Plan. The Financial Projections indicate, on a pro forma basis, that the
projected level of Cash flow is sufficient to satisfy all of the Reorganized
Debtors’ future debt and debt related interest cost, research and development,
capital expenditure and other obligations during this period. Accordingly, the
Debtors believe that confirmation of the Plan is not likely to be followed by
the liquidation or further reorganization of the Reorganized Debtors. 66

GRAPHIC [g102511kg67i006.gif]

 



THE FINANCIAL PROJECTIONS, INCLUDING THE UNDERLYING ASSUMPTIONS, SHOULD BE
CAREFULLY REVIEWED IN EVALUATING THE PLAN. WHILE MANAGEMENT BELIEVES THE
ASSUMPTIONS UNDERLYING THE FINANCIAL PROJECTIONS, WHEN CONSIDERED ON AN OVERALL
BASIS, WERE REASONABLE WHEN PREPARED IN LIGHT OF CURRENT CIRCUMSTANCES AND
EXPECTATIONS, NO ASSURANCE CAN BE GIVEN THAT THE FINANCIAL PROJECTIONS WILL BE
REALIZED. THE DEBTORS MAKE NO REPRESENTATION OR WARRANTY AS TO THE ACCURACY OF
THE FINANCIAL PROJECTIONS. THE PROJECTIONS ARE SUBJECT TO A NUMBER OF RISKS,
UNCERTAINTIES AND ASSUMPTIONS, INCLUDING THOSE DESCRIBED BELOW UNDER ARTICLE XI.
IN LIGHT OF THESE RISKS AND UNCERTAINTIES, ACTUAL RESULTS COULD DIFFER
MATERIALLY FROM THOSE ANTICIPATED IN THE FINANCIAL PROJECTIONS. The Debtors
prepared the Financial Projections based upon certain assumptions that they
believe to be reasonable under the circumstances. The Financial Projections have
not been examined or compiled by independent accountants. Moreover, such
information is not prepared in accordance with accounting principles generally
accepted in the United States (“GAAP”). The Debtors make no representation as to
the accuracy of the Financial Projections or their ability to achieve the
projected results. Many of the assumptions on which the Financial Projections
are based are inherently subject to significant economic and competitive
uncertainties and contingencies beyond the control of the Debtors and their
management. Inevitably, some assumptions will not materialize and unanticipated
events and circumstances may affect the actual financial results. Therefore, the
actual results achieved may vary from the projected results and the variations
may be material. All holders of Claims that are entitled to vote to accept or
reject the Plan are urged to examine carefully all of the assumptions on which
the Financial Projections are based in connection with their evaluation of the
Plan. (b)Best Interests Test. The “best interests” test requires that the
Bankruptcy Court find either: that all members of each impaired class have
accepted the plan; or that each holder of an allowed claim or interest in each
impaired class of claims or interests will receive or retain under the plan on
account of such claim or interest, property of a value, as of the effective date
of the plan, that is not less than the amount such holder would receive or
retain if the debtor were liquidated under chapter 7 of the Bankruptcy Code on
such date. To determine what the holders of Claims and Interests in each
impaired Class would receive if the Debtors were liquidated under chapter 7 on
the Confirmation Date, the Bankruptcy Court must determine the dollar amount
that would have been generated from the liquidation of the Debtors’ assets and
properties in a liquidation under chapter 7 of the Bankruptcy Code. 67

GRAPHIC [g102511kg67i007.gif]

 



The Cash that would be available for satisfaction of Claims and Interests would
consist of the proceeds from the disposition of the assets and properties of the
Debtors, augmented by the Cash held by the Debtors. Such Cash amount would be:
(i) first, reduced by the amount of the Allowed DIP Claims and the secured
portion of the Allowed Other Secured Claims, Allowed Bridge Loan Claims, and
Allowed Novelion Intercompany Loan Claims; (ii) second, reduced by the costs and
expenses of liquidation under chapter 7 (including the fees payable to a chapter
7 trustee and the fees payable to professionals that such trustee might engage)
and such additional administrative claims that might result from the termination
of the Debtors’ business; and (iii) third, reduced by the amount of the Allowed
Administrative Expense Claims, U.S. Trustee Fees, Allowed Priority Tax Claims,
and Allowed Priority Non-Tax Claims. Any remaining net Cash would be allocated
to creditors and stakeholders in strict order of priority pursuant to section
726 of the Bankruptcy Code. Additional claims would arise by reason of the
breach or rejection of obligations under unexpired leases and executory
contracts. To determine if the Plan is in the best interests of each impaired
Class, the present value of the distributions from the proceeds of a liquidation
of the Debtors’ assets and properties, after subtracting the amounts discussed
above, must be compared with the value of the property offered to each such
Class of Claims under the Plan. After considering the effects that a chapter 7
liquidation would have on the ultimate proceeds available for distribution to
creditors in the Chapter 11 Cases, the Debtors have determined that confirmation
of the Plan will provide each holder of an Allowed Claim with a recovery that is
not less than such holder would have received pursuant to the liquidation of the
Debtors under chapter 7. Moreover, the Debtors believe that the value of
distributions to each Class of Allowed Claims in a chapter 7 case would be
materially less than the value of distributions under the Plan and any
distribution in a chapter 7 case would not occur for a substantial period of
time. It is likely that a liquidation of the Debtors’ assets could take more
than a year to complete, and distribution of the proceeds of the liquidation
could be delayed for up to six months after the completion of such liquidation
to resolve claims and prepare for distributions. In the likely event litigation
was necessary to resolve claims asserted in the chapter 7 case, the delay could
be prolonged. The Debtors, with the assistance of their advisors, have prepared
a liquidation analysis that summarizes the Debtors’ best estimate of recoveries
by creditors and equity interest holders in the event of liquidation as of [ ],
2019 (the “Liquidation Analysis”), a copy of which is attached hereto as Exhibit
2. The Liquidation Analysis provides: (a) a summary of the liquidation values of
the Debtors’ assets, assuming a chapter 7 liquidation in which a trustee
appointed by the Bankruptcy Court would liquidate the assets of the Debtors’
estates, and (b) the expected recoveries of the Debtors’ creditors and equity
interest holders under the Plan; The Liquidation Analysis contains a number of
estimates and assumptions that, although developed and considered reasonable by
the Debtors’ management and their advisors, are inherently subject to
significant economic and competitive uncertainties and contingencies beyond the
control of the Debtors and their management and their advisors. The Liquidation
Analysis also is based on assumptions with regard to liquidation decisions that
are subject to 68

GRAPHIC [g102511kg67i008.gif]

 



change and significant economic and competitive uncertainties and contingencies
beyond the control of the Debtors and their management and their advisors.
Accordingly, the values reflected might not be realized. The chapter 7
liquidation period is assumed to last 12 to 18 months following the appointment
of a chapter 7 trustee, allowing for, among other things, the discontinuation
and wind-down of operations, the sale of the operations as going concerns or as
individual assets, the collection of receivables and the finalization of tax
affairs. All holders of Claims that are entitled to vote to accept or reject the
Plan are urged to examine carefully all of the assumptions on which the
Liquidation Analysis is based in connection with their evaluation of the Plan.
7.3. Standards Applicable to Releases. Article XII of the Plan provides for
releases for certain claims against non-Debtors in consideration of services
provided to the Debtors and the contributions made by the Released Parties to
the Debtors’ chapter 11 cases. The Released Parties are: (a) the Debtors, their
respective non-Debtor subsidiaries, and the Reorganized Debtors; (b) Novelion;
(c) the DIP Administrative Agent and the DIP Lenders; (d) the Bridge Loan
Administrative Agent; (e) the Convertible Notes Trustee; (f) the Bridge Loan
Lenders; (g) the Consenting Lenders; (h) the members of the Ad Hoc Group; (i)
the Plan Investor; (j) the Creditors’ Committee (if any) and each of its members
solely in their capacity as members of the Creditors’ Committee; and (k) each of
such parties’ respective predecessors, successors, assigns, subsidiaries,
owners, affiliates, managed accounts or funds and their current and former
officers, directors, managers, managing members, employees, members, principals,
shareholders, agents, advisory board members, management companies, fund
advisors, partners, attorneys, financial advisors or other professionals or
representatives, together with their successors and assigns; provided, however,
that such attorneys and professional advisors shall only include those that
provided services related to the Chapter 11 Cases and the transactions
contemplated by the Plan (and do not include the attorneys and law firms
retained by the Debtors in the ordinary course of business during these Chapter
11 Cases); provided, further, that no Person shall be a Released Party if it
objects to the releases provided for in Article XII of the Plan. As set forth in
the Plan, the releases are given by: (a) the Debtors; (b) each of the other
Released Parties; (c) holders of Claims who vote to accept the Plan; (d) holders
of Claims who vote to reject the Plan but who vote to “opt in” to the Third
Party Release; and (e) all holders of Claims and Interests not described in
clauses (a)-(d) who elect to opt-in to the Third Party Release; provided,
however, that any holder of a Claim or Interest that is deemed to have granted
the Third Party Release in the Confirmation Order shall be deemed a “Releasing
Party” regardless of whether such holder of Claim or Interest elected to opt
into the Third Party Release; provided further, however, that notwithstanding
anything to the contrary herein, the scope of the “Releasing Parties” shall be
subject to the limitations set forth in Section 12.06(b) of the Plan. The
Debtors believe that the releases set forth in the Plan are appropriate because,
among other things, the releases are narrowly tailored to the Debtors’
restructuring proceedings, and each of the Released Parties has provided — and
will continue to provide — value to the Debtors and aided in the reorganization
process, including, with respect to certain Released Parties, by entry into the
RSA and the Plan Funding Agreement, which facilitated the Debtors’ ability to
propose and pursue confirmation of the Plan. The Debtors believe that each of
the 69

GRAPHIC [g102511kg67i009.gif]

 



Released Parties has played an integral role during the prepetition period
leading up to the Debtors’ bankruptcy filing, and will continue to do so in
these chapter 11 cases and has expended significant time and resources analyzing
and negotiating the issues presented by the Debtors’ prepetition capital
structure. The Debtors intend to establish at the Confirmation hearing that each
of the non-Debtor Released Parties contributed significantly to the Debtors’
reorganization process and satisfied the standard applied in this district with
respect to Debtor releases and third-party releases. Further, the Debtors are
not aware of any cognizable claims of any material value against the Released
Parties that the Debtors or their estates would be releasing in connection with
Section 12.6(a) of the Plan. 7.4. Classification of Claims and Interests. The
Debtors believe that the Plan complies with the classification requirements of
the Bankruptcy Code, which require that a chapter 11 plan place each claim and
interest into a class with other claims or interests that are “substantially
similar.” 7.5. Consummation. The Plan will be consummated on the Effective Date.
The Effective Date will occur on the first Business Day on which the conditions
precedent to the effectiveness of the Plan, as set forth in Section 11.1 of the
Plan, have been satisfied or waived pursuant to the Plan. The Plan is to be
implemented pursuant to its terms, consistent with the provisions of the
Bankruptcy Code. 7.6. Exemption from Certain Transfer Taxes. To the fullest
extent permitted by applicable law, all sale transactions consummated by the
Debtors and approved by the Bankruptcy Court on and after the Confirmation Date
through and including the Effective Date, including any transfers effectuated
under the Plan, the sale by the Debtors of any owned property pursuant to
section 363(b) of the Bankruptcy Code, and any assumption, assignment, and/or
sale by the Debtors of their interests in unexpired leases of non-residential
real property or executory contracts pursuant to section 365(a) of the
Bankruptcy Code, shall constitute a “transfer under a plan” within the purview
of section 1146 of the Bankruptcy Code, and shall not be subject to any stamp,
real estate transfer, mortgage recording, or other similar tax. 7.7. Retiree
Benefits. On and after the Effective Date, pursuant to section 1129(a)(13) of
the Bankruptcy Code, the Reorganized Debtors shall continue to pay all retiree
benefits (within the meaning of, and subject to the limitations of, section 1114
of the Bankruptcy Code), if any, at the level established in accordance with
section 1114 of the Bankruptcy Code, at any time prior to the Confirmation Date,
for the duration of the period for which any applicable Debtor had 70

GRAPHIC [g102511kg67i010.gif]

 



 

obligated itself to provide such benefits. Nothing in the Plan shall: (a)
restrict the Debtors’ or the applicable Reorganized Debtors’ right to modify the
terms and conditions of the retiree benefits, if any, as otherwise permitted
pursuant to the terms of the applicable plans, non-bankruptcy law, or section
1114(m) of the Bankruptcy Code; or (b) be construed as an admission that any
such retiree benefits are owed by the Debtors. 7.8. Dissolution of Creditors’
Committee. If a Creditors’ Committee is appointed in the Chapter 11 Cases, it
shall be automatically dissolved on the Effective Date and all members,
employees or agents thereof shall be released and discharged from all rights and
duties arising from, or related to, the Chapter 11 Cases. 7.9. Termination of
Professionals. On the Effective Date, the engagement of each Professional Person
retained by the Debtors and the Creditors’ Committee, if any, shall be
terminated without further order of the Bankruptcy Court or act of the parties;
provided, however, such Professional Persons shall be entitled to prosecute
their respective Fee Claims and represent their respective constituents with
respect to applications for allowance and payment of such Fee Claims, and the
Reorganized Debtors shall be responsible for the reasonable and documented fees,
costs and expenses associated with the prosecution of such Fee Claims. Nothing
in the Plan shall preclude any Reorganized Debtor from engaging a former
Professional Person on and after the Effective Date in the same capacity as such
Professional Person was engaged prior to the Effective Date. 7.10. Amendments.
The Plan may be amended, modified, or supplemented by the Debtors, subject to
the parties’ rights under the RSA and the Plan Funding Agreement, in the manner
provided for by section 1127 of the Bankruptcy Code or as otherwise permitted by
law, without additional disclosure pursuant to section 1125 of the Bankruptcy
Code, except as otherwise ordered by the Bankruptcy Court. In addition, after
the Confirmation Date, so long as such action does not adversely affect the Plan
Investor or the treatment of holders of Allowed Claims pursuant to the Plan, the
Debtors may make appropriate technical adjustments, remedy any defect or
omission or reconcile any inconsistencies in the Plan, the Plan Documents and/or
the Confirmation Order, with respect to such matters as may be necessary to
carry out the purposes and effects of the Plan, and any holder of a Claim that
has accepted the Plan shall be deemed to have accepted the Plan as amended,
modified, or supplemented. The Debtors may make technical adjustments and
modifications to the Plan without further order or approval of the Bankruptcy
Court; provided, however, that, such technical adjustments and modifications are
immaterial or do not adversely affect the Plan Investor or the treatment of
holders of Claims or Interests under the Plan. 7.11. Revocation or Withdrawal of
the Plan. Subject to the parties’ rights under the RSA and the Plan Funding
Agreement, the Debtors reserve the right to revoke or withdraw the Plan prior to
the Effective Date. If the Debtors revoke or withdraw the Plan, in accordance
with the preceding sentence, prior to the Effective Date as to any or all of the
Debtors, or if confirmation or consummation as to any or all 71

GRAPHIC [g102511kg69i001.gif]

 



of the Debtors does not occur, then, with respect to such Debtors: (a) the Plan
shall be null and void in all respects; (b) any settlement or compromise
embodied in the Plan (including the fixing or limiting to an amount of any Claim
or Interest or Class of Claims or Interests), assumption or rejection of
executory contracts or leases affected by the Plan, and any document or
agreement executed pursuant to the Plan shall be deemed null and void, provided,
however, that the Plan Investor, or any of its designees, shall retain its
rights and to the extent provided under the Transaction Documents; and (c)
nothing contained in the Plan shall (i) constitute a waiver or release of any
Claims by or against, or any Interests in, such Debtors or any other Person,
(ii) prejudice in any manner the rights of such Debtors or any other Person or
(iii) constitute an admission of any sort by the Debtors or any other Person.
7.12. Post-Confirmation Jurisdiction of the Bankruptcy Court. Pursuant to
sections 105 and 1142 of the Bankruptcy Code and notwithstanding entry of the
Confirmation Order and the occurrence of the Effective Date, on and after the
Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction,
pursuant to 28 U.S.C. §§ 1334 and 157, over all matters arising in, arising
under, or related to the Chapter 11 Cases for, among other things, the following
purposes:To hear and determine applications for the assumption or rejection of
executory contracts or unexpired leases and the Cure Disputes resulting
therefrom; (a) To determine any motion, adversary proceeding, application,
contested matter, and other litigated matter pending on or commenced after the
Confirmation Date; (b) To hear and resolve any disputes arising from or relating
to (i) any orders of the Bankruptcy Court granting relief under Bankruptcy Rule
2004, or (ii) any protective orders entered by the Bankruptcy Court in
connection with the foregoing; (c) To ensure that Plan Distributions to holders
of Allowed Claims are accomplished as provided in the Plan; (d) To consider
Claims or the allowance, classification, priority, compromise, estimation, or
payment of any Claim, including any Administrative Expense Claim; (e) To enter,
implement, or enforce such orders as may be appropriate in the event the
Confirmation Order is for any reason stayed, reversed, revoked, modified or
vacated; (f) To issue and enforce injunctions, enter and implement other orders,
and take such other actions as may be necessary or appropriate to restrain
interference by any Person with the consummation, implementation, or enforcement
of the Plan, the Confirmation Order, or any other order of the Bankruptcy Court;
(g) To hear and determine any application to modify the Plan in accordance with
section 1127 of the Bankruptcy Code, to remedy any defect or omission or
reconcile any inconsistency in the Plan, the Disclosure Statement, or any order
of the Bankruptcy Court, including the Confirmation Order, in such a manner as
may be necessary to carry out the purposes and effects thereof; 72

GRAPHIC [g102511kg69i002.gif]

 



(h) To hear and determine all Fee Claims; (i) To hear and determine disputes
arising in connection with the interpretation, implementation, or enforcement of
the Plan, the Confirmation Order, any transactions or payments contemplated
hereby, or any agreement, instrument, or other document governing or relating to
any of the foregoing; (j) To take any action and issue such orders, including
any such action or orders as may be necessary after occurrence of the Effective
Date and/or consummation of the Plan, as may be necessary to construe, enforce,
implement, execute, and consummate the Plan, including any release or injunction
provisions set forth in the Plan, or to maintain the integrity of the Plan
following consummation; (k) To determine such other matters and for such other
purposes as may be provided in the Confirmation Order; (l) To hear and determine
all disputes involving the existence, nature or scope of the discharge, releases
and injunction provisions contained in the Plan; (m) To hear and determine
matters concerning state, local and federal taxes in accordance with sections
346, 505, and 1146 of the Bankruptcy Code; (n) To hear and determine any other
matters related hereto and not inconsistent with the Bankruptcy Code and title
28 of the United States Code; (o) To resolve any disputes concerning whether a
Person had sufficient notice of the Chapter 11 Cases, the Disclosure Statement
Hearing, the Confirmation Hearing, any applicable Bar Date, or the deadline for
responding or objecting to a Cure Amount, for the purpose of determining whether
a Claim or Interest is discharged hereunder, or for any other purpose; (p) To
recover all assets of the Debtors and property of the Estates, wherever located;
and (q) To enter a final decree closing each of the Chapter 11 Cases. ARTICLE
VIII. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN If the Plan is
not consummated, the Debtors’ capital structure will remain over-leveraged and
the Debtors will be unable to satisfy in full their debt obligations.
Accordingly, if the Plan is not confirmed and consummated, the alternatives
include: 8.1. Liquidation Under Chapter 7 of the Bankruptcy Code. The Debtors
could be liquidated under chapter 7 of the Bankruptcy Code. A discussion of the
effect a chapter 7 liquidation would have on the recoveries of the holders of 73

GRAPHIC [g102511kg69i003.gif]

 



Claims is set forth in Article VII of this Disclosure Statement. The Debtors
believe that liquidation would result in lower aggregate distributions being
made to creditors than those provided for in the Plan, which is demonstrated by
the Liquidation Analysis set forth in Article VII and attached as Exhibit 2 to
this Disclosure Statement. 8.2. Alternative Plan(s) of Reorganization. The
Debtors believe that failure to confirm the Plan will lead inevitably to
expensive and protracted Chapter 11 Cases, whereas the Plan will enable the
Debtors to emerge from chapter 11 successfully and expeditiously, preserving
their business and allowing creditors to realize the highest recoveries under
the circumstances. In a liquidation under chapter 11 of the Bankruptcy Code, the
assets of the Debtors would be sold in an orderly fashion over a more extended
period of time than in a liquidation under chapter 7, and a trustee need not be
appointed. Accordingly, creditors would receive greater recoveries than in a
chapter 7 liquidation. Although a chapter 11 liquidation may be preferable to a
chapter 7 liquidation, the Debtors believe that a liquidation under chapter 11
is a much less attractive alternative to holders of Claims and Interests than
the Plan because the Plan provides for a greater return to holders of Claims and
Interests. Moreover, the prolonged continuation of the Chapter 11 Cases is
likely to adversely affect the Debtors’ business and operations. So long as
these Chapter 11 Cases continue, senior management of the Debtors will be
required to spend a significant amount of time and effort dealing with the
Debtors’ reorganization instead of focusing exclusively on business operations.
Prolonged continuation of the Chapter 11 Cases will also make it more difficult
to attract and retain management and other key personnel necessary to the
success and growth of the Debtors’ business. In addition, the longer these cases
continue, the more likely it is that the Debtors’ customers, suppliers,
distributors, and agents will lose confidence in the Debtors’ ability to
reorganize their business successfully and will seek to establish alternative
commercial relationships. Furthermore, so long as the Chapter 11 Cases continue,
the Debtors will be required to incur substantial costs for professional fees
and other expenses associated with reorganizing. The Debtors believe that not
only does the Plan fairly adjust the rights of various Classes of Claims, but
also that the Plan provides superior recoveries over any alternative capable of
rational consideration (such as a chapter 7 liquidation), thereby enabling
stakeholders to maximize their returns. Rejection of the Plan in favor of some
alternative method of reconciling the Claims and Interests will require, at the
very least, an extensive and time-consuming process (including the possibility
of protracted and costly litigation) and will not result in a better recovery
for any Class of Claims or Interests. THE DEBTORS BELIEVE THAT CONFIRMATION OF
THE PLAN IS PREFERABLE TO ANY ALTERNATIVE BECAUSE THE PLAN MAXIMIZES THE AMOUNT
OF DISTRIBUTIONS TO ALL HOLDERS OF CLAIMS AND ANY ALTERNATIVE TO CONFIRMATION OF
THE PLAN WILL RESULT IN SUBSTANTIAL DELAYS IN THE DISTRIBUTION OF ANY
RECOVERIES. THEREFORE, THE DEBTORS RECOMMEND THAT ALL HOLDERS OF IMPAIRED CLAIMS
ENTITLED TO VOTE ON THE PLAN VOTE TO ACCEPT THE PLAN. 74

GRAPHIC [g102511kg69i004.gif]

 



8.3. Dismissal of the Chapter 11 Cases. Dismissal of the Chapter 11 Cases would
have the effect of restoring (or attempting to restore) all parties to the
status quo ante. Upon dismissal of the Chapter 11 Cases, the Debtors would lose
the protection of the Bankruptcy Code, thereby requiring, at the very least, an
extensive and time consuming process of negotiations with their creditors,
possibly resulting in costly and protracted litigation in various jurisdictions.
Moreover, holders of the Debtors’ secured claims may be permitted to foreclose
upon the assets that are subject to their Liens, which is likely all of the
Debtors’ assets, including all of their Cash. Dismissal may also permit certain
unpaid unsecured creditors to obtain and enforce judgments against the Debtors.
The Debtors believe that these actions would seriously undermine their ability
to obtain financing and could lead ultimately to the liquidation of the Debtors
under chapter 7 of the Bankruptcy Code. Therefore, the Debtors believe that
dismissal of the Chapter 11 Cases is not a viable alternative to the Plan.
ARTICLE IX. SUMMARY OF VOTING PROCEDURES This Disclosure Statement, including
all exhibits hereto and the related materials included herewith, once approved
by the Bankruptcy Court, will be furnished to the holders of Claims in Classes
3, 4 and 6B, which are the only Claims entitled to vote on the Plan. All votes
to accept or reject the Plan must be cast by using the Ballot(s) enclosed with
this Disclosure Statement (or, with respect to the beneficial holders of
Convertible Notes Claims (on account of their Class 6B Other General Unsecured
Claims) provided to such holders by their respective Intermediaries). No other
votes will be counted. Consistent with the provisions of Bankruptcy Rule 3018,
the Debtors will propose [ ], 2019 at [ ] [].m. (prevailing Eastern time) as the
Voting Record Date. Ballots must be RECEIVED by the Voting Agent no later than
the Voting Deadline, [ ] [ ].m. (prevailing Eastern time) on [ ], 2019, unless
the Debtors, at any time, in their sole discretion, extend such date by oral or
written notice to the Voting Agent, in which event the period during which
Ballots will be accepted will terminate at [ ] [ ].m. (prevailing Eastern time)
on such extended date. See Section 1.4 “Voting; Holders of Claims Entitled to
Vote” above for additional disclosures regarding voting, including voting by an
Intermediary. Ballots previously delivered may be withdrawn or revoked at any
time prior to the Voting Deadline by the claimant who completed the original
Ballot (or such claimant’s nominee). A Ballot may be revoked or withdrawn either
by submitting a superseding Ballot or by providing written notice to the Voting
Agent. To be effective, notice of revocation or withdrawal must: (a) be received
on or before the Voting Deadline by the Voting Agent at its address specified in
Section 1.4 above; (b) specify the name of the holder of the Claim whose vote on
the Plan is being withdrawn or revoked; (c) contain the description of the Claim
as to which a vote on the Plan is withdrawn or revoked; and (d) be signed by the
holder of the Claim in the same manner as such holder signed 75

GRAPHIC [g102511kg69i005.gif]

 



the original Ballot. The foregoing procedures should also be followed with
respect to a person entitled to vote on the Plan who wishes to change (rather
than revoke or withdraw) its vote. ARTICLE X. DESCRIPTION AND HISTORY OF CHAPTER
11 CASES 10.1. General Case Background. On the date hereof, each of the Debtors
filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code.
The Debtors are seeking the joint administration of the Chapter 11 Cases, for
procedural purposes only. The Honorable [ ] is presiding over the Chapter 11
Cases. The Debtors will continue to operate their businesses and manage their
properties as debtors and debtors in possession pursuant to sections 1107 and
1108 of the Bankruptcy Code. Given the consensual nature of the Proposed
Restructuring Transaction and the significant amount of negotiations that took
place prior to commencing these chapter 11 cases, the Debtors are seeking to
emerge from chapter 11 as quickly as possible. The following is a brief
description of certain significant events that will occur in the initial stages
of the Chapter 11 Cases. 10.2. Procedural Motions To ensure efficiency and
streamline the chapter 11 process, on the date hereof, the Debtors filed a
motion seeking the joint administration of their two chapter 11 cases for
procedural purposes only. Such relief will reduce costs and facilitate the
administrative process by avoiding the need for duplicative hearings, notices,
applications, and orders. This motion is scheduled to be heard at the “first
day” hearing. To ease the administrative burden of these cases on the Debtors’
estates, on the date hereof, the Debtors filed a motion for entry of an order:
(a) waiving the requirement for each Debtor to file a list of creditors; (b)
authorizing the Debtors to file a consolidated list of creditors holding the
thirty (30) largest unsecured claims; and (c) authorizing the Debtors to
establish procedures for notifying creditors of the commencement of these cases.
This motion is scheduled to be heard at the “first day” hearing. On the date
hereof, the Debtors also filed a motion seeking entry of an order that confirms
the application of four key protections provided by the Bankruptcy Code: (a) the
automatic stay provisions of section 362; (b) the ipso facto provisions of
section 365; (c) the anti-discrimination provisions of section 525; and (d) the
provisions regarding property of the estate in section 541. The global nature of
the Debtors’ business and their dealings with non-U.S. creditors, who may be
unfamiliar with the protections afforded chapter 11 debtors under sections 362,
365, 525 and 541 of the Bankruptcy Code, require that an order implementing
these protections be entered by this Court. This motion is scheduled to be heard
at the “first day” hearing. To promote the efficient and orderly administration
of these cases, the Debtors intend to file a motion for entry of an order: (a)
establishing certain notice, case management, 76

GRAPHIC [g102511kg69i006.gif]

 



and administrative procedures and omnibus hearing dates, and (b) granting
related relief. This motion is scheduled to be heard at the “second day”
hearing. 10.3. Retention of Professionals. To assist them in carrying out their
duties as debtors in possession, and to otherwise represent their interests in
the Chapter 11 Cases, the Debtors will seek entry of orders authorizing the
Debtors to retain: (a) AP Services, LLC as Chief Restructuring Officer; (b)
Moelis & Company LLC as investment banker and financial advisor; and (c) Willkie
Farr & Gallagher LLP as restructuring counsel. In addition, on the Petition
Date, the Debtors filed with the Bankruptcy Court an application seeking entry
of an order, pursuant to 28 U.S.C. § 156(c), authorizing the Debtors to retain
Prime Clerk as the Debtors’ claims and noticing agent. The Debtors also intend
to file an application with the Bankruptcy Court, pursuant to section 327(a) of
the Bankruptcy Code, authorizing the Debtors to retain Prime Clerk as
administrative agent for the Debtors. Additionally, the Debtors intend to file
with the Bankruptcy Court a motion seeking authority, pursuant to section 327(e)
of the Bankruptcy Code, to employ certain additional professionals, utilized in
the ordinary course, to assist the Debtors in their day-to-day business
operations. 10.4. Employment Obligations. The Debtors believe that they have a
valuable asset in their workforce, and that the efforts of the Debtors’
employees and independent contractors are critical to a successful
reorganization. On the Petition Date, the Debtors filed with the Bankruptcy
Court a motion for an order authorizing the Debtors to pay certain prepetition
employee wage and benefit obligations (the “Employee Wage Motion”). In the
Employee Wage Motion, the Debtors requested to, among other things, satisfy
certain of their prepetition obligations to their current employees and
independent contractors, reimburse employees and independent contractors for
prepetition travel and other business expenses that were incurred on behalf of
the Debtors, pay prepetition payroll-related taxes and withholdings associated
with the Debtors’ employee wage claims and the employee benefit obligations, and
other similar tax obligations, continue honoring sales commissions for
employees, and to continue any employee benefit programs in place as of the
Petition Date (including satisfying any prepetition obligations associated with
such programs). This motion is scheduled to be heard at the “first day” hearing.
10.5. Continuing Supplier and Customer Relations. The Debtors believe that
maintaining good relationships with their vendors, suppliers and customers is
necessary to the continuity of the Debtors’ business operations during the
Chapter 11 Cases. Accordingly, on the Petition Date, the Debtors filed with the
Bankruptcy Court a motion seeking entry of an order authorizing the Debtors to
pay, in the ordinary course of business, prepetition claims of certain critical
vendors (both domestic and foreign) of goods and services, including certain
claims of suppliers of goods entitled to priority pursuant to section 503(b)(9)
of the Bankruptcy Code. This motion is scheduled to be heard at the “first day”
hearing on an interim basis. 77

GRAPHIC [g102511kg69i007.gif]

 



In addition, on the Petition Date, the Debtors filed with the Bankruptcy Court a
motion seeking entry of an order authorizing the Debtors to continue certain
prepetition customer programs, including, but not limited to, rebate programs,
discounts and chargebacks, and to satisfy, in the ordinary course of business,
certain prepetition claims arising from such programs. This motion is scheduled
to be heard at the “first day” hearing on an interim basis. On the Petition
Date, the Debtors filed with the Bankruptcy Court a motion requesting authority
to pay, in their discretion, any prepetition claims held by the Debtors’ common
carriers, warehouse providers, and freight forwarders. This motion is scheduled
to be heard at the “first day” hearing on an interim basis. 10.6. Cash
Management System. The Debtors believe it would be disruptive to their
operations if they were forced to change significantly their cash management
system upon the commencement of the Chapter 11 Cases. Accordingly, on the
Petition Date, the Debtors filed with the Bankruptcy Court a motion seeking
entry of an order authorizing the Debtors to maintain their current cash
management system as well as to authorize certain intercompany transactions,
including those with the Debtors’ foreign non-Debtor subsidiaries. This motion
is scheduled to be heard at the “first day” hearing on an interim basis. 10.7.
Tax Motion. On the Petition Date, the Debtors filed with the Bankruptcy Court a
motion seeking entry of an order authorizing them to pay various prepetition
sales and use, property and other taxes to various federal, state and local
authorities, and certain licensing, permitting and regulatory fees to certain
federal, state and local government agencies on a periodic basis, in each case,
as and when such obligations become due. This motion is scheduled to be heard at
the “first day” hearing on an interim basis. 10.8. Utilities. The Debtors intend
to file with the Bankruptcy Court a motion for an order: (a) prohibiting
utilities from altering or discontinuing services; (b) providing utility
companies with adequate assurance of payment; and (c) establishing procedures
for resolving requests for additional assurance of payment. 10.9. Schedules and
Statements. On the Petition Date, the Debtors filed their Schedules of Assets
and Liabilities and Statements of Financial Affairs. The Schedules are available
electronically free of charge at https://primeclerk.com/aegerion. 10.10. Bar
Dates. On the Petition Date, the Debtors filed with the Bankruptcy Court a
motion (the “Bar Date Motion”) seeking an order establishing the deadlines
(each, a “Bar Date”) for filing proof of certain claims against the Debtors that
arose on or prior to the Petition Date and approving the 78

GRAPHIC [g102511kg69i008.gif]

 



form and manner of notice of each Bar Date. The Debtors are seeking to have the
Bar Date Motion heard at the “first day” hearing. 10.11. The DIP Facilities. On
the date hereof, the Debtors filed a motion seeking entry of an order by the
Bankruptcy Court authorizing the use of cash collateral on an interim basis and
to schedule a final hearing to enter into that certain Debtor-in-Possession
Credit Agreement (the “DIP Credit Agreement”), pursuant to which the lenders
thereunder shall: (a) provide postpetition debtor in possession financing on a
priming, secured basis to the Debtors in the amount of $20 million; and (b)
provide “adequate protection” to prepetition secured lenders. 10.12. Motion to
Approve Certain Bid Protections Contained in the Plan Funding Agreement. On the
date hereof, the Debtors filed a motion with the Bankruptcy Court seeking
approval of certain bid protections for the Plan Investor. Specifically, the
Debtors are seeking entry of an order: (a) approving and authorizing the Debtors
to pay the Plan Investor: (i) a termination fee when and if payable pursuant to
the terms of the Plan Funding Agreement, and (ii) all reasonable and documented
fees and expenses incurred by the Plan Investor in connection with the
negotiation, preparation and implementation of the Plan Funding Agreement and
related documents; (b) approving the market check and related procedures
pursuant to Section 6.9 of the Plan Funding Agreement; and (c) approving the
termination rights pursuant to Sections 8.1(a), (b) and (c) of the Plan Funding
Agreement and Section 2.1 of the Restructuring Support Agreement. This motion is
scheduled to be heard at the “second day” hearing. 10.13. Motion to Approve
Payment of Certain Prepetition Government Settlement Claims. On the Petition
Date, the Debtors, with the support of the Plan Support Parties, filed a motion
seeking Bankruptcy Court relief to allow them to continue making all ongoing
payments under the Government Settlement Agreements that arise during these
chapter 11 cases in the ordinary course of business. The Debtors intend for this
motion to be heard at the “second day” hearing. 10.14. Motion to Assume the
Shared Services Agreements. On the Petition Date, the Debtors filed a motion
seeking Bankruptcy Court approval to allow the Debtors to assume the amended
Shared Services Agreements. The Debtors intend for this motion to be heard at
the “second day” hearing. 79

GRAPHIC [g102511kg69i009.gif]

 



ARTICLE XI. CERTAIN RISK FACTORS TO BE CONSIDERED 11.1. Certain Bankruptcy
Considerations. (a) General. Although the Plan is designed to implement the
restructuring transactions contemplated thereby and provide distributions to
creditors in an expedient and efficient manner, it is impossible to predict with
certainty the amount of time that the Debtors may spend in bankruptcy or to
assure parties in interest that the Plan will be confirmed. If the Debtors are
unable to obtain confirmation of the Plan on a timely basis because of a
challenge to confirmation of the Plan or a failure to satisfy the conditions to
consummation of the Plan, they may be forced to operate in bankruptcy for an
extended period while they try to develop a different chapter 11 plan that can
be confirmed. Such a scenario could jeopardize the Debtors’ relationships with
their key vendors and suppliers, customers and employees, which, in turn, would
have an adverse effect on the Debtors’ operations. A material deterioration in
the Debtors’ operations likely would diminish recoveries under any subsequent
chapter 11 plan. Further, in such event, the Debtors may not have sufficient
liquidity to operate in bankruptcy for such an extended period. (b) Failure to
Receive Requisite Acceptances. Claims in Classes 3, 4 and 6B are the only Claims
that are entitled to vote to accept or reject the Plan. Although the Debtors
believe they will receive the requisite acceptances, the Debtors cannot provide
assurances that the requisite acceptances to confirm the Plan will be received
for at least one of these Classes. If the requisite acceptances are not received
for at least one of these Classes, the Debtors will not be able to seek
confirmation of the Plan under section 1129(b) of the Bankruptcy Code because at
least one impaired Class will not have voted in favor of the Plan as required by
section 1129(a)(10) of the Bankruptcy Code. In such a circumstance, the Debtors
may seek to accomplish an alternative restructuring of their capitalization and
obligations to creditors and obtain acceptances of an alternative plan of
reorganization for the Debtors, or otherwise, that may not have the support of
the Plan Support 80 Important Risks to Be Considered Holders of Claims should
read and consider carefully the following risk factors and the other information
in this Disclosure Statement, the Plan, the Plan Supplement and the other
documents delivered or incorporated by reference in this Disclosure Statement
and the Plan, before voting to accept or reject the Plan. These risk factors
should not, however, be regarded as constituting the only risks involved in
connection with the Plan and its implementation.

GRAPHIC [g102511kg69i010.gif]

 



 

Parties and/or may be required to liquidate these estates under chapter 7 or 11
of the Bankruptcy Code. There can be no assurance that the terms of any such
alternative restructuring arrangement or plan would be similar to, or as
favorable to the Debtors’ creditors as, those proposed in the Plan. (c) Failure
to Secure Confirmation of the Plan. Even if the requisite acceptances are
received, the Debtors cannot provide assurances that the Bankruptcy Court will
confirm the Plan. A non-accepting creditor or equity security holder of the
Debtors might challenge the balloting procedures and results as not being in
compliance with the Bankruptcy Code or the Bankruptcy Rules. Even if the
Bankruptcy Court determined that the Disclosure Statement and the balloting
procedures and results were appropriate, the Bankruptcy Court could still
decline to confirm the Plan if it found that any of the statutory requirements
for confirmation had not been met. Section 1129 of the Bankruptcy Code sets
forth the requirements for confirmation and requires, among other things, a
finding by the Bankruptcy Court that the confirmation of the Plan is not likely
to be followed by a liquidation or a need for further financial reorganization
and that the value of distributions to non-accepting holders of claims and
interests within a particular class under the Plan will not be less than the
value of distributions such holders would receive if the debtor were liquidated
under chapter 7 of the Bankruptcy Code. While the Debtors cannot provide
assurances that the Bankruptcy Court will conclude that these requirements have
been met, the Debtors believe that the Plan will not be followed by a need for
further financial reorganization and that non-accepting holders within each
Class under the Plan will receive distributions at least as great as would be
received following a liquidation under chapter 7 of the Bankruptcy Code when
taking into consideration all administrative claims and the costs and
uncertainty associated with any such chapter 7 case. If the Plan is not
confirmed, the Plan will need to be revised and it is unclear whether a
restructuring of the Debtors could be implemented and what distribution holders
of Claims ultimately would receive with respect to their Claims. If an
alternative reorganization could not be agreed to, it is possible that the
Debtors would have to liquidate their assets, in which case it is likely that
holders of Claims would receive substantially less favorable treatment than they
would receive under the Plan. There can be no assurance that the terms of any
such alternative restructuring arrangement or plan would be similar to or as
favorable to the Debtors’ creditors as those proposed in the Plan. (d) Failure
to Consummate the Plan. Section 11.1 of the Plan contains various conditions to
consummation of the Plan, including the Confirmation Order having become final
and non-appealable, the Debtors having entered into the Plan Documents, in form
and substance satisfactory to the Required Parties, and all conditions precedent
to effectiveness of such agreements having been satisfied or waived in
accordance with the terms thereof. As of the date of this Disclosure Statement,
there can be no assurance that these or the other conditions to consummation
will be satisfied or waived. Accordingly, even if the Plan is confirmed by the
Bankruptcy Court, there can be no assurance that the Plan will be consummated
and the restructuring completed. If the Plan is not consummated and the
restructuring completed, these Chapter 11 Cases will be prolonged and the 81

GRAPHIC [g102511kg71i001.gif]

 



Debtors may lack sufficient liquidity to effect a successful restructuring under
chapter 11 of the Bankruptcy Code. Moreover, the Plan is predicated on, among
other things, receipt of the Rights Offering Amount. Notwithstanding the
Backstop Commitment Agreement, because the Rights Offering has not been
completed, there can be no assurance that the Debtors will receive any or all of
the Rights Offering Amount. In addition, under the RSA and the Backstop
Commitment Agreement, the Plan Support Parties and the Backstop Parties,
respectively, have the contractual right to terminate the RSA and the Backstop
Commitment Agreement if, among other reasons, the deadlines set forth in such
agreements or the various conditions precedent to the enforcement of the
obligations of the parties thereto are not satisfied. If either the RSA or
Backstop Commitment Agreement is terminated, the Debtors may not be able to
consummate the Plan in its current form. Moreover, in consideration for their
commitment to backstop the Rights Offering, the Backstop Parties will receive a
backstop premium equal to 5% of the Rights Offering Amount, which is payable
upon the Effective Date pursuant to the terms and conditions of the Backstop
Commitment Agreement. (e) Objections to Treatment of Claims. Section 1129(b) of
the Bankruptcy Code provides that a plan of reorganization must not discriminate
unfairly with respect to each class of claims or interests. Holders of Claims or
Interests or other parties in interest, including existing shareholders of
Novelion, may argue that the Plan discriminates unfairly with respect to their
Claims or Interests. The Debtors believe that the treatment of each Class of
Claims or Interests complies with the requirements set forth in the Bankruptcy
Code. There can be no assurance, however, that the Bankruptcy Court will reach
the same conclusion. (f) Objections to Classification of Claims. Section 1122 of
the Bankruptcy Code provides that a plan of reorganization may place a claim or
an interest in a particular class only if such claim or interest is
substantially similar to the other claims or interests in such class. The
Debtors believe that the classification of Claims and Interests under the Plan
complies with the requirements set forth in the Bankruptcy Code. There can be no
assurance, however, that the Bankruptcy Court will reach the same conclusion.
(g) The Debtors May Object to the Amount or Classification of Your Claim. The
Debtors reserve the right to object to the amount or classification of any
Claim. It is the Debtors’ position that the estimates set forth in this
Disclosure Statement cannot be relied on by any creditor whose Claim or Interest
is subject to an objection. Any such Claim holder may not receive its specified
share of the estimated distributions described in this Disclosure Statement. 82

GRAPHIC [g102511kg71i002.gif]

 



(h) The Debtors May Adjourn Certain Deadlines. In certain circumstances, the
Debtors may deem it appropriate to adjourn either or both of the Voting Deadline
and/or the Confirmation Hearing. While the Debtors estimate that the Effective
Date will occur on or around October 17, 2019, in accordance with the milestones
set forth in the RSA, they cannot provide assurances that applicable dates
related to the foregoing will not be extended and the Effective Date will not be
delayed. (i) The DIP Facility May Not Become Available to the Debtors. On or
shortly after the Petition Date, the Debtors intend to seek Bankruptcy Court
approval of the DIP Credit Agreement to provide for funding during the pendency
of the Chapter 11 Cases. There can be no assurance that the Bankruptcy Court
will approve the DIP facility on the terms requested by the Debtors. Moreover,
if the Chapter 11 Cases take longer than expected to conclude, the Debtors may
exhaust their financing. There is no assurance that the Debtors will be able to
obtain additional financing from their existing lenders or otherwise. In
addition, even if the DIP Credit Agreement is approved by the Bankruptcy Court,
in the event of the occurrence of an event of default under the DIP Credit
Agreement, the DIP Lenders may seek, among other things, to exercise remedies
with respect to the collateral securing the DIP facility, and to take certain
other actions against the Debtors. In each of these cases, the liquidity
necessary for the orderly functioning of the Debtors’ businesses may be
materially impaired. 11.2. Risks Relating to the Capital Structure of the
Reorganized Debtors. (a) Variances from Financial Projections. The Financial
Projections included as Exhibit 3 to this Disclosure Statement reflect numerous
assumptions, which involve significant levels of judgment and estimation
concerning the anticipated future performance of the Reorganized Debtors, as
well as assumptions with respect to the prevailing market, economic and
competitive conditions, which are beyond the control of the Reorganized Debtors,
and which may not materialize. Any significant differences in actual future
results versus estimates used to prepare the Financial Projections, such as
lower sales, lower volume, lower pricing, increases in production costs,
technological changes, environmental or safety issues, workforce disruptions,
competition or changes in the regulatory environment, could result in
significant differences from the Financial Projections. The Debtors believe that
the assumptions underlying the Financial Projections are reasonable. However,
unanticipated events and circumstances occurring subsequent to the preparation
of the Financial Projections may affect the Debtors’ and the Reorganized
Debtors’ ability to initiate the endeavors and meet the financial benchmarks
contemplated by the Plan. Therefore, the actual results achieved throughout the
period covered by the Financial Projections necessarily will vary from the
projected results, and these variations may be material and adverse. (b)
Leverage. Although the Reorganized Debtors will have less indebtedness than the
Debtors, the Reorganized Debtors will still have secured indebtedness. On the
Effective Date, after giving effect to the transactions contemplated by the
Plan, in addition to payment of Claims, if any, that 83

GRAPHIC [g102511kg71i003.gif]

 



require payment beyond the Effective Date and ordinary course debt, the
Reorganized Debtors will, on a consolidated basis, have approximately $[82
million] in secured indebtedness. The degree to which the Reorganized Debtors
will be leveraged could have important consequences because: it could affect the
Reorganized Debtors’ ability to satisfy their obligations under their secured
indebtedness following the Effective Date; a portion of the Reorganized Debtors’
Cash flow from operations will be used for debt service and unavailable to
support operations, or for working capital, capital expenditures, expansion,
acquisitions or general corporate or other purposes; the Reorganized Debtors’
ability to obtain additional debt financing or equity financing in the future
may be limited; and the Reorganized Debtors’ operational flexibility in planning
for, or reacting to, changes in their businesses may be severely limited. (c)
Ability to Service Debt. Although the Reorganized Debtors will have less
indebtedness than the Debtors, the Reorganized Debtors will still have interest
expense and principal repayment obligations. The Reorganized Debtors’ ability to
make payments on and to refinance their debt will depend on their future
financial and operating performance and their ability to generate cash in the
future. This, to a certain extent, is subject to general economic, business,
financial, competitive, legislative, regulatory and other factors that are
beyond the control of the Reorganized Debtors. Although the Debtors believe the
Plan is feasible, there can be no assurance that the Reorganized Debtors will be
able to generate sufficient cash flow from operations or that sufficient future
borrowings will be available to pay off the Reorganized Debtors’ debt
obligations. The Reorganized Debtors may need to refinance all or a portion of
their debt on or before maturity; however, there can be no assurance that the
Reorganized Debtors will be able to refinance any of their debt on commercially
reasonable terms or at all. (d) The Implied Valuation of New Common Stock Is Not
Intended to Represent the Trading Value of the New Common Stock. The value of
the New Common Stock to be distributed under the Plan, as implied from the Plan
Funding Agreement, is not intended to represent the trading values of New Common
Stock in public or private markets and is subject to additional uncertainties
and contingencies, all of which are difficult to predict. Actual market prices
of such securities at issuance will depend upon, among other things: (1)
prevailing interest rates; (2) conditions in the financial markets; (3) the
anticipated initial securities holdings of prepetition creditors, some of which
may prefer to liquidate their investment rather than hold it on a long term
basis; and (4) other factors that generally influence the prices of securities,
including whether the shares of New Common Stock will be listed on NASDAQ and if
so, the timing of such listing. Actual market prices of the New Common Stock
also may be affected by the Chapter 11 Cases or by 84

GRAPHIC [g102511kg71i004.gif]

 



other factors not possible to predict. Accordingly, the implied value stated
herein and the Plan of the securities to be issued does not necessarily reflect,
and should not be construed as reflecting, values that will be attained for the
New Common Stock in the public or private markets. (e) Variance in Amount of
Shares of New Common Stock Issued. The number of shares of New Common Stock to
be issued under the Plan has not been fixed and could vary from the Debtors’
projections. (f) The Obligations of the Plan Investor Under the Plan Funding
Agreement May Be Terminated in Certain Circumstances. Pursuant to the Plan
Funding Agreement, the Plan Investor may terminate the Plan Funding Agreement in
certain circumstances, including, among other conditions, (a) by mutual
agreement with Aegerion, (b) if closing of the transaction has not occurred by
150 days after the filing of these chapter 11 cases, subject to extension as
provided in the Plan Funding Agreement, (c) the Debtors enter into an
Alternative Transaction Agreement (as defined in the Plan Funding Agreement), or
(d) upon the termination of the RSA. To the extent the Plan Funding Agreement is
terminated due to the consummation of a superior alternative transaction, the
Plan Investor may be entitled to the Plan Investor Termination Fee and Plan
Investor Expense Reimbursement Amount (as defined in, and subject to the terms
of, the Plan Funding Agreement). 11.3. Risks Relating to Tax Consequences of the
Plan. Certain Tax Consequences of the Plan Raise Unsettled and Complex Legal
Issues and Involve Factual Determinations. The federal income tax consequences
of the Plan are complex and are subject to significant uncertainties. The
Debtors currently do not intend to seek any ruling from the Internal Revenue
Service (“IRS”) on the tax consequences of the Plan. Thus, there can be no
assurance that the IRS will not challenge the various positions the Debtors have
taken, or intend to take, with respect to the tax treatment in the Plan, or that
a court would not sustain such a challenge. 11.4. Risks Associated with the
Debtors’ Businesses. THE FOLLOWING PROVIDES A SUMMARY OF CERTAIN OF THE RISKS
ASSOCIATED WITH THE DEBTORS’ BUSINESSES. HOWEVER, THIS SECTION IS NOT INTENDED
TO BE EXHAUSTIVE. (a) The Debtors’ Chapter 11 Cases May Negatively Impact the
Company’s Future Operations. While the Debtors believe that they will be able to
emerge from chapter 11 relatively expeditiously, there can be no assurance as to
timing for approval of the Plan or the Debtors’ emergence from chapter 11.
Additionally, notwithstanding the support of the Plan Support Parties, the
Chapter 11 Cases may adversely affect (i) the Debtors’ ability to retain 85

GRAPHIC [g102511kg71i005.gif]

 



existing employees, contractors, third party vendors and suppliers, (ii) the
perception of patients and prescribers of the Debtors and their products, and
(iii) the Debtors’ ability to meet financial targets, maintain and enter into
contracts that are critical to their operations, and also may result in
unanticipated costs and expenses. (b) The Debtors Are Dependent Upon Two
Products, Lomitapide and Metreleptin, to Generate All of Their Revenues and
These Products May Not Be Successful and May Not Generate Sales at Anticipated
Levels. The Debtors are entirely dependent upon their two products to generate
all of their revenues. The Debtors’ ability to meet expectations with respect to
sales of lomitapide and metreleptin, and to generate revenues from such sales,
and attain and maintain positive cash flow from operations, in the time periods
they anticipate, or at all, will depend on a number of factors, including, among
others, (i) the ability to continue to maintain and grow market acceptance for
lomitapide and metreleptin among healthcare professionals and patients in the
U.S. and other key markets in the treatment of their approved indications, (ii)
the degree to which both physicians and patients determine that the safety and
side effect profile of lomitapide and metreleptin are manageable, and that the
side effect profile in the commercial setting is substantially consistent with
that of the clinical setting, (iii) maintaining and securing regulatory
approvals in key markets on a timely basis and with commercially feasible
labels, and pricing and reimbursement approvals in key markets, where required,
on a timely basis and at adequate levels of pricing and reimbursement, (iv)
continuing to generate revenues in markets that allow for sales of
pharmaceutical products in their markets without regulatory approval based on
the approvals of such products in the U.S. or EU, and in which no promotion or
commercialization activities are permitted, and (v) adequately investing in the
sales, marketing, market access, medical affairs and other functions that are
supportive of the Debtors’ commercialization efforts. In addition, the markets
that the Debtors operate in are highly competitive, and this competition could
harm their results of operations, cash flows and financial condition. The
Debtors’ competitors include major international pharmaceutical companies as
well as smaller regional specialty pharmaceutical and biotechnology companies.
The Debtors may be forced to lower the selling price of their products based on
their competitors’ pricing decisions or could lose patients to lower priced
products, which would reduce revenues and could harm their results of
operations. As noted herein, nearly all of the Debtors’ competitors are larger,
have greater financial resources, have a lower cost structure, and/or have less
debt than the Debtors do. As a result, those competitors may be better able to
withstand a change in conditions within the Debtors’ industry and in the economy
as a whole. If the Debtors do not compete successfully, their operating margins,
financial condition and cash flows could be adversely affected. A very
significant competitor to the Debtors’ lomitapide product is a class of drugs
known as PCSK9 inhibitors, which treat the same indication that lomitapide is
approved to treat and is much less expensive than lomitapide. Two products
within this class are approved and commercialized in the U.S. and other key
markets by very large, multinational pharmaceutical companies, and have had a
very significant impact on sales of lomitapide and the Debtors expect this
negative trend to continue. 86

GRAPHIC [g102511kg71i006.gif]

 



The Debtors also anticipate that they will continue to incur significant costs
associated with commercializing lomitapide and metreleptin, and in connection
with their ongoing clinical efforts and post-marketing commitments for these
products. (c) Risks Related to the Size of the Debtors’ Potential Customer Base.
The number of patients suffering from the diseases for which the Debtors’
products are approved is very small, and has not been established with
precision. As a result, the Debtors’ assumptions and estimates regarding
prevalence and the treatable population of patients for their products may be
wrong. If the actual number of patients is smaller than estimated or if any
approval outside the U.S., EU and the other countries where lomitapide is
approved or outside the U.S. or EU for metreleptin, is based on a narrower
definition of these patient populations, the Debtors’ revenues and the ability
to achieve profitability and to attain and maintain cash-flow positive
operations from their product businesses will be adversely affected, possibly
materially. (d) The Debtors Depend on Their Intellectual Property Rights and
License Agreements. The Debtors’ success depends in part on the ability to
protect their intellectual property rights, and the Debtors’ inability to
enforce these rights could have a material adverse effect on competitive
position. The Debtors rely on the patent, regulatory exclusivity, trademark,
copyright, and trade-secret laws of the United States, the European Union, and
the countries and regions where it does business to protect their intellectual
property rights and products from competition. The Debtors may be unable to
prevent third parties from using their intellectual property without proper
authorization. The unauthorized use of their intellectual property could reduce
any competitive advantage the Debtors have developed, reduce market share, or
otherwise harm business. In the event of unauthorized use of the Debtors’
intellectual property, litigation to protect or enforce the Debtors’ rights
could be costly, and the Debtors may not prevail. Aegerion has entered into a
number of key license agreements that enable it and their non-Debtor
subsidiaries to have rights to develop and commercialize their products. These
agreements impose various diligence, payment, reporting and other obligations on
Aegerion. If Aegerion fails to comply with such obligations or encounter
disagreements with its licensors, it could lose license rights that are
critically important to its business and this could have a material adverse
effect on its business, financial condition and results of operations. In
addition, any disputes with Aegerion’s licensors could be costly and expensive,
and Aegerion may not prevail in such disputes. In addition, the Debtors’
commercial success with respect to their products depends significantly on their
ability to obtain and maintain regulatory exclusivity for their products and to
protect their existing patent positions. If the Debtors do not adequately
protect their intellectual property, competitors, including companies that sell
generics, may be able to erode or negate any competitive advantage the Debtors
may have, which could harm their business and ability to achieve expected
financial results. The Debtors’ ability to use the patents and patent
applications licensed to them will also depend on their ability to comply with
the 87

GRAPHIC [g102511kg71i007.gif]

 



terms of the applicable licenses and other agreements and to obtain requisite
licenses. The laws of some foreign countries do not protect their proprietary
rights to the same extent as the laws of the U.S., and the Debtors may encounter
significant problems in protecting their proprietary rights in these countries.
(e) The Loss of One or More of the Debtors’ Key Personnel Could Disrupt
Operations and Adversely Affect Financial Results. The Debtors are highly
dependent upon the availability and performance of their executive officers,
other key employees and their employees generally given the recent cost
reductions and employee attrition that followed. Accordingly, the loss of
services of any of the Debtors’ executive officers or key employees, or of a
critical mass of employees, which risks are further heightened by these Chapter
11 Cases and the resulting acquisition of Aegerion by Amryt, could materially
adversely affect the Debtors’ business, financial condition and operating
results. (f) The Debtors Are Subject to Extensive Regulatory and Compliance
Obligations Due to Being a Pharmaceutical Company with Commercial Products, and
Seeking the Approval of Pharmaceutical Products, and Also Due to the Compliance
Obligations that the Debtors Are Required to Comply with Under Their Settlements
with the DOJ, SEC and Other Government Agencies. As a pharmaceutical company
that develops and commercializes pharmaceutical products, the Debtors are
subject to an extensive array of broad and complex laws and regulations
applicable to their business. These include, without limitation, regulations and
laws in the U.S. and outside the U.S. related to manufacturing, clinical,
quality, drug safety, commercialization, payments to and interactions with
healthcare professionals and healthcare organizations, anti-kickbacks, fraud and
abuse, the requirement to report payments and other transfers of value to
healthcare professionals and healthcare organizations, data protection and
privacy, pricing, reimbursement, price reporting, anti-corruption and
anti-bribery, and a myriad of other areas and levels of regulation, some of
which are described below. The failure of the Debtors’, the Debtors’
subsidiaries, or their key vendors, contractors, distributors, licensors or
other key third party vendors or service providers to comply with such laws and
regulations could have a material adverse effect on the Debtors’ results of
operations and financial condition, could result in product approvals being
suspended, withdrawn, delayed or denied, could result in litigation and/or
investigations which could be costly and be a significant distraction to
executive management and other employees, and could result in damages or
prosecution. In addition, as noted herein, the Debtors are subject to agreements
and documents with extensive payment, remedial and compliance measures as a
result of Aegerion’s global settlement of the investigations conducted by the
DOJ and SEC, which could negatively impact their results of operations and
financial condition. In addition, the failure to comply with any provisions of
the settlement and settlement documents, including the financial, remedial and
compliance measures, could result in the imposition of additional fines,
penalties and obligations, and could subject Aegerion to prosecution and/or
exclusion from federal healthcare programs in the U.S. 88

GRAPHIC [g102511kg71i008.gif]

 



(g) DOJ and SEC Settlements. As discussed in Section 3.4 above, the Debtors are
subject to numerous government settlement agreements regarding Aegerion’s
previous marketing and sale of JUXTAPID in the United States, including the DOJ
Plea Agreement, DOJ Civil Settlement Agreement, FDA Consent Decree, CIA, SEC
final judgment, and certain state settlement agreements. While all obligations
under the Government Settlement Agreement will be honored in full, the Debtors
rely on the cooperation of these government agencies in order to implement a
successful restructuring process. (h) Legal Matters and Ongoing Investigations.
The Debtors are party to routine litigation incidental to their businesses. It
is not anticipated that any current or pending lawsuit, either individually or
in the aggregate, is likely to have a material adverse effect on the Debtors’
financial condition. No assurance can be provided, however, that the Debtors
will be able to successfully defend or settle all pending or future purported
claims, and the Debtors’ failure to do so may have a material adverse effect on
the Reorganized Debtors. (i) The Debtors’ Sales, Marketing and Distribution
Capabilities. The Debtors are marketing and selling JUXTAPID and MYALEPT
directly in the U.S. using their own marketing and sales resources. The Debtors
are also marketing and selling, or plan to market and sell, metreleptin
directly, using their own marketing and sales resources, in certain key
countries in the EU and in several other countries in which metreleptin may be
approved or where lomitapide is, or may be, approved. The laws and regulations
in the areas of sales and marketing of pharmaceutical products, and interacting
with healthcare professionals and patients, are very complex and onerous, and
require a robust compliance program. The failure of the Debtors’ to comply with
these laws and regulations could have a material adverse effect on the Debtors’
business, financial condition and results of operations. For example, the
failure to comply with certain of these laws and regulations led to the DOJ
investigations and the resulting financial penalties and remedial and compliance
measures. In the course of ordinary business, the Debtors also use, and plan to
use, third parties to provide warehousing, shipping, third-party logistics,
invoicing, collections and other distribution services on their behalf in the
U.S. and in other countries throughout the world. The failure of the Debtors to
establish, maintain and finance the capabilities to sell, market or distribute
their products, either through their own capabilities or through arrangements
with third parties and to effectively manage such third parties, could result in
the Debtors not being able to successfully sell their products and could, as a
result, have a material adverse effect on their financial condition and results
of operations. In addition, to the extent the Debtors rely on third parties to
distribute or commercialize their products, if marketing approval is obtained in
the relevant country, they would receive less revenue than if they
commercialized the product themselves. The Debtors would also have less control
over the sales efforts of any third parties involved in their commercialization
efforts, including, in some countries, pricing, which could also have a negative
effect on the Debtors’ revenues in the specific market and other key markets if
the price 89

GRAPHIC [g102511kg71i009.gif]

 



is lower than in other markets and becomes a reference price for other markets.
Use of a third party can also make it more difficult to ensure that
commercialization activities are conducted in a manner compliant with applicable
laws. (j) Regulatory Approvals for the Debtors. The Debtors only have regulatory
approval for commercial distribution and reimbursement of lomitapide in the
U.S., EU and a small number of other countries. The Debtors are currently only
permitted to commercialize metreleptin in the U.S. and certain countries in the
EU. The Debtors may not receive the requisite regulatory approvals for
commercialization and reimbursement of their products in other countries. The
Debtors also rely on named patient sales of their products in markets where such
sales are permitted under applicable laws based on approvals in other markets,
but there is no assurance that named patient sales of lomitapide will continue
at current levels, or at all, or that they will be able to achieve significant
levels of named patient sales of metreleptin in any country, or at all. There is
no assurance that the Debtors or their licensees will be able to obtain
marketing authorizations for either product in additional countries. To obtain
such marketing approvals, the Debtors or their licensees must establish, and
comply with, numerous and varying regulatory requirements of other countries
regarding safety and efficacy and governing, among other things, clinical
trials, pricing, promotion and distribution of the respective product. Approval
procedures vary among countries, and can involve additional product testing and
additional administrative review periods. Marketing approval in one country does
not ensure such approval in another. Regulatory authorities in countries where
the Debtors seek approval for lomitapide or metreleptin may not be satisfied
with the design, size, end-point or efficacy and safety results of the pivotal
trial of the product, or the risk/benefit profile of the product, and may reject
their applications for approval. (k) The Debtors Face Extensive Post-Marketing
Regulatory Requirements, and May Still Face Future Development and Regulatory
Difficulties. Even after marketing approval, a regulatory authority may still
impose significant restrictions on a product’s indications, conditions for use,
distribution or marketing or impose ongoing requirements for post-marketing
surveillance, risk management programs, post-approval studies or clinical
trials. The approvals of lomitapide and metreleptin in the U.S. and EU have
extensive post-marketing commitments, including post-marketing commitments and
studies, and risk management programs. For example, JUXTAPID and MYALEPT are
available in the U.S. only through the JUXTAPID REMS program and MYALEPT REMS
program, respectively, and the JUXTAPID REMS program is subject to the FDA
Consent Decree described in Section 3.4 above. Through these programs, the
Debtors must certify all healthcare providers who prescribe JUXTAPID and the
pharmacies that dispense the medicine, and for the JUXTAPID REMS program, HoFH
patients must attest as to their understanding of the program prior to going on
therapy. The FDA also requires that the effectiveness of the REMS programs are
assessed by the Debtors on a periodic basis. The FDA itself assesses on a
periodic basis whether a REMS program is meeting its goals and whether the goals
or elements of the plan should be modified. Regulatory authorities have
significant post-marketing authority, including, for example, the authority to
require labeling changes based on new safety information, and to require post-90

GRAPHIC [g102511kg71i010.gif]

 



 

marketing studies or clinical trials to evaluate serious safety risks related to
the use of a drug or biologic. In addition, as noted above, the Debtors are
required to implement a variety of post-marketing registries and studies as part
of the approvals of metreleptin and lomitapide in the U.S. and EU. The failure
to complete and/or implement these registries and studies could result in the
withdrawal of the applicable approval or alterations to the approval which would
likely make commercialization of the products more limited. The Debtors expect
that the regulatory authorities in certain other countries outside the U.S. and
EU where their products are, or may be, approved may impose post-approval
obligations, including patient registries and risk management programs, and
requirements that may in some countries be more onerous than those imposed by
the FDA and EMA. Depending on the nature of these post-marketing studies, the
Debtors may be required to provide their products free of charge to participants
in the studies in certain countries even if they have pricing and reimbursement
approval in such countries, which would negatively impact their level of
revenues. The Debtors will also be subject to other ongoing regulatory
requirements in each of the countries in which their products are approved
governing the labeling, packaging, storage, advertising, distribution,
promotion, recordkeeping and submission of safety and other post-marketing
information, including adverse reactions, and any changes to the approved
product, product labeling, or manufacturing process. In addition, manufacturers
of drug products and their facilities are subject to continual review and
periodic inspections by the FDA, the EMA, the competent authorities of the EU
Member States and other regulatory authorities for compliance with cGMP, and
other regulations. The failure of the Debtors, or third parties who perform
services on behalf of or for the Debtors, to comply with any of the legal or
regulatory requirements set forth in this risk factor could have a material
adverse effect on the Debtors’ results of operations and financial condition,
could result in product approvals being suspended, withdrawn, delayed or denied,
could result in litigation and/or investigations which could be costly and a
significant distraction to executive management and other employees. (l) The
Debtors Rely on Third Parties to Manufacture and Supply Their Products, Conduct
Clinical and Other Studies, and Other Critical Aspects of Their Business. As
stated herein, the Debtors and their foreign non-Debtor subsidiaries rely on
third parties to carry out critical aspects of their business, including
commercialization, manufacturing, supply chain, clinical development,
distribution, drug safety reporting and compliance, REMS and risk management
programs, compliance, and other key areas. The failure of these third parties to
perform or comply with applicable laws, regulations or contract terms could
result in the suspension, withdrawal, amendment, delay or denial of a regulatory
approval, and/or civil or criminal monetary penalties, any of which could have a
material adverse effect on the Debtors’ business, results of operations and
financial condition. 91

GRAPHIC [g102511kg73i001.gif]

 



In particular, the Debtors and their non-Debtor subsidiaries depend entirely on
sole source third party manufacturers to produce the drug/active substance for
their products and also the drug product (e.g., final packaged form, vials,
packaging, capsules, etc.). The failure of these third party contractors to
perform under their agreements or any shortages in the materials necessary to
delivery these services, even temporarily, could result in product shortages and
have a material adverse effect on the Debtors’ business, operations and
financial condition. In addition, if the Debtors, or their drug substance or
drug product manufacturers or the manufacturing facilities for their drug
substance or drug product, fail to comply with applicable regulatory
requirements, a regulatory agency may suspend, withdraw or alter the conditions
of their marketing approval, seek to impose civil or criminal penalties or
monetary fines, or refuse pending approval applications submitted by the
Debtors. Another key example of where the Debtors and their non-Debtor
subsidiaries use contractors is in the area of clinical trials, registries and
post-marketing requirements, all of which are critical aspects of the Debtors’
business. The failure of any of the third parties who perform these services on
behalf or for the Debtors or their non-Debtor subsidiaries could have a number
of potential negative consequences, including delays of clinical trials and the
failure to meet critical post-marketing requirements, which could have a
material adverse effect on the Debtors’ business, financial condition and
results of operations. (m) Product and Clinical Development Are Long, Expensive
and Uncertain Processes, and Require an Enormous Amount of Capital and
Resources. Product development in the pharmaceutical industry is a long,
expensive and uncertain process, and the Debtors do not have sufficient capital
to pursue many of their key development programs. Failure or delays in the
commencement of clinical trials would delay, prevent or limit the Debtors’
ability to generate revenues, could cause reputational harm and the loss of
commercialization opportunities — any of which could have a material adverse
effect on Debtors’ business, financial condition and results of operations. (n)
Potential product liability exposure of the Debtors. The use of any product in
clinical trials and the sale of any product for which the Debtors have or obtain
marketing approval expose them to the risk of product liability claims. Product
liability claims might be brought against them by consumers, healthcare
providers or others selling or otherwise coming into contact with their product
and product candidates. If they cannot successfully defend ourselves against
product liability claims, they could incur substantial liabilities. 11.1. Risks
Associated with the Plan Investor’s Businesses. The Plan Investor operates in
the biopharmaceutical development sector and has a number of drug candidates in
various stages of clinical development. In addition, the Plan Investor may
continue to exploit other opportunities within the sector in order to expand its
present development pipeline. Industry experience indicates that there may be a
very high incidence of delay or inability to produce valuable scientific results
in relation to the present development pipeline. In addition, the Plan Investor
may not be successful in developing new products based on the scientific
discoveries developed by it. The ability of the Plan Investor to 92

GRAPHIC [g102511kg73i002.gif]

 



develop new products relies on, among other things, the recruitment of
sufficiently qualified research and development partners with expertise in the
biopharmaceutical sector. The Plan Investor may not be able to develop its
relationships and/or recruit research partners of a sufficient caliber to
satisfy its growth rate and develop its future pipeline. Additionally, product
development timelines are at risk of delay as the timing of regulatory approvals
is uncertain and it is not always possible to predict the rate of patient
recruitment into clinical trials. There is therefore a risk that product
development could take longer than presently expected by the Plan Investor.
Furthermore, there can be no guarantee that the Plan Investor will be able to,
or that it will be commercially advantageous for the Plan Investor to, develop
its intellectual property through entering into licensing deals with emerging,
midsize and large pharmaceutical companies. In addition, while the Debtors
believe that the Proposed Restructuring Transaction is in the best interests of
the Debtors’ estates, there can be no certainty that the proposed combination of
the Debtors and the Plan Investor will achieve the significant synergies and
cost savings that the parties expect. In addition, as a result of the proposed
sale, the Plan Investor will need to retain and recruit key employees in order
to maximize synergies and integrate the two companies’ infrastructures, failure
of which could materially adversely affect the pro forma business, financial
condition and operating results. While the Plan is predicated on, among other
things, receipt of the Rights Offering Amount and the Plan Investor Rights
Offering Amount, both of which are fully backstopped by the Backstop Parties,
there can be no assurance that the Debtors will receive any or all of such
amounts (in addition to proceeds from any additional equity raises conducted by
the Plan Investor during the Chapter 11 Cases prior to the occurrence of the
Effective Date). (a) Risks related to Clinical Trials for the Plan Investor’s
products. To obtain the requisite regulatory approvals to market and sell any of
the Plan Investor’s product candidates, it must demonstrate, through extensive
preclinical studies and clinical trials, that its product candidates are safe
and effective in humans. Clinical testing is expensive and can take many years
to complete and its outcome is inherently uncertain. Failure can occur at any
time during the clinical trial process and regulatory authorities may require
further studies at additional cost. Furthermore, regulatory authorities such as
the FDA and European Medicines Agency may not agree on the same trial design for
pivotal studies. The results of preclinical studies and earlier clinical trials
may not be predictive of the results of later-stage clinical trials. For
example, the results generated to date in pre-clinical studies or Phase I or
Phase II clinical trials for the Plan Investor’s product candidates do not
ensure that later clinical trials will demonstrate similar results. Product
candidates in later stages of clinical trials may fail to show the desired
safety and efficacy traits despite having progressed through preclinical studies
and initial clinical trials. (b) Regulatory Risks of the Plan Investor. The Plan
Investor’s future success is dependent upon its ability to develop successfully,
obtain regulatory approval for and then successfully commercialize one or more
of its product candidates. There can be no assurance that any of the Plan
Investor’s development drug candidates will be successful in clinical trials or
receive regulatory approval. Applications 93

GRAPHIC [g102511kg73i003.gif]

 



for any of the Plan Investor’s product candidates could fail to receive
regulatory approval for many reasons. Any of the Plan Investor’s current or
future product candidates could take a significantly longer time to gain
regulatory approval than expected or may never gain regulatory approval. This
could delay or eliminate any potential product revenue by delaying or
eliminating the potential commercialization of the Plan Investor’s product
candidates. The Plan Investor intends to seek regulatory approvals to
commercialize its product candidates in Europe and the United States. To obtain
regulatory approval in other countries, the Plan Investor must comply with
numerous and varying regulatory requirements of such other jurisdictions, which
may include (without limitation) safety, efficacy, chemistry, manufacturing and
controls, clinical trials, commercial sales, pricing and distribution of its
product candidates. Even if the Plan Investor is successful in obtaining
approval in one jurisdiction, there can be no guarantee that it will obtain
approval in other jurisdictions. Failure to obtain marketing authorizations for
its product candidates will result in the Plan Investor being unable to market
and sell such products. If the Plan Investor fails to obtain approval in any
jurisdiction, the geographical market for its product candidates could be
limited. Similarly, regulatory agencies may not approve the labelling claims
that are necessary or desirable for the successful commercialization of the Plan
Investor’s product candidates. (c) Market Acceptance of the Plan Investor’s
Products. Even if the EMA, FDA or any other comparable regulatory agency
approves the marketing of any product candidates that the Plan Investor develops
and/or in the case of existing marketed products, physicians, healthcare
providers, patients or the medical community may not accept or use them. Efforts
to educate the medical community and third party payers on the benefits of the
Plan Investor’s product candidates may require significant resources and may not
be successful. If any product candidate that the Plan Investor develops, in each
case if approved, do not achieve an adequate level of acceptance, the Plan
Investor may not generate significant product revenues or any profits from
operations. In addition, the potential market opportunity for the product
candidates that the Plan Investor may develop is difficult to estimate
precisely, particularly given that the orphan drug markets which the Plan
Investor is targeting are, by their nature, relatively small and unknown. The
Plan Investor’s estimates of the potential market opportunity for each of these
product candidates are predicated on several key assumptions, such as industry
knowledge and publications, third party research reports and other surveys. If
any of the assumptions proves to be inaccurate, then the actual market for
Lojuxta, AP101 or the Plan Investor’s other product candidates from time to
time, could be smaller than the Plan Investor estimates of the potential market
opportunity. If that turns out to be the case, the Plan Investor product revenue
may be limited and it may be unable to achieve or maintain profitability. For
additional risks associated with the Plan Investor’s business, please reference
the Amyrt Pharma plc Annual Report at
https://www.amrytpharma.com/wp-content/uploads/2018/06/Amyrt-Annual-Report-2017_FINAL_v22_single_lowres.pdf.
94

GRAPHIC [g102511kg73i004.gif]

 



ARTICLE XII. RIGHTS OFFERING PROCEDURES16 12.1. Overview of Rights Offering. In
connection with the transactions contemplated by the Plan, Eligible Holders of
Claims in Classes 4 and 6B will have the opportunity to participate in the
Rights Offering whereby such holders will have the right to purchase shares of
New Common Stock at a 20% discount of the implied value of each share. The Plan
contemplates an equity raise of $60 million — $42 million on account of the
Rights Offering to be conducted in these Chapter 11 Cases and $18 million on
account of a separate equity raise conducted by the Plan Investor (to be issued
to existing shareholders of the Plan Investor) for shares of New Common Stock in
the Plan Investor — all of which will be backstopped by the Backstop Parties.
Although the Debtors will offer all Eligible Holders in Class 4 and 6B the
opportunity to participate in the Rights Offering, the Debtors may be unable to
obtain sufficient commitments from such holders to purchase the full amount of
the Rights Offering Stock. To guard against this possibility, the Bridge Lenders
have agreed, pursuant to the Backstop Commitment Agreement, to backstop the
Rights Offering (as well as the Plan Investor Equity Raise) and to purchase any
of the Rights Offering Stock that are not subscribed for by such Eligible
Holders. In addition, each Eligible Holder will also have the right to elect to
purchase additional shares of Rights Offering Stock that (a) are not timely,
duly and validly subscribed and paid for by the Eligible Holders that timely
vote to accept the Plan in accordance with the Rights Offering Procedures, and
(b) also are not timely, duly and validly subscribed and paid for, within []
days of the Subscription Expiration Deadline (as defined below), by Plan
Investor Shareholders identified by the Plan Investor (provided that the Plan
Investor shall only have the right to identify such Plan Investor Shareholders
if the Plan Investor has fully sold the $18 million Plan Investor Equity Raise
by the Subscription Expiration Deadline). The Rights Offering will expire on [
time) (the “Subscription Expiration Deadline”). ], 2019 at [ ] [ ].m.
(prevailing Eastern The Debtors have designated Prime Clerk as the “Subscription
Agent” for the Rights Offering. 12.2. The Rights Offering Procedures. 16
Capitalized terms used in this Section not otherwise defined herein or in the
Plan shall have the meanings given to them in the Rights Offering Procedures. In
addition, this Section is only intended to provide a summary of the Rights
Offering Procedures. To the extent of any inconsistency between this summary and
the Rights Offering Procedures, the Rights Offering Procedures shall govern. A
copy of the Rights Offering Procedures, and corresponding subscription agreement
and subscription forms, are annexed hereto as Exhibit 4 95

GRAPHIC [g102511kg73i005.gif]

 



The Rights Offering Procedures, and corresponding subscription forms, set forth
the specific requirements and procedures pursuant to which the Rights Offering
will be conducted. Generally, the Rights Offering Procedures provide, among
other things, that: 1. To facilitate the exercise of the Subscription Rights,
beginning on the Subscription Commencement Date, the Debtors will send a
Subscription Form to each Eligible Holder, or its nominee, together with
appropriate instructions for completion, execution and timely delivery of the
Subscription Form and the payment of the purchase price for the Rights Offering
Stock. 2. In order to validly exercise the Subscription Rights, on or prior to [
], 2019, or any earlier date provided by a holder’s Nominee, each Eligible
Holder must: a. return a duly completed and executed “Beneficial Holder
Subscription Form” to the Subscription Agent, or its Nominee; b. return the IRS
Form W-9 or IRS Form W-8, as applicable, to the Subscription Agent, or its
Nominee; and c. pay, or arrange for the payment of, the applicable Purchase
Price to the Subscription Agent by wire transfer ONLY of immediately available
funds in accordance with the instructions included in Item 3 of the Beneficial
Holder Subscription Form, on or before the Subscription Expiration Deadline. 3.
Instructions for completing the Beneficial Holder Subscription Form are included
in the Rights Offering Procedures. 4. Cash remitted to the Subscription Agent as
the Purchase Price in accordance with the Rights Offering will be deposited and
held by the Subscription Agent in a segregated escrow account until administered
in connection with the settlement of the Rights Offering on the Effective Date.
The Subscription Agent may not use such funds for any other purpose prior to
such Effective Date and may not encumber or permit such funds to be encumbered
with any lien or similar encumbrance. Such funds held by the Subscription Agent
shall not be deemed part of the Debtors’ bankruptcy estate or property of the
Plan Investor. 5. If the Rights Offering is not consummated, any cash paid to
the Subscription Agent will be returned, without interest, to the Eligible
Holders as soon as reasonably practicable after the date on which the Rights
Offering is terminated. 96

GRAPHIC [g102511kg73i006.gif]

 



12.3. Backstop Commitment. Pursuant to the Backstop Commitment Agreement, the
Backstop Parties agreed to purchase any Unsubscribed Shares from the Rights
Offering and the Plan Investor Rights Offering for a fee equal to 5% of the
Rights Offering Amount and the Plan Investor Rights Offering Amount. The
Backstop Commitment Fee is earned immediately upon the Subscription Commencement
Date and is payable on the Effective Date as set forth in, and subject to the
terms and conditions of, the Backstop Commitment Agreement. ARTICLE XIII.
CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN 13.1.
Introduction. The following discussion summarizes certain U.S. federal income
tax consequences expected to result from the consummation of the Plan. This
discussion is only for general information purposes and only describes the
expected federal income tax consequences to certain U.S. Holders and Non-U.S.
Holders (each as defined below) entitled to vote on the Plan. It is not a
complete analysis of all potential federal income tax consequences and does not
address any tax consequences arising under any state, local or foreign tax laws
or federal estate or gift tax laws, and does not address the Medicare tax on net
investment income. This discussion is based on the Internal Revenue Code of
1986, as amended (“IRC”), Treasury Regulations promulgated thereunder, judicial
decisions, and published rulings and administrative pronouncements of the IRS,
all as in effect on the date of this Disclosure Statement. These authorities may
change, possibly retroactively, resulting in federal income tax consequences
different from those discussed below. No ruling has been or will be sought from
the IRS, and no legal opinion of counsel will be rendered, with respect to the
matters discussed below. There can be no assurance that the IRS will not take a
contrary position regarding the federal income tax consequences resulting from
the consummation of the Plan or that any contrary position would not be
sustained by a court. As used in this summary, a “U.S. Holder” means any
beneficial owner of a Claim, New Common Stock or Interest (as the case may be)
that is, for U.S. federal income tax purposes: (i) a U.S. citizen or a resident
alien for U.S. federal income tax purposes, (ii) a corporation (or other entity
taxable as a corporation for U.S. federal income tax purposes) created or
organized under the laws of the United States, any State thereof or the District
of Columbia, (iii) an estate the income of which is subject to U.S. federal
income taxation regardless of its source, or (iv) a trust which (a) is subject
to the primary supervision of a court within the United States and for which one
or more U.S. persons have authority to control all substantial decisions, or (b)
has a valid election in effect under applicable Treasury Regulations to be
treated as a U.S. person. This discussion assumes that U.S. Holders have held
their Claims and will hold any property received for such Claims as “capital
assets” within the meaning of IRC Section 97

GRAPHIC [g102511kg73i007.gif]

 



1221 (generally, property held for investment).In addition, this discussion
assumes that the Debtors’ obligations under the Claims will be treated as debt
for federal income tax purposes. This discussion does not address all federal
income tax considerations that may be relevant to a particular holder in light
of that holder’s particular circumstances or to holders subject to special rules
under the federal income tax laws, such as financial institutions, insurance
companies, brokers, dealers or traders in securities, commodities or currencies,
tax-exempt organizations, tax-qualified retirement plans, holders subject to the
alternative minimum tax, holders required under IRC Section 451(b) to conform
the timing of income accruals with respect to the notes to their financial
statements, holders holding Claims as part of a hedge, straddle or other risk
reduction strategy or as part of a conversion transaction or other integrated
investment, holders who have a functional currency other than the U.S. dollar
and holders that acquired the Claims in connection with the performance of
services. As used in this summary, a “Non-U.S. Holder” means a holder of a
Claim, New Common Stock or Interest (as the case may be), other than an entity
or arrangement classified as a partnership for U.S. federal income tax purposes,
that is not a U.S. Holder. This summary does not address all aspects of U.S.
federal income taxes that may be relevant to Non-U.S. Holders in light of their
personal circumstances, and does not deal with federal taxes (other than the
federal income tax) or with non-U.S., state, local or other tax considerations.
Special rules, not discussed here, may apply to certain Non-U.S. Holders,
including U.S. expatriates, controlled foreign corporations, passive foreign
investment companies and corporations that accumulate earnings to avoid U.S.
federal income tax. Non-U.S. Holders should consult their own tax advisors to
determine the U.S. federal, state, local and other tax consequences that may be
relevant to them. In the case of a holder that is classified as a partnership
for U.S. federal income tax purposes, the tax treatment of a partner generally
will depend upon the status of the partner and the activities of the
partnership. If you are a partner of a partnership that holds a Claim, New
Common Stock or Interest, then you should consult your own tax advisors. In
addition, this discussion does not address the treatment of any fees to be paid
pursuant to the Plan. U.S. HOLDERS AND NON-U.S. HOLDERS SHOULD CONSULT THEIR TAX
ADVISORS REGARDING THE U.S. FEDERAL INCOME TAX CONSEQUENCES TO THEM OF THE
CONSUMMATION OF THE PLAN AS WELL AS ANY TAX CONSEQUENCES ARISING UNDER ANY
STATE, LOCAL OR FOREIGN TAX LAWS, OR ANY OTHER FEDERAL TAX LAWS. 13.2. Federal
Income Tax Consequences to the Debtors. (a) Cancellation of Indebtedness and
Reduction of Tax Attributes. The Debtors generally should realize cancellation
of indebtedness income (“COD Income”) to the extent the sum of (i) the fair
market value of any property received by holders is less than (ii) the sum of
(x) the adjusted issue price of any debt exchanged pursuant to the Plan, and (y)
the amount of any unpaid accrued interest on such debt to the extent previously
deducted by the Debtors. 98

GRAPHIC [g102511kg73i008.gif]

 



COD Income realized by a Debtor will be excluded from income if the discharge of
debt occurs in a case brought under the Bankruptcy Code, the debtor is under the
court’s jurisdiction in such case and the discharge is granted by the court or
is pursuant to a chapter 11 plan approved by the court (the “Bankruptcy
Exception”). Because the Bankruptcy Exception will apply to the transactions
consummated pursuant to the Plan, the Debtors will not be required to recognize
any COD Income realized as a result of the implementation of the Plan. A debtor
that does not recognize COD Income under the Bankruptcy Exception generally must
reduce certain tax attributes by the amount of the excluded COD Income.
Attributes subject to reduction include net operating losses (“NOLs”), NOL
carryforwards and certain other losses, credits and carryforwards, and the
debtor’s tax basis in its assets (including stock of subsidiaries). NOLs for the
taxable year of the discharge and NOL carryovers to such year generally are the
first attributes subject to reduction. However, a debtor may elect under IRC
Section 108(b)(5) (the “Section 108(b)(5) Election”) to reduce its basis in its
depreciable property first. If the debtor is a member of a consolidated group,
the debtor may treat stock in another group member as depreciable property for
purposes of the Section 108(b)(5) Election, provided the lower-tier member
consents to a corresponding reduction in its basis in its depreciable property.
If a debtor makes a Section 108(b)(5) Election, the limitation on reducing the
debtor’s basis in its assets below the amount of its remaining liabilities,
discussed below, does not apply. The Debtors currently do not intend to make a
Section 108(b)(5) Election and expect to have sufficient NOLs to absorb any
necessary attribute reduction. The Debtors believe that, for federal income tax
purposes, the Debtors’ consolidated group had substantial consolidated NOL and
NOL carryforwards as of the Petition Date. Although the amount of the Debtors’
NOLs will not be determined until the Debtors prepare their consolidated federal
income tax returns for 2018 and the portion of 2019 ending on the consummation
of the Plan , the Debtors currently anticipate that, although it is expected
that NOL carryforwards will remain after consummation of the plan, the value
remaining NOL carryforwards will be significantly reduced after application of
the attribute reduction rules and certain limitations under IRC Section 382
(described below). (b) Section 382 Limitation on NOLs. Under IRC Section 382, if
a corporation or a consolidated group with NOLs (a “Loss Corporation”) undergoes
an “ownership change,” the Loss Corporation’s use of its pre-change NOLs (and
certain other tax attributes) generally will be subject to an annual limitation
in the post-change period. In general, an “ownership change” occurs if the
percentage of the value of the Loss Corporation’s stock owned by one or more
direct or indirect “five percent shareholders” increases by more than fifty
percentage points over the lowest percentage of value owned by the five percent
shareholders at any time during the applicable testing period (an “Ownership
Change”). Two sets of special provisions (Sections 382(l)(5) and (l)(6)) may be
applicable to Ownership Changes occurring under the jurisdiction of a Bankruptcy
Court. The Debtors expect the consummation of the Plan will result in an
Ownership Change of the Debtors’ consolidated group. As a result of such
Ownership Change and certain previous potential Ownership Changes, it is
expected that the application of IRC 382 will significantly reduce the value of
any remaining NOL carryforwards. 99

GRAPHIC [g102511kg73i009.gif]

 



13.3. Federal Income Tax Consequences to the Plan Investor. (a) Potential
Application of IRC 7874. A corporation is generally considered a tax resident in
the jurisdiction of its organization or incorporation for U.S. federal income
tax purposes. The Plan Investor is an Irish entity and would generally be
classified as a foreign corporation (and, therefore, not a U.S. tax resident)
under these rules. Even so, the IRS may assert that the Plan Investor should be
treated as a U.S. corporation (and, therefore, a U.S. tax resident) for U.S.
federal income tax purposes pursuant to IRC Section 7874. Under IRC Section
7874, if the former stockholders of the Debtors hold 80% or more of the vote or
value of the shares of the Plan Investor by reason of holding the Debtors’
common stock (the percentage (by vote and value) of the Plan Investor’s common
shares considered to be held (for purposes of IRC Section 7874) by former
stockholders of the Debtors immediately after consummation of the Plan by reason
of holding common stock of the Debtors, the “Section 7874 Percentage”), and the
Plan Investor's expanded affiliated group after consummation of the Plan does
not have substantial business activities in Ireland relative to its worldwide
business activities, the Plan Investor would be treated as a U.S. corporation
for U.S. federal income tax purposes. Under Treasury Regulations, each creditor
of a Debtor will be treated as a shareholder of the Debtor and any claim of the
creditor against the Debtor will be treated as stock of the Debtor for purposes
of determining the Section 7874 Percentage. If the Section 7874 Percentage were
determined to be at least 60% (but less than 80%), IRC Section 7874 would cause
the Plan Investor to be treated as a “surrogate foreign corporation” if the Plan
Investor does not have substantial business activities in Ireland relative to
its worldwide business activities. If the Plan Investor were to be treated as a
surrogate foreign corporation, several limitations could apply to the Debtors
including, but not limited to, (i) the prohibition of the Debtors’ use of NOLs,
foreign tax credits, or other tax attributes to offset the income or gain
recognized by reason of the transfer of property to a foreign related person
during the 10-year period following the consummation of the Plan or any income
received or accrued during such period by reason of a license of any property by
the Debtors to a foreign related person and (ii) the application of IRC Section
4985 and rules related thereto to impose an excise tax on the value of certain
stock compensation of the Debtors held directly or indirectly by certain
“disqualified individuals” (including officers and directors of the Debtors) at
a rate equal to 15%, but only if gain is otherwise recognized by the Debtors’
shareholders as a result of the consummation of the Plan. Under current law, the
Debtors expect that the Plan Investor will be treated as a surrogate foreign
corporation for U.S. federal income taxes but do not expect the Plan Investor to
be treated as a U.S. corporation for U.S. federal income tax purposes. However,
determining the Section 7874 Percentage is complex, subject to factual and legal
uncertainties and there can be no assurance that the IRS will agree with the
Debtors’ position with respect to the Section 7874 Percentage. Holders are urged
to consult their own tax advisors regarding the potential application of IRC
Section 7874 and its potential tax consequences. 100

GRAPHIC [g102511kg73i010.gif]

 



 

13.4. Federal Income Tax Consequences to Holders of Certain Claims. (a) Exchange
of Certain Claims for New Common Stock. Subject to the discussion of the
exchange of Certain Convertible Note Claims (discussed below), the receipt of
New Common Stock by a U.S. Holder in exchange for its Claims generally will be a
taxable transaction for U.S. federal income tax purposes. A U.S. Holder
generally will recognize gain or loss in an amount equal to the difference
between (i) the fair market value on the Effective Date of the New Common Stock
received in exchange for its Claims and (ii) the U.S. Holder’s adjusted tax
basis in its Claims. A U.S. Holder’s adjusted tax basis in its Claims generally
will equal (a) such U.S. Holder’s cost for its Claims, (b) increased by any
market discount (as discussed below) previously included in gross income by the
U.S. Holder with respect to its Claims and (c) decreased (but not below zero) by
any bond premium previously amortized by the U.S. Holder with respect to its
Claims. Except with respect to accrued interest and to the extent that gain is
recharacterized as ordinary income pursuant to the market discount rules
discussed below, such gain or loss generally will be capital gain or loss and
will be a long-term capital gain or loss if the U.S. Holder’s holding period for
its Claims exceeds one year at the time of the exchange. Long-term capital gains
recognized by non-corporate U.S. Holders (including individuals) are currently
eligible for reduced rates of taxation. The deductibility of capital losses is
subject to limitations. (b) Exchange of Convertible Note Claims for New
Convertible Notes. The U.S. federal income tax consequences of the Plan may, to
the extent certain Convertible Notes Claims are exchanged for New Convertible
Notes depend in part upon: (i) whether such Convertible Notes Claim is based on
an obligation that constitutes a “security” for U.S. federal income tax
purposes, and (ii) whether all or a portion of the consideration received for
such Convertible Notes Claim is an obligation that constitutes a “security” U.S.
for federal income tax purposes. The term “security” is not defined in the IRC
or in the Treasury Regulations issued thereunder and has not been clearly
defined by judicial decisions. The determination of whether a particular debt
obligation constitutes a “security” depends on an overall evaluation of the
nature of the debt, including whether the holder of such debt obligation is
subject to a material level of entrepreneurial risk and whether a continuing
proprietary interest is intended or not. One of the most significant factors
considered in determining whether a particular debt obligation is a security is
its original term. In general, debt obligations issued with a weighted-average
maturity at issuance of less than five (5) years do not constitute securities,
whereas debt obligations with a weighted-average maturity at issuance of ten
(10) years or more constitute securities. In addition, a right to acquire stock
and, presumably, a right to acquire a “security” generally can also be treated
as a “security.” The New Convertible Notes will have a maturity of five and a
half (5.5) years and the Convertible Notes, as related to the Convertible Notes
Claim, have a maturity of five (5) years. Accordingly, the New Convertible Notes
and the Convertible Notes may each constitute a “security.” In the event that
the New Convertible Notes and a U.S. Holder’s Convertible Notes Claim each
constitute a “security” for U.S. federal income tax purposes, the U.S. Holder’s
receipt of the New Convertible Notes should be treated as a “recapitalization”
for U.S. federal income tax purposes. Accordingly, each such U.S. Holder
generally will not recognize any loss 101

GRAPHIC [g102511kg75i001.gif]

 



upon the exchange of its Convertible Notes Claim, but will recognize gain
(computed as described in the next section), if any, to the extent of any
consideration received other than the securities as described in the preceding
paragraph, including to the extent such consideration is described above under
“Federal Income Tax Consequences to U.S. Holders – Exchange of Certain Claims
for New Common Stock.” Thus, a U.S. Holder that has a gain would recognize such
gain to the extent of the fair market value of the New Common Stock received. A
U.S. Holder will also have interest income to the extent of any consideration
allocable to accrued but unpaid interest not previously included in income, as
described below under “Federal Income Tax Consequences to U.S. Holders – Other
Considerations.” In a recapitalization exchange, a U.S. Holder’s tax basis in
the New Convertible Notes should equal such U.S. holder’s adjusted tax basis in
its Convertible Notes Claim, increased by any gain or interest income recognized
in the exchange, and decreased by the fair market value of the taxable
consideration received. In general, the U.S. Holder’s holding period for such
portion of the New Convertible Notes would include the U.S. Holder’s holding
period for its Convertible Notes Claim, except to the extent that such rights
were issued in respect of a Claim for accrued but unpaid interest. Convertible
Noteholders are urged to consult their own tax advisors regarding the
appropriate status for U.S. federal income tax purposes of the Convertible Notes
Claim and the potential tax consequences thereof. (c) Exchange of New Money
Bridge Loan Claims for New Term Loan Facility Obligations. The U.S. federal
income tax consequences of the exchange of New Money Bridge Loan Claims for New
Term Loan Facility Obligations may in part be determined by whether each item
exchanged constitutes a “security” for U.S. federal income tax purposes, as
discussed above under “Federal Income Tax Consequences to U.S. Holders –
Exchange of Convertible Note Claims for New Convertible Notes.” The New Money
Bridge Loan, as related to the New Money Bridge Loan Claim, has a maturity of
less than one (1) year. It is therefore expected that the New Money Bridge Loan
will not constitute a “security” and the exchange of New Money Bridge Loan
Claims for New Term Loan Facility Obligation will not be treated as a
“recapitalization” for U.S. federal income tax purposes. Accordingly, such
exchange generally will be a taxable transaction for U.S. federal income tax
purposes., the results of which, subject to the discussion on “– Contingent
Payment Debt Instruments” and “– Original Issue Discount” below, are described
in further detail above under “Federal Income Tax Consequences to U.S. Holders –
Exchange of Certain Claims for New Common Stock.” Contingent Payment Debt
Instruments. Under certain circumstances and at the Plan Investor’s election,
the Debtors may become obligated to make payments on the New Term Loan Facility
in excess of stated principal and interest. The obligation to make these
payments may implicate the provisions of the Treasury Regulations relating to
contingent payment debt instruments. Treasury Regulations provide special rules
for contingent payment debt instruments which, if applicable, could cause the
timing, amount and character of a holder’s income, gain or loss with respect to
the Notes to be different from the consequences discussed herein. Although the
issue is not free from doubt, the Debtors intend to take the position that the
possibility of the 102

GRAPHIC [g102511kg75i002.gif]

 



payment of such additional amounts will not result in the New Term Loan Facility
being treated as a contingent payment debt instrument under the applicable
Treasury Regulations. The Debtors’ position is binding on a holder subject to
U.S. federal income taxation unless such holder discloses on its tax return that
such holder is taking a contrary position. This position is not binding on the
IRS, which may take a contrary position and treat the New Term Loan Facility as
a contingent payment debt instrument. The remainder of this discussion assumes
that the Notes are not treated as contingent payment debt instruments. Holders
should consult with their tax advisors about the potential tax consequences if
the New Term Loan Facility is determined to be a contingent payment debt
instrument. Original Issue Discount. The New Term Loan Facility may, at the
election of the Plan Investor, be issued with original Issue Discount (“OID”)
for U.S. federal income tax purposes. If the New Term Loan Facility is issued
with OID, the amount of OID under the New Term Loan Facility will generally be
equal to the excess of the principal amount of such New Term Loan Facility over
its “issue price.” As such, if the New Term Loan Facility is issued with OID, a
U.S. Holder generally would be required to include in taxable income for any
particular taxable year the “daily portion” of the OID that accrues on the New
Term Loan Facility for each day during the taxable year on which the U.S. Holder
holds the New Term Loan Facility, in addition to stated interest and whether the
U.S. Holder reports on the cash or accrual basis of accounting for U.S. federal
income tax purposes. Thus, if the New Term Loan Facility is issued with OID, the
U.S. Holder will be required to include OID in income in advance of the receipt
of the cash to which such OID is attributable. The daily portion is determined
by allocating to each day of an accrual period (generally, the period between
interest payments or compounding dates) a pro rata portion of the OID allocable
to such accrual period. The amount of OID that will accrue during an accrual
period other than the final accrual period is the product of the “adjusted issue
price” of the Note at the beginning of the accrual period and its “yield to
maturity” (determined on the basis of compounding at the close of each accrual
period and properly adjusted for the length of the accrual period), less the
amount of any stated interest allocable to such accrual period. OID allocable to
a final accrual period is the difference between the amount payable at maturity
(other than a payment of stated interest) and the adjusted issue price at the
beginning of the final accrual period. Special rules will apply for calculating
OID for an initial short accrual period. The “adjusted issue price” of a Note at
the beginning of an accrual period will equal its issue price, increased by the
aggregate amount of OID that has accrued on the New Term Loan Facility in all
prior accrual periods and decreased by the aggregate amount of payments other
than payments of stated interest, if any, made during all prior accrual periods.
The “yield to maturity” is the discount rate that, when used in computing the
present value of all payments, produces an amount equal to the issue price. If
the New Term Loan Facility is issued with OID, a U.S. Holder may elect to treat
all interest on the New Term Loan Facility as OID and calculate the amount
includible in gross income under the constant yield method described above. The
election is made for the taxable year in which the U.S. Holder acquired the New
Term Loan Facility, and may not be revoked without the consent of the IRS.
Holders should consult with their tax advisors about this election and the
potential tax consequences if the New Term Loan Facility is issued with OID. 103

GRAPHIC [g102511kg75i003.gif]

 



(d) Satisfaction of Claims for Cash. A U.S Holder of a Claim which is satisfied
for cash in connection with the Plan generally will recognize gain or loss equal
to the difference between (i) the amount of cash received by the U.S. Holder in
satisfaction of the Claim (excluding any cash received that is attributable to
accrued and unpaid interest) and (ii) the U.S. Holder’s adjusted tax basis.
Subject to the market discount rules discussed below, any gain or loss
recognized on the satisfaction of a Claim for cash in connection with the Plan
generally will be capital gain or loss and will be long-term capital gain or
loss if, at the time of the exchange, the U.S. Holder’s holding period is more
than one year. The deductibility of capital losses is subject to limitations.
(e) Other Considerations. Accrued Interest. There is general uncertainty
regarding the extent to which the receipt of cash or other property in exchange
for a debt instrument should be treated as attributable to unpaid accrued
interest. In accordance with the Plan, the Debtors take the position that
property distributed pursuant to the Plan will first be allocable to the
principal amount of a U.S. Holder’s Claim and then, to the extent necessary, to
any unpaid accrued interest thereon. The IRS, however, could take a contrary
position. To the extent any property received pursuant to the Plan is considered
attributable to unpaid accrued interest, a U.S. Holder will recognize ordinary
income to the extent the value of the property exceeds the amount of unpaid
accrued interest previously included in gross income by the holder. A U.S.
Holder’s tax basis in such property should be equal to the amount of interest
income treated as satisfied by the receipt of the property, and its holding
period in the property should begin on the day after the Effective Date. A U.S.
Holder generally will be entitled to recognize a loss to the extent any accrued
interest previously included in its gross income is not paid in full. U.S.
HOLDERS SHOULD CONSULT THEIR TAX ADVISORS REGARDING THE EXTENT TO WHICH
CONSIDERATION RECEIVED UNDER THE PLAN SHOULD BE TREATED AS ATTRIBUTABLE TO
UNPAID ACCRUED INTEREST. Market Discount. A U.S. Holder of Claims with a tax
basis less than the amount payable at maturity with respect to such Claims
generally will be subject to the market discount rules of the IRC (unless such
difference is less than a prescribed de minimis amount). Under the market
discount rules, a U.S. Holder is required to treat any principal payment on, or
any gain recognized on the sale, exchange, retirement or other disposition of,
Claims as ordinary income to the extent of the accrued market discount that has
not previously been included in income at the time of such payment or
disposition or, pursuant to an election by the U.S. holder to include market
discount in income as it accrues. The election referred to in the preceding
sentence will apply, once made, to all market discount bonds acquired by the
U.S. Holder in the tax year during which the election is made and all market
discount bonds acquired by the U.S. Holder in all subsequent years. Any market
discount will be considered to accrue on a straight-line basis during the period
from the date of acquisition of the Claims to their maturity date, unless the
U.S. Holder irrevocably elects to compute the accrual of market discount on a
constant yield basis. 104

GRAPHIC [g102511kg75i004.gif]

 



Additional Tax on Investment Income. Certain individuals, estates and trusts are
required to pay a 3.8% Medicare tax on “net investment income” including, among
other things, interest (including OID) and proceeds of sales or other
dispositions in respect of securities, subject to certain exceptions. U.S.
Holders should consult their tax advisors regarding the effect, if any, of this
tax on their ownership and disposition of a Debtor’s securities. (f) Information
Reporting and Backup Withholding. The Debtors (or their paying agent) may be
obligated to furnish information to the IRS regarding the consideration received
by U.S. Holders (other than corporations and other exempt holders) pursuant to
the Plan. U.S. Holders may be subject to backup withholding (currently, at a
rate of 24%) on the consideration (including OID) received pursuant to the Plan.
Certain U.S. Holders (including corporations) generally are not subject to
backup withholding. A U.S. Holder that is not otherwise exempt generally may
avoid backup withholding by furnishing to the Debtors (or their paying agent)
its taxpayer identification number and certifying, under penalties of perjury,
that the taxpayer identification number provided is correct and that the U.S.
Holder has not been notified by the IRS that it is subject to backup
withholding. Backup withholding is not an additional tax. Taxpayers may use
amounts withheld as a credit against their federal income tax liability or may
claim a refund of any excess amounts withheld by timely filing an appropriate
claim for refund with the IRS. 13.5. Federal Income Tax Consequences to Non-U.S.
Holders. (a) Consequences to Non-U.S. Holders of the Plan. Subject to the rules
discussed below under “Federal Income Tax Consequences to Non-U.S. Holders –
FATCA Withholding,” any gain or interest income (including OID) realized by a
Non-U.S. Holder on the exchange of its Claim generally will be exempt from U.S.
federal income or withholding tax, provided that: such Non-U.S. Holder does not
own, actually or constructively, 10% or more of the total combined voting power
of all classes of the voting stock of a Debtor, is not a controlled foreign
corporation related, directly or indirectly, to a Debtor through stock
ownership, and is not a bank receiving interest described in IRC Section
881(c)(3)(A); the statement requirement set forth in IRC Section 871(h) or IRC
Section 881(c) has been fulfilled with respect to the beneficial owner, as
discussed below; and such Non-U.S. Holder is not an individual who is present in
the United States for 183 days or more in the taxable year of disposition or who
is subject to special rules applicable to former citizens and residents of the
United States. The statement requirement referred to in the second bullet point
of the preceding paragraph generally will be fulfilled if the beneficial owner
of the cash received on the exchange certifies on IRS Form W-8BEN or W-8BEN-E
(or such successor form as the IRS designates) 105

GRAPHIC [g102511kg75i005.gif]

 



under penalties of perjury that it is not a U.S. person and provides its name
and address. The Non-U.S. Holder must provide the form to the Debtors or their
Disbursing Agent, or in the case of a note held through a securities clearing
organization, bank or other financial institution holding customers’ securities
in the ordinary course of its trade or business, to such organization, bank or
other financial institution, which must in turn provide to the Debtors or their
Disbursing Agent a statement that it has received the form and furnish a copy
thereof; provided that a non-U.S. financial institution will fulfill this
requirement by filing IRS Form W-8IMY if it has entered into an agreement with
the IRS to be treated as a qualified intermediary. These forms must be
periodically updated. If a Non-U.S. Holder is engaged in a trade or business in
the United States, and if any gain or interest income realized on the exchange
of its Claim is effectively connected with the conduct of such trade or
business, the Non-U.S. Holder, although exempt from the withholding tax
discussed in the preceding paragraphs, generally will be subject to regular U.S.
federal income tax on such gain or interest income (including OID) in the same
manner as if it were a U.S. Holder. In lieu of the certificate described in the
preceding paragraph, such a Non-U.S. Holder will be required to provide a
properly executed IRS Form W-8ECI (or such successor form as the IRS
designates), in the manner described above, in order to claim an exemption from
withholding tax. In addition, if such a Non-U.S. Holder is a corporation, it may
be subject to a branch profits tax equal to 30% (or such lower rate provided by
an applicable treaty) of its effectively connected earnings and profits for the
taxable year, subject to certain adjustments. (b) FATCA Withholding. Pursuant to
IRC Sections 1471 through 1474, commonly known as the Foreign Account Tax
Compliance Act (“FATCA”), a 30% withholding tax (“FATCA withholding”) may be
imposed on certain payments to certain foreign financial institutions,
investment funds and other non-U.S. persons receiving payments on a holder’s
behalf if the holder or such persons fail to comply with certain information
reporting requirements. An intergovernmental agreement between the United States
and an applicable foreign country, or future Treasury Regulations, may modify
this regime. Payments of interest (including OID) that a holder receives in
respect of a Claim, as applicable, could be affected by this withholding if such
holder is subject to the FATCA information reporting requirements and fails to
comply with them or if such holder holds the Claim indirectly through a non-U.S.
person (e.g., a foreign bank or broker) that fails to comply with these
requirements (even if payments to a holder would not otherwise have been subject
to FATCA withholding). Non-U.S. Holders should consult their own tax advisors
regarding the relevant U.S. law and other official guidance on FATCA
withholding. THE FOREGOING DISCUSSION OF FEDERAL INCOME TAX CONSIDERATIONS IS
FOR GENERAL INFORMATION PURPOSES ONLY AND IS NOT TAX ADVICE. EACH U.S. HOLDER
SHOULD CONSULT ITS OWN TAX ADVISOR REGARDING THE FEDERAL, STATE, LOCAL AND
FOREIGN TAX CONSEQUENCES OF THE PLAN DESCRIBED HEREIN. 106

GRAPHIC [g102511kg75i006.gif]

 



ARTICLE XIV. CERTAIN IRELAND INCOME TAX CONSEQUENCES OF THE PLAN 14.1.
Introduction The following is a summary of the principal Irish tax consequences
and is intended to be a general guide to certain Irish tax consequences of
holding New Common Stock, based on the laws and practice of the Irish Revenue
Commissioners currently in force in Ireland and may be subject to change,
possibly with retrospective effect. The comments relate only to certain limited
aspects of the Irish taxation treatment of holders of New Common Stock and are
intended to apply only if the Plan Investor is an Irish incorporated tax
resident Company and are also only intended to apply to holders of New Common
Stock who are not resident or ordinarily resident and not (if an individual)
domiciled in Ireland. The following statements do not purport to be a
comprehensive description of all Irish tax considerations that may be relevant
to any particular shareholder. Any person who is in any doubt as to their tax
position should consult an appropriate professional tax advisor. 14.2. Dividends
The Plan Investor is required to operate dividend withholding tax in Ireland
(“DWT”) at source from dividends paid to the holders of the New Common Stock at
the standard rate of Irish income tax (currently 20%) unless an exemption
applies and the relevant shareholder has submitted on time a properly completed
Irish Revenue Commissioners approved declaration providing for exemption to the
company or to an approved person acting on behalf of the company. The following
non-resident holders of New Common Stock are exempt from DWT (subject to making
the necessary DWT declaration): Persons (other than a company) who (i) are
neither resident nor ordinarily resident in Ireland and (ii) are resident for
tax purposes in (a) a country which has a tax treaty with Ireland (a “tax treaty
country”) or (b) an EU member state other than Ireland; Companies not resident
in Ireland which are resident in an EU member state or a tax treaty country, by
virtue of the law of an EU member state or a tax treaty country and are not
controlled, directly or indirectly, by Irish residents; Companies not resident
in Ireland which are directly or indirectly controlled by a person or persons
who are, by virtue of the law of a tax treaty country or an EU member state,
resident for tax purposes in a tax treaty country or an EU member state other
than Ireland and which are not controlled directly or indirectly by persons who
are not resident for tax purposes in a tax treaty country or EU member state;
107

GRAPHIC [g102511kg75i007.gif]

 



Companies not resident in Ireland the principal class of shares of which is
substantially and regularly traded on a recognized stock exchange in a tax
treaty country or an EU member state including Ireland or on an approved stock
exchange; or Companies not resident in Ireland that are 75% subsidiaries of a
single company, or are wholly-owned by two or more companies, in either case the
principal classes of shares of which is or are substantially and regularly
traded on a recognized stock exchange in a tax treaty country or an EU member
state including Ireland or on an approved stock exchange. A person who is
neither resident nor ordinarily resident in Ireland and is entitled to receive
dividends without DWT is not liable for Irish tax on the dividends. Where a
person who is neither resident nor ordinarily resident in Ireland is subject to
DWT on the dividend received due to not benefiting from any exemption from such
DWT, the amount of that withholding may be sufficient to satisfy such person’s
liability for Irish tax. 14.3. Capital Gains For as long as the New Common Stock
shares are quoted on a stock exchange, a holder of New Common Stock will not be
subject to Irish capital gains tax on any gain arising on a disposal of New
Common Stock, provided such shareholder is neither resident nor ordinarily
resident in Ireland for the purposes of Irish tax and does not or did not carry
on a trade in Ireland through a branch or agency in respect of which the New
Common Stock are used or were used, or were held or acquired for use by or for
the purposes of the branch or agency. To the extent New Common Stock are not
quoted on a stock exchange, a charge to capital gains tax will also arise where
the shares derive the greater part of their value from Irish land or Irish
minerals or certain rights, interests or other assets in relation to mining or
minerals or the search for minerals. 14.4. Capital Acquisitions Tax A gift or
inheritance comprising of New Common Stock will be within the charge to Irish
capital acquisitions tax (gift and inheritance tax) if either (i) the dispenser
or the donee/successor in relation to the gift or inheritance is resident or
ordinarily resident of Ireland (or, in some circumstances, if the disponer is
domiciled in Ireland irrespective of his residence or that of the
donee/successor) or (ii) if the New Common Stock are regarded as property
situate in Ireland. The New Common Stock will be assets situated in Ireland for
the purposes of Irish capital acquisitions tax as long as the principal share
register of the Plan Investor is situated in Ireland. The person who receives
the gift or inheritance responsible for the payment of capital acquisitions tax.
108

GRAPHIC [g102511kg75i008.gif]

 



14.5. Stamp Duty No Irish stamp duty will be payable in respect of the issue of
the New Common Stock. Any transfer of New Common Stock will be chargeable to
stamp duty at a rate of 1% unless an exemption or relief from stamp duty applies
(in certain cases a higher rate of stamp duty may apply to transfers of shares
which substantially derive their value from non-residential Irish land or
buildings or rights over or interests in such Irish property). ARTICLE XV.
SECURITIES LAW MATTERS 15.1. General. The Plan provides for the Plan Investor to
issue New Common Stock to holders of Class 4 Novelion Intercompany Loan Claims
and Class 6B Other General Unsecured Claims. The Plan also provides for the
offer and issuance of the Rights Offering Stock pursuant to the Rights Offering
to Eligible Holders of Claims in Class 4 and Class 6B. The Debtors believe that
the New Common Stock and the Subscription Rights constitute “securities,” as
defined in Section 2(a)(1) of the Securities Act, section 101 of the Bankruptcy
Code, and applicable state securities laws. No registration statement will be
filed under the Securities Act or any state securities laws relating to the
initial offer and distribution on the Effective Date under the Plan of the New
Common Stock or the Subscription Rights. 15.2. Initial Offer and Sale of
Securities Under Federal Securities Laws. Section 1145(a)(1) of the Bankruptcy
Code exempts the offer and sale of securities under a plan of reorganization
from registration under the Securities Act and under state securities laws if
three principal requirements are satisfied: (a) the securities must be offered
and sold “under a plan” of reorganization and must be securities of the debtor,
of an affiliate “participating in a joint plan” with the debtor or of a
successor to the debtor under the plan; (b) the recipients of the securities
must hold a prepetition or administrative expense claim against the debtor or an
interest in the debtor or such affiliate; and (c) the securities must be issued
entirely in exchange for the recipient’s claim against or interest in the
debtor, or “principally” in such exchange and “partly” for cash or property. The
Debtors believe that the provisions of section 1145(a)(l) of the Bankruptcy Code
exempt the initial offer and distribution of the New Common Stock and
Subscription Rights on the Effective Date under the Plan from federal and state
securities registration 109

GRAPHIC [g102511kg75i009.gif]

 



requirements. 15.3. Subsequent Transfers of New Common Stock. The New Common
Stock may be freely transferred by recipients following the initial issuance
under the Plan, and all resales and subsequent transfers of the New Common Stock
are exempt from registration under the Securities Act and state securities laws,
unless the holder is an “underwriter” with respect to such securities. Section
1145(b) of the Bankruptcy Code defines four types of “underwriters”: (i) a
Person who purchases a claim against, an interest in, or a claim for an
administrative expense against the debtor with a view to distributing any
security received in exchange for such claim or interest; (ii) a Person who
offers to sell securities offered or sold under a plan for the holders of such
securities; (iii) a Person who offers to buy securities offered or sold under a
plan from the holders of such securities, if the offer to buy is: (A) with a
view to distributing such securities; and (B) under an agreement made in
connection with the plan, the consummation of the plan, or with the offer or
sale of securities under the plan; and (iv) a Person who is an “issuer” (as
defined in section 2(a)(11) of the Securities Act) with respect to the
securities. Under section 2(a)(11) of the Securities Act, an “issuer” includes
any Person directly or indirectly controlling or controlled by the issuer, or
any Person under direct or indirect common control of the issuer. To the extent
that Persons who receive New Common Stock pursuant to the Plan are deemed to be
underwriters, resales by such Persons would not be exempted from registration
under the Securities Act or other applicable law by section 1145 of the
Bankruptcy Code. Persons deemed to be underwriters may, however, be permitted to
resell such New Common Stock without registration pursuant to the provisions of
Rule 144 under the Securities Act or another available exemption under the
Securities Act. In addition, such Persons will also be entitled to resell their
New Common Stock in transactions registered under the Securities Act following
the effectiveness of the Resale Registration Statement (as defined below). The
Debtors believe that Novelion is not an “underwriter” as defined in section
1145(b) of the Bankruptcy Code with respect to the New Common Stock to be issued
by the Plan Investor to Novelion under the Plan. Novelion has not (i) purchased
a claim against or interest in any of the Debtors with a view to distributing
any security received in exchange for such claim or interest; (ii) offered to
sell any securities being offered under the Plan for the holders of such
securities; or (iii) offered to buy any securities being offered under the Plan
from the holders of 110

GRAPHIC [g102511kg75i010.gif]

 



 

such securities. Nor is Novelion an “issuer” as such term is used in section
2(a)(11) of the Securities Act; Novelion does not directly or indirectly
control, is not directly or indirectly controlled by, or under direct or
indirect common control of, the issuer (i.e. the Plan Investor). As Novelion is
not an “underwriter,” all resales and subsequent transfers by Novelion of the
New Common Stock issued to Novelion under the Plan are exempt from registration
under the Securities Act and state securities laws. The Debtors will request a
determination of the Bankruptcy Court that Novelion is not an “underwriter” as
described herein. Holders of New Common Stock who are deemed underwriters may
resell New Common Stock pursuant to the limited safe harbor resale provision
under Rule 144 of the Securities Act. Generally, if the issuer is a “reporting
company” (i.e., an issuer that has been subject to the reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”)
for at least 90 days), Rule 144 would permit the public sale of securities
received by such Person if, at the time of the sale, certain current public
information regarding the issuer is available and only if such Person also
complies with the volume, manner of sale and notice requirements of Rule 144 (as
described in Section 13.3(b) below). If the issuer is not a “reporting company”,
adequate current public information as specified under Rule 144 is available if
certain company information is made publicly available, as specified in Section
(c)(2) of Rule 144. The Debtors expect that the Plan Investor will file a
registration statement with the SEC that will become effective within [ ] days
following the Effective Date and, 90 days after such effectiveness, the Plan
Investor will be a “reporting company” subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act. . Whether or not any particular Person
would be deemed to be an underwriter with respect to the New Common Stock or
other security to be issued pursuant to the Plan would depend upon various facts
and circumstances applicable to that Person. Accordingly, the Debtors express no
view as to whether any particular Person receiving New Common Stock or other
securities under the Plan would be an underwriter with respect to such New
Common Stock or other securities, whether such Person may freely resell such
securities or the circumstances under which they may resell such securities.
15.4. Subsequent Transfers of Rights Offering Stock. The Rights Offering will be
deemed “restricted securities” (as defined by Rule 144 of the Securities Act)
that may not be offered, sold, exchanged, assigned or otherwise transferred
unless they are registered under the Securities Act, or an exemption from
registration under the Securities Act is available. The Plan Investor will file,
as soon as reasonably practicable after the Effective Date and in any event
within 90 days after the Effective Date, a registration statement registering
the resale of all of the Rights Offering Stock and the New Common Stock that are
“control” securities (the “Resale Registration Statement”). The Plan Investor
has also agreed to use its reasonable best efforts to cause the Resale
Registration Statement to be declared effective as promptly as practicable.
Thus, until the Resale Registration Statement has been declared effective,
Persons who receive Rights Offering Stock will not be permitted to offer, sell
or 111

GRAPHIC [g102511kg77i001.gif]

 



otherwise transfer their Rights Offering Stock except pursuant to an available
exemption from registration. Rule 144 provides a limited safe harbor for the
public resale of restricted securities if certain conditions are met. These
conditions vary depending on whether the holder of the restricted securities is
an “affiliate” of the issuer. Rule 144 defines an affiliate as “a person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such issuer.” A non-affiliate of
an issuer who has not been an affiliate of the issuer during the 90 days
preceding such sale may resell restricted securities of a “reporting company”
after a six-month holding period if at the time of the sale certain current
public information regarding the issuer is available and, after a one-year
holding period, whether or not there is current public information regarding the
issuer. As noted above, the Debtors currently expect that this information
requirement will be satisfied. An affiliate of an issuer may resell restricted
securities of a “reporting company” after a six-month holding period if at the
time of the sale certain current public information regarding the issuer is
available and the affiliate must also comply with the volume, manner of sale and
notice requirements of Rule 144. First, the rule limits the number of restricted
securities (plus any unrestricted securities) sold for the account of an
affiliate (and related persons) in any three-month period to the greater of 1%
of the outstanding securities of the same class being sold, or, if the class is
listed on a stock exchange, the average weekly reported volume of trading in
such securities during the four weeks preceding the filing of a notice of
proposed sale on Form 144 or if no notice is required, the date of receipt of
the order to execute the transaction by the broker or the date of execution of
the transaction directly with a market maker. Second, the manner of sale
requirement provides that the restricted securities must be sold in a broker’s
transaction, directly with a market maker or in a riskless principal transaction
(as defined in Rule 144). Third, if the amount of securities sold under Rule 144
in any three month period exceeds 5,000 shares or has an aggregate sale price
greater than $50,000, an affiliate must file or cause to be filed with the SEC
three copies of a notice of proposed sale on Form 144, and provide a copy to any
exchange on which the securities are traded. The Debtors believe that the Rule
144 exemption will not be available with respect to the Rights Offering Stock
(whether held by non-affiliates or affiliates) until at least six months after
the Effective Date. Accordingly, unless the Resale Registration Statement
becomes effective sooner, holders of Rights Offering Stock will be required to
hold their Rights Offering Stock for at least six months and, thereafter, to
sell them only in accordance with the applicable requirements of Rule 144,
pursuant to the Resale Registration Statement or pursuant to another available
exemption from the registration requirements of applicable securities laws. Each
certificate representing, or issued in exchange for or upon the transfer, sale
or assignment of, any Rights Offering Stock shall, upon issuance, be stamped or
otherwise imprinted with a restrictive legend in substantially the following
form: “THE SECURITIESREPRESENTED BYTHIS CERTIFICATE WERE ORIGINALLY ISSUED ON
[DATE 112

GRAPHIC [g102511kg77i002.gif]

 



OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS, AND
MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER.”
The Plan Investor reserves the right to require certification, legal opinions or
other evidence of compliance with Rule 144 as a condition to the removal of such
legend or to any resale of the Rights Offering Stock. The Plan Investor will
also reserve the right to stop the transfer of any Rights Offering Stock if such
transfer is not in compliance with Rule 144, pursuant to the Resale Registration
Statement or pursuant to another available exemption from the registration
requirements of applicable securities laws. All Persons who receive Rights
Offering Stock will be required to acknowledge and agree that (a) they will not
offer, sell or otherwise transfer any Rights Offering Stock except in accordance
with an exemption from registration, including under Rule 144 under the
Securities Act, if and when available, or pursuant to the Resale Registration
Statement, and (b) the Rights Offering Stock will be subject to the other
restrictions described above. With respect to any New Common Stock or Rights
Offering Stock offered to or subscribed for or purchased by Persons in the
European Economic Area (“EEA”), such Persons are Persons in member states of the
EEA who are “qualified investors” within the meaning of Article 2(1)(e) of the
Prospectus Directive (Directive 2003/71/EC, as amended, including by Directive
2010/73/EU, to the extent implemented in the relevant member state of the EEA)
and any implementing measure in each relevant member state of the EEA
(“Qualified Investors”). In addition, with respect to any New Common Stock or
Rights Offering Stock offered to or subscribed for or purchased by Persons in
the United Kingdom, such Persons are Qualified Investors who are: (i) investment
professionals falling within Article 19(5) of the Financial Services and Markets
Act 2000 (Financial Promotion) Order 2005, as amended (the “FPO”); or (ii) high
net worth entities falling within Article 49(2)(a) to (d) of the FPO. Any
Persons receiving restricted securities under the Plan should consult with their
own counsel concerning the availability of an exemption from registration for
resale of these securities under the Securities Act and other applicable law.
BECAUSE OF THE COMPLEX, SUBJECTIVE NATURE OF THE QUESTION OF WHETHER A
PARTICULAR PERSON (OTHER THAN NOVELION) MAY BE AN UNDERWRITER OR AN AFFILIATE
AND THE HIGHLY FACT-SPECIFIC NATURE OF THE AVAILABILITY OF EXEMPTIONS FROM
REGISTRATION UNDER THE SECURITIES ACT, INCLUDING THE EXEMPTIONS AVAILABLE UNDER
SECTION 1145 OF THE BANKRUPTCY CODE AND RULE 144 UNDER THE SECURITIES ACT, NONE
OF THE DEBTORS MAKE ANY REPRESENTATION CONCERNING THE ABILITY OF ANY PERSON TO
DISPOSE OF THE SECURITIES TO BE ISSUED UNDER OR OTHERWISE ACQUIRED PURSUANT TO
THE PLAN. THE DEBTORS RECOMMEND THAT POTENTIAL RECIPIENTS OF THE SECURITIES TO
BE ISSUED 113

GRAPHIC [g102511kg77i003.gif]

 



UNDER OR OTHERWISE ACQUIRED PURSUANT TO THE PLAN CONSULT THEIR OWN COUNSEL
CONCERNING WHETHER THEY MAY FREELY TRADE SUCH SECURITIES AND THE CIRCUMSTANCES
UNDER WHICH THEY MAY RESELL SUCH SECURITIES. ARTICLE XVI. PROCEDURES FOR
DISTRIBUTIONS UNDER THE PLAN 16.1. Distributions. The Disbursing Agent shall
make all Plan Distributions to the appropriate holders of Allowed Claims in
accordance with the terms of the Plan. Distributions to holders of Allowed
Bridge Loan Claims and Allowed Other General Unsecured Claims (on account of
Convertible Notes Claims) shall be made by the Bridge Loan Administrative Agent
and the Convertible Notes Trustee, respectively, and deemed completed when made
to the applicable administrative agent or indenture trustee as Disbursing Agent.
For all other Plan Distributions, the Disbursing Agent shall make all Plan
Distributions to the applicable holders of Allowed Claims in accordance with the
terms of the Plan. 16.2. No Postpetition Interest on Claims. Other than as
specifically provided in the Plan or the Confirmation Order, or required by
applicable bankruptcy or non-bankruptcy law, postpetition interest shall not
accrue or be paid on any Claims, and no holder of a Claim shall be entitled to
interest accruing on such Claim on or after the Petition Date. 16.3. Date of
Distributions. Unless otherwise provided in the Plan, any Plan Distributions and
deliveries to be made pursuant to the Plan shall be made on the applicable
Distribution Date; provided, that the Reorganized Debtors may utilize periodic
distribution dates to the extent that use of a periodic distribution date does
not delay payment of the Allowed Claim more than sixty (60) days. For the
avoidance of doubt, and notwithstanding anything in the Plan to the contrary,
all such Plan Distributions and deliveries that are to be made in Cash
thereunder on the applicable Distribution Date shall be made from Plan Cash
unless otherwise provided in the Plan. In the event that any payment or act
under the Plan is required to be made or performed on a date that is not a
Business Day, then the making of such payment or the performance of such act may
be completed on or as soon as reasonably practicable after the next succeeding
Business Day, but shall be deemed to have been completed as of the required
date. 16.4. Distribution Record Date. As of the close of business on the
Distribution Record Date, the various lists of holders of Claims in each of the
Classes, as maintained by the Debtors, or their agents, shall be deemed closed
and there shall be no further changes in the record holders of any of the Claims
after the Distribution Record Date. Neither the Debtors nor the Disbursing Agent
shall have any obligation to recognize any transfer of Claims occurring after
the close of business on the 114

GRAPHIC [g102511kg77i004.gif]

 



Distribution Record Date. Additionally, with respect to payment of any Cure
Amounts or any Cure Disputes in connection with the assumption and/or assignment
of the Debtors’ executory contracts and unexpired leases, neither the Debtors,
the Disbursing Agent nor the Plan Investor shall have any obligation to
recognize or deal with any party other than the non-Debtor party to the
applicable executory contract or unexpired lease, even if such non-Debtor party
has sold, assigned or otherwise transferred its Claim for a Cure Amount. 16.5.
Disbursing Agent. Powers of Disbursing Agent. The Disbursing Agent shall be
empowered to: (i) effectuate all actions and execute all agreements,
instruments, and other documents necessary to perform its duties under the Plan;
(ii) make all applicable Plan Distributions or payments contemplated hereby;
(iii) employ professionals to represent it with respect to its responsibilities;
and (iv) exercise such other powers as may be vested in the Disbursing Agent by
order of the Bankruptcy Court (including any order issued after the Effective
Date), pursuant to the Plan, or as deemed by the Disbursing Agent to be
necessary and proper to implement the provisions thereof. Expenses Incurred by
the Disbursing Agent on or After the Effective Date. Except as otherwise ordered
by the Bankruptcy Court, and subject to the written agreement of the Reorganized
Debtors, the amount of any reasonable and documented fees and expenses incurred
by the Disbursing Agent on or after the Effective Date (including taxes) and any
reasonable compensation and expense reimbursement Claims (including reasonable
attorney and other professional fees and expenses) of the Disbursing Agent shall
be paid in Cash by the Reorganized Debtors. The foregoing fees and expenses
shall be paid in the ordinary course, upon presentation of invoices to the
Reorganized Debtors and without the need for approval by the Bankruptcy Court,
as set forth in Section 3.2(b) of the Plan. In the event that the Disbursing
Agent and the Reorganized Debtors are unable to resolve a dispute with respect
to the payment of the Disbursing Agent’s fees, costs and expenses, the
Disbursing Agent may elect to submit any such dispute to the Bankruptcy Court
for resolution. Bond. The Disbursing Agent shall not be required to give any
bond or surety or other security for the performance of its duties unless
otherwise ordered by the Bankruptcy Court and, in the event that the Disbursing
Agent is so otherwise ordered, all costs and expenses of procuring any such bond
or surety shall be borne by the Reorganized Debtors. Furthermore, any such
entity required to give a bond shall notify the Bankruptcy Court and the U.S.
Trustee in writing before terminating any such bond that is obtained.
Cooperation with Disbursing Agent. The Reorganized Debtors shall use all
commercially reasonable efforts to provide the Disbursing Agent with the amount
of Claims and the identity and addresses of holders of Claims, in each case,
that are entitled to receive Plan Distributions, as set forth in the Debtors’ or
the applicable Reorganized Debtors’ books and records. The Reorganized Debtors
will cooperate in good faith with the Disbursing Agent to comply with the
withholding and reporting requirements outlined in Section 8.16 of the Plan. 115

GRAPHIC [g102511kg77i005.gif]

 



16.6. Delivery of Distribution. Subject to the provisions contained in this
Article VIII, the applicable Disbursing Agent will issue, or cause to be issued,
and authenticate, as applicable, all Plan Consideration, and subject to
Bankruptcy Rule 9010, make all Plan Distributions or payments to any holder of
an Allowed Claim as and when required by the Plan at: (a) the address of such
holder on the books and records of the Debtors or their agents; or (b) at the
address in any written notice of address change delivered to the Debtors or the
applicable Disbursing Agent, including any addresses included on any filed
proofs of Claim or transfers of Claim filed with the Bankruptcy Court. In the
event that any Plan Distribution to any holder is returned as undeliverable, no
distribution or payment to such holder shall be made unless and until the
applicable Disbursing Agent has been notified of the then current address of
such holder, at which time or as soon as reasonably practicable thereafter such
Plan Distribution shall be made to such holder without interest; provided,
however, such Plan Distributions or payments shall be deemed unclaimed property
under section 347(b) of the Bankruptcy Code at the expiration of the later of
one year from (i) the Effective Date, and (ii) the first Distribution Date after
such holder’s Claim is first Allowed. Distributions of the New Convertible Notes
to be held through DTC shall be made through the facilities of DTC in accordance
with DTC’s customary practices. All New Convertible Notes to be distributed
pursuant to the Plan shall be issued in the names of such holders, their
nominees of record, or their permitted designees as of the Distribution Record
Date in accordance with DTC’s book-entry procedures, to the extent applicable;
provided that such New Common Stock and New Convertible Notes are permitted to
be held through DTC’s book-entry system; provided, further, that to the extent
that the New Common Stock and the New Convertible Notes are not eligible for
distribution in accordance with DTC’s customary practices, the Reorganized
Debtors will take such reasonable actions as may be required to cause
distributions of the New Convertible Notes under the Plan. No distributions will
be made other than through DTC if the New Common Stock and the New Convertible
Notes are permitted to be held through DTC’s book entry system. Any distribution
that otherwise would be made to any holder eligible to receive a distribution of
a security available solely through DTC who does not own or hold an account
eligible to receive a distribution through DTC on a relevant distribution date
shall be forfeited. 16.7. Unclaimed Property. One year from the later of (i) the
Effective Date, and (ii) the first Distribution Date after such holder’s Claim
is first Allowed, all unclaimed property, wherever located, or interests in
property distributable thereunder on account of such Claim shall revert to the
Reorganized Debtors or their respective successors or assigns of the Reorganized
Debtors, and any claim or right of the holder of such Claim to such property,
wherever located, or interest in property shall be discharged and forever
barred. The Reorganized Debtors and the Disbursing Agent shall have no
obligation to attempt to locate any holder of an Allowed Claim other than by
reviewing the Debtors’ books and records, and the proofs of Claim filed against
the Debtors, as reflected on the claims register maintained by the Claims Agent.
16.8. Satisfaction of Claims. 116

GRAPHIC [g102511kg77i006.gif]

 



Unless otherwise specifically provided in the Plan, any Plan Distributions and
deliveries to be made on account of Allowed Claims thereunder shall be in
complete settlement, satisfaction and discharge of such Allowed Claims. 16.9.
Manner of Payment Under Plan. Except as specifically provided in the Plan, at
the option of the Reorganized Debtors, any Cash payment to be made thereunder
may be made by a check or wire transfer or as otherwise required or provided in
applicable agreements or customary practices of the Debtors or the applicable
Reorganized Debtor, as the case may be. 16.10. Fractional Shares; De Minimis
Cash Distributions. Neither the Reorganized Debtors nor the Disbursing Agent
shall have any obligation to make a Plan Distribution that is less than one (1)
share of New Common Stock or $50.00 in Cash. No fractional shares of New Common
Stock shall be distributed. When any Plan Distribution would otherwise result in
the issuance of a number of shares of New Common Stock that is not a whole
number, the shares of the New Common Stock subject to such Plan Distribution
will be rounded to the next higher or lower whole number as follows: (i)
fractions equal to or greater than ½ will be rounded to the next higher whole
number; and (ii) fractions less than ½ will be rounded to the next lower whole
number; provided, that the foregoing shall not apply to any rounding of the
Rights Offering Stock, the distribution of which shall be governed by the Rights
Offering Procedures and Section 7.3 of the Plan. The total number of shares of
New Common Stock to be distributed on account of Allowed Claims will be adjusted
as necessary to account for the rounding provided for in the Plan. No
consideration will be provided in lieu of fractional shares that are rounded
down. Fractional shares of New Common Stock that are not distributed in
accordance with Section 8.11 of the Plan shall be cancelled. 16.11.
Distributions on Account of Allowed Claims Only. Notwithstanding anything in the
Plan to the contrary, no Plan Distribution shall be made on account of a Claim
until such Claim becomes an Allowed Claim plus any postpetition interest on such
Claim, to the extent such interest is permitted under Section 8.2 of the Plan.
16.12. No Distribution in Excess of Amount of Allowed Claim. Notwithstanding
anything in the Plan to the contrary, no holder of an Allowed Claim shall, on
account of such Allowed Claim, receive a Plan Distribution of a value in excess
of the Allowed amount of such Claim. 16.13. Exemption from Securities Laws. The
issuance of and the distribution under the Plan of the Plan Securities shall be
exempt from registration under the Securities Act and any other applicable
securities laws pursuant to section 1145 of the Bankruptcy Code, to the maximum
extent permitted thereunder. The New Common Stock (including the Rights Offering
Stock and New Common Stock issuable upon the exercise of New Warrants) issued
under the Plan will be issued without 117

GRAPHIC [g102511kg77i007.gif]

 



registration under the Securities Act or any similar federal, state, or local
law in reliance upon section 1145 of the Bankruptcy Code. New Common Stock
(including the Rights offering and New Common Stock issuable upon the exercise
of New Warrants) issued under the Plan in reliance upon section 1145 of the
Bankruptcy Code shall be exempt from, among other things, the registration
requirements of Section 5 of the Securities Act and any other applicable U.S.
state or local law requiring registration prior to the offering, issuance,
distribution, or sale of securities except with respect to an entity that is an
“underwriter” as defined in subsection (b) of section 1145 of the Bankruptcy
Code. For the avoidance of doubt, Novelion shall not be deemed an “underwriter”
as defined in subsection (b) of section 1145 of the Bankruptcy Code. The New
Common Stock (including the Rights Offering Stock and New Common Stock issuable
upon the exercise of New Warrants) issued pursuant to section 1145 of the
Bankruptcy Code also does not constitute “restricted securities” as defined in
Rule 144(a)(3) under the Securities Act, and, subject to the terms of the New
Registration Rights Agreement and the Amended Memorandum of Association, is
freely tradable and transferable by any holder thereof that: (a) is not an
“affiliate” of the Reorganized Debtors as defined in Rule 144(a)(1) under the
Securities Act; (b) has not been such an “affiliate” within 90 days of such
transfer; and (c) has not acquired the New Common Stock from an “affiliate”
within one year of such transfer. 16.14. Setoffs and Recoupments. Except as
expressly provided in the Plan, each Reorganized Debtor may, pursuant to section
553 of the Bankruptcy Code, set off and/or recoup against any Plan Distributions
to be made on account of any Allowed Claim, any and all claims, rights and
Causes of Action that such Reorganized Debtor may hold against the holder of
such Allowed Claim to the extent such setoff or recoupment is either (a) agreed
in amount among the relevant Reorganized Debtor(s) and holder of such Allowed
Claim, or (b) otherwise adjudicated by the Bankruptcy Court or another court of
competent jurisdiction; provided, however, that neither the failure to
effectuate a setoff or recoupment nor the allowance of any Claim thereunder
shall constitute a waiver or release by a Reorganized Debtor or its successor of
any and all claims, rights and Causes of Action that such Reorganized Debtor or
its successor may possess against the applicable holder. 16.15. Withholding and
Reporting Requirements. In connection with the Plan and all Plan Distributions
thereunder, the Reorganized Debtors shall comply with all withholding and
reporting requirements imposed by any federal, state, provincial, local or
foreign taxing authority, and all Plan Distributions thereunder shall be subject
to any such withholding and reporting requirements. The Reorganized Debtors
shall be authorized to take any and all action that may be necessary or
appropriate to comply with such withholding and reporting requirements,
including requiring a holder of a Claim to submit appropriate tax and
withholding certifications. Notwithstanding any other provision of the Plan: (a)
each holder of an Allowed Claim that is to receive a Plan Distribution under the
Plan shall have sole and exclusive responsibility for the satisfaction and
payment of any tax obligations imposed by any governmental unit, including
income, withholding and other tax obligations on account of such distribution;
and (b) no Plan Distributions shall be required to be made to or on behalf of
such holder pursuant to the Plan unless and until such holder has made
arrangements satisfactory to the Reorganized Debtors for the payment and
satisfaction of such tax obligations or has, to the Reorganized Debtors’
satisfaction, established an exemption therefrom. 118

GRAPHIC [g102511kg77i008.gif]

 



16.16. Hart-Scott Rodino Antitrust Improvements Act. Any New Common Stock to be
distributed under the Plan to an entity required to file a Premerger
Notification and Report Form under the Competition Laws shall not be distributed
until the notification and waiting period applicable under such Competition Laws
to such entity shall have expired or been terminated or any applicable
authorizations, approvals, clearances or consents have been obtained. ARTICLE
XVII. PROCEDURES FOR RESOLVING CLAIMS 17.1. Claims Process. Other than with
respect to Fee Claims, only the Reorganized Debtors shall be entitled to object
to Claims after the Effective Date. Any objections to those Claims (other than
Administrative Expense Claims) shall be served and filed on or before the later
of: (a) the date that is 180 days after the Effective Date; and (b) such other
date as may be fixed by the Bankruptcy Court, whether fixed before or after the
date specified in clause (a) thereof. Any Claims filed after the Bar Date or
Administrative Bar Date, as applicable, shall be deemed disallowed and expunged
in their entirety without further order of the Bankruptcy Court or any action
being required on the part of the Debtors or the Reorganized Debtors, unless the
Person wishing to file such untimely Claim has received the Bankruptcy Court’s
authorization to do so. Notwithstanding any authority to the contrary, an
objection to a Claim shall be deemed properly served on the claimant if the
objecting party effects service in any of the following manners: (a) in
accordance with Federal Rule of Civil Procedure 4, as modified and made
applicable by Bankruptcy Rule 7004; (b) by first class mail, postage prepaid, on
the signatory on the proof of claim as well as all other representatives
identified in the proof of claim or any attachment thereto; or (c) if counsel
has agreed to or is otherwise deemed to accept service, by first class mail,
postage prepaid, on any counsel that has appeared on the claimant’s behalf in
the Chapter 11 Cases (so long as such appearance has not been subsequently
withdrawn). From and after the Effective Date, the Reorganized Debtors may
settle or compromise any Disputed Claim without approval of the Bankruptcy
Court. 17.2. Amendment to Claims. From and after the Effective Date, no proof of
Claim may be amended to increase or assert additional claims not reflected in a
previously timely filed Claim (or Claim scheduled on the applicable Debtor’s
Schedules, unless superseded by a filed Claim), and any such Claim shall be
deemed disallowed and expunged in its entirety without further order of the
Bankruptcy Court or any action being required on the part of the Debtors or the
Reorganized Debtors unless the claimant has obtained the Bankruptcy Court’s
prior approval to file such amended or increased Claim. 17.3. Disputed Claims.
Disputed Claims shall not be entitled to any Plan Distributions unless and until
they become Allowed Claims. 119

GRAPHIC [g102511kg77i009.gif]

 



17.4. Estimation of Claims. The Debtors and/or Reorganized Debtors may request
that the Bankruptcy Court enter an Estimation Order with respect to any Claim,
pursuant to section 502(c) of the Bankruptcy Code, for purposes of determining
the Allowed amount of such Claim regardless of whether any Person has previously
objected to such Claim or whether the Bankruptcy Court has ruled on any such
objection, and the Bankruptcy Court shall retain jurisdiction to estimate any
Claim at any time (including during the pendency of any appeal with respect to
the allowance or disallowance of such Claims). In the event that the Bankruptcy
Court estimates any contingent or unliquidated Claim for allowance or
distribution purposes, that estimated amount will constitute either the Allowed
amount of such Claim or a maximum limitation on such Claim, as determined by the
Bankruptcy Court. If the estimated amount constitutes a maximum limitation on
such Claim, the objecting party may elect to pursue any supplemental proceedings
to object to any ultimate allowance of such Claim. All of the objection,
estimation, settlement, and resolution procedures set forth in the Plan are
cumulative and not exclusive of one another. Claims may be estimated and
subsequently compromised, settled, resolved or withdrawn by any mechanism
approved by the Bankruptcy Court. 120

GRAPHIC [g102511kg77i010.gif]

 



 

CONCLUSION The Debtors believe that confirmation and implementation of the Plan
is preferable to any of the alternatives described herein because it will
provide the greatest recovery to holders of Claims. Other alternatives would
involve significant delay, uncertainty and substantial administrative costs and
are likely to reduce any return to creditors who hold Claims. Accordingly, the
Debtors urge the holders of impaired Claims in Classes 3, 4 and 6B who are
entitled to vote on the Plan to vote to accept the Plan and to evidence such
acceptance by returning their Ballots to the Voting Agent so that they will be
received not later than [ ] [ ].m. (prevailing Eastern time) on [ ], 2019.
Dated: May 20, 2019 New York, New York Respectfully submitted, Aegerion
Pharmaceuticals, Inc. on behalf of itself and its affiliated Debtors By: John R.
Castellano Chief Restructuring Officer Counsel: WILLKIE FARR & GALLAGHER LLP
Paul V. Shalhoub Andrew S. Mordkoff New York, NY 10019 (212) 728-8000 Proposed
Counsel for the Debtors and Debtors in Possession 121

GRAPHIC [g102511kg79i001.gif]

 



 

EXHIBIT E

 

Backstop Commitment Agreement

 

--------------------------------------------------------------------------------



 

EXECUTION VERSION

 

AMRYT PHARMA PLC

 

HIGHBRIDGE MSF INTERNATIONAL LTD.

 

HIGHBRIDGE SCF SPECIAL SITUATIONS SPV, L.P.

 

1992 TACTICAL CREDIT MASTER FUND, L.P.

 

ATHYRIUM OPPORTUNITIES II ACQUISITION 2 LP

 

ATHYRIUM OPPORTUNITIES III ACQUISITION 2 LP

 

WHITEBOX RELATIVE VALUE PARTNERS, LP

 

WHITEBOX GT FUND, LP

 

WHITEBOX MULTI-STRATEGY PARTNERS, LP

 

PANDORA SELECT PARTNERS, LP

 

NINETEEN77 GLOBAL MULTI-STRATEGY ALPHA MASTER LIMITED

 

AND

 

NINETEEN77 GLOBAL CONVERTIBLE BOND MASTER LIMITED

 

 

BACKSTOP SUBSCRIPTION AGREEMENT

 

 

[g102511kg83i001.jpg]

 

99 Bishopsgate

 

London

 

EC2M 3XF

 

www.lw.com

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

Clause

 

Page

 

 

 

1.

DEFINITIONS AND INTERPRETATION

5

2.

CONDITIONS

8

3.

BACKSTOP SUBSCRIPTION OBLIGATION

9

4.

FEE

10

5.

BACK STOP PARTY WARRANTIES

10

6.

COMPANY WARRANTIES

10

7.

THIRD PARTY RIGHTS

11

8.

NOTICES

11

9.

TERMINATION

13

10.

MISCELLANEOUS

13

11.

ENTIRE AGREEMENT

14

12.

APPLICABLE LAW

14

 

2

--------------------------------------------------------------------------------



 

This Agreement (the “Agreement”) is made on               2019

 

BETWEEN

 

(1)                                AMRYT PHARMA PLC, a company incorporated in
England and Wales with the registered number 05316808 and registered address at
Dept 920a 196 High Road, Wood Green, London, England, N22 8HH (the “Company”);

 

(2)                                HIGHBRIDGE MSF INTERNATIONAL LTD., an
exempted company incorporated under the laws of the Cayman Islands with
registered office at c/o Maples Corporate Services Limited, PO Box 309, Ugland
House, Grand Cayman, KY1-1101, Cayman Islands (“MSF”);

 

(3)                                HIGHBRIDGE SCF SPECIAL SITUATIONS SPV, L.P.,
an exempted limited partnership formed under the laws of the Cayman Islands and
registered office at c/o Maples Corporate Services Limited, PO Box 309, Ugland
House, Grand Cayman, KY1-1101, Cayman Islands (“SCF”);

 

(4)                                1992 TACTICAL CREDIT MASTER FUND, L.P., an
exempted limited partnership organized under the laws of the Cayman Islands and
registered office at c/o Maples Corporate Services Limited, PO Box 309, Ugland
House, Grand Cayman, KY1-1101, Cayman Islands (“TCF”, and together with MSF and
SCF, “Highbridge”);

 

(5)                                ATHYRIUM OPPORTUNITIES II ACQUISITION 2 LP, a
limited partnership whose registered address is at 251 Little Falls Drive
Wilmington, DE 19808-1674 (“Athyrium II”);

 

(6)                                ATHYRIUM OPPORTUNITIES III ACQUISITION 2 LP,
a limited partnership whose registered address is at 251 Little Falls Drive
Wilmington, DE 19808-1674 (“Athyrium III”, and together with Athyrium III,
“Athyrium”);

 

(7)                                WHITEBOX RELATIVE VALUE PARTNERS, LP, a
limited partnership whose registered address is at Jayla Place, Wickhams Cay 1,
Road Town, Tortola, British Virgin Islands VG1110 (“Whitebox Relative”);

 

(8)                                WHITEBOX GT FUND, LP, a limited partnership
whose registered address is at 251 Little Falls Drive, Wilmington, DE 19808
(“Whitebox GT”);

 

(9)                                WHITEBOX MULTI-STRATEGY PARTNERS, LP, a
limited partnership whose registered address is at Jayla Place, Wickhams Cay 1,
Road Town, Tortola, British Virgin Islands VG1110 (“Whitebox Multi-Strategy”);

 

(10)                         PANDORA SELECT PARTNERS, LP, a limited partnership
whose registered address is at Jayla Place, Wickhams Cay 1, Road Town, Tortola,
British Virgin Islands VG1110 (“Pandora”, and together with Whitebox Relative,
Whitebox GT and Whitebox Multi-Strategy, “Whitebox”);

 

(11)                         NINETEEN77 GLOBAL MULTI-STRATEGY ALPHA MASTER
LIMITED, an exempted company incorporated under the laws of the Cayman Islands
whose registered office address is at c/o Maples Corporate Services Limited,
Ugland House, PO Box 309, Grand Cayman, KY1-1104, Cayman Islands (“Nineteen
Multi-Strategy”); and

 

(12)                         NINETEEN77 GLOBAL CONVERTIBLE BOND MASTER LIMITED,
an exempted company incorporated under the laws of the Cayman Islands whose
registered office address is at c/o Maples Corporate Services Limited, Ugland
House, PO Box 309, Grand Cayman, KY1-1104, Cayman Islands (“Nineteen Bond,” and
together with Nineteen Multi-Strategy, “O’Connor”).

 

3

--------------------------------------------------------------------------------



 

WHEREAS

 

(A)                              The Company was incorporated on 20
December 2004 and its shares are admitted to trading on AIM, a market operated
by the London Stock Exchange plc (“AIM”) and the Euronext Growth Market, a
market operated by Euronext Dublin (“Euronext”).

 

(B)                              The Company has entered into a restructuring
support agreement (the “RSA”) and a plan funding agreement (the “Plan Funding
Agreement”) pursuant to which, among others, it proposes to acquire the entire
share capital of Aegerion Pharmaceuticals, Inc. (“Aegerion”).

 

(C)                              The Company proposes to effect a scheme of
arrangement under Part 26 of the Companies Act pursuant to which the holders of
Ordinary Shares (the “Company Shareholders”) and the holders of options or
warrants over Ordinary Shares (the “Company Options”) (and the holders of the
Company Options, the “Company Optionholders”) will exchange the Ordinary Shares
held by such Company Shareholders (and the Company Options held by such Company
Optionholders) for new ordinary shares (or new options or warrants over such
ordinary shares) issued by a newly incorporated company (“New Amryt TopCo”),
together with one (1) CVR security for each Company Share (or Company Option),
whereupon the Company shall procure that the rights and obligations of the
Company under this Agreement shall be assumed by New Amryt TopCo (such scheme of
arrangement, the “Scheme”).

 

(D)                              In accordance with the RSA and subject to the
terms and conditions set out in this Agreement, the Company proposes to raise
$60 million (the “Capital Raise Amount”) by way of an offer of Ordinary Shares
to Investors and Creditors at the Placing Price (the “Capital Raise”).

 

(E)                               Pursuant to the terms of the Capital Raise:

 

(i)                 the Creditor Placing Shares will be offered by the Company
to the Creditors for an aggregate subscription price of $42 million at the
Placing Price, and each Creditor will have the right, but not the obligation, to
subscribe, for its pro rata share of the Creditor Placing Shares. To the extent
that any Creditor Placing Shares remain unsubscribed, first, each Investor as
determined by the Company may elect to subscribe for any unsubscribed Creditor
Placing Shares and thereafter, to the extent that any Creditor Placing Shares
remain unsubscribed, each Creditor who has previously subscribed for the
Creditor Placing Shares will have the right, but not the obligation, to
subscribe, for its pro rata share of the remaining Creditor Placing Shares (the
“Creditor Placing”).  To the extent that a subscription for Creditor Placing
Shares by a Creditor is, or is deemed to be, an offer to purchase such Creditor
Placing Shares and not an acceptance of an offer by the Company to purchase such
Creditor Placing Shares, the Company agrees (1) to not unreasonably reject such
offer/subscription and, in any event, (2) to treat each Creditor that offers to
purchase Creditor Placing Shares, and each offer/subscription therefor, equally
in all material respects; and

 

(ii)   the Investor Placing Shares will be offered by the Company to the
Investors for an aggregate subscription price of $18 million at the Placing
Price (the “Investor Placing”).

 

(F)                                Each Back Stop Party will subscribe for, and
the Company will allot and issue to each Back Stop Party, any Remaining Shares,
if:

 

(i)                 the Creditor Placing has not been fully subscribed (as
described in Recital (E)(i)); and

 

(ii)              the Investor Placing has not been fully subscribed (as
described in Recital (E)(ii)),

 

on such terms, in such proportions, and in such manner, as prescribed in this
Agreement.

 

4

--------------------------------------------------------------------------------



 

(G)                              An application will be made by the Company for
all of the Placing Shares to be admitted to trading on AIM and Euronext.

 

IT IS AGREED THAT:

 

1.                                     DEFINITIONS AND INTERPRETATION

 

1.1                              In this Agreement (including the Recitals
hereto), in addition to expressions already defined, the following expressions
shall have the meanings set out below.

 

“Accredited Investors” has the meaning specified in Rule 501(a) of Regulation D
under the Securities Act;

 

“Admission” means the admission of the Placing Shares to trading on AIM and
Euronext becoming effective as provided under the AIM Rules and the Euronext
Rules respectively;

 

“Affiliate” has the meaning specified in Rule 501(b) of Regulation D under the
Securities Act;

 

“AIM” has the meaning set out in Recital (A);

 

“AIM Rules” means the rules and guidance notes for AIM Companies issued by the
LSE from time to time related to AIM traded securities and the operation of AIM;

 

“Applications” means the applications made by (or on behalf of) the Company for
Admission in the form prescribed by the LSE and the Euronext;

 

“Articles of Association” means the articles of association of the Company from
time to time;

 

“Average USD to GBP Exchange Rate” means the average closing USD to GBP exchange
rate as derived from the Bloomberg Composite Rate (taken each day as at 4 pm
London time) over the five (5) Business Days falling immediately prior to the
date of this Agreement;

 

“Back Stop Party” means each of MSF, TCF, Athyrium II, Athyrium III, Whitebox
Relative, Whitebox GT, Whitebox Multi-Strategy, Pandora, Nineteen77
Multi-Strategy and Nineteen Bond, and collectively, the “Back Stop Parties”;

 

“Board” means the board of directors of the Company from time to time;

 

“Business Day” means any day other than a Saturday, Sunday or bank or public
holiday in New York, London or Dublin;

 

“Capital Raise” has the meaning set out in Recital (D);

 

“Capital Raise Amount” has the meaning set out in Recital (D);

 

“Companies Act” means the Companies Act 2006;

 

“Company Options / Warrants” means any options or warrants issued by the Company
which entitle the holder thereof to require the issuance of any Ordinary Shares
by the Company on exercise of such options or warrants by the holder in
accordance with the terms thereof;

 

“Company Warranties” means the warranties given by the Company pursuant to
Clause 6;

 

5

--------------------------------------------------------------------------------



 

“Conditions” has the meaning given in Clause 2.1;

 

“Creditors” means the publicly traded ultimate parent of Aegerion and, subject
to all applicable regulatory restrictions and securities laws in any applicable
jurisdiction, certain unsecured creditors of Aegerion;

 

“Creditor Placing” has the meaning set out in Recital (E)(i);

 

“Creditor Placing Shares” means Ordinary Shares offered pursuant to the Creditor
Placing for an aggregate subscription price of $42 million;

 

“CREST” means the system for the paperless settlement of trades in securities
and the holding of securities in uncertificated form of which Euroclear is the
Operator (as defined in the CREST Regulations);

 

“CREST Regulations” means the Uncertificated Securities Regulations 2001 (SI
2001 No 3755), as amended;

 

“CVR Instrument” means the deed poll in the agreed form to be entered into by
New Amryt TopCo constituting the CVR securities to be issued to the Company
Shareholders and the Company Optionholders;

 

“Employee Share Option Plan” means the Company’s Employee Share Option Plan, as
adopted 18 April 2016 and as amended 25 May 2017;

 

“Encumbrance” means any pledge, charge, lien, mortgage, debenture,
hypothecation, security interest, pre-emption right, option, claim, equitable
right, power of sale, pledge, retention of title, right of first refusal or
other third party right or security interest of any kind or an agreement,
arrangement or obligation to create any of the above;

 

“Euronext Rules” means the Euronext Growth Rules for Companies published by
Euronext Dublin from time to time;

 

“FSMA” means the Financial Services and Markets Act 2000;

 

“Group” means in relation to each of the Back Stop Parties or the Company, as
the context requires, any legal entity or person which from time to time
controls, is controlled by or is under common control with that party, and
“control”, in relation to a legal entity, means the power of a person to secure
that the affairs of the legal entity are conducted in accordance with the wishes
of that person (i) by means of the holding of shares, or the possession of
voting power, in or in relation to that or any other legal entity; (ii) by means
of the ability to direct the business of such legal entity (whether through its
board or otherwise); or (iii) by virtue of any powers conferred by the
constitutional or corporate documents, or any other document, regulating that or
any other legal entity.

 

“Investor Placing” has the meaning set out in Recital (E)(ii);

 

“Investor Placing Shares” means Ordinary Shares offered pursuant to the Investor
Placing for an aggregate subscription price of $18 million;

 

“Investors” means such persons (whether existing Company Shareholders or
otherwise) as the Company may procure for the purposes of subscribing for the
Investor Placing Shares or the unsubscribed portion of the Creditor Placing;

 

6

--------------------------------------------------------------------------------



 

“Long-Stop Date” means the Outside Date as defined in the Plan Funding Agreement
or any such later date as may be agreed between the parties in writing;

 

“LSE” means the London Stock Exchange plc;

 

“Notification Form” has the meaning set out in Clause 3.2;

 

“Ordinary Shares” means the ordinary shares in the capital of the Company in
issue from time to time;

 

“Payment Amount” has the meaning given in Clause 3.3;

 

“Placing Price” means the placing price at which Placing Shares will be offered
for subscription calculated in accordance with the following formula:

 

[g102511kg83i002.gif]

 

where:

 

“A” means the Average USD to GBP Exchange Rate;

 

“Closing Shares” has the meaning given in the Plan Funding Agreement;

 

“Placing Shares” means such number of Ordinary Shares to be allotted and issued
pursuant to the Capital Raise, calculated in accordance with the following
formula:

 

[g102511kg83i003.jpg]

 

where:

 

“Capital Raise Ownership Percentage” is calculated using the following formula:

 

[g102511kg83i004.gif]

 

“Pre-Money Shares” means the number of Ordinary Shares and Company Options and
Warrants (other than  Company Options issued pursuant to the Employee Share
Option Plan) in issue immediately prior to the issue of the Placing Shares,
including the Closing Shares;

 

where, for the avoidance of doubt, the number of Placing Shares shall be equal
to the Capital Raise Ownership Percentage (which is approximately 19.4452%) of
the sum of: (i) the Pre-Money Shares; and (ii) the Placing Shares.

 

“Regulation S” means Regulation S under the Securities Act;

 

“Relevant Percentage” means in the case of MSF, 10.5 per cent., in the case of
TCF, 9.8 per cent., in the case of SCF, 5.4 per cent., in the case of Athyrium
II, 47 per cent., in the case of Athyrium III, 11 per cent, in the case of
Whitebox Relative 1.4 per cent., in the case of Whitebox GT 0.1 per cent., in
the case of Whitebox Multi-Strategy 1.4 per cent., in the case of Pandora 0.6
per cent., in the case of Nineteen Multi-Strategy 12.3 per cent., and in the
case of Nineteen Bond, 0.5 per cent.;

 

7

--------------------------------------------------------------------------------



 

“Remaining Creditor Placing Shares” means such number of Creditor Placing Shares
that have not been subscribed for pursuant to the Creditor Placing;

 

“Remaining Investor Placing Shares” means such number of Investor Placing Shares
that have not been subscribed for pursuant to the Investor Placing;

 

“Remaining Shares” means the Remaining Investor Placing Shares and the Remaining
Creditor Placing Shares;

 

“Scheme Document” means the document to be sent to the Company Shareholders
containing, amongst other things, the Scheme and the notices convening the
meetings of the the Company Shareholders to consider and, if thought fit,
approve the Scheme;

 

“Securities Act” means the United States Securities Act of 1933, as amended;

 

“Subscription Date” means the date given for the allotment and issue of the
Remaining Shares as notified to each Back Stop Party by the Company in the
Notification Form, provided that this date shall be no earlier than two
(2) Business Days following the date of the Notification Form; and

 

“Takeover Code” means the UK City Code on Takeovers and Mergers;

 

“United States” has the meaning assigned thereto in Regulation S under the
Securities Act.

 

1.2                              References in this Agreement to any act,
statute or statutory provision include references to any such provision as
amended, re-enacted or replaced from time to time and any former statutory
provision replaced (with or without modification) by the provision referred to.

 

1.3                              References in this Agreement to the singular
include references to the plural and vice versa and references to any gender
shall include references to all other genders.

 

1.4                              Headings in this Agreement are inserted for
convenience only and shall not affect the interpretation of this Agreement or
any part thereof.

 

1.5                              The expressions “subsidiary” shall have the
meaning given by the Companies Act and the expression “subsidiary” shall be
deemed to include “subsidiary undertakings” as defined by the Companies Act.

 

1.6                              References to “$” or “US Dollars” are to the
lawful currency of the United States.

 

1.7                              References to “£” are to the lawful currency of
the United Kingdom.

 

2.                                     CONDITIONS

 

2.1                              The obligations of each Back Stop Party under
this Agreement are in all respects conditional on the satisfaction (or waiver,
as the case may be) of the following (the “Conditions”):

 

(a)                                 the Applications and all other documents
required to be submitted with the Applications, being delivered to the LSE and
Euronext Dublin respectively, no later than 8.00 am (London time) two
(2) Business Days prior to the Subscription Date;

 

(b)                                 Admission becoming effective by no later
than 8.00 a.m. (London time) on the Subscription Date;

 

8

--------------------------------------------------------------------------------



 

(c)                                  the rights attaching to the Ordinary Shares
under the articles of association of the Company as at the date of execution of
the RSA not having been altered in any respect;

 

(d)                                 the approval of the “Rule 9 whitewash
waiver” shareholder resolution (the “Whitewash Resolution”) by the independent
Company Shareholders for the purposes of the Takeover Code;

 

(e)                                  resolutions of the Company’s shareholders
having been passed to authorise and approve the issue and allotment of the
Placing Shares pursuant to the terms of this Agreement;

 

(f)                                   the Company having fully performed its
material obligations under this Agreement in all respects to the extent that
such obligations are to be performed prior to Admission;

 

(g)                                  none of the Company Warranties being untrue
or inaccurate or misleading in any respect at any time between the date of this
Agreement and Admission and no fact or circumstance having arisen which would
render any of the Company Warranties untrue or inaccurate or misleading if
repeated as at Admission;

 

(h)                                 with respect to the Chapter 11 bankruptcy
case for Aegerion, there having been entered a final order confirming the plan
of reorganisation filed in such case (the “Plan”), in form and substance
reasonably satisfactory to the Back Stop Parties and to the Company (in each
case acting in good faith) and the “Effective Date”, as set forth in the Plan,
having occurred, and all conditions precedent to the occurrence of such
Effective Date having been satisfied (or waived by the Backstop Parties).

 

2.2                              The Back Stop Parties, acting unanimously and
in their sole discretion, may waive in whole or in part all or any of the
Conditions by notice in writing given to the Company.

 

2.3                              If any of the Conditions is not fulfilled or
waived on or before the Long-Stop Date, the Back Stop Parties shall be entitled
to treat this Agreement as terminated on the basis set out in Clause 9.

 

3.                                     BACKSTOP SUBSCRIPTION OBLIGATION

 

3.1                              Each Back Stop Party hereby severally, and
neither jointly, nor jointly and severally, undertakes to the Company to
subscribe for itself (in its own name or as it may direct, provided that the
subscription is compliant with the Whitewash Resolution) its Relevant Percentage
of: (a) the Remaining Creditor Placing Shares; and (b) the Remaining Investor
Placing Shares, in each case, at the Placing Price.

 

3.2                              The Company shall notify each Back Stop Party
of the number of Remaining Shares that they are required to subscribe for and
the Subscription Date by giving notice in writing to the Back Stop Parties in
the form appended hereto in the Schedule (the “Notification Form”), such
Notification Form to be served not later than two (2) Business Days prior to the
Subscription Date, and each Back Stop Party shall subscribe for such number of
Securities in accordance with Clause 3.4.

 

3.3                              Subject to Clause 4.2, if the Company requires
the Back Stop Parties to subscribe for any Remaining Shares and delivers a
Notification Form in accordance with Clause 3.2, each Back Stop Party shall pay
to the Company an amount equal to the Placing Price multiplied by the number of
Remaining Shares subscribed by such Back Stop Party in accordance with Clause
3.4 (the “Payment Amount”).

 

9

--------------------------------------------------------------------------------



 

3.4                               On the Subscription Date, each Back Stop Party
shall subscribe for, and the Company shall allot and issue to the Back Stop
Party with such rights as set out in the Articles of Association, fully paid,
such number of Remaining Shares as is notified in the Notification Form,
provided that the maximum number of Remaining Shares to be subscribed for by
each Back Stop Party shall be subject to the limits set out in Clause 3.1.

 

3.5                              Subject to Clause 4.2, on the Subscription
Date: (a) the Company shall procure that the Remaining Shares subscribed by each
Back Stop Party are credited to the CREST stock accounts (or depositary
accounts) notified by the Back Stop Parties in writing to the Company no later
than one (1) Business Day prior to the Subscription Date; and (b) each Back Stop
Party undertakes to pay in cash to the Company their respective Payment Amount.

 

3.6                              Settlement of the issue of the Remaining Shares
shall be performed on a delivery versus payment (DVP) basis.

 

4.                                     FEE

 

4.1                              In consideration of the undertakings given
herein by the Back Stop Parties and conditional upon the subscription for the
Placing Shares occurring on the Subscription Date, the Company shall pay to the
Back Stop Parties by way of commission a fee equal to five (5) per cent. of the
Capital Raise in an aggregate amount of $3,000,000 (the “Fee”). The Fee payable
under this Clause 4.1 shall be paid in cash in same day available funds on or
before the Subscription Date or, if there are no Remaining Shares, the Effective
Date (as defined in the Plan Funding Agreement). The Fee shall be allocated and
paid by the Company to each of the Back Stop Parties in accordance with each
Back Stop Party’s Relevant Percentage.

 

4.2                              Without prejudice to their right to receive the
Fee directly from the Company, the Back Stop Parties shall be entitled and are
authorised to deduct some or all of the amounts due and payable pursuant to
Clause 4.1 from the Payment Amount payable under Clause 3.3, if the Company has
not paid such amounts prior to the date on which each Back Stop Party is
required to make such payment.

 

5.                                     BACK STOP PARTY WARRANTIES

 

5.1                              Each Back Stop Party severally, and not
jointly, or jointly and severally, hereby warrants and undertakes to the Company
on the date of this Agreement and on the Subscription Date that:

 

(a)                                it is an Accredited Investor;

 

(b)                                this Agreement has been duly authorised,
executed and delivered by the Back Stop Party and constitutes a valid and
legally binding agreement of the Back Stop Party enforceable against the Back
Stop Party in accordance with its terms; and

 

(c)                                 it is authorised and entitled to subscribe
for the Remaining Shares under the laws of all relevant jurisdictions that apply
to it, has complied and will fully comply with all such laws, and has obtained
all applicable consents which may be required, in relation to the subscription
of the Remaining Shares.

 

6.                                     COMPANY WARRANTIES

 

6.1                              The Company hereby warrants and undertakes to
the Back Stop Parties on the date of this Agreement and on the Subscription Date
that:

 

(a)                                the Company is a company duly incorporated
and validly existing under the laws of England and Wales;

 

10

--------------------------------------------------------------------------------



 

(b)                                this Agreement has been duly authorised,
executed and delivered by the Company and constitutes a valid and legally
binding agreement of the Company enforceable against the Company in accordance
with its terms;

 

(c)                                 save for the Conditions referred to at
Clauses 2.1(a) to (e), the execution, delivery and performance by the Company of
its obligations under this Agreement will not require the Company to obtain any
consent, waiver or approval of, or give any notice to or make any registration
or filing with, any governmental, regulatory, other authority or other person
which has not been obtained or made at the date of this Agreement on a basis
both unconditional and which cannot be revoked;

 

(d)                                the Remaining Shares will, when issued, have
been validly authorised and issued, and, following payment of the Payment Amount
(less any amounts deducted under Clause 4.2), be fully paid up and no further
amounts will be payable to the Company in respect of their issue; and

 

(e)                                 when issued, there will be no Encumbrance
on, over or affecting any of the Remaining Shares nor will there be any
commitment by it to give or create any such Encumbrance, and, so far as the
Company is aware, no person has claimed to be entitled to any such Encumbrance.

 

6.2                              Any warranties and representations given by the
Company to the Investors and/or the Creditors as part of the Capital Raise shall
also be deemed given to the Back Stop Parties mutatis mutandis in relation to
the subscription of the Remaining Shares on the date of this Agreement and on
the Subscription Date.

 

7.                                     THIRD PARTY RIGHTS

 

7.1                              Any person who is not a party to this Agreement
shall have no right under the Contracts (Rights of Third Parties) Act 1999 to
enforce any terms of this Agreement, but this does not affect any right or
remedy of a third party which exists or is available apart from that act.

 

8.                                     NOTICES

 

8.1                              All notices given hereunder shall be in writing
and signed by or on behalf of the party giving it and shall be served by
delivering it by hand or sending it by pre-paid envelope by recorded delivery or
registered post or by email to the party due to receive it, at its address or
email address set out in this Agreement or to such other address or email
address as are last notified in writing to the parties.

 

The Company:

 

Amryt Pharma plc
90 Harcourt Street

Dublin 2

Ireland

 

For attention of: Joe Wiley

 

Email: joe.wiley@amrytpharma.com

 

With a copy to:

 

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York

 

11

--------------------------------------------------------------------------------



 

NY 10166

 

For the attention of: George P.Stamas, Esq.; William B. Sorabella, Esq.; Robert
Klyman, Esq.; and Mathhew J. Williams, Esq.

 

Email: GStamas@gibsondunn.com; WSorabella@gibsondunn.com;
RKlyman@gibsondunn.com; and MJWilliams@gibsondunn.com

 

Highbridge

 

Highbridge Capital Management LLC
40 W 57th St # E

New York, NY 10019

United States of America

 

For attention of: Damon Meyer and Jonathan Segal

Email: Damon.Meyer@highbridge.com; and Jonathan.Segal@highbridge.com

 

Athyrium

 

Athyrium Capital Management, LP
505 Fifth Avenue, Floor 18

New York, New York 10017

 

For attention of: Hondo Sen and Samuel Helfaer

Email: hsen@athyrium.com; and SHelfaer@athyrium.com

 

Whitebox

 

Whitebox Advisors LLC

3033 Excelsior Boulevard, Suite 300

Minneapolis, MN 55416

 

For attention of: Andrew Ruth and Scott Specken

Email: Aruth@whiteboxadvisors.com; and SSpecken@whiteboxadvisors.com

 

O’Connor

 

UBS O’Connor LLC

UBS Tower

1 North Wacker Drive, 32nd Floor

Chicago, IL 60606

 

For attention of: Andy Martin and Andrew Hollenbeck

Email: andy.martin@ubs.com; and andrew.hollenbeck@ubs.com

 

8.2                              Such notice shall be deemed served, if
delivered by hand, at the time of delivery, in the case of recorded delivery or
registered post, two Business Days after posting, or if sent by email, at the
time of transmission, provided in each case that the time of deemed service
shall be a Business Day failing which the time of deemed service shall be the
commencement of the next Business Day.

 

8.3                              In proving service of any notice it shall be
sufficient to prove:

 

12

--------------------------------------------------------------------------------



 

(a)                                in the case of a letter, that the letter was
delivered by hand or was properly stamped and addressed and sent by recorded
delivery or registered post; and

 

(b)                                in the case of an email, that it was duly
transmitted provided the sender obtains confirmation of transmission.

 

9.                                     TERMINATION

 

9.1                              This Agreement will terminate upon the earlier
of:

 

(a)                                 if the Conditions have not been fulfilled
(or waived, as the case may be) by the Long-Stop Date, by either the Company or
the Back Stop Parties giving notice in writing to the other parties on or after
the Long-Stop Date;

 

(b)                                 the termination of the RSA, other than any
termination solely on account of the action or inaction of the Back Stop Parties
in violation of the RSA; and

 

(c)                                  the mutual written agreement between the
Company, Highbridge, Athyrium, Whitebox, and O’Connor,

 

subject to the rights of the parties accrued at the date of such termination,
which rights shall remain in force; provided, however, that the provisions of
Clauses 6.2, 8, 9, 11, and 12 shall survive the termination of this Agreement.

 

9.2                              In the event of termination under this Clause
9, all offers to subscribe any Remaining Shares shall be cancelled, and the
Company shall have no obligation to issue and deliver, and the Back Stop Parties
shall have no obligation to subscribe for, any Remaining Shares.

 

9.3                              No party shall have any right to rescind this
Agreement and the only termination rights shall be those set out in Clause 9.1.

 

10.                              MISCELLANEOUS

 

10.1                       Time shall be of the essence of this Agreement with
respect to all dates and time periods set forth or referred to in this
Agreement.

 

10.2                       No party to this Agreement may assign any of their
respective rights under this Agreement to a party which is not a member of its
Group without the prior written consent of the other parties. This Agreement
shall be binding on and enure for the benefit of each parties’ successors in
title. No provision of this Agreement may be varied without the prior written
consent of all parties to this Agreement.

 

10.3                       At any time after the date of this Agreement, each
party shall, and shall use reasonable endeavours to procure that any necessary
third party shall at the cost of that party, execute all such documents and do
all such acts and things as the other party may reasonably require for the
purpose of giving full effect to the provisions of this Agreement.

 

10.4                       All payments by the Company under this Agreement
shall be paid without set-off or counterclaim, and free and clear of and without
deduction or withholding for or on account of, any present or future taxes.

 

10.5                       All of the obligations of the Back Stop Parties under
this Agreement are several and not joint or joint and several and none of the
Back Stop Parties shall have any obligation or liability to any Party or any
other person as a result of any failure or breach of the obligations of any
other such person under this Agreement.

 

13

--------------------------------------------------------------------------------



 

10.6                       [·] irrevocably appoints [·] of [insert address] as
its agent to receive on its behalf in England or Wales service of any
proceedings under Clause 12.2. Such service shall be deemed completed on
delivery to such agent (whether or not it is forwarded to and received by [·])
and shall be valid until such time as [·] has received prior written notice that
such agent has ceased to act as agent. If for any reason such agent ceases to be
able to act as agent or no longer has an address in England or Wales, [·] shall
forthwith appoint a substitute acceptable to [·] and deliver to [·] the new
agent’s name and address within England and Wales.

 

10.7                       The parties acknowledge and agree that on and from
the effectiveness of the Scheme, New Amryt TopCo shall assume all rights and
obligations of the Company hereunder, and shall be substituted for the Company
as a party to this Agreement for all purposes hereunder, mutatis mutandis. The
parties shall, and the Company shall procure that New Amryt TopCo shall, enter
into all such agreements and execute all such further contracts as are required
to give effect to this Clause 10.7. Any references in this Agreement to the
Company Shareholders, the Company and its corporate details or place of
incorporation shall be construed accordingly.

 

10.8                       If any ruling is made by the UK Panel on Takeovers
and Mergers (the “Panel”) that any provision of this Agreement is not permitted
by the Takeover Code, such provision shall be given no effect. The parties shall
use reasonable efforts to replace such provision with a valid and enforceable
provision which is acceptable to the Panel and carries out, as closely as
possible, the intentions of the parties.

 

11.                              ENTIRE AGREEMENT

 

11.1                       This Agreement, and any other agreement entered into
in connection with this Agreement, constitute the entire and only agreements
between the parties relating to the subject matter of this Agreement.

 

11.2                       If any provision of this Agreement shall be held to
be illegal, invalid or unenforceable, in whole or in part, such provision or
relevant part shall be deemed not to form part of this Agreement but the
legality, validity and enforceability of the remainder of this Agreement shall
not be affected.

 

12.                              APPLICABLE LAW

 

12.1                       This Agreement shall be governed by and construed in
accordance with English law.

 

12.2                       Each of the parties hereby submits to the
non-exclusive jurisdiction of the courts of England and Wales in relation to any
matters arising out of this Agreement. This Clause 12 shall be without prejudice
to the right of any party to bring proceedings in any other jurisdiction for the
purpose of enforcement or execution of any judgment or other settlement in any
other court.

 

12.3                       Notwithstanding Clause 12.2, each Back Stop Party
shall retain the right to join the Company to proceedings in connection with the
Capital Raise, the transactions contemplated by this Agreement or any dispute,
to which such Back Stop Party is a party, in any other court (or courts) of
competent jurisdiction.

 

14

--------------------------------------------------------------------------------



 

IN WITNESS of which the parties have signed this Agreement on the date set out
above.

 

 

AMRYT PHARMA PLC

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

15

--------------------------------------------------------------------------------



 

HIGHBRIDGE MSF INTERNATIONAL LTD.

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

16

--------------------------------------------------------------------------------



 

HIGHBRIDGE SCF SPECIAL SITUATIONS SPV, L.P.

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

17

--------------------------------------------------------------------------------



 

1992 TACTICAL CREDIT MASTER FUND, L.P.

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

18

--------------------------------------------------------------------------------



 

ATHYRIUM OPPORTUNITIES II ACQUISITION 2 LP

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

19

--------------------------------------------------------------------------------



 

ATHYRIUM OPPORTUNITIES III ACQUISITION 2 LP

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

20

--------------------------------------------------------------------------------



 

WHITEBOX RELATIVE VALUE PARTNERS, LP

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

21

--------------------------------------------------------------------------------



 

WHITEBOX GT FUND, LP

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

22

--------------------------------------------------------------------------------



 

WHITEBOX MULTI-STRATEGY PARTNERS, LP

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

23

--------------------------------------------------------------------------------



 

PANDORA SELECT PARTNERS, LP

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

24

--------------------------------------------------------------------------------



 

NINETEEN77 GLOBAL MULTI-STRATEGY ALPHA MASTER LIMITED

 

BY UBS O’CONNOR, LLC, ITS INVESTMENT ADVISER

 

 

By:

 

 

 

 

 

Name:

James Del Medico

 

 

 

 

Title:

Executive Director

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Connor Burke

 

 

 

 

Title:

 Director

 

 

25

--------------------------------------------------------------------------------



 

NINETEEN77 GLOBAL CONVERTIBLE BOND MASTER LIMITED

 

BY UBS O’CONNOR, LLC, ITS INVESTMENT ADVISER

 

 

By:

 

 

 

 

 

Name:

James Del Medico

 

 

 

 

Title:

Executive Director

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Connor Burke

 

 

 

 

Title:

Director

 

 

26

--------------------------------------------------------------------------------



 

SCHEDULE
FORM OF NOTIFICATION FORM

 

[Back Stop Party]

[Address]

 

(the “Back Stop Party”, “you”)

 

[ · ]

 

Dear Sirs

 

We refer to the backstop subscription agreement dated [ · ] 2019, and any valid
amendments thereto, between, inter alia, Amryt Pharma PLC and the Back Stop
Party (the “Agreement”).

 

The Company hereby declares and undertakes in favour of the Back Stop Party that
all of the Conditions have been satisfied or validly waived in accordance with
the terms of the Agreement.

 

In accordance with the Agreement, we hereby notify you that you are required to
subscribe for [ · ] Remaining Shares for an aggregate subscription price of
$[ · ], and such Remaining Shares shall be issued to you on [ · ] (the
“Subscription Date”).

 

Payment for, and the allotment and issue of, the [ · ] Remaining Shares will be
effected in accordance with the provisions of Clauses 3 and 4.2 to the
Agreement.

 

Defined terms used in this letter have the same meaning as set out in the
Agreement unless defined herein.

 

Yours faithfully,

 

For and on behalf of

AMRYT PHARMA PLC

 

 

By:
Name:

 

27

--------------------------------------------------------------------------------



 

EXHIBIT F

 

Term Sheet for New Convertible Notes Indenture

 

--------------------------------------------------------------------------------



 

TERM SHEET

 

Issuer

 

Phoenix Sub, all of the outstanding stock of which will be owned by Atlas
(“Parent”).

 

 

 

Guarantees

 

The Notes (as defined below) will be fully and unconditionally guaranteed on a
senior unsecured basis by Parent and each of Parent’s and the Issuer’s existing
and subsequently acquired or formed direct and indirect subsidiaries (other than
the Issuer and any immaterial foreign subsidiaries as set forth in the Senior
Secured Credit Facility term sheet) (together with Parent, the “Guarantors”).

 

 

 

Securities

 

Convertible Senior Notes due [  ](1) (the “Notes”).

 

 

 

Ranking

 

Senior, unsecured.

 

 

 

Authorized Denominations

 

A principal amount of Notes equal to $1,000 or any integral multiple of $1,000
in excess thereof.

 

 

 

Offering Type:

 

The Notes will be issued pursuant to Section 1145 of the Bankruptcy Code. The
Issuer will cause the Notes to be issued in global form pursuant to the
facilities of The Depository Trust Company (“DTC”).

 

 

 

Offering Size

 

$125 million aggregate principal amount of Notes.

 

 

 

Investors

 

Existing unsecured creditors of Phoenix Sub, other than the DOJ and other
governmental entities and trade creditors, allocated (a) on a pro rata basis
based on the respective principal or face amount of the respective unsecured
claims and (b) dollar for dollar in the case of the existing $22.5 million roll
up loans under the secured bridge financing that was funded in November 2018
(plus accrued fees and interest thereon, estimated to be approximately $500,000)
and any amounts funded under the debtor-in-possession financing upon the
emergence of the Issuer’s bankruptcy case that are not paid in full in cash on
the plan effective date.

 

 

 

Ordinary Shares

 

The Parent’s ordinary shares.

 

 

 

Maturity Date

 

[    ](2), unless earlier repurchased, redeemed or converted.

 

--------------------------------------------------------------------------------

(1)                                 Insert the calendar year of the 11th
scheduled Interest Payment Date.

(2)                                 Insert the date of the 11th scheduled
Interest Payment Date.

 

1

--------------------------------------------------------------------------------



 

Interest Payment Dates

 

[  ](3) and [  ](4) of each year, commencing on [  ](5).

 

 

 

Stated Interest

 

Interest will accrue from the initial date of issuance of the Notes (the “Issue
Date”) and will be payable semi-annually in arrears on each Interest Payment
Date. The stated interest rate of the Notes will be 5.00% per annum.

 

 

 

Special Interest

 

The Issuer may elect that the sole remedy for certain customary reporting events
of default (which, for the avoidance of doubt, will include the requirement to
provide quarterly reports within 45 calendar days of the end of each fiscal
quarter) will, for each of the first 180 calendar days on which a reporting
event of default has occurred and is continuing, consist exclusively of the
accrual of Special Interest on the Notes. Any Special Interest that accrues on a
Note will be payable on the same dates and in the same manner as the Stated
Interest on such Note and will accrue at a rate per annum equal to 0.25% of the
principal amount thereof for the first 90 days on which special interest accrues
and, thereafter, at a rate per annum equal to 0.50% of the principal amount
thereof. Special Interest will be in addition to the Stated Interest and any
Additional Interest that accrues on any Note. The reporting event of default
will relate to: (i) prior to registration under the U.S. Exchange Act, reports
required by AIM and (ii) from and after registration under the U.S. Exchange
Act, the reports required thereunder.

 

 

 

Additional Interest

 

If, at any time on or after the Issue Date, such Note is not Freely Tradable,
then Additional Interest will accrue on such Note on each day on which such Note
is not Freely Tradable.

 

 

 

 

 

Any Additional Interest that accrues on a Note will be payable on the same dates
and in the same manner as the Stated Interest on such Note and will accrue at a
rate per annum equal to 0.50% of the principal amount thereof. Additional
Interest will be in addition to the Stated Interest and any Special Interest
that accrues on any Note.

 

 

 

 

 

“Freely Tradable” means, with respect to any Note, that such Note would be
eligible to be offered, sold or otherwise transferred pursuant to Rule 144 under
the Securities Act or otherwise if held by a person that is not an affiliate of
the Issuer, and that has not

 

--------------------------------------------------------------------------------

(3)                                 Insert the calendar month and day determined
as follows: (i) if the Issue Date is before the 15th day of a calendar month and
on or after the first day of that calendar month, then insert the 15th day of
that calendar month; and (ii) otherwise, insert the first day of the next
calendar month.

(4)                                 Insert the calendar month and day falling
exactly six months after the date described in footnote 3.

(5)                                 Insert the month, day and year of the first
interest payment date described in footnote 3 or 4 that occurs more than six
months after the Issue Date.

 

2

--------------------------------------------------------------------------------



 

 

 

been an affiliate of the Issuer during the immediately preceding three months,
without any requirements as to volume, manner of sale, availability of current
public information or notice under the Securities Act (except that, during the
six-month period beginning on, and including, the date that is six months after
the Last Original Issue Date of such Note, any such requirement as to the
availability of current public information will be disregarded if the same is
satisfied at that time); and such note (x) is not identified by a “restricted”
CUSIP or ISIN number; and (y) is not represented by any certificate that bears a
restricted note legend.

 

 

 

 

 

“Last Original Issue Date” means, with respect to the Notes issued in the
contemplated offering, and any Notes issued in exchange therefor or in
substitution thereof, the Issue Date.

 

 

 

Conversion Rights

 

Noteholders may convert their Notes (in Authorized Denominations) at their
option at any time prior to the close of business on the second Scheduled
Trading Day immediately before the Maturity Date, unless the notes have been
previously redeemed or purchased by the Issuer.

 

 

 

 

 

“Conversion Price” means, as of any time, an amount equal to (i) $1,000 divided
by (i) the Conversion Rate in effect at such time.

 

 

 

 

 

“Last Reported Sale Price” of the Ordinary Shares for any Trading Day means the
closing sale price per share (or, if no closing sale price is reported, the
average of the last bid price and the last ask price per share or, if more than
one in either case, the average of the average last bid prices and the average
last ask prices per share) of the Ordinary Shares on such Trading Day as
reported in composite transactions for the Relevant Stock Exchange (as defined
below).  If the Last Reported Sale Price cannot be determined pursuant to the
previous sentence, then the Last Reported Sale Price will be the average of the
mid-point of the last bid price and the last ask price per Ordinary Share on
such Trading Day from each of at least three nationally recognized independent
investment banking firms the Issuer selects, which may include the Investors. 
The Last Reported Sale Price will be determined without regard to after-hours
trading or any other trading outside of the regular trading session.  The Last
Reported Sale Price for any Trading Day will be expressed in U.S. dollars and,
if expressed in a different currency for such Trading Day as determined above
(which, for the avoidance of doubt, will be the case at the time the Notes are
initially issued), will be translated to U.S. dollars at the Prevailing Exchange
Rate (as defined below) on such Trading Day.

 

3

--------------------------------------------------------------------------------



 

 

 

“Market Disruption Event” means, with respect to any date, the occurrence or
existence, during the one-half hour period ending at the scheduled close of
trading on such date on the Relevant Stock Exchange of any material suspension
or limitation imposed on trading (by reason of movements in price exceeding
limits permitted by the relevant exchange or otherwise) in the Ordinary Shares
or in any options, contracts or futures contracts relating to the Ordinary
Shares.

 

 

 

 

 

“Prevailing Exchange Rate” means, for purposes of translating, as of any date,
any amount in non-U.S. currency to U.S. dollars, the spot mid rate of exchange
between such currencies prevailing as of 9am, New York City time, on such date,
as displayed on, or derived from, Bloomberg page “BFIX” (or, if such page is not
available, its equivalent successor page) in respect of such currencies. If such
rate cannot be determined as provided in the immediately preceding sentence on
such date (which, for the purpose of this definition, will be deemed to be the
“Affected Day”), then the Prevailing Exchange Rate for such date will be
determined mutatis mutandis but with respect to the immediately preceding day on
which such rate can be so determined; provided, however, that, if such
immediately preceding day is before the fifth day before such Affected Day, or,
if such rate cannot be so determined, then the Prevailing Exchange Rate will be
determined in such other manner as prescribed in good faith by an independent
advisor.

 

 

 

 

 

“Relevant Stock Exchange” means (i) the London Stock Exchange’s AIM Market, or
(ii) if the Ordinary Shares are not then listed on the London Stock Exchange’s
AIM Market, the principal exchange or other market on which the Ordinary Shares
are then listed or admitted for trading (and, in the case of this clause (ii),
the identity of the Relevant Stock Exchange will be determined by the trustee
or, if the trustee determines in its sole discretion that it cannot perform such
determination in such capacity, an independent advisor); provided that if the
Ordinary Shares or American Depositary Receipts (“ADRs”) are at any time listed
on The NASDAQ Global Select Market, The NASDAQ Global Market or The NASDAQ
Capital Market (as applicable, “Nasdaq”), references to the London Stock
Exchange’s AIM Market in this definition shall be deemed to be replaced with
Nasdaq unless, as of any relevant date of determination, the aggregate share
trading volume of the Ordinary Shares for the preceding 20 Trading Days on the
London Stock Exchange’s AIM Market exceeds that on Nasdaq.

 

4

--------------------------------------------------------------------------------



 

 

 

“Trading Day” means any day on which (i) there is no Market Disruption Event and
(ii) trading in the Ordinary Shares generally occurs on the Relevant Stock
Exchange. If the Ordinary Shares are not so listed or traded, then “Trading Day”
means a business day.

 

 

 

 

 

 

 

 

“Scheduled Trading Day” means any day that is scheduled to be a Trading Day on
the Relevant Stock Exchange. If the Ordinary Shares are not so listed or traded,
then “Scheduled Trading Day” means a business day.

 

 

 

 

 

 

 

If the Company lists American Depositary Receipts (“ADRs”) on Nasdaq, then the
Company may by notice to the holders elect to have future conversion of Notes
settled in ADRs. For so long as such election is in effect, references to
Ordinary Shares will be deemed to refer to ADRs and appropriate adjustment will
be made to the settlement and trading provisions of the Notes to account for any
deposit ratio between ADRs and Ordinary Shares.

 

 

 

 

 

Conversion Rate

 

The initial Conversion Rate for the Notes will be 2,001 Ordinary Shares per
$1,000 principal amount of Notes.(6)

 

 

 

 

 

 

 

The Conversion Rate for the Notes will be subject to customary anti-dilution
adjustments. In addition, if a Make-Whole Fundamental Change occurs and a Note
is converted with a conversion date occurring during the related Make-Whole
Fundamental Change Conversion Period, then the Issuer will, pursuant to the
terms of the indenture governing the Notes, increase the Conversion Rate
applicable to such conversion, with such increase to be determined by adding
additional Ordinary Shares to the Conversion Rate pursuant to a “make-whole”
table as set forth in Schedule A hereto (the “Make-Whole Table”) based on the
Make-Whole Fundamental Change Effective Date and the Share Price (as defined
below).

 

 

 

 

 

 

 

The Share Price in the Make-Whole Table will be expressed in U.S. dollars and,
if expressed in a different currency as of any relevant Make-Whole Fundamental
Change Effective Date, will be translated to U.S. dollars at the Prevailing
Exchange Rate on such Make-Whole Fundamental Change Effective Date.

 

 

 

 

 

 

 

The Make-Whole Table is subject to adjustment for the Issue Date and the
Maturity Date, and any changes to the initial Conversion

 

--------------------------------------------------------------------------------

(6)                                 This conversion ratio is intended to reflect
a 20% premium to the implied recapitalization equity valuation of the Parent,
after giving effect to the Transaction (as defined in the Restructuring Support
Agreement), and it shall be adjusted for any reverse share split or share
offering occurring prior to issuance and in accordance with the final conversion
share price and the examples as set forth in Schedule B hereto.

 

5

--------------------------------------------------------------------------------



 

 

 

Rate.

 

 

 

 

 

“Make-Whole Fundamental Change” means (i) a Fundamental Change (determined after
giving effect to the proviso immediately after clause (iv) of the definition
thereof, but without regard to the proviso to clause (ii) of the definition
thereof) or (ii) the sending of any Redemption Notice with respect to any Note
(including, for the avoidance of doubt, in connection with any Tax Redemption
(as defined below)); provided, however, that, subject to the provisions
described under “Optional Redemption” below, the sending of any such Redemption
Notice will constitute a Make-Whole Fundamental Change only with respect to the
Notes called for Redemption pursuant to such Redemption Notice and not with
respect to any other Notes.

 

 

 

 

 

“Make-Whole Fundamental Change Conversion Period” means (i) in the case of a
Make-Whole Fundamental Change pursuant to clause (i) of the definition thereof,
the period from, and including, the Make-Whole Fundamental Change Effective Date
of such Make-Whole Fundamental Change to, and including, the 35th Trading Day
after such Make-Whole Fundamental Change Effective Date (or, if such Make-Whole
Fundamental Change also constitutes a Fundamental Change, to, but excluding, the
related Fundamental Change Repurchase Date); and (ii) in the case of a
Make-Whole Fundamental Change pursuant to clause (ii) of the definition thereof,
the period from, and including, the date the Issuer sends the Redemption Notice
for the related Redemption or Tax Redemption, as applicable, to, and including,
the business day immediately before the related Redemption Date; provided,
however, that if the conversion date for the conversion of a Note occurs during
the Make-Whole Fundamental Change Conversion Period for both a Make-Whole
Fundamental Change occurring pursuant to clause (i) of the definition of
Make-Whole Fundamental Change and a Make-Whole Fundamental Change occurring
pursuant to clause (ii) of such definition, then, solely for purposes of such
conversion, (x) such conversion date will be deemed to occur solely during the
Make-Whole Fundamental Change Conversion Period for the Make-Whole Fundamental
Change with the earlier Make-Whole Fundamental Change Effective Date; and
(y) the Make-Whole Fundamental Change with the later Make-Whole Fundamental
Change Effective Date will be deemed not to have occurred (unless the converting
noteholder notifies the Issuer to the contrary concurrently on the conversion
date); provided, further, that if a noteholder provides a notice of waiver of
the provisions set forth in “Conversion Blocker” below during any Make-Whole
Fundamental Change Conversion Period,

 

6

--------------------------------------------------------------------------------



 

 

 

such notice shall constitute a conversion date occurring during such Make-Whole
Fundamental Change Conversion Period and the Issuer will deliver the relevant
conversion consideration following the completion of the 61 calendar day notice
period.

 

 

 

 

 

“Make-Whole Fundamental Change Effective Date” means (i) with respect to a
Make-Whole Fundamental Change pursuant to clause (i) of the definition thereof,
the date on which such Make-Whole Fundamental Change occurs or becomes
effective; and (ii) with respect to a Make-Whole Fundamental Change pursuant to
clause (ii) of the definition thereof, the date the Issuer sends the related
Redemption Notice.

 

 

 

 

 

“Share Price” means, in connection with any Make-Whole Fundamental Change:
(i) if the holders of the Ordinary Shares receive only cash in consideration for
their Ordinary Shares in such Make-Whole Fundamental Change and such Make-Whole
Fundamental Change is pursuant to clause (ii) of the definition of “Fundamental
Change,” then the Share Price is the amount of cash paid per Ordinary Share in
such Make-Whole Fundamental Change; and (ii) in all other cases, the Share Price
is the average of the Last Reported Sale Prices per Ordinary Share for the five
consecutive Trading Days ending on, and including, the Trading Day immediately
before the Make-Whole Fundamental Change Effective Date of such Make-Whole
Fundamental Change.

 

 

 

Conversion Blocker

 

Notwithstanding anything to the contrary herein, no Ordinary Shares will be
issued upon conversion of any Note, no Note will be convertible by the holder
thereof, and the Issuer will not effect any conversion of any Note, in each case
to the extent, and only to the extent, that such issuance, convertibility or
conversion would result in such holder or a “person” or “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) beneficially owning in excess
of 9.9% of the then-outstanding Ordinary Shares. For these purposes, beneficial
ownership and calculations of percentage ownership will be determined in
accordance with Rule 13d-3 under the Exchange Act. For the avoidance of doubt,
the limitations on the convertibility of any Note pursuant to this paragraph
will not, in themselves, cause such Note to cease to be outstanding (and
interest will continue to accrue on any portion of a Note that has been tendered
for conversion and whose convertibility is suspended pursuant to this
paragraph), and such limitations will cease to apply if and when such Note’s
convertibility and conversion will not violate this paragraph. Each noteholder,
by written notice to the Issuer, may elect in connection with a conversion that
the provisions of this paragraph not apply to such

 

7

--------------------------------------------------------------------------------



 

 

 

noteholder; provided, however, upon delivery of such notice to the Company, the
provisions of this paragraph will continue to apply to such conversion until the
61st calendar day following such delivery.(7)

 

 

 

Settlement upon Conversion

 

The Issuer will settle conversions by paying or delivering, as applicable, cash
(“Cash Settlement”), Ordinary Shares (“Physical Settlement”) or a combination of
cash and Ordinary Shares (“Combination Settlement,” and, together with Cash
Settlement and Physical Settlement, the “Settlement Methods”), at the Issuer’s
election, subject to the provisions described below.

 

 

 

 

 

The consideration due upon conversion of each $1,000 principal amount of a Note
will be as follows plus, in each case, accrued and unpaid interest, if any, to,
but excluding, the applicable conversion date (except that no accrued and unpaid
interest will be payable if a conversion occurs after a regular record date and
prior to the corresponding interest payment date, and such interest payment will
be paid to the noteholder as of such regular record date on the corresponding
interest payment date):

 

 

 

 

 

·                  if Physical Settlement applies, a number of Ordinary Shares
equal to the Conversion Rate in effect on the conversion date for such
conversion;

 

·                  if Cash Settlement applies, cash in an amount equal to the
sum of the Daily Conversion Values for each VWAP Trading Day in the Observation
Period for such conversion; or

 

·                  if Combination Settlement applies, (i) a number of Ordinary
Shares equal to the sum of the Daily Share Amounts for each VWAP Trading Day in
the Observation Period for such conversion; and (ii) an amount of cash equal to
the sum of the Daily Cash Amounts for each VWAP Trading Day in such Observation
Period.

 

 

 

 

 

Except as described below, the Issuer must use the same Settlement Method for
all conversions with a conversion date that occurs on the same day, but the
Issuer will not be obligated to use the same Settlement Method for conversions
with conversion dates that occur on different days.  All conversions with a
conversion date that occurs on or after [  ](8) (the “Free Conversion Date”)
will be settled using the same Settlement Method, and the Issuer will send
notice of such Settlement Method to noteholders no later than

 

--------------------------------------------------------------------------------

(7)                                 Blocker to be confirmed by Investors upon
determination of beneficial ownership status.

(8)                                 Insert the Interest Payment Date immediately
before the Maturity Date.

 

8

--------------------------------------------------------------------------------



 

 

 

the open of business on the Free Conversion Date. If the Issuer elects a
Settlement Method for a conversion with a conversion date that occurs before the
Free Conversion Date, then the Issuer will send notice of such Settlement Method
to the converting noteholder no later than the close of business on the business
day immediately after the conversion date. Notwithstanding anything to the
contrary described above, if the Issuer calls any Notes for Redemption or Tax
Redemption, then (i) the Issuer will specify in the related Redemption Notice
the Settlement Method that will apply to all conversions with a conversion date
that occurs on or after the date the Issuer sends such Redemption Notice and
before the related Redemption Date; and (ii) if the related Redemption Date is
on or after the Free Conversion Date, then such Settlement Method must be the
same Settlement Method that applies to all conversions with a conversion date
that occurs on or after the Free Conversion Date. In the absence of a timely
notice to a converting noteholder, the Issuer will be deemed to have elected
Combination Settlement with a Specified Dollar Amount equal to $1,000.

 

 

 

 

 

However, in lieu of delivering any fractional Ordinary Share otherwise due upon
conversion, the Issuer will pay cash based on (i) the Last Reported Sale Price
per Ordinary Share on the applicable conversion date (or, if such conversion
date is not a Trading Day, the immediately preceding Trading Day), in the case
of Physical Settlement; or (ii) the Daily VWAP on the last VWAP Trading Day of
the applicable Observation Period, in the case of Combination Settlement.

 

 

 

 

 

“Daily Cash Amount” means, with respect to any VWAP Trading Day, the lesser of
(i) the applicable Daily Maximum Cash Amount; and (ii) the Daily Conversion
Value for such VWAP Trading Day.

 

 

 

 

 

“Daily Conversion Value” means, with respect to any VWAP Trading Day, one-20th
of the product of (i) the Conversion Rate on such VWAP Trading Day; and (ii) the
Daily VWAP per Ordinary Share on such VWAP Trading Day.

 

 

 

 

 

“Daily Maximum Cash Amount” means, with respect to a conversion of any Note, the
quotient obtained by dividing (i) the Specified Dollar Amount applicable to such
conversion by (ii) 20.

 

 

 

 

 

“Daily Share Amount” means, with respect to any VWAP Trading Day, the quotient
obtained by dividing (i) the excess, if any, of the Daily Conversion Value for
such VWAP Trading Day over the applicable Daily Maximum Cash Amount by (ii) the
Daily VWAP for such VWAP Trading Day. For the avoidance of doubt, the

 

9

--------------------------------------------------------------------------------



 

 

 

Daily Share Amount will be zero for such VWAP Trading Day if such Daily
Conversion Value does not exceed such Daily Maximum Cash Amount.

 

 

 

 

 

“Daily VWAP” means, for any VWAP Trading Day, the per share volume-weighted
average price of the Ordinary Shares on the Relevant Stock Exchange in respect
of the period from the scheduled open of trading until the scheduled close of
trading of the primary trading session on such VWAP Trading Day (or, if such
volume-weighted average price is unavailable, the market value of one Ordinary
Share on such VWAP Trading Day, determined, using a volume-weighted average
price method, by a nationally recognized independent investment banking firm
selected by the Issuer, which may include the Investors). The Daily VWAP will be
determined without regard to after-hours trading or any other trading outside of
the regular trading session. The Daily VWAP for any VWAP Trading Day will be
expressed in U.S. dollars and, if expressed in a different currency for such
VWAP Trading Day as determined above (which, for the avoidance of doubt, will be
the case at the time the Notes are initially issued), will be translated to U.S.
dollars at the Prevailing Exchange Rate on such VWAP Trading Day.

 

 

 

 

 

“Observation Period” means, with respect to any Note to be converted,
(i) subject to clause (ii) below, if the conversion date for such Note occurs on
or before the 25th Scheduled Trading Day immediately before the Maturity Date,
the 20 consecutive VWAP Trading Days beginning on, and including, the third
(3rd) VWAP Trading Day immediately after such conversion date; (ii) if such
conversion date occurs on or after the date the Issuer has sent a Redemption
Notice calling such Note for Redemption or Tax Redemption and before the related
Redemption Date, the 20 consecutive VWAP Trading Days beginning on, and
including, the 21st Scheduled Trading Day immediately before such Redemption
Date; and (iii) subject to clause (ii) above, if such conversion date occurs
after the 25th Scheduled Trading Day immediately before the Maturity Date, the
20 consecutive VWAP Trading Days beginning on, and including, the 21st Scheduled
Trading Day immediately before the Maturity Date.

 

 

 

 

 

“Specified Dollar Amount” means, with respect to the conversion of a Note to
which Combination Settlement applies, the maximum cash amount per $1,000
principal amount of such Note deliverable upon such conversion (excluding cash
in lieu of any fractional Ordinary Share), as determined by the Issuer in U.S.
Dollars.

 

10

--------------------------------------------------------------------------------



 

 

 

“VWAP Market Disruption Event” means, with respect to any date, (i) the failure
by the Relevant Stock Exchange to open for trading during its regular trading
session on such date; or (ii) the occurrence or existence, for more than one
half hour period in the aggregate, of any suspension or limitation imposed on
trading (by reason of movements in price exceeding limits permitted by the
Relevant Stock Exchange or otherwise) in the Ordinary Shares or in any options
contracts or futures contracts relating to the Ordinary Shares, and such
suspension or limitation occurs or exists at any time before 1:00 p.m., New York
City time, on such date.

 

 

 

 

 

“VWAP Trading Day” means a day on which (i) there is no VWAP Market Disruption
Event; and (ii) trading in the Ordinary Shares generally occurs on the Relevant
Stock Exchange.  If the Ordinary Shares are not so listed or traded, then “VWAP
Trading Day” means a business day.

 

 

 

Market for Ordinary Shares

 

The Ordinary Shares are listed on the London Stock Exchange’s AIM Market under
the symbol “AMYT.”  Following closing, Parent shall use commercially reasonable
efforts to dual-list the Ordinary Shares[ or to list ADRs] on Nasdaq.

 

 

 

Optional Redemption

 

The Issuer may not redeem the Notes at its option at any time before
[  ](9) (the “Redemption Trigger Date”), except as set forth below under
“Additional Amounts.”  The Issuer will have the right, at its election, to
redeem (a “Redemption”) all, or any portion in an Authorized Denomination, of
the Notes, at any time and from time to time, on a date (the “Redemption Date”)
on or after the Redemption Trigger Date and on or before the 20th Scheduled
Trading Day immediately before the Maturity Date, for a cash purchase price
equal to the Redemption Price, but only if the Daily VWAP per Ordinary Share
exceeds 150% of the Conversion Price on (i) each of at least 20 VWAP Trading
Days (whether or not consecutive) during the 30 consecutive VWAP Trading Days
ending on, and including, the VWAP Trading Day immediately before the date (such
date, the “Redemption Notice Date”) the Issuer sends the notice of such
redemption (the “Redemption Notice”); and (ii) the VWAP Trading Day immediately
before the date the Issuer sends such notice.

 

 

 

 

 

The Redemption Date for any Redemption or Tax Redemption will be a business day
of the Issuer’s choosing that is no more than 45, nor less than 25, Scheduled
Trading Days after the Redemption Notice Date for such Redemption or Tax
Redemption, as

 

--------------------------------------------------------------------------------

(9)           Insert the date of the sixth Interest Payment Date.

 

11

--------------------------------------------------------------------------------



 

 

 

applicable.

 

 

 

 

 

The redemption price (“Redemption Price”) for any Note called for Redemption or
Tax Redemption is an amount in cash equal to the principal amount of such Note
plus accrued and unpaid interest on such Note to, but excluding, the Redemption
Date for such Redemption or Tax Redemption, as applicable; provided, however,
that if such Redemption Date is after a regular record date and on or before the
next Interest Payment Date, then (i) the noteholder of such Note at the Close of
Business on such regular record date will be entitled, notwithstanding such
Redemption or Tax Redemption, as applicable, to receive, on or, at the Issuer’s
election, before such Interest Payment Date, the unpaid interest that would have
accrued on such Note to, but excluding, such Interest Payment Date; and (ii) the
Redemption Price will not include accrued and unpaid interest on such Note to,
but excluding, such Redemption Date.

 

 

 

Fundamental Change

 

If a Fundamental Change occurs, then each noteholder will have the right to
require the Issuer to repurchase such noteholder’s Notes (or any portion thereof
in an Authorized Denomination) on the Fundamental Change Repurchase Date for
such Fundamental Change for a cash purchase price equal to the Fundamental
Change Repurchase Price (a “Repurchase Upon Fundamental Change”).

 

 

 

 

 

On or before the 20th calendar day after the occurrence of a Fundamental Change,
the Issuer will send to each noteholder a notice of such Fundamental Change (the
“Fundamental Change Repurchase Notice”).  The repurchase date (the “Fundamental
Change Repurchase Date”) for any Fundamental Change will be a business day of
the Issuer’s choosing that is no more than 35, nor less than 20, business days
after the date the Issuer sends the related Fundamental Change Repurchase
Notice.

 

 

 

 

 

The repurchase price (the “Fundamental Change Repurchase Price”) for any Note to
be repurchased upon a Repurchase Upon Fundamental Change following a Fundamental
Change is an amount in cash equal to 100% of the principal amount of such Note
plus accrued and unpaid interest on such Note, if any, to, but excluding, the
Fundamental Change Repurchase Date for such Fundamental Change; provided,
however, that if such Fundamental Change Repurchase Date is after a regular
record date and on or before the next Interest Payment Date, then (i) the holder
of such Note at the close of business on such regular record date will be
entitled, notwithstanding such Repurchase Upon Fundamental Change, to receive,
on or, at the Issuer’s election, before such Interest Payment Date, the unpaid
interest that would have accrued

 

12

--------------------------------------------------------------------------------



 

 

 

on such Note to, but excluding, such Interest Payment Date; and (ii) the
Fundamental Change Repurchase Price will not include accrued and unpaid interest
on such Note to, but excluding, such Fundamental Change Repurchase Date.

 

 

 

 

 

“Fundamental Change” means any of the following events:

 

 

 

 

 

(i)        a “person” or “group” (within the meaning of Section 13(d)(3) of the
Exchange Act), other than the Parent, any of its wholly owned subsidiaries or
any employee benefit plans of the Parent or any of its wholly owned
subsidiaries, has become and files any report with the SEC indicating that such
person or group has become the direct or indirect “beneficial owner” (as defined
below) of shares of the Parent’s common equity representing more than 50% of the
voting power of all of the Parent’s then-outstanding common equity; provided,
however, that, for these purposes, no “person” or “group” will be deemed to be
the beneficial owner of any securities tendered pursuant to a tender or exchange
offer made by or on behalf of such “person” or “group” until such tendered
securities are accepted for purchase or exchange under such offer;

 

 

 

 

 

(ii)       the consummation of (A) any sale, lease or other transfer, in one
transaction or a series of transactions, of all or substantially all of the
assets of the Parent and its subsidiaries, taken as a whole, to any person,
other than one or more of the Parent’s wholly owned subsidiaries; or (B) any
transaction or series of related transactions in connection with which (whether
by means of merger, consolidation, share exchange, combination,
reclassification, recapitalization, acquisition, liquidation or otherwise) all
of the Ordinary Shares are exchanged for, converted into, acquired for, or
constitute solely the right to receive, other securities, cash or other property
(other than changes resulting solely from a subdivision or combination, or a
change in par value, of the Ordinary Shares); provided, however, that any
merger, consolidation, share exchange or combination of the Parent pursuant to
which the persons that directly or indirectly “beneficially owned” (as defined
below) all classes of the Parent’s common equity immediately before such
transaction directly or indirectly “beneficially own,” immediately after such
transaction, more than 50% of all classes of common equity of the surviving,
continuing or acquiring company or other transferee, as applicable, or the
parent thereof, in substantially the same proportions vis-à-vis each other as
immediately before such transaction will be

 

13

--------------------------------------------------------------------------------



 

 

 

deemed not to be a Fundamental Change pursuant to this clause (ii);

 

 

 

 

 

(iii)      the Parent’s stockholders approve any plan or proposal for the
liquidation or dissolution of the Parent; or

 

 

 

 

 

(iv)      the Ordinary Shares cease to be listed on any Permitted Exchange (as
defined below);

 

 

 

 

 

provided, however, that a transaction or event described in clause (i) or
(ii) above will not constitute a Fundamental Change if at least 90% of the
consideration received or to be received by the holders of Ordinary Shares
(excluding cash payments for fractional shares or pursuant to dissenters
rights), in connection with such transaction or event, consists of shares of
common shares or ordinary shares listed (or depositary receipts or shares
representing common shares or ordinary shares, which depositary receipts or
shares are listed) on any Permitted Exchange, or that will be so listed when
issued or exchanged in connection with such transaction or event, and such
transaction or event constitutes an ordinary share change event whose reference
property consists of such consideration. For purposes of this definition, any
transaction or event described in both clause (i) and in clause (ii)(A) or
(B) above (without regard to the proviso in clause (ii)) will be deemed to occur
solely pursuant to clause (ii) above (subject to such proviso).

 

 

 

 

 

For the purposes of this definition, whether a person is a “beneficial owner”
and whether shares are “beneficially owned” will be determined in accordance
with Rule 13d-3 under the Exchange Act.

 

 

 

 

 

“Permitted Exchange” means the London Stock Exchange’s AIM Market, the Irish
Stock Exchange’s Enterprise Securities Market, The New York Stock Exchange, The
NASDAQ Global Market or The NASDAQ Global Select Market (or any of their
respective successors).

 

 

 

 

 

Notwithstanding the foregoing, the transactions contemplated by the Plan
(including the establishment of a holding company above the Parent) shall not be
deemed, individually or in the aggregate, to constitute a Fundamental Change.

 

 

 

 

 

For purposes of clause (i) of the definition of Fundamental Change, no
Fundamental Change shall be deemed to occur as a result of any of Athyrium
Capital Management, LP or its affiliates or Highbridge MSF International Ltd.,
1992 Tactical Credit Master Fund, L.P. or Highbridge SCF Special Situations SPV,
L.P., or

 

14

--------------------------------------------------------------------------------



 

 

 

their respective affiliates, or any combination of the foregoing persons,
becoming the “beneficial owner” of more than 50% of the voting power of all of
the Parent’s then-outstanding common equity.

 

 

 

Consolidations, Mergers and Asset Sales

 

 

Neither the Parent nor the Issuer will consolidate with or merge with or into,
or be party to a binding share exchange, or sell, lease or otherwise transfer,
in one transaction or a series of transactions, all or substantially all of the
assets of the Parent or the Issuer or their respective subsidiaries, taken as a
whole, to another person (a “Business Combination Event”), unless:

 

 

 

 

 

·      the resulting, surviving or transferee person either (x) is the Issuer or
the Parent or (y) if not the Issuer or the Parent, is a corporation (or
equivalent entity) duly organized and existing under the laws of the United
States of America, any State thereof or the District of Columbia, or, with
respect to the Parent, the United Kingdom) (the “Successor Corporation”) that
expressly assumes (by executing and delivering to the trustee, at or before the
effective time of such Business Combination Event, a supplemental indenture) all
of the Issuer’s or the Guarantors’ obligations, as applicable, under the
indenture governing the Notes and the Notes; and

 

 

 

 

 

·      immediately after giving effect to such Business Combination Event, no
Default or Event of Default will have occurred and be continuing.

 

 

 

 

 

At the effective time of any Business Combination Event that complies with the
provisions described in the preceding sentence, the Successor Corporation (if
not the Issuer or the Parent) will succeed to, and may exercise every right and
power of, the Issuer or the Parent, as applicable, under the Notes and the
indenture governing the Notes, and, except in the case of a lease, the
predecessor Issuer or Parent, as applicable, will be discharged from its
obligations under the Notes and the indenture governing the Notes.

 

 

 

Negative Covenants

 

The following negative covenants will apply to the Issuer and the Guarantors,
subject to additional customary baskets and exceptions to be agreed in the
discretion of the Investors, consistent with the Documentation Principles (as
defined below).

 

 

 

 

 

Limitations on dividends (including share dividends), spin-offs, split-offs and
stock repurchases and optional redemptions (and optional prepayments) of
subordinated debt with carve-outs for,

 

15

--------------------------------------------------------------------------------



 

 

 

among other things, (i) permitted refinancings of such debt, (ii)  a customary
basket amount to be based on 50% of consolidated net income and include a
starter basket equal to $5,000,000 that may be used for, among other things,
investments, dividends and distributions, stock repurchases and the prepayment
of subordinated debt), subject to no continuing event of default,
(iii) customary tax distributions and overhead payments, (iv) cashless exchanges
of debt and (v) a $5,000,000 basket for repurchases of Ordinary Shares.

 

 

 

 

 

Limitations on non-ordinary course dispositions of assets, with carve-outs
permitting, among other things, (i) exceptions for obsolete and surplus property
that are immaterial and sales of inventory in the ordinary course,
(ii) dispositions with a fair market value less than $250,000 individually and
$2,500,000 in the aggregate, (iii) licensing of AP101 and AP103 assets outside
of US and European territories, (iv) dispositions of equipment exchanged for as
credit for the purchase of new equipment, and (v) the non-ordinary course
disposition of assets subject only to the Issuer’s receipt of fair market value
(as determined by the Issuer in good faith), at least 75% of the proceeds
consisting of cash or cash equivalents, and net cash proceeds being applied to
repay secured indebtedness, reinvested within 12 months (or committed to be
reinvested into a clinical development program approved by the Parent’s board of
directors within 12 months) or offered to repurchase the Notes at a purchase
price (without premium or penalty) equal to 100% of the principal amount of such
Notes plus accrued and unpaid interest on such Notes, if any, to, but excluding,
such date of repurchase, which will be a business day of the Issuer’s choosing
no later than such 180th day.

 

 

 

 

 

Limitations on indebtedness, which shall, among other things, (i) permit the
incurrence of CVR indebtedness and indebtedness in connection with the Plan
(including the Senior Secured Credit Facility and which shall further permit the
principal amount of indebtedness under the Senior Secured Credit Facility to be
increased to $100,000,000 prior to any refinancing of the Senior Secured Credit
Facility), (ii) permit indebtedness subordinated to the Notes so long as such
indebtedness has a maturity date one year past the Maturity Date and an interest
rate lower than the Notes (the “Junior Indebtedness”), (iii) permit loans and
licensing finance leases with respect to AP101 and AP103 equipment in an amount
less than $5 million, (iv) permit the incurrence of pari or senior indebtedness
if net pharmaceutical product revenue for the 12 months prior to the incurrence
of such indebtedness, on a pro forma basis, exceeds 1:00 to 1:00 of all funded
indebtedness

 

16

--------------------------------------------------------------------------------



 

 

 

(excluding the Junior Indebtedness) and (v) permit refinancing indebtedness of
any debt that was permitted when incurred.

 

 

 

 

 

“Documentation Principles” means consistent with market terms for high yield
debt instruments for similar companies in the pharmaceuticals industry, giving
consideration to prevailing market conditions, size of the company and business
needs.

 

“EBITDA” to be conformed to definition in the Senior Secured Credit Facility,
including adjustments for standard non-cash items.

 

 

 

Events of Default

 

The Notes will be subject to customary remedy provisions upon an Event of
Default.

 

An “Event of Default” means the occurrence of any of the following:

 

(1)   a default in the payment when due (whether at maturity, upon Redemption,
Tax Redemption or Repurchase Upon Fundamental Change or otherwise) of the
principal of, or the Redemption Price or Fundamental Change Repurchase Price
for, any Note;

 

(2)   a default for 30 days in the payment when due of interest on any Note;

 

(3)   the Issuer’s failure to deliver, when required, a Fundamental Change
Repurchase Notice;

 

(4)   a default in the Issuer’s obligation to convert a Note in accordance with
the indenture governing the Notes upon the exercise of the conversion right with
respect thereto and such failure continues for five business days;

 

(5)   a default in the Issuer’s or Parent’s obligations described above under
the caption “Consolidations, Mergers and Asset Sales”;

 

(6)   a default in any of the Issuer’s or Guarantor’s obligations or agreements
under the Notes or the indenture governing the Notes (other than a default
described in clause (1), (2), (3), (4) or (5) above) where such default is not
cured or waived within 60 days after notice to the Issuer and Parent by the
trustee, or to the Issuer, Parent and the trustee by holders of at least 25% of
the aggregate principal amount of Notes then outstanding, which notice must
specify such default, demand that it be remedied and state that such notice is a
“Notice of Default”;

 

(7)   a default by the Parent, the Issuer or any of Parent’s Significant
Subsidiaries with respect to any one or more mortgages, agreements or other
instruments under which there is

 

17

--------------------------------------------------------------------------------



 

 

 

outstanding, or by which there is secured or evidenced, any indebtedness for
money borrowed of at least $12,000,000 (or its foreign currency equivalent) in
the aggregate of the Parent, the Issuer or any of Parent’s Significant
Subsidiaries, whether such indebtedness exists as of the Issue Date or is
thereafter created, where such default:

 

·      constitutes a failure to pay the principal of any of such indebtedness
when due and payable (after the expiration of all applicable grace periods) at
its stated maturity, upon required repurchase, upon declaration of acceleration
or otherwise; or

 

·      results in such indebtedness becoming or being declared due and payable
before its stated maturity (an “Acceleration”),

 

 

 

 

 

and, in either case, such Acceleration has not been rescinded or annulled or
such failure to pay or default is not cured or waived, or such indebtedness is
not paid or discharged in full, within 60 days after written notice to the
Issuer by the trustee or to the Issuer and the trustee by holders of at least
25% of the aggregate principal amount of Notes then outstanding;

 

 

 

 

 

(8)   one or more final judgments being rendered against the Parent, the Issuer
or any of Parent’s Significant Subsidiaries for the payment of at least
$12,000,000 (or its foreign currency equivalent) in the aggregate (excluding any
amounts covered by insurance), where such judgment is not discharged or stayed
within 60 days after (x) the date on which the right to appeal the same has
expired, if no such appeal has commenced; or (y) the date on which all rights to
appeal have been extinguished; and

 

 

 

 

 

(9)   certain events of bankruptcy, insolvency and reorganization with respect
to Parent, the Issuer or any of Parent’s Significant Subsidiaries.

 

 

 

 

 

“Significant Subsidiary” has the meaning set forth in Rule 1-02 of Regulation
S-X under the Exchange Act.

 

 

 

Governing Law

 

New York.

 

 

 

Additional Amounts

 

All payments and deliveries made by, or on behalf of, the Issuer under or with
respect to the Notes will be made without withholding or deduction for any
taxes, duties, assessments or governmental charges, unless such withholding or
deduction is required by law.  If any withholding or deduction is required,
then, subject to certain customary exceptions, including for withholding

 

18

--------------------------------------------------------------------------------



 

 

 

taxes imposed on amounts payable with respect to the Notes pursuant to a law or
regulation in effect on the date on which a beneficial owner acquires the Notes,
the Issuer will pay additional amounts to ensure that the net amount that the
beneficial owners of the Notes receive after the withholding or deduction will
equal the amounts that they would have received had no withholding or deduction
been made.

 

 

 

 

 

If, (i) as a result in a change in tax law or regulation, the Issuer will become
obligated to pay additional amounts as set forth in the preceding paragraph,
(ii) the Issuer cannot avoid such an obligation by taking reasonable measures
available to it and (iii) the Issuer delivers to the trustee (1) an opinion of
outside legal counsel of recognized standing in the relevant taxing jurisdiction
attesting to clause (i) above; and (2) an officer’s certificate attesting to
clauses (i) and (ii) above, then the Issuer shall have the right to redeem all,
but not less than all, the Notes at the Redemption Price set forth under
“Optional Redemption” (a “Tax Redemption”).

 

 

 

 

 

Notwithstanding anything to the contrary in the immediately preceding paragraph,
if the Issuer calls the Notes for a Tax Redemption, each noteholder will have
the right to elect not to have its Notes redeemed pursuant to such Tax
Redemption.  If a noteholder makes such an election, then, from and after the
related Redemption Date (or, if the Issuer fails to pay the Redemption Price due
on such Redemption Date in full, from and after such time as the Issuer pays
such Redemption Price in full), the Issuer will no longer have any obligation to
pay any additional amounts with respect to such Notes solely as a result of such
change in tax law, and all future payments with respect to such Notes will be
subject to the deduction or withholding of such relevant taxing jurisdiction’s
taxes required by law to be deducted or withheld as a result of such change in
tax law; provided, however, that if such noteholder converts such Notes in
connection with such Tax Redemption and prior to the corresponding Redemption
Date, then the Issuer will be obligated to pay additional amounts, if any, with
respect to such conversion.

 

 

 

 

 

In the case of a Tax Redemption, the Issuer must send the Redemption Notice no
earlier than 180 days before the earliest date on which the Issuer would have
been required to make the related payment or withholding (assuming a payment in
respect of the Notes were then due), and the obligation to pay additional
amounts must be in effect as of the date the Issuer sends the Redemption Notice
and must be expected to remain in effect at the time of the next payment or
delivery in respect of the Notes.

 

19

--------------------------------------------------------------------------------



 

 

 

In addition, calling any Notes for a Tax Redemption will constitute a Make-Whole
Fundamental Change with respect to all outstanding Notes.

 

20

--------------------------------------------------------------------------------



 

SCHEDULE A

 

Make-Whole
Fundamental Change

 

Share Price

 

Effective Date

 

$0.4165

 

$0.4500

 

$0.4998

 

$0.5500

 

$0.6500

 

$0.7496

 

$0.8500

 

$1.0000

 

$1.1500

 

$2.0000

 

5/21/19

 

602.0526

 

522.3198

 

427.5175

 

352.7382

 

245.8239

 

174.6177

 

124.8241

 

75.4762

 

44.4772

 

0.0000

 

12/1/20

 

623.6536

 

537.3954

 

435.5844

 

356.0588

 

243.7924

 

170.3649

 

119.8031

 

70.6405

 

40.4516

 

0.0000

 

12/1/21

 

625.0317

 

533.8805

 

427.2535

 

344.8305

 

230.3038

 

157.0253

 

107.6363

 

60.8433

 

32.9434

 

0.0000

 

12/1/22

 

606.1520

 

509.1354

 

397.3476

 

312.6507

 

198.4372

 

128.3571

 

83.1650

 

42.5246

 

19.9171

 

0.0000

 

12/1/23

 

545.7175

 

439.6898

 

321.3479

 

235.7923

 

129.0413

 

70.9408

 

37.9431

 

12.8597

 

2.5092

 

0.0000

 

12/1/24

 

400.2000

 

221.2222

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

21

--------------------------------------------------------------------------------



 

SCHEDULE B

 

[Intentionally Omitted]

 

22

--------------------------------------------------------------------------------



 

EXHIBIT G

 

Term Sheet for New First Lien Secured Credit Facility

 

--------------------------------------------------------------------------------



 

$[~81.9] million Senior Secured Credit Facility

 

Summary of Terms

 

May 20, 2019

 

Borrower:

 

Aegerion Pharmaceuticals, Inc. (“Borrower”), all of the outstanding stock of
which will be owned by either of Amryt Pharma PLC (“PLC”) or Amryt
Pharmaceuticals DAC (DAC”)(1) (such owner, “Parent” and, together with PLC or
DAC, as applicable, the Borrower and the subsidiaries of each of PLC, DAC and
Borrower, the “Group Members”).

 

 

 

Guarantors:

 

PLC, DAC and each of the existing and subsequently acquired or formed direct and
indirect subsidiaries of PLC, DAC and the Borrower (other than Borrower,
Aegerion Securities Corporation, a Massachusetts corporation, and any immaterial
foreign subsidiaries determined by the Lenders) (each, a “Subsidiary Guarantor”
and collectively, the “Subsidiary Guarantors”; and together with PLC and DAC,
the “Guarantors”). For the avoidance of doubt (i) any subsidiaries of PLC, DAC
or the Borrower not required to become Guarantors shall remain restricted
subsidiaries for purposes of the Credit Facility, and (ii) immaterial
subsidiaries shall not be required to become guarantors. Notwithstanding the
foregoing, any guarantors of the Convertible Notes (described in Schedule I
hereto) shall be guarantors of the Credit Facility.

 

 

 

Administrative Agent:

 

Cantor Fitzgerald Securities (in its capacity as the Administrative Agent,
“Agent”), or such other institution acceptable to the Lenders in their sole
discretion.

 

 

 

Lenders:

 

Athyrium and Highbridge (including any of their respective affiliates and funds
designated by them as lenders under the Credit Facility) (the “Lenders”).

 

 

 

Credit Facility:

 

A senior secured term loan facility (the “Credit Facility” and the loans
thereunder, the “Loans”) of $[~81.9 consisting of ~54.5 of rolled bridge credit
and ~27.4 of refinanced EIB debt] million, which will have a term of five
(5) years, at the expiration of which the Loans shall mature and be due and
payable.

 

 

 

 

 

On the Closing Date, the outstanding principal amount of the existing loans
funded in cash (and accrued fees and interest

 

--------------------------------------------------------------------------------

(1)                                 Newco may be formed as an additional parent
guarantor.

 

--------------------------------------------------------------------------------



 

 

 

thereon) under the Existing Bridge Credit Agreement (as defined below) will be
converted into, and will be deemed to constitute, Loans under the Credit
Facility. Amounts repaid on the Credit Facility may not be reborrowed.

 

 

 

Use of Proceeds:

 

The proceeds of the Loans will be used (i) to satisfy in accordance with the
Plan (as hereinafter defined) through conversion all obligations under that
certain Bridge Credit Agreement dated as of November 8, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Existing
Bridge Credit Agreement”), among Aegerion Pharmaceuticals, Inc., as borrower,
the lenders party thereto and Cantor Fitzgerald Securities, as administrative
agent, and (ii) to repay in full all obligations under that certain Finance
Contract dated as of December 1, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Amryt Finance Contract”), between
Amryt Pharmaceuticals DAC and European Investment Bank.

 

 

 

Interest:

 

Interest will be payable on the unpaid principal amount of the Loans (including
any capitalized PIK interest) and overdue interest on the Loans at a rate per
annum equal to, at the option of Parent, (a) 11% per annum paid in cash on a
quarterly basis or (b) 6.5% per annum paid in cash plus 6.5% per annum paid in
kind, in each case, on a quarterly basis and based on a 360 day year.

 

 

 

Default Rate:

 

Automatically upon the occurrence of a bankruptcy or payment event of default or
at the election of Agent or the Required Lenders (as defined below) upon the
occurrence and during the continuance of one or more other specified events of
default, the Loans, past due interest thereon and all other due and payable
obligations shall bear interest at a default rate of interest equal to an
additional 2% per annum over the cash rate set forth in clause (a) under the
heading “Interest” above and such interest will be payable in cash on demand.

 

 

 

Prepayments:

 

Borrower shall make the following mandatory prepayments:

 

 

 

 

 

(a)         Debt Issuances. Prepayments in an amount equal to 100% of the net
cash proceeds of issuances or incurrences of debt obligations of any Group
Member (other than certain debt incurrences expressly permitted by the Credit
Agreement to be agreed (including increases of amounts under the Credit
Agreement by up to $100 million), the Loans and finance leases with respect to
AP101 and AP103 equipment in an amount less than $5 million where the only
security granted is over the specific equipment financed), which shall be
structured as a mandatory offer to prepay, which any Lender may accept or
decline in its sole discretion.

 

2

--------------------------------------------------------------------------------



 

 

 

(b)         Asset Sales. Prepayments in an amount equal to 100% of the net cash
proceeds of any permitted sale or other disposition of any property or assets of
any Group Member (including exclusive licensing transactions and insurance and
condemnation proceeds) subject to exceptions and thresholds to be agreed
(including exceptions for de minimis assets sales of up to $25,000 per
transaction not to exceed $1,000,000 in the aggregate, sales of inventory in the
ordinary course and dispositions of equipment exchanged for as credit for the
purchase of new equipment), and subject to the right of the Borrower (or, as
applicable, any Group Member) absent a default, to reinvest up to (i) 50% of
proceeds from any Permitted AP License (as defined below) generating proceeds
under $30,000,000 and (ii) 75% of proceeds from a Permitted AP License
generating proceeds of $30,000,000 and over within 12 months or commit to use
such 50% or 75% (as the case may be based on the generated proceeds of such
Permitted AP License) of such proceeds in a clinical development program
approved by the Parent’s board of directors, which shall be structured as a
mandatory offer to prepay, which any Lender may accept or decline in its sole
discretion. Prepayments attributable to the proceeds of non-Guarantors’ asset
sales and other dispositions will be limited in a customary manner to the extent
repatriation of such amounts would result in material adverse tax consequences
as reasonably determined by Parent, Borrower and required Lenders in good faith,
or would be prohibited or restricted by applicable law, rule or regulation.

 

 

 

 

 

Declined proceeds under clauses (a) and (b) above may be used by Borrower for
general corporate purposes and working capital. Mandatory prepayments of the
Loans shall be subject to the provisions under the heading “Make-Whole Premium”
below.

 

 

 

 

 

Voluntary prepayments of the Loans will be permitted subject to the provisions
under the heading “Make-Whole Premium” below.

 

 

 

Make-Whole Premium:

 

In the event that all or any portion of the Credit Facility is repaid (or
prepaid) or accelerated prior to maturity for any reason (including, without
limitation, upon acceleration for any reason including automatic acceleration in
the event of a bankruptcy default or upon any redemptions or buybacks (including
upon any change of control (to be defined in the Credit Documentation)) but
excluding mandatory prepayments made from insurance and condemnation proceeds),
such repayment shall be made at (i) 105% of the amount repaid plus interest that
would have accrued on such amount repaid

 

3

--------------------------------------------------------------------------------



 

 

 

through the second anniversary of the Closing Date discounted at a rate equal to
the yield on U.S. Treasury notes with a maturity closest to the second
anniversary of the Closing Date plus 50 basis points if such repayment or
acceleration occurs prior to the second anniversary of the Closing Date,
(ii) 105% of the amount repaid if such repayment or acceleration occurs on or
after the second anniversary of the Closing Date but prior to the third
anniversary of the Closing Date, (iii) 101% of the amount repaid if such
repayment or acceleration occurs on or after the third anniversary of the
Closing Date but prior to the fourth anniversary of the Closing Date and
(iv) 100% of the amount repaid if such repayment or acceleration occurs at any
time thereafter. Any Make-Whole Premium required to be made pursuant to clause
(i) after acceleration shall be reduced by the amount of interest accruing
following such acceleration through such repayment. No Make-Whole Premium set
forth above shall be required in connection with any mandatory prepayment
resulting from a sale or other disposition of assets permitted above and
accepted by the Lenders.

 

 

 

Collateral:

 

All obligations of Borrower under the Credit Facility and of the Guarantors
under the guarantees, will be secured by first priority perfected security
interests (and where applicable consisting of fixed and floating charges) in
substantially all existing and after-acquired real and personal property of
Borrower and each Guarantor, including, without limitation, 100% of all
outstanding equity interests, subject to customary exclusions to be agreed
(including mutually acceptable limitations on guarantees by foreign subsidiaries
and liens on the assets or equity interests of foreign subsidiaries, in each
case to the extent a material adverse tax effect (including without limitation
from the effect of Section 956 of the Internal Revenue Code of 1986, as amended)
would result on the Borrower and the Guarantors based on diligence satisfactory
to the Lenders, provided that the foregoing limitations shall not apply to PLC
or DAC (the “Collateral”).

 

 

 

 

 

Borrower and the Guarantors shall be required to maintain account control
agreements with respect to all material deposit and securities accounts (in the
United States and to the extent applicable other methods of perfection for
floating and fixed charges in any other applicable jurisdiction), subject to
exclusions and limitations to be agreed but no less restrictive than those
contained in the Existing Bridge Credit Agreement. Control agreement springing
triggers shall in all events be subject to the applicable cure periods for
events of default (other than events of default that are defined to include cure
periods). No immaterial subsidiary will be required to take any action with
respect to the creation or perfection of liens under non-United States law,
other than reasonable actions with respect to PLC or DAC.

 

4

--------------------------------------------------------------------------------



 

 

 

All of the above-described pledges, security interests and mortgages shall be
created on terms, and pursuant to documentation reasonably satisfactory to the
Lenders (including, in the case of real property, by customary items such as
satisfactory title insurance and surveys), and none of the Collateral shall be
subject to any other liens, claims or encumbrances, except permitted liens and
encumbrances acceptable to the Lenders to be set forth in the Credit
Documentation.

 

 

 

Conditions Precedent to Closing:

 

As set forth in Schedule I hereto (the date upon which all such conditions
precedent shall be satisfied and the initial funding under the Credit Facility
shall take place, the “Closing Date”).

 

 

 

Representations and Warranties:

 

The representations and warranties included in the Credit Agreement will include
the following (subject to materiality thresholds, baskets and other exceptions
and qualifications to be agreed but no less restrictive than those contained in
the Existing Bridge Credit Agreement):

 

 

 

 

 

Valid existence, power and authority, foreign qualifications, compliance with
law, no conflict, governmental authorization, enforceability, absence of
litigation, no default or event of default, ERISA compliance, use of proceeds,
margin regulations, title to properties, taxes, financial condition (including
as to projections and no material adverse change), environmental matters,
investment company and other regulated entities, solvency, labor relations,
intellectual property, broker’s and investment banker’s fees, insurance matters,
capitalization, capital structure and investments, jurisdiction of organization,
location of chief executive office, deposit and other accounts, delivery of
acquisition agreement, status of Credit Facility as senior debt, accuracy of
information provided, compliance with OFAC, money laundering, Patriot Act and
other anti-terrorism laws and anti-corruption laws, EEA financial institution
and material contracts.

 

 

 

Affirmative Covenants:

 

The affirmative covenants included in the Credit Agreement will include the
following (subject to materiality thresholds, baskets and other exceptions and
qualifications to be agreed but no less restrictive than those contained in the
Existing Bridge Credit Agreement):

 

 

 

 

 

Preservation of organizational existence, licenses and permits, maintenance of
property, insurance, payment of taxes, compliance with laws, environmental
matters, inspection of property and books and records, use of proceeds, blocked
account agreements, fiscal years and quarters, ERISA compliance, line of
business and further assurances (including provision of additional collateral
and guaranties consistent with the paragraph above entitled “Collateral” and, to
the extent that

 

5

--------------------------------------------------------------------------------



 

 

 

material collateral assets are located on a site controlled by a landlord,
mortgagee or bailee, use of commercially reasonable efforts to deliver customary
landlord, mortgagee and bailee waivers).

 

 

 

Reporting Requirements:

 

The financial and other reporting requirements applicable to the Group Members
and included in the Credit Agreement will include the following; provided, that
all financial information shall be provided to the Administrative Agent who
shall, upon the request of the Lenders, make such information available to the
Lenders:

 

 

 

 

 

Delivery of monthly (at the Administrative Agent’s request during the
continuation of an event of default) and quarterly financial statements and
compliance certificates (together with an annual and quarterly MD&A report) and
annual audited financial statements; delivery of an annual budget (including
assumptions made in the build-up of such budget) and budget updates; annual
insurance reports; copies of certain reports sent to other parties and with
respect to defaults, mandatory prepayment events, material litigation, taxes,
material labor matters, ERISA or environmental events and other information.

 

 

 

Financial Performance Covenants:

 

The financial performance covenants included in the Credit Agreement will be
limited to the following, with definitions to be agreed upon:

 

 

 

 

 

·                  Minimum liquidity (consisting of cash and cash equivalents)
of Borrower and Guarantors on a consolidated basis of $10 million at all times;
provided, that the calculation of liquidity shall add back any cash expenditures
made to French governmental pricing authorities in connection with the pricing
and reimbursement approval of Aegerion’s MYALEPTA product in France which
represents the difference in the approved price of MYALEPTA and the price of
MYALEPTA under the existing cohort ATU in France.

 

 

 

Negative Covenants:

 

The negative covenants included in the Credit Agreement will include the
following (subject to materiality thresholds, baskets and other exceptions and
qualifications to be agreed but no less restrictive than those contained in the
Existing Bridge Credit Agreement):

 

 

 

 

 

Limitations on liens, disposition of assets (including restrictions on
dispositions of material assets and exclusive licensing transactions in material
territories but permitting, among other things, dispositions consisting of
licenses of AP101 and AP103 assets outside of US and European territories
(herein a “Permitted AP License”), dispositions of obsolete and surplus property
that are immaterial and a general

 

6

--------------------------------------------------------------------------------



 

 

 

basket for dispositions less than $250,000 individually and $2,500,000 in the
aggregate), consolidations and mergers, loans and investments (with restrictions
on investments and indebtedness to non-Guarantor subsidiaries to be agreed),
indebtedness (with exceptions permitting, among other things, the CVR
indebtedness), transactions with affiliates (with exceptions permitting, among
other things, certain de minimis transactions, certain transactions among
Guarantors and other transactions with non-Guarantor affiliates in the ordinary
course of business on an arm’s length basis not to exceed an amount to be agreed
upon, including transactions with non-Guarantor affiliates in respect of
intercompany services charged on a cost plus 10% basis), compliance with ERISA,
restricted payments (including restrictions on dividends (stock or cash), share
repurchases, spin-off and split-off transactions and payments to
non-Guarantors), change in business, change in structure, changes in accounting,
name and jurisdiction of organization, amendments to organizational documents
that are adverse to the Lenders, any amendments, modifications or waivers to
either (i) the Deed Poll Constituting Contingent Value Rights issued in
connection the reorganisation of Atlas PLC and the acquisition of Phoenix Sub by
New Atlas TopCo PLC or (ii) the Deed Poll Constituting Loan Notes issued in
connection with the CVR Instrument made by Atlas PLC, material changes to other
indebtedness documents, restricted debt payments, no negative pledges or
burdensome agreements, use of proceeds, OFAC, money laundering, PATRIOT Act and
other anti-terrorism and anti-corruption laws, compliance with laws,
sale-leasebacks, hazardous materials and maximum capital expenditures.

 

 

 

Events of Default:

 

The Credit Agreement will contain the following events of default (subject to
materiality thresholds, baskets and other exceptions and qualifications to be
agreed but no less restrictive than those contained in the Existing Bridge
Credit Agreement):

 

 

 

 

 

Failure to pay principal, interest or any other amount when due; representations
and warranties incorrect in any material respect when made or deemed made;
failure to comply with covenants in the Credit Documentation; cross-default to
other indebtedness; failure to satisfy or stay execution of judgments;
bankruptcy or insolvency; actual or asserted invalidity or impairment of any
part of the Credit Documentation (including the failure of any lien to remain
perfected); invalidity of subordination provisions; ERISA default; failure to
conduct business; breach of a material agreement; and change of ownership or
control.

 

 

 

Voting:

 

Amendments, waivers and other modifications to the Credit Documentation shall
require the consent of Lenders holding

 

7

--------------------------------------------------------------------------------



 

 

 

more than 50% of outstanding Loans consisting of at least two (2) unaffiliated
Lenders (if any at such time) (“Required Lenders”); provided, that certain
amendments, waivers and other modifications shall require class votes or the
consent of all Lenders.

 

 

 

Miscellaneous:

 

The Credit Documentation will include (a) standard yield protection provisions
(including, without limitation, provisions relating to compliance with
risk-based capital guidelines, increased costs, withholding taxes, illegality
and breakage costs), (b) a waiver of consequential and punitive damages and
right to a jury trial, (c) customary agency, set-off and sharing language and
(d) customary expense reimbursement, indemnification and other provisions as are
usual and customary for facilities of this kind.

 

 

 

Assignments:

 

Lenders will be permitted to make assignments in a minimum amount of $1,000,000
(unless such assignment is of a Lender’s entire Loan) to other financial
institutions with the consent of, so long as no event of default has occurred
and is continuing, Borrower, which consent shall not be unreasonably withheld or
delayed; provided, however, that the consent of Borrower shall not be required
in connection with assignments to other Lenders or to affiliates or approved
funds of Lenders and the consent of Borrower will be deemed to have been given
if Borrower has not responded within ten (10) business days of a request for
such consent. All assignments of a Lender’s interest in the Credit Facility will
be made via an electronic settlement system designated by Agent. An assignment
fee of $3,500 shall be payable by the assigning Lender to Agent upon the
effectiveness of any such assignment.

 

 

 

Governing Law and Submission to Jurisdiction:

 

New York.

 

8

--------------------------------------------------------------------------------



 

SCHEDULE I

to

Summary of Terms

 

Conditions to Closing

 

The availability of the Credit Facility set forth in the Term Sheet shall be
subject to the satisfaction (or waiver) of the following conditions:

 

1.                     Exit from Bankruptcy.  With respect to Borrower’s Chapter
11 bankruptcy case, there shall have been entered a final order confirming the
plan of reorganization filed in such case (the “Plan”), in form and substance
reasonably satisfactory to the Lenders, and the “Effective Date” as set forth in
the Plan shall have occurred prior to or simultaneously with the closing of the
Credit Facility, and all conditions precedent to the occurrence of such
Effective Date shall have been satisfied (or waived by the Lenders).

 

2.                     Convertible Notes.  $125 million of unsecured convertible
debt shall be issued by Borrower in exchange for (a) the Specified Portion (as
defined below) of the existing convertible notes issued by Borrower and all
other unsecured indebtedness and liabilities of Borrower (other than DOJ and
other government related payments and trade claims, which will remain
unimpaired), which shall be allocated among the applicable creditors on a
ratable basis based on the respective principal or face amount of their
respective unsecured claims, (b) the existing $22.5 million of Roll Up Loans
under (and as defined in) the Existing Bridge Credit Agreement (plus accrued
fees and interest thereon, estimated to be approximately $500,000), which shall
receive such new convertible debt on a dollar for dollar basis in full
satisfaction of the applicable creditors’ claims, and (c) the aggregate amount
of obligations under Borrower’s DIP credit agreement on a dollar for dollar
basis that are not repaid in cash on the effective date of the Plan.  As used
herein, the term “Specified Portion” means $102 million minus the aggregate
amount of obligations under Borrower’s DIP credit agreement that are not repaid
in cash on the effective date of the Plan.

 

3.                     Rights Offering/Equity Raise.  The $42 million rights
offering to the creditors of Borrower and the $18 million equity offering to
certain current or future shareholders of Parent contemplated by the Backstop
Subscription Agreement dated as of    , 2019 (the “Backstop Subscription
Agreement”) by and among Atlas plc, Highbridge MSF International Ltd., 1992
Tactical Credit Master Fund, L.P., Highbridge SCF Special Situations SPV, L.P.
and the Athyrium funds party to the Backstop Subscription Agreement  shall be
consummated or the Backstop Subscription Agreement shall remain in full force
and effect.

 

4.                     Absence of Litigation Order.  There shall be no order,
injunction or decree of any governmental authority restraining or prohibiting
the funding under the Credit Facility.

 

5.                     Acquisition.  The acquisition of Borrower and its
subsidiaries by Parent or one of its subsidiaries (the “Acquisition”) shall have
been completed on the terms set forth in the Plan Funding Agreement dated as of
   , 2019 (the “Plan Funding Agreement”), by and between Borrower and Parent and
all other documentation relating thereto, in each case in form and substance
reasonably satisfactory to the Lenders. All conditions precedent to the
Acquisition shall have been met (or waived with the consent of the Lenders) and
the Acquisition shall have been consummated in accordance with the terms of the
Plan Funding Agreement and such other documentation (without any amendment,
modification or waiver of any of the provisions thereof

 

--------------------------------------------------------------------------------



 

that would be materially adverse to the Lenders without the consent of the
Lenders) and all requirements of law.

 

6.                     No Material Adverse Effect.  Since March 31, 2019, there
shall not have been a Company Material Adverse Effect (as defined in the Plan
Funding Agreement) prior to the signing of the Plan Funding Agreement.

 

7.                     Documentation and Other Customary Deliveries.  The
preparation, execution and delivery of a definitive credit agreement (the
“Credit Agreement”) and other documents executed in connection therewith,
including collateral documents (collectively, with the Credit Agreement, the
“Credit Documentation”) which shall be mutually acceptable to Borrower, Agent
and the Lenders, and the delivery of other customary closing documents,
including officer’s certificates, resolutions, corporate deliverables and legal
opinions.

 

8.                     Repayment of Obligations.  Agent and Lenders shall have
received fully-executed customary payoff letters and termination and release
documents (if applicable), in each case, reasonably satisfactory to Agent and
Lenders with respect to the Amryt Finance Contract and the obligations
thereunder.

 

9.                     No Default; Representations and Warranties.  Both before
and after giving effect to the closing, there shall be no default or event of
default under the Credit Documentation.  Each representation and warranty made
by Parent, Borrower or its subsidiaries under the Credit Documentation shall be
true and correct in all material respects.

 

10.              PATRIOT Act. Agent shall have received, at least three business
days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, to the extent that the Lenders have requested in writing to Borrower and/or
the Guarantors at least 10 business days prior to the Closing Date.

 

11.              Payment of Fees and Expenses. Payment of all fees and expenses
required to be paid on the Closing Date by Borrower shall have been paid.

 

--------------------------------------------------------------------------------



 

EXHIBIT H

 

LENDER JOINDER

 

This Lender Joinder to the Restructuring Support Agreement, dated as of [·], by
and among (a) Aegerion Pharmaceuticals Inc. and each of its subsidiaries
signatory thereto (collectively, the “Company”), and (b) the Plan Support
Parties signatory thereto (as amended, supplemented or otherwise modified, from
time to time, the “Agreement”), is executed and delivered by [·] (the “Joining
Lender Party”) as of [·].  Capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Agreement.

 

1. Agreement to be Bound. The Joining Lender Party hereby agrees to be bound by
all of the terms of the Agreement, attached to this Lender Joinder as Annex I
(as the same may be hereafter amended, restated or otherwise modified from time
to time).  The Joining Party shall hereafter be deemed to be a “Consenting
Lender” and a “Party” for all purposes under the Agreement.

 

2. Representations and Warranties. With respect to the aggregate principal
amount of Claims held by the Joining Lender Party upon consummation of the sale,
assignment, transfer, hypothecation or other disposition of such Claims, the
Joining Lender Party hereby makes the representations and warranties of the
Consenting Lenders set forth in Section 6 of the Agreement to the Company.

 

3. Governing Law. The terms set forth in Section 9.8 of the Agreement are
incorporated herein by reference and shall apply, mutatis mutandis.

 

* * * * *

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Joining Lender Party has caused this Lender Joinder to
be executed as of the date first written above.

 

 

 

 

 

Entity Name of Joining Lender Party

 

 

 

Authorized Signatory:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Principal Amount of Claim under             : $[  ]

 

 

 

Address:

 

[Signature Page — Restructuring Support Agreement Lender Joinder]

 

2

--------------------------------------------------------------------------------



 

ANNEX I TO LENDER JOINDER

 

[Restructuring Support Agreement, with Exhibits]

 

--------------------------------------------------------------------------------